Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 1 of 475 PageID #: 6395




                          Exhibit A
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 2 of 475 PageID #: 6396



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK

   State Farm Mutual Automobile Insurance Company
   and State Farm Fire and Casualty Company,

                                       Plaintiffs,
   v.

   Francois Jules Parisien, M.D.,                     Case No. 1:18-cv-00289-ILG-ST
   Luqman Dabiri, M.D.,
   Ksenia Pavlova, D.O.,
   Noel Blackman, M.D.,
   Frances Lacina, D.O.,
   Allay Medical Services, P.C.,
   FJL Medical Services P.C.,
   JFL Medical Care P.C.,
   JPF Medical Services, P.C.,
   KP Medical Care P.C.,
   PFJ Medical Care P.C.,
   RA Medical Services P.C.,
   Darren Mollo, D.C.,                                PLAINTIFFS DEMAND
   Darren Mollo D.C., P.C.,                           TRIAL BY JURY
   ACH Chiropractic, P.C.,
   Energy Chiropractic, P.C.,
   Island Life Chiropractic Pain Care, PLLC,
   Charles Deng, L.A.c.,
   Charles Deng Acupuncture, P.C.,
   David Mariano, P.T.,
   Maria Masigla a/k/a Maria Shiela Buslon, P.T.,
   MSB Physical Therapy P.C.,
   Maiga Products Corporation,
   Madison Products of USA, Inc.,
   Quality Custom Medical Supply, Inc.,
   Allan L. Buslon,
   Quality Health Supply Corp.,
   Personal Home Care Products Corp.,
   AB Quality Health Supply Corp.,
   Tatiana M. Rybak, and
   Oleg Rybak,

                                       Defendants.

                              SECOND AMENDED COMPLAINT
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 3 of 475 PageID #: 6397



          State Farm Mutual Automobile Insurance Company (“State Farm Mutual”) and State

   Farm Fire and Casualty Company (“State Farm Fire”), for their Second Amended Complaint

   against Defendants, allege as follows:

   I.     NATURE OF THE ACTION

          1.      This action seeks to recover money fraudulently obtained from State Farm Mutual

   and State Farm Fire through the submission of bills and supporting documentation that are

   fraudulent for examinations, treatment, testing, injections, and durable medical equipment

   provided to individuals who were involved in motor vehicle accidents and eligible for No-Fault

   benefits under State Farm Mutual or State Farm Fire insurance policies (“No-Fault Benefits”).

   The bills and supporting documentation that Defendants submitted or caused to be submitted to

   State Farm Mutual and State Farm Fire were fraudulent because the services were not eligible for

   reimbursement, not provided, and/or not medically necessary.

          2.      The bills and supporting documentation are the product of a fraudulent,

   predetermined treatment protocol (the “Predetermined Treatment Protocol”) administered to

   patients by providers at 1786 Flatbush Avenue in Brooklyn, New York (“1786 Flatbush”).

   Defendants did not design the Predetermined Treatment Protocol to legitimately examine,

   diagnose, and treat patients, but instead to enrich Defendants financially by exploiting the

   patients’ No-Fault Benefits.

          3.      The Predetermined Treatment Protocol involves:

                  (a)     initial examinations that are not legitimately performed to determine the
          true nature and extent of patient injuries, but rather are performed, if at all, as a pretext to
          report substantially similar and in some instances nearly identical examination findings to
          justify a variety of unnecessary treatment and services;

                 (b)     a treatment plan consisting of a combination of purported physical therapy
          modalities, chiropractic manipulations, and acupuncture, provided to almost every patient
          on almost every visit and often on the same dates of service, regardless of the unique
          circumstances and needs of each patient;


                                                     2
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 4 of 475 PageID #: 6398



                  (c)     employing particular treatments, modalities, and services not because they
          are clinically beneficial to the patients, but to maximize charges and avoid limitations on
          the amounts that can be charged under the applicable fee schedule;

                  (d)     subjecting patients to medically unnecessary diagnostic tests, which
          include digital range of motion tests (“ROM Tests”), computerized muscle strength tests
          (“Muscle Tests”), nerve conduction velocity tests (“NCVs”), electromyography tests
          (“EMGs”), somatosensory evoked potential tests (“SSEPs”), brainstem auditory evoked
          potential tests (“BEPs”), functional capacity evaluations, and pain fiber nerve conduction
          studies (“V-sNCTx”) (collectively, the “Tests”);

                  (e)    recommending and performing medically unnecessary trigger point
          injections and dry needling procedures;

                 (f)     recommending and providing virtually identical bundles of medically
          unnecessary durable medical equipment (“DME”) and orthotic devices (collectively,
          “Supplies”); and

                 (g)     submitting documents to State Farm Mutual and State Farm Fire falsely
          representing that the examinations, treatment, Tests, injections, and Supplies purportedly
          rendered were medically necessary when, in fact, they either were not performed or were
          performed to exploit patients’ No-Fault Benefits and not because they were medically
          necessary.

          4.     The Predetermined Treatment Protocol was rendered by a variety of providers,

   including: (1) physicians — Francois Jules Parisien, M.D. (“Parisien”), Noel Blackman, M.D.

   (“Blackman”), Luqman Dabiri, M.D. (“Dabiri”), Ksenia Pavlova, D.O. (“Pavlova”), and Frances

   Lacina, D.O. (“Lacina”), and a series of entities purportedly owned by those providers, including

   Allay Medical Services, P.C. (“Allay”), JFL Medical Care P.C. (“JFL Medical”), FJL Medical

   Services P.C. (“FJL Medical”), JPF Medical Services, P.C. (“JPF Medical”), KP Medical Care

   P.C. (“KP Medical”), PFJ Medical Care P.C. (“PFJ Medical”), and RA Medical Services (“RA

   Medical”) (collectively, the “Physician Defendants”) who purportedly examined patients,

   diagnosed injuries to support treatment, and provided medically unnecessary medical care and

   Tests and who, for some patients, administered medically unnecessary trigger point injections

   and dry needling procedures; (2) chiropractors — Darren T. Mollo, D.C. (“Mollo”) and others

   employed by or associated with him or entities purportedly owned by Mollo, including Darren


                                                   3
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 5 of 475 PageID #: 6399



   Mollo D.C., P.C. (“Mollo P.C.”), ACH Chiropractic, P.C. (“ACH Chiropractic”), Energy

   Chiropractic, P.C. (“Energy Chiropractic”), and Island Life Chiropractic Pain Care, PLLC

   (“Island Life”) (collectively, the “Chiropractor Defendants”), who purportedly examined

   patients, diagnosed injuries to support treatment, and provided medically unnecessary

   chiropractic care and Tests; (3) acupuncturists — Charles Deng, L.A.c. (“Deng”) and others

   employed by or associated with him and Charles Deng Acupuncture, P.C. (“Deng Acupuncture”)

   (collectively, the “Acupuncture Defendants”), who purportedly examined patients, diagnosed

   injuries to support treatment, and provided medically unnecessary acupuncture treatment,

   including cupping; (4) physical therapists working for the Physician Defendants, including David

   Mariano, P.T. (“Mariano”), Maria Masigla a/k/a Maria Shiela Buslon, P.T. (“Masigla”), MSB

   Physical Therapy P.C. (“MSB”), and others who administered medically unnecessary physical

   therapy services, including synaptic treatments and cold laser therapy (collectively, the “Physical

   Therapy Defendants”); and (5) providers of Supplies — Maiga Products Corporation (“Maiga”),

   Madison Products of USA, Inc. (“Madison”), Quality Health Supply Corp. (“Quality Health”),

   AB Quality Health Supply Corp. (“AB Quality”), Personal Home Care Products Corp.

   (“PHCP”), Quality Custom Medical Supply, Inc. (“Quality Custom”), and Allan L. Buslon

   (“Buslon”) who purportedly owns Quality Health and AB Quality (collectively, the “DME

   Defendants”), which provided and billed for Supplies based on prescriptions issued by the

   Physician Defendants.

          5.      As a result of the Predetermined Treatment Protocol, as well as the medically

   unnecessary examinations, treatment, Tests, injections, Supplies, and the improper conduct

   described above: (a) patients were not legitimately examined, diagnosed, and/or appropriately

   treated for conditions which they may have had; (b) patients were subjected to treatments for




                                                   4
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 6 of 475 PageID #: 6400



   conditions that they may not have had; and (c) patients’ limited No-Fault Benefits were reduced

   and therefore not available for legitimate treatment that they may have needed as a result of their

   automobile accident.

          6.      The professional service corporations through which healthcare services,

   including physician, chiropractic, and acupuncture services, Tests, and procedures were rendered

   and billed were owned on paper by licensed healthcare professionals. Supplies were purportedly

   provided and billed by the DME Defendants owned on paper by Buslon, Maiga Borisevica

   (“Borisevica”), Oleksandr Semenov (“Semenov”), and others. In fact, at all times, layperson

   Tatiana Rybak directed activity at 1786 Flatbush and orchestrated a scheme to: (a) secretly and

   unlawfully own and control professional service corporations operating at 1786 Flatbush, (b)

   receive kickbacks from providers of healthcare goods and services at 1786 Flatbush disguised as

   payments for services or rent, (c) fraudulently bill for goods and services purportedly provided to

   patients at 1786 Flatbush that were not eligible for reimbursement and goods and services that

   were not medically necessary or not provided, and (d) cause profits generated by these fraudulent

   bills to be covertly funneled to or for the benefit of herself, Oleg Rybak, and other family

   members to conceal that they controlled and were the primary beneficiaries of these fraudulently

   obtained funds.

          7.      Tatiana Rybak’s son, Oleg Rybak, was admitted to the New York Bar in 2009 and

   from that time forward knowingly participated in, facilitated, supported, furthered, and profited

   from this scheme. To facilitate, support, and further these common objectives, Oleg Rybak’s

   actions and participation included: (a) controlling the medical practice of a physician at 1468

   Flatbush Avenue, the direct predecessor to 1786 Flatbush (“1468 Flatbush”), (b) covertly

   funneling the proceeds of activity at 1468 Flatbush to or for the benefit of himself, Tatiana




                                                   5
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 7 of 475 PageID #: 6401



   Rybak, and other family members, (c) exercising sufficient ownership and control over the

   activities and professional service corporations operating at 1786 Flatbush that two employees

   who worked there asserted the Fifth Amendment in response to questions about his ownership

   and control, (d) forming two of the DME Defendants with foreign-national nominee owners who

   may reside outside the United States and arranging to have their mail forwarded to his law office,

   (e) exercising control over the physical space in which the clinic at 1786 Flatbush operated

   through a lease that on paper was with one of his family members, (f) representing individuals

   who treated at 1786 Flatbush and who were in staged accidents to recover No-Fault Benefits and

   pursue claims and lawsuits for bodily injuries arising out of automobile accidents, (g) covertly

   funneling the proceeds of activity at 1786 Flatbush and the professional service corporations that

   operated there to or for the benefit of himself, Tatiana Rybak, and other family members, and (h)

   bringing thousands of claims and suits against insurers to recover payment for services provided

   to patients of 1786 Flatbush, supporting suits with fraudulent affidavits, and employing other

   tactics intended to disguise the scheme and the fraudulent nature of the claims, and to reap

   substantial profits.

           8.      The professional corporations through which healthcare services were rendered

   and billed were owned on paper by licensed healthcare professionals, and the DME Defendants,

   which purportedly provided and billed for Supplies, were owned on paper by Buslon, Borisevica,

   and Semenov, among others. In fact, at all times, layperson Tatiana Rybak owned, controlled,

   and/or profited from the medical professional corporations and DME Defendants, directed

   activity at 1786 Flatbush, and orchestrated the submission of fraudulent claims for healthcare

   services. At all times, Tatiana Rybak’s son, Oleg Rybak, a principal in the Rybak Law Firm,

   PLLC (the “Rybak Law Firm”) participated in, advanced, enforced, and profited from the




                                                   6
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 8 of 475 PageID #: 6402



   scheme to submit fraudulent claims for healthcare services rendered at 1786 Flatbush. Both

   Tatiana Rybak and Oleg Rybak reaped substantial financial profits from activity at 1786

   Flatbush, which they siphoned to themselves using intermediaries.

          9.      Defendants’ scheme began in August 2013 and has continued uninterrupted since

   that time. As a result of their scheme, State Farm Mutual and State Farm Fire have incurred

   damages of more than $1 million.

   II.    JURISDICTION AND VENUE

          10.     Pursuant to 28 U.S.C. § 1331, this Court has jurisdiction over the claims brought

   under 18 U.S.C. § 1961 et seq. (“RICO”) because they arise under the laws of the United States.

   Pursuant to 28 U.S.C. § 1367, this Court also has supplemental jurisdiction over the state law

   claims because they are so related to the RICO claims as to form part of the same case and

   controversy.

          11.     In addition, pursuant to 28 U.S.C. § 1332(a)(1), this Court has jurisdiction over

   State Farm Mutual’s and State Farm Fire’s claims based on state law because the matter is

   between citizens of different states and the amount in controversy exceeds the sum or value of

   $75,000, exclusive of interest and costs, because Defendants acted in concert pursuant to a

   common plan to commit the fraud alleged herein and are jointly and severally liable for the

   damages caused to State Farm Mutual and State Farm Fire in the amount of at least $1 million.

          12.     Pursuant to 28 U.S.C. § 1391(b), venue is proper in this district because a

   substantial part of the events or omissions giving rise to the claims occurred here.

   III.   PARTIES

          A.      Plaintiffs

          13.     State Farm Mutual is a corporation organized under the laws of Illinois with its

   principal place of business in Illinois, and it issues automobile insurance policies in New York.


                                                    7
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 9 of 475 PageID #: 6403



          14.      State Farm Fire is a corporation organized under the laws of Illinois with its

   principal place of business in Illinois, and it issues automobile insurance policies in New York.

          B.       Defendants

                   1.     The Rybak Defendants

          15.      Tatiana M. Rybak (“Tatiana Rybak” or “Tatiana”) resides in and is a citizen of

   Florida.     Tatiana Rybak secretly and unlawfully owned, controlled, and profited from

   professional service corporations and DME Defendants that rendered services at 1786 Flatbush,

   directed activity at 1786 Flatbush, including determining the services that were rendered and

   who rendered them, and orchestrated the submission of fraudulent claims for healthcare services.

          16.      Oleg Rybak is an attorney who resides in and is a citizen of New York. Oleg

   Rybak is the founder and managing member of The Rybak Law Firm, PLLC, a law firm with its

   principal place of business in Brooklyn, New York. Oleg Rybak became licensed to practice law

   in New York in 2009 and, from that time forward, knowingly participated in, facilitated,

   supported, furthered, and profited from the scheme to submit fraudulent claims for healthcare

   services rendered at clinics secretly and unlawfully owned and controlled by Tatiana Rybak,

   including 1786 Flatbush.

                   2.     The Physician Defendants

          17.      Parisien resides in and is a citizen of New York. Parisien is a licensed physician

   in New York. Parisien’s services at 1786 Flatbush were billed to State Farm Mutual or State

   Farm Fire under his own tax identification number and through Allay, PFJ Medical, and JPF

   Medical.

          18.      Blackman resides in and is a citizen of New York and is currently in the custody

   of the Federal Bureau of Prisons. Blackman is a licensed physician in New York. Blackman’s




                                                    8
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 10 of 475 PageID #:
                                     6404


 services at 1786 Flatbush were billed to State Farm Mutual or State Farm Fire under his own tax

 identification number.

        19.     Blackman has a history of professional misconduct. Blackman was charged by

 the New York Board of Medicine with repeated negligence and failure to maintain accurate

 patient records relating to his treatment of three patients.       As the result of Blackman’s

 negligence, the right arm of one of his patients had to be amputated. On June 25, 2004, the

 Board placed Blackman on probation for two years, a condition of which required Blackman to

 practice medicine only when monitored by a board-certified physician approved by the New

 York State Department of Health Office of Professional Medical Conduct and to take a course in

 medical record keeping.

        20.     More recently, on August 24, 2016, Blackman pled guilty to conspiracy to

 distribute oxycodone in violation of 21 U.S.C. § 841(a)(1) following his arrest by federal law

 enforcement officers for illegally prescribing vast amounts of painkillers, specifically prescribing

 365,000 pills of the Schedule II narcotic oxycodone in 2015 alone. Federal authorities removed

 Blackman from an international flight bound for Guyana and arrested him at John F. Kennedy

 Airport after they ordered the plane back to the terminal. According to Blackman’s prescription

 records, the 365,000 pills came from 2,487 prescriptions he wrote from multiple clinics in

 Franklin Square, Elmhurst, Queens, and Brooklyn from approximately June 2015 to February

 2016. Blackman waived his Miranda rights and told law enforcement agents that he saw 100

 patients per day at a clinic for which he charged $300 per patient and estimated that he saw one

 patient every six minutes. Blackman’s secretary, Eva Torres, was also arrested on the same

 narcotics conspiracy charge, and she advised federal agents that an unnamed person would give

 her a list of names and Blackman would then write oxycodone prescriptions without examining




                                                  9
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 11 of 475 PageID #:
                                     6405


 the patients, for which Blackman received $300 for each prescription. In light of these charges,

 the New York Board of Medicine initiated an investigation during which Blackman agreed to an

 Interim Order of Conditions precluding him from practicing medicine in New York during the

 investigation.    Blackman pled guilty to conspiracy to distribute and possess with intent to

 distribute oxycodone and, on May 15, 2017, a judgment was entered against him sentencing him

 to, among other things, imprisonment for 50 months, and he was ordered to forfeit approximately

 $536,000.

        21.       Dabiri resides in and is a citizen of New York. Dabiri’s services at 1786 Flatbush

 were billed to State Farm Mutual or State Farm Fire under his own tax identification number.

        22.       Dabiri is a physician specializing in obstetrics and gynecology whose license to

 practice medicine has been suspended in at least three jurisdictions, including New York.

        23.       Dabiri started to practice medicine in England, where he obtained a restricted

 medical license in 1999 requiring that he practice under the supervision of a licensed physician.

 His restricted license in England was later suspended on two separate occasions in 2000. Dabiri

 then moved to the United States and, in February 2009, obtained a restricted license to practice

 medicine that also required him to work under the supervision of a supervising physician. In

 February 2013, the Florida Department of Health brought disciplinary proceedings against Dabiri

 for violating the terms of his limited license. In June 2013, Dabiri entered into a consent

 agreement with the Florida Board of Medicine under which he was reprimanded for professional

 misconduct, ordered to pay a fine and costs, and his Florida license to practice medicine was

 suspended until he applied for reinstatement following an evaluation.

        24.       On January 12, 2015, approximately eight months after his Florida license was

 suspended, Dabiri’s license to practice medicine in New York was suspended through July 30,




                                                  10
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 12 of 475 PageID #:
                                     6406


 2015, as a result of the Florida suspension. Following an evidentiary hearing, the State of New

 York Board for Professional Medical Conduct (“BPMC”) found that Dabiri committed

 professional misconduct based on the Florida suspension under New York Education Law

 6530(9)(d), which provides for disciplinary action if a licensee is subject to a disciplinary action

 in another state and the underlying conduct would give rise to disciplinary action in New York,

 and ordered that Dabiri’s New York license be suspended until his Florida medical license was

 reinstated. The New York Department of Health appealed the hearing committee’s decision to

 the Administrative Review Board (“ARB”), stating that the committee’s penalty was

 “insufficient and places the public at risk.” On May 27, 2015, the ARB ordered that Dabiri’s

 New York license be suspended indefinitely “until such time as the Director of the Office of

 Professional Medical Conduct . . . determines [that Dabiri] can practice safely in New York” and

 also placed Dabiri on probation for five years following his reinstatement. The ARB noted that

 Dabiri had previously been disciplined in both England and Florida, and then left both

 jurisdictions to practice elsewhere, finding “such conduct presents a pattern and we find that

 pattern troubling.” The ARB also noted that Dabiri had been practicing in New York in an

 unlicensed office setting, which permitted him to “practice with no supervision or oversight in

 [an office] setting, unlike practice in a licensed medical facility subject to State and Federal

 inspections and regulations requiring lines of supervision.”

        25.     Pavlova resides in and is a citizen of New York. Pavlova has been a licensed

 osteopathic physician in New York since 2009. While Pavlova is a doctor of osteopathic

 medicine and has never had an M.D. degree or held a license as a Medical Doctor, beginning in

 approximately April 2014, Pavlova began to falsely represent in some of her claims

 documentation submitted to State Farm Mutual or State Farm Fire that she held an M.D. license.




                                                 11
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 13 of 475 PageID #:
                                     6407


 See Ex. 9. Pavlova’s services at 1786 Flatbush were billed to State Farm Mutual or State Farm

 Fire under her own tax identification number, her social security number, Allay, and KP Medical

 and under Blackman’s name. Pavlova is married to Sergey Rybak, who is Tatiana Rybak’s son

 and Oleg Rybak’s brother.

        26.    Lacina resides in and is a citizen of Florida. Lacina is an osteopathic physician

 licensed to practice in Florida and New York. Lacina’s services at 1786 Flatbush were billed to

 State Farm Mutual or State Farm Fire under his own tax identification number and through FJL

 Medical Services P.C., JFL Medical, RA Medical, and MSB.

        27.    Allay is a domestic professional corporation organized under the laws of New

 York with its principal place of business at 1786 Flatbush Avenue, Brooklyn, New York. Allay

 was formed on June 29, 2015. Pavlova is the sole original shareholder, director, officer, and

 incorporator of Allay. Since its formation, Allay has submitted bills to State Farm Mutual or

 State Farm Fire for services purportedly performed at 1786 Flatbush by Parisien, Renee

 Denobrega, N.P. (“Denobrega”), and Sujanta Rangrao Dhone, P.T.

        28.    FJL Medical is a domestic professional corporation organized under the laws of

 New York with its principal place of business at 2609 E. 14th Street, Ste. 323, Brooklyn, New

 York. FJL Medical was formed on June 24, 2016. Lacina is the sole original shareholder,

 director, officer, and incorporator of FJL Medical.    Since its formation, FJL Medical has

 submitted bills to State Farm Mutual or State Farm Fire for services purportedly performed at

 1786 Flatbush by Lacina.

        29.    JFL Medical is a domestic professional corporation organized under the laws of

 New York with its principal place of business at 2609 E. 14th Street, Ste. 323, Brooklyn, New

 York. JFL Medical was formed on September 23, 2016. Lacina is the sole original shareholder,




                                               12
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 14 of 475 PageID #:
                                     6408


 director, officer, and incorporator of JFL Medical.     Since its formation, JFL Medical has

 submitted bills to State Farm Mutual or State Farm Fire for services purportedly performed at

 1786 Flatbush by Lacina and Denobrega.

        30.    JPF Medical is a domestic professional corporation organized under the laws of

 New York with its principal place of business at 329 Surrey Drive, New Rochelle, New York.

 JPF Medical was formed on September 23, 2016.           Since its formation, JPF Medical has

 submitted bills to State Farm Mutual or State Farm Fire for services purportedly performed at

 1786 Flatbush by Parisien and Denobrega.

        31.    KP Medical is a domestic professional corporation organized under the laws of

 New York with its principal place of business at 3000 Ocean Parkway, Ste. 8G, Brooklyn, New

 York. KP Medical was formed on October 28, 2016. Pavlova is the sole original shareholder,

 director, officer, and incorporator of KP Medical. Since its formation, KP Medical has submitted

 bills to State Farm Mutual or State Farm Fire for services purportedly performed by Parisien and

 Denobrega.

        32.    PFJ Medical is a domestic professional corporation organized under the laws of

 New York with its principal place of business at 1786 Flatbush Avenue, Brooklyn, New York.

 PFJ Medical was formed on July 31, 2015. Parisien is the sole original shareholder, director,

 officer, and incorporator of PFJ Medical. Since its formation, PFJ Medical has submitted bills to

 State Farm Mutual or State Farm Fire for services purportedly performed at 1786 Flatbush by

 Parisien, Denobrega, and others.

        33.    RA Medical is a domestic professional corporation organized under the laws of

 New York with its principal place of business at 1786 Flatbush Avenue, Brooklyn, New York.

 RA Medical was formed on November 9, 2015. Lacina is the sole original shareholder, director,




                                                13
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 15 of 475 PageID #:
                                     6409


 officer, and incorporator of RA Medical. Since its formation, RA Medical has submitted bills to

 State Farm Mutual or State Farm Fire for services purportedly performed at 1786 Flatbush by

 Lacina.

                 3.     The Chiropractor Defendants

           34.   Mollo resides in and is a citizen of New York. Mollo is a licensed chiropractor in

 New York.       Mollo is the purported owner of Mollo P.C., ACH Chiropractic, Energy

 Chiropractic, and Island Life.

           35.   Mollo P.C. is a domestic professional corporation organized under the laws of

 New York with its principal place of business in East Northport, New York. Mollo P.C. was

 formed on May 15, 2001. Mollo is the sole original shareholder, director, and officer of Mollo

 P.C.

           36.   ACH Chiropractic is a domestic professional corporation organized under the

 laws of New York with its principal place of business at 1786 Flatbush Avenue, Brooklyn, New

 York. ACH Chiropractic was formed on September 28, 2015. Mollo is the sole original

 shareholder, director, officer, and incorporator of ACH Chiropractic.

           37.   Energy Chiropractic is a domestic professional corporation organized under the

 laws of New York with its principal place of business at 1786 Flatbush Avenue, Brooklyn, New

 York.     Energy Chiropractic was formed on October 26, 2016.           Mollo is the sole original

 shareholder, director, officer, and incorporator of Energy Chiropractic.

           38.   Island Life is a domestic professional service limited liability company organized

 under the laws of New York with its principal place of business in Deer Park, New York. Island

 Life was formed on September 2, 2010. Mollo is the sole original member and manager of

 Island Life.




                                                 14
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 16 of 475 PageID #:
                                     6410


               4.       The Acupuncture Defendants

        39.    Deng resides in and is a citizen of New York.          Deng is licensed as an

 acupuncturist in New York and owns Deng Acupuncture.

        40.    Deng Acupuncture is a domestic professional corporation organized under the

 laws of New York with its principal place of business in New York, New York. It was formed

 on October 24, 2000.

               5.       The Physical Therapist Defendants

        41.    Mariano resides in and is a citizen of New York. Mariano is a licensed physical

 therapist and owns DM Physical Therapy, P.C. Mariano’s services at 1786 Flatbush are billed to

 State Farm Mutual or State Farm Fire under the names and tax identification numbers of one or

 more of the Physician Defendants.

        42.    Masigla resides in and is a citizen of Florida. Masigla is a licensed physical

 therapist and owns MSB. Masigla’s services at 1786 Flatbush are billed to State Farm Mutual or

 State Farm Fire under the names and tax identification numbers of one or more of the Physician

 Defendants.

        43.    MSB is a domestic professional corporation organized under the laws of New

 York with its principal place of business at 1786 Flatbush Avenue, Brooklyn, New York. It was

 formed on April 1, 2016.      Masigla is the sole original shareholder, director, officer, and

 incorporator of MSB.

               6.       The DME Defendants

        44.    Maiga is a domestic business corporation organized under the laws of New York

 with its principal place of business in New York, New York. Maiga was formed on July 9, 2012,

 and is purportedly owned by Borisevica.




                                               15
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 17 of 475 PageID #:
                                     6411


         45.   Madison is a domestic business corporation organized under the laws of New

 York with its principal place of business in New York, New York. Madison was formed on

 November 7, 2013, and is purportedly owned by Semenov.

         46.   Quality Custom is a domestic business corporation organized under the laws of

 New York with its principal place of business in New York, New York. Quality Custom was

 formed on March 31, 2011, and is purportedly owned by Vladimir Verbitsky.

         47.   Buslon resides in and is a citizen of Florida. Buslon owns on paper at least two

 DME Defendants, Quality Health and AB Quality, and has also purportedly acquired an

 ownership interest in any outstanding unpaid claims of Maiga, Madison, and PHCP. Buslon is

 married to Masigla.

         48.   Quality Health is a domestic business corporation organized under the laws of

 New York with its principal place of business in New York, New York. Quality Health was

 formed on June 3, 2015, and is purportedly owned by Buslon.

         49.   PHCP is a domestic business corporation organized under the laws of New York

 with its principal place of business in New York, New York. PHCP was formed on March 26,

 2015. Valentyna Diker is the incorporator of PHCP.

         50.   AB Quality is a domestic business corporation organized under the laws of New

 York with its principal place of business in New York, New York. AB Quality was formed on

 July 19, 2016, and is purportedly owned by Buslon.

 IV.     ALLEGATIONS COMMON TO ALL COUNTS

         A.    The New York No-Fault Laws

               1.      Claims for Payment Under the No-Fault Laws

         51.   State Farm Mutual and State Farm Fire underwrite automobile insurance in New

 York.


                                              16
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 18 of 475 PageID #:
                                     6412


        52.     Under New York’s Comprehensive Motor Vehicle Insurance Reparations Act

 (N.Y. Ins. Law § 5101 et seq.) and the regulations promulgated thereto (11 N.Y.C.R.R. § 65 et

 seq.) (collectively, the “No-Fault Laws”), automobile insurers are required to provide No-Fault

 Benefits to insureds.

        53.     No-Fault Benefits include up to $50,000 per insured for necessary expenses

 incurred for various healthcare goods and services.

        54.     An insured can assign his or her right to No-Fault Benefits to the providers of

 healthcare services in exchange for those services. Pursuant to a duly executed assignment, a

 healthcare provider may submit claims directly to insurance companies and receive payment for

 necessary medical services.

        55.     Pursuant to Section 403 of the New York State Insurance Law, the verification of

 treatment form submitted by healthcare providers to State Farm Mutual, State Farm Fire, and all

 other insurers must be signed by the healthcare providers subject to the following warning:

        Any person who knowingly and with intent to defraud any insurance company or
        other person files an application for insurance or statement of claim containing
        any materially false information, or conceals for the purpose of misleading,
        information concerning any fact material thereto, commits a fraudulent insurance
        act, which is a crime.

                2.       The No-Fault Laws Prohibit Ownership of Professional Service
                         Corporations by Unlicensed Laypersons

        56.     The New York Legislature has established a comprehensive statutory framework,

 including the Business Corporation, Education, and Public Health Laws, to ensure that

 professional healthcare services are rendered only by individuals who are duly licensed to

 practice those professions and that such individuals are employed only by entities that are

 themselves lawfully licensed or otherwise legally authorized to provide such services. This legal

 framework bars individuals who are not subject to state professional licensing requirements and



                                                17
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 19 of 475 PageID #:
                                     6413


 ongoing regulatory oversight from controlling, exercising undue influence over, or deriving

 economic benefit from the practice of a profession.

         57.     Pursuant to the No-Fault Laws, professional corporations are not eligible to bill

 for or collect No-Fault Benefits if they are fraudulently incorporated. In New York, only a

 licensed healthcare professional may practice an applicable healthcare profession; own and

 control a professional service corporation authorized to practice healthcare services including

 medicine, chiropractic, acupuncture, and physical therapy; employ and supervise other

 healthcare professionals; and, absent statutory exceptions, derive economic benefit from the

 services.

         58.     Recognizing the fundamental importance of these laws prohibiting the corporate

 practice of medicine in safeguarding the public health, safety, and welfare, the New York

 Legislature has made it a felony offense for anyone to deliberately circumvent these laws, as well

 as an act of professional misconduct for any licensed individual or professional service

 corporation to do so. See N.Y. Bus. Corp. Law §§ 1203(b), 1503(b), 1507, 1508, 1511; N.Y.

 Educ. Law §§ 6507(4)(c), 6512, 6530(1) & (21); 8 N.Y.C.R.R. § 29.1(b)(6); Penal Law Article

 175; N.Y. Ltd. Liab. Co. Law § 1201 et seq.

         59.     Consistent with the public policies underlying New York’s ban on the corporate

 practice of medicine, the No-Fault Laws also prohibit professional corporations that are secretly

 owned and controlled by laypersons from receiving No-Fault Benefits for professional health

 services. See 11 N.Y.C.R.R. § 65-3.16(a)(12).

                 3.      The No-Fault Laws Prohibit Kickbacks

         60.     Under New York law, it is unlawful for any physician, chiropractor,

 acupuncturist, or physical therapist, directly or indirectly, to offer, give, solicit, receive, or agree

 to receive any fee or other consideration to or from a third party for the referral of a patient or in


                                                   18
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 20 of 475 PageID #:
                                     6414


 connection with the performance of professional services. See N.Y. Educ. Law § 6530(18); 8

 N.Y.C.R.R. § 29.1(b)(3).

        61.     Under New York law, it is unlawful for a licensed physician, chiropractor,

 acupuncturist, or physical therapist to exercise undue influence on a patient, including the

 promotion or sale of goods or services in such a manner as to exploit the patient for the financial

 gain of the physician or of a third party. See N.Y. Educ. Law § 6530(17); 8 N.Y.C.R.R. §

 29.1(b)(2).

        62.     Under New York law, it is unlawful for a physician, chiropractor, acupuncturist,

 or physical therapist to share professional fees, including arrangements where payments are

 made in exchange for furnishing space, facilities, equipment, or personal services, including any

 arrangement or agreement whereby the amount received in payment for furnishing space,

 facilities, equipment, or personal services used is dependent upon the income or receipts of the

 licensee from such practice. See N.Y. Educ. Law § 6530(19); 8 N.Y.C.R.R. § 29.1(b)(4).

        63.     Under New York Public Health Law Section 238-a, a practitioner authorized to

 order physical therapy services may not make a referral for such services to a healthcare provider

 authorized to provide such services where such practitioner has a financial relationship with such

 healthcare provider. See also 10 N.Y.C.R.R. § 34-1.3; N.Y. Pub. Health Law § 238(6) (“‘Health

 care provider’ shall mean a practitioner in an individual practice, group practice, partnership,

 professional corporation or other authorized form of association, . . . and any other purveyor of

 health or health related items or services . . . a purveyor of health or health related supplies,

 appliances or equipment . . . .”). A financial relationship includes a compensation arrangement

 and includes an arrangement with a healthcare provider that is in excess of fair market value or




                                                 19
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 21 of 475 PageID #:
                                     6415


 which provides compensation that varies directly or indirectly based on the volume or value of

 any referrals or business between the parties. See N.Y. Pub. Health Law §§ 238(3) & 238-d.

        64.     Under New York law, it is unlawful for a physician, chiropractor, or physical

 therapist to make a referral for certain services to a healthcare provider where the physician or

 chiropractor has a compensation arrangement with the healthcare provider that either exceeds

 fair market value or that provides compensation that varies directly or indirectly on the value of

 referrals without disclosing the relationship to the patient. See id. § 238-d(1)(b). Any disclosure

 must not only reveal to the patient the existence of the financial relationship, but must also

 inform the patient of her right to use a “specifically identified alternative” healthcare provider.

 See id. § 238-d(2). Any violation of Public Health Law Section 238-d by physicians also

 constitutes professional misconduct under New York Education Law Section 6530(48).

                4.     Services Rendered in Violation of New York Law Are Not
                       Reimbursable

        65.     The implementing regulation adopted by the Superintendent of Insurance,

 11 N.Y.C.R.R. § 65-3.16(a)(12), states in relevant part, as follows:

        A provider of health care services is not eligible for reimbursement under
        section 5102(a)(1) of the Insurance Law if the provider fails to meet any
        applicable New York State or local licensing requirement necessary to perform
        such service in New York . . . .

        66.     Thus, any violation of a licensing law in connection with services provided to

 patients would render the provider ineligible for reimbursement under the No-Fault Laws, and

 under the circumstances, it would be unlawful and inequitable to allow any party to any

 arrangement that violated such licensing laws to retain any benefit from such arrangement. See

 11 N.Y.C.R.R. § 65-3.16(a)(12).

        67.     If any defendant violated any of the licensing laws described above in connection

 with the services at issue in the claim described herein, then such defendant would be ineligible


                                                 20
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 22 of 475 PageID #:
                                     6416


 for reimbursement under the No-Fault Laws, and under the circumstances, it would be unlawful

 and inequitable to allow such defendant or any defendant who was a party to such arrangement

 to retain any benefits from such arrangement. See 11 N.Y.C.R.R. § 65-3.16(a)(12).

                5.      New York Law Authorizes Taking Examinations Under Oath

        68.     Also, New York Law allows an insurer to request that a provider appear for an

 examination under oath (“EUO”), and the failure of a provider to appear for a timely requested

 EUO constitutes a breach of a condition precedent to coverage, rendering it ineligible for No-

 Fault Benefits. See 11 N.Y.C.R.R. § 65-1.1 (providing that the Mandatory Personal Injury

 Protection Endorsement shall contain the following language: “upon request by the [insurer] the

 eligible injured person or that person’s assignee . . . shall: . . . (b) as may reasonably be required,

 submit to an examination under oath”); Hertz Corp. v. Active Care Med. Supply Corp., 1 N.Y.S.

 3d 43, 45 (N.Y. App. Div. 2015) (“defendants’ failure to attend the EUOs is a violation of a

 condition precedent to coverage that vitiates the policy”).

        B.      The Rybaks’ Involvement in Medical Clinics in New York

        69.     In 1994, Tatiana Rybak moved to the United States from Ukraine — where she

 and her former husband owned a business that provided supplies to hospitals and employed over

 2,000 people — after becoming wanted for arrest on embezzlement charges.

        70.     Shortly after moving to the United States, in the mid-to-late 1990s, Tatiana Rybak

 became involved with medical clinics that provide services to individuals who have been injured

 in automobile accidents (“No-Fault Clinics”) and that submit fraudulent claims for

 reimbursement to insurance carriers. Later, by at least 2009, her son Oleg Rybak became

 involved as well. The history of these earlier clinics run by the Rybaks is notable because 1786

 Flatbush was their successor and the same methods employed to unlawfully own, control, and




                                                   21
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 23 of 475 PageID #:
                                     6417


 profit from the earlier clinics were used to unlawfully own, control, and profit from 1786

 Flatbush.

        71.     As described next, from approximately 1996 through 1999, Tatiana Rybak and

 others unlawfully owned and controlled No-Fault Clinics that operated out of at least four New

 York locations. From approximately 2000 until the fall of 2013, Tatiana Rybak and others

 unlawfully owned and controlled a No-Fault Clinic at 1468 Flatbush Avenue in Brooklyn. Oleg

 Rybak participated in, facilitated, and profited from the operation of 1468 Flatbush. When 1468

 Flatbush ceased operations, its activities moved to 1786 Flatbush.

                1.      Tatiana Rybak Owned and Controlled Clinics at Multiple New York
                        Locations in the Late 1990s

        72.      After arriving in New York, Tatiana Rybak met Paul Schneider (“Schneider”)

 and together they opened several businesses, including a grocery store, an imported fashion

 boutique, and two healthcare businesses — TMR Medibill, Inc. (“TMR”) and Paultat Alert

 Management Corp. (“Paultat”).        TMR, formed in 1996, purportedly provided billing and

 collection services to healthcare providers.       Paultat, according to an affidavit signed by

 Schneider, provided “management support services” for healthcare professionals, which included

 operating healthcare facilities, paying rent and utility costs, supplying personnel, recruiting and

 hiring staff, patient intake, “appointments, scheduling of patients, storage of patient records,

 assistance in developing fee schedules as well as the development and implementation of

 computerized billing systems,” communicating “with all suppliers, third-party payors,” and

 “collect[ing] . . . funds on behalf of the doctors for all professional services performed by the

 doctors.” “In short,” Schneider stated, “Paultat assists the physicians in the general management

 of medical facilities, and deals with all business aspects therein.”




                                                  22
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 24 of 475 PageID #:
                                     6418


        73.     TMR and Paultat purported to provide services to professional corporations

 operating at 1300 Flatbush Avenue, Brooklyn, and 2320 Avenue U, Brooklyn. In addition,

 Schneider and Tatiana Rybak also operated clinics at 1932 Rockaway Parkway, Brooklyn, and

 190-02 Jamaica Avenue, Hollis, New York. The clinics operating at 1300 Flatbush Avenue,

 2320 Avenue U, 1932 Rockaway Parkway, and 190-02 Jamaica Avenue are referred to as the

 “Original Clinic Locations.”

        74.     Schneider and Tatiana Rybak owned the real estate at the Original Clinic

 Locations. By February 1999, however, Schneider had transferred his interest in all but one of

 the four properties to Tatiana Rybak. Tatiana Rybak’s ability to control the physical space at

 which a No-Fault Clinic operated was an important component of her schemes over the years,

 and a feature that would be repeated, though with modifications, at later clinics.

        75.     Yet another component of the scheme was the establishment of professional

 service corporations through which services could be rendered and billed to insurers. The

 professional corporations appeared to be owned on paper by licensed healthcare professionals.

 Operating at the Original Clinic Locations were a series of medical professional corporations

 owned on paper by Dr. Robert Mallela and Dr. Jatindr Bakshi.

        76.     According to an affidavit signed by Tatiana Rybak, almost all of the revenues of

 Paultat and TMR (the purported healthcare management businesses owned by Tatiana Rybak and

 Schneider) came from the professional corporations owned by Dr. Bakshi and Dr. Mallela. In

 his affidavit, Schneider stated that medical practices managed by Paultat produced gross billings

 of $20 million per year, resulting in income to Paultat for its services of $4 million per year.

        77.     The activity at the Original Clinic Locations between approximately 1996 to

 approximately 1999 resulted in a series of criminal, disciplinary, and other legal proceedings that




                                                  23
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 25 of 475 PageID #:
                                     6419


 established, among other things, that professional healthcare corporations operating at these

 addresses had submitted fraudulent insurance claims and that professional healthcare

 corporations at these addresses were not owned and controlled by the licensed healthcare

 professionals who purportedly owned them on paper but by laypersons, including Tatiana Rybak.

 These proceedings included: (a) a civil suit between Tatiana Rybak and Schneider over the

 ownership and control of Paultat (Paul Schneider v. Tatiana Rybak, et al., Index No. 98-018835

 (Nassau Cty., N.Y. Aug. 14, 1998)); (b) disciplinary proceedings in which the New York Office

 of Professional Medical Conduct (“OPMC”) restricted Dr. Bakshi’s medical license based on

 multiple “failures to take adequate patient histories, keep accurate records and record

 information regarding referrals” (In re Jatinder S. Bakshi v. N.Y. State Dep’t of Health, Case No.

 505720 (N.Y. App. Div. Mar. 11, 2010)); (c) OPMC disciplinary proceedings against Dr.

 Mallela in which he was required to surrender his medical license in June 2005 after he admitted

 to fraudulently incorporating his professional corporation and allowing it to be controlled by

 non-licensed individuals (see Jan. 8, 2005 Surrender Order, In re Robert Chandran Mallela,

 M.D., No. 05-07, N.Y. Bd. Prof’l Med. Conduct); (d) a June 1999 140-count indictment returned

 by a Kings County Grand Jury against Tatiana Rybak, and several others, based, among other

 things, on activity at the Original Clinic Locations that charged Tatiana Rybak with Enterprise

 Corruption, insurance fraud, and fraudulently billing for medically unnecessary evaluations and

 therapy services, DME, and diagnostic testing services; (e) an October 1999 guilty plea by

 Tatiana Rybak to charges of attempted Enterprise Corruption in violation of N.Y. Penal Law

 460.20(1)(a), participation in a scheme to defraud in the first degree in violation of N.Y. Penal

 Law 190.65(1)(a), and twelve counts of insurance fraud in violation of N.Y. Penal Law

 176.05(1); (f) a January 2000 lawsuit by Allstate Insurance Company and other insurers alleging




                                                24
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 26 of 475 PageID #:
                                     6420


 RICO and other claims against Tatiana Rybak, Schneider, Dr. Bakshi, Dr. Mallela, and several

 other healthcare providers to recover more than $5 million arising out of activity at the Original

 Clinic Locations (Allstate Ins. Co., et al. v. TMR Medibill Inc., et al., No. 2000-cv-00002-NGG-

 VVP (E.D.N.Y.)) (the “Allstate Case”); and (g) an August 2000 lawsuit by State Farm Mutual

 against Tatiana Rybak, Schneider, Dr. Mallela, and several others alleging that unlicensed

 defendants Tatiana Rybak and Schneider falsely used the names of the licensed defendants to

 fraudulently incorporate professional corporations and, as a result, the professional corporations

 were not entitled to reimbursement. State Farm Mut. Auto. Ins. Co. v. Robert Mallela, et al.,

 Case No. 2000-cv-04923-CPS (E.D.N.Y.); see State Farm Mut. Auto. Ins. Co. v. Mallela, 175 F.

 Supp. 2d 401 (E.D.N.Y. 2001).

        78.     These proceedings established that Tatiana Rybak had orchestrated what the

 District Judge in the Allstate Case called an “elaborate and sophisticated insurance fraud

 scheme.” The news media, in commenting on the proceedings, described Tatiana Rybak as the

 “city’s reigning czarina of auto-insurance fraud” who “was motivated by money, and everything

 she did was intended to generate more and more cash” to furnish her lavish lifestyle of luxury

 apartments, yachts, Mercedes Benz automobiles, and expensive diamond jewelry. Czarina’

 Reigned Over Insure Scams – Rip-Offs Kept Her in Gems & Yachts, N.Y. Post (June 26, 2000).

        79.     As Tatiana Rybak admitted in her criminal guilty plea and as several courts found

 in civil proceedings, Tatiana Rybak along with others unlawfully owned and controlled the

 professional corporations operating at the Original Clinic Locations. State Farm Mut. Auto. Ins.

 Co. v. Mallela, 175 F. Supp. 2d 401, 405 (E.D.N.Y. 2001) (“On October 27, 1999, Rybuk [sic]

 pled guilty in New York State court to the felonies of attempted enterprise corruption, a scheme

 to defraud, and twelve counts of insurance fraud and admitted that she owned and controlled




                                                25
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 27 of 475 PageID #:
                                     6421


 several unlawfully licensed professional service corporations, including defendants Avenue U

 [Medical Services, P.C.], Canarsie [Medical Services, P.C.], and Flatbush [Medical Services,

 P.C.]”); Jan. 8, 2005 Surrender Order at 3, In re Robert Chandran Mallela, M.D., No. 05-07,

 N.Y. Bd. Prof’l Med. Conduct (“Respondent directed and/or allowed non-physicians to establish,

 control, and operate Avenue U Medical Services, P.C., unlawfully”); Allstate Ins. Co. v. TMR

 Medibill Inc., 2000 WL 34011895, at *4 (E.D.N.Y. July 13, 2000). When he surrendered his

 license in January 2005, Dr. Mallela admitted to practicing medicine with intent to defraud

 insurance companies in proceedings that included charges that he had engaged in “concerted

 actions with non-physicians to allegedly establish, control and operate . . . professional medical

 corporation[s].” He also signed an affidavit stating that Tatiana Rybak “owned” three medical

 professional corporations at the Original Clinic Locations.

        80.     In particular, Tatiana Rybak entered into arrangements with doctors like Dr.

 Bakshi, Dr. Mallela, and Dr. Zenaida Amayo Reyes-Arguelles (“Dr. Arguelles”), who were not

 board certified in any specialty. These physicians formed professional medical corporations that

 they purported to own on paper. Paultat and TMR, or other entities, would purport to perform

 services for the professional service corporations in exchange for fees, but payments to Paultat

 and TMR far exceeded the value of any services.

        81.     Tatiana Rybak and others used Paultat and TMR to secretly siphon to themselves

 profits from the professional medical corporations that they unlawfully owned and controlled.

 Some profits were siphoned under the guise of management agreements between purported

 managers and the professional healthcare corporations owned on paper by licensed physicians or

 purportedly to pay for the “rent” of space at the No-Fault Clinic. Thus, for example, Paultat and

 TMR had entered into Management and Assistant Agreements with, at least, Mallela Robert




                                                 26
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 28 of 475 PageID #:
                                     6422


 Chandran Radiological Services, P.C., Mallela Chandran Radiology Services, P.C., and Bakshi

 Medical Services.     Under these agreements, and according to Schneider’s affidavit, the

 professional corporations paid for services under a fee schedule in which they were charged an

 hourly rate for all services, as well as an hourly rate for rent. There is no legitimate reason why

 professional corporations would pay rent on an hourly basis.

        82.     The district court in the Allstate Case, in granting a preliminary injunction to

 block the dissipation of assets pending trial, observed that a significant amount of money flowed

 from the medical clinics operating at the Original Clinic Locations to realty companies

 controlled by Tatiana Rybak. TMR Medibill, 2000 WL 34011895, at *11. The district court

 found that Tatiana Rybak’s explanation that these payments were for rent was “suspect,” because

 cancelled checks indicated that the amounts paid in “rent” could fluctuate as much as $5,000

 from month to month and none of the clinics had lease agreements with the realty companies.

 Id. In reaching this conclusion, the district court considered that Tatiana Rybak arranged for

 checks from insurers payable to the professional corporations to be delivered to a post office box

 she controlled, and then deposited into the professional corporations’ respective bank accounts,

 which were all maintained at the same branch of Chase bank. Id. at *4. The court also found

 that after Tatiana Rybak became aware of the criminal case against her, she caused the

 professional corporations she controlled to “funnel[] money from the fraud scheme into the

 realty companies’ coffers.” Id. at *16. Similarly, the district court found that Tatiana Rybak had

 engaged in suspicious transactions to conceal her assets to avoid the insurers’ efforts to attach

 those properties.    For example, Tatiana Rybak sold her apartment “under suspicious

 circumstances.”




                                                 27
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 29 of 475 PageID #:
                                     6423


        83.       An element of the scheme charged in the indictment involved the use of multiple

 professional healthcare corporations that operated under different names and “changed [their]

 names to defraud insurance carriers into believing that newly named clinics were independent of

 each other.” New York v. Tatiana Rybuk, et al., Indictment No. 427099 (Kings Cty. N.Y. June

 20, 1999) ¶ 6 (“Indictment”). The practice of setting up multiple corporations in the names of

 licensed healthcare professionals and then rendering healthcare services through multiple

 corporations with different names and tax identification numbers to conceal their connections

 was a component of the scheme that would be repeated through later No-Fault Clinics, including

 1786 Flatbush.

        84.       According to the Indictment and Tatiana Rybak’s guilty plea, patients were

 obtained through payments to persons known as “steerers” who brought individuals who had

 purportedly been in automobile accidents to the clinics to be treated as patients.

        85.       The clinics, as Tatiana Rybak admitted in her guilty plea, submitted fraudulent

 insurance claims that included, among other things, falsified physical therapy progress notes and

 false bills and records for nerve block injections and DME. As the district court described in the

 Allstate Case, “defendants billed patients for medical visits, procedures, and diagnostic tests that

 were either never rendered or were medically unnecessary; altered test dates and results to justify

 extensive physical therapy and diagnostic testing; created false physical therapy progress notes

 reflecting treatments that were never rendered; and submitted fraudulent wholesale invoices to

 verify DME sales.” TMR Medibill, 2000 WL 34011895, at *4.

        86.       In October 1999, Tatiana Rybak entered a guilty plea in the criminal case, was

 sentenced to five years’ probation, was ordered, among other things, to pay $1 million in

 restitution, and agreed she would “not engage in any employment related to the insurance




                                                  28
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 30 of 475 PageID #:
                                     6424


 industry, including no-fault insurance, personal injury or health insurance” for a period of five

 years. Ex. 10.

                  2.     Tatiana Rybak Secretly and Unlawfully Owned and Controlled 1468
                         Flatbush Avenue

        87.       Although Tatiana Rybak’s criminal sentence prohibited any employment related

 to the No-Fault insurance industry for five years, within months of her 1999 guilty plea, Tatiana

 Rybak began to secretly and unlawfully own and control another clinic treating patients eligible

 for No-Fault Benefits located at 1468 Flatbush, Brooklyn, just a few blocks from the 1300

 Flatbush Avenue location charged in the indictment. The clinic at 1468 Flatbush operated from

 at least early 2000 until approximately August 2013. By at least 2009, Oleg Rybak knowingly

 participated in, facilitated, and profited from activity at 1468 Flatbush.

        88.       As at the Original Clinic Locations, at 1468 Flatbush, services were rendered

 through professional service corporations owned on paper by licensed healthcare professionals.

 In fact, those licensed healthcare professionals did not own or control their practices. Rather,

 Tatiana Rybak secretly and unlawfully owned and controlled the professional corporations

 operating out of 1468 Flatbush with the support of Oleg Rybak, and profits were siphoned to

 Tatiana and Oleg Rybak through a variety of means. The licensed physicians who operated at

 1468 Flatbush included Dr. Jaime Gabriel Gutierrez (“Dr. Gutierrez”), Dr. Jean-Claude Compas

 (“Dr. Compas”), and Dr. Arguelles, who was one of the physicians who Tatiana Rybak admitted

 to criminally conspiring with in her 1999 guilty plea.




                                                  29
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 31 of 475 PageID #:
                                     6425


                       a.     The Rybaks Controlled the Practice of Dr. Gutierrez at 1468
                              Flatbush

        89.    As Dr. Gutierrez explained in testimony1 regarding his medical practice at 1468

 Flatbush, his medical professional corporations billed for services there, and the proceeds they

 generated were controlled by the Rybaks.

        90.    Dr. Gutierrez was trained as a plastic surgeon, and from 2006 to 2009, performed

 Botox injections, laser, and other cosmetic surgery procedures at Miami health spas. See BPMC

 Hr’g Tr., Nov. 21, 2016, In the Matter of Jaime Gabriel Gutierrez.

        91.    One Miami cosmetic surgery spa at which Dr. Gutierrez worked was the Anti-

 Aging Aesthetic and Laser Center Inc., (“Anti-Aging Spa”) which was owned by Oleg Rybak.

 Tatiana Rybak worked there as a facial specialist. Dr. Arguelles was the medical director.

        92.    At the Anti-Aging Spa, Dr. Gutierrez met Tatiana Rybak and Dr. Compas, who

 was also treating patients at 1468 Flatbush in Brooklyn. Dr. Compas encouraged Dr. Gutierrez

 to come to New York to treat automobile accident patients at 1468 Flatbush.

        93.    Although Dr. Gutierrez’s training and background were in plastic surgery, in

 January 2011, Dr. Gutierrez began traveling from Miami to Brooklyn to treat automobile

 accident patients at 1468 Flatbush. Initially, he treated patients and submitted bills under his

 own name and social security number, but in April 2011 and September 2011, respectively,

 formed Alleviation Medical Services P.C. (“Alleviation”) and JGG Medical Care P.C., both of

 which Dr. Gutierrez owned on paper.        Dr. Gutierrez began submitting bills to insurance

 companies through Alleviation.



 1
  Dr. Gutierrez offered sworn testimony both before the BPMC and in a separate civil lawsuit in
 Bronx County Supreme Court (see infra ¶¶ 95–101) in which he detailed the operations at 1468
 Flatbush and described the roles of Tatiana Rybak and her son, attorney Oleg Rybak.


                                                30
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 32 of 475 PageID #:
                                     6426


        94.     Dr. Gutierrez testified that he did not know how to prepare New York No-Fault

 bills because he had been practicing a different field of medicine in a different state. Thus, Dr.

 Compas directed him to speak to the Rybak Law Firm, for which Oleg Rybak was the principal.

 Dr. Gutierrez entered into a billing arrangement with the Rybak Law Firm.               Under the

 arrangement, the Rybak Law Firm handled Dr. Gutierrez’s billing in exchange for 7% of his

 collections. Dr. Gutierrez said he worked with a Rybak Law Firm employee, Natasha a/k/a

 Natalya Tokar (“Tokar”). According to Dr. Gutierrez, Tokar was responsible for managing and

 overseeing the billing operations on behalf of the Rybak Law Firm.

        95.     Dr. Gutierrez testified that, at some point, the “Rybak Firm . . . pretty much ended

 up being controlling [sic] my whole practice, and that’s not okay.” When asked if he owned his

 professional healthcare corporation Alleviation, Dr. Gutierrez testified, “I was under the

 impression that I had full control of the corporation when in reality I was not in full control. And

 I was living under an illusion of control, meaning that Natasha [Tokar, an employee of the Rybak

 Law Firm] was actually overseeing my billing and making decisions on my behalf without

 informing me what she was doing . . . by the order of Oleg Rybak, as I had been assured by

 Natasha herself.”

        96.     Dr. Gutierrez explained that the Rybak Law Firm prepared his bills and both the

 firm and Tatiana Rybak exercised control over the reimbursements he received from insurers for

 the healthcare services provided to patients. Checks from insurers were sent to a mailbox at

 Mailboxes, Etc., in Brooklyn, which Dr. Gutierrez established with Tatiana Rybak.               Dr.

 Gutierrez said he drove with Tatiana Rybak and her son Sergey to rent the mailbox, which Dr.

 Gutierrez paid for using an HSBC credit card that an HSBC Bank branch manager with whom

 Tatiana Rybak had a relationship, Lystra Moore-Besson (“Moore-Besson”), had helped him




                                                 31
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 33 of 475 PageID #:
                                     6427


 open. Dr. Gutierrez testified that he gave keys to the mailbox to Tokar and that the Rybak Law

 Firm had access to the mailbox and collected and deposited his checks.

        97.    In 2011, Dr. Gutierrez opened a billing office for what was purportedly his

 healthcare corporation, Alleviation, that was adjacent to the office of the Rybak Law Firm.

 Alleviation’s employees were supervised by Tokar. In summer 2012, when the Rybak Law Firm

 moved its office, Dr. Gutierrez allowed the firm to take his medical practice’s records to the

 firm’s new offices. Tatiana Rybak and Oleg Rybak also arranged for CPA Norman Weisman to

 serve as the accountant and prepare the tax returns for Dr. Gutierrez and his professional

 corporations, which Weisman did using information provided by Tokar.

                       b.     Dr. Gutierrez Testified that the Rybaks Controlled the
                              Proceeds of His Practice at 1468 Flatbush

        98.    Dr. Gutierrez also testified about how Tatiana Rybak, Oleg Rybak, and the Rybak

 Law Firm exercised control over the funds received by his practice. Specifically, Tokar, an

 employee of the Rybak Law Firm, instructed Dr. Gutierrez to write checks to various individuals

 purportedly for employee payroll or other practice expenses. Dr. Gutierrez agreed to provide

 Tokar with a checkbook containing checks that Dr. Gutierrez had already pre-signed with his

 signature. Dr. Gutierrez also testified that many of the checks he wrote were given by Tokar to

 Tatiana Rybak, who used her connection at HSBC Bank, branch manager Moore-Besson, to

 arrange for tellers to cash the checks. Branch manager Moore-Besson testified in her deposition

 that she has known Tatiana Rybak since the 1990s. According to records from the securities

 regulatory agency FINRA, Moore-Besson was terminated by HSBC in 2016 and later

 permanently barred from the securities industry for failing to respond to a FINRA inquiry after

 HSBC reported that it “determined that [she] exercised poor judgment in failing to escalate




                                               32
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 34 of 475 PageID #:
                                     6428


 suspicious activities engaged in by these bank clients to which she was aware.” Moore-Besson

 testified that the HSBC investigation that led to her termination concerned the Rybak family.

        99.     Dr. Gutierrez testified that Oleg Rybak requested that Dr. Gutierrez write checks

 as gifts, including to another attorney with whom Oleg Rybak was associated. He also stated

 that Tokar mailed checks drawn on accounts of Dr. Gutierrez’s professional corporations to

 Tatiana Rybak in Florida. At one point, Dr. Gutierrez testified that he saw Tatiana Rybak with

 Dr. Compas’s checkbook and that she evaded his questions about why she had it.

        100.    In September 2012, Dr. Gutierrez testified that while vacationing in Aruba with

 the office manager of 1468 Flatbush, Pavel Soltanov, and a TD Bank employee and their

 respective spouses, he was told by Soltanov that checks from insurance companies payable to

 healthcare providers for services at 1468 Flatbush were flown from New York to Florida and

 cashed there. At that point, after flying back from Aruba to New York, Dr. Gutierrez began

 taking steps to disassociate himself from Tatiana Rybak and Oleg Rybak.

        101.    On April 7, 2014, Dr. Gutierrez filed a civil lawsuit against Oleg Rybak, the

 Rybak Law Firm, and others in Bronx County Supreme Court. See Jaime Gutierrez, et al. v.

 Oleg Rybak, et al., Index No. 260257-0214 (Bronx Cty. N.Y.) (hereinafter “Gutierrez v. Rybak”).

 Dr. Gutierrez sought an accounting of any escrow funds held by the Rybak Law Firm, a return of

 any business records, and an order voiding any liens over funds asserted by Rybak.              The

 Gutierrez v. Rybak lawsuit alleged that between 2011 and 2012, the Rybak Law Firm filed

 numerous lawsuits on behalf of Dr. Gutierrez and collected “millions” of dollars, but had not

 paid the funds to Dr. Gutierrez. The suit also alleged that when the Rybak Law Firm moved

 offices in 2012, it took Dr. Gutierrez’s patient records and never returned them. According to

 the docket, the case was dismissed in December 2018.




                                                33
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 35 of 475 PageID #:
                                     6429


                       c.     Tatiana Rybak Controlled the Practice of Dr. Arguelles at 1468
                              Flatbush and the Rybaks Siphoned the Proceeds of that
                              Practice to Themselves

         102.   In addition to Dr. Gutierrez, another physician who treated patients at 1468

 Flatbush was Dr. Arguelles. As noted above, in the mid-1990s, Dr. Arguelles had treated

 patients at least at one of the Original Clinic Locations secretly and unlawfully owned and

 controlled by Tatiana Rybak, was one of the physicians with whom Tatiana Rybak admitted to

 criminally conspiring in her 1999 guilty plea, and was the medical director of the Anti-Aging

 Spa owned by Oleg Rybak.

         103.   Dr. Arguelles owned on paper three professional healthcare corporations that

 purported to treat patients at 1468 Flatbush, but, in fact, these entities were secretly and

 unlawfully owned and controlled by Tatiana Rybak and the profits siphoned to Tatiana Rybak

 and Oleg Rybak. Dr. Arguelles was the paper owner of (a) Uptodate Medical Services P.C.

 (“Uptodate Medical”), formed in August 1999, (b) Vincent Medical Services P.C. (“Vincent

 Medical”), formed in July 2004, and (c) Arguelles M.D., P.C. (“Arguelles P.C.”), formed in July

 2006.

         104.   Dr. Arguelles was approximately 68 years old in 1999 when she began treating

 patients at 1468 Flatbush, and approximately 75 years old by 2006 when the last of these three

 professional corporations was formed.

         105.   In 2011, the OPMC disciplined Dr. Arguelles for billing for services not rendered,

 billing unwarranted and excessive medical services, making false reports, and improper record

 keeping at 1468 Flatbush. In October 2011, Dr. Arguelles surrendered her license for five years

 based on 54 counts of misconduct.

         106.   In a 2012 lawsuit, GEICO alleged that on June 30, 2011 and July 19, 2011, Dr.

 Arguelles gave testimony reflecting that she was unaware of many facts she should know if she


                                                34
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 36 of 475 PageID #:
                                     6430


 actually owned and controlled her professional service corporations operating at 1468 Flatbush,

 Arguelles P.C. and Vincent Medical. In particular, she testified that she did not know when her

 businesses at 1468 Flatbush opened, who incorporated them, whether they had written leases for

 the use of space, the amount of rent they paid, whether other providers operated at the location,

 the amount of overhead costs, the names of employees, the amount of profits, the location of the

 checkbook, or the names of the chiropractors who operated at the location and how much they

 paid in rent. See Gov’t Emps. Ins. Co. v. Zenaida Reyes-Arguelles, M.D. et al., Case No. 1:12-

 cv-01953-CBA-RLM (E.D.N.Y.), Compl. ¶¶ 41, 58 (Dkt 1).

                       d.     Dr. Compas Was Forced to Surrender His Medical License
                              Over Practices at 1468 Flatbush

        107.   Dr. Compas was also disciplined by OPMC and forced to surrender his license in

 January 2015 for his work at 1468 Flatbush based on his having submitted insurance claims for

 NCVs that deviated from medically accepted standards.

                       e.     Bank Records Reflect that Tatiana and Oleg Rybak Siphoned
                              Proceeds from the Medical Practices at 1468 Flatbush

        108.   Bank records reflect that Tatiana Rybak, Oleg Rybak, and others siphoned to

 themselves the proceeds from the professional service corporations that operated at 1468

 Flatbush. In particular, Tatiana and Oleg Rybak owned and own residences, businesses, and real

 estate in Florida, including units at the Fontainebleu Hotel in Miami, units at the Oceania V in

 Sunny Isles, Florida, the Anti-Aging Spa, and a restaurant in Florida known as the Rybak Café.

 Multiple professional service corporations operating at 1468 Flatbush made payments to or, on

 information and belief, for the benefit of these ventures and to individuals who were associated

 either with these ventures or the Rybaks. There is no justification for these payments and no

 apparent reason multiple businesses operating out of 1468 Flatbush in New York would make

 them, unless they were covert methods for Tatiana and Oleg Rybak to siphon the profits of 1468


                                                35
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 37 of 475 PageID #:
                                     6431


 Flatbush to themselves and to conceal Tatiana Rybak’s control. Indeed, the same types of

 transfers — from multiple professional service corporations to businesses and individuals in

 Florida — including to some of the very same individuals, would later be made by multiple

 professional corporations operating at 1786 Flatbush.

        109.   These transactions from 1468 Flatbush providers included the following:

               a)      Money from Dr. Arguelles’s professional corporation Vincent Medical

 went to the Fontainebleu Hotel in Miami. In particular, between February and June 2006,

 Vincent Medical wrote checks to the Fontainebleu Hotel. Tatiana Rybak, Oleg Rybak, and

 Sergey Rybak, who is Tatiana’s son and Oleg’s brother, each owned condominium units at the

 Fontainebleu Hotel at the time of the transactions, and from at least 2015 to 2018 Oleg Rybak

 was vice president and secretary of the condominium association. Ex. 11 at 1.

               b)      Money from Dr. Arguelles’s professional corporation Uptodate Medical

 went to Mayya Kushnir, an individual associated with the Rybaks’ holdings at the Fontainebleu

 Hotel. In particular, between January and June 2004, Uptodate Medical wrote over $45,000 in

 checks to Mayya Kushnir. Kushnir was an officer of OR, LLC and was the President of MOR

 Properties Inc. until at least March 2016. OR, LLC was owned by Oleg and Tatiana Rybak and

 used to purchase three units at the Fontainebleu Hotel in August 2008, which then were

 subsequently sold to MOR Properties, Inc. between May and July 2012. The president and

 director of MOR Properties, Inc. is Maximillian Kostyashkin, the youngest son of Tatiana

 Rybak. Ex. 12.

               c)      Money from Dr. Arguelles’s professional corporations Uptodate Medical

 and Vincent Medical went to the Oceania V condominium, where Oleg Rybak and later Tatiana

 Rybak owned a unit. In particular, between February and May 2004, four checks drawn on the




                                                36
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 38 of 475 PageID #:
                                     6432


 account of Uptodate Medical were written to Oceania, and between May 2006 and October 2008,

 at least 14 checks drawn on the account of Vincent Medical were written to Oceania. Several of

 these checks were deposited into the account of the Oceania Property Ownership Association,

 the condominium association of the Oceania V condominium building at 19370 Collins Avenue,

 Sunny Isles Florida (the “Oceania V”). In November 2002, when they were still in college, Oleg

 and Sergey Rybak purchased a unit at the Oceania V and transferred it to Tatiana Rybak, who

 sold the unit in December 2011. Ex. 13.

               d)      Money from Dr. Arguelles’s professional corporation Vincent Medical

 went to an individual who was associated with the Rybaks’ Miami restaurant, the Rybak Café.

 In particular, between July 2008 and January 2009, Vincent Medical wrote almost $5,000 in

 checks to Olga Sanchez, who worked at the Rybak Café and, according to Oleg Rybak’s

 testimony, was paid for her work as a notary public and an “expediter.” Ex. 11 at 1.

               e)      Money from Dr. Arguelles’s professional corporations Uptodate Medical

 and Vincent Medical went to a company and an individual who did design work on Tatiana

 Rybak’s residence, Oleg Rybak’s Anti-Aging Spa, and the Rybak Café. In particular, between

 July and November 2008, Uptodate Medical wrote over $14,000 in checks to CMG International

 Design Group (“CMG”), a Miami design firm, and Milda Gutierrez, one of the principals of

 CMG, and between June and November 2008, Vincent Medical wrote over $14,000 in checks to

 CMG and Milda Gutierrez. CMG and Milda Gutierrez decorated Tatiana Rybak’s personal

 residence in Miami, the Anti-Aging Spa owned by Oleg Rybak, and the Rybak Café. Id..

               f)      Money from Dr. Arguelles’s professional corporation Vincent Medical

 went to Garrette Gray, in individual associated with the Rybak Café restaurant venture. In

 particular, between September 22, 2008 and December 6, 2008, Vincent Medical wrote over




                                                37
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 39 of 475 PageID #:
                                     6433


 $5,000 in checks to Garrette Gray, the Rybak Café chef who assisted with the restaurant

 buildout. Id.

        110.     Bank records reflect payments from Dr. Arguelles’s professional corporations that

 appear to be for education expenses for Tatiana Rybak’s children, Oleg Rybak and Sergey

 Rybak. In particular, between December 28, 2003 and December 28, 2008, at least $67,045 in

 checks drawn on the accounts of Uptodate Medical and Vincent Medical, each owned on paper

 by Dr. Arguelles, were written to a 529 college savings plan, and at least $7,500 in checks drawn

 on the account of Uptodate Medical were written to New York University. During this same

 period, Oleg Rybak and Sergey Rybak were students at New York University. Id.

        111.     Bank records reflect that accounts of Clara Pantin, an employee of the

 Fontainebleau Hotel, were used to siphon proceeds from providers at 1468 Flatbush to Tatiana

 Rybak and Oleg Rybak. Pantin worked at the Fontainebleau Hotel condo in Miami Beach,

 Florida from March 2002 through June 2016 as an Office Manager for the sales department, and

 as the Director of Owner Services, where, according to her public LinkedIn profile, she was the

 “liaison between our Condo Owners and our Hotel Management,” and “provide[d] VIP

 Services.”      Tatiana, Oleg, and Sergey Rybak each owned condominium units at the

 Fontainebleau Hotel. Pantin had bank accounts in Florida and at all times, on information and

 belief, resided in Florida. Nevertheless, at least some checks payable to Pantin from 1468

 Flatbush providers were deposited in New York.

        112.     At least 17 providers who operated at 1468 Flatbush — Allay, Deng Acupuncture,

 Parisien, PFJ Medical, Pavlova, Island Life, Pierre Renelique, M.D., Adelaida Physical Therapy,

 P.C., Adelaida M. Laga, Amayao Medical, P.C., Arguelles P.C., Compas Medical, P.C., JCC

 Medical, P.C., Maiga, Masigla, Masigla Physical Therapy, P.C, and Vincent Medical — wrote




                                                38
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 40 of 475 PageID #:
                                     6434


 checks to Clara Pantin totaling over $500,000 between April 2009 and April 2017.           Over

 $177,000 in checks were written by these entities to Pantin before August 2013, while the clinic

 at 1468 Flatbush was active. No check ever exceeded $10,000.          Checks were sometimes

 sequentially numbered or written on the same day or consecutive days. In June 2009, the Anti-

 Aging Spa in Miami owned by Oleg Rybak, issued a check to “Klara Pantin” for $5,800, signed

 by Oleg Rybak. Ex. 14.

        113.    Remarkably, almost all of the deposits into one of Pantin’s accounts at TD Bank

 from May 2009 to November 2016 were from healthcare providers who treated patients at 1468

 Flatbush and/or 1786 Flatbush.       Pantin withdrew cash from her account through cash

 withdrawals or by writing checks payable to herself totaling at least $60,000. Enormous sums

 were also charged on a Visa debit card linked to her account.

        114.    Multiple providers operating at 1468 Flatbush wrote checks to Vasila Queen, an

 associate of Tatiana Rybak and the owner of a hair and nail salon in Florida, which was located

 on the same street as the Oceania V condominium owned by Tatiana Rybak. In particular, at

 least 11 providers who operated at 1468 Flatbush — Adelaida M. Laga, Masigla, Adelaida

 Physical Therapy, P.C., Compas Medical, P.C., Parisien, JCC Medical, P.C., Pavlova, Allay,

 Masigla Physical Therapy, P.C., PFJ Medical, and Pierre J. Renelique, M.D. — wrote at least 59

 checks that were deposited into the account of Vasila Queen totaling more than $80,000 between

 February 1, 2012 and February 24, 2018. See Ex. 11 at 3. Over $32,000 of these checks were

 deposited into Vasila Queen’s account before August 2013, while the clinic at 1468 Flatbush was

 active. Vasila Queen a/k/a Vasila Atabeva is the owner of Vasila Beauty & Health, Inc., which

 operates Studio By Vasila, a hair and nail salon spa located at the Trump International Hotel in

 Miami Beach, Florida, 18001 Collins Ave, Sunny Isles Beach, Florida. Vasila Beauty & Health




                                                39
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 41 of 475 PageID #:
                                     6435


 was involuntarily dissolved for failure to file its annual report on September 28, 2018. Queen

 was charged with petit larceny and theft in Dade County, Florida in 1996 and felony grand theft

 in 2000. In March 2012, Queen wrote a check for $1,000 to Tatiana Rybak.

        115.   The ability of the Rybaks to control the proceeds of the professional corporations

 operating at 1468 Flatbush was reflected in an action brought by a Miami interior design firm

 against Tatiana Rybak, businesses owned by Tatiana, Oleg, and Sergey Rybak, and two of Dr.

 Arguelles’s professional corporations, Arguelles P.C. and Vincent Medical. See CMGINTD, Inc.

 d/b/a/ CMG Int’l Design Grp., Carlos Gutierrez & Milda Gutierrez v. Tatiana Rybak, Arguelles

 M.D., P.C., Fl. Storm Props., LLC, Rybak’s Café, LLC, Vincent Med. Servs., P.C., & Anti-Aging

 Aesthetic Laser Ctr., Inc., Case No. 09-053480 CA 04 (11th Jud. Cir. Ct. Miami Dade Cty. Fl.

 Nov. 19, 2009) (the “CMG Lawsuit”). The plaintiffs in the CMG Lawsuit were hired to build

 out and furnish the Rybak Café, the Miami restaurant owned by Tatiana, Oleg, and Sergey

 Rybak and to do design work on Tatiana Rybak’s personal apartment in Bal Harbor, Florida.

 Plaintiffs had been paid for that work with checks drawn on the bank accounts of a number of

 entities, including seven checks totaling more than $51,000 from Arguelles P.C. and a $5,000

 check from Vincent Medical, both owned on paper by Dr. Arguelles. When the checks were

 returned for insufficient funds or stop payment orders, the interior design firm sued. In the

 lawsuit, Tatiana Rybak testified that Dr. Arguelles signed Arguelles P.C. and Vincent Medical

 checks at Tatiana Rybak’s direction to satisfy a loan that Tatiana Rybak had made to Dr.

 Arguelles, but admitted that there was no documentation of the loan and she could not even

 remember the amount. Tatiana Rybak further testified that Dr. Arguelles would frequently

 provide her with pre-signed checks from Dr. Arguelles’s bank accounts for Tatiana to use and

 that some of the checks at issue in the CMG Lawsuit were pre-signed by Dr. Arguelles and later




                                               40
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 42 of 475 PageID #:
                                     6436


 completed by Tatiana Rybak. When asked why she paid the design firm from the accounts of so

 many different entities, Tatiana Rybak testified, “wherever we have money we pay,” and

 “whenever we have money we pay, whatever company. . . . Personal money, business money.

 Business money is my money.” The jury returned a verdict for plaintiffs in April 2013, and the

 case settled during post-judgment proceedings.

        116.   In April 2012 and March 2013, GEICO filed two lawsuits based on activity at

 1468 Flatbush against doctors and other healthcare professionals, medical professional

 corporations, and the office manager. See Gov’t Emps. Ins. Co. v. Zenaida Reyes-Arguelles,

 M.D., et al., Case No. 1:12-cv-01953-CBA-RLM (E.D.N.Y.); Gov’t Emps Ins. Co. v. Jean

 Claude Compas, M.D., et al., Case No. 1:13-cv-01290-CBA-RLM (E.D.N.Y.). Among other

 things, these lawsuits alleged that healthcare professionals were not the true owners of their

 medical professional corporations, management, billing and lease agreements were used to

 siphon the proceeds of the clinic and control the medical professional corporations, and

 substantial payments were made out of the accounts of the medical professional corporations,

 including some discussed above, to secure the proceeds of the practice. Shortly after discovery

 commenced in the actions, on October 7, 2013, GEICO filed a letter advising the Court of a

 settlement, and the cases were dismissed without prejudice in October 2013.

        C.     The Rybaks Establish 1786 Flatbush Avenue

        117.   With the two GEICO lawsuits in 2012 and 2013 and the Gutierrez suit in 2014

 drawing attention to activity at 1468 Flatbush, Tatiana and Oleg Rybak needed a new location.

 They moved to 1786 Flatbush, which was only a few blocks down the street from 1468 Flatbush.

 By fall 2013, services rendered at 1468 Flatbush had slowed. Beginning in approximately

 August 2013, services rendered at 1786 Flatbush began to be billed regularly to State Farm

 Mutual and State Farm Fire.


                                                  41
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 43 of 475 PageID #:
                                     6437


                   1.     The Rybaks Controlled the Physical Space at 1786 Flatbush Through
                          a Family Member

            118.   As at prior No-Fault Clinics, the Rybaks’ scheme depended on the control of the

 physical space at which 1786 Flatbush would operate. The Rybaks, however, had learned

 through Tatiana Rybak’s prior criminal conviction and prior civil litigation that they could not be

 directly or publicly linked to real estate where they operated their No-Fault Clinics. Thus,

 neither Tatiana Rybak nor Oleg Rybak were publicly identified with the property at 1786

 Flatbush. Rather, clinic space at 1786 Flatbush was leased from the building owner, Kings &

 Queens Holdings, LLC, by a relative — Ksenia Pavlova — though the lease documentation

 reflects their connections to the property. Pavlova, a physician who purports to treat patients at

 1786 Flatbush, is married to Tatiana’s son Sergey Rybak, is Tatiana’s daughter-in-law, and is

 Oleg’s sister-in-law.     Pavlova appears to have applied to lease space at 1786 Flatbush in

 approximately July 2013. But Pavlova had only been licensed to practice medicine in New York

 since May 2013, two months earlier. The application states that Pavlova had been a tenant at the

 1468 Flatbush clinic for 13 years, but that tenancy would have begun 13 years before she was

 licensed to practice medicine in New York. The application cites as references “Sergey Rybach

 [sic] at 1810 Voorhies Avenue Suite 7.” Sergey Rybak is Tatiana Rybak’s son and Oleg

 Rybak’s brother, and the address is the address of the Rybak Law Firm. The application

 identifies Natalia Tokar, Oleg Rybak’s employee, as an emergency contact.

            119.   On the 1786 Flatbush lease itself, Pavlova’s signature was notarized by Inna

 Shapovalova, then a legal assistant at the Rybak Law Firm, according to Shapovalova’s LinkedIn

 profile.     The 1786 Flatbush lease provided for Pavlova to pay $3,300 per month in rent,

 increasing over the following years to $3,606 per month.




                                                  42
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 44 of 475 PageID #:
                                     6438


        120.    As at the Original Clinic Locations, the “rent” arrangements with other providers

 operating at 1786 Flatbush appear to be designed to siphon profits to the Rybaks. In particular,

 Pavlova sublet space to providers and their professional corporations who rendered services at

 1786 Flatbush, including Defendants Blackman, Dabiri, Allay, FJL Medical, JFL Medical, JPF

 Medical, KP Medical, PFJ Medical, RA Medical, Mollo P.C., ACH Chiropractic, Energy

 Chiropractic, Island Life, Deng Acupuncture, and MSB. However, Pavlova and the Defendants

 who purportedly sublet space from her at 1786 Flatbush did not have written subleases, and none

 have been able to describe the terms of their leases.

        121.    Moreover, as at the Original Clinic Locations, the checks from purported

 subtenants of Pavlova do not have the indicia of legitimate sublease payments.         In some

 instances, payments vary from month to month. Other purported subtenants wrote multiple

 “rent” checks on the same day or consecutive days. And in some instances Pavlova received

 more in sublease payments than the $3,300 to $3,600 per month she was paying under her lease

 with the owner of the 1786 Flatbush building.

                2.      Providers from 1468 Flatbush Moved to 1786 Flatbush

        122.    1786 Flatbush was the successor to 1468 Flatbush, which had been controlled by

 Tatiana Rybak and used to covertly funnel proceeds from professional corporations operating

 from that location to or for the benefit of herself and Oleg Rybak.

        123.    First, at least seven providers who treated patients at 1468 Flatbush treated

 patients at 1786 Flatbush.




                                                 43
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 45 of 475 PageID #:
                                     6439




        124.    Second, at least eight professional corporations that submitted bills for services at

 1468 Flatbush continued to treat patients and bill for services at 1786 Flatbush.




        125.    Third, at least two office employees who worked at 1468 Flatbush also worked at

 1786 Flatbush. Office manager Susan Tuano and receptionist Wilma Tanglao appear to have

 worked at both locations. Bank records confirm that office manager Susan Tuano was paid by

 providers rendering services at 1468 Flatbush, including receiving regular checks from Uptodate

 Medical and Vincent Medical, both owned on paper by Dr. Arguelles, between 2004 and 2009,

 and was paid by providers rendering services at 1786 Flatbush, including receiving checks from

 AB Quality, Allay, Deng Acupuncture, Parisien, Island Life, JPF Medical, Pavlova, Madison,

 Maiga, MSB, Blackman, PFJ Medical, and Quality Health between 2012 and 2018.

        126.    Fourth, healthcare providers at 1468 Flatbush and 1786 Flatbush used some of the

 same vendors, such as CPA Norman Weisman and payroll accountant Elina Shusterman.



                                                 44
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 46 of 475 PageID #:
                                     6440


                  3.     Nurse Practitioner Renee Denobrega’s Affidavit Describes Rybak
                         Control

        127.      Denobrega was a nurse practitioner who Tatiana Rybak hired to treat patients at

 1786 Flatbush, and who worked there from approximately September 2016 to approximately

 March 2017. In a May 22, 2018 affidavit, Denobrega describes how “Barbara,” who is Tatiana

 Rybak, managed hiring and activity at 1786 Flatbush, directed care that was provided to patients,

 and controlled the funds of the professional corporations that purported to treat patients at 1786

 Flatbush. See Ex. 15.

        128.      Specifically, Denobrega explained that she was referred by a recruiter to an office

 manager at 1786 Flatbush named “Susie” (Susan Tuano) for an interview. “Susie” told her she

 needed to meet “Barbara,” the ultimate decision maker regarding hiring. A few days later,

 Denobrega met with “Barbara” at 1786 Flatbush, who Denobrega described as being

 approximately 60 years old and speaking with a Russian accent. “Barbara” is Tatiana Rybak.

 Barbara would later tell Denobrega that Barbara had a daughter who was a physician at 1786

 Flatbush, and Tatiana Rybak’s daughter-in-law, Pavlova, was a physician who purported to treat

 patients at 1786 Flatbush. Denobrega was made aware that “Barbara was the boss” at 1786

 Flatbush. Id. ¶ 12. It became clear to Denobrega that “Barbara was in charge of the Flatbush

 Clinic and that everyone [] reported to her.” Id. ¶ 15.

        129.      Denobrega also met “Wilma,” who she understood to be responsible for billing,

 and Lacina, who had been a physician in Florida before he began to treat patients at 1786

 Flatbush. At one point, Lacina told Denobrega that the 1786 Flatbush clinic was “off the radar

 type of work.”

        130.      Denobrega’s affidavit further establishes that doctors who purported to treat

 patients at 1786 Flatbush did not exercise supervision or control over the activity at 1786



                                                  45
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 47 of 475 PageID #:
                                     6441


 Flatbush. In particular, she swore that after being hired, she learned that her services were billed

 to insurance companies through professional corporations, including PFJ Medical and JPF

 Medical (owned on paper by defendant Parisien) and KP Medical (owned on paper by a person

 she knew as Dr. Rybak, but who on information and belief was defendant Pavlova). Id. ¶ 14.

 Yet, Denobrega never met Parisien or “Dr. Rybak” and never saw them at 1786 Flatbush.

 Denobrega swore that they had no role in the day-to-day operations of the clinic or in any of the

 healthcare practices at 1786 Flatbush. Id. ¶ 15. The only doctor Denobrega met at 1786

 Flatbush was Lacina.     But Denobrega “rarely met with Dr. Lacina, and he did not really

 supervise [her] work”; rather, “[m]ost of [her] dealings were with Barbara and Susie.” Id. ¶ 12.

 Denobrega “believed [herself] to be an independent contractor” at 1786 Flatbush who “was not

 supervised at the Flatbush Clinic . . . in any way by Dr. Parisien, Dr. Rybak, or any other

 licensed healthcare professional.” Id. ¶ 21.

        131.    Denobrega examined patients at 1786 Flatbush. She swore in her affidavit that

 the “majority of patients [she] saw had minor medical issues such as sprains or strains that

 required straightforward medical decision-making.” Id. ¶ 28. Denobrega used preprinted forms

 provided to her by the staff at 1786 Flatbush to conduct evaluations. Id. Denobrega stated that

 she was instructed by the staff at 1786 Flatbush to perform initial evaluations on every patient

 even if the patient had already been seen by a medical doctor or another nurse practitioner at the

 clinic. Denobrega also performed trigger point injections and dry needling on patients. Prior to

 working at 1786 Flatbush, she had never performed dry needling. At one point, Barbara and

 Susie insisted that Denobrega perform more dry needling because trigger points only paid $100

 and were not considered treatment. Another worker who worked at the front desk, “Dovie,” who




                                                 46
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 48 of 475 PageID #:
                                     6442


 upon information and belief is Dovie Silvestre, insisted that she order MRIs that Denobrega did

 not consider necessary. Id. ¶ 26.

        132.      Denobrega was paid for her work at 1786 Flatbush with checks drawn on the

 accounts of JPF Medical and PFJ Medical (owned on paper by Parisien), Parisien, and Allay and

 KP Medical (owned on paper by Pavlova). But Denobrega stated that she did not believe she

 worked for these professional corporations and had never met or spoken to Parisien or Pavlova.

 Bank records reflect that Denobrega was often paid on the same day with multiple checks and

 with checks from multiple professional corporations.       For example, on April 21, 2017,

 Denobrega received a check from Allay for $840, a second check from Allay for $420, and a

 third check from PFJ Medical for $367.48, although she had never met the paper owner of Allay

 (Pavlova) or of PFJ Medical (Parisien).

        133.      Denobrega stated that on numerous occasions checks for her work at 1786

 Flatbush would bounce. Denobrega would be told by Barbara and Susie that funds were low

 because insurance had not been paying on time, and Barbara would exclaim, “It’s not our fault.”

 Barbara or Susie would then prepare and provide another check that was often from a different

 account or business entity.

        134.      Denobrega stopped working at 1786 Flatbush in March 2017 over her concerns

 about the dry needling and the bounced checks.

                  4.    Office Staff Asserted the Fifth Amendment Regarding Control of
                        1786 Flatbush

        135.      Two office employees of 1786 Flatbush asserted the Fifth Amendment at their

 depositions in response to questions about who controlled 1786 Flatbush, whether Tatiana Rybak

 controlled the activity at 1786 Flatbush, and whether Oleg Rybak participated in the activity at

 1786 Flatbush.



                                                  47
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 49 of 475 PageID #:
                                     6443


        136.    The employees respectively worked as an office manager and as a receptionist at

 both 1468 Flatbush and 1786 Flatbush, bank records reflect that the office manager received

 payments from providers at both locations, and nurse practitioner Denobrega stated that the

 office manager had a role in hiring and directing care at 1786 Flatbush.

        137.    In depositions, both office employees asserted the Fifth Amendment and refused

 to answer whether “Barbara” was Tatiana Rybak.

        138.    When asked if Tatiana Rybak “was ultimately in charge of all the operations at

 1786 Flatbush” and whether all “the professional corporations that treated patients and billed for

 services at 1786 Flatbush were actually owned by Tatiana Rybak,” the office manager asserted

 her Fifth Amendment privilege and refused to answer. Similarly, the receptionist asserted the

 Fifth Amendment and refused to answer when asked if Tatiana Rybak made all fundamental

 business decisions for and had ultimate control over the Defendant providers at 1786 Flatbush,

 including who they would hire and fire, what healthcare services they would provide to patients

 at 1786 Flatbush, what services they would bill insurers for, the billing codes, and amounts

 submitted to State Farm Mutual, State Farm Fire, and other insurers.

        139.    As to Oleg Rybak, the receptionist asserted the Fifth Amendment when asked if

 Oleg Rybak made all fundamental business decisions for and had ultimate control over the

 Defendant providers at 1786 Flatbush, including who they would hire and fire, what healthcare

 services they would provide to patients at 1786 Flatbush, what services they would bill insurers

 for, the billing codes, and amounts submitted to State Farm Mutual, State Farm Fire, and other

 insurers. She also asserted the Fifth Amendment and refused to answer if Oleg Rybak controlled

 her activity at 1786 Flatbush. Id. at 107. The receptionist asserted the Fifth Amendment when

 asked if Oleg Rybak directed medical providers to form new business entities with new tax




                                                 48
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 50 of 475 PageID #:
                                     6444


 identification numbers at 1786 Flatbush to avoid connection to the fraudulent activity at 1468

 Flatbush, if Oleg Rybak used Maiga Borisevica’s name to establish Maiga, and if Oleg Rybak

 used Oleksandr Semenov’s name to establish Madison. See also infra ¶¶ 142–44. Similarly, the

 office manager asserted the Fifth Amendment when asked if Oleg Rybak directed medical

 providers to form new business entities with new tax identification numbers at 1786 Flatbush to

 avoid connection to the fraudulent activity at 1468 Flatbush and if Oleg Rybak and Tatiana

 Rybak are the true owners of Madison and Maiga. She also asserted the Fifth Amendment when

 asked if proceeds from billings at 1786 Flatbush were funneled to Oleg and Tatiana Rybak.

        140.    Given the quantity and quality of evidence independent of these Fifth Amendment

 assertions demonstrating the level of control over the activities and the proceeds flowing from

 these entities at 1786 Flatbush, an adverse inference should be drawn and it should be assumed

 that if these questions were answered truthfully these witnesses would have acknowledged that

 Tatiana Rybak controlled the activities at 1786 Flatbush and that Oleg Rybak knowingly

 participated in facilitating and profiting from these activities.

                5.      The DME Defendants’ Formation and Operation Reflect How They
                        Were Controlled by Tatiana Rybak with the Support of Oleg Rybak

        141.    Although the DME Defendants purport to be owned on paper by different

 individuals, Tatiana Rybak controlled them, ordered their Supplies, and controlled their funds,

 and Oleg Rybak assisted her by forming the entities using foreign-national nominee owners who

 may reside outside the United States and having their mail forwarded to his office.

        142.    Supplies were provided at 1786 Flatbush by at least the six DME Defendants that

 purported to be independent and owned on paper by different individuals — Maiga (owned on

 paper by Borisevica), Madison (owned on paper by Semenov), Quality Custom (owned on paper

 by Alexander Verbitsky prior to 2015, and his father Vladimir Verbitsky since 2015), Quality



                                                   49
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 51 of 475 PageID #:
                                     6445


 Health and AB Quality (owned on paper by Buslon), and PHCP. Yet, each provided the same

 Supplies to patients at 1786 Flatbush, engaged in similar fraudulent billing patterns discussed

 below (see infra ¶¶ 315–41), and used nearly identical delivery receipt forms that purport to

 reflect the delivery of Supplies to the patients.   All six companies’ forms utilize identical

 language, including spelling and grammar errors, stating the patient has “received equipments

 [sic]2 and supplies listed above along with instructions on use case [sic] of it. I indicate that

 [company] cannot be held responsible for any inappropriate use of this equipment or supplies.”

 See Ex. 16. Indeed, Maiga and Madison’s delivery receipt forms use an identical font. See id. at

 1–2.

        143.   Maiga, which was owned on paper by Borisevica, a Latvian national, was formed

 on July 9, 2012. Maiga’s business address was established as 100 Church Street, 8th Floor, New

 York, New York, the address of a virtual office operated by Regus Management Group LLC.

 Three days before Maiga was formed, however, on July 6, 2012, an Online Virtual Office

 Agreement was executed between Maiga and Regus pursuant to which all of Maiga’s mail and

 faxes were to be forwarded to the Rybak Law Firm at its office on Voorhies Avenue in

 Brooklyn. While a VISA credit card in Borisevica’s name was used to pay Regus for its

 services, neither the credit card charge nor the Online Virtual Office Agreement were signed for

 Maiga by Borisevica. Rather, both were signed by “Natalia,” likely Natalia Tokar, an employee

 of the Rybak Law Firm. A United States Postal Service Form 1583, Application for Delivery of

 Mail Through Agent, which is required by law for mail to be forwarded, dated July 16, 2012, and




 2
  Quality Health, AB Quality, and PHCP’s delivery receipts correct this error, stating that the
 patient has “received equipment,” but otherwise contain the identical language quoted above.
 See Ex. 16.


                                                50
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 52 of 475 PageID #:
                                     6446


 which purported to authorize the forwarding of Maiga’s mail to the Rybak Law Firm, does bear a

 signature of Maiga Borisevica. That signature is notarized by Oleg Rybak.

        144.   Similarly, Madison, which was owned on paper by Semenov, a Ukrainian

 national, was formed on November 7, 2013. Madison’s business address was established as 747

 Third Avenue, New York, the address of a virtual office operated by Regus Management Group

 LLC. Eight days before Madison was formed, however, on October 30, 2013, an Online Virtual

 Office Agreement was executed between Madison and Regus pursuant to which all of Madison’s

 mail was to be forwarded to the Voorhies Avenue office of the Rybak Law Firm in Brooklyn.

 Semenov did not sign the agreement. Rather, the agreement was signed by “madison products.”

 The charges for Regus’s services were paid for with the same credit card used to pay for Maiga’s

 arrangement. The only contact number left on file with Regus was a phone number registered to

 the Rybak Law Firm.

        145.   Five of the DME Defendants, (1) Maiga, (2) Madison, (3) PHCP, (4) Quality

 Health, and (5) AB Quality, purchased braces and other items from Precision Medical Supply

 LLC (“Precision”), a Missouri orthotics wholesaler, over a nearly seven-year period between

 June 2012 and February 2019. Precision’s owner has stated that every order from these five

 DME Defendants was placed over the phone by a woman named “Barbara,” Tatiana Rybak, who

 spoke with a possible Russian or Eastern European accent, and always used the phone number

 (786) 246-6960. That cell phone number was registered to Tatiana Rybak’s son, Sergey Rybak,

 until at least June 2015. The cell phone was billed to a Florida office suite owned by a limited

 liability company managed by a partnership, which was, in turn, managed by a partnership

 controlled by Tatiana Rybak and Oleg Rybak. In this action, Tatiana Rybak moved to quash a

 subpoena to wireless carrier T-Mobile for the records related to that number in which she




                                               51
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 53 of 475 PageID #:
                                     6447


 acknowledged that it was her phone number. See T. Rybak Mot. to Quash (Dkt. 132 at 3).

 These DME Defendants sometimes paid for the Supplies using checks drawn on the accounts

 from other businesses operating at 1786 Flatbush. See Ex. 17. Thus, for example, invoices for

 Supplies provided to Maiga were paid for with checks on the accounts of Masigla, Parisien, and

 Madison; invoices for Supplies provided to PHCP were paid for with checks drawn on the

 accounts of Madison, Maiga, and Quality Health; invoices for Supplies provided to Quality

 Health were paid for with checks drawn on the accounts of Madison and AB Quality; and

 invoices for Supplies provided to AB Quality were paid for with checks drawn on the accounts

 of Quality Health, KP Medical, JPF Medical, Parisien, and M Buslon Physical Therapy, P.C. Id.

 Thus, over a period of nearly seven years, Tatiana Rybak was ordering Supplies for five DME

 Defendants and using the bank accounts of the DME Defendants and other healthcare providers

 operating at 1786 Flatbush interchangeably to pay Precision.

        146.   At his deposition as the corporate representative of Maiga, Madison, PHCP,

 Quality Health, and AB Quality (the “Five Buslon DMEs”), pursuant to Federal Rule of Civil

 Procedure 30(b)(6), Buslon stated that he owned Quality Health and AB Quality and acquired an

 interest in the unpaid claims of Madison, Maiga, and PHCP. Buslon admitted that he and his

 wife knew Tatiana Rybak, but claimed they never had any business dealings. Nevertheless,

 Buslon has a long history with clinics associated with Tatiana Rybak. Bank records confirm that

 Uptodate Medical and Vincent Medical, owned on paper by Dr. Arguelles, wrote 20 checks to

 Buslon totaling $38,900 over a four-month period in 2004, some of which were issued on the

 same or consecutive days.




                                               52
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 54 of 475 PageID #:
                                     6448


         147.    At his deposition as corporate representative of the Five Buslon DMEs, Buslon

 could not explain why checks from different providers were used to pay Precision, who dealt

 with Precision, or even who “Barbara” was.

         148.    Buslon testified regarding the circumstances by which he and his wife Maria

 Masigla came to own an interest in the unpaid claims of Maiga, Madison, and PHCP. Buslon

 could not recall when the transaction took place, though it was certainly after this action was

 filed in January 2018. According to Buslon, he and his wife were contacted by Dr. Arguelles,

 whom they had known for years and who was familiar with the principals of the three DME

 entities.   Dr. Arguelles would have been almost 90 years old at the time.          Dr. Arguelles

 purportedly conveyed that the Buslons could purchase the right to collect unpaid claims for

 Maiga, Madison, and PHCP. Buslon agreed and purchased the receivables for $6,000 — $2,000

 for the claims of each entity. Buslon testified that he made the purchase in single, lump sum

 cash payments given to Dr. Arguelles, that there is no documentation of the transactions, that he

 does not know who the principals of the entities were that sold him the receivables, and that he

 acquired nothing to indicate that he was obtaining anything of value. Buslon stated that he then

 entered into an agreement with Oleg Rybak in which Oleg Rybak would seek to collect on the

 claims in exchange for a portion of the amounts recovered. At one point, Buslon testified that

 Oleg Rybak was to receive between 25% to 50% of amounts recovered, but he later purported to

 correct himself and stated that Oleg Rybak was to receive only 5-10% of amounts recovered.

 Regardless of the amount purportedly to be retained by Oleg Rybak, Buslon admitted that to date

 he has received nothing on any of the claims and is unware of the results of any efforts to collect

 on the receivables by Oleg Rybak or the Rybak Law Firm.




                                                 53
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 55 of 475 PageID #:
                                     6449


        149.   Although Maiga, Madison, and PHCP purport to have ceased operations, as

 recently as March 16, 2019, an affidavit was signed by Doby Nonez as the purported Billing

 Manager of Maiga in which Nonez claims to have called State Farm Mutual on April 8, 2014 and

 April 30, 2014, and left messages that the proposed date for an EUO was inconvenient. State

 Farm Mutual’s telephone records indicate that no such call was received and no such messages

 were left. Buslon, who purports to own the rights to this claim, has no knowledge regarding this

 affidavit, does not know who Doby Nonez is, and was unaware whether Maiga has any

 employees, let alone a billing manager.

        150.   Although he testified as the corporate representative of the Five Buslon DMEs,

 Buslon had no knowledge regarding their operation, their records, how they acquired Supplies,

 the Supplies they provided to patients, how they billed, and who owned or was employed by

 Maiga, Madison, and PHCP.

               6.      Bank Records of Entities Operating at 1786 Flatbush Reflect Proceeds
                       Transferred for the Benefit of Tatiana Rybak and Oleg Rybak

        151.   As at 1468 Flatbush, bank records reflect that Tatiana Rybak, Oleg Rybak, and

 others siphoned proceeds from the providers that operated at 1786 Flatbush.

        152.   Clara Pantin, the employee of the Fontainebleau Hotel where Tatiana and Oleg

 Rybak own residential units and who received over $105,000 from providers who operated at

 1468 Flatbush prior to August 2013, also received considerable sums from providers who

 operated at 1786 Flatbush. At least eleven defendant providers who operated at 1786 Flatbush

 — Parisien, PFJ Medical, Deng Acupuncture, Pavlova, Allay, Blackman, Dabiri, Island Life, and

 three DME Defendants — wrote checks to Clara Pantin totaling over $506,000 between

 September 2013 and April 2017. See Ex. 18. No check ever exceeded $10,000. Checks were

 sometimes sequentially numbered or written on the same or consecutive days.



                                               54
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 56 of 475 PageID #:
                                     6450


         153.    In addition, Pantin’s two sons received checks from Defendants operating at 1786

 Flatbush. Her son Khristopher Salado received two checks from Parisien and one from Madison

 between January 2014 and December 2014 totaling $8,692. Her son Nicholas Salado received

 two checks from Parisien, one check from Pavlova, and three checks from Madison between

 December 2014 and April 2016 totaling $8,625. See id. at 1.

         154.    Similarly, Vasila Queen, an associate of Tatiana Rybak, received money from

 providers who operated at 1468 Flatbush, operated a nail salon up the street from one of Tatiana

 Rybak’s condominiums in Sunny Isles Florida, and received money from providers who

 operated at 1786 Flatbush. In particular, at least eleven providers who operated at 1786 Flatbush

 — Parisien, PFJ Medical, Pavlova, Allay, Masigla Physical Therapy, P.C., Blackman, Pierre

 Renelique, M.D., MSB, and two DME Defendants — wrote at least 56 checks to Vasila Queen,

 the owner of Studio By Vasila, a hair and nail salon spa at the Trump International Hotel in

 Miami Beach, Florida totaling more than $74,000 between January 2013 and February 2018.

 See id. at 1.

         155.    Similarly, providers who operated at 1786 Flatbush wrote checks to an interior

 design business located 15 minutes from one of Tatiana Rybak’s condominiums in Sunny Isles,

 Florida, and midway between that condominium and the Fontainebleau Hotel where Tatiana and

 Oleg Rybak owned residential units.       In particular, eight providers who operated at 1786

 Flatbush — Parisien, JPF Medical, PFJ Medical, Pavlova, Allay, MSB, and two DME

 Defendants — wrote at least 54 checks to Voldymyr Maistrenko, his wife Olga Maistrenko, and

 his business Art Glass International LLC totaling over $216,000. See id. at 2. Parisien also

 wrote a check for $4,000 to Kristina Kalitskaya, an employee of Voldymyr Maistrenko. Id. Art

 Glass International, LLC purports to be an interior design business located in North Miami,




                                                55
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 57 of 475 PageID #:
                                     6451


 Florida. No check ever exceeded $10,000. Checks were sometimes sequentially numbered or

 written on the same or consecutive days, and on occasion multiple checks written on the same or

 consecutive days for less than $10,000 totaled $10,000 or more.

        156.   Similarly, providers who operated at 1786 Flatbush wrote checks to a private

 investigator, Les Levine, who was purportedly hired to help Oleg Rybak and others defend the

 lawsuit brought by Dr. Gutierrez in which Dr. Gutierrez alleged that Tatiana and Oleg Rybak

 improperly controlled Dr. Gutierrez’s medical practice at 1468 Flatbush. In particular, providers

 operating at 1786 Flatbush — Parisien, JFP Medical, PFJ Medical, Pavlova, Allay, KP Medical,

 MSB, and two DME Defendants — wrote at least 150 checks to Les Levine totaling more than

 $221,000 between April 2016 and April 2018. See id. Les Levine is a former New York City

 detective and the owner of Les Levine Investigations, a private investigations firm in Mineola,

 New York. On February 10, 1989, Levine pleaded guilty to bribery charges based on allegations

 that he paid an investigator to reveal the whereabouts of a government informant hidden in the

 witness protection program on behalf of a client linked to organized crime. In a high-profile

 federal prosecution in a police torture case, prosecutors alleged in a motion filed in the EDNY

 that “Levine has a known track record of using methods of bribery, harassment and deceit in

 connection with criminal trials in this city.” The motion described how Levine pleaded guilty to

 bribing an investigator to learn the whereabouts of a federally protected witness. Levine was

 sentenced to five years’ probation and 150 hours of community services.

        157.   On multiple occasions Defendants wrote multiple checks to Levine on the same

 date and in many instances Levine deposited payments he received on the same day into two

 different accounts. Levine also endorsed and negotiated checks from Defendants that were

 written to cash. See Ex. 19. During proceedings in this case, it was claimed that the payments to




                                                56
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 58 of 475 PageID #:
                                     6452


 Levine were for work he purportedly did to assist the Rybak Law Firm, Oleg Rybak, and others

 with the lawsuit brought by Dr. Gutierrez discussed above, “Gutierrez v. Rybak.” In that lawsuit,

 Dr. Gutierrez sought an accounting of any escrow funds held by the Rybak Law Firm, a return of

 any business records, and an order voiding any liens over funds asserted by Rybak and others,

 and made claims this his medical practice at 1468 Flatbush had been improperly controlled by

 the Rybak Law Firm.

        158.    Providers who operated at 1786 Flatbush also made payments to a real estate law

 firm that represented a real estate development firm owned by Sergey Rybak, the husband of

 defendant Pavlova and the brother of Oleg Rybak, in a variety of real estate ventures. In

 particular, 1786 Flatbush providers — Parisien, JFP Medical, PFJ Medical, Pavlova, Allay, Deng

 Acupuncture, Island Life, MSB, and Quality Health — wrote at least 59 checks to the law firm

 totaling more than $425,000 between August 2014 and May 2018. See id. at 2. On some

 occasions, multiple checks were written on the same date or consecutive days, and the law firm

 often received checks from different Defendants dated on the same day or consecutive days. See

 id. Thus, for example, Deng wrote two checks numbered 1591 and 1592 on August 6, 2014,

 each for $3,000 to the law firm, and the law firm received four checks from three Defendants

 dated February 14, 2017 — a check numbered 786 for $5,000 from Allay, a check numbered 787

 for $10,000 from Allay, a check for $5,000 from MSB, and a check for $10,000 from PFJ

 Medical. According to its website, the law firm “is a real estate, construction, and litigation law

 firm, serving as counsel to real estate developers, individual and institutional owners, financial

 institutions, and corporations and other business entities.        [The] firm services include

 condominium offering plans, financings, workouts, acquisitions, leasing, design and construction

 agreements, land use, claims, and litigation.” According to a search of the New York Civil




                                                 57
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 59 of 475 PageID #:
                                     6453


 Supreme Court online docket, the law firm and one of its attorneys has represented Tatiana

 Rybak’s son and Oleg Rybak’s brother, Sergey Rybak, or Rybak Development in three cases

 filed in 2009, 2015, and 2017.

         159.   Publicly recorded real estate records also confirm that one of the law firm’s

 lawyers represented Rybak Development in connection with several real estate deals in 2017 and

 2018.

         160.   There is no legitimate reason for providers rendering services to patients at 1786

 Flatbush to make any of the above-described payments. In fact, at his deposition as the corporate

 representative for the Five Buslon DMEs, Buslon could not explain payments to Clara Pantin

 and her children, Art Glass International, the real estate law firm, Les Levine, or Vasila Queen.

 Rather, the above-described sums could only have been for the benefit of Tatiana Rybak and

 Oleg Rybak and to siphon to them the proceeds of activity at 1786 Flatbush.

         D.     The Defendants Create Entities to Conceal the Scheme’s Existence

         161.   Over the course of the scheme, the Defendants created new business entities with

 separate tax identification numbers to submit bills to State Farm Mutual and State Farm Fire for

 services at 1786 Flatbush. Defendants do so because they know that payors such as State Farm

 Mutual and State Farm Fire process claims from healthcare providers using names and tax

 identification numbers to identify billing activity, and by submitting multiple claims utilizing

 different entity names and tax identification numbers, Defendants are able to conceal that they

 are, in fact, claims from the same individuals for the same fraudulent services.

         162.   From August 2013 until June 2015, the Physician Defendants submitted bills to

 State Farm Mutual and State Farm Fire under the individual tax identification numbers, and on

 occasion social security numbers, of sole proprietorships of Parisien, Blackman, Dabiri, Pavlova,

 and Lacina. Beginning in June 2015, however, the Physician Defendants began submitting


                                                 58
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 60 of 475 PageID #:
                                     6454


 claims for the same services to State Farm Mutual and State Farm Fire under a variety of entities.

 For example, Parisien’s services were billed (a) under his own taxpayer identification number

 beginning in August 2013, (b) by Allay from June 2015 through October 2016, (c) by PFJ

 Medical from May 2015 through September 2016, and (d) by JPF Medical from September 2016

 through October 2016.      Lacina’s services were billed (a) under his taxpayer identification

 number beginning in January 2014, (b) by RA Medical from January 2015 through June 2016,

 (c) by FJL Medical from June 2016 through October 2016, and (d) by JFL Medical from October

 2016 through January 2017.

         163.    Other facts suggest that the Defendants’ use of multiple entities was part of a

 coordinated scheme. For example, although JPF Medical is purportedly owned by Parisien and

 JFL Medical is owned by Lacina, both entities were formed on the same day. Many of the

 entities’ formation documents were filed with the New York Department of State by the same

 attorney, Alexander Almonte, Esq., who filed the incorporation documents for FJL Medical, JFL

 Medical, KP Medical, PFJ Medical, RA Medical, MSB, Quality Health, and AB Quality.

 Despite the use of this web of entities, the form documentation used by virtually all of the

 Physician Defendants, Chiropractor Defendants, and the DME Defendants remained the same,

 except for the provider’s name on the letterhead, and the treatment provided by the entities was

 virtually identical.

         E.      Many of the Automobile Accidents Which Led to Treatment at 1786
                 Flatbush Appear to Have Been Deliberately Staged or Caused

         164.    In addition to the fraudulent patterns in diagnoses, treatment, and documentation

 present at 1786 Flatbush, many of the automobile accidents that preceded the treatment at 1786

 Flatbush bear indicia of being deliberately staged collisions designed to support claims for No-

 Fault Benefits. These indicia include: (a) accidents occurring shortly after insurance coverage



                                                59
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 61 of 475 PageID #:
                                     6455


 was obtained, often within two weeks after coverage was obtained; (b) accidents involving older

 vehicles with minimal value; (c) multiple injured parties involved in the accident who sought

 treatment at 1786 Flatbush; (d) multiple injured parties seeking treatment at 1786 Flatbush

 shortly following the accident; (e) little to no physical damage to the insured vehicles; (f) no

 emergency room or hospital treatment sought immediately following the accident; and (g) other

 improbable connections between seemingly unrelated individuals and accidents, including

 accidents occurring at the same locations and individuals in different accidents purporting to

 reside at the same addresses.

        165.    The vast majority of State Farm Mutual and State Farm Fire insureds who treated

 at 1786 Flatbush were involved in collisions in which at least three different individuals involved

 all sought care at 1786 Flatbush. In virtually every instance, the individuals involved in these

 accidents began treatment at 1786 Flatbush on the same day, usually the very next day after the

 accident. Indeed, more than half of the State Farm Mutual or State Farm Fire insured accidents

 that led to claims identified on Exhibit 1 involved four or more individuals, all of whom treated

 at 1786 Flatbush.

        166.    Significantly, Oleg Rybak and his law firm, the Rybak Law Firm, represented

 many of the individuals who treated at 1786 Flatbush and many of the individuals who were in

 what appear to have been staged accidents. More than half of the State Farm Mutual or State

 Farm Fire insureds who were treated at 1786 Flatbush and who were represented by an attorney

 were represented by Oleg Rybak. As noted, one of the indicia of a staged accident is when at

 least three and sometimes four or more individuals who were in the same accident sought care at

 1786 Flatbush, often on the same day or within a few days of the accident. More than two-thirds

 of the patients identified on Exhibit 1 were involved in accidents in which at least three




                                                 60
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 62 of 475 PageID #:
                                     6456


 individuals in the vehicle sought care at 1786 Flatbush. Of these patients, Oleg Rybak and the

 Rybak Law Firm represented more than 100 of them, constituting more than half of the 1786

 Flatbush patients in multi-person accidents. Oleg Rybak and the Rybak Law Firm almost always

 represented the purportedly injured passengers in these likely staged accidents, who would be in

 a position to bring bodily injury claims against the drivers.

        167.    The accidents reflect other improbable patterns.     For example, 12 different

 individuals insured by State Farm Mutual or State Farm Fire each sought treatment at 1786

 Flatbush following three separate accidents which occurred at the same exact intersection in

 Brooklyn on different dates but at the same time of day. In each case, the passengers in each of

 the three State Farm Mutual- or State Farm Fire-insured vehicles were also represented by the

 same law firm, the Rybak Law Firm. On February 26, 2014 at 11:00 p.m., a 1996 Mitsubishi

 Galant insured by State Farm Fire purportedly struck a 2000 Honda Civic at the intersection of

 Newkirk Avenue and Westminster Road in Brooklyn after running through a stop sign. Three

 occupants of the Mitsubishi sought treatment at 1786 Flatbush the following day. The State

 Farm Fire insurance policy for the Mitsubishi had been purchased 9 days earlier on February 26,

 2014. Motor vehicle records show the Mitsubishi was registered to a different individual than

 the named insured on the policy. Two weeks later, on March 9, 2014 at 11 p.m., a 1997 Mercury

 Sable insured by State Farm Fire purportedly ran through a stop sign at the same intersection of

 Newkirk and Westminster. All five occupants of the Mercury sought treatment at 1786 Flatbush

 the following day. The State Farm Fire policy for the Mercury was purchased 13 days earlier on

 February 24, 2014, again listing a different named insured than the registered owner of the

 vehicle. On June 2, 2014 at 11 p.m., a 1993 Honda Accord insured by State Farm Fire ran

 through a stop sign at the same intersection, with all four occupants seeking treatment at 1786




                                                  61
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 63 of 475 PageID #:
                                     6457


 Flatbush the following day. The policy for the Honda Accord was purchased on May 27, 2014

 (six days before the accident) and listed a named insured who was not the registered owner of the

 vehicle.

        168.   In addition to common locations of accidents across different claims, many of the

 individuals involved in different accidents are connected. Such connections include common

 residential addresses. For example, insured passenger T.W. listed his address as an apartment in

 a building on 94th Street in Brooklyn in his claim arising out of the February 26, 2014 accident

 discussed above. Insured passenger T.N. listed an address in the same 94th Street apartment

 building in Brooklyn as T.W. (just a different apartment number) on her claim for a July 21,

 2015 accident. Both individuals were represented by the Rybak Law Firm in connection with

 their claims. The frequency with which this commonality occurs in 1786 Flatbush patients is not

 credible. For example, insured passenger A.D. listed an address on 94th Street in Brooklyn after

 his June 2, 2014 accident, which is the exact same address used by insured passenger R.W.F. in

 his claim arising out of his February 4, 2014 accident. Both A.D. and R.W.F. were represented

 by the Rybak Law Firm. Passenger M.W., who sought care at 1786 Flatbush on the day after her

 December 1, 2013 accident, listed her address as an apartment in a building on Kings Highway,

 Brooklyn, which appears to be down the hall from the Kings Highway apartment address used by

 insured passenger I.N. following his January 6, 2014 accident for which he sought treatment at

 1786 Flatbush on the following day.

        169.   In addition to common residential addresses, similarities in email addresses used

 by State Farm Mutual or State Farm Fire insureds who treated at 1786 Flatbush also reveal

 connections between seemingly unconnected individuals. For example, two individuals who

 treated at 1786 Flatbush following separate accidents that occurred one week apart both used the




                                                62
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 64 of 475 PageID #:
                                     6458


 identical email address in submitting their claims to State Farm Fire, while another individual

 who treated at 1786 Flatbush provided a closely similar email address in a claim arising out of a

 separate accident. Three other individuals, with no apparent relationship to each other, all of

 whom resided at different physical addresses, each submitted separate claims using an identical

 email address in connection with two separate accidents which occurred two weeks apart in April

 2016. Both accidents involved insured vehicles which were more than 15 years old at the time of

 the accident.

        170.     Even more improbable, unrelated individuals with no apparent connection to one

 another have treated at 1786 Flatbush following different accidents involving the exact same

 vehicle which was insured under different policies. For example, injured passengers S.B. (age

 19), S.L. (age 36), and D.F. (age 47) were involved in a collision in a 1995 Honda Accord on

 March 5, 2016, that occurred nine days after an insurance policy was purchased for the vehicle,

 and each treated at 1786 Flatbush within three days after the accident. The very same Honda

 Accord was involved in a different rear-end accident less than two months later on May 24,

 2016, the claims for which were submitted under a different insurance policy obtained 27 days

 earlier. The May 24, 2016 accident involved the same 1995 Honda Accord but a completely

 different set of unrelated drivers and passengers, with the driver C.H. (age 57) and injured

 passengers H.B. (age 38), T.O. (age 23), and K.T. (age 19) all treating at 1786 Flatbush within

 two days of the accident.     In both of the claims, Oleg Rybak and the Rybak Law Firm

 represented all of the injured passengers in the 1995 Honda Accord.

        171.     As attorney for so many of these individuals, Oleg Rybak, at a minimum, was in a

 position to know the facts and circumstances of their accidents, that multiple parties claimed

 injuries from individual accidents, that there were connections among accidents, and that




                                                63
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 65 of 475 PageID #:
                                     6459


 accidents were staged. Oleg Rybak, however, profited from bringing and collecting claims,

 suits, and proceedings on behalf of the purportedly injured individuals through collection of fees,

 likely as a result of a contingency fee arrangements in which he obtained some portion of the

 recovery.

        F.      The Legitimate Treatment of Patients with Strains and Sprains

        172.    Defendants purport to examine, diagnose, and treat patients who have been in

 motor vehicle accidents and complain of neck and back pain.

        173.    For patients who have been in motor vehicle accidents and have complaints of

 neck and back pain, a detailed patient history and a legitimate examination must be performed to

 arrive at a legitimate diagnosis.

        174.    Based upon a legitimate diagnosis, a licensed professional must engage in medical

 decision-making to design a legitimate treatment plan that is tailored to the unique circumstances

 of each patient. During the course of treatment, treatment plans should be modified based upon

 the unique circumstances of each patient and their response (or lack thereof) to treatment.

        175.    Legitimate treatment plans for patients with strains and sprains may involve no

 treatment at all because many of these kinds of injuries heal without any intervention, or a

 variety of interventions including medications to reduce inflammation and relieve pain, passive

 modalities, and active modalities.

        176.    Passive modalities do not require any affirmative effort or movement by patients.

 There are many kinds of passive modalities including hot and cold packs, ultrasound, diathermy,

 traction, manual therapy, massage, and traction.         Active modalities require patients to

 affirmatively participate in their treatment and include many different kinds of stretching,

 exercising, and strengthening therapies.




                                                 64
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 66 of 475 PageID #:
                                     6460


         177.   In legitimate treatment plans, active modalities are necessary to rehabilitate and

 heal soft-tissue injuries, while passive modalities are typically used only to the extent necessary

 to reduce pain and to facilitate the patient’s ability to perform active modalities, which should be

 introduced into a patient’s treatment plan as soon as practicable.

         178.   While one or more passive modalities may be appropriate on any particular visit

 to reduce pain and facilitate the patient’s ability to perform active modalities, the same

 combination of passive modalities on nearly every visit regardless of whether the patient

 improved would rarely be appropriate for one patient, let alone almost every patient, on almost

 every visit.

         179.   The decision of which, if any, types of treatment are appropriate for each patient,

 as well as the level, frequency, and duration of the various treatments, should vary depending on

 the unique circumstances of each patient, including: (a) the patient’s age, social, family, and

 medical history; (b) the patients physical condition, limitations, and abilities; (c) the location,

 nature, and severity of the patient’s injury and symptoms; and (d) the patient’s response to

 treatment.

         180.   Treatment plans should be periodically reassessed and modified based upon the

 progress of the patient, or the lack thereof.

         181.   Patients should be discharged from treatment when they have reached maximum

 medical improvement, such that no further treatment is likely to benefit the patient.

         182.   The above-described process of examination, diagnosis, and treatment must be

 documented for the benefit of: (a) the licensed professionals involved in the patient’s care;

 (b) other licensed professionals who may treat the patient contemporaneously or subsequently;

 (c) the patients themselves whose care and condition necessarily depends on the documentation




                                                 65
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 67 of 475 PageID #:
                                     6461


 of this information; and (d) payers such as State Farm Mutual and State Farm Fire so that they

 can pay for reasonable and necessary treatment.

        G.      Defendants’ Predetermined Treatment Protocol

        183.    The Predetermined Treatment Protocol at 1786 Flatbush exploits patients’ No-

 Fault Benefits and does not legitimately treat patients according to their true needs. As detailed

 below, the Predetermined Treatment Protocol includes medically unnecessary and fraudulent: (1)

 examinations, diagnoses, and treatment plans by the Physician Defendants; (2) physical therapy

 treatment; (3) chiropractic examinations, diagnoses, and treatment; (4) acupuncture examinations

 and treatment; (5) diagnostic Tests (including ROM Tests, Muscle Tests, NCVs, EMGs, SSEPs,

 BEPs, functional capacity evaluations, and V-sNCT testing); (6) injections (including trigger

 point injections and dry needling); and (7) Supplies (including DME and orthotics).

        184.    This medically unnecessary treatment typically continues for months on end.

 Almost none of the patients at 1786 Flatbush are discharged from care based on their purported

 clinical conditions. To the extent the medical records of patients at 1786 Flatbush contain

 references to discharges, they routinely show (a) the patient made the decision to stop treating;

 (b) the patient continued to undergo treatment after the date of the purported discharge; or (c) the

 discharge came shortly after State Farm Mutual or State Farm Fire requested one of the

 defendant providers appear for an EUO and submit to questioning about the patients’ treatment.

 For example, State Farm Mutual requested that Mollo appear on July 15, 2014 for an EUO to

 answer questions about the treatment of patient G.P. Mollo failed to appear as requested and on

 the very next day, Parisien noted in patient G.P.’s chart, “Patient has completed all services from

 the office. He feels better. He wants to be discharged.” Similarly, State Farm Fire requested

 that Mollo appear for an EUO on August 5, 2014 relating to patient P.O., for which Mollo failed




                                                 66
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 68 of 475 PageID #:
                                     6462


 to appear. That same day, Parisien noted in the chart, “Patient stated he feels well but wants to

 stop. He has completed all services from the office.”

        185.    The applicable fee schedule governing No-Fault claims imposes limits on the

 amount of physical therapy and chiropractic treatment that can be provided to a patient on any

 single date of service. Under that schedule, certain medical services are assigned “relative

 values,” and a provider cannot bill for more than eight “relative units” of identified physical

 therapy modalities and chiropractic manipulations for an individual patient on a single date of

 service. To exploit patients’ No-Fault Benefits to the greatest extent possible, while seeking to

 avoid the limitations imposed by the fee schedule, Defendants: (a) routinely provided particular

 physical therapy modalities not because they were beneficial to the patients, but because that

 combination of modalities allowed each provider to bill for close to eight relative units per day

 thereby maximizing the amount that could be collected; (b) purported to provide those same

 modalities to nearly every patient on nearly every date of service regardless of the particular

 needs of any patient; and (c) added services regardless of whether they were necessary that were

 not subject to the unit limitation. Moreover, patients were often subjected on the same day to

 physical therapy services and to chiropractic manipulations, and although all such treatment

 should have been limited to a total of eight units per day, Defendants billed the physical therapy

 and chiropractic care separately to maximize the amount that could be billed while hiding the

 fact that treatment in excess of eight units per day was provided.           Additionally, since

 acupuncture services, including “cupping” are not included in the applicable eight-unit daily

 limit, Defendants routinely added both acupuncture services and cupping to the Predetermined

 Treatment Protocol as yet another means to increase their bills without running afoul of the fee

 schedule’s restrictions.




                                                67
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 69 of 475 PageID #:
                                     6463


        186.    Another aspect of the Predetermined Treatment Protocol is Defendants’

 circumvention of the otherwise applicable fee schedule by avoiding the use of certain CPT

 billing codes which provide for a fixed reimbursement. Instead Defendants, on occasion, use

 “By-Report” or “BR” codes, which do not provide for fixed levels of reimbursement and are not

 subject to the eight-unit-per-day limitation described above.       According to the New York

 Department of Financial Services, which promulgated the applicable fee schedule, BR codes are

 meant to reflect services that are relatively unique in nature and do not have a specific unit value

 indicated within the fee schedule. Fees for such services are set by the provider and must be

 justified by the submission of a written report.        Defendants do not use the “BR” code

 legitimately to document a necessary unique procedure, but rather to circumvent the fee schedule

 and inflate charges. For example, on dates of service when they purportedly provided trigger

 point injections, which are listed on the fee schedule, the Physician Defendants also frequently

 bill State Farm Mutual and State Farm Fire for multiple instances of “dry needling” using the

 “BR” CPT Code 20999 (“unlisted procedure, musculoskeletal system, general”) for many of the

 same patients. Although 20999 is a BR code, Defendants provide no explanation why these

 services are unique or necessary in addition to or in lieu of the trigger point injections, even

 when the needling was provided to the same areas of the body on the same day.

                1.      Physician Examinations, Diagnoses, and Treatment Plans

        187.    As part of the Predetermined Treatment Protocol, patients received initial

 evaluations from one of the Physician Defendants. Initial examinations were performed at 1786

 Flatbush by Parisien from approximately September 2013 through at least June 2015, by

 Blackman from approximately June 2014 through at least July 2016, by Dabiri from

 approximately January 2014 through at least May 2014, by Pavlova from approximately

 September 2013 through at least October 2016, and by Lacina from approximately January 2014


                                                 68
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 70 of 475 PageID #:
                                     6464


 through at least March 2016. The Physician Defendants’ initial examinations were billed to

 State Farm Mutual and State Farm Fire under the tax identification numbers and/or social

 security numbers of Parisien, Blackman, Dabiri, Pavlova, and Lacina, and under the tax

 identification numbers of Allay, FJL Medical, JFL Medical, JPF Medical, KP Medical, PFJ

 Medical, and RA Medical.

        188.    Each of the Physician Defendants almost always diagnoses patients with sprains

 and strains in the cervical and lumbar regions of the back as well as other conditions. Based on

 these predetermined diagnoses, the Physician Defendants usually conclude that patients require

 the Predetermined Treatment Protocol — a treatment plan that includes physical therapy,

 consultations with a chiropractor and an acupuncturist, a variety of diagnostic Tests, Supplies,

 and in some instances injections.

        189.    The documentation of initial examinations, diagnoses, and treatment plans by

 Parisien, Blackman, Dabiri, Pavlova, and Lacina is not credible and is fraudulent. Each of the

 Physician Defendants at 1786 Flatbush consistently use nearly identical examination forms (the

 “Initial Evaluation Report”), which differ only in the name of the particular Physician Defendant

 listed on the top of the first page. Indeed, the Initial Evaluation Reports contain the same

 typographical errors and misspellings regardless of the Physician Defendant whose name

 appears.

        190.    Not only do the Physician Defendants use nearly identical forms to document

 initial examinations, they also employ those forms in a way that makes it difficult to impossible

 for Defendants, other providers, or payers like State Farm Mutual and State Farm Fire to assess

 the true nature of patient complaints, examination findings, and diagnoses, or to know if

 examinations are being performed at all. The forms contain prepopulated typed findings, pre-




                                                69
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 71 of 475 PageID #:
                                     6465


 typed narrative discussions, and spaces for handwritten comments or notations. On some forms,

 the Physician Defendants underline or circle preprinted items, apparently representing specific

 findings. On other forms, none of the preprinted findings is underlined or circled. On yet other

 forms, some sections contain underlining or circling of preprinted items and some sections are

 without any markings. On some occasions, markings are inconsistent with other findings. For

 example, Parisien checked the box for “normal” with respect to a patient’s cervical spine

 examination, and then underlined certain positive examination findings that would indicate

 cervical pathology. Given this variability, it is almost impossible to discern the meaning of

 markings or their absence or to interpret the findings being made, the examinations performed, or

 the conclusions reached.

        191.    Further, the Initial Evaluation Reports contain the following, or nearly identical,

 affirmative representation regarding specific positive findings from various tests performed

 during the patient examination:

                Tender points were also elicited at C3, C4, C5, C6, C7 levels. The
                soto hall (force flexion of the head and neck upon the sternum)
                elicited pain. Cervical distraction test was positive indicating the
                presence of a spinal nerve root compression. Manual testing of
                muscle strength was also positive. Pinprick and touch was
                abnormally decreased over the right left arm. The patient had
                difficulties looking up to the ceiling because of spasm and stiffness
                of the cervical musculature.
 Ex. 20. While in some instances, various portions of this paragraph may be underlined, this

 preprinted language is rarely, if ever, crossed out entirely, suggesting these findings were present

 in every patient. The forms themselves and Defendants’ use of them advance the scheme

 because they prevent others from assessing the true nature of patient complaints, examination

 findings, and diagnoses, while allowing Defendants to claim patients suffer from a wide variety

 of conditions to justify treatment.



                                                 70
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 72 of 475 PageID #:
                                     6466


        192.    Despite the inconsistencies and ambiguity in the Initial Evaluation Reports,

 certain patterns emerge when they are viewed as a group. While the Initial Evaluation Reports

 reflect some variation in certain objective findings, some tests performed during evaluations, and

 responses to those tests, the Initial Evaluation Reports routinely include certain findings and

 diagnoses common to most of the reports, which are then used to support nearly identical

 treatment plans for almost every patient. Specifically, the Initial Evaluation Reports find: (a)

 most patients complain of neck pain; (b) most patients complain of low back pain; (c) most

 patients report significant frequency of pain in the affected area with the vast majority of patients

 purportedly suffering pain on a daily basis; and (d) most of the range of motion measurements

 are reported as abnormal. See Ex. 2.

        193.    Based on these common findings, and in apparent disregard of such variation as is

 noted in some forms, the Initial Evaluation Reports purport to diagnose nearly every patient with

 cervical sprain, strain cervicalgia, or myofascitis and/or lumbar sprain, strain, or myofascitis and

 sometimes conditions in one or more other regions. See Ex. 2.

        194.    Also purportedly based on these common findings and diagnoses, the Physician

 Defendants’ initial treatment plan generally recommends to: (a) commence physical therapy; (b)

 order x-rays of multiple regions of the spine; (c) order MRIs of the cervical and lumbar spine and

 often other extremities; (d) prescribe a common laundry list of Supplies; and (e) sometimes send

 patients for other consultations, services, and testing including neurological consultations. See

 Ex. 20. While the forms provide an option for the Physician Defendants to order “Synaptic

 therapy” and “computerized ROM/M MT” (range of motion/muscle testing), these entries are

 almost never checked, yet patients are routinely provided with these services. See Ex. 2.




                                                  71
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 73 of 475 PageID #:
                                     6467


        195.      The Physician Defendants and the Chiropractor Defendants at 1786 Flatbush also

 routinely order medically unnecessary MRI exams and refer patients to a handful of MRI

 providers, including Avalon Radiology, P.C., in Brooklyn, Doshi Diagnostic, and New York

 Radiology and Middle Village Diagnostic, in Elmhurst, New York, the results of which are not

 discussed with the patients and do not impact the diagnoses or course of treatment. Additionally,

 the Physician Defendants and Chiropractor Defendants routinely refer patients for medically

 unnecessary x-ray imaging which is performed in a van parked outside of 1786 Flatbush, the

 charges for which are billed to State Farm Mutual and State Farm Fire by Prompt Medical

 Services, Inc.

        196.      Approximately four weeks after their initial examination, patients purportedly

 undergo follow-up examinations, which may be performed by the same or a different Physician

 Defendant. Regardless of who performs the follow-up examination, like the initial examinations,

 these follow-up examinations involve, at most, cursory examinations of patients — the purpose

 of which appears to be to support the continuation of the Predetermined Treatment Protocol —

 and are documented using the same, preprinted forms as the initial examinations (the “Follow-

 Up Reports”). See Ex. 21. While some of the Follow-Up Reports purport to comment on x-ray

 or MRI results, there is no reported indication of a change in treatment based on these studies or

 that findings are communicated to other providers involved in the treatment.

        197.      The Follow-Up Reports indicate some patients’ conditions have improved and

 some are the same, but regardless of their clinical status at the time of the follow-up examination,

 the reports order the continuation of physical therapy and additional services, including

 additional diagnostic testing such as x-rays and MRIs, additional Supplies, and for many

 patients, neurological consultations, pain management, or injections. In many instances, the




                                                 72
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 74 of 475 PageID #:
                                     6468


 Physician Defendants also perform trigger point injections and/or dry needling procedures during

 their follow-up examinations. See infra ¶¶ 292–314.

                2.       Physical Therapy Treatment

        198.    Physical therapy is ordered as part of the Physician Defendants’ initial treatment

 plan. It is then performed by Mariano and other physical therapists and billed to State Farm

 Mutual and State Farm Fire by MSB, the Physician Defendants, and others. The physical

 therapy treatments which patients purportedly receive at 1786 Flatbush are almost identical, do

 not change regardless of whether the patients purportedly improve or get worse, and typically

 involve at least three and very often five passive modalities on every visit from the first to last

 date of service.      When therapeutic exercise is billed, the particular exercises purportedly

 performed are not identified much less documented and, in at least some instances, were not

 actually performed.

        199.    In some instances, patients have testified they received physical therapy even

 before being examined by one of the Physician Defendants. As physical therapy services are not

 compensable under the No-Fault Laws unless they are pursuant to a doctor’s prescription or

 referral, see N.Y. Ins. Law § 5102(a)(1)(ii), such treatment was not lawfully rendered and was

 not reimbursable.

        200.    Physical therapy treatment at 1786 Flatbush typically begins with patients

 purportedly being examined by a physical therapist, in many instances on the same day as the

 initial examination purportedly performed by one of the Physician Defendants. To support their

 treatment, Mariano or some other physical therapist working for one of the Physical Therapy

 Defendants creates reports of these purported examinations that include treatment plans (“PT

 Examination Reports”). Portions of many of these reports are illegible, rendering it difficult if

 not impossible for Defendants, other providers, patients, or payers like State Farm Mutual and


                                                 73
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 75 of 475 PageID #:
                                     6469


 State Farm Fire to know the nature of the treatment recommended or the patients’ condition. To

 the extent the PT Examination Reports are legible, they routinely record patients as suffering

 neck and/or back pain, report high pain levels, often 9 on a scale of 1 to 10, and state patients

 have a favorable “[r]ehabilitation potential for functional improvement” and would benefit from

 and/or are good candidates for physical therapy. The reports then routinely conclude patients

 should begin a course of physical therapy three times per week, usually for four weeks, involving

 specifically: (a) application of moist heat packs; (b) therapeutic massage; (c) therapeutic

 exercise; (d) synaptic therapy; and (e) home exercise. The reports do not detail the type of

 exercise contemplated or its duration.

        201.    Thereafter, as set forth on Exhibit 3, nearly every patient at 1786 Flatbush is

 subjected to the same physical therapy services purportedly performed on nearly every visit:

 application of hot packs, therapeutic massage, exercise, bioelectric therapy, and, although it is

 not mentioned or prescribed in the PT Examination Reports, a treatment called low-level laser

 therapy. Physical therapy treatment is purportedly documented in daily notes, which consist of

 preprinted forms with check boxes, and which lack any description of treatment such as the

 location of the body where hot packs were applied or massages provided. Defendants provide

 the foregoing modalities (if provided at all) pursuant to the Predetermined Treatment Protocol,

 which maximizes the charges they can collect from State Farm Mutual and State Farm Fire.

 Indeed, while any one of these treatments may conceivably be medically necessary for a

 particular patient on a particular day, the comprehensive combination of treatments is seldom, if

 ever, medically necessary for any patient on any day, let alone on almost every visit.

        202.    Defendants also purport to provide and bill for providing therapeutic exercise to

 patients on nearly every visit. But the records rarely indicate what exercises are provided, how




                                                 74
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 76 of 475 PageID #:
                                     6470


 long the exercises are performed, or how the patients responded. Moreover, some patients have

 testified they never underwent any exercise at 1786 Flatbush even though State Farm Mutual and

 State Farm Fire received numerous bills for exercise and reimbursed Defendants for such

 services.

        203.    Among the passive modalities purportedly provided at 1786 Flatbush and billed to

 State Farm Mutual and State Farm Fire is bioelectric therapy. See Ex. 3. Bioelectric therapy is

 simply another form of electrical stimulation in which the patient is typically given some control

 of the intensity. Defendants do not bill for bioelectric therapy using CPT Code 97014, the

 physical therapy code for electric stimulation. Rather, Defendants misrepresent the service they

 purport to provide using the CPT Code 64550, a code commonly used for the initial application

 and instruction of a TENS (Transcutaneous Electrical Nerve Stimulator) unit. While electrical

 stimulation correctly billed under CPT Code 97014 would be included in the eight-unit per day

 limitations on physical therapy under the New York No-Fault regulations, see supra ¶ 185, the

 CPT Code 64550 Defendants use for bioelectric therapy charges is not included in the eight-unit

 limit. Thus, by billing for bioelectrical therapy under CPT Code 64550, Defendants avoid the

 limitations on physical therapy contained in the fee schedule and thereby fraudulently induce

 State Farm Mutual and State Farm Fire to pay for excessive and unnecessary passive physical

 therapy modalities for which it would not have otherwise paid.

        204.    The Physician Defendants also routinely bill State Farm Mutual and State Farm

 Fire for another passive modality called “low level laser therapy” using CPT Code 97799, the

 code for an unlisted physical therapy procedure, which is also excluded from the otherwise

 applicable eight-unit daily limitations on physical therapy modalities.




                                                 75
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 77 of 475 PageID #:
                                     6471


         205.    Further, in some instances, patients for whom Defendants have submitted bills for

 bioelectric therapy and low level laser therapy to State Farm Mutual or State Farm Fire have

 testified they did not receive such treatment.

         206.    Moreover, although Defendants administer bioelectric therapy and low-level laser

 therapy on the same day as other passive modalities, Defendants submit separate bills and

 supporting documentation on separate days for such treatment. Such documentation consists of

 preprinted forms with numbers that can be circled to indicate a patient’s purported pain levels

 before and after the procedures.        Defendants’ treatment forms routinely report patients

 experienced slight improvement following the procedures, for example pain reduced from a

 score of 7 to a score of 6.

         207.    Defendants’ submission of separate bills and supporting documentation for

 bioelectric therapy and low-level laser therapy conceals the full extent of passive modalities

 provided on any single day and is an apparent attempt by Defendants to limit the total number of

 services included in any one submission for any single date of service to avoid detection of their

 scheme.

                 3.      Chiropractic Initial Exams, Diagnoses, and Treatment

         208.    Most patients treated at 1786 Flatbush were subjected to chiropractic

 examinations and treatment by Mollo or a chiropractor working for Mollo P.C., ACH

 Chiropractic, Energy Chiropractic, or Island Life (collectively, the “Mollo Entities”). Patients

 purportedly underwent initial examinations that led to reports of nearly identical conditions,

 included findings that were internally inconsistent or inconsistent with findings purportedly

 made by the Physician Defendants on the same day or within a few days of the chiropractic

 initial examination, made no sense, or were highly improbable and, regardless of the purported

 findings, resulted in common diagnoses and recommendations. Following these examinations,


                                                  76
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 78 of 475 PageID #:
                                     6472


 patients were subjected to chiropractic manipulations that did not vary in time, frequency, or type

 regardless of whether the patient got better or worse.

                        a.     Fraudulent Chiropractic Initial Exams and Diagnoses

        209.    Chiropractic treatment at 1786 Flatbush begins with initial examinations

 performed by Mollo or another chiropractor working on behalf of one of the Mollo Entities. The

 chiropractic examinations are often conducted on the same day or within days of examinations

 purportedly performed by one of the Physician Defendants.                 The initial chiropractic

 examinations routinely report patient complaints of cervical, mid-back, or low-back pain and

 diagnose the patient with a common set of conditions. Based on these predetermined diagnoses,

 the chiropractors conclude that patients require a treatment plan typically consisting of

 chiropractic adjustments three to four times per week often for four to six weeks, followed by a

 re-examination, and often referrals for an MRI or an x-ray and to undergo a V-sNCT test.

        210.    The documentation of the initial examinations, diagnoses, and treatment plans by

 the chiropractors submitted to State Farm Mutual and State Farm Fire include Chiropractic Initial

 Evaluation Reports (“Chiropractic Initial Reports”).       The Chiropractic Initial Reports are

 preprinted, form documents that contain fields to be circled and fill-in-the-blank spaces allowing

 for minimal entries. The narratives on the Chiropractic Initial Reports are preprinted with places

 to circle, such as the patients’ gender, whether the accident was due to a motor vehicle accident

 or work related, the patients’ position in the automobile, and the patients’ complaints.

        211.    In most instances, these Chiropractic Initial Reports reflect: (a) complaints of pain

 in the cervical, thoracic, and lumber spine; (b) pain levels that are often either not recorded or

 when they are recorded are reported as 7 or higher on a scale of 1 to 10; (c) positive findings on

 at least one of a variety of orthopedic tests; and (d) tenderness of the paraspinal muscles at the

 cervical, thoracic, and lumbar regions of the spine. See Ex. 4.


                                                 77
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 79 of 475 PageID #:
                                     6473


        212.    Based upon these purported histories, examinations, and findings, the

 Chiropractic Initial Reports record diagnoses of multiple spinal conditions, including sprains in

 the cervical, thoracic, and/or lumbar regions of the spine, muscle spasms, and segmented joint

 dysfunction in the cervical, thoracic, and/or lumbar regions of the spine and the hip. These

 findings that patients purportedly suffer from conditions in so many regions serve to justify more

 extensive manipulations for which Defendants can submit a higher charge under the applicable

 fee schedule. The chiropractors typically report patients’ prognosis as “guarded.” See id.

        213.    The Chiropractic Initial Reports also contain a preprinted treatment plan with 17

 treatment “options” that can be checked as well as room to identify “Other” options. “Other”

 options are rarely, if ever, identified. Rather, Mollo and the other chiropractors routinely select

 the same treatment options: (1) chiropractic manipulative therapy for three times per week, often

 for four to six weeks, followed by a re-examination; and (2) V-sNCTs, which they describe as

 “small pain fiber studies of the cervical/lumbar spine to evaluate pathology to the A-delta, A-

 Beta, and C sensory nerve fibers.” The treatment plan also typically includes referrals for x-rays

 and/or MRIs of the cervical, thoracic, and/or lumbar spine “to R/O [rule out] discogenic injury if

 symptoms persist for 3-4 weeks.” See id. The chiropractic treatment plan rarely includes active

 therapy or exercise. Id.

        214.    When viewed as a group, the Chiropractic Defendants’ referrals of patients for x-

 rays and MRIs also reveal other non-credible patterns. From August 2013 until July 2014, the

 initial examination forms reflect a referral for MRIs and/or x-rays. Beginning in July 2014 until

 September 2015, however, the Chiropractor Defendants’ initial examination reports rarely, if

 ever, reflect referrals of patients for x-rays or MRIs, even though at least some of the patients

 received initial examinations during this period.       The Chiropractor Defendants resumed




                                                 78
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 80 of 475 PageID #:
                                     6474


 recommending x-rays and/or MRIs in November 2015 for virtually every patient. It makes no

 sense that (a) nearly every patient would receive a referral for x-rays and/or MRIs over the

 course of a one-year period; (b) then no patients receive any referrals for x-rays or MRIs for a

 14-month period; and (c) then nearly every patient again receives referrals for x-rays and MRIs

 following their initial examination. In May 2016, ACH Chiropractic itself began billing for x-

 rays performed on patients at 1786 Flatbush.

                        b.      Fraudulent Chiropractic Treatments

        215.    Following the initial chiropractic exams, patients are scheduled to receive

 chiropractic manipulations at 1786 Flatbush three to four times per week. The predetermined

 chiropractic treatment patients purportedly receive on almost every visit is almost identical and

 does not change regardless of whether the patient improves or gets worse.

        216.    Daily chiropractic progress or SOAP notes (“Chiropractic Daily Notes”) purport

 to reflect chiropractic manipulations provided to each patient on each visit and the assessments

 of the patients’ conditions; but, at most, they reflect cursory evaluations of patients to support the

 continuation of the Predetermined Treatment Protocol. The Chiropractic Daily Notes consist of

 pre-typed worksheets with spaces to circle findings.         The forms routinely report patients’

 complaints of “NP” (neck pain), “MBP” (mid-back pain); and “LBP” (low-back pain) and that

 the patients present with purported objective findings of “hypertonic” or “spasm” in the spine

 and/or joint dysfunction in multiple regions of the spine. See Ex. 22. The Chiropractic Daily

 Notes often reflect “No Change” to the patient’s condition, and that the chiropractic treatment

 should “Continue as planned.” Id. While the form includes a space to allow the chiropractor to

 “Modify” the treatment plan, modifications are rarely indicated.

        217.    Regardless of the outcome of the purported assessment, the Chiropractic Daily

 Notes reflect that each patient typically receives basically the same treatment: chiropractic


                                                  79
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 81 of 475 PageID #:
                                     6475


 manipulations of the spine, most frequently for three to four regions of the spine. See Ex. 1.

 Following these manipulations, the Chiropractic Daily Notes routinely reflect that the “patient[s]

 felt . . . [b]etter.”

          218.     In addition, while a variety of potential chiropractic manipulation options and

 techniques are potentially available in a legitimate setting, the documentation at 1786 Flatbush

 does not describe the kind of chiropractic manipulations purportedly provided, and thus does not

 indicate that there is any variation in the time, frequency or type of chiropractic manipulations

 regardless of whether the patients improve or get worse. Further, although it is a common

 practice in a legitimate healthcare setting to document the name of the professional providing the

 service on any given day, the Chiropractic Daily Notes contain only illegible scrawled

 signatures, making it difficult if not impossible to identity the chiropractor or other individual

 who purportedly provided the manipulation.

          219.     The chiropractors do not conduct meaningful follow-up examinations, if they

 conduct them at all. In those instances in which they purport to conduct follow-up examinations,

 the examinations involve, at most, cursory exams of patients to support continuation of the

 predetermined chiropractic treatment. In particular, reports of follow-up examinations, which

 consist of single-page sheets with preprinted content, routinely indicate that, despite having

 undergone a course of purported chiropractic care, patients continue to complain of cervical

 and/or lower back pain. Even when patients purportedly have no range of motion deficits upon

 re-examination, the re-examination report recommends continuation of the same treatment plan

 and the patient thereafter continues the Predetermined Treatment Protocol, often including

 several more weeks of chiropractic manipulations. See Ex. 23.




                                                  80
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 82 of 475 PageID #:
                                     6476


        220.    Although patients receive evaluations and chiropractic manipulations from the

 chiropractors on the same visits to 1786 Flatbush when they purportedly also receive hot packs,

 electrical stimulation, massage, exercise, and acupuncture, the documentation provided to State

 Farm Mutual and State Farm Fire contains no indication of any communication between or

 among any of the professionals rendering services that would suggest any attempt to coordinate

 their treatment.

                4.        Defendants’ Fraudulent Acupuncture Treatment

        221.    Defendants Deng and Deng Acupuncture also purport to perform acupuncture

 treatment on most State Farm Mutual and State Farm Fire insureds treated at 1786 Flatbush on

 the same days the patients also receive the above-described physical therapy and chiropractic

 manipulations. As discussed below, this acupuncture treatment is medically unnecessary and not

 legitimately provided.

                          a.    Legitimate Acupuncture Treatment

        222.    Acupuncture services are premised upon the theory that there are twelve primary

 meridians with matching sinew channels and ten extraordinary meridians (“the Meridians”) in

 the human body through which energy flows. Under the principles of acupuncture or Chinese

 medicine, every individual has a unique energy flow, also referred to as “Chi.” When that Chi

 becomes disrupted or imbalanced for any reason (such as trauma), needles can be inserted or

 pressure can be applied to very specific points (“Acupuncture Points”) along the Meridians to

 remove the disruption or imbalance and thereby restore the patient’s Chi.

        223.    In addition to inserting needles into Acupuncture Points, in appropriate

 circumstances acupuncture can include a procedure known as “cupping.” Cupping involves the

 application of suction to the skin using a small, open mouth plastic vacuum jar or “cup” or a

 pneumatic device to create a vacuum over the skin. Cupping is premised on the theory that


                                                81
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 83 of 475 PageID #:
                                     6477


 suction at appropriate locations removes pain-inducing stagnant blood by bringing it to the

 surface. During cupping, the cup is usually applied to the lower back, shoulders, and neck, and

 then left on the skin for about 10 minutes. While cupping may be appropriate for some patients

 in some circumstances, in a legitimate acupuncture setting it is performed infrequently as it

 usually produces noticeably visible bruises or welts on the skin. Also, due to the high likelihood

 of bruising, cupping is generally contraindicated for people who bruise easily or are obese.

 Moreover, even when cupping is indicated, it should not be repeated on the same patient

 regularly and it would be highly unusual to include cupping as part of each acupuncture session.

        224.    Legitimate acupuncture treatment begins with an examination of the patient. In

 addition to taking a detailed patient history on a variety of topics, such as the patient’s reactions

 to heat and cold, perspiration patterns, thirst and appetite, pain type and location, and general

 medical history, a physical examination is also performed. Two critical components of this

 examination are the appearance of the patient’s tongue (i.e., color, shape, texture, etc.) including

 the veins underneath the tongue, and various measurements of the patient’s pulse (i.e., rate,

 rhythm, strength, etc.).    The information gleaned from these components of the physical

 examination is necessary to accurately diagnose the patient and determine an individualized

 acupuncture treatment plan designed to benefit the patient by restoring their unique Chi.

        225.    Next, a specific acupuncture treatment plan is developed. This generally requires

 the insertion of needles into particular Acupuncture Points along the Meridians. There are over

 360 Meridian Acupuncture Points, numerous “extra” points and countless “Ah Shi” points from

 which an acupuncturist may choose. Ah Shi points can only be detected by touch and palpation,

 often feel like a pea-size nodule under the skin, and are treated similarly to an Acupuncture

 Point. The location of Ah Shi points will necessarily vary from patient to patient, and can often




                                                  82
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 84 of 475 PageID #:
                                     6478


 vary in a single patient over the course of multiple visits. This requires the practitioner to

 conduct a thorough examination and to properly document the location of the Ah Shi points in

 the particular patient. Any legitimate acupuncture treatment plan should typically include local

 points at the injury sites, proximal points (i.e., near the affected areas of the involved

 Meridian(s)), distal Acupuncture Points (i.e., distant from the affected areas of the involved

 Meridian(s)), and also address any Ah Shi points.

         226.   Finally, an acupuncture treatment plan is implemented.       Treatment involves

 insertion of generally 10, but more typically 20 or more acupuncture needles, for a minimum of

 approximately 20 minutes into each of the selected Acupuncture Points. The number and

 location of the Acupuncture Points generally varies based each patient’s unique circumstances as

 the patient’s documented therapeutic response to each prior acupuncture treatment. Generally,

 more severe conditions are treated with greater frequency and more Acupuncture Points. As

 patients improve, treatment frequency and the number of points used should decrease.

         227.   The goal of legitimate acupuncture treatment is to effectively treat and benefit

 patients by restoring their unique Chi, relieving symptoms, and returning them to normal

 activity.

         228.   Further, a legitimate acupuncture treatment plan may permit frequent treatment

 sessions for the first two weeks of treatment. After this initial stage, the frequency of weekly

 treatment sessions typically decreases, leaving more time between treatments to assess how long

 the patient remains pain free and/or how long the therapeutic effect of such treatments can be

 maintained.




                                                83
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 85 of 475 PageID #:
                                     6479


        229.    Legitimate acupuncture treatment also requires meaningful documentation of the:

 (a) patient’s history; (b) physical examination; (c) diagnosis; (d) treatment plan; (e) results of

 each session; and (f) the patient’s progress throughout the course of treatment.

        230.    Finally, legitimate acupuncture therapy requires continuous assessment of the

 patient’s condition and energy flow, as well as the therapeutic effect of previous treatments.

 Acupuncture treatment plans, like most treatments, are fluid and should evolve over time as a

 patient responds to care. The goal of any legitimate acupuncture treatment plan is to return the

 patient to maximum health by restoring his or her unique Chi.

                        b.      Defendants’ Fraudulent Acupuncture Treatment

        231.    The Acupuncture Defendants’ protocol treatment at 1786 Flatbush does not

 comport with any of the above basic tenets of legitimate acupuncture treatment. Instead, at best,

 it consists of inserting needles or cupping in an assembly line fashion that bears little, if any,

 relation to the patient’s condition and is not designed to effectively treat or otherwise benefit the

 patient. As such, the acupuncture services as performed by the Acupuncture Defendants at 1786

 Flatbush are not medically necessary. Instead, they enrich the Acupuncture Defendants through

 the submission of fraudulent charges to State Farm Mutual and State Farm Fire.

        232.    The Acupuncture Defendants purport to support their fraudulent charges with

 initial examination reports and treatment notes. With minor exceptions, these documents reveal

 the following pervasive patterns in the initial examinations, diagnoses, and treatment

 recommendations, patterns which are not credible across a large sample of individuals:

               (a)      Most patients present with an unremarkable family history, but complain
        of neck and/or back pain and pain in another region of the body. Although Deng’s initial
        examination form provides several other possible pain descriptions which can be circled,
        in almost all cases, the pain is described as “persistent” and “sharp.” Although Mollo, the
        Mollo Entities, and the Mollo Chiropractors often find patients complain of thoracic pain,
        Deng rarely does, even though he purportedly examines patients on the same visits or
        within days of the chiropractors’ visits.


                                                  84
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 86 of 475 PageID #:
                                     6480


               (b)     While Deng’s examinations are billed to State Farm Mutual and State
       Farm Fire using CPT Code 99203, which should be used for a thorough examination
       usually taking 30 minutes, Deng’s examination forms do not reflect the taking of
       sufficient histories or adequate examinations, let alone a thorough examination that could
       take 30 minutes. Deng’s initial examination reports contain almost no information about
       the patients, with the majority of patients’ past medical histories reported as “None.”
       Even when other providers at 1786 Flatbush note significant aspects of patients’ medical
       history, such as prior surgery or cancer, Deng’s reports rarely, if ever, mention such
       conditions or events.

               (c)     Nearly every patient on initial examination has the tongue assessed as
       “light red” in color and “normal” shape with a “thick white” coating. See Ex. 5.

              (d)     Although Deng’s initial examination reports provide for more than 13
       options of pulse characteristics, patients’ pulses are routinely described as either
       “normal” or “floating.” See id.

              (e)    Following their initial examination, patients are almost always diagnosed
       with Chi-blood stagnation, which is preprinted on the boilerplate form. Although there
       are more than 18 channels among the preprinted options on Deng’s initial examination
       form, Deng routinely finds that the patient has stagnation of the blood at two channels:
       (1) “The Small Intestine Channel of Hand-Taiyong,” and/or (2) “The Urinary Bladder
       Channel of Foot-Taiyang” (“UB Channel”).

              (f)     In addition to the Chi diagnoses, Deng diagnoses most patients with a
       condition in one or more regions of the spine, most commonly (1) cervical sprain/strain;
       (2) lumbar myofascitis; and (3) lumbar sprain/strain, in addition to other diagnoses such
       as knee, or shoulder issues, or headaches.

               (g)     Deng’s reports routinely conclude with boilerplate language that the
       treatment of acupuncture would be appropriate and necessary for several reasons,
       including to: (1) “[p]rovide symptomatic pain relief in acute and sub-acute stages of
       injury condition; (2) [a]ssist to reduce inflammatory response to affected areas; and (3)
       [r]eflexively subside painful muscle contraction and reactive spasm of the injured joint’s
       intrinsic musculature, thereby reversing the pain-spams-muscle cycle.”

              (h)     Deng’s initial examination reports routinely contain a conclusion (in
       preprinted, boilerplate language) that there is “a direct causal relationship between the
       accident described and the patient’s current injuries.”

             (i)     Most patients receive an acupuncture treatment plan calling for
       acupuncture two to three times per week for four weeks.

               (j)     In the initial exam, the size, type, and sometimes the quantity of needles to
       be used is predetermined and described in preprinted template language. Specifically, the
       reports state the needles to be used are “[d]isposable and sterile, individually packed with
       guided PVC tube. Size 36# x 1.0 (0.20mm x 25mm) or 34# x 1.5 (.22mm x 40mm).
       15 [minutes] for initial insertion or reinsertion.” See Ex. 24. It is simply not credible that


                                                85
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 87 of 475 PageID #:
                                     6481


        it would be appropriate for the Acupuncture Defendants to use the same size and types of
        needles on every insertion point for every patient at almost every acupuncture session
        regardless of their individual conditions, as different body types and conditions require
        the use of different sizes and types of needles, or that the Acupuncture Defendants would
        almost always make that determination during the initial visit.

               (k)     While Deng’s acupuncture initial examination reports provide a blank
        space for a “Prognosis” to be filled in, it is nearly always left blank.

                (l)    There are often inconsistencies between the purported findings of the
        Acupuncture Defendants, the Physician Defendants, and Chiropractor Defendants who
        purportedly examined the same patients on or about the same day. For example, Deng’s
        reports of patients’ complaints, range of motion in the neck and back, and even pulse
        often differ from the reported findings of the Physician Defendants and Chiropractor
        Defendants.

        233.   Based    upon    these   purported    examinations,   diagnoses,    and   treatment

 recommendations, the Acupuncture Defendants subject patients to acupuncture treatment. With

 minor exceptions, documentation reveals the following pervasive, non-credible patterns in the

 treatment:

                (a)     The daily acupuncture SOAP note consists of a brief, preprinted form with
        areas for the provider to circle certain information and identify the Acupuncture Points at
        which acupuncture is purportedly performed. The handwriting on the form is often
        illegible, making it difficult if not impossible to determine what treatment is being
        provided.

                (b)    Based on the circles on the forms, patients are nearly always documented
        as presenting with neck and/or low-back pain and tenderness and spasms in their cervical
        and/or lumbar spine.

                (c)    Despite the importance of tongue characteristics and pulse to evaluating a
        patient’s condition and Chi as discussed above, in most instances, the daily acupuncture
        SOAP notes do not document the condition of the tongue or pulse.

                (d)    Needles are inserted into a small range of common Acupuncture Points
        (almost always points along the UB Channel), which address only some, and never all, of
        the patients’ purported conditions, and which appear to be determined only for the sake
        of expediency. The forms do not identify the number of needles used.

                (e)    If patients do, in fact, suffer from Chi-blood stagnation, Defendants do not
        use the most commonly recognized needle combinations to address this condition.

               (f)     Other than circling or checking “Yes” as to whether the patient tolerated
        treatment, there is no discussion of the patients’ response to treatment.


                                                86
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 88 of 475 PageID #:
                                     6482


                (g)    Treatment continues without change in frequency and without any
        indication of change in patients’ conditions and therapeutic responses to treatment after
        any treatment session, or from the beginning through the end of the patients’ entire
        treatment plans.

                (h)     Most treatment sessions are billed using CPT Code 97810, which purports
        to indicate that each session involved personal, one-on-one contact with the patient and
        an interval exam regarding the patient’s condition, but there is no documentation any
        interval examination was done. Since no information is obtained or recorded regarding
        how the patient is responding to treatment, there is no documented basis for continuing
        treatment.

               (i)     Although the patients receive physical therapy and chiropractic care from
        other Defendants on the same visits, there is no record provided to State Farm Mutual or
        State Farm Fire of communications among the professionals rendering these services or
        an attempt to coordinate their treatment.

        234.     In addition to treating patients with needles, the Acupuncture Defendants subject

 patients to cupping.    Cupping is included in patient treatment although it is almost never

 mentioned in the initial examination reports, let alone identified as part of the acupuncture

 treatment plan. And, although, for the reasons discussed above, cupping should be relatively rare

 and not repeatedly performed, cupping is performed both frequently and repeatedly at 1786

 Flatbush.     As reflected on the chart attached as Exhibit 5, the Acupuncture Defendants

 administered cupping to many patients repeatedly over multiple visits, on nearly every visit, and

 more often than ordinary needle-based acupuncture. Ex. 5. In several cases, cupping was used

 exclusively. Id.

        235.     The Acupuncture Defendants’ documentation provides no justification for

 cupping or any explanation as to why it is being used as opposed to, or in addition to, routine

 acupuncture. There is also no indication that anyone inquires whether a patient would bruise

 easily or considers whether patients’ weight or body characteristics might render them

 inappropriate candidates for the procedure.




                                                87
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 89 of 475 PageID #:
                                     6483


        236.    Among the reasons the Acupuncture Defendants administer cupping and do so

 with such frequency is because they know that cupping is not a listed treatment modality under

 the fee schedule applicable to New York No-Fault claims, and therefore is not subject to certain

 limitations. Acupuncture involving the insertion of needles is typically billed under CPT Codes

 97810 and 97811, which under the New York fee schedule limit reimbursement to one charge for

 the first 15 minutes of treatment and a second charge for the next 15 minutes of treatment,

 respectively, regardless of the number of needles inserted. The Acupuncture Defendants bill for

 cupping under CPT Code 99199 as an “unlisted special service, procedure or report,” which

 enables the Acupuncture Defendants to set their own reimbursement charges, increase the

 amount they charge on a daily visit, and circumvent the fee schedules applicable to more

 common acupuncture treatments.

                5.      Fraudulent Diagnostic Tests

        237.    As set forth in Exhibits 1 and 6, patients were also subjected to unnecessary

 diagnostic Tests ordered by the Physician Defendants and the Chiropractor Defendants,

 including ROM Tests, Muscle Tests, NCVs, EMGs, SSEPs, BEPs, Functional Capacity

 Evaluations, and V-sNCT tests. Even if these Tests as administered had any clinical value,

 which as discussed next they did not, Defendants’ medical records do not document or reflect

 that the results of such tests altered or affected patient treatment in any way.

                        a.      Fraudulent Computerized ROM Tests and Muscle Tests

        238.    Most patients treated at 1786 Flatbush are subjected to medically unnecessary

 ROM Tests and Muscle Tests ordered by the Physician Defendants, most often performed on

 multiple occasions three to four weeks apart, and billed by each of the Physician Defendants and

 by Allay, KP Medical, JPF Medical, and PFJ Medical. See Ex. 1. As discussed above, although

 the Physician Defendants’ initial evaluation form contains an option for “computerized


                                                  88
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 90 of 475 PageID #:
                                     6484


 ROM/MMT,” which is hardly every checked, they perform such testing and submit charges to

 State Farm Mutual or State Farm Fire for virtually every patient.

        239.    The measurement of a particular joint’s full mobility is that joint’s range of

 motion. Charts listing generally agreed upon full ranges of motion for each joint are available in

 many standard textbooks.      A traditional, or manual, range of motion test consists of a

 non-electronic measurement of a joint’s ability to move through its arc of motion which then can

 be compared to an unimpaired or ideal joint. Active range of motion testing is effectuated by a

 doctor asking the person to move a joint to its full extent and this testing may be measured by a

 manual inclinometer or goniometer (devices used to measure angles). Active range of motion

 can be inaccurate if the patient does not provide full effort. Passive range of motion testing is

 performed by the clinician moving a patient’s joints to identify anatomic restrictions of

 movement.

        240.    A traditional, or manual, muscle strength test consists of a non-electronic

 measurement of muscle strength, using a generally accepted scale of 0 to 5, accomplished by

 having the person move a joint against resistance applied by a physician or clinician. For

 example, if a physician were to measure a person’s knee flexion strength, he or she would apply

 resistance against the person’s posterior foreleg while having him/her flex the knee.

        241.    A physical examination performed on a person with soft-tissue trauma will

 typically require manual range of motion testing and muscle strength testing to assess injury in

 order to make a diagnosis and develop a program to address any limitations in that person’s

 motion and strength limitations. Doctors document range of motion and strength impairment to

 provide an objective frame of reference as it pertains to functional tasks, which allows the doctor

 to monitor progress. Manual range of motion and strength tests are regularly done as part of the




                                                 89
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 91 of 475 PageID #:
                                     6485


 initial evaluation of a patient and any reevaluation of the patient and are billed as part of the

 overall evaluation charge; they are not billed separately.

        242.    The ROM Test is purportedly performed through the placement of a digital

 inclinometer (typically affixed by Velcro straps) on various parts of a patient’s body while the

 patient is asked to move the related joint through its available motion. The ROM Test is almost

 identical to the traditional or manual range of motion testing except that a digital reading is

 gained rather than a manual one. This test is also dependent upon patient cooperation and effort,

 as well as the skill of the examiner.

        243.    The Muscle Test is purportedly performed through the placement of an

 accelometric measurement apparatus against a stationary object, against which the patient

 contracts a particular muscle three to four separate times. The Muscle Test is almost identical to

 the traditional or manual muscle strength testing performed by physicians during an examination,

 except that a digital reading is gained identifying the pounds of pressure that the patient exerts as

 opposed to a 0 to 5 scale. The electronic data gathered does not take into account whether the

 patient is applying full effort, and its accuracy is therefore also dependent upon patient

 cooperation, effort, and the skill of the examiner.

        244.    When the ROM Test and the Muscle Test are performed, the decision of which

 joints to test in a ROM Test and which muscles to test in the Muscle Test should be tailored to

 each patient’s unique injury and the clinical findings of that individual patient. As a result, the

 particular joints and muscles tested should be individualized for each patient.

        245.    While the ROM Tests and the Muscle Tests could be useful tools in some

 circumstances, for example, as part of a medical research study, under the circumstances




                                                  90
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 92 of 475 PageID #:
                                     6486


 employed at 1786 Flatbush, they were medically unnecessary and were part and parcel of the

 fraudulent Predetermined Treatment Protocol to maximize profits.

        246.    In particular, most patients at 1786 Flatbush purportedly underwent traditional,

 manual range of motion testing and muscle strength testing as part of their initial and follow-up

 examinations with, at least, the Physician Defendants, Chiropractor Defendants, and Physical

 Therapy Defendants. Nevertheless, patients were also unnecessarily subjected to ROM Tests

 and Muscle Tests. The ROM Tests and Muscle Tests were not tailored to patients’ individual

 needs, did not provide any additional data over the manual range of motion and muscle strength

 tests that were allegedly performed, and were irrelevant to the monitoring of the restoration of

 function for purposes of treatment. In the relatively minor soft-tissue injuries allegedly sustained

 by the patients, the difference of a few degrees in the patients’ range of motion reading or pounds

 of resistance in the patients’ muscle strength testing is unimportant to the diagnosis or treatment

 of such patients.

        247.    Even if there was a reason to perform ROM Tests or the Muscle Tests, the

 methods in which the tests are performed are not tailored to individual patients, are not intended

 to identify or diagnose particular conditions, and do not facilitate treatment or result in change in

 treatment program. While a variety of measurements can be recorded in each test, many joints in

 the body are never tested in Defendants’ tests, and other joints in the body are tested repeatedly

 regardless of each patient’s specific complaints or conditions. In addition, many patients are

 tested in joints as to which they have not previously been diagnosed as having an issue.

        248.    Finally, many bills for Muscle Tests submitted by the Physician Defendants used

 multiple charges of CPT Code 95831 to represent that as many as five separate measurements

 had been performed on each patient, as well as a separate charge for CPT Code 95833, and that




                                                  91
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 93 of 475 PageID #:
                                     6487


 Defendants were therefore entitled to bill State Farm Mutual and State Farm Fire for each

 measurement, separate and independent from one another. In some cases, these Defendants

 claim to have taken as many as six separate measurements, resulting in total charges of $332.32

 per patient. According to the applicable fee schedule, however, a healthcare provider seeking

 reimbursement for Muscle Tests may only use CPT Code 95831 and bill 5.16 relative units

 (translating into $43.60) for each “extremity” or “trunk section” which is tested, but should use

 CPT Code 95833 and bill a maximum of 14.88 relative units ($125.73) if the entire body is

 tested. As a result of the misrepresentations, even if the Muscle Tests had value and were

 properly reimbursable (which they were not), on each of the bills seeking payment for the testing

 of more than three separate muscles, Defendants defrauded State Farm Mutual and State Farm

 Fire into paying more than they were entitled to be paid.

                        b.       Fraudulent NCV and EMG Testing

        249.    Most patients at 1786 Flatbush are also routinely subjected to medically

 unnecessary NCVs and EMGs performed by Parisien, Dabiri, Blackman, Lacina, Pavlova, and

 persons working under their direction, and billed by Parisien, Dabiri, Blackman, Pavlova, Allay,

 KP Medical, ACH Chiropractic, Island Life, JPF Medical, RA Medical, and PFJ Medical.

                                 i.     Neurological Testing

        250.    The human nervous system is composed of the brain, spinal cord, and peripheral

 nerves that extend throughout the body, including the arms and legs and into the hands and feet.

 Two primary functions of the nervous system are to collect and relay sensory information

 through the nerve pathways into the spinal cord and up to the brain, and to transmit signals from

 the brain into the spinal cord and through the peripheral nerves to initiate muscle activity

 throughout the body.        Sensory nerves are responsible for collecting and relaying sensory




                                                 92
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 94 of 475 PageID #:
                                     6488


 information to the brain. Motor nerves are responsible for transmitting signals from the brain to

 initiate muscle activity throughout the body.

          251.   Peripheral nerves consist of both sensory and motor nerves.           They travel

 throughout the body and come together at specific points along the spine before traveling up the

 spinal cord to the brain. The segments of nerve closest to the spine, and through which impulses

 travel between the peripheral nerves and the spinal cord, are called nerve roots. Injury to a nerve

 root is called radiculopathy, and can cause various symptoms including pain, altered sensation,

 and weakness.

          252.   Legitimate EDX tests can be performed on patients who report symptoms that

 may suggest neurological pathology, such as pain in the neck and/or lower back region that

 radiates to the arms or legs, abnormal weakness in limbs, or significant changes in sensation in

 limbs.

          253.   If properly performed and interpreted, NCVs and EMGs can be used to diagnose

 the existence, nature, extent, and specific location of nerve abnormalities that may be causing the

 purported symptoms, including peripheral nerve injuries (e.g., injuries to the nerves in the arms

 and legs) and radiculopathies (pinched nerve roots that run along both sides of the spine at each

 vertebra level).

                               ii.     NCV Tests

          254.   NCVs are non-invasive tests in which peripheral nerves in the arms and legs are

 stimulated with electrical currents. The velocities, amplitudes, and shape of the response are

 then recorded by electrodes attached to the surface of the skin and compared with well-defined

 normal responses to identify the existence, nature, extent, and specific location of any

 abnormalities in the sensory and motor nerve fibers of the peripheral nerves in the arms and legs.




                                                 93
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 95 of 475 PageID #:
                                     6489


        255.    Several peripheral nerves in the arms and legs can be tested with NCVs.

 Moreover, many of these peripheral nerves have both sensory and motor nerve fibers, either or

 both of which can be tested. The decision of which peripheral nerves to test in each limb and

 whether to test the sensory fibers, motor fibers, or both in any such peripheral nerve should be

 tailored to each person’s unique circumstances. In a legitimate clinical setting, this decision is

 determined based upon a history and physical examination of the individual as well as the

 real-time results obtained as the NCVs are performed on the sensory and/or motor fibers of each

 peripheral nerve. As a result, the nature and number of the peripheral nerves and the types of

 nerve fibers tested with NCVs should vary by individual.

                               iii.   EMG Tests

        256.    EMGs involve inserting needles into various muscles in the spinal area

 (“paraspinal muscles”) and in the arms and/or legs and measuring electrical activity in each such

 muscle. The sound and appearance of the electrical activity in each muscle are compared with

 well-defined norms to identify the existence, nature, extent, and specific location of any

 abnormalities in the muscles, peripheral nerves, and nerve roots.

        257.    Many different muscles and nerves in the arms and legs can be tested with EMGs.

 The decision of how many limbs and which muscles to test in each limb should be tailored to

 each individual’s unique circumstances.       In a legitimate clinical setting, this decision is

 determined based upon a history and physical examination of the individual, patient, the

 presenting symptoms, the real-time results of NCVs which are typically performed in

 conjunction with EMGs, and the real-time results obtained from the EMGs as they are performed

 on each specific muscle. As a result, the number of limbs tested, as well as the nature and

 number of the muscles tested, should vary by patient. Moreover, legitimate EMG testing will




                                                94
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 96 of 475 PageID #:
                                     6490


 likely show significant differences in results across patients because of the inherent variability

 among patients in both presenting symptoms and in real-time EMG results.

        258.    NCVs and EMGs should be performed together in the same session by the same

 healthcare provider. Among other things, real-time results obtained during the tests can and

 should influence how each is performed and interpreted, and results from both are typically

 necessary to diagnose and localize injury. Thus, it is impossible to diagnose radiculopathy

 without an EMG.

                               iv.    The AANEM Recommended Policy

        259.    The American Association of Neuromuscular & Electrodiagnostic Medicine

 (“AANEM”), founded in 1953, is the largest organization worldwide dedicated solely to the

 scientifically based advancement of neuromuscular medicine.            AANEM membership is

 comprised of over 5,000 physicians, primarily neurologists and physiatrists. AANEM’s primary

 goal is to increase the quality of care for patients with neurological disorders through programs

 in education, research, and quality assurance. AANEM has issued a Recommended Policy

 (“Recommended Policy”) regarding the optimal use of EDX tests, including NCV and EMG

 tests, to diagnose various forms of nerve abnormalities, including peripheral nerve injuries and

 radiculopathies. See Ex. 25. The Recommended Policy has been endorsed by two other premier

 professional medical organizations, the American Academy of Neurology and the American

 Academy of Physical Medicine and Rehabilitation.

        260.    The Recommended Policy arises out of the recognition that EDX studies “have

 occasionally been abused by some providers, resulting in overutilization and inappropriate

 consumption of scarce health resources.” AANEM’s Recommended Policy accurately reflects

 the demonstrated utility of various forms of EDX studies, including NCVs and EMGs, for

 diagnosing radiculopathies and other disorders of the central and peripheral nervous systems.


                                                95
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 97 of 475 PageID #:
                                     6491


         261.   The Recommended Policy correctly recognizes that “EDX studies are

 individually designed by the EDX consultant for each Patient” and that “[t]he examination

 design is dynamic and often changes during the course of the study in response to new

 information obtained.” Therefore, the decision of which nerves and muscles, if any, should be

 tested with NCVs and EMGs should be individually tailored by a physician to address each

 patient’s unique circumstances based upon a history and examination of the patient, as well as

 the real-time results as the NCVs and EMGs are performed.                  The Current Procedural

 Terminology guide which sets forth codes (CPT Codes) used by healthcare providers to describe

 and bill for services similarly reminds that “[n]erve tests must be limited to the specific nerves

 needed for the particular clinical question being investigated.” (Emphasis added).

         262.   According to the Recommended Policy, the maximum number of EDX tests that

 should be required to diagnose radiculopathy in more than 90% of patients is: (a) NCVs of three

 motor nerves and two sensory nerves, and (b) EMGs of two limbs. These maximum numbers

 “are to be used as a tool to detect outliers so as to prevent abuse and overutilization.”

                                v.      Defendants’ Fraudulent NCVs and EMGs

         263.   Defendants use NCVs and EMGs not to legitimately diagnose the patients’

 conditions but to maximize profits and to attempt to document conditions, whether they exist or

 not, to justify further treatment.      Specifically, this includes: (i) testing patients without

 indications that tests are necessary; (ii) performing NCVs without EMGs or performing NCVs

 and EMGs separately on different dates that are often days or even weeks apart; (iii) performing

 tests in a formulaic fashion to maximize charges; and (iv) making diagnoses based on

 insufficient information and information that is not credible.

         264.   First, in most instances, tests are performed without any indication patients need

 them.   Defendants typically purport to provide NCVs and EMGs to diagnose or rule out


                                                  96
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 98 of 475 PageID #:
                                     6492


 radiculopathy. In a legitimate setting, a patient suspected of suffering from radiculopathy would

 show signs of neck or back pain accompanied by numbness, tingling, and/or pain radiating to an

 extremity. However, according to the Initial Evaluation Reports of the Prescribing Physicians

 more than half the patients subjected to NCVs and EMGs had none of these indications. See Ex.

 6.

         265.       Second, as set forth in Exhibit 6, in many instances Parisien, Dabiri, and

 Blackman performed NCVs without EMGs, EMGs without NCVs, and NCVs and EMGs on

 different days. In some instances, NCVs and EMGs were performed weeks apart. But, for the

 reasons alleged above (see supra ¶ 258), performing tests in this manner substantially

 undermines their value. Defendants purport to use the tests to diagnose radiculopathy, but

 diagnosing radiculopathy typically requires a normal NCV and an abnormal EMG, and both

 components are necessary to diagnose the condition and identify the levels of the spine at which

 it is occurring.

         266.       The vast majority of Defendants’ NCVs and EMGs yield normal results or no

 evidence of a radiculopathy, suggesting there was no need to perform such tests in the first place.

         267.       Third, Parisien, Dabiri, and Blackman do not tailor the NCVs and EMGs to

 patients’ unique circumstances but perform them in a formulaic fashion that maximizes the

 charges they can submit to State Farm Mutual and State Farm Fire.              Specifically, these

 Defendants perform NCVs on the same peripheral nerves and nerve fibers for almost every

 patient, and perform EMGs on the same muscles in all four limbs in almost every patient.

 Parisien, Dabiri, and Blackman perform the tests in this fashion without regard to patients’

 individual symptoms or what the data shows as the tests proceed. In marked contrast to the

 standards recognized by the Recommended Policy, Defendants perform for most patients: (a)




                                                 97
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 99 of 475 PageID #:
                                     6493


 NCVs of the same four motor nerves, and (b) NCVs of the same five sensory nerves. See Ex. 6.

 Further, it is unusual for patients to be symptomatic in four separate limbs and require EMGs in

 four limbs, yet Defendants performed four limb EMGs in almost every patient, and they often

 tested as many as 36 separate muscles in a single patient. See id.

        268.    Patients at 1786 Flatbush are also routinely tested bilaterally even if only one side

 is symptomatic. See id. Similarly, upper limbs and lower limbs are both tested regardless of

 whether the patient’s symptoms are localized in the upper or lower extremities. See id.

        269.    Defendants also either missed or ignored actual conditions that the documented

 results of the NCVs identified. For example, in one patient purportedly tested by Blackman,

 NCV results indicated the patient suffered from a conduction block in a left median nerve, which

 would denote demyelination, a potentially serious condition that Blackman’s report simply

 ignored.

                       c.      Fraudulent SSEPs and BEPs

        270.    Patients at 1786 Flatbush were also subjected to medically unnecessary SSEPs

 and BEPs. From October 2013 through at least October 2015, evoked potentials were ordered,

 performed, and billed by the Physician Defendants and by Allay, Island Life, JPF Medical, KP

 Medical, and PFJ Medical.

                               i.      SSEPs

        271.    SSEPs are non-invasive tests in which peripheral nerves in the arms and legs are

 stimulated with electrical currents. The potentials evoked by this electrical stimulation are then

 recorded by electrodes attached to the scalp. SSEPs are most often used in conjunction with

 spinal surgery to alert surgeons to potential problems during surgery. SSEPs have little to no

 value in diagnosing and localizing radiculopathy. The test involves stimulating major “mixed”

 nerves at the wrist (median nerve) and ankle (tibial nerve). “Mixed” nerves contain nerve fibers


                                                 98
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 100 of 475 PageID #:
                                     6494


 that travel to more than one nerve root (e.g., the median nerve contains sensory fibers that run

 through the C6 and C7 nerve root). Thus, it is impossible to know from an abnormal result

 which nerve root is an issue, and a normal result does not rule out a nerve root issue because the

 SSEP signal could simply have bypassed the abnormal root. Additionally, SSEP signals travel

 along the peripheral nerves and the spinal cord to the brain. As a result, any slowed or abnormal

 SSEP can be caused by a problem at any point along the path of the signal — in the peripheral

 nerve, the nerve root, the spinal cord, or the brain.

        272.    The AANEM has produced a report as to the clinical use of SSEPs, which is

 attached as Exhibit 25. See Ex. 25 at 17. According to the SSEP Recommended Policy, SSEPs

 “are generally not useful in the evaluation of acute radiculopathies,” and the amount of

 information gained from SSEPs as to radiculopathies is “low compared to information obtained

 from the neurological examinations, needle electromyography (EMG), and H-Reflex studies.”

        273.    The SSEPs performed on patients of Parisien, Dabiri, and Blackman were

 medically unnecessary. SSEPs were performed on over 100 patients at 1786 Flatbush. See Ex.

 1. They were purportedly ordered and performed for the purpose of diagnosing radiculopathy,

 yet, as noted above, they cannot reliably do so. The patient files fail to document why patients

 allegedly needed SSEPs, and, regardless of what the test results showed, the results are not

 mentioned again in the patients’ records and have no effect on treatment.          Moreover, the

 Physician Defendants performed SSEPs in a formulaic fashion on both the upper limbs and

 lower limbs for patients without regard to individual patients’ particular needs. The SSEP

 reports, regardless of whether they bear the signature of Parisien, Dabiri, or Blackman, virtually

 always conclude with the same sentence indicating a normal SSEP result: “The above




                                                   99
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 101 of 475 PageID #:
                                     6495


 electrodiagnostic study revealed no evidence of delayed nerve conduction throughout the spinal

 nerve roots, spinal cord or brain stem.”

                                  ii.   BEPs

          274.   BEPs measure responses in brain waves that are stimulated by a clicking sound to

 evaluate the central auditory pathways of the brain. The test is accomplished by placing the

 individual in a chair or bed, and requesting that the patient relax and remain still. Electrodes are

 placed on the individual’s scalp and on each earlobe. Clicking noises or tone bursts are then

 piped through earphones, and the electrodes pick up the brain’s response and record it on a

 graph.

          275.   The indications for a BEP are extremely limited and thus their use should be rare.

 Legitimate clinical applications of BEPs include assessing hearing in newborns and identifying

 tumors of the auditory nerve (i.e., acoustic neuroma); intraoperative monitoring during

 neurosurgery of the brainstem; assessing hearing in individuals incapable of giving voluntary

 responses (e.g., young children, non-cooperative, or non-communicative patients); and

 diagnosing neurological conditions affecting the brainstem (principally multiple sclerosis and,

 less often, brainstem tumors).

          276.   While none of the patients treated by Parisien, Dabiri, and Blackman reportedly

 had any of these conditions, Parisien, Dabiri, and Blackman routinely performed or supervised a

 technician who performed BEPs on at least 160 patients at 1786 Flatbush. See Ex. 1. The test

 reports are form documents containing no indication any effort was made to tailor the BEP to the

 individual patient. Indeed, many reports purportedly authored by different Physician Defendants

 document the same “chief complaint” with the same typographical error which describes a

 patient “who presents who presents [sic] with well as [sic] general dizziness and balance

 problems.” Patient records do not indicate why the BEP was performed, and the documented


                                                 100
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 102 of 475 PageID #:
                                     6496


 results of the BEP for every patient of which State Farm Mutual and State Farm Fire are aware

 were normal in both the right and left ear.

                         d.     Functional Capacity Evaluations

         277.     Additional medically unnecessary tests most patients at 1786 Flatbush undergo

 include Functional Capacity Evaluations. See Ex. 1. Functional Capacity Evaluations were

 performed at 1786 Flatbush and billed by Parisien, Dabiri, Pavlova, Blackman, Lacina, Allay,

 JPF Medical, KP Medical, and PFJ Medical.

         278.     Functional Capacity Evaluations are meant to gauge whether a patient has

 sufficient strength, endurance, and ability to perform the patient’s job, to assist in vocational

 rehabilitation, to determine a patient’s maximal functional level at the time they are fully

 improved, and to assist in setting any limits on job tasks a patient can perform. In accordance

 with the applicable fee schedule, Functional Capacity Evaluations should only be used “at the

 point of maximal medical improvement,” and only when the patient: 1) is preparing to return to

 a previous job; 2) has been offered a new job; or 3) is working with a rehabilitation provider and

 a vocational objective is established. The reasons for the Functional Capacity Evaluations must

 be documented and reports must include patient demographics including work history,

 indications for the evaluation, and a narrative with recommendations. Because these tests are

 most often used to evaluate work tolerance and the necessity for work restrictions, they should be

 individually tailored for each patient and geared toward a specific diagnostic goal, such as

 determining if the patient can go back to their specific job or needs work restrictions or even a

 different job.

         279.     The Functional Capacity Evaluations performed by Parisien, Dabiri, Pavlova,

 Lacina, and Blackman at 1786 Flatbush were medically unnecessary, were not individually

 tailored, and were given in a formulaic fashion, involving the same sets of tasks, to almost every


                                                101
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 103 of 475 PageID #:
                                     6497


 patient regardless of their unique complaints, response to treatment, work status, or work type. It

 is not claimed or documented that tested patients are “at the point of maximal medical

 improvement,” but nonetheless tests are administered, often multiple times, after which the

 Predetermined Treatment Protocol continues. The records likewise do not indicate any patient is

 preparing to return to a previous job, has been offered a new job, is working with a rehabilitation

 provider, or has had a vocational objective established. Nor do the records document how, if at

 all, test results impacted patient treatment.

        280.    Documentation of the Functional Capacity Evaluations submitted to State Farm

 Mutual and State Farm Fire consists of Functional Capacity Evaluation Reports.            Patients

 purportedly perform six types of lifts, wherein the pounds of force they exert is recorded on a

 handwritten form. At some point thereafter, these measurements are imported into a software

 program which generates an eight-page Functional Capacity Evaluation Report with bar graphs

 and the patients’ rating as compared to a normative average.          These Functional Capacity

 Evaluation Reports reflect pervasive patterns that are not credible.       For example, strength

 measurements for most patients are purportedly worse than the lowest 10th percentile, indicating

 a level of impairment that would be unusual in one patient with the types of injuries purportedly

 documented, let alone for a large number of patients. Additionally, in many cases patients do

 worse on subsequent tests without any discussion as to why patients purportedly undergoing

 treatment are not getting better.

        281.    Further, Parisien, Dabiri, Pavlova, Blackman, Lacina, Allay, JPF Medical, KP

 Medical, and PFJ Medical submit charges for the Functional Capacity Evaluations using CPT

 Code 97750, the code for physical performance testing, not Functional Capacity Evaluations,

 which would properly be billed using CPT Code 97800. In this way, they fraudulently conceal




                                                 102
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 104 of 475 PageID #:
                                     6498


 that they are, in fact, performing Functional Capacity Evaluations and that their tests are

 ineligible for reimbursement because they have not met the reimbursement requirements for

 Functional Capacity Evaluations in the applicable fee schedule.

                       e.      Fraudulent V-sNCT Testing

        282.    Mollo and the Mollo Entities also order yet another medically unnecessary

 diagnostic test — the V-sNCT test — which is ordered for nearly every patient during

 chiropractic initial examinations. Mollo and the Mollo Entities record in the Chiropractic Initial

 Reports that they are ordering “small pain fiber studies of the cervical/lumbar spine to evaluate

 pathology to the A-delta, A-Beta, and C sensory nerve fibers.” See Ex. 26. Based on these

 orders, Mollo and the Mollo Entities subject many patients to V-sNCT tests, which are then

 billed to State Farm Mutual and State Farm Fire by Island Life and Penn Chiropractic P.C. On at

 least one occasion, Parisien submitted a bill to State Farm Mutual for a V-sNCT test purportedly

 performed by chiropractor Sweet Ehigiegba at 1786 Flatbush.

        283.    V-sNCT tests are non-invasive tests that, according to proponents of V-sNCT

 testing, purport to diagnose abnormalities only in the sensory nerves and sensory nerve roots.

 They do not and cannot provide any diagnostic information regarding the motor nerves and

 motor nerve roots. V-sNCT tests are performed by administering electrical voltage through

 specific skin sites to stimulate sensory nerves in the arms, legs, hands, feet, and face. The

 intensity of the electrical voltage is increased until the patient reportedly perceives a sensation

 from the stimulus caused by the voltage. “Findings” are then made by comparing the minimum

 intensity of electrical voltage at which the patient announces he or she perceives some sensation

 to the purported normal ranges.

        284.    The sensory nerves are comprised of several different kinds of nerve fibers,

 including the A-beta fibers, the A-delta fibers, and the C fibers. According to proponents of V-


                                                103
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 105 of 475 PageID #:
                                     6499


 sNCT testing, V-sNCT tests allegedly can diagnose the existence, nature, extent, and location of

 any abnormal condition in each of these noted nerve fibers by using three different frequencies

 of electrical current.

         285.    Mollo and the Mollo Entities know however, that V-sNCT tests are unable to

 truly diagnose the existence, nature, severity, or specific location of any abnormalities in the

 sensory nerves or any of the nerve fibers. Among other things, Defendants know that V-sNCT

 tests cannot localize sensory loss to any specific place within the nervous system. Electrical

 current or voltage must travel between two points and complete a circuit. V-sNCT tests involve

 electrical current or voltage traveling from a probe placed at the test site through the limb being

 tested, through the torso to a ground electrode placed under the patient’s back. Because the

 electrical current or voltage can affect any nerve in proximity to the electrical path from the

 probe to the ground electrode, there is no way to know that the electrical stimuli are producing a

 sensation in any particular nerve.      Moreover, even if electrical current or voltage were

 stimulating a particular nerve, and a patient’s statement of diminished sensation were indicative

 of an injury, there would be no ability to determine where along the path of that nerve from the

 limb to the brain — which includes the peripheral nerve, nerve roots, nerves in the spinal cord,

 and nerves in the brain — an injury existed. As a result, V-sNCT tests cannot diagnose

 radiculopathies (injury at the nerve root) as any statement of diminished or heightened sensation

 could just as easily imply nerve injury somewhere along the nerve pathway other than at the

 nerve root. Additionally, no reliable evidence proves that valid normal ranges of intensity

 required to evoke a sensation in fact exist to compare with the unique results from an

 individual’s V-sNCT tests to arrive at a legitimate finding.




                                                 104
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 106 of 475 PageID #:
                                     6500


        286.    Moreover, data from administration of the V-sNCT tests can be manipulated in a

 number of ways to produce any desired result, undermining any claim that the test is objective.

 In particular, “findings” at each site are either plotted by hand on a graph or analyzed by

 computer to draw conclusions and make diagnoses. The data, however, can be adjusted by a

 variety of factors, including a belief (which has no support in medical science) that a particular

 patient is naturally hypoesthetic or hyperesthetic, and a “correction factor.” Even if the V-sNCT

 tests had some medical or diagnostic value, no reliable evidence proves any of these adjustments

 is necessary or appropriate or anything more than an opportunity for the individual analyzing the

 test results to reach a predetermined conclusion and use a manufactured finding of an abnormal

 condition to justify additional treatment that can be billed to insurers.

        287.    Additionally, contrary to documents submitted to State Farm Mutual and State

 Farm Fire by Mollo and the Mollo Entities, (a) despite an explicit representation in the

 Chiropractic Initial Reports that the tests are ordered to “evaluate pathology to the A-delta, A-

 Beta and C sensory nerve fibers,” no reliable evidence proves the different frequencies of

 electrical current used by the test can in fact stimulate and reliably test any or all of these three

 nerve fibers; (b) even if valid normal ranges of intensity required to evoke a sensation existed, no

 reliable evidence proves that a current perception threshold greater than the normal range would

 indicate a hypoesthetic condition (the sensory nerves have decreased function) or that current

 perception threshold less than the normal range would indicate a hyperesthetic condition (the

 sensory nerves are in a hypersensitive state); (c) even if an abnormal current perception threshold

 indicated either a hypoesthetic or hyperesthetic condition, no reliable evidence proves that the

 extent or cause of any such conditions could be identified from the V-sNCT test (indeed,

 numerous pathological and physiological conditions other than peripheral nerve damage can




                                                  105
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 107 of 475 PageID #:
                                     6501


 cause hyperesthesia and hypoesthesia); (d) no reliable evidence proves V-sNCT tests provide any

 information that would have any value beyond that which could be gleaned from a routine

 history and physical examination of the patient; (e) no reliable evidence proves V-sNCT tests

 provide any information that would indicate the nature or extent of any abnormality in the

 sensory nerves or sensory nerve roots; (f) the V-sNCT tests do not provide any information

 regarding the motor nerves or motor nerve roots which are at least as likely as the sensory nerves

 or sensory nerve roots to be injured in an automobile accident; (g) at most the test would amount

 to a quantitative sensory test that has no clinical value; and (h) there would be no diagnostic

 advantage to using the V-sNCT tests to obtain information regarding the sensory nerve fibers

 where, as here, patients were also subjected at about the same time to NCVs and EMGs which

 are well established in the medical, neurological, and radiological communities for diagnosing

 the existence, nature, severity, and specific location of any abnormalities in both the sensory and

 motor nerves as well as the nerve roots.

          288.   Consistent with the conclusion no reliable evidence supports the validity of V-

 sNCT tests, the American Medical Association’s Physicians’ Current Procedural Terminology

 handbook, which establishes thousands of procedure codes (“CPT Codes”) for physicians to use

 in describing their services for billing purposes, does not recognize a CPT Code for V-sNCT

 tests.   Further, the Center for Medicare and Medicaid Services (“Medicare”) reviewed the

 efficacy of current perception threshold tests, which are essentially the same as V-sNCT tests,

 and issued a national coverage determination concluding current perception threshold tests are

 not medically reasonable and necessary for diagnosing sensory neuropathies (i.e., abnormalities

 in the sensory nerves) or radiculopathies and therefore are not compensable.




                                                106
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 108 of 475 PageID #:
                                     6502


        289.    Nonetheless, to support the fraudulent charges, Mollo and the Mollo Entities

 submit forms reflecting the data purportedly recorded during the test and boilerplate

 Electrodiagnostic Examination Reports (the “V-sNCT Reports”). Mollo and the Mollo Entities

 know they are all false and misleading in several material respects including: (a) there is no valid

 basis or support for many of the statements and claims about the V-sNCT; (b) there is no valid

 basis or support for many of the statements and claims about NCVs and EMGs; (c) there is no

 valid basis or support for many of the statements and claims about human physiology, the human

 nervous system, or the response of the human nervous system to injury; and (d) there is no valid

 basis or support for many of the statements and claims about electricity and the science of

 electrical engineering.

        290.    The V-sNCT Reports purport to set forth findings.          In most instances, they

 conclude that “[f]indings suggesting pathology” exist at a specific nerve and, in a relatively small

 number of cases, that a hyperesthetic condition exists. See Ex. 27. Regardless, almost every test

 reaches the conclusion that the patients’ results are abnormal, either with results that are “higher

 than average” or “lower than average.” See id.

        291.    Finally, Mollo and the Mollo Entities bill State Farm Mutual and State Farm Fire

 for V-sNCT tests under the CPT Code 95999, which under the New York fee schedule governing

 No-Fault claims, is an “Unlisted neurological or neuromuscular diagnostic procedure.”             A

 separate charge using this code is submitted for each nerve purportedly tested. Defendants’ bills

 purport to report testing of at least 14 nerves, and often as many as 32 separate nerves, resulting

 in charges from $1,022 to $2,360 for a single test.

                6.         Injections

        292.    Many patients treated at 1786 Flatbush are also subjected to medically

 unnecessary trigger point injections and dry needling procedures purportedly provided by the


                                                 107
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 109 of 475 PageID #:
                                     6503


 Physician Defendants and billed by the Physician Defendants, Allay, FJL Medical, JFL Medical,

 JPF Medical, KP Medical, PFJ Medical, and RA Medical.

                       a.      Trigger Point Injections

        293.    Trigger points, also known as trigger sites or muscle knots, are irritable portions

 of an individual’s muscle associated with palpable nodules in taut bands of the muscle fibers.

 They may cause local pain at the site of the trigger point, can cause referred pain to another area

 of the body in well-documented referral patterns, and can result in reduced range of motion.

 Trigger points can also generate a local twitch response or spasm upon palpation of the affected

 area. Trigger points may be caused by a number of factors, including acute or chronic muscle

 overload and acute trauma.

        294.    A trigger point injection involves inserting a needle into the muscle knot or

 trigger point and injecting medication into the affected area. The medication injected typically

 contains a local anesthetic and sometimes a corticosteroid, which is meant to anesthetize and

 relax the muscle in the trigger point, decrease inflammation, and provide pain relief.

        295.    Multiple trigger point injections for any one patient may be appropriate depending

 on the patient’s particular symptoms, but injections should be limited to the least number

 necessary.    Limiting the number and frequency of trigger point injections is particularly

 important when the injections include a corticosteroid because the side effects and dangers of

 corticosteroids are dose and frequency dependent.             Among these dangers, repeated

 administration of corticosteroids can cause adrenal suppression in which the body shuts down its

 own production of cortisone. Corticosteroids can also suppress the body’s immune system and

 increase the risk of infections, result in changes in blood sugar, changes in blood pressure,

 depression, mania, bone thinning, bone fractures, and osteonecrosis of the hip and shoulder. For

 all of these potentially dangerous complications, the level of risk to an individual patient is


                                                108
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 110 of 475 PageID #:
                                     6504


 directly related to both the dose of corticosteroids given and to the frequency of administration.

 As such, the amount of corticosteroids used during trigger point injections and the frequency of

 administering trigger points injections with corticosteroids should be limited to the minimum

 amount medically necessary considering the risks to the patient.

         296.   Risks of trigger point injections also include risks from the procedure itself, which

 involves inserting needles into patients, such as local and systemic infection, hematoma,

 pneumothorax, and local and systemic effects of the medications delivered. Moreover, any use

 of local anesthetic can involve risks, particularly in increased volumes, including central nervous

 system toxicity which can lead to seizures and cardiac toxicity which can lead to arrhythmia and

 even death.

         297.   In most circumstances, trigger point injections should only be repeated if the

 patient has experienced substantial pain relief with a prior injection. Because of the dangers

 associated with corticosteroids in particular, subsequent trigger point injections that include

 corticosteroids should generally not be performed until several weeks have passed and the

 number of administrations limited to no more than three times in any six-month period. Any

 treatments in excess of this should not be performed without documentation of the medical

 rationale to justify the risks to the patient and the documented, informed consent of the patient to

 these risks.

                        b.     Dry Needling

         298.   Dry needling is intended to address the same conditions as trigger point injections

 — trigger points or muscle knots. It involves inserting a small gauge needle into the muscle knot

 or trigger point and mechanically breaking up the muscle tightness with rapid needle insertion in

 and out of the muscle. Unlike trigger point injections, dry needling does not include injecting a

 solution into the muscle by needle. The purported rationale for dry needling is that movement of


                                                 109
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 111 of 475 PageID #:
                                     6505


 the needle can irritate the “knot” in the affected muscle fibers and cause it to break up, thereby

 permitting the patient to experience pain relief and increased range of motion. Dry needling is

 similar to acupuncture in that both involve the use of needles placed in the body for treatment.

 But while acupuncture usually involves the insertion of multiple needles at the same time which

 are then left in the body for minutes, dry needling involves a single needle which is briefly

 inserted into the skin and then removed, and if necessary, inserted into a different area after

 being wiped with an alcohol swab.

        299.    Dry needling is considered by Medicare and most insurance carriers to be

 experimental and unproven, and no peer-reviewed clinical studies support its use.

        300.    As dry needling and trigger point injections typically treat the same conditions

 and represent alternative treatment options, even dry needling proponents recognize it would

 rarely be appropriate to perform dry needling at the same time as trigger point injections.

 Furthermore, dry needling insertions should be limited to the least number necessary. And

 before subjecting a patient to repeated administration of dry needling, there should be

 documentation indicating the patient benefited from earlier dry needling procedures.

                       c.      Defendants’ Trigger Points and Dry Needling

        301.    At 1786 Flatbush, contrary to the practices described above, Parisien, Blackman,

 Pavlova, Dabiri, and Lacina subjected some patients to excessive numbers of trigger point

 injections, almost always combined trigger point injections with excessive dry needling

 insertions, and inadequately documented those procedures, thereby exposing patients to

 unnecessary risks. They failed to document patients’ responses to prior procedures or frequently

 failed to identify indications that additional procedures could benefit patients. They also failed

 to obtain informed consent from patients by failing to disclose the above-described risks. In

 short, these treatments were medically unnecessary and potentially harmful.


                                                110
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 112 of 475 PageID #:
                                     6506


        302.    Although Parisien, Blackman, Dabiri, Pavlova, and Lacina treated different

 patients at different periods of time at 1786 Flatbush, they administered trigger point and dry

 needling injections in the same fashion. Further, they collectively recommended and performed

 trigger point injections and dry needling on over one-third of the State Farm Mutual and State

 Farm Fire Insureds treated at 1786 Flatbush. The procedures were often recommended during

 patients’ initial examinations or during a follow-up examination early in the course of treatment.

 They would typically then be performed the same day they were recommended.

        303.    The recommendations and performance of trigger point injections and dry

 needling were documented in on forms that purport to reflect diagnoses supporting injections and

 dry needling (the “Injection/Needling Treatment Forms”). The Injection/Needling Treatment

 Forms recorded that most patients purportedly suffered from pain in two or more regions and

 that their pain was a 7 on a scale of 1 to 10. See Ex. 28.

        304.    Additionally, the Injection/Needling Treatment Forms contain preprinted

 checkboxes of various diagnosis codes, known as ICD-9 codes, along with brief descriptions of

 those codes.    But, among other things, the Injection/Needling Treatment Forms contain

 erroneous descriptions of the diagnosis codes. For example, one of the frequently checked

 diagnoses on the Injection/Needling Treatment Forms at 1786 Flatbush is for ICD-9 code 724.4,

 which the forms describe as “Acute Traumatic Lumbosacral Radiculitis.” See id. The actual

 description for ICD-9 code 724.4, however, is “Thoracic or lumbosacral neuritis or radiculitis,

 unspecified.” Similarly, the Injection/Needling Treatment Forms used at 1786 Flatbush state that

 ICD-9 code 723.4, another diagnosis code frequently checked by Parisien, Blackman, Dabiri,

 Pavlova, and Lacina to support their claims for trigger point injections is “Post Traumatic

 Cervical-Thoracic Myofascitis,” but the actual ICD-9 code description is “Brachial neuritis or




                                                 111
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 113 of 475 PageID #:
                                     6507


 radiculitis,” a completely distinct diagnosis.     In any event, none of these diagnoses would

 clinically warrant trigger point injections or dry needling as such procedures are intended to treat

 trigger points or taut bands of muscle fibers, not radiculopathy or pinched nerves. Regardless,

 the Injection/Treatment Forms routinely conclude: “The patient is advised to start on a course of

 Therapeutic Injections.”

        305.    While there are many different types of injections and the Injection/Needling

 Treatment Forms themselves provide checkboxes for five different injection options with space

 to identify other alternatives (e.g., nerve block injections, facet injections), Parisien, Blackman,

 Dabiri, Pavlova, and Lacina frequently select only trigger point injections. It is inconceivable

 that so many patients had identical findings and needed injections of any kind, and even more

 inconceivable that such a high proportion needed trigger point injections but none was

 considered or recommended for any other type of injection or procedure.

        306.    When performing these procedures, Parisien, Blackman, Dabiri, Pavlova, and

 Lacina also often billed for unusually high numbers of trigger point injections. See Ex. 7. On

 average, these Defendants billed State Farm Mutual and State Farm Fire for 12 or more different

 trigger point injections for each patient, with some patients allegedly receiving as many as 34

 injections on a single visit. See id. Trigger point injections are often administered bilaterally

 without any indication patients required them on both sides of the body. See id.

        307.    Further, as described above, doctors should also typically allow sufficient time

 between each set of injections to (a) avoid rapid, repeated doses of corticosteroids; and (b) gauge

 if the injection is indeed giving long-lasting relief as opposed to short-term relief. But patients at

 1786 Flatbush are often injected on multiple occasions with little to no documentation that they

 experienced any relief from a prior set of injections, let alone long-lasting relief.




                                                  112
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 114 of 475 PageID #:
                                     6508


        308.    Documentation of patient responses to injections is important for the licensed

 professionals involved in a patient’s care, other licensed professionals who may treat the patient

 contemporaneously or subsequently, the patients themselves, and payers, and is particularly

 critical to decisions about whether to subject patients to the risks of subsequent procedures. But

 at 1786 Flatbush, often the only record of patient response to an injection procedure is a check

 box in the Injection/Needling Treatment Form indicating that the “[p]atient tolerated the

 procedure well.”    The patient is routinely reported to tolerate the procedure well without

 complications and no other report is made of the patients’ response to the procedure. See Ex. 7.

 Thus, the Physician Defendants often fail completely to note the patients’ self-reported pain

 levels, rendering it impossible to determine whether the injections are benefiting these patients.

 Finally, to the extent there is any record of patient responses to the injections, they indicate that

 most patients continue to have pain after the injections and are not experiencing relief. See id.

        309.    The risks of Defendants’ injection procedures are exacerbated by the fact that the

 Physician Defendants do not sufficiently document the amount of corticosteroid provided to each

 patient. The Injection/Needling Treatment Forms contain what appears to be a preprinted,

 boilerplate notation that “each area/trigger point [is] injected with 0.5cc of 0.5% Marcaine via a

 3cc syringe with a 1-1/2 x 25G sterile hypodermic needle.” Yet many of the same

 Injection/Needling Treatment Forms also reflect that patients are injected with completely

 different types and/or doses of corticosteroid, such as 1% Lidocaine and 0.25% Marcaine. These

 inconsistencies make it impossible to determine the amount of drugs provided to patients.

 Clearly understanding and documenting the dose and frequency of administered medications is

 critical, particularly with potentially dangerous dose-related side effects like corticosteroids.

 Recording the medication dose is not only necessary for patient safety; it is also required to track




                                                 113
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 115 of 475 PageID #:
                                     6509


 patient responses to prescribed treatment, make medically informed decisions about changes in

 medication selection or dosage, evaluate and address any adverse and potentially life-threatening

 reactions, and monitor the total amount of medication over time.

        310.    In some instances, trigger point injections are performed on patients at 1786

 Flatbush in a manner that increases the risk of injury. For example, Blackman ordered an MRI

 to rule out a left knee torn ligament for a patient who presented with severe knee pain, yet

 proceeded to perform trigger point injections on her quadriceps.          Numbing the quadriceps

 muscles around the knee made the knee even more unstable and increased the risk of injury.

        311.    Parisien, Blackman, Dabiri, Pavlova, and Lacina also subject many patients at

 1786 Flatbush to dry needling procedures during the same treatment sessions in which they

 perform the trigger point injections.

        312.    These dry needling procedures are medically unnecessary and make no sense in

 light of the trigger point injections which are performed on the same date, for at least six reasons.

 First, it is questionable whether the experimental and unproven technique can provide any

 benefit. Second, even if it could, while dry needling and trigger point injections typically treat

 the same conditions and represent alternative treatment options supported by the same clinical

 rationales, dry needling is often performed at the same time and on the same muscles as the

 trigger points. Third, the Physician Defendants frequently administer more than 20 separate dry

 needling insertions during a single treatment session with several patients receiving as many as

 60 separate dry needling insertions. It is inconceivable that any one patient would need so many

 dry needling insertions, and even more inconceivable that so many patients would need such a

 high number. Fourth, dry needling insertions are often made bilaterally without any indication

 they are required on both sides of the body. Fifth, dry needling is performed repeatedly on




                                                 114
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 116 of 475 PageID #:
                                     6510


 patients over multiple visits without any indication that patients experienced any improvement

 from a prior procedure. Sixth, the records do not document the type or gauge of needles being

 used or how the procedure is performed other than to identify the muscles to which it is applied.

        313.    Further, unlike trigger point injections, which are a recognized therapeutic

 procedure and have a designated CPT Code, dry needling does not have a specific CPT Code for

 billing purposes. At 1786 Flatbush, dry needling is billed to State Farm Mutual and State Farm

 Fire using CPT Code 20999, the code for an “unlisted procedure, musculoskeletal system,

 general.” Unlike the CPT Code used for trigger point injections, which is limited to a single unit

 of CPT Code 20553 regardless of how many muscles are injected, there are no such limitations

 for CPT Code 20999. For example, patient J.H. purportedly received a staggering 60 dry needle

 insertions from Lacina on a single date of service, for which Lacina submitted charges to State

 Farm Fire totaling $4,575, in addition to other charges submitted by him on that same day. See

 Ex. 29. Parisien, Blackman, Dabiri, and Pavlova perform dry needling on patients at 1786

 Flatbush and subject patients to excessive insertions not because the procedures are medically

 necessary, but in order to submit multiple charges for inordinate amounts.

        314.    Similarly, Parisien, Blackman, Dabiri, Pavlova, and Lacina frequently inflate their

 charges for trigger point injections by representing they are performed using ultrasonic guidance,

 allowing them to submit a charge for CPT Code 76942. But needle placement for trigger point

 injections is a routine and fairly simple aspect of the procedure and it would be extremely

 unusual for ultrasonic guidance to be necessary to assist trigger point procedures. Nor do

 Defendants’ medical records document why such ultrasonic guidance was necessary. Moreover,

 even if there were a clinical need for ultrasonic guidance (which there is not), in order to bill




                                                115
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 117 of 475 PageID #:
                                     6511


 CPT Code 76942 one must prepare a separate written report which Defendants fail to create

 and/or submit.

                  7.     Durable Medical Equipment and Orthotics

         315.     Patients treated at 1786 Flatbush are also prescribed and provided medically

 unnecessary Supplies, including DME and Orthotics, provided by the DME Defendants. At

 1786 Flatbush, the Physician Defendants routinely prescribe a common laundry list of items,

 often include many items that could not possibly be needed by the many patients for whom such

 prescriptions are written, and prescribe the Supplies in a way that allows the DME Defendants to

 circumvent applicable fee-schedule limitations and inflate their charges. Medically unnecessary

 Supplies for patients of the Physician Defendants are then provided by the DME Defendants.

 These DME Defendants (i) purport to deliver to patients and bill for different and more

 expensive items than prescribed; (ii) fraudulently inflate charges for items for which there was

 no established charge under the applicable fee schedule; and (iii) at least in some instances, bill

 for items that are not provided at all.

                         a.      Claims for Supplies under the No-Fault Laws

         316.     DME generally consists of items that can withstand repeated use and are primarily

 used for medical purposes by individuals in their homes. Orthotic devices generally consist of

 supports for the neck, back, and other body parts, such as cervical collars and lumbar supports

 (“LSOs”).

         317.     Since October 2004, the fee schedule applicable to New York No-Fault claims for

 DME and orthotic devices has provided, in pertinent part, that “the maximum permissible charge

 for the purchase of [DME], . . . and orthotic . . . appliances shall be the fee payable . . . under the

 New York State Medicaid program at the time such equipment and supplies are provided. . . [I]f

 the New York State Medicaid program has not established a fee payable for the specific item,


                                                  116
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 118 of 475 PageID #:
                                     6512


 then the fee payable shall be the lesser of: (1) the acquisition cost (i.e., the line item costs from a

 manufacturer or wholesaler, net of any rebates, discounts, or other valuable consideration,

 mailing, shipping, handling, insurance costs, or any sales tax) to the provider plus 50%, or (2) the

 usual and customary price charged to the public.” 12 N.Y.C.R.R. § 442.2.

                        b.      The Physician Defendants Prescribe Medically Unnecessary
                                Supplies

        318.    The Physician Defendants and others routinely prescribed medically unnecessary

 Supplies.

        319.    Prescriptions are typically issued for two and sometimes three separate bundles of

 Supplies. A first bundle of Supplies (“Bundle A”) is prescribed at the initial visit and typically

 includes at least the following: (a) mattress; (b) heating pad; (c) bed board; (d) at least one and

 sometimes two cervical collars; (e) at least one and sometimes two LSOs; (f) a lumbar cushion

 and sometimes also a cervical pillow; and (g) other items. See Ex. 30. Often, only a few days

 later, a second bundle of Supplies (“Bundle B”) is prescribed and typically includes at least the

 following: (a) electrical muscle stimulation device (“EMS Unit”); (b) a whirlpool; (c) massager;

 and (d) other items. See Ex. 31. Beginning in around April 2014, patients were also prescribed,

 a few days after the second bundle, a third bundle of Supplies (“Bundle C”) that would typically

 include at least the following: (a) a pneumatic compressor; (b) a cervical traction unit with

 pump; and (c) other items. Bundle C is purportedly delivered to the 1786 Flatbush patients by

 Quality Custom. See Ex. 32.

        320.    As shown in the chart attached as Exhibit 8, the Physician Defendants routinely

 prescribe, on average, 12 or more Supplies, with some patients prescribed as many as 18

 Supplies. It is inconceivable that so many patients would need so many articles of DME and




                                                  117
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 119 of 475 PageID #:
                                     6513


 orthotics, would need precisely the same Supplies, and would need these identical Supplies at the

 same moment in their course of treatment.

        321.    In addition, the types and amount of orthotics ordered do not make sense

 particularly given the patient population of fully ambulatory individuals who have purportedly

 suffered relatively minor soft-tissue injuries and are being sent by their healthcare providers for,

 among other things, physical therapy, acupuncture, and chiropractic manipulations. Among the

 purposes of lower back supports, LSOs, cervical collars, and knee, wrist, elbow, and shoulder

 orthoses is to restrict and limit movement. Physicians typically prescribe such devices to restrict

 movement when a patient is in intense pain that is aggravated by movement or there is a concern

 about stability. Appropriate treatment for patients who are trying to heal and rehabilitate soft-

 tissue injuries, however, requires movement of the injured tissues, and even the Predetermined

 Treatment Protocol purports to include treatment for precisely that purpose, including physical

 therapy and chiropractic manipulations. Under such circumstances, it should be unnecessary,

 and in fact contraindicated, to provide restrictive orthotics for any region of the body, yet the

 Physician Defendants routinely prescribe orthotics for multiple regions. See Ex. 8.

        322.    Moreover, it does not make sense that many patients would be prescribed and

 provided two cervical collars, two LSOs, or two cushions. See id.

        323.    Prescriptions were also written in a way to conceal the true volume and nature of

 Supplies prescribed and provided. First, each bundle of Supplies was usually the result of not

 one but several separate prescription documents and submissions, sometimes written on the same

 day or only days apart. The typical Initial Examination Reports contain preprinted language

 stating that after the examination, “[t]he patient [was] advised to use at home” certain Supplies.

 The form contains a list of 22 possible Supplies that the Physician Defendants checked to




                                                 118
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 120 of 475 PageID #:
                                     6514


 designate particular items prescribed. See Ex. 20 at 7 & 14. The standard Initial Examination

 Report does not contain an option for “other” or a blank for the physician to prescribe any

 Supplies not on the list. The Physician Defendants at 1786 Flatbush also used a form entitled

 Medical Supply Prescription, which contains a list of 25 items with check boxes. See Ex. 33.

 The use of multiple prescriptions, sometimes signed by different physicians and sometimes

 involving a separate prescription for each item on a single day, and spreading of submissions into

 bundles over time served to hide the significant volume, as well as the nature of the Supplies that

 were being prescribed and provided.

        324.    In addition, in some instances, the Physician Defendants purport to support the

 medical necessity of Supplies by signing letters of medical necessity. But these boilerplate

 letters use standard language to describe the purported need for and benefits of the Supplies. See

 Ex. 34. The documentation does not indicate that any patient was instructed in use of the

 Supplies, how any patient responded to the Supplies, or even whether any of the patients used the

 Supplies.

        325.    Finally, a series of DME companies were utilized to submit charges to State Farm

 Mutual and State Farm Fire at different periods of time. From April 2013 to approximately

 March 2014, Maiga submitted bills to State Farm Mutual and State Farm Fire for Bundle A and

 Bundle B. Thereafter, from March 2014 until April 2015, Madison submitted bills for Bundle A.

 Around the same time that Maiga ceased billing State Farm Mutual and State Farm Fire in March

 2014, Defendants began to submit bills for Bundle C through Quality Custom. In April 2015,

 State Farm Mutual and State Farm Fire began receiving bills for Bundle A from PHCP and

 Quality Health. Ex. 8. In July 2016, Quality Health ceased billing State Farm Mutual and State

 Farm Fire for Supplies provided to patients at 1786 Flatbush. At the same time, State Farm




                                                119
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 121 of 475 PageID #:
                                     6515


 Mutual and State Farm Fire began receiving bills from AB Quality for the same Supplies

 previously provided by Quality Health, which were supported by nearly identical form

 documentation.

                        c.      The DME Defendants Fraudulently Inflated Their Charges for
                                Supplies

        326.    Each DME Defendant used the prescriptions written by the Physician Defendants

 to exploit the No-Fault Laws and charge inflated amounts for medically unnecessary Supplies.

                        d.      Fraudulent Charges for Orthotics

        327.    The DME Defendants also routinely purported to provide and bill for more

 expensive orthotics to fill generic prescriptions, rather than more basic and less expensive items,

 without any support or documentation as to why the more expensive and elaborate orthotics were

 necessary to fill these prescriptions for basic orthotics.

        328.    Cervical collars are among the most common orthotic devices purportedly

 provided by the DME Defendants and prescribed by the Physician Defendants. They are worn

 around the neck to restrict movement and relieve muscle tension. Various types of cervical

 collars are available depending on the unique circumstances of each patient. During the relevant

 period, the applicable fee schedule established prices ranging from $6.80 to $357 for eight

 specific types of cervical collars, each of which is described by a particular HCPCS Code

 ranging from L0120 to L0174. Absent some express indication in a prescription form or other

 documentation that a more sophisticated cervical collar is necessary, prescriptions for a cervical

 collar should be filled with a flexible, non-adjustable foam cervical collar and billed under

 HCPCS Code L0120 at $6.80 (a “basic cervical collar”). If a two-piece collar is prescribed, the

 prescription can be filled with several different devices including a semi-rigid thermoplastic,

 two-piece collar and billed under HCPCS Code L0172 for $75.



                                                  120
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 122 of 475 PageID #:
                                     6516


        329.       The Physician Defendants prescribe cervical collars and remarkably, for some

 patients, Defendants prescribe two cervical collars — one typically designated as a “cervical

 collar (2ps)” and the other as “Advanced Cervical Collar.” The Physician Defendants typically

 prescribe the two collars in separate prescriptions and bill for them with separate submissions.

 The prescriptions provide no detail or explanation as to what type of two-piece collar should be

 provided or what is meant by an “Advanced” cervical collar. As a result, State Farm Mutual and

 State Farm Fire have not been provided with documentation indicating that anything more than a

 basic cervical collar was necessary for any given patient. Absent an indication to the contrary,

 the DME Defendants should have filled these prescriptions with a basic cervical collar under

 HCPCS Code L0120 and billed $6.80, or at most provided a two-piece collar under Code L0172

 and billed $75.

        330.       Nevertheless, the DME Defendants routinely purported to provide and bill using

 HCPCS Code L0174 which is for a “cervical collar, semi-rigid thermoplastic foam, two-piece

 with thoracic extension” and using HCPCS Code L0190 which is for a “cervical multiple post

 collar.” Both collars are more sophisticated and expensive. It is extremely uncommon to use

 both L0174 and L0190, yet the DME Defendants routinely charged for both items. The DME

 Defendants billed State Farm Mutual and State Farm Fire between $130 and $362.34 for the

 L0174 and $311.75 for the L0190.

        331.       LSOs are another common orthotic device purportedly provided by the DME

 Defendants. They are worn around the torso and extend below and above the waist to restrict

 movement and relieve muscle tension in the lower back. Various types of LSOs are available

 depending on the unique circumstances of each patient.         During the relevant period, the

 applicable fee schedule established prices ranging from $43 to $1,150 for sixteen specific types




                                                 121
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 123 of 475 PageID #:
                                     6517


 of LSOs, each of which is described by a particular HCPCS Code ranging from L0625 to L0640.

 Absent some express indication in a prescription form or other documentation that a more

 sophisticated LSO is necessary, prescriptions for a LSO should be filled with a flexible LSO and

 billed under HCPCS Code L0625 at $43 (a “basic LSO”). The Physician Defendants routinely

 prescribe two LSOs for almost every patient — one typically designated simply “LSO” and the

 other as “LSO APL (Custom Fitted).” The Physician Defendants typically prescribe the two

 collars in separate prescriptions and the DME Defendants bill for them with separate

 submissions. Regardless of whether it was appropriate in some circumstances to prescribe and

 provide two LSOs, State Farm Mutual and State Farm Fire have not been provided with

 documentation indicating anything more than a basic LSO was necessary. Thus, the DME

 Defendants should have filled prescriptions with a basic LSO under HCPCS Code L0625 and

 billed $43, or with a custom-fit LSO under HCPCS Code L0630 and billed $127.26.

 Nevertheless, the DME Defendants each routinely purported to provide an LSO under HCPCS

 Code L0627 and bill $322.64 and also “customized” LSO under HCPCS Code L0631 and bill

 $806.64. Moreover, the use of the applicable HCPCS Code L0631 and/or the prescription from

 one of the Physician Defendants for a “custom fitted” LSO, indicated to State Farm Mutual and

 State Farm Fire that the device was in fact “customized to fit a specific patient by an individual

 with expertise.” But, even if the DME Defendants actually provided custom fitted LSOs, the

 charges would be fraudulent because: (a) the devices were not medically necessary; (b) the

 charges are substantially more than the amount to which the DME Defendants would have been

 entitled under the No-Fault Laws for the basic orthotics; and (c) it is unlikely that any custom

 fitted LSOs were medically necessary in that there is little, if any, indication in Defendants’




                                                122
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 124 of 475 PageID #:
                                     6518


 documentation that they performed any of the necessary fitting or adjustments for custom fittings

 or had the expertise to do so.

        332.    The DME Defendants also purported to provide knee orthotics to some patients.

 They are worn around the knee to restrict movement and relieve muscle tension. Various types

 of knee orthoses are available depending on the unique circumstances of each patient. During

 the relevant period, the applicable fee schedule established prices ranging from $65 to $1,107.70

 for fifteen specified knee orthoses, each described by a particular HCPCS Code ranging from

 L1810 to L1860. Absent some express indication in a prescription form or other documentation

 that a more sophisticated knee orthosis is necessary, prescriptions for a knee orthosis should be

 filled with an elastic knee orthosis with joints and billed under HCPCS Code L1830 at $65 (a

 “basic knee orthosis”). The Physician Defendants’ prescriptions typically say no more than

 “Knee Support” or “Knee Brace,” and State Farm Mutual and State Farm Fire have not been

 provided with documentation indicating that anything more than the most basic knee orthosis

 was necessary. Thus, the DME Defendants should have filled prescriptions with a basic knee

 orthosis under HCPCS Code L1830 and billed $65. Nevertheless, the DME Defendants often

 purported to provide a knee orthosis with adjustable knee joints under Code L1832 for $549.18

 and for $607.55.

        333.    The DME Defendants also purported to provide shoulder orthosis to some

 patients. These are worn around the shoulder to restrict movement and relieve muscle tension.

 Various types of shoulder orthoses are available depending on the unique circumstances of each

 patient. During the relevant period, the applicable fee schedule established prices ranging from

 $40 to $896.92 for seven specific types of shoulder orthoses, each of which is described by a

 particular HCPCS Code ranging from L3650 to L3677. Absent some express indication in a




                                               123
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 125 of 475 PageID #:
                                     6519


 prescription form or other documentation that a more sophisticated shoulder orthosis is

 necessary, prescriptions for a shoulder orthoses should be filled with a prefabricated, off-the-

 shelf shoulder orthosis under HCPCS Code L3650 or L3660 at $40 (a “basic shoulder orthosis”).

 The Physician Defendants’ prescriptions typically say no more than “Shoulder Support,” and

 State Farm Mutual and State Farm Fire have not been provided with any documentation

 indicating that anything more than the most basic shoulder orthosis is necessary.         Thus,

 Defendants should have filled prescriptions with a basic shoulder orthosis under L3650 or L3660

 and billed $40. Nevertheless, the DME Defendants purported to provide shoulder orthosis under

 HCPCS Code L3965 (which represents a mobile arm support designed to be attached to a

 wheelchair) for $806.64. This HCPCS Code used was not even on the fee schedule at the time it

 was billed.

                       e.     The DME Defendants Purported to Deliver and Bill for Other,
                              Different and More Expensive Items than Were Prescribed

        334.   The DME Defendants also routinely provide other, different and more expensive

 DME than the items actually prescribed.

        335.   The Physician Defendants prescribe mattresses, which should be fulfilled by

 supplying foam pads that can be placed on top of a regular mattress and billing $19.48 per foam

 pad using HCPCS Code E0199. The DME Defendants, however, routinely purport to provide

 and bill for dry pressure mattresses charging $204.24 or $306.26 under HCPCS Code E0184.

 HCPCS Code E0184 indicates the mattress is being used for a patient who is either completely

 immobile or has limited mobility, pressure ulcers and impaired nutritional status, incontinence,

 altered sensory perception, or compromised circulatory status.

        336.   Similarly, the Prescribing Physicians prescribe bed boards for which the DME

 Defendants provided different and substantially more expensive items. Bed boards are not on



                                               124
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 126 of 475 PageID #:
                                     6520


 the applicable fee schedule, but can be easily acquired for no more than $35 from any legitimate

 DME wholesaler. Thus, even if a bed board was necessary and provided it would not be

 appropriate to charge more than $52.50 (i.e., no more than 150% of the acquisition cost. See

 infra ¶ 338. Yet, the DME Defendants did not bill for providing bed boards but for over-the-bed

 tables — devices placed over a bed-ridden individual to allow that person to eat in bed — and

 billed $101.75 or $101.85 under HCPCS Code E0274.

          337.   Similarly, the Physician Defendants prescribe lumbar cushions and often also

 either cervical pillows or back-positioning cushions, without any support that patients need

 multiple support cushions. Regardless, the DME Defendants should have filled prescriptions for

 lumbar cushions and back-position cushions with cushions billed at $22.04 under HCPCS Code

 E0190.     The DME Defendants, however, purport to fill prescriptions for back-positioning

 cushions with a wheelchair back cushion under E2614 for $491.77 and purport to fill

 prescriptions for lumbar cushions with a positioning car seat under HCPCS Code T5001 for

 $513.75 (a device intended for use in a vehicle by persons with special orthotic needs such as

 muscular dystrophy or cerebral palsy that cannot be met by less costly alternatives). There is no

 justification for patients to be prescribed and provided multiple cushions and car seats. In

 addition, there is no documentation establishing that the patients for whom these expensive and

 unusual devices are purportedly provided are wheelchair bound or suffer from special orthotic

 conditions such that standard devices would be insufficient.

                       f.      Fraudulent Charges for Items Not on Fee Schedule

          338.   The DME Defendants also purport to provide a number of items that are not on

 the applicable fee schedule, for which they fraudulently inflate their charges. Under the No-

 Fault Laws, if an item is not on the fee schedule, a DME provider may charge no more than the




                                                125
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 127 of 475 PageID #:
                                     6521


 lesser of 150% of its acquisition cost or its usual and customary charge to the public.

 12 N.Y.C.R.R. § 442.2.

        339.    The DME Defendants routinely charge between $699 and $735.25 for an EMS

 Unit, $408 for a whirlpool, and $79.95 or $179.95 for a massager. These submissions constitute

 representations that these amounts are the lesser of either 150% of their acquisition costs or their

 usual and customary charge to the public. But the DME Defendants’ true costs to acquire these

 items are a small fraction of what these submissions represent and the DME Defendants’ true

 acquisition costs do not support their charges under the fee schedule. In fact:

                (a)    EMS Units for which the DME Defendants routinely charge between $699
        and $735.25 are typically available from many legitimate DME wholesalers for between
        $30 to $65, and therefore 150% of such acquisitions costs should have been no more than
        $97.50.

                (b)     Whirlpool units for which the DME Defendants routinely charge $408 are
        typically available from many legitimate DME wholesalers for about $56, and therefore
        150% of such acquisition costs should have been no more than $84.

                (c)   Massager units for which the DME Defendants routinely charge $79.95 or
        $179.95 are typically available from many legitimate DME wholesalers for between $25
        to $35, and therefore 150% of such acquisition costs should have been no more than
        $52.50.

 Thus, even if these Supplies were medically necessary (which they were not), appropriate

 charges for such Supplies should have been only a fraction of the charges the DME Defendants

 submitted for these items.

                        g.     The DME Defendants’ Documentation

        340.    The DME Defendants also do not provide any documentation as to their

 acquisition costs for those items that are not on the fee schedule. The documents the DME

 Defendants do submit omit basic information about the Supplies, like the manufacturer, make,

 model, size, features, and functions. This prevents State Farm Mutual and State Farm Fire from




                                                 126
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 128 of 475 PageID #:
                                     6522


 determining the true kind and quality of the items provided, whether those specific items are

 medically necessary, and the appropriate charges for them.

        341.   When State Farm Mutual or State Farm Fire have asked for information regarding

 acquisition costs or usual and customary charges, the DME Defendants have refused to provide

 it, have claimed they do not keep such records, and have refused to attend requested EUOs at

 which they would be required to provide such information. For example, on many occasions

 State Farm Mutual and State Farm Fire have requested that certain DME Defendants attend

 examinations under oath and yet only Quality Custom has ever appeared for an EUO.

        H.     Defendants’ Further Efforts to Advance the Fraudulent Scheme

        342.   Defendants are obligated legally and ethically to act honestly and with integrity.

 Nonetheless, Defendants submitted or caused to be submitted, bills and supporting

 documentation that are fraudulent in that they represent that services were performed and were

 medically necessary and reimbursable when, in fact, they were not.

        343.   The Physician Defendants, the Physical Therapy Defendants, the Chiropractor

 Defendants, and the Acupuncture Defendants submitted, or caused to be submitted bills, and

 supporting documentation to State Farm Mutual and State Farm Fire for the examinations, Tests,

 and treatment detailed above. These bills and supporting documentation are fraudulent because

 the services were not medically necessary and/or reimbursable, the pervasive patterns in these

 documents are not credible, and they do not reflect legitimate findings, diagnoses, testing, or

 treatment.

        344.   The DME Defendants have submitted or caused to be submitted bills and

 supporting documentation to State Farm Mutual and State Farm Fire for Supplies. These bills

 and supporting documentation are fraudulent because the Supplies were not medically necessary

 and the DME Defendants are not entitled to reimbursement as they purported to deliver to


                                               127
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 129 of 475 PageID #:
                                     6523


 patients and bill for different and more expensive items than were prescribed, exploited language

 in prescriptions to bill for more expensive items when less expensive items were all that were

 prescribed, billed for different items than were actually provided and fraudulently inflated

 charges for items for which there was no established charge under the applicable fee schedule.

        345.      Further, the success of Defendants’ scheme depends on concealing the existence

 of the Predetermined Treatment Protocol from State Farm Mutual, State Farm Fire, and other

 insurers to induce insurers to pay Defendants’ fraudulent charges. Defendants take affirmative

 steps to conceal the scheme by, among other things, submitting multiple bills for services

 purportedly rendered by the same providers on the same date of service. Defendants submit bills

 in this manner because they know that insurers like State Farm Mutual and State Farm Fire rely

 on the contents of each individual bill and related supporting documentation to make a payment

 determination.

        346.      To verify some of the claims that it had received, State Farm Mutual and State

 Farm Fire timely requested, on multiple occasions, EUOs from all Defendants. Most Defendants

 failed and refused to comply with their legal obligations to provide State Farm Mutual and State

 Farm Fire with the properly and timely requested EUOs, which constituted a breach of a

 condition of coverage under the State Farm Mutual and State Farm Fire insurance policies.

 Defendants also failed to appear for EUOs to continue to conceal the above-described fraudulent

 conduct from State Farm Mutual and State Farm Fire.

        I.        Oleg Rybak and the Rybak Law Firm’s Role Enforcing Collections

        347.      Among the elements of the fraudulent scheme is for Defendants to bring lawsuits

 in state courts or arbitrations under the No-Fault Laws to seek reimbursement on claims that

 insurers have not paid. Almost all of the suits and arbitrations brought for providers operating at

 1786 Flatbush are brought by Oleg Rybak and the Rybak Law Firm.


                                                128
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 130 of 475 PageID #:
                                     6524


        348.    Less than two months after being admitted to practice law in New York, Oleg

 Rybak formed the Rybak Law Firm in June 2009. By the end of 2009, the Rybak Law Firm had

 filed over 2,200 civil lawsuits to collect No-Fault benefits on behalf of providers. Since 2009,

 the Rybak Law Firm has filed almost 90,000 lawsuits to collect No-Fault benefits on behalf of

 providers. Of those lawsuits, almost 50,000 were on behalf of providers who rendered services

 either at 1468 Flatbush or 1786 Flatbush. See Ex. 35. Bank records reflect that Defendants have

 paid the Rybak Law Firm over $850,000 between 2011 and 2018.

        349.    Many of these proceedings involve insurers denying reimbursement because a

 provider failed to verify its claim by failing to appear for an EUO. Oleg Rybak and the Rybak

 Law Firm respond to these assertions through tactics intended to disguise the fraud scheme and

 the fraudulent nature of the claims and reap substantial profits.

        350.    Oleg Rybak and the Rybak Law Firm pursued these claims through thousands of

 individual separate suits in state court. Indeed as noted, between 2009 and 2018, the Rybak Law

 Firm filed almost 50,000 lawsuits on behalf of providers at 1468 Flatbush and 1786 Flatbush.

 Even after this action was filed, the Rybak Law Firm filed over 3,500 lawsuits on behalf of 1786

 Flatbush providers. The multiplicity of proceedings served several purposes, including hiding

 connections between providers and claims, making it more difficult to discern that providers

 were under common control, increasing the difficulty for insurers and the courts to discern the

 fraudulent patterns in treatment that only became apparent when multiple claims were viewed

 together, and imposing litigation burdens and costs on insurers to increase the likelihood that

 they would not fight but settle the claims.

        351.    Oleg Rybak and the Rybak Law Firm also submitted false affidavits on behalf of

 providers who operated at 1468 Flatbush, 1786 Flatbush, and other locations associated with the




                                                 129
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 131 of 475 PageID #:
                                     6525


 Rybaks,3 including on behalf of at least Maiga, Deng Acupuncture, Mollo, and Pavlova. In these

 boilerplate affidavits, the affiant asserts that they attempted to schedule an EUO by calling State

 Farm Mutual and State Farm Fire, but no one ever called back. See Ex. 36. State Farm Mutual

 and State Farm Fire have either no record and/or no awareness of any such calls. Moreover, it is

 inconceivable that so many different providers contacted so many different individuals at State

 Farm Mutual and State Farm Fire on so many occasions over so many years and not a single

 referenced phone call was returned. Almost all of these affidavits were notarized by Oleg

 Rybak. That they are boilerplate indicates that either he or members of the Rybak Law Firm

 prepared them.

        352.      Oleg Rybak took other actions to block insurers from taking EUOs through which

 they might uncover the scheme, the relationships among the participants and the fraudulent

 nature of the claims. Oleg Rybak and the Rybak Law Firm represent almost all of the providers

 operating at 1786 Flatbush, and represented many operating at 1468 Flatbush in responding to

 requests for EUOs by State Farm Mutual and State Farm Fire. Oleg Rybak and the Rybak Law

 Firm often oppose these requests with letters containing unsupported objections, and insisting

 that proposed dates are inconvenient without offering alternatives. Such letters are not intended

 to resolve disagreement or to cooperate with insurers’ efforts to verify claims, but rather serve to

 thwart insurers’ ability to take EUOs.

        353.      Similarly, Oleg Rybak and the Rybak Law Firm engage in litigation tactics

 intended to obtain the proceeds of the fraudulent claims and increase the burden on insurers. For


 3
    For example, affidavits were submitted on behalf of Chapa Products Corporation, which
 provided Supplies to patients at 552 East 180th Street, Bronx, New York. Denobrega affirmed in
 an affidavit that “Barbara” sent her to work at 552 East 180th Street, that Denobrega negotiated
 her compensation for this work with Barbara, and that the circumstances of Denobrega’s
 employment at 552 East 180th Street were the same as at 1786 Flatbush. See Ex. 15.


                                                 130
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 132 of 475 PageID #:
                                     6526


 example, Oleg Rybak and the Rybak Law Firm have served numerous complaints to collect

 benefits by mail under a rule that allows mail service only if the recipient acknowledges receipt.

 See N.Y. C.P.L.R. § 312-a. Oleg Rybak and the Rybak Law Firm mailed numerous complaints

 to State Farm Mutual and State Farm Fire and although the insurers never acknowledged receipt,

 Oleg Rybak and the Rybak Law Firm moved for default judgments, and in some instances

 pressed for such defaults despite objection, knowing that the practice was a violation of the rule.

 On other occasions, Oleg Rybak and the Rybak Law Firm filed and pursued lawsuits to collect

 on bills that had already been paid or that already had been adjudicated knowing that recovery

 was barred. Indeed, Oleg Rybak filed at least 27 lawsuits against another insurance carrier that

 did not issue insurance policies covering the accidents at issue, despite the facts that the courts,

 including an appellate court had ruled that the carrier was the wrong party. See, e.g., Great

 Health Care Chiropractic, P.C. v. Omni Indem. Co., 977 N.Y.S. 2d 667 (N.Y. App. Div. 2013).

        J.      Justifiable Reliance by State Farm Mutual and State Farm Fire

        354.    State Farm Mutual and State Farm Fire are under statutory and contractual

 obligations to promptly and fairly process claims within 30 days. The bills and supporting

 documents that Defendants submitted, and caused to be submitted, to State Farm Mutual and

 State Farm Fire in support of the fraudulent charges at issue, combined with the material

 misrepresentations described above, were designed to and did cause State Farm Mutual and State

 Farm Fire to justifiably and reasonably rely on them.

        355.    As a result, State Farm Mutual and State Farm Fire have incurred damages of at

 least $1 million.

        356.    Each bill and its supporting documentation, when viewed in isolation, does not

 reveal its fraudulent nature. Only when the bills and supporting documentation are viewed




                                                 131
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 133 of 475 PageID #:
                                     6527


 together as a whole do the patterns emerge revealing the fraudulent nature of all the bills and

 supporting documentation.

 V.     CAUSES OF ACTION

                                  FIRST CLAIM FOR RELIEF
                                    COMMON LAW FRAUD
                                     (Against all Defendants)

        357.    State Farm Mutual and State Farm Fire incorporate, adopt, and re-allege as though

 fully set forth herein, each and every allegation in Paragraphs 1 through 356 above.

        358.    Defendants, acting in concert and with a common purpose or plan, intentionally

 and knowingly made false and fraudulent statements of material fact to State Farm Mutual and

 State Farm Fire by submitting or causing to be submitted bills and supporting documentation that

 contained false representations of material fact concerning patients treated at 1786 Flatbush.

        359.    The false statements of material fact include the representations in each and every

 claim described in the charts attached hereto as Exhibits 1 through 8 that: (a) patients were

 legitimately examined and tested to determine the true nature and extent of their injuries, when

 they were not; (b) each patient’s condition was related to an automobile accident and no other

 contributing factors, when these Defendants did not legitimately reach such conclusions; and (c)

 the services and Supplies were performed, provided, medically necessary, and/or reimbursable,

 when, in fact, they either were not provided, not medically necessary, and/or not reimbursable.

        360.    Defendants knew that the above-described misrepresentations made to State Farm

 Mutual and State Farm Fire relating to the purported examinations, treatment, testing, injections,

 and Supplies were false and fraudulent when they were made.

        361.    Defendants made the above-described misrepresentations and engaged in such

 conduct to induce State Farm Mutual and State Farm Fire into relying on the misrepresentations.




                                                132
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 134 of 475 PageID #:
                                     6528


        362.    As a result of their justifiable reliance on Defendants’ misrepresentations, State

 Farm Mutual and State Farm Fire have incurred damages of at least $1 million.

        WHEREFORE, State Farm Mutual and State Farm Fire demand judgment against

 Defendants for compensatory damages, costs, and other such relief as this Court deems

 equitable, just, and proper.

                                 SECOND CLAIM FOR RELIEF
                                AIDING AND ABETTING FRAUD
                                    (Against All Defendants)

        363.    State Farm Mutual and State Farm Fire incorporate, adopt, and re-allege as though

 fully set forth herein, each and every allegation in Paragraphs 1 through 356 above.

        364.    Defendants conspired, agreed to, and acted in concert to defraud State Farm

 Mutual and State Farm Fire, and did defraud State Farm Mutual and State Farm Fire, through the

 submission of false and fraudulent statements of material fact to State Farm Mutual and State

 Farm Fire as described above in the First Claim for Relief.

        365.    Defendants substantially assisted in defrauding State Farm Mutual and State Farm

 Fire. Defendants submitted or caused to be submitted bills and supporting documentation that

 contained false and fraudulent misrepresentations of material fact to State Farm Mutual and State

 Farm Fire.

        366.    The false and fraudulent statements of material fact include the representations in

 each and every claim described in the charts attached hereto as Exhibits 1 through 8 that: (a)

 patients were legitimately examined and tested to determine the true nature and extent of their

 injuries, when they were not; (b) each patient’s condition was related to an automobile accident

 and no other contributing factors, when these Defendants did not legitimately reach such

 conclusions; and (c) the services and Supplies were performed, were provided, were medically




                                                133
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 135 of 475 PageID #:
                                     6529


 necessary and/or were reimbursable, when, in fact, they either were not provided, not medically

 necessary, and/or not reimbursable.

        367.    Defendants knew that the above-described misrepresentations made to State Farm

 Mutual and State Farm Fire relating to the purported examinations, treatment, testing, injections,

 and Supplies were false and fraudulent when they were made.

        368.    Defendants made the above-described misrepresentations and engaged in such

 conduct to induce State Farm Mutual and State Farm Fire into relying on the misrepresentations.

        369.    As a result of their justifiable reliance on Defendants’ misrepresentations, State

 Farm Mutual and State Farm Fire have incurred damages of at least $1 million.

                WHEREFORE, State Farm Mutual and State Farm Fire demand judgment against

 Defendants for compensatory damages, costs, and other such relief as this Court deems

 equitable, just, and proper.

                               THIRD CLAIM FOR RELIEF
                           RICO VIOLATION OF 18 U.S.C. § 1962(c)
                                  (Against All Defendants)

        370.    State Farm Mutual and State Farm Fire incorporate, adopt, and re-allege as though

 fully set forth herein, each and every allegation in Paragraphs 1 through 356 above.

        371.    Defendants constitute an association-in-fact “enterprise” (“the 1786 Flatbush

 Fraudulent Treatment Enterprise”) as that term is defined in 18 U.S.C. § 1961(4), that engages

 in, and the activities of which affect, interstate commerce. The members of the 1786 Flatbush

 Fraudulent Treatment Enterprise are and have been joined in a common purpose, namely to

 defraud State Farm Mutual, State Farm Fire, and other insurance companies by submitting, and

 causing to be submitted, bills and supporting documentation that are fraudulent for services and

 Supplies that were not provided, were not medically necessary, and/or were not legitimately

 entitled to reimbursement for patients treated at 1786 Flatbush. Although different members


                                                134
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 136 of 475 PageID #:
                                     6530


 have performed different roles at different times, they have operated as a continuing unit with

 each member fulfilling a specific and necessary role to carry out and facilitate its common

 purpose — to defraud State Farm Mutual and State Farm Fire through fraudulent insurance

 claims — with sufficient longevity to accomplish that common purpose. Specifically, Parisien,

 Dabiri, Blackman, Pavlova, and Lacina purported to legitimately examine patients at 1786

 Flatbush, diagnose them with conditions to support the alleged need of the Predetermined

 Treatment Protocol of services that they could perform, or that could be performed or provided

 by other members of the 1786 Flatbush Fraudulent Treatment Enterprise, and then ordered and

 performed additional injections and other services, which were billed by the Physician

 Defendants.   Mollo, Mollo P.C., Island Life, ACH Chiropractic, and Energy Chiropractic

 purported to provide chiropractic care and tests and diagnosed patients with conditions requiring

 additional services that they could perform or that could be performed or provided by other

 members of the 1786 Flatbush Fraudulent Treatment Enterprise, and then ordered and performed

 additional services. Deng and Deng Acupuncture purported to provide acupuncture treatment

 based, in part, on diagnoses, findings and recommendations of other members of the 1786

 Flatbush Fraudulent Treatment Enterprise, and diagnosed patients with conditions requiring

 additional services that they could perform or that could be performed or provided by other

 members of the 1786 Flatbush Fraudulent Treatment Enterprise. Masigla and Mariano purported

 to provide physical therapy and other services based on diagnoses, findings and

 recommendations of other members of the 1786 Flatbush Fraudulent Treatment Enterprise. The

 DME Defendants provided Supplies based on prescriptions written by Parisien, Dabiri,

 Blackman, Pavlova, and Lacina for patients at 1786 Flatbush. Tatiana Rybak secretly and

 unlawfully owned and controlled the professional corporations operating at 1786 Flatbush,




                                               135
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 137 of 475 PageID #:
                                     6531


 received kickbacks from providers of healthcare goods and services at 1786 Flatbush disguised

 as payments for services or rent, fraudulently billed for goods and services purportedly provided

 to patients at 1786 Flatbush that were not eligible for reimbursement and goods and services that

 were not medically necessary or not provided, and caused profits generated from these fraudulent

 bills to be covertly funneled to, or for the benefit of herself, Oleg Rybak, and other family

 members to conceal that they controlled and were the primary beneficiaries of these fraudulently

 obtained funds. Oleg Rybak participated in, facilitated, supported, furthered, and profited from

 this scheme by, among other things, controlling the medical practice of a physician at 1468

 Flatbush, the direct predecessor to 1786 Flatbush; covertly funneling the proceeds of activity at

 1468 Flatbush to or for the benefit of himself, Tatiana Rybak, and other family members;

 exercising sufficient ownership and control over the activities and professional service

 corporations operating at 1786 Flatbush such that two employees who worked there asserted the

 Fifth Amendment in response to questions about his ownership and control; forming the DME

 Defendants with foreign-national nominee owners who may reside outside the United States and

 arranging to have their mail forwarded to his law office; exercising control over the physical

 space in which the clinic at 1786 Flatbush operated through a lease that on paper was with one of

 his family members; representing individuals who treated at 1786 Flatbush and who were in

 staged accidents to recover No-Fault Benefits and pursue claims and lawsuits for bodily injuries

 arising out of automobile accidents; covertly funneling the proceeds of activity at 1786 Flatbush

 and the professional service corporations that operated there to or for the benefit of himself,

 Tatiana Rybak, and other family members; and bringing thousands of claims and suits against

 insurers to recover payment for services provided to patients of 1786 Flatbush and supporting

 suits with fraudulent affidavits and employing other tactics intended to disguise the scheme and




                                               136
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 138 of 475 PageID #:
                                     6532


 the fraudulent nature of the claims, and to reap substantial profits.          Each Defendant’s

 participation and role was necessary to the success of the scheme. No one Defendant was

 capable of carrying out the scheme without the participation of the other Defendants. The 1786

 Flatbush Defendants have acted with sufficient longevity to achieve their common goal of

 defrauding State Farm Mutual and State Farm Fire through fraudulent insurance claims.

        372.    Each Defendant is or has been employed by and associated with the 1786

 Flatbush Fraudulent Treatment Enterprise.

        373.    Defendants have knowingly conducted and/or participated, directly or indirectly,

 in the conduct of the 1786 Flatbush Fraudulent Treatment Enterprise’s affairs through a pattern

 of racketeering activity consisting of repeated violations of the federal mail fraud statute, 18

 U.S.C. § 1341, based upon the use of United States mails to submit to State Farm Mutual and

 State Farm Fire bills and supporting documentation that are fraudulent in that: (a) patients were

 not legitimately examined and tested to determine the true nature and extent of their injuries; (b)

 each patient’s condition was represented to be related to an automobile accident and no other

 contributing factors, when Defendants did not legitimately reach such conclusions; and (c) the

 examinations, diagnoses, treatment, testing and Supplies which were medically unnecessary, not

 provided, and/or not reimbursable, including but not limited to, all bills and supporting

 documentation submitted to State Farm Mutual or State Farm Fire for claims referenced in

 Exhibits 1 through 8.

        374.    State Farm Mutual and State Farm Fire have been injured in their business and

 property by reason of Defendants’ above-described conduct in that they collectively have paid

 more than $1 million based upon the fraudulent charges.




                                                137
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 139 of 475 PageID #:
                                     6533


        WHEREFORE, State Farm Mutual and State Farm Fire demand judgment against

 Defendants for violations of 18 U.S.C. § 1962(c) for compensatory damages, together with treble

 damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. §1964(c), plus interest, and

 any other relief the Court deems just and proper.

                          FOURTH CLAIM FOR RELIEF
                 RICO CONSPIRACY VIOLATION OF 18 U.S.C. § 1962(d)
                             (Against All Defendants)

        375.    State Farm Mutual and State Farm Fire incorporate, adopt, and re-allege as though

 fully set forth herein, each and every allegation in Paragraphs 1 through 356 and Paragraphs 371

 through 374 above.

        376.    Defendants have knowingly agreed and conspired to conduct and/or participate,

 directly or indirectly, in the conduct of the 1786 Flatbush Fraudulent Treatment Enterprise’s

 affairs through a pattern of racketeering activity consisting of repeated violations of the federal

 mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mail to submit to

 State Farm Mutual, State Farm Fire, and other insurers bills and supporting documentation that

 are fraudulent for examinations, treatments, testing, injections, and Supplies which were

 medically unnecessary, not provided, and/or not reimbursable, including, but not limited to, all

 bills and supporting documentation submitted to State Farm Mutual or State Farm Fire for claims

 referenced in Exhibits 1 through 8.

        377.    Each of the Defendants knew of, agreed to, and acted in furtherance of the

 common and overall objective of the conspiracy by facilitating the submission of bills and

 supporting documentation that are fraudulent for examinations, diagnoses, treatments, testing,

 and Supplies, which were medically unnecessary, not provided, and/or not reimbursable, to State

 Farm Mutual, State Farm Fire, and other insurers.




                                                138
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 140 of 475 PageID #:
                                     6534


        378.    State Farm Mutual and State Farm Fire have been injured in their business and

 property by reason of Defendants’ above-described conduct in that they collectively have paid

 more than $1 million based upon the fraudulent charges.

        WHEREFORE, State Farm Mutual and State Farm Fire demand judgment against

 Defendants for violations of 18 U.S.C. § 1962(d) for compensatory damages, together with treble

 damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c), plus interest, and

 any other relief the Court deems just and proper.

                                  FIFTH CLAIM FOR RELIEF
                                    UNJUST ENRICHMENT
                                    (Against All Defendants)

        379.    State Farm Mutual and State Farm Fire incorporate, adopt, and re-allege as though

 fully set forth herein, each and every allegation in Paragraphs 1 through 356 above.

        380.    State Farm Mutual and State Farm Fire conferred a benefit upon the Defendants

 by paying Defendants’ claims for services purportedly provided to patients treated at 1786

 Flatbush and these Defendants voluntarily accepted and retained the benefit of those payments.

        381.    Because the Defendants knowingly billed for or received money for services that

 were not medically necessary, not provided, and/or not reimbursable, the circumstances are such

 that it would be inequitable to allow them to retain the benefit of the monies paid.

        382.    As a direct and proximate result of the above-described conduct of Defendants,

 State Farm Mutual and State Farm Fire have been damaged and Defendants have been enriched

 by more than $1 million.

        WHEREFORE, State Farm Mutual and State Farm Fire demand judgment against the

 Defendants for compensatory damages, plus interest and costs, and for such other relief as the

 Court deems equitable, just, and proper.




                                                 139
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 141 of 475 PageID #:
                                     6535


                                  SIXTH CLAIM FOR RELIEF
                                 DECLARATORY JUDGMENT
                                (Against All Provider Defendants)

        383.    State Farm Mutual and State Farm Fire incorporate, adopt, and re-allege as though

 fully set forth herein, each and every allegation in Paragraphs 1 through 356 above.

        384.    This is an action for declaratory relief pursuant to 28 U.S.C. § 2201.

        385.    There is an actual case and controversy between State Farm Mutual and State

 Farm Fire, on the one hand, and Parisien, Dabiri, Blackman, Pavlova, Lacina, Allay, FJL

 Medical, JFL Medical, JPF Medical, KP Medical, PFJ Medical, RA Medical, Mollo, Mollo P.C.,

 ACH Chiropractic, Energy Chiropractic, Island Life, Deng, Deng Acupuncture, Mariano, MSB,

 Masigla, Maiga, Madison, Quality Health, Quality Custom, AB Quality, and PHCP on the other

 hand, as to all charges for examinations, treatments, testing, injections, and Supplies that have

 not been paid to date and through the pendency of this litigation. State Farm Mutual and State

 Farm Fire contend these Defendants are not entitled to reimbursement for any of these charges.

        386.    Because these Defendants have made false and fraudulent statements and

 otherwise engaged in the above-described fraudulent conduct with the intent to conceal and

 misrepresent material facts and circumstances regarding each claim submitted to State Farm

 Mutual and State Farm Fire, these Defendants are not entitled to any coverage for No-Fault

 Benefits for any of the claims at issue.

        WHEREFORE, State Farm Mutual and State Farm Fire respectfully request a judgment

 declaring that Parisien, Dabiri, Blackman, Pavlova, Lacina, Allay, FJL Medical, JFL Medical,

 JPF Medical, KP Medical, PFJ Medical, RA Medical, Mollo, Mollo P.C., ACH Chiropractic,

 Energy Chiropractic, Island Life, Deng, Deng Acupuncture, Mariano, MSB, Masigla, Maiga,

 Madison, Quality Health, Quality Custom, Buslon, AB Quality, and PHCP are not entitled to

 collect No-Fault Benefits for all charges for examinations, treatments, testing, injections, and


                                                140
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 142 of 475 PageID #:
                                     6536


  Supplies that have not been paid to date and through the pendency of this litigation; and for

  supplementary relief, attorneys’ fees, interest, and costs as this Court deems equitable, just and

  proper.

                         SEVENTH CLAIM FOR RELIEF
            DECLARATORY JUDGMENT BASED ON FAILURE TO APPEAR FOR
                         EXAMINATIONS UNDER OATH
                         (Against All Provider Defendants)

            387.   State Farm Mutual and State Farm Fire incorporate, adopt, and re-allege as though

  fully set forth herein, each and every allegation in Paragraphs 1 through 356 above.

            388.   This is an action for declaratory relief pursuant to 28 U.S.C. § 2201.

            389.   There is an actual case and controversy between State Farm Mutual and State

  Farm Fire, on the one hand, and Parisien, Dabiri, Blackman, Pavlova, Lacina, Allay, FJL

  Medical, JFL Medical, JPF Medical, KP Medical, PFJ Medical, RA Medical, Mollo, Mollo P.C.,

  ACH Chiropractic, Energy Chiropractic, Island Life, Deng, Deng Acupuncture, Mariano, MSB,

  Masigla, Maiga, Madison, Quality Health, Quality Custom, AB Quality and PHCP, on the other

  hand, as to all charges that have not been paid to date and through the pendency of this litigation

  as a result of these Defendants’ failure to appear for properly and timely requested EUOs.

            390.   The failure of these Defendants to appear for properly and timely requested EUOs

  constitutes a breach of a condition of coverage under the State Farm Mutual and State Farm Fire

  insurance policies.

            391.   Accordingly, State Farm Mutual and State Farm Fire contend the Defendants

  listed above are not entitled to reimbursement for any of these charges.

       WHEREFORE, State Farm Mutual and State Farm Fire respectfully request a judgment

declaring that Parisien, Dabiri, Blackman, Pavlova, Lacina, Allay, FJL Medical, JFL Medical, JPF

Medical, KP Medical, PFJ Medical, RA Medical, Mollo, Mollo P.C., ACH Chiropractic, Energy



                                                   141
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 143 of 475 PageID #:
                                     6537


Chiropractic, Island Life, Deng, Deng Acupuncture, Mariano, MSB, Masigla, Maiga, Madison,

Quality Health, Quality Custom, Buslon, AB Quality, and PHCP are not entitled to collect No-Fault

Benefits for charges that have not been paid to date and through the pendency of this litigation for

failure to appear for properly and timely requested EUOs; and for supplementary relief, attorneys’

fees, interest, and costs as this Court deems equitable, just and proper.

                                            JURY DEMAND

          Pursuant to Federal Rule of Civil Procedure 38(b), State Farm Mutual and State Farm

  Fire demand a trial by jury.

  Dated: July 29, 2019
         Chicago, Illinois
                                                      KATTEN MUCHIN ROSENMAN LLP


                                                      By: /s/ Jonathan L. Marks

                                                         Ross O. Silverman (NY Bar No. 4147922)
                                                         Jonathan L. Marks (NY Bar No. 5462874)
                                                         Anne Raven (Admitted pro hac vice)
                                                         KATTEN MUCHIN ROSENMAN LLP
                                                         525 West Monroe Street
                                                         Chicago, Illinois 60661-3693
                                                         Telephone: 312.902.5200
                                                         Facsimile: 312.902.1061
                                                         ross.silverman@kattenlaw.com
                                                         jonathan.marks@kattenlaw.com
                                                         anne.raven@kattenlaw.com

                                                         Christopher T. Cook
                                                         KATTEN MUCHIN ROSENMAN LLP
                                                         575 Madison Avenue
                                                         New York, NY 10022-2585
                                                         Telephone: 212.940.8800
                                                         christopher.cook@kattenlaw.com

                                                         Attorneys for Plaintiffs State Farm Mutual
                                                         Automobile Insurance Company and State
                                                         Farm Fire and Casualty Company




                                                   142
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 144 of 475 PageID #:
                                     6538


                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

  State Farm Mutual Automobile Insurance Company
  and State Farm Fire and Casualty Company,

                                          Plaintiffs,
  v.

  Francois Jules Parisien, M.D., et al.                        Case No. 1:18-cv-00289-ILG-ST

                                          Defendants.

                INDEX OF EXHIBITS TO SECOND AMENDED COMPLAINT

  Exhibit No.    Description
       1         Patient Treatment Summary Appendix
       2         Patient Initial M.D. Evaluation Treatment Summary Appendix
       3         PT Treatment Summary Appendix
       4         Chiro Treatment Summary Appendix
       5         Patient Acupuncture Evaluation Appendix
       6         Patient NCV/EMG Evaluation Appendix
       7         Trigger Point Injections Appendix
       8         DME and Supplies Appendix
       9         “Dr. Ksenia Pavlova M.D.” Sample Bills
      10         NY vs. T. Rybuk October 27, 1999 Plea
      11         Summary of Checks Written By Entities Operating at 1468 Flatbush
      12         FL Division of Corporations MOR Properties, Inc. Filing Information Summary
      13         Oceania V Deeds
      14         Anti-Aging Spa Check Written to “Klara Pantin” Dated June 22, 2009
      15         Renee Denobrega Affidavit Dated May 22, 2018
      16         Sample DME Defendants’ Delivery Receipts
      17         Precision Medical Supply Invoices and Payments Chart
      18         Summary of Checks Written By Entities Operating at 1786 Flatbush
      19         Checks Written by Defendants to “Cash” Deposited into Les Levine Accounts
      20         Sample M.D. Initial Evaluation Reports
      21         Sample M.D. Follow Up Reports
      22         Sample Chiro Daily Notes
      23         Sample Chiro Re-Evaluation
      24         Sample Acupuncture Initial Exam Reports
      25         AANEM Policy with SSEP Report
      26         Chiro Initial Evaluations
      27         V-sNCT Testing
      28         Trigger Point treatment form
      29         J.H. Bill
      30         DME Bundle A
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 145 of 475 PageID #:
                                     6539


  Exhibit No.   Description
      31        DME Bundle B
      32        DME Bundle C
      33        Sample DME Prescription form
      34        Sample Letters of Medical Necessity
      35        Rybak Lawsuit Summary
      36        Rybak Affidavits
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 146 of 475 PageID #:
                                     6540




                         Exhibit 1
                                                                                    Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 147 of 475 PageID #:
                                                                                                          Exhibit 1 - 1786 Flatbush
                                                                                                                                6541Treatment Summary

RICO                                                                                                     Patient Treatment Modalities                                                Patient Testing
NO.     Claim No. Date of Loss Date of Birth    State Farm Fire/Auto      1st DOS   Age   Chiropractic   Chiro 3-4    Physical Therapy Acupuncture   Muscle Testing   ROM   Functional Capacity      NCV/EMG   SSEP   BEP   V-sNCT   Dry Needling   Trigger Point   DME   Date of Mailing
  1    323C71912    8/8/2013    8/16/1980      STATE FARM FIRE          8/19/2013   33         X             X                X             X              X           X            X                   X        X     X                                             X      10/8/2013
  2    323B38738   9/1/2013     5/19/1961      STATE FARM MUTUAL         9/4/2013   52         X             X                X             X              X           X            X                   X        X     X                  X              X           X      10/7/2013
  3    323B38738   9/1/2013    12/29/1982      STATE FARM MUTUAL         9/4/2013   31         X             X                X             X              X           X            X                   X        X     X      X           X              X           X      10/8/2013
  4    322X54166   8/4/2013     7/31/1984      STATE FARM FIRE          9/5/2013    29         X             X                X             X              X           X                                X        X                        X              X           X      9/27/2013
  5    52354S224 10/11/2013 5/20/1981          STATE FARM MUTUAL       10/15/2013   32         X             X                X             X              X           X            X                   X        X     X      X           X              X           X     11/13/2013
  6    323G63724 10/15/2013 3/14/1992          STATE FARM FIRE         10/17/2013   22         X             X                X             X              X           X            X                   X        X                        X              X           X     10/28/2013
  7    323G63724 10/15/2013 11/9/1991          STATE FARM FIRE         10/17/2013   22                                                                                                                                                                               X     10/28/2013
  8    323H77198 10/28/2013 2/12/1964          STATE FARM MUTUAL       10/29/2013   50         X            X              X               X               X           X            X                 X         X      X      X           X              X           X     11/15/2013
  9    383H10451 10/19/2013 3/20/1990          STATE FARM MUTUAL       10/30/2013   24         X            X              X               X               X           X            X                 X         X                         X              X           X     11/13/2013
 10    32361K036 10/28/2013 9/20/1944          STATE FARM MUTUAL       10/31/2013   69         X            X              X               X               X           X            X                 X         X      X      X           X              X           X     11/25/2013
 11    32362F628 10/26/2013     3/6/1956       STATE FARM MUTUAL       10/31/2013   58         X            X              X               X               X           X            X                 X         X      X      X           X              X           X     11/15/2013
 12    32362F628 10/26/2013 11/27/1982         STATE FARM MUTUAL        11/1/2013   31         X            X              X               X               X           X            X                 X         X      X      X                                      X     11/15/2013
 13    323H00098 10/20/2013 12/27/1964         STATE FARM MUTUAL        11/5/2013   49         X            X              X               X               X           X            X                 X         X             X           X              X           X     11/25/2013
 14    32368X861 11/9/2013      2/17/1983      STATE FARM FIRE         11/19/2013   31         X            X              X               X                                                          X         X                                                    X      12/9/2013
 15    52377C165 12/1/2013 10/25/1988          STATE FARM MUTUAL        12/2/2013   25         X            X              X               X               X           X            X                 X         X      X      X           X              X           X       1/7/2014
 16    52377C165 12/1/2013      7/12/1982      STATE FARM MUTUAL        12/2/2013   31         X            X              X               X               X           X            X                 X                X                  X              X           X       1/6/2014
 17    52377C165 12/1/2013       6/4/1989      STATE FARM MUTUAL        12/2/2013   25         X            X              X               X               X           X                                                                  X              X           X     12/24/2013
 18    52377C165 12/1/2013 11/16/1985          STATE FARM MUTUAL        12/2/2013   28         X            X              X               X               X           X            X                                                     X              X           X       1/7/2014
 19    32375C124 11/29/2013 6/27/1962          STATE FARM MUTUAL       12/11/2013   51         X                           X               X                                                                                                                         X     12/23/2013
 20    52380P817 11/21/2013      7/5/1985      STATE FARM FIRE         12/12/2013   28         X                           X               X               X           X            X                                                                                X     12/23/2013
 21    523M94546 12/11/2013 10/10/1975         STATE FARM FIRE         12/13/2013   38         X            X              X               X               X           X            X                 X         X     X                   X              X           X      1/15/2014
 22    523M94546 12/11/2013 5/11/1984          STATE FARM FIRE         12/13/2013   30         X            X              X               X               X           X            X                 X         X     X                                              X      1/15/2014
 23    32375D349 11/26/2013 8/21/1979          STATE FARM MUTUAL       12/20/2013   34         X            X              X               X               X           X            X                 X         X     X                   X              X           X      1/16/2014
 24    32375D349 11/26/2013 7/19/2004          STATE FARM MUTUAL       12/26/2013    9                                     X               X                                                                                                                                3/17/2014
 25    323P50669 12/23/2013 10/20/1986         STATE FARM MUTUAL       12/27/2013   27         X            X              X               X               X           X            X                 X         X      X      X           X              X           X      1/27/2014
 26    523Q65866   1/6/2014     4/23/1990      STATE FARM MUTUAL         1/7/2014   24         X            X              X               X               X           X            X                 X         X      X      X                                      X      1/20/2014
 27    523Q65866   1/6/2014      4/9/1992      STATE FARM MUTUAL         1/7/2014   22         X            X              X               X               X           X            X                 X         X             X                                      X      1/20/2014
 28    523Q65866   1/6/2014    10/29/1985      STATE FARM MUTUAL         1/7/2014   28         X            X              X               X               X           X            X                 X         X                         X              X           X      1/20/2014
 29    523Q65866    1/6/2014    9/13/1988      STATE FARM MUTUAL         1/7/2014   25         X            X              X               X               X           X            X                 X         X      X      X                                      X      1/20/2014
 30     325J44494  11/3/2014    1/19/2002      STATE FARM MUTUAL        1/15/2014   12                                     X               X               X           X                                                                                             X      1/28/2015
 31    323R55096 12/20/2013      8/6/1954      STATE FARM FIRE          1/16/2014   59         X            X              X               X               X           X            X                 X         X      X                                             X      1/27/2014
 32    11396G933 1/17/2014 10/12/1993          STATE FARM MUTUAL        1/17/2014   20         X            X              X               X               X           X            X                 X         X      X                  X              X           X       2/4/2014
 33    11396G933 1/17/2014      5/24/1973      STATE FARM MUTUAL        1/17/2014   41         X            X              X                               X           X                              X                       X                                      X      2/17/2014
 34    523S80225   1/23/2014     1/8/1992      STATE FARM FIRE          1/24/2014   22         X            X              X               X               X           X            X                 X                X      X           X              X           X      2/24/2014
 35    523S80225   1/23/2014    5/14/1990      STATE FARM FIRE          1/24/2014   24         X            X              X               X               X           X            X                 X         X      X                  X              X           X      2/17/2014
 36    523S80225   1/23/2014    4/24/1994      STATE FARM FIRE          1/24/2014   20         X            X              X               X               X           X            X                 X         X      X      X           X              X           X      2/19/2014
 37    523S80225   1/23/2014    8/17/1982      STATE FARM FIRE          1/27/2014   31         X            X              X               X               X           X            X                 X         X             X           X              X           X      2/15/2014
 38    523T18096   1/31/2014    5/12/1982      STATE FARM FIRE           2/5/2014   32         X            X              X               X               X           X            X                 X         X                                                    X      2/17/2014
 39    523T18096   1/31/2014    6/21/1979      STATE FARM FIRE           2/5/2014   35         X            X              X               X               X           X            X                 X                X      X                                      X       3/5/2014
 40    523T79830    2/4/2014    11/8/1989      STATE FARM MUTUAL         2/5/2014   24         X            X              X               X               X           X            X                 X         X      X                                             X      3/17/2014
 41    523T79830    2/4/2014    7/23/1991      STATE FARM MUTUAL         2/5/2014   23         X            X              X               X               X           X            X                 X         X      X      X                                      X      2/17/2014
 42    523T79830    2/4/2014    1/23/1981      STATE FARM MUTUAL         2/5/2014   33         X            X              X               X               X           X            X                 X         X      X                                             X      2/17/2014
 43    523T18096   1/31/2014    4/26/1976      STATE FARM FIRE           2/6/2014   38         X            X              X               X               X           X            X                 X         X             X                                      X       3/5/2014
 44    523T79830    2/4/2014    7/23/1993      STATE FARM MUTUAL         2/6/2014   21         X            X              X               X               X           X            X                 X                X      X                                      X      2/17/2014
 45    523X32839 2/26/2014      4/28/1994      STATE FARM FIRE          2/27/2014   20         X            X              X               X               X           X            X                           X             X                                      X      3/17/2014
 46    523X32839 2/26/2014       7/7/1985      STATE FARM FIRE          2/27/2014   29         X            X              X               X               X           X            X                 X         X      X                  X              X           X      3/17/2014
 47    523X32839 2/26/2014      4/23/1991      STATE FARM FIRE          2/27/2014   23         X            X              X               X               X           X            X                 X         X             X                                      X      3/17/2014
 48    523X32839 2/26/2014 11/15/1991          STATE FARM FIRE          2/27/2014   22         X            X              X               X               X           X            X                 X                X                                             X      3/17/2014
 49    523Z63858    3/9/2014    7/23/1994      STATE FARM FIRE          3/10/2014   20         X                           X               X               X           X            X                                         X           X              X           X       4/1/2014
 50    523Z63858    3/9/2014    1/28/1989      STATE FARM FIRE          3/10/2014   25         X            X              X               X               X           X            X                 X         X             X                                      X      3/31/2014
 51    523Z63858    3/9/2014    9/23/1972      STATE FARM FIRE          3/10/2014   41         X            X              X               X               X           X            X                 X         X      X      X           X              X           X      3/31/2014
 52    323Z30032    3/8/2014    3/23/1959      STATE FARM MUTUAL        3/12/2014   55         X            X              X               X               X           X            X                 X         X             X           X              X           X       4/3/2014
 53    523V76485 2/14/2014      4/20/1984      STATE FARM MUTUAL        3/12/2014   30         X            X              X                               X           X            X                 X         X                         X              X           X      3/21/2014
 54    32423S191   3/11/2014    11/9/1965      STATE FARM MUTUAL        3/13/2014   48         X            X              X                               X           X            X                                                                                X       4/3/2014
 55    523Z63858    3/9/2014     4/8/1982      STATE FARM FIRE          3/13/2014   32         X            X              X               X               X           X            X                           X             X           X              X           X       4/3/2014
 56    32423S191   3/11/2014     2/8/2003      STATE FARM MUTUAL        3/17/2014   11                                     X               X                                                                                                                                 4/1/2014
 57    324B58071 3/15/2014 11/10/1991          STATE FARM MUTUAL        3/17/2014   22         X            X              X               X               X           X            X                                                                                X       4/7/2014
 58    324B58071 3/15/2014      6/28/1989      STATE FARM MUTUAL        3/20/2014   25         X            X              X               X               X           X            X                 X         X      X      X           X              X           X      4/14/2014
 59    324B58071 3/15/2014      10/8/1989      STATE FARM MUTUAL        3/20/2014   24         X            X              X               X               X           X            X                 X         X      X                  X              X           X       4/9/2014
 60    324B58071 3/15/2014      9/22/1988      STATE FARM MUTUAL        3/31/2014   26         X            X              X               X               X           X            X                 X         X             X                                      X      4/18/2014
 61    32608P780 2/22/2015      5/27/1982      STATE FARM FIRE           4/8/2014   32         X            X              X               X               X           X                              X         X             X           X              X           X       5/1/2015
 62    334D62333    4/1/2014    8/12/1984      STATE FARM MUTUAL         4/9/2014   30         X            X              X               X               X           X            X                 X         X      X      X           X              X           X      4/24/2014



                                                                                                                                                Page 1
                                                                                    Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 148 of 475 PageID #:
                                                                                                          Exhibit 1 - 1786 Flatbush
                                                                                                                                6542Treatment Summary

RICO                                                                                                     Patient Treatment Modalities                                                Patient Testing
NO.     Claim No. Date of Loss Date of Birth    State Farm Fire/Auto      1st DOS   Age   Chiropractic   Chiro 3-4    Physical Therapy Acupuncture   Muscle Testing   ROM   Functional Capacity      NCV/EMG   SSEP   BEP   V-sNCT   Dry Needling   Trigger Point   DME   Date of Mailing
 63    334D62333    4/1/2014    7/25/1986      STATE FARM MUTUAL        4/9/2014    28         X                              X             X              X           X            X                                          X                                     X       5/5/2014
 64    5233H0233    7/9/2014    6/16/1992      STATE FARM FIRE          4/9/2014    22         X             X                              X              X           X            X                   X       X              X                                     X      5/14/2015
 65    524F22910    4/9/2014    9/22/1987      STATE FARM FIRE         4/10/2014    27         X             X                X             X              X           X            X                                          X                                     X      5/5/2014
 66    524F22910    4/9/2014    12/5/1989      STATE FARM FIRE         4/10/2014    24         X             X                X             X              X           X            X                   X       X              X          X              X           X      5/5/2014
 67    524F22910    4/9/2014    9/22/1986      STATE FARM FIRE         4/10/2014    28         X             X                X             X              X           X            X                   X       X     X        X                                     X      5/6/2014
 68    524F22910    4/9/2014     1/9/1987      STATE FARM FIRE         4/10/2014    27         X             X                              X              X           X            X                   X       X              X                                     X      5/6/2014
 69    324F26382   4/14/2014    4/21/1990      STATE FARM MUTUAL       4/28/2014    24         X             X                X                            X           X            X                   X       X     X        X          X              X           X      5/15/2014
 70    324F26382   4/14/2014    2/10/1988      STATE FARM MUTUAL       4/29/2014    26         X             X                X             X              X           X            X                   X             X        X          X              X           X      5/15/2014
 71    32447X112 4/25/2014      9/29/1963      STATE FARM MUTUAL       5/16/2014    51         X             X                X             X              X           X            X                   X       X                                                    X       6/2/2014
 72    32447X112 4/25/2014      10/1/1962      STATE FARM MUTUAL       5/19/2014    52         X             X                X             X              X           X            X                                         X                                      X       6/2/2014
 73    32461R179    5/6/2014     9/7/1976      STATE FARM FIRE         5/21/2014    38         X             X                X             X              X           X            X                   X       X     X       X           X              X           X      6/12/2014
 74    38465M081 5/20/2014      10/8/1973      STATE FARM FIRE         5/28/2014    41         X             X                X             X              X           X            X                   X       X             X                                      X      6/16/2014
 75    38465M081 5/20/2014      2/10/1993      STATE FARM FIRE         5/29/2014    21         X             X                X             X                                                                                 X                                      X      6/23/2014
 76    38465M081 5/20/2014      11/3/1990      STATE FARM FIRE          6/2/2014    24         X             X                X             X              X           X            X                 X         X             X           X              X           X      6/24/2014
 77    524M33414    6/2/2014    6/16/1992      STATE FARM MUTUAL        6/3/2014    22                                        X                            X           X            X                 X         X             X                                      X       7/7/2014
 78    524M33414    6/2/2014     2/5/1992      STATE FARM MUTUAL        6/3/2014    22         X             X                X             X              X           X            X                 X         X             X           X              X           X      6/23/2014
 79    524M33414    6/2/2014     2/6/1992      STATE FARM MUTUAL        6/3/2014    22                                        X             X              X           X            X                 X         X                                                    X      6/27/2014
 80    524M33414    6/2/2014    3/23/1988      STATE FARM MUTUAL        6/3/2014    26         X             X                              X              X           X            X                 X         X             X           X              X           X      6/24/2014
 81    324K80658 5/19/2014      12/6/1957      STATE FARM MUTUAL        6/9/2014    57         X             X                X             X              X           X            X                 X         X             X                                      X       7/9/2014
 82    52471W735    6/6/2014    4/19/1978      STATE FARM MUTUAL       6/13/2014    36                                        X             X              X           X            X                 X         X     X       X           X              X           X      7/18/2014
 83    32674F018    6/3/2015    4/28/1994      STATE FARM MUTUAL        7/3/2014    20         X             X                X             X              X           X            X                 X         X     X       X                                      X       8/3/2015
 84    5233H0233    7/9/2014    2/13/1994      STATE FARM FIRE          7/9/2014    20         X                              X             X              X           X            X                 X         X     X       X                                      X      7/21/2014
 85    5233H0233    7/9/2014    9/11/1993      STATE FARM FIRE          7/9/2014    21         X             X                X             X              X           X            X                 X         X             X                                      X      7/21/2014
 86    5233H0233    7/9/2014    8/22/1990      STATE FARM FIRE          7/9/2014    24         X             X                X             X              X           X            X                 X         X                                                    X      7/21/2014
 87     52494J799  7/16/2014 11/24/1989        STATE FARM FIRE         7/17/2014    25         X             X                X             X              X           X            X                 X                X                                             X      8/25/2014
 88    324R32658 7/15/2014 10/23/1980          STATE FARM FIRE         7/18/2014    34         X             X                X             X              X           X            X                 X         X                         X              X           X      7/28/2014
 89     52494J799  7/16/2014    5/19/1982      STATE FARM FIRE         7/18/2014    32         X             X                X             X              X           X            X                 X                X                                             X       8/5/2014
 90     52494J799  7/16/2014     6/6/1988      STATE FARM FIRE         7/22/2014    26         X             X                X             X              X           X            X                                         X                                      X       8/4/2014
 91    32496S216   7/10/2014    6/14/1995      STATE FARM MUTUAL       7/25/2014    19                                                      X                                                                                                                               8/12/2014
 92    304S59176   7/26/2014    1/28/1988      0087                     8/6/2014    27         X             X                X                            X           X            X                 X         X      X      X                                      X      8/19/2014
 93    324T59622    8/5/2014    7/29/1949      STATE FARM MUTUAL       8/12/2014    65         X             X                X             X              X           X            X                 X         X      X                                             X      8/22/2014
 94    324V88507 8/18/2014      8/16/1990      STATE FARM FIRE         8/20/2014    24         X                              X             X              X           X                              X         X      X                  X              X           X      9/15/2014
 95    324V88507 8/18/2014 12/21/1994          STATE FARM FIRE         8/20/2014    20         X             X                X             X                                                         X         X      X      X           X              X           X      9/15/2014
 96    52518Q981 8/24/2014      2/15/1994      STATE FARM MUTUAL       8/25/2014    21         X             X                X             X              X           X            X                 X         X             X                                      X      9/29/2014
 97    52518Q981 8/24/2014       5/3/1988      STATE FARM MUTUAL       8/25/2014    26         X             X                X             X              X           X            X                 X         X             X                                      X      9/29/2014
 98    52518Q981 8/24/2014 11/11/1994          STATE FARM MUTUAL       8/25/2014    20         X             X                X             X              X           X            X                 X         X                                                    X      9/29/2014
 99    52518Q981 8/24/2014      9/27/1954      STATE FARM MUTUAL       8/26/2014    60         X             X                X             X              X           X            X                 X         X      X      X           X              X           X      9/29/2014
 100   32516B592 8/24/2014 12/31/1988          STATE FARM FIRE         8/27/2014    26         X             X                X             X              X           X            X                 X         X      X      X           X              X           X      9/12/2014
 101   32516B592 8/24/2014      5/20/1968      STATE FARM FIRE         8/27/2014    46         X             X                X             X              X           X                              X         X                                                    X      9/12/2014
 102   525B02180 9/11/2014 11/25/1984          STATE FARM FIRE         9/16/2014    30         X             X                X             X              X           X            X                 X         X      X      X                                      X      9/30/2014
 103   525B02180 9/11/2014      9/10/1986      STATE FARM FIRE         9/17/2014    28         X             X                X             X              X           X            X                 X         X      X      X                                      X      9/30/2014
 104   525B02180 9/11/2014      12/9/1994      STATE FARM FIRE         9/18/2014    20         X             X                X             X              X           X            X                                         X                                      X      10/3/2014
 105    52532L845  9/20/2014    7/30/1994      STATE FARM MUTUAL        9/22/2014   20         X             X                X             X              X           X            X                                         X                                      X     10/10/2014
 106    52532L845  9/20/2014    8/27/1995      STATE FARM MUTUAL        9/22/2014   19         X             X                X             X              X           X            X                 X         X      X      X           X              X           X      10/9/2014
 107    52532L845  9/20/2014    1/27/1993      STATE FARM MUTUAL        9/22/2014   22         X             X                X             X              X           X            X                 X                X                                             X     10/10/2014
 108    52532L845  9/20/2014     4/9/1992      STATE FARM MUTUAL        9/22/2014   22         X             X                X                            X           X            X                 X                X      X                                      X      10/9/2014
 109   525C25767 9/23/2014      6/26/1994      STATE FARM MUTUAL        9/24/2014   20         X                              X             X                                                         X         X      X                  X              X           X      10/9/2014
 110   525C25767 9/23/2014 12/22/1993          STATE FARM MUTUAL        9/24/2014   21         X                              X             X                                                         X                X                                             X      10/9/2014
 111   525C25767 9/23/2014      11/5/1995      STATE FARM MUTUAL        9/24/2014   19         X             X                X             X              X           X            X                                         X                                      X     10/10/2014
 112   525C25767 9/23/2014      11/4/1993      STATE FARM MUTUAL        9/24/2014   21         X             X                X             X              X           X            X                 X         X             X                                      X      10/9/2014
 113   32536X146 9/23/2014      10/7/1994      STATE FARM MUTUAL       9/29/2014    20         X             X                X                            X           X            X                 X         X                                                    X     10/23/2014
 114   594Z76306   9/13/2014 12/24/1974        STATE FARM MUTUAL        9/30/2014   40         X             X                X             X              X           X                                               X                  X              X           X     10/31/2014
 115   07550R951 11/1/2014      4/11/1986      STATE FARM FIRE         11/5/2014    29         X             X                X             X              X           X            X                                                                                X     12/19/2014
 116   07550R951 11/1/2014       6/3/1991      STATE FARM FIRE         11/7/2014    23         X             X                X             X              X           X            X                 X         X      X                  X              X           X     11/24/2014
 117   07550R951 11/1/2014       6/3/1993      STATE FARM FIRE         11/7/2014    21         X             X                X             X              X           X                              X                X      X                                      X     11/24/2014
 118   32565X607 12/1/2014      2/12/1964      STATE FARM MUTUAL        12/3/2014   51         X             X                X                            X           X                              X         X             X                                      X       1/2/2015
 119   325M36444 11/16/2014      1/5/1968      STATE FARM FIRE         12/11/2014   47                                        X                                                                                                                                      X       1/2/2015
 120   52573V785 12/15/2014 6/24/1991          STATE FARM MUTUAL       12/15/2014    23        X             X                X             X              X           X            X                 X                       X                                      X      1/29/2015
 121   52573V785 12/15/2014 12/17/1992         STATE FARM MUTUAL       12/16/2014    22        X             X                X             X              X           X            X                 X         X                                                    X       1/2/2015
 122   52573V785 12/15/2014 5/17/1982          STATE FARM MUTUAL       12/16/2014    33        X             X                X             X              X           X            X                 X         X      X      X           X              X           X       1/2/2015
 123   52573V785 12/15/2014 1/30/1993          STATE FARM MUTUAL       12/16/2014    22        X                              X             X              X           X            X                 X         X                         X              X           X       1/2/2015
 124   327M08812 11/6/2015      8/16/1995      STATE FARM FIRE           1/4/2015   19         X             X                X             X              X           X            X                 X         X      X      X           X              X           X      1/25/2016



                                                                                                                                                Page 2
                                                                                    Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 149 of 475 PageID #:
                                                                                                          Exhibit 1 - 1786 Flatbush
                                                                                                                                6543Treatment Summary

RICO                                                                                                     Patient Treatment Modalities                                                Patient Testing
NO.     Claim No. Date of Loss Date of Birth    State Farm Fire/Auto      1st DOS   Age   Chiropractic   Chiro 3-4    Physical Therapy Acupuncture   Muscle Testing   ROM   Functional Capacity      NCV/EMG   SSEP   BEP   V-sNCT   Dry Needling   Trigger Point   DME   Date of Mailing
 125   32674F018   6/3/2015     12/2/1977      STATE FARM MUTUAL        1/5/2015    37         X             X                X             X              X           X            X                   X        X     X       X          X               X          X      1/14/2016
 126   327R71015 12/15/2015 7/19/1996          STATE FARM FIRE          1/6/2015    18         X             X                X             X              X           X            X                   X        X     X       X          X               X          X      1/11/2016
 127   32729N275 9/14/2015      5/14/1992      STATE FARM MUTUAL        1/8/2015    23         X             X                X             X              X           X            X                   X        X     X       X          X               X          X      1/25/2016
 128   525R18460 1/15/2015      4/14/1996      STATE FARM MUTUAL       1/16/2015    19         X                              X             X              X           X            X                   X        X                                                   X       2/3/2015
 129   525R18460 1/15/2015       4/7/1995      STATE FARM MUTUAL       1/16/2015    20         X             X                X             X                                                           X        X     X                                             X       2/6/2015
 130   525R18460 1/15/2015      6/26/1996      STATE FARM MUTUAL       1/16/2015    19         X             X                X             X                                                           X        X                                                   X       2/6/2015
 131   525R18460 1/15/2015      5/17/1975      STATE FARM MUTUAL       1/16/2015    40         X             X                X             X              X           X                                X        X    X                   X              X           X      2/16/2015
 132   52589G193 1/17/2015      11/6/1952      STATE FARM MUTUAL        2/6/2015    62         X             X                X             X              X           X            X                   X        X    X                                              X      3/16/2015
 133   52608N280   2/5/2015     2/25/1980      STATE FARM FIRE          2/9/2015    35         X             X                X             X              X           X            X                   X        X    X                                              X      3/3/2015
 134   52608N280   2/5/2015     8/29/1988      STATE FARM FIRE         2/11/2015    26         X             X                X             X                                                                                                                               3/17/2015
 135   32604Q709 2/17/2015      6/21/1971      STATE FARM MUTUAL       2/18/2015    44         X             X                X             X              X           X            X                 X         X      X      X                                      X       3/4/2015
 136   32604Q709 2/17/2015 11/26/1965          STATE FARM MUTUAL       2/18/2015    49         X             X                X             X              X           X            X                                         X                                      X       3/4/2015
 137   325V58327 2/18/2015      12/9/1985      STATE FARM MUTUAL       2/19/2015    29         X             X                X             X              X           X            X                 X         X      X                  X              X           X      3/24/2015
 138   325V58327 2/18/2015      8/30/1974      STATE FARM MUTUAL       2/20/2015    41         X             X                X             X                                                         X         X                                                    X       4/6/2015
 139   325V58327 2/18/2015      2/21/1988      STATE FARM MUTUAL       2/20/2015    27         X             X                X             X              X           X            X                 X         X      X                                             X       4/6/2015
 140   325V58327 2/18/2015      9/30/1972      STATE FARM MUTUAL       2/24/2015    42         X             X                X             X                                                         X         X      X                  X              X           X      3/23/2015
 141   32608P780 2/22/2015      9/17/1982      STATE FARM FIRE         2/24/2015    32         X             X                X             X              X           X            X                 X         X      X                                             X      3/23/2015
 142   32608P780 2/22/2015      11/9/1989      STATE FARM FIRE         2/26/2015    25         X             X                X             X              X           X            X                 X         X      X      X                                      X      3/23/2015
 143   52611W385 2/25/2015      1/21/1997      STATE FARM MUTUAL       2/26/2015    18         X                              X             X              X           X            X                 X         X      X                                             X      3/17/2015
 144   52611W385 2/25/2015      9/24/1995      STATE FARM MUTUAL       2/26/2015    19         X             X                              X                                                         X                X      X                                      X      3/17/2015
 145   52611W385 2/25/2015      1/10/1995      STATE FARM MUTUAL       2/26/2015    20         X             X                X             X              X           X            X                 X         X      X                                             X      3/18/2015
 146   52611W385 2/25/2015       9/2/1994      STATE FARM MUTUAL       2/26/2015    20         X             X                X             X              X           X            X                 X         X             X                                      X      3/20/2015
 147   52611S593   2/26/2015    7/30/1996      STATE FARM MUTUAL       2/27/2015    19         X                              X             X              X           X            X                 X                X      X                                      X      3/17/2015
 148   52611S593   2/26/2015    4/25/1996      STATE FARM MUTUAL       2/27/2015    19         X             X                X             X                          X                              X         X                                                    X      3/16/2015
 149   52611S593   2/26/2015    12/6/1994      STATE FARM MUTUAL       2/27/2015    20         X             X                X             X              X           X                                                      X                                      X      3/16/2015
 150   52607H419 2/21/2015      5/31/1991      STATE FARM FIRE          3/4/2015    24         X             X                X                                                                       X         X      X                                             X      3/17/2015
 151   52607H419 2/21/2015       8/2/1993      STATE FARM FIRE           3/5/2015   22                                        X             X                                                         X                X                                             X      3/17/2015
 152   52607H419 2/21/2015 12/25/1995          STATE FARM FIRE          3/10/2015   19         X             X                              X              X           X                              X         X                                                           4/15/2015
 153   32637P672 4/16/2015      7/27/1953      STATE FARM MUTUAL        4/22/2015   62         X             X                X             X              X           X            X                 X                X                                             X      5/23/2015
 154   326H74889 4/27/2015      10/9/1975      STATE FARM MUTUAL       4/28/2015    40         X             X                X             X              X           X                              X         X      X      X           X              X           X       7/7/2015
 155   326H74889 4/27/2015      7/22/1988      STATE FARM MUTUAL       4/29/2015    27         X             X                              X              X           X            X                                         X                                      X      5/23/2015
 156   326H74889 4/27/2015      11/1/1961      STATE FARM MUTUAL       4/29/2015    54         X                              X             X                                                         X         X                                                    X      5/23/2015
 157   32644M391 4/28/2015 12/28/1971          STATE FARM MUTUAL       4/30/2015    43         X             X                X             X              X           X            X                 X         X      X      X                                      X     12/27/2016
 158   326H74889 4/27/2015       7/1/1987      STATE FARM MUTUAL        5/4/2015    28         X             X                X             X              X           X            X                 X                X                                             X      5/23/2015
 159   32648N594    5/3/2015   11/13/1990      STATE FARM MUTUAL        5/8/2015    24                                        X             X              X           X                              X         X      X                                             X       6/8/2015
 160   32659B255 5/19/2015      7/12/1990      STATE FARM MUTUAL        5/20/2015   25         X             X                X             X              X           X            X                 X         X             X           X              X           X      6/29/2015
 161    326J65297   5/1/2015     4/1/1988      STATE FARM MUTUAL       5/20/2015    27         X             X                X             X              X           X            X                 X         X      X      X           X              X           X      6/15/2015
 162   32648N594    5/3/2015   12/22/1980      STATE FARM MUTUAL       5/26/2015    34         X             X                X             X              X           X            X                 X         X      X      X           X              X           X      6/29/2015
 163   32674F018    6/3/2015   11/25/1981      STATE FARM MUTUAL        6/4/2015    34                                                      X                                                                                                                                7/3/2015
 164   32674F018    6/3/2015    9/21/1966      STATE FARM MUTUAL        6/5/2015    49         X             X                X             X              X           X            X                 X         X      X      X           X              X           X       7/6/2015
 165   326S19662   6/17/2015     6/7/1983      STATE FARM FIRE          7/8/2015    32         X             X                X             X              X           X                              X                       X                                             8/17/2015
 166   326S34433   6/24/2015     8/3/1960      STATE FARM MUTUAL        7/8/2015    55         X             X                X             X              X           X            X                 X         X      X      X           X              X           X      8/17/2015
 167   326S34433   6/24/2015    6/21/1952      STATE FARM MUTUAL        7/8/2015    63         X             X                X             X              X           X                              X         X      X      X                                      X         #N/A
 168   32708Z874   7/21/2015     1/1/1992      STATE FARM FIRE         7/21/2015    24                                                      X              X           X                              X         X                                                    X      8/31/2015
 169   32708Z874   7/21/2015 11/19/1991        STATE FARM FIRE         7/22/2015    24         X             X                X             X              X           X            X                 X         X      X      X           X              X           X       9/8/2015
 170   32704B766 7/26/2015 11/29/1980          STATE FARM FIRE         7/31/2015    35         X                              X             X              X           X            X                 X         X      X                                             X      8/28/2015
 171   32704B766 7/26/2015       6/6/1994      STATE FARM FIRE          8/3/2015    21         X             X                              X              X           X            X                 X         X      X      X                                      X       9/5/2015
 172   32704B766 7/26/2015      5/28/1994      STATE FARM FIRE          8/3/2015    21         X             X                X             X              X           X            X                 X         X      X      X           X              X           X       9/8/2015
 173   526X96571    8/1/2015    2/10/1995      STATE FARM MUTUAL        8/11/2015   21         X             X                X             X              X           X            X                 X         X             X           X              X           X      9/28/2015
 174   526X96571    8/1/2015    12/3/1987      STATE FARM MUTUAL        8/17/2015   28                                        X             X                                                         X         X      X                                             X       9/5/2015
 175   32729N275 9/14/2015      5/30/1992      STATE FARM MUTUAL         9/5/2015   23         X             X                X             X              X           X            X                 X         X             X                                      X     10/19/2015
 176   32724C491    9/6/2015    3/12/1985      STATE FARM MUTUAL         9/9/2015   31         X             X                X             X              X           X            X                 X         X      X      X           X              X           X      9/22/2015
 177   32729N275 9/14/2015      4/30/1992      STATE FARM MUTUAL        9/15/2015   23         X             X                X             X                                                         X         X      X      X                                      X      9/28/2015
 178   32741Z744   10/3/2015    7/24/1985      STATE FARM MUTUAL        10/9/2015   30         X             X                X             X              X           X            X                 X         X      X      X                                      X     10/23/2015
 179   38749Q280 10/19/2015 12/31/1982         STATE FARM MUTUAL       10/30/2015   33         X             X                              X                                                                                             X              X                 11/17/2015
 180   38749Q280 10/19/2015      7/6/1958      STATE FARM MUTUAL       10/30/2015   57                                                      X                                                                                                                              11/18/2015
 181   327M08812 11/6/2015      8/29/1997      STATE FARM FIRE         11/9/2015    18         X             X                X             X              X           X            X                 X         X      X      X           X              X           X     11/30/2015
 182   327M08812 11/6/2015      8/19/1990      STATE FARM FIRE         11/9/2015    25         X             X                X             X              X           X            X                 X         X      X      X           X              X           X     11/30/2015
 183   327M08812 11/6/2015 10/19/1997          STATE FARM FIRE         11/9/2015    18         X             X                X             X              X           X            X                 X         X      X      X           X              X           X     11/30/2015
 184    32766J550 11/14/2015 10/20/1983        STATE FARM FIRE         11/16/2015   32         X             X                X             X                                                                                             X              X           X     11/30/2015
 185    32766J550 11/14/2015 4/16/1996         STATE FARM FIRE         11/16/2015   20         X             X                X             X              X           X            X                 X         X      X      X           X              X           X     11/30/2015
 186    32766J550 11/14/2015     7/3/1989      STATE FARM FIRE         11/16/2015   26         X             X                X             X              X           X            X                 X         X      X      X           X              X           X     11/30/2015



                                                                                                                                                Page 3
                                                                                    Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 150 of 475 PageID #:
                                                                                                          Exhibit 1 - 1786 Flatbush
                                                                                                                                6544Treatment Summary

RICO                                                                                                     Patient Treatment Modalities                                                Patient Testing
NO.     Claim No. Date of Loss Date of Birth    State Farm Fire/Auto      1st DOS   Age   Chiropractic   Chiro 3-4    Physical Therapy Acupuncture   Muscle Testing   ROM   Functional Capacity      NCV/EMG   SSEP   BEP   V-sNCT   Dry Needling   Trigger Point   DME   Date of Mailing
 187    32766J550 11/14/2015 10/7/1993         STATE FARM FIRE         11/18/2015   22         X             X                X             X              X           X            X                   X        X     X                  X               X          X     11/30/2015
 188   527P39563 11/22/2015 5/31/1991          STATE FARM MUTUAL       11/27/2015   25         X             X                X             X                                                           X        X                        X               X          X     12/17/2015
 189   327R71015 12/15/2015     1/6/1993       STATE FARM FIRE         12/15/2015   23         X             X                X             X              X           X            X                   X        X    X       X                                      X      1/11/2016
 190   327R71015 12/15/2015 9/18/1996          STATE FARM FIRE         12/16/2015   19         X             X                X             X              X           X            X                   X        X    X       X           X              X           X      1/25/2016
 191   327R71015 12/15/2015 2/15/1973          STATE FARM FIRE         12/17/2015   43         X             X                X             X              X           X            X                   X        X    X       X                                      X     12/29/2015
 192   327T61984   1/5/2016    10/20/1994      STATE FARM MUTUAL        1/7/2016    21         X             X                X             X              X           X            X                   X        X            X           X              X           X      1/15/2016
 193   327T61984   1/5/2016     5/17/1994      STATE FARM MUTUAL        1/7/2016    22         X             X                X             X                                       X                   X        X     X      X                                      X      1/25/2016
 194   327V11153   1/7/2016     5/14/1997      STATE FARM MUTUAL        1/8/2016    19         X             X                X             X              X           X            X                   X        X     X      X           X              X           X      1/25/2016
 195   327V11153   1/7/2016     6/27/1996      STATE FARM MUTUAL        1/8/2016    20         X             X                X             X              X           X            X                   X        X     X      X           X              X           X      1/25/2016
 196   327V11153   1/7/2016    11/28/1992      STATE FARM MUTUAL        1/8/2016    23         X             X                X             X              X           X            X                   X        X     X      X           X              X           X      1/25/2016
 197   327V11153   1/7/2016    11/21/1997      STATE FARM MUTUAL        1/8/2016    18         X             X                X             X              X           X            X                   X        X     X      X                                      X      1/28/2016
 198   32790T434 12/31/2015 12/24/1979         STATE FARM FIRE          1/19/2016   36         X             X                X             X              X           X            X                   X        X     X      X           X              X           X       2/1/2016
 199   527W57472 1/17/2016      9/15/1993      STATE FARM MUTUAL        1/22/2016   22         X             X                X             X              X           X            X                   X        X     X      X           X              X           X       2/1/2016
 200   527W57472 1/17/2016 12/22/1995          STATE FARM MUTUAL        1/22/2016   20         X             X                X             X              X           X            X                   X        X     X      X           X              X           X       2/1/2016
 201   527W57472 1/17/2016      8/24/1988      STATE FARM MUTUAL        1/22/2016   27         X             X                X             X              X           X            X                   X        X     X      X           X              X           X       2/8/2016
 202   3205538R0 12/31/2016 7/14/1996          STATE FARM FIRE          1/23/2016   20                                        X             X              X           X            X                   X        X     X                  X              X           X       2/6/2017
 203   327W93650 1/20/2016      4/26/1993      STATE FARM FIRE          1/25/2016   23         X             X                X             X              X           X            X                   X        X     X      X           X              X           X      2/16/2016
 204   32790T434 12/31/2015 11/12/2002         STATE FARM FIRE          1/26/2016   13                                        X             X              X           X            X                                                                                       2/19/2016
 205   327W93650 1/20/2016      4/28/1994      STATE FARM FIRE          1/26/2016   22         X             X                X             X              X           X            X                   X       X      X      X           X              X           X      2/26/2016
 206   52820P841 2/21/2016      1/11/1996      STATE FARM MUTUAL        2/22/2016   20         X             X                X             X              X           X                                X       X                                                    X      3/14/2016
 207   52820P841 2/21/2016 11/17/1993          STATE FARM MUTUAL        2/22/2016   22         X             X                X             X                                                           X       X                         X              X           X       3/4/2016
 208   52820P841 2/21/2016      3/26/1996      STATE FARM MUTUAL        2/22/2016   20         X             X                X             X              X           X            X                   X       X      X      X           X              X           X       3/4/2016
 209   52820P841 2/21/2016       6/6/1994      STATE FARM MUTUAL        2/22/2016   22         X             X                X             X              X           X                                X       X             X                                      X       3/4/2016
 210   328D91488   3/5/2016      7/9/1997      STATE FARM FIRE           3/7/2016   19         X             X                X             X              X           X            X                   X       X      X                  X              X           X       4/1/2016
 211   328D91488   3/5/2016     7/11/1980      STATE FARM FIRE           3/7/2016   36         X             X                X             X              X           X            X                   X       X      X                  X              X           X      3/25/2016
 212   328D91488   3/5/2016      7/5/1991      STATE FARM FIRE           3/7/2016   25         X             X                X             X                                                           X       X      X      X           X              X           X       4/4/2016
 213   328D91488   3/5/2016      1/8/1969      STATE FARM FIRE           3/8/2016   47         X             X                X             X                                                           X       X      X      X           X              X           X      4/25/2016
 214   328G87379 3/13/2016 12/16/1991          STATE FARM FIRE          3/15/2016   24                                                      X                                                                                                                               4/25/2016
 215   328G87379 3/13/2016 10/19/1993          STATE FARM FIRE          3/15/2016   22         X             X                X             X              X           X            X                 X         X      X      X           X              X           X      4/12/2016
 216   328G87379 3/13/2016      9/24/1992      STATE FARM FIRE          3/15/2016   23         X             X                X             X              X           X            X                 X         X      X      X           X              X           X      4/11/2016
 217   32836H851 3/19/2016      2/13/1993      STATE FARM FIRE          3/21/2016   23         X             X                X             X              X           X            X                 X         X      X      X           X                          X      4/25/2016
 218   32836H851 3/19/2016       4/2/1991      STATE FARM FIRE          3/21/2016   25         X             X                X             X              X           X            X                 X                X      X                                      X      4/12/2016
 219   32836H851 3/19/2016       3/2/1997      STATE FARM FIRE          3/21/2016   19         X             X                X             X              X           X            X                 X         X             X                                      X      4/18/2016
 220   32836H851 3/19/2016      7/31/1965      STATE FARM FIRE          3/23/2016    51        X             X                X             X              X           X            X                 X         X      X                                             X      4/28/2016
 221   52845K271 3/28/2016 10/29/1985          STATE FARM MUTUAL        3/29/2016    30        X             X                              X                                       X                                         X           X              X           X      4/15/2016
 222   52845K271 3/28/2016      12/8/1993      STATE FARM MUTUAL        3/29/2016    22        X             X                              X                                       X                                         X           X              X           X      4/19/2016
 223   52845K271 3/28/2016       5/9/1997      STATE FARM MUTUAL        3/31/2016   19         X             X                              X                                       X                                         X                                      X      4/15/2016
 224   52845K271 3/28/2016       7/6/1993      STATE FARM MUTUAL         4/1/2016   23         X             X                              X                                                                                 X                                             4/19/2016
 225   328H32929 3/29/2016      7/22/1965      STATE FARM MUTUAL         4/4/2016    51        X             X                X             X              X           X                              X         X      X                                             X       5/2/2016
 226   38832H708 3/14/2016       1/3/1993      STATE FARM FIRE           4/7/2016   23         X             X                X             X              X           X            X                                                                                X      4/25/2016
 227   32853K585 4/13/2016      6/25/1983      STATE FARM FIRE          4/14/2016   33         X             X                X             X                                                                                             X              X           X      4/25/2016
 228   32853K585 4/13/2016       9/3/1982      STATE FARM FIRE          4/14/2016   34         X             X                X             X                                                                                             X              X           X      4/26/2016
 229   32853K585 4/13/2016       8/9/1982      STATE FARM FIRE          4/14/2016   34         X             X                X             X              X           X            X                 X         X      X      X           X              X           X      4/25/2016
 230   32853K585 4/13/2016       4/7/1992      STATE FARM FIRE          4/18/2016   24         X             X                X             X                                                         X         X                         X              X           X      4/25/2016
 231   328K71038 4/15/2016      2/12/1969      STATE FARM FIRE          4/19/2016   47         X             X                X             X                                       X                 X         X      X      X           X              X           X       5/2/2016
 232   328N82272 5/14/2016      12/9/1996      STATE FARM MUTUAL        5/16/2016    19        X             X                X             X              X           X            X                 X         X      X                                             X      5/25/2016
 233   328N82272 5/14/2016 10/19/1982          STATE FARM MUTUAL        5/16/2016    34        X             X                X             X              X           X            X                 X         X             X           X              X           X      5/25/2016
 234   328N82272 5/14/2016       7/7/1995      STATE FARM MUTUAL        5/16/2016    21        X             X                X             X              X           X            X                 X         X      X      X           X              X           X      5/24/2016
 235   328M88530   5/6/2016     8/10/1968      STATE FARM MUTUAL        5/18/2016    48        X                              X             X              X           X            X                 X         X      X                  X              X           X      5/31/2016
 236   328P73985 5/24/2016      6/21/1977      STATE FARM FIRE          5/25/2016    39        X             X                X             X              X           X            X                 X         X      X      X           X              X           X       6/7/2016
 237   328P73985 5/24/2016      8/22/1992      STATE FARM FIRE          5/25/2016    24        X             X                X             X              X           X            X                 X         X      X      X           X              X           X       6/9/2016
 238   328P73985 5/24/2016 11/24/1958          STATE FARM FIRE          5/26/2016    58                                       X             X              X           X            X                 X         X                         X              X           X       6/7/2016
 239   328P73985 5/24/2016      12/3/1996      STATE FARM FIRE          5/26/2016    19        X             X                X             X                                                                                             X              X           X       6/7/2016
 240   38879R538 5/13/2016 12/31/1982          STATE FARM MUTUAL         6/2/2016    33        X             X                X             X              X           X            X                 X         X                         X              X           X      6/21/2016
 241   38879R538 5/13/2016 12/25/2003          STATE FARM MUTUAL         6/3/2016    12        X             X                X             X              X           X            X                                                                                X       7/1/2016
 242    32971J826  8/30/2016 10/24/1966        STATE FARM MUTUAL        6/20/2016    50        X             X                X             X              X           X            X                 X         X      X      X           X                          X      10/3/2016
 243   389D51558 8/14/2016 11/11/1960          STATE FARM MUTUAL        6/21/2016    56                                       X             X                                                         X         X      X                                             X      10/3/2016
 244   328S31793   6/21/2016     3/9/1980      STATE FARM MUTUAL        6/22/2016    36        X             X                X             X              X           X            X                 X         X      X      X                                      X      7/21/2016
 245   32912D489 6/23/2016      6/28/1987      STATE FARM MUTUAL        6/27/2016    29        X             X                X             X              X           X            X                 X         X      X                  X              X           X       8/9/2016
 246   32912D489 6/23/2016 12/22/1986          STATE FARM MUTUAL        6/28/2016    30        X             X                X             X              X           X                              X         X      X                                 X           X      7/25/2016
 247   32918F685   7/7/2016      4/5/1986      STATE FARM FIRE           7/8/2016   30                                        X             X                                                         X                                                                     7/22/2016
 248   32918F685   7/7/2016    11/24/1989      STATE FARM FIRE           7/8/2016   27         X             X                X             X              X           X            X                 X         X      X                  X              X           X      7/21/2016



                                                                                                                                                Page 4
                                                                                  Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 151 of 475 PageID #:
                                                                                                        Exhibit 1 - 1786 Flatbush
                                                                                                                              6545Treatment Summary

RICO                                                                                                   Patient Treatment Modalities                                                Patient Testing
NO.   Claim No. Date of Loss Date of Birth    State Farm Fire/Auto      1st DOS   Age   Chiropractic   Chiro 3-4    Physical Therapy Acupuncture   Muscle Testing   ROM   Functional Capacity      NCV/EMG   SSEP   BEP   V-sNCT   Dry Needling   Trigger Point   DME   Date of Mailing
 249 32918F685   7/7/2016     10/2/1986      STATE FARM FIRE          7/8/2016    30                                        X             X                                                                                                                               7/22/2016
 250 52917Z379    7/7/2016    2/26/1980      STATE FARM MUTUAL        7/11/2016   36                                        X             X              X           X                              X         X      X                                             X      7/25/2016
 251 52917Z379    7/7/2016    3/28/1986      STATE FARM MUTUAL        7/12/2016   30         X             X                X             X              X           X            X                 X         X      X                  X              X           X      7/28/2016
 252 328N82272 5/14/2016 12/28/1995          STATE FARM MUTUAL        7/13/2016   21                                                      X                                                                                                                                  #N/A
 253 52917Z379   7/7/2016     12/1/1991      STATE FARM MUTUAL        7/15/2016   25         X             X                X             X              X           X            X                 X         X     X                                              X      7/25/2016
 254 32958G986 8/23/2016      11/6/1986      STATE FARM FIRE         8/12/2016    30         X             X                X             X              X           X            X                 X         X     X                   X              X           X      9/19/2016
 255 32949C191 8/12/2016      2/24/1995      STATE FARM MUTUAL        8/16/2016   21         X             X                X             X              X           X                              X         X             X           X              X           X       9/2/2016
 256 32949C191 8/12/2016      2/17/1989      STATE FARM MUTUAL        8/16/2016   28         X             X                X             X                                       X                 X         X             X           X              X           X       9/2/2016
 257 32949C191 8/12/2016      3/24/1989      STATE FARM MUTUAL        8/16/2016   27         X             X                X             X                                                         X         X             X           X              X           X       9/2/2016
 258 32949C191 8/12/2016       7/1/1996      STATE FARM MUTUAL        8/16/2016   20         X             X                X             X                                                         X         X      X                                             X      9/12/2016
 259 32958G986 8/23/2016       3/3/1992      STATE FARM FIRE         8/24/2016    24         X             X                X             X              X           X                              X         X      X      X           X              X           X      9/16/2016
 260 32958G986 8/23/2016      10/2/1990      STATE FARM FIRE          8/24/2016   26         X             X                X             X              X           X            X                 X         X      X                  X              X           X       9/7/2016
 261 32958G986 8/23/2016      5/17/1984      STATE FARM FIRE          8/31/2016   32                                                                                                                                                    X                                    #N/A
 262 32956K982 8/24/2016      10/7/1989      STATE FARM FIRE           9/7/2016   27         X            X              X               X               X           X            X                 X         X      X      X           X              X           X      9/20/2016
 263 529F42584   9/24/2016    10/6/1994      STATE FARM FIRE          9/26/2016   22         X            X              X               X               X           X            X                 X         X             X           X              X           X     10/10/2016
 264 529F42584   9/24/2016    4/18/1994      STATE FARM FIRE          9/26/2016   22         X            X              X               X                                        X                 X                X      X           X              X           X     10/10/2016
 265 529F42584   9/24/2016    8/12/1996      STATE FARM FIRE          9/26/2016   20         X            X              X               X               X           X            X                 X         X             X           X              X           X     10/10/2016
 266 32984N272 9/27/2016      8/24/1995      STATE FARM MUTUAL        10/3/2016   21         X            X              X               X               X           X            X                 X         X      X      X           X                          X     10/17/2016
 267 32984N272 9/27/2016      1/21/1994      STATE FARM MUTUAL        10/4/2016   23         X            X              X               X                                                          X         X                                        X                 10/17/2016
 268 32989D552 10/3/2016      1/10/1993      STATE FARM MUTUAL        10/5/2016   24         X            X              X               X               X           X                              X         X             X           X              X           X     10/24/2016
 269 32989D552 10/3/2016      12/9/1985      STATE FARM MUTUAL        10/5/2016   31                                                                                                                                                                                         #N/A
 270 32989D552 10/3/2016       7/9/1998      STATE FARM MUTUAL        10/6/2016   18         X            X              X               X               X           X            X                 X         X             X           X              X           X     10/24/2016
 271 329G79288 10/6/2016      8/21/1995      STATE FARM MUTUAL       10/7/2016    21         X            X              X               X               X           X            X                 X         X      X      X           X              X           X     10/24/2016
 272 329G79288 10/6/2016      8/25/1981      STATE FARM MUTUAL       10/10/2016   35         X            X              X               X               X           X            X                 X         X      X      X           X              X           X     10/24/2016
 273 32989D552 10/3/2016      12/7/1956      STATE FARM MUTUAL       10/17/2016   60                                     X               X               X           X            X                 X         X                         X              X           X      11/3/2016
 274 329M34271 11/28/2016 1/26/1988          STATE FARM FIRE         11/17/2016   29         X            X              X               X               X           X                              X         X      X                  X                          X     12/19/2016
 275 3202963P4 11/22/2016 1/14/1951          STATE FARM FIRE         11/23/2016   66                                     X               X               X           X            X                 X         X                         X              X           X     12/12/2016
 276 3202755S6 11/28/2016 3/14/1978          STATE FARM FIRE         11/28/2016   39         X            X              X               X               X           X            X                 X         X             X           X              X           X       1/3/2017
 277 3202963P4 11/22/2016 12/10/1979         STATE FARM FIRE         11/28/2016   37         X            X              X               X               X           X            X                 X         X                         X              X           X       1/5/2017
 278 3202963P4 11/22/2016 11/16/1981         STATE FARM FIRE         11/28/2016   35         X            X              X               X                           X            X                 X         X      X      X                          X           X       1/3/2017
 279 3202963P4 11/22/2016 10/20/1976         STATE FARM FIRE         11/28/2016   40         X            X              X               X               X           X            X                 X         X      X      X                                      X       1/3/2017
 280 329M34271 11/28/2016 12/13/1988         STATE FARM FIRE         11/29/2016   28         X            X              X               X               X           X                              X         X      X      X           X                          X       1/3/2017
 281 3202755S6 11/28/2016      5/7/1978      STATE FARM FIRE         11/30/2016   39         X            X              X               X               X           X                              X         X      X                  X              X           X     12/12/2016
 282 3202755S6 11/28/2016 11/20/1992         STATE FARM FIRE         11/30/2016   24                                     X               X                                                          X         X                         X                                12/12/2016
 283 3202755S6 11/28/2016 8/16/1979          STATE FARM FIRE         11/30/2016   37         X            X              X               X               X           X            X                 X         X      X      X           X                          X     12/12/2016
 284 329M34271 11/28/2016 12/3/1998          STATE FARM FIRE          12/8/2016   18         X            X              X               X               X           X            X                 X         X      X      X           X              X           X     12/23/2016
 285 3203921H5 12/10/2016 10/20/1985         STATE FARM FIRE         12/14/2016   31         X            X              X               X               X           X            X                 X         X             X           X              X           X     12/27/2016
 286 3203921H5 12/10/2016 7/15/1993          STATE FARM FIRE         12/14/2016   23         X            X              X               X               X           X                              X         X                         X              X           X     12/23/2016
 287 3203921H5 12/10/2016 8/26/1995          STATE FARM FIRE         12/14/2016   21         X            X              X               X               X           X                                                                  X                          X     12/27/2016
 288 3203921H5 12/10/2016 9/20/1988          STATE FARM FIRE         12/14/2016   28                                     X               X                                                                                              X              X           X       1/3/2017
 289 329P60100 12/24/2016 10/25/1993         STATE FARM FIRE         12/27/2016   23         X            X              X               X                                        X                                                     X              X           X      1/31/2017
 290 329P60100 12/24/2016      2/4/1999      STATE FARM FIRE         12/27/2016   18         X            X              X               X               X           X                                                                  X              X           X      1/27/2017
 291 329P60100 12/24/2016 7/29/1988          STATE FARM FIRE         12/27/2016   28         X            X              X               X               X           X                              X         X      X                  X              X           X      1/27/2017
 292 329P60100 12/24/2016      1/4/1977      STATE FARM FIRE         12/28/2016   40                                     X               X                                                          X         X                                                    X       1/4/2017
 293 3205538R0 12/31/2016 9/12/1991          STATE FARM FIRE           1/3/2017   25                                     X               X               X           X            X                 X                                   X              X           X      1/17/2017
 294 3205538R0 12/31/2016 10/27/1954         STATE FARM FIRE           1/3/2017   62                                     X               X               X           X            X                 X         X                         X              X           X      1/18/2017
 295 3205538R0 12/31/2016 4/30/1986          STATE FARM FIRE           1/3/2017   31                                     X               X               X           X            X                 X         X                         X              X           X      1/17/2017
 296 5206081C8    1/8/2017    7/31/1965      STATE FARM MUTUAL         1/9/2017   51                                     X               X               X           X            X                 X         X                         X              X           X      1/23/2017
 297 5206081C8    1/8/2017    3/14/1991      STATE FARM MUTUAL         1/9/2017   26                                     X               X               X           X            X                                                     X                                 1/23/2017
 298 5206081C8    1/8/2017    9/24/1995      STATE FARM MUTUAL         1/9/2017   21                                     X               X               X           X            X                           X                         X                          X      1/23/2017
 299 5206081C8    1/8/2017     5/9/1975      STATE FARM MUTUAL        1/12/2017   42                                     X               X               X           X                                                                  X              X           X      1/23/2017
 300 3207149T4   1/17/2017    9/20/1994      STATE FARM MUTUAL        1/25/2017   22                                                                                                                                                                                       2/6/2017




                                                                                                                                              Page 5
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 152 of 475 PageID #:
                                     6546




                         Exhibit 2
                                                          Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 153 of 475 PageID #:
                                                                                 Exhibit 2 - Medical Doctor
                                                                                                      6547 Initial Evaluations
                                                            Patient Complaints                                                                                                                                     Treatment Plan
                                                                                                                Lumbar Sprain/Strain,                                                 Treatment Plan:                     Treatment Plan:   Billed Services:   Treatment Plan:   Treatment Plan:
RICO                                                 Neck Lower Back     Pain Every   Cervical Sprain/Strain,                           Other Treatment Plan:      Billed Services:                     Billed Services:                                                                           Billed Services:
       Date of Service           Provider                                                                          Low Back Pain,                                                        Synoptic                          Computerized     Computerized        X-Ray Regions      MRI Regions
NO.                                                  Pain    Pain           Day       Cervicalgia, Myofacitis                           Region Physical Therapy   Physical Therapy                        Synaptic TX                                                                                DME Items
                                                                                                                     Myofacitis                                                          NM Block                            ROM/MMT           ROM/MT             Referred          Referred
 2       9/4/2013        JULES FRANCOIS PARSIEN MD    X       X                                 X                        X                             X                 X                                     X                                    X                                                    10
 2       9/18/2013             KSENIA PAVLOVA                                                   X                        X                X            X                 X                                     X                                    X                 2                                  10
 3       9/4/2013        JULES FRANCOIS PARSIEN MD    X       X                                 X                        X                             X                 X                                     X                                    X                 2                 1                 9
 3      10/11/2013             KSENIA PAVLOVA         X       X              X                  X                        X                             X                 X                                     X                                    X                                                     9
 4       9/6/2013              KSENIA PAVLOVA                 X              X                                           X                             X                 X                                     X                                    X                 2                 1                 9
 1       9/17/2013             KSENIA PAVLOVA         X       X              X                  X                        X                X            X                 X                                     X                                    X                                                    10
 5      10/16/2013       JULES FRANCOIS PARSIEN MD    X       X              X                                                            X            X                 X                                     X                 X                  X                 4                 4                13
 6      10/17/2013       JULES FRANCOIS PARSIEN MD            X                                 X                         X               X            X                 X                                     X                 X                  X                 5                 4                11
 6      12/13/2013             KSENIA PAVLOVA         X       X                                 X                         X               X            X                 X                                     X                                    X                                   1                11
 7      10/17/2013       JULES FRANCOIS PARSIEN MD    X       X                                 X                         X               X            X                 X                                                       X                                    2                 3                 9
 8      10/29/2013       JULES FRANCOIS PARSIEN MD    X       X              X                                                            X            X                 X                                     X                                   X                  6                 7                12
 8       1/24/2014             KSENIA PAVLOVA         X       X              X                  X                         X               X            X                 X                                     X                                   X                                                     12
 9      10/30/2013           PIERRE J RENILIQUE               X              X                                                                                           X                                     X                                   X                                                     11
 10     10/31/2013       JULES FRANCOIS PARSIEN MD            X              X                                            X                            X                 X                   X                 X                                   X                  1                 1                10
 10      11/1/2013             KSENIA PAVLOVA                                                                             X               X            X                 X                                     X                                   X                  3                 3                10
 10      3/10/2014             LUQMAN DABIRI                  X                                                           X               X            X                 X                                     X                                   X                                                     10
 10      8/29/2014          NOEL E BLACKMAN MD                X                                                           X               X                              X                                     X                                   X                                                     10
 11     10/31/2013       JULES FRANCOIS PARSIEN MD            X              X                  X                         X               X            X                 X                                     X                                   X                  5                 4                11
 11      11/1/2013             KSENIA PAVLOVA         X       X                                                           X               X            X                 X                                     X                                   X                                                     11
 11      2/24/2014             LUQMAN DABIRI                  X                                                           X               X            X                 X                                     X                                   X                                                     11
 12      11/1/2013             KSENIA PAVLOVA         X       X                                 X                         X               X            X                 X                                     X                                   X                  4                 4                11
 13      11/5/2013       JULES FRANCOIS PARSIEN MD    X       X              X                  X                         X               X            X                 X                                     X                                   X                  4                 4                10
 13      1/31/2014             KSENIA PAVLOVA         X       X                                 X                         X               X            X                 X                                     X                                   X                                                     10
 13       4/7/2014             LUQMAN DABIRI          X       X                                                                           X            X                 X                                     X                                   X                                                     10
 14     11/19/2013       JULES FRANCOIS PARSIEN MD    X       X              X                  X                         X               X            X                 X                                     X                                                      2                 4                10
 15      12/2/2013             KSENIA PAVLOVA                 X                                                           X               X            X                 X                                     X                                   X                  6                 6                12
 16      12/2/2013             KSENIA PAVLOVA         X       X                                 X                         X               X            X                 X                                     X                                   X                  2                 2                11
 17      12/2/2013             KSENIA PAVLOVA         X                                         X                         X               X            X                 X                                     X                                   X                  4                 5                11
 18      12/2/2013             KSENIA PAVLOVA         X       X                                 X                         X               X            X                 X                                     X                                   X                  4                 4                11
 19     12/11/2013       JULES FRANCOIS PARSIEN MD    X       X                  X              X                                                      X                 X                                     X                                                      5                 5                 9
 20     12/12/2013       JULES FRANCOIS PARSIEN MD    X       X                  X              X                         X               X            X                 X                                     X                                   X                  2                 2                 9
 21     12/13/2013             KSENIA PAVLOVA         X       X                                 X                         X               X            X                 X                                     X                                   X                  6                 6                11
 22     12/13/2013             KSENIA PAVLOVA         X       X                                 X                                         X            X                 X                                     X                                   X                  3                 4                11
 23     12/20/2013             KSENIA PAVLOVA         X       X                                 X                         X               X            X                 X                                     X                                   X                  2                 2                 9
 23       1/2/2014       JULES FRANCOIS PARSIEN MD    X       X              X                  X                         X               X            X                 X                   X                 X                                   X                  2                 2                 9
 24     12/26/2013       JULES FRANCOIS PARSIEN MD            X              X                                            X                            X                 X                                                       X
 24      2/10/2014             KSENIA PAVLOVA                                X                                            X               X            X                 X
 25     12/27/2013             KSENIA PAVLOVA         X       X                                 X                                         X            X                 X                                     X                                   X                  3                 3                11
 26       1/7/2014       JULES FRANCOIS PARSIEN MD    X       X              X                  X                                                      X                 X                                     X                                   X                  4                 3                11
 27       1/7/2014       JULES FRANCOIS PARSIEN MD    X       X              X                  X                                                      X                 X                                     X                                   X                  2                 2                 9
 28       1/7/2014       JULES FRANCOIS PARSIEN MD    X       X              X                  X                                                      X                 X                                     X                                   X                  2                 2                 9
 28      1/31/2014             KSENIA PAVLOVA         X       X              X                  X                         X                            X                 X                                     X                                   X                                                      9
 29       1/7/2014       JULES FRANCOIS PARSIEN MD    X                      X                  X                                                                        X                                     X                                   X                  3                 3                 8
 31      1/16/2014       JULES FRANCOIS PARSIEN MD            X              X                  X                         X               X            X                 X                                     X                 X                 X                  4                 2                 9
 31      2/14/2014             LUQMAN DABIRI          X       X              X                  X                         X               X            X                 X                                     X                                   X                                    3                 9
 32      1/17/2014             KSENIA PAVLOVA         X                                                                                                                  X                                     X                                   X                                                      7
 33      1/17/2014             KSENIA PAVLOVA         X       X                                 X                         X               X                              X                                     X                                   X                                                     15
 34      1/24/2014             KSENIA PAVLOVA                                                   X                         X                            X                 X                                     X                                   X                  2                 2                12
 34       3/3/2014             LUQMAN DABIRI          X       X                                 X                         X               X            X                 X                                     X                                   X                                                     12
 35      1/24/2014             KSENIA PAVLOVA         X       X                                 X                         X               X            X                 X                                     X                                   X                  3                 4                13
 36      1/24/2014             KSENIA PAVLOVA                 X                                                           X               X            X                 X                                     X                                   X                  2                 3                12
 36      1/24/2014             KSENIA PAVLOVA                                                                             X               X            X                 X                                     X                                   X                  3                 5                12
 37      1/23/2014             KSENIA PAVLOVA         X       X                                 X                         X               X            X                 X                                     X                                   X                  3                 4                12
 38       2/5/2014       JULES FRANCOIS PARSIEN MD    X       X                  X              X                                                                        X                                     X                                   X                  2                 2                 6
 41       2/5/2014       JULES FRANCOIS PARSIEN MD    X       X                  X              X                         X               X            X                 X                                     X                                   X                  4                 4                12
 41      2/24/2014             LUQMAN DABIRI          X       X                                 X                                         X            X                 X                                     X                                   X                  3                 3                12
 41       4/3/2014             KSENIA PAVLOVA                 X                  X                                        X                            X                 X                                     X                                   X                                                     12




                                                                                                                                          Page 1
                                                          Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 154 of 475 PageID #:
                                                                                 Exhibit 2 - Medical Doctor
                                                                                                      6548 Initial Evaluations
                                                            Patient Complaints                                                                                                                                     Treatment Plan
                                                                                                                Lumbar Sprain/Strain,                                                 Treatment Plan:                     Treatment Plan:   Billed Services:   Treatment Plan:   Treatment Plan:
RICO                                                 Neck Lower Back     Pain Every   Cervical Sprain/Strain,                           Other Treatment Plan:      Billed Services:                     Billed Services:                                                                           Billed Services:
       Date of Service           Provider                                                                          Low Back Pain,                                                        Synoptic                          Computerized     Computerized        X-Ray Regions      MRI Regions
NO.                                                  Pain    Pain           Day       Cervicalgia, Myofacitis                           Region Physical Therapy   Physical Therapy                        Synaptic TX                                                                                DME Items
                                                                                                                     Myofacitis                                                          NM Block                            ROM/MMT           ROM/MT             Referred          Referred
 42      2/5/2014        JULES FRANCOIS PARSIEN MD    X       X                  X              X                        X                X            X                 X                                     X                                    X                 6                 6                15
 42      3/10/2014             LUQMAN DABIRI          X       X                  X              X                        X                X            X                 X                                     X                                    X                                                    15
 43      2/6/2014        JULES FRANCOIS PARSIEN MD    X       X                  X              X                        X                X            X                 X                                     X                 X                  X                 4                 3                13
 39      2/6/2014        JULES FRANCOIS PARSIEN MD    X       X                  X              X                        X                X            X                 X                                     X                 X                  X                 2                 3                10
 44      2/6/2014        JULES FRANCOIS PARSIEN MD    X                          X              X                                         X            X                 X                                     X                 X                  X                 3                 3                 8
 45      2/27/2014             LUQMAN DABIRI                                                    X                         X               X            X                 X                                     X                 X                  X                 4                 3                11
 46      2/27/2014       JULES FRANCOIS PARSIEN MD    X       X                                 X                         X               X            X                 X                                     X                 X                  X                 5                 4                10
 46      4/7/2014              LUQMAN DABIRI          X       X                                 X                         X               X            X                 X                                     X                                    X                                                    10
 47      2/27/2014       JULES FRANCOIS PARSIEN MD    X       X                  X              X                         X               X            X                 X                                     X                 X                  X                 5                 3                10
 47      4/3/2014              KSENIA PAVLOVA         X       X                  X              X                         X               X            X                 X                                     X                                    X                                                    10
 48      2/27/2014       JULES FRANCOIS PARSIEN MD    X       X                  X              X                         X               X            X                 X                                     X                 X                  X                 3                 2                 9
 50      3/10/2014             LUQMAN DABIRI                  X                                                           X               X            X                 X                                     X                                    X                 2                 2                 8
 49      3/10/2014             LUQMAN DABIRI          X                                         X                                         X            X                 X                                     X                                    X                 2                 2                11
 51      3/10/2014             LUQMAN DABIRI                  X                                 X                         X               X            X                 X                                     X                                    X                 2                 1                 2
 51      2/27/2015          NOEL E BLACKMAN MD        X       X                                 X                                                      X                 X                                     X                                    X                                   3                 2
 52      3/12/2014             LUQMAN DABIRI          X       X                  X                                                        X                              X                                     X                                    X                 1                 2                11
 52      4/21/2014             LUQMAN DABIRI          X       X                                 X                         X                            X                 X                                     X                                    X                                   2                11
 52      5/14/2014       JULES FRANCOIS PARSIEN MD                                                                                                                       X                                     X                                    X                                                    11
 53      3/12/2014             LUQMAN DABIRI          X       X                  X              X                                                      X                 X                                     X                                    X                 4                 3                13
 53       4/7/2014             LUQMAN DABIRI          X       X                  X              X                                         X            X                 X                                     X                                    X                                                    13
 54      3/13/2014             LUQMAN DABIRI          X       X                                                           X               X            X                 X                                     X                                    X                 3                 3                11
 55      3/13/2014           LUQMAN DABIRI MD                 X                                                           X               X            X                 X                                     X                                    X                 2                 2                10
 56      3/17/2014             LUQMAN DABIRI          X                                         X                                                      X                 X
 57      3/17/2014             LUQMAN DABIRI                                                                              X               X            X                 X                                     X                                   X                  3                 3                 7
 58      3/24/2014             LUQMAN DABIRI          X        X                                X                                         X            X                 X                                     X                                   X                  4                 4                 8
 59      3/24/2014             LUQMAN DABIRI          X        X                                X                         X                            X                 X                                     X                                   X                  3                 3                11
 59      6/19/2014             KSENIA PAVLOVA         X        X                 X                                        X                            X                 X                                     X                                   X                                                     11
 60      3/31/2014             LUQMAN DABIRI          X        X                 X              X                         X               X            X                 X                                     X                                   X                  4                 4                13
 62       4/9/2014             LUQMAN DABIRI          X        X                 X              X                                                      X                 X                                     X                                   X                  4                 4                12
 62      5/22/2014             KSENIA PAVLOVA                  X                                X                         X               X            X                 X                                     X                                   X                                                     12
 62      6/11/2014       JULES FRANCOIS PARSIEN MD            X                                  A                        A               A                              X                                     X                                   X                                                     12
 62      8/7/2014           NOEL E BLACKMAN MD                X                                 X                        X                X            X                 X                                     X                                   X                                                     12
 63      4/9/2014              LUQMAN DABIRI          X       X                  X              X                                                      X                 X                                     X                                   X                  4                 4                13
 65      4/10/2014             LUQMAN DABIRI                                                                              X                                              X                                     X                                   X                                                     11
 66      4/10/2014             LUQMAN DABIRI          X       X                                 X                         X               X            X                 X                                     X                                   X                  3                 2                11
 66      5/21/2014       JULES FRANCOIS PARSIEN MD    X       X                  X              X                                         X            X                 X                                     X                                   X                                                     11
 67      4/10/2014             LUQMAN DABIRI          X       X                                 X                         X               X            X                 X                                     X                                   X                  3                 3                12
 67      7/18/2014          NOEL E BLACKMAN MD        X       X                  X              X                         X               X                              X                                     X                                   X                                                     12
 68      4/10/2014             LUQMAN DABIRI          A        A                 A               A                        A               A            A                 X                   A                                   A                 X                  A                 A                12
 69      4/28/2014             LUQMAN DABIRI          X       X                  X              X                        X                             X                 X                                     X                                   X                  3                 3                11
 70      4/29/2014             LUQMAN DABIRI          X       X                  X                                                        X            X                 X                                     X                                   X                  4                 4                14
 70      6/6/2014           NOEL E BLACKMAN MD        X       X                  X              X                        X                X            X                 X                                     X                                   X                  4                 4                14
 71      5/16/2014             KSENIA PAVLOVA         X       X                  X              X                        X                             X                 X                                     X                                   X                  3                 3                12
 72      5/19/2014             KSENIA PAVLOVA         X       X                                 X                        X                             X                 X                                     X                                   X                  4                 4                12
 73      5/21/2014       JULES FRANCOIS PARSIEN MD    X       X                  X              X                                         X                              X                                     X                                   X                  4                 4                14
 73      8/7/2014           NOEL E BLACKMAN MD        X       X                                 X                         X               X            X                 X                                     X                                   X                                                     14
 74      5/28/2014       JULES FRANCOIS PARSIEN MD    X       X                  X              X                                         X            X                 X                                     X                                   X                  4                 4                14
 75      6/3/2014        JULES FRANCOIS PARSIEN MD    X                          X              X                                                      X                 X                                     X                                                      2                 2                 8
 78       6/3/2014       JULES FRANCOIS PARSIEN MD    X                                         X                                                      X                 X                                     X                                   X                  4                 4                15
 78      6/27/2014             KSENIA PAVLOVA         X        X                                X                         X               X            X                 X                                     X                                   X                                                     15
 79       6/3/2014       JULES FRANCOIS PARSIEN MD    X                          X              X                                                      X                 X                   X                 X                                   X                  2                 2                13
 80       6/3/2014       JULES FRANCOIS PARSIEN MD                               X              X                                                      X                 X                                                                         X                  3                 3                14
 80      6/27/2014             KSENIA PAVLOVA         X        X                                X                         X               X            X                 X                                                                         X                                                     14
 76       6/4/2014       JULES FRANCOIS PARSIEN MD    X        X                 X              X                                                      X                 X                                     X                                   X                  4                 6                13
 76      7/11/2014             KSENIA PAVLOVA         X        X                                X                         X                            X                 X                                     X                                   X                                                     13
 81       6/9/2014             KSENIA PAVLOVA         X        X                                X                         X               X            X                 X                                     X                                   X                  6                 4                15
 81      6/25/2014       JULES FRANCOIS PARSIEN MD    X        X                 X                                                                     X                 X                                     X                                   X                  3                 1                15




                                                                                                                                          Page 2
                                                          Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 155 of 475 PageID #:
                                                                                 Exhibit 2 - Medical Doctor
                                                                                                      6549 Initial Evaluations
                                                            Patient Complaints                                                                                                                                     Treatment Plan
                                                                                                                Lumbar Sprain/Strain,                                                 Treatment Plan:                     Treatment Plan:   Billed Services:   Treatment Plan:   Treatment Plan:
RICO                                                 Neck Lower Back     Pain Every   Cervical Sprain/Strain,                           Other Treatment Plan:      Billed Services:                     Billed Services:                                                                           Billed Services:
       Date of Service           Provider                                                                          Low Back Pain,                                                        Synoptic                          Computerized     Computerized        X-Ray Regions      MRI Regions
NO.                                                  Pain    Pain           Day       Cervicalgia, Myofacitis                           Region Physical Therapy   Physical Therapy                        Synaptic TX                                                                                DME Items
                                                                                                                     Myofacitis                                                          NM Block                            ROM/MMT           ROM/MT             Referred          Referred
 81     6/25/2014              KSENIA PAVLOVA         X       X                  X                                                        X            X                 X                                     X                                    X                 4                 3                15
 81      2/3/2015             FRANCIS J LACINA        X       X                                 X                         X               X                              X                                     X                                    X                                                    15
 82     6/17/2014        JULES FRANCOIS PARSIEN MD    X       X                  X                                                        X            X                 X                                     X                                    X                 4                 4                14
 82     6/27/2014           NOEL E BLACKMAN MD        X       X                  X              X                        X                X            X                 X                                     X                                    X                 2                 6                14
 82     7/25/2014              KSENIA PAVLOVA         X       X                  X              X                        X                X            X                 X                                     X                                    X                                                    14
 84      7/9/2014        JULES FRANCOIS PARSIEN MD    X       X                  X              X                                         X            X                 X                                     X                                    X                 4                 4                14
 85      7/9/2014        JULES FRANCOIS PARSIEN MD            X                  X              X                                         X            X                 X                                     X                                    X                 4                 4                14
 86      7/9/2014        JULES FRANCOIS PARSIEN MD    X       X                  X              X                                                      X                 X                                     X                                    X                 4                 4                15
 86     9/18/2014              KSENIA PAVLOVA         X       X                                                                                                          X                                     X                                    X                                                    15
 64      7/9/2014        JULES FRANCOIS PARSIEN MD    X       X                  X              X                                         X            X                 X                                                                          X                 5                 4                14
 64      7/11/2014          NOEL E BLACKMAN MD        X       X                  X              X                         X                            X                 X                                                                          X                                   5                14
 88      7/18/2014          NOEL E BLACKMAN MD        X       X                  X              X                         X               X            X                 X                                     X                                    X                 2                 5                16
 88      7/28/2014             KSENIA PAVLOVA         X       X                  X              X                         X               X            X                 X                                     X                                    X                                   2                16
 88      8/13/2014       JULES FRANCOIS PARSIEN MD    X       X                                 X                         X               X                              X                                     X                                    X                                   1                16
 88      8/19/2014          NOEL E BLACKMAN MD        X       X                  X              X                         X               X            X                 X                                     X                                    X                 2                 4                16
 88      1/19/2015            FRANCIS J LACINA        X       X                  X              X                         X               X            X                 X                                     X                                    X                                                    16
 87      7/18/2014          NOEL E BLACKMAN MD        X       X                  X              X                         X               X                              X                                     X                                    X                 7                 7                17
 87     10/20/2014             KSENIA PAVLOVA         X       X                  X              X                         X               X            X                 X                                     X                                    X                                                    17
 87      1/15/2015            FRANCIS J LACINA        X       X                  X              X                         X               X            X                 X                                     X                                    X                                                    17
 89      7/18/2014          NOEL E BLACKMAN MD        X       X                  X              X                         X               X            X                 X                                     X                                    X                 4                 7                17
 89     10/20/2014             KSENIA PAVLOVA         X       X                  X              X                         X               X            X                 X                                     X                                    X                                                    17
 89      1/15/2015             FRANCIS J LACINA       X       X                                                                           X                              X                                     X                                    X                                                    17
 89       2/6/2015          NOEL E BLACKMAN MD        X       X                  X              X                         X               X            X                 X                                     X                                    X                                   6                17
90       7/22/2014       JULES FRANCOIS PARSIEN MD    X        X                 X              X                                         X            X                  X                                    X                                   X                  4                 4                14
91       7/25/2014          NOEL E BLACKMAN MD                 X                 X                                        X               X            X                                                                                                              3                 4
92       8/6/2014        JULES FRANCOIS PARSIEN MD    X        X                 X              X                                                      X                  X                                    X                                   X                  4                 4                16
 93      8/12/2014       JULES FRANCOIS PARSIEN MD             X                 X                                                                     X                  X                                    X                                   X                  2                 2                14
93       8/27/2014          NOEL E BLACKMAN MD        X        X                 X                                                        X            X                  X                                    X                                   X                                                     14
 94      8/20/2014          NOEL E BLACKMAN MD        X                          X              X                         X               X            X                  X                                    X                                   X                  6                 6                17
 95      8/20/2014          NOEL E BLACKMAN MD        X        X                 X              X                                         X            X                  X                                    X                                                      6                 6                17
 96      8/26/2014          NOEL E BLACKMAN MD        X                          X              X                                                      X                  X                                    X                                   X                  4                 4                15
 96     10/27/2014             KSENIA PAVLOVA                  X                 X                                                        X            X                  X                                    X                                   X                                                     15
 97      8/26/2014          NOEL E BLACKMAN MD        X                          X              X                                                      X                  X                                    X                                   X                  4                 4                16
 97      9/19/2014             KSENIA PAVLOVA         X        X                                                          X               X            X                  X                                    X                                   X                                                     16
 98      8/26/2014          NOEL E BLACKMAN MD                                                                                            X            X                  X                                    X                                   X                  4                 4                13
100      8/27/2014          NOEL E BLACKMAN MD        X        X                                X                                                      X                  X                                    X                                   X                  3                 2                15
100      10/9/2014             KSENIA PAVLOVA         X        X                 X              X                         X               X            X                  X                                    X                                   X                                                     15
100      1/22/2015            FRANCIS J LACINA        X        X                 X              X                                         X            X                  X                                    X                                   X                                                     15
101      8/27/2014          NOEL E BLACKMAN MD        X        X                 X                                                        X            X                  X                                    X                                   X                  3                 2                15
 99      8/27/2014          NOEL E BLACKMAN MD        X                                         X                                                      X                  X                                    X                                   X                  3                 3                16
 99      9/28/2014             KSENIA PAVLOVA         X        X                 X              X                         X                            X                  X                                    X                                   X                                                     16
 99      1/14/2015       JULES FRANCOIS PARSIEN MD    X        X                 X              X                                         X            X                  X                                    X                                   X                                                     16
 99      1/16/2015            FRANCIS J LACINA        X        X                 X              X                         X               X            X                  X                                    X                                   X                                                     16
102      9/16/2014       JULES FRANCOIS PARSIEN MD    X                                                                                   X            X                  X                                    X                                   X                  6                 6                15
102     10/20/2014             KSENIA PAVLOVA         X        X                 X               X                        X               X            X                  X                                    X                                   X                                                     15
102     10/20/2014          NOEL E BLACKMAN MD        X                                                                                   X            X                  X                                    X                                   X                  6                 6                15
103      9/17/2014          NOEL E BLACKMAN MD        X                          X               X                                                     X                  X                                    X                                   X                  6                 6                15
104      9/18/2014             KSENIA PAVLOVA         X        X                 X               X                        X               X            X                  X                                    X                                   X                  4                 4                13
105      9/22/2014             KSENIA PAVLOVA                  X                                 X                        X                            X                  X                                    X                                   X                  3                 3                12
106      9/22/2014             KSENIA PAVLOVA         X        X                                 X                        X                            X                  X                                    X                                   X                  2                 2                14
106      1/15/2015             FRANCIS J LACINA       X        X                 X               X                        X                            X                  X                                    X                                   X                                                     14
107      9/22/2014             KSENAI PAVLOVA         X        X                                 X                        X                            X                  X                                    X                                   X                  3                 3                14
107      9/22/2014          NOEL E BLACKMAN MD        X        X                 X                                                        X            X                  X                                    X                                   X                  4                 3                14
107      1/21/2015             FRANCIS J LACINA       X        X                                 X                        X                            X                  X                                    X                                   X                                                     14
108      9/22/2014             KSENIA PAVLOVA         X        X                                 X                        X               X            X                  X                                    X                                   X                  4                 4                15
108      10/1/2014          NOEL E BLACKMAN MD        X        X                 X               X                                                     X                  X                                    X                                   X                  2                 2                15
108      10/1/2014          NOEL E BLACKMAN MD        X        X                 X               X                                                     X                  X                                    X                                   X                  4                 4                15




                                                                                                                                          Page 3
                                                           Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 156 of 475 PageID #:
                                                                                  Exhibit 2 - Medical Doctor
                                                                                                       6550 Initial Evaluations
                                                             Patient Complaints                                                                                                                                     Treatment Plan
                                                                                                                 Lumbar Sprain/Strain,                                                 Treatment Plan:                     Treatment Plan:   Billed Services:   Treatment Plan:   Treatment Plan:
RICO                                                  Neck Lower Back     Pain Every   Cervical Sprain/Strain,                           Other Treatment Plan:      Billed Services:                     Billed Services:                                                                           Billed Services:
       Date of Service            Provider                                                                          Low Back Pain,                                                        Synoptic                          Computerized     Computerized        X-Ray Regions      MRI Regions
NO.                                                   Pain    Pain           Day       Cervicalgia, Myofacitis                           Region Physical Therapy   Physical Therapy                        Synaptic TX                                                                                DME Items
                                                                                                                      Myofacitis                                                          NM Block                            ROM/MMT           ROM/MT             Referred          Referred
109      9/24/2014          NOEL E BLACKMAN MD         X       X                  X              X                                         X            X                 X                                     X                                                      4                 4                13
109     10/16/2014             KSENIA PAVLOVA          X       X                  X              X                         X               X            X                 X                                     X                                                                                         13
109      1/15/2015            FRANCIS J LACINA         X       X                  X              X                         X               X                              X                                     X                                                                                         13
110      9/24/2014          NOEL E BLACKMAN MD         X       X                  X              X                                         X            X                 X                                     X                                                      3                 4                15
110      1/15/2015            FRANCIS J LACINA         X       X                  X              X                         X               X            X                 X                   X                 X                                                                                         15
111      9/24/2014          NOEL E BLACKMAN MD         X       X                  X              X                                         X            X                 X                                     X                                   X                  6                 6                 2
112      9/24/2014          NOEL E BLACKMAN MD         X       X                  X              X                                         X            X                 X                                     X                                   X                  4                 4                16
112      12/5/2014             KSENIA PAVLOVA          X       X                                 X                        X                             X                 X                                     X                                   X                                                     16
113      9/29/2014             KSENIA PAVLOVA          X       X                                 X                        X                             X                 X                   X                 X                                   X                  4                 4                16
113      9/29/2014          NOEL E BLACKMAN MD         X       X                  X              X                        X                X            X                 X                                     X                                   X                                    4                16
113     11/14/2014          NOEL E BLACKMAN MD         X       X                  X              X                        X                X            X                 X                                     X                                   X                                    5                16
114      9/30/2014          NOEL E BLACKMAN MD         X       X                  X              X                                                      X                 X                                     X                                   X                  2                 2                11
114      1/7/2015        JULES FRANCOIS PARSIEN MD     X       X                  X              X                                                      X                 X                                     X                                   X                  2                 2                11
114      2/5/2015             FRANCIS J LACINA         X       X                  X                                        X               X            X                 X                                     X                                   X                                                     11
115      11/7/2014             KSENIA PAVLOVA          X       X                                 X                                         X            X                 X                                     X                                   X                  4                 4                14
115      1/15/2015            FRANCIS J LACINA         X       X                                 X                         X               X            X                 X                                     X                                   X                                                     14
115      3/11/2015       JULES FRANCOIS PARSIEN MD     X       X                  X              X                                                      X                 X                                     X                                   X                                                     14
116      11/7/2014             KSENIA PAVLOVA                  X                                                           X               X            X                 X                                     X                                   X                  3                 3                15
116      1/13/2015            FRANCIS J LACINA                 X                                                           X               X            X                 X                                     X                                   X                                                     15
117      11/7/2014             KSENIA PAVLOVA          X       X                                 X                                         X            X                 X                                     X                                   X                  6                 6                14
117      1/15/2015            FRANCIS J LACINA         X       X                  X              X                         X               X            X                 X                                     X                                   X                                                     14
 30     11/18/2014       JULES FRANCOIS PARSIEN MD                                X                                                                     X                 X                                     X                                   X                  2                 2                18
 30     11/28/2014          NOEL E BLACKMAN MD         X       X                  X              X                         X               X            X                 X                                     X                                   X                                    5                18
 30      1/16/2015            FRANCIS J LACINA                                    X                                                                     X                 X                                     X                                   X                  2                 2                18
118      12/3/2014          NOEL E BLACKMAN MD         X       X                  X                                                        X            X                                                                                           X                  2                 2                11
118      2/13/2015          NOEL E BLACKMAN MD         X       X                  X              X                         X               X            X                                                                                           X                                    6                11
119     12/11/2014             KSENIA PAVLOVA          X       X                                 X                         X                            X                 X                                     X                                                      3                 3                14
119     12/11/2014          NOEL E BLACKMAN MD         X       X                                                                           X            X                 X                                     X                                                      3                 3                14
121     12/16/2014          NOEL E BLACKMAN MD         X       X                  X              X                                                      X                 X                                     X                                   X                  2                 2                14
120     12/16/2014          NOEL E BLACKMAN MD         X       X                  X              X                                         X            X                 X                                     X                                   X                  4                 4                16
122     12/16/2014          NOEL E BLACKMAN MD         X       X                  X              X                                         X            X                 X                                     X                                   X                  6                 6                16
122      1/12/2015            FRANCIS J LACINA         X       X                  X              X                                         X            X                 X                                     X                                   X                  6                 6                16
123     12/16/2014          NOEL E BLACKMAN MD         X       X                  X              X                                         X            X                 X                                     X                                   X                  4                 4                16
123      1/19/2015            FRANCIS J LACINA         X       X                  X              X                         X               X            X                 X                                     X                                   X                                                     16
128      1/16/2015          NOEL E BLACKMAN MD         X       X                  X              X                                         X            X                 X                                     X                                   X                  4                 4                13
128      1/21/2015            FRANCIS J LACINA         X                          X              X                                         X            X                 X                                     X                                   X                                                     13
129      1/16/2015            FRANCIS J LACINA         X        X                 X              X                         X               X            X                 X                                     X                                                      4                 4                14
129       3/4/2015       JULES FRANCOIS PARSIEN MD     X        X                 X              X                                         X            X                 X                                     X                                                                                         14
130      1/16/2015            FRANCIS J LACINA         X        X                 X              X                         X               X            X                 X                                     X                                                      4                 4                16
131      1/16/2015          NOEL E BLACKMAN MD         X        X                 X              X                         X               X            X                 X                                     X                                   X                  6                 8                17
131      1/19/2015            FRANCIS J LACINA         X        X                                X                         X               X            X                 X                   X                 X                                   X                                                     17
131      1/28/2015       JULES FRANCOIS PARSIEN MD     X                          X              X                                                      X                 X                                     X                                   X                  2                 2                17
132       2/6/2015             FRANCIS J LACINA        X        X                 X              X                         X               X            X                 X                                     X                                   X                  4                 4                17
132       3/2/2015       JULES FRANCOIS PARSIEN MD     X        X                 X              X                         X               X            X                 X                                     X                                   X                  6                 6                17
133       2/9/2015       JULES FRANCOIS PARSIEN MD     X        X                 X              X                         X                            X                 X                                     X                 X                 X                  2                 2                 2
135      2/18/2015       JULES FRANCOIS PARSIEN MD     X        X                 X              X                         X               X            X                 X                                     X                                   X                  4                 4                16
136      2/18/2015       JULES FRANCOIS PARSIEN MD     X        X                 X              X                                         X            X                 X                   X                 X                                   X                  4                 4                16
134      2/18/2015       JULES FRANCOIS PARSIEN MD     X        X                 X              X                         X                            X                 X                                     X                                                      3                 3
139      2/23/2015       JULES FRANCOIS PARSIEN MD     X        X                 X              X                                         X            X                 X                                     X                                   X                  6                 6                17
140      2/25/2015       JULES FRANCOIS PARSIEN MD     X        X                 X              X                         X               X            X                 X                                     X                                                      8                 8                16
137      2/25/2015       JULES FRANCOIS PARSIEN MD     X        X                 X              X                         X               X            X                 X                                     X                                   X                  4                 4                16
137     10/13/2015             KSENIA PAVLOVA          X        X                                X                         X               X            X                 X                                     X                                   X                                                     16
141      2/25/2015       JULES FRANCOIS PARSIEN MD     X        X                                X                         X               X            X                 X                                     X                                   X                  4                 4                12
141      8/20/2015        ALLAY MEDICAL SERVICES PC    X        X                                X                         X               X            X                 X                                     X                                   X                                                     12
138      2/27/2015          NOEL E BLACKMAN MD                                    X              X                                                      X                 X                                     X                                                      2                 2                14
138      4/24/2015       JULES FRANCOIS PARSIEN MD     X        X                 X              X                                         X            X                 X                                     X                                                                                         14
147      2/27/2015          NOEL E BLACKMAN MD         X        X                 X              X                                                      X                 X                                     X                                   X                  2                 2                14




                                                                                                                                           Page 4
                                                           Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 157 of 475 PageID #:
                                                                                  Exhibit 2 - Medical Doctor
                                                                                                       6551 Initial Evaluations
                                                             Patient Complaints                                                                                                                                     Treatment Plan
                                                                                                                 Lumbar Sprain/Strain,                                                 Treatment Plan:                     Treatment Plan:   Billed Services:   Treatment Plan:   Treatment Plan:
RICO                                                  Neck Lower Back     Pain Every   Cervical Sprain/Strain,                           Other Treatment Plan:      Billed Services:                     Billed Services:                                                                           Billed Services:
       Date of Service            Provider                                                                          Low Back Pain,                                                        Synoptic                          Computerized     Computerized        X-Ray Regions      MRI Regions
NO.                                                   Pain    Pain           Day       Cervicalgia, Myofacitis                           Region Physical Therapy   Physical Therapy                        Synaptic TX                                                                                DME Items
                                                                                                                      Myofacitis                                                          NM Block                            ROM/MMT           ROM/MT             Referred          Referred
147      3/5/2015        JULES FRANCOIS PARSIEN MD     X       X                  X              X                        X                             X                 X                                     X                                    X                 3                 3                14
148      2/27/2015          NOEL E BLACKMAN MD                 X                                                          X                X            X                 X                                     X                                    X                 4                 4                17
148      3/4/2015        JULES FRANCOIS PARSIEN MD     X       X                  X              X                                                      X                 X                                     X                                    X                 2                 2                17
149      2/27/2015          NOEL E BLACKMAN MD         X       X                  X              X                                         X            X                 X                                     X                                    X                 4                 4                16
149      3/4/2015        JULES FRANCOIS PARSIEN MD     X       X                  X              X                                                      X                 X                                     X                                    X                 1                 1                16
143      2/27/2015          NOEL E BLACKMAN MD         X       X                  X              X                         X                            X                 X                                     X                                    X                 4                 4                16
144      2/27/2015          NOEL E BLACKMAN MD         X       X                  X              X                         X               X            X                                                                                                              4                 4                16
145      2/27/2015          NOEL E BLACKMAN MD         X       X                  X              X                                         X            X                 X                                     X                                   X                  4                 4                16
145      3/2/2015        JULES FRANCOIS PARSIEN MD     X       X                                 X                                                      X                 X                                     X                                   X                  2                 2                16
145       3/2/2015          NOEL E BLACKMAN MD                                                   X                                                      X                 X                                     X                                   X                  2                 2                16
146      2/27/2015          NOEL E BLACKMAN MD         X       X                  X              X                         X               X            X                 X                                     X                                   X                  4                 4                16
146       4/8/2015       JULES FRANCOIS PARSIEN MD     X       X                                 X                                                                        X                                     X                                   X                                                     16
 61       3/3/2015       JULES FRANCOIS PARSIEN MD             X                  X                                                                     X                 X                                     X                                   X                  2                 2                14
150       3/4/2015       JULES FRANCOIS PARSIEN MD     X       X                  X              X                                                      X                 X                                     X                                                      2                 2                13
142       3/5/2015       JULES FRANCOIS PARSIEN MD     X       X                  X              X                         X               X            X                 X                                     X                                   X                  4                 4                16
142      7/28/2015        ALLAY MEDICAL SERVICES PC    X       X                                 X                         X               X            X                 X                                     X                                   X                                                     16
142      8/17/2015        ALLAY MEDICAL SERVICES PC    X       X                                 X                         X               X            X                 X                                     X                                   X                                                     16
151       3/5/2015       JULES FRANCOIS PARSIEN MD     X       X                  X              X                         X               X            X                 X                                     X                                                      4                 4                15
152      3/10/2015       JULES FRANCOIS PARSIEN MD     X       X                  X                                                        X            X                                                                                           X                  3                 3
153      4/22/2015       JULES FRANCOIS PARSIEN MD     X       X                  X                                                        X            X                  X                                    X                                   X                  5                 5
154      4/29/2015       JULES FRANCOIS PARSIEN MD     X       X                  X              X                                         X            X                  X                                    X                                   X                  6                 6                 2
155      4/29/2015       JULES FRANCOIS PARSIEN MD     X       X                  X              X                                         X                               X                                                                        X                  4                 4                 3
156      4/29/2015       JULES FRANCOIS PARSIEN MD     X                          X              X                                         X            X                                                                                                              5                 5                 2
157       5/1/2015       JULES FRANCOIS PARSIEN MD     X        X                 X              X                                         X            X                 X                                     X                                   X                  7                 7                 4
157      8/13/2015        ALLAY MEDICAL SERVICES PC    X        X                                X                         X               X            X                 X                                     X                                   X                                                      4
158       5/4/2015       JULES FRANCOIS PARSIEN MD     X        X                 X              X                         X               X            X                 X                                     X                                   X                  6                 6                 2
159       5/8/2015       JULES FRANCOIS PARSIEN MD     X        X                 X              X                                         X                              X                                     X                                   X                  5                 5                 6
159       8/4/2015        ALLAY MEDICAL SERVICES PC    X        X                                X                         X               X            X                 X                                     X                                   X                                                      6
161      5/20/2015       JULES FRANCOIS PARSIEN MD     X        X                 X              X                                                      X                 X                                     X                                   X                  6                 6                17
161      9/17/2015             KSENIA PAVLOVA          X        X                                X                         X               X            X                 X                                     X                                   X                                                     17
160      5/22/2015       JULES FRANCOIS PARSIEN MD     X                          X              X                                         X            X                 X                                     X                                   X                  4                 4                 2
162      5/26/2015       JULES FRANCOIS PARSIEN MD     X        X                 X              X                         X               X            X                 X                                     X                                   X                  6                 6                17
162      7/28/2015        ALLAY MEDICAL SERVICES PC    X        X                                X                         X               X            X                 X                                     X                                   X                                                     17
164       6/5/2015       JULES FRANCOIS PARSIEN MD     X        X                 X              X                                                                        X                                     X                                   X                  4                 4                12
164      10/6/2015             KSENIA PAVLOVA          X        X                                X                         X               X            X                 X                                     X                                   X                                                     12
163       6/5/2015       JULES FRANCOIS PARSIEN MD     X        X                 X                                                        X                              X
125       6/8/2015       JULES FRANCOIS PARSIEN MD     X        X                 X              X                         X               X            X                 X                                     X                                   X                  6                 6                13
 83      6/12/2015       JULES FRANCOIS PARSIEN MD     X        X                 X                                                        X            X                 X                                     X                                   X                  3                 3                11
 83      8/13/2015        ALLAY MEDICAL SERVICES PC    X        X                                X                         X               X            X                 X                                     X                                   X                                                     11
166       7/8/2015        ALLAY MEDICAL SERVICES PC    X        X                 X              X                         X                            X                 X                   X                 X                                   X                  3                 4                16
166      9/17/2015             KSENIA PAVLOVA          X        X                                X                         X               X                              X                                     X                                   X                                                     16
169      7/23/2015        ALLAY MEDICAL SERVICES PC    X        X                                X                         X               X            X                 X                                     X                                   X                  4                 4                16
169      8/26/2015        ALLAY MEDICAL SERVICES PC    X        X                 X              X                                         X            X                 X                                     X                                   X                  3                 1                16
168      7/23/2015        ALLAY MEDICAL SERVICES PC    X        X                                X                         X               X            X                                                                                           X                  4                 4                10
170      7/31/2015        ALLAY MEDICAL SERVICES PC    X        X                 X              X                                         X            X                  X                                    X                                   X                  4                 4                16
170       8/4/2015        ALLAY MEDICAL SERVICES PC             X                                X                         X               X            X                  X                                    X                                   X                  4                 4                16
172       8/4/2015        ALLAY MEDICAL SERVICES PC    X        X                                X                         X                            X                  X                                    X                                   X                  3                 3                14
172      8/25/2015             KSENIA PAVLOVA          X        X                                X                         X                            X                  X                                    X                                   X                  3                 3                14
171       8/5/2015        ALLAY MEDICAL SERVICES PC    X        X                 X              X                                         X            X                  X                                    X                                   X                  3                 3                13
171      8/17/2015        ALLAY MEDICAL SERVICES PC    X        X                                X                         X               X            X                  X                                    X                                   X                  5                 5                13
173      8/17/2015        ALLAY MEDICAL SERVICES PC    X                                         X                                         X            X                  X                                    X                                   X                  4                 5                15
174      8/17/2015        ALLAY MEDICAL SERVICES PC    X        X                                X                         X               X            X                  X                                    X                                                                                         15
176       9/9/2015        ALLAY MEDICAL SERVICES PC    X        X                 X              X                         X               X            X                  X                                    X                                   X                  5                 5                17
177      9/15/2015             KSENIA PAVLOVA          X        X                                X                         X               X            X                  X                                    X                                                      3                 3                15
127      9/15/2015             KSENIA PAVLOVA                                                                              X                                               X                                    X                                   X                                                     14
175      9/15/2015             KSENIA PAVLOVA          X        X                                 X                        X               X            X                  X                                    X                                   X                  3                 3                15
175      10/9/2015             KSENIA PAVLOVA          X        X                 X               X                        X               X            X                  X                                    X                                   X                                                     15




                                                                                                                                           Page 5
                                                           Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 158 of 475 PageID #:
                                                                                  Exhibit 2 - Medical Doctor
                                                                                                       6552 Initial Evaluations
                                                             Patient Complaints                                                                                                                                     Treatment Plan
                                                                                                                 Lumbar Sprain/Strain,                                                 Treatment Plan:                     Treatment Plan:   Billed Services:   Treatment Plan:   Treatment Plan:
RICO                                                  Neck Lower Back     Pain Every   Cervical Sprain/Strain,                           Other Treatment Plan:      Billed Services:                     Billed Services:                                                                           Billed Services:
       Date of Service            Provider                                                                          Low Back Pain,                                                        Synoptic                          Computerized     Computerized        X-Ray Regions      MRI Regions
NO.                                                   Pain    Pain           Day       Cervicalgia, Myofacitis                           Region Physical Therapy   Physical Therapy                        Synaptic TX                                                                                DME Items
                                                                                                                      Myofacitis                                                          NM Block                            ROM/MMT           ROM/MT             Referred          Referred
178      10/9/2015             KSENIA PAVLOVA          X       X                  X                                                        X            X                 X                                     X                                                      3                 3                10
179     10/30/2015           RA MEDICAL SERVICES       X       X                  X              X                                         X            X                                                                                                              4                 4
180     10/30/2015           RA MEDICAL SERVICES       X       X                  X                                                        X                                                                                                                           5                 5
182     11/10/2015        FRANCIS JOSEPH LACINA MD     X       X                                 X                        X                X            X                 X                                     X                                   X                  3                 3                15
182      12/4/2015           RA MEDICAL SERVICES       X       X                  X              X                        X                X            X                 X                                     X                                   X                                                     15
181     11/11/2015        FRANCIS JOSEPH LACINA MD     X       X                  X                                                        X            X                 X                                     X                                   X                  2                 2                15
181     11/24/2015        ALLAY MEDICAL SERVICES PC    X       X                                 X                        X                X            X                 X                                     X                                   X                                                     15
181     12/11/2015           RA MEDICAL SERVICES       X       X                  X              X                        X                X            X                 X                                     X                                   X                                                     15
183     11/11/2015        FRANCIS JOSEPH LACINA MD     X       X                  X                                       X                X            X                 X                                     X                                   X                  3                 3                15
183     11/24/2015        ALLAY MEDICAL SERVICES PC    X       X                                 X                        X                X            X                 X                                     X                                   X                                                     15
183      1/8/2016            RA MEDICAL SERVICES               X                  X                                                                     X                 X                                     X                                   X                                                     15
184     11/16/2015           RA MEDICAL SERVICES       X       X                  X                                        X               X            X                 X                                     X                                                      4                 5                11
185     11/16/2015           RA MEDICAL SERVICES       X       X                  X              X                                         X            X                 X                                     X                                   X                  4                 4                14
185     11/24/2015        ALLAY MEDICAL SERVICES PC    X       X                                 X                         X               X            X                 X                                     X                                   X                                                     14
185       1/5/2016       JULES FRANCOIS PARISIEN MD    X       X                  X              X                         X               X            X                 X                                     X                                   X                                                     14
186     11/16/2015           RA MEDICAL SERVICES       X       X                  X              X                         X               X            X                 X                                     X                                   X                  4                 4                14
186     11/24/2015        ALLAY MEDICAL SERVICES PC    X       X                                 X                         X               X            X                 X                                     X                                   X                                                     14
186       1/5/2016       JULES FRANCOIS PARISIEN MD    X       X                                 X                         X               X            X                 X                                     X                                   X                  1                 1                14
187     11/18/2015        FRANCIS JOSEPH LACINA MD     X                          X                                                                                       X                                     X                                   X                                                     14
187     11/24/2015        ALLAY MEDICAL SERVICES PC    X       X                                 X                         X               X            X                 X                                     X                                   X                  1                 1                14
187     12/11/2015           RA MEDICAL SERVICES       X       X                  X              X                         X               X            X                 X                                     X                                   X                                                     14
188     11/27/2015        ALLAY MEDICAL SERVICES PC    X       X                  X              X                         X               X                              X                                     X                                                      3                 3                13
188      12/4/2015           RA MEDICAL SERVICES       X       X                  X              X                         X               X            X                 X                                     X                                                      1                 1                13
190     12/17/2015           RA MEDICAL SERVICES       X       X                  X              X                                         X            X                 X                                                                         X                  4                 4                16
190     12/29/2015        ALLAY MEDICAL SERVICES PC    X       X                                 X                         X               X            X                 X                                                                         X                                                     16
190       1/5/2016       JULES FRANCOIS PARISIEN MD    X       X                  X              X                         X               X            X                 X                                                                         X                                                     16
191     12/17/2015           RA MEDICAL SERVICES       X       X                  X              X                         X               X            X                 X                                     X                                   X                  5                 5                16
191       1/7/2016       JULES FRANCOIS PARISIEN MD            X                  X              X                         X               X            X                 X                                     X                                   X                  2                 3                16
191      1/22/2016           RA MEDICAL SERVICES       X       X                  X              X                                         X            X                 X                                     X                                   X                                                     16
189     12/18/2015        ALLAY MEDICAL SERVICES PC    X       X                  X              X                         X               X            X                 X                                                                         X                  3                 3                15
189       1/8/2016           RA MEDICAL SERVICES       X       X                  X              X                         X               X            X                 X                                                                         X                                                     15
192       1/7/2016       JULES FRANCOIS PARISIEN MD    X       X                  X              X                         X                            X                 X                                     X                                   X                  2                 2                13
192       1/8/2016           RA MEDICAL SERVICES       X       X                  X                                        X                            X                 X                                     X                                   X                                                     13
193       1/7/2016       JULES FRANCOIS PARISIEN MD    X       X                  X              X                         X                            X                 X                                     X                                                      2                 2                14
193       1/8/2016           RA MEDICAL SERVICES       X       X                  X                                        X                            X                 X                                     X                                                                                         14
194       1/8/2016           RA MEDICAL SERVICES       X       X                  X              X                         X               X            X                 X                                     X                                   X                  3                 3                14
194      1/12/2016       JULES FRANCOIS PARISIEN MD    X       X                  X              X                         X               X            X                 X                                     X                                   X                  3                 3                14
195       1/8/2016           RA MEDICAL SERVICES       X       X                  X                                        X               X            X                 X                                     X                                   X                  4                 4                15
195      1/21/2016       JULES FRANCOIS PARISIEN MD    X       X                  X              X                         X               X            X                 X                                     X                                   X                                                     15
196       1/8/2016           RA MEDICAL SERVICES                                  X                                        X               X            X                 X                                     X                                   X                  4                 4                14
196      1/19/2016       JULES FRANCOIS PARISIEN MD             X                                                          X               X            X                 X                                     X                                   X                                    1                14
197       1/8/2016           RA MEDICAL SERVICES       X        X                 X                                        X               X            X                 X                                     X                                   X                  3                 3                11
197      1/14/2016       JULES FRANCOIS PARISIEN MD             X                 X                                        X               X            X                 X                                     X                                   X                  3                 3                11
198      1/19/2016       JULES FRANCOIS PARISIEN MD             X                 X                                        X               X            X                 X                                     X                                   X                  4                 4                16
199      1/22/2016           RA MEDICAL SERVICES       X        X                 X              X                                         X            X                 X                                     X                                   X                  4                 4                 7
199      1/25/2016       JULES FRANCOIS PARISIEN MD    X        X                 X              X                         X               X            X                 X                                     X                                   X                  2                 1                 7
200      1/22/2016           RA MEDICAL SERVICES       X        X                 X              X                                         X            X                 X                                     X                                   X                  5                 5                15
201      1/22/2016           RA MEDICAL SERVICES       X        X                 X                                                                     X                 X                                     X                                   X                  3                 3                15
201      1/26/2016       JULES FRANCOIS PARISIEN MD    X        X                 X              X                         X               X            X                 X                                     X                                   X                  1                 2                15
203      1/25/2016       JULES FRANCOIS PARISIEN MD    X                          X              X                                         X            X                 X                                     X                                   X                  2                                  15
203       2/5/2016           RA MEDICAL SERVICES       X        X                 X              X                                         X            X                 X                                     X                                   X                                                     15
205       2/5/2016           RA MEDICAL SERVICES       X        X                 X              X                                         X            X                 X                                     X                                   X                                                     16
206      2/23/2016       JULES FRANCOIS PARISIEN MD    X        X                 X              X                         X               X            X                 X                                     X                                   X                  3                 3                15
206      3/25/2016           RA MEDICAL SERVICES       X        X                                X                         X                            X                 X                                     X                                   X                                                     15
207      2/23/2016       JULES FRANCOIS PARISIEN MD    X        X                 X              X                         X               X            2                 X                                     X                                                      4                 4                16
207       4/5/2016           RA MEDICAL SERVICES       X        X                 X              X                                         X            X                 X                                     X                                                                                         16
208      2/23/2016       JULES FRANCOIS PARISIEN MD    X        X                 X              X                                         X            X                 X                                     X                                   X                  3                 3                14




                                                                                                                                           Page 6
                                                           Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 159 of 475 PageID #:
                                                                                  Exhibit 2 - Medical Doctor
                                                                                                       6553 Initial Evaluations
                                                             Patient Complaints                                                                                                                                     Treatment Plan
                                                                                                                 Lumbar Sprain/Strain,                                                 Treatment Plan:                     Treatment Plan:   Billed Services:   Treatment Plan:   Treatment Plan:
RICO                                                  Neck Lower Back     Pain Every   Cervical Sprain/Strain,                           Other Treatment Plan:      Billed Services:                     Billed Services:                                                                           Billed Services:
       Date of Service            Provider                                                                          Low Back Pain,                                                        Synoptic                          Computerized     Computerized        X-Ray Regions      MRI Regions
NO.                                                   Pain    Pain           Day       Cervicalgia, Myofacitis                           Region Physical Therapy   Physical Therapy                        Synaptic TX                                                                                DME Items
                                                                                                                      Myofacitis                                                          NM Block                            ROM/MMT           ROM/MT             Referred          Referred
209      2/25/2016       JULES FRANCOIS PARISIEN MD    X       X                  X              X                        X                X            X                 X                                     X                                    X                 3                 3                12
209      2/26/2016          RA MEDICAL SERVICES        X       X                  X              X                        X                X            X                 X                                     X                                    X                                   3                12
204      3/3/2016        JULES FRANCOIS PARISIEN MD    X       X                                 X                                         X            X                 X                                     X                                    X
210      3/8/2016        JULES FRANCOIS PARISIEN MD    X       X                  X              X                        X                X            X                 X                                     X                                    X                 3                 3                14
210      3/18/2016          RA MEDICAL SERVICES        X       X                  X                                       X                             X                 X                                     X                                    X                                                    14
211      3/8/2016        JULES FRANCOIS PARISIEN MD    X       X                  X              X                        X                X            X                 X                                     X                                    X                 4                 4                15
211      3/25/2016          RA MEDICAL SERVICES        X       X                  X              X                                         X            X                 X                                     X                                    X                                                    15
212      3/8/2016        JULES FRANCOIS PARISIEN MD    X       X                  X              X                         X               X            X                 X                                     X                                                      4                 4                16
212      4/5/2016           RA MEDICAL SERVICES        X       X                  X              X                                         X            X                 X                                     X                                                                                         16
213      3/11/2016          RA MEDICAL SERVICES        X       X                  X              X                                         X            X                 X                                     X                                                      4                 4                16
215      3/15/2016       JULES FRANCOIS PARISIEN MD    X       X                  X              X                         X               X            X                 X                                     X                                   X                  2                 2                15
215       5/3/2016           RA MEDICAL SERVICES       X       X                  X           missing                   missing                         X                 X                                     X                                   X                  A                 A                15
216      3/15/2016       JULES FRANCOIS PARISIEN MD            X                  X              X                         X               X            X                 X                                     X                                   X                  2                 2                15
216      5/5/2016            RA MEDICAL SERVICES               X                  X                                                        X            X                 X                                     X                                   X                                                     15
217      3/22/2016       JULES FRANCOIS PARISIEN MD    X       X                  X              X                        X                X            X                 X                                     X                                   X                  3                 3                15
217      4/12/2016           RA MEDICAL SERVICES       X                          X              X                                         X            X                 X                                     X                                   X                                    1                15
217      10/4/2016         JFP MEDICAL SERVICES PC     X       X                                 X                                                      X                 X                                     X                                   X                                                     15
218      3/22/2016       JULES FRANCOIS PARISIEN MD    X       X                  X              X                        X                X            X                 X                                     X                                   X                  3                 3                15
218      5/19/2016           RA MEDICAL SERVICES               X                  X              X                                         X            X                 X                                     X                                   X                                                     15
220      3/24/2016       JULES FRANCOIS PARISIEN MD    X       X                  X              X                         X               X            X                 X                                     X                                   X                  3                 3                15
220      4/12/2016           RA MEDICAL SERVICES       X                          X              X                                         X            X                 X                                     X                                   X                                    1                15
221      3/29/2016       JULES FRANCOIS PARISIEN MD    X       X                  X              X                                         X            X                                                                                                              3                 2                10
221       4/5/2016           RA MEDICAL SERVICES       X       X                  X              X                         X               X            X                                                                                                                                2                10
222      3/29/2016       JULES FRANCOIS PARISIEN MD    X       X                  X              X                         X               X            X                                                                                                              3                 3                10
219      3/31/2016       JULES FRANCOIS PARISIEN MD    X       X                  X                                        X               X            X                 X                                     X                                   X                  2                 2                13
219       5/5/2016           RA MEDICAL SERVICES               X                  X                                                        X            X                 X                                     X                                   X                                                     13
223      3/31/2016       JULES FRANCOIS PARISIEN MD    X       X                  X              X                         X               X            X                                                                                                              3                 3                10
224       4/1/2016           RA MEDICAL SERVICES       X       X                  X              X                         X               X            X                                                                                                              3                 3
224       4/7/2016       JULES FRANCOIS PARISIEN MD    X       X                  X                                        X               X            X                                                                                                                                3
214       4/4/2016           RA MEDICAL SERVICES       X       X                                 X                                         X
226       4/7/2016       JULES FRANCOIS PARISIEN MD            X                  X                                        X               X            X                 X                                     X                                   X                  3                 3                11
226      5/13/2016           RA MEDICAL SERVICES               X                                                                           X                              X                                     X                                   X                                                     11
225      4/12/2016           RA MEDICAL SERVICES       X       X                                 X                         X               X            X                 X                                     X                                   X                  5                 4                14
225      5/10/2016           PFJ MEDICAL CARE PC               X                  X                                        X               X            X                 X                                     X                                   X                  2                 2                14
225      9/29/2016         JFP MEDICAL SERVICES PC     X       X                                                                           X            X                 X                                     X                                   X                                                     14
227      4/14/2016           RA MEDICAL SERVICES       X       X                  X                                                        X            X                 X                                     X                                                      4                 4                13
228      4/14/2016           RA MEDICAL SERVICES       X       X                  X                                                        X            X                 X                                                                                            3                 3                13
228      4/26/2016           PFJ MEDICAL CARE PC       X       X                  X              X                         X               X            X                 X                                                                                            1                 2                13
229      4/14/2016           RA MEDICAL SERVICES       X                          X                                                        X            X                 X                                     X                                   X                  2                 3                14
229       5/2/2016           PFJ MEDICAL CARE PC       X       X                  X              X                         X               X            X                 X                                     X                                   X                  1                 2                14
229      11/3/2016           KP MEDICAL CARE PC                X                                                                                        X                 X                                     X                                   X                                                     14
231      4/19/2016           RA MEDICAL SERVICES       X       X                  X              X                         X               X            X                 X                                     X                                                      4                 4                16
231      5/10/2016           PFJ MEDICAL CARE PC               X                  X              X                                         X            X                 X                                     X                                                      1                 2                16
232      5/16/2016           PFJ MEDICAL CARE PC       X       X                  X              X                         X               X            X                 X                                     X                                   X                  4                 4                15
232      5/17/2016           RA MEDICAL SERVICES       X       X                  X              x                         x               X            X                 X                                     X                                   X                                                     15
233      5/16/2016           PFJ MEDICAL CARE PC       X       X                  X              X                         X               X            X                 X                                     X                                   X                  4                 5                15
233      5/17/2016           RA MEDICAL SERVICES       X       X                  X              X                         X               X                              X                                     X                                   X                                                     15
234      5/16/2016           PFJ MEDICAL CARE PC       X       X                  X              X                         X               X            X                 X                                     X                                   X                  3                 3                14
234       6/1/2016           RA MEDICAL SERVICES       X       X                  X              X                                         X            X                 X                                     X                                   X                                    3                14
234      9/22/2016           PFJ MEDICAL CARE PC       X       X                                 X                                         X            X                 X                                     X                                   X                                                     14
235      5/18/2016           PFJ MEDICAL CARE PC       X       X                  X              X                         X               X            X                 X                                     X                                   X                  4                 4                15
235      9/19/2016           PFJ MEDICAL CARE PC               X                  X                                                        X            X                 X                                     X                                   X                                                     15
236      5/25/2016           PFJ MEDICAL CARE PC       X       X                  X              X                         X               X            X                 X                                     X                                   X                  3                 3                14
236      5/27/2016           RA MEDICAL SERVICES       X       X                  X              X                         X               X            X                 X                                     X                                   X                                    4                14
236      11/3/2016            KP MEDICAL CARE PC       X       X                  X              X                                         X            X                 X                                     X                                   X                                                     14
237      5/25/2016           PFJ MEDICAL CARE PC       X       X                  X              X                                         X            X                 X                                     X                                   X                  3                 3                14
237      5/27/2016           RA MEDICAL SERVICES       X       X                  X              X                                         X            X                 X                                     X                                   X                                    1                14




                                                                                                                                           Page 7
                                                          Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 160 of 475 PageID #:
                                                                                 Exhibit 2 - Medical Doctor
                                                                                                      6554 Initial Evaluations
                                                            Patient Complaints                                                                                                                                     Treatment Plan
                                                                                                                Lumbar Sprain/Strain,                                                 Treatment Plan:                     Treatment Plan:   Billed Services:   Treatment Plan:   Treatment Plan:
RICO                                                 Neck Lower Back     Pain Every   Cervical Sprain/Strain,                           Other Treatment Plan:      Billed Services:                     Billed Services:                                                                           Billed Services:
       Date of Service           Provider                                                                          Low Back Pain,                                                        Synoptic                          Computerized     Computerized        X-Ray Regions      MRI Regions
NO.                                                  Pain    Pain           Day       Cervicalgia, Myofacitis                           Region Physical Therapy   Physical Therapy                        Synaptic TX                                                                                DME Items
                                                                                                                     Myofacitis                                                          NM Block                            ROM/MMT           ROM/MT             Referred          Referred
238      5/26/2016          PFJ MEDICAL CARE PC       X       X                  X              X                        X                X            X                 X                                     X                                    X                 3                 3                14
238      6/3/2016           RA MEDICAL SERVICES       X       X                  X              X                        X                X            X                 X                                     X                                    X                 1                 2                14
239      5/26/2016          PFJ MEDICAL CARE PC       X       X                  X              X                        X                X            X                 X                                     X                                                      4                 4                10
239      5/27/2016          RA MEDICAL SERVICES       X       X                  X              X                                         X                              X                                     X                                                                        1                10
240      6/2/2016           PFJ MEDICAL CARE PC       X       X                  X              X                         X               X            X                 X                                     X                                   X                  4                 4                14
240      6/7/2016           RA MEDICAL SERVICES       X                          X              X                                         X            X                 X                                     X                                   X                  4                 4                14
241       6/7/2016          PFJ MEDICAL CARE PC       X       X                  X              X                         X               X            X                 X                                                                         X                  3                 3                14
247       7/8/2016          PFJ MEDICAL CARE PC       X       X                  X              X                         X               X            X                 X                                     X                                                      3                 3
248       7/8/2016          PFJ MEDICAL CARE PC       X       X                                 X                         X               X            X                 X                                     X                                   X                  3                 3                13
249       7/8/2016          PFJ MEDICAL CARE PC       X       X                  X              X                         X               X            X                 X                                     X                                                      3                 3
250      7/11/2016          PFJ MEDICAL CARE PC       X       X                                 X                         X               X            X                 X                                     X                                   X                  3                 3                13
244      7/15/2016          PFJ MEDICAL CARE PC       X       X                  X              X                         X               X            X                 X                                     X                                   X                  5                 5                15
253      7/25/2016          PFJ MEDICAL CARE PC       X       X                  X              X                         X               X            X                 X                                     X                                   X                  3                                  15
245       8/5/2016          PFJ MEDICAL CARE PC       X       X                                 X                         X               X            X                 X                                     X                                   X                  3                 3                13
251       8/5/2016          PFJ MEDICAL CARE PC       X       X                                 X                         X               X            X                 X                                     X                                   X                  5                 5                14
256      8/19/2016          PFJ MEDICAL CARE PC       X       X                                 X                         X               X            X                 X                                     X                                                                                         15
256      9/15/2016          PFJ MEDICAL CARE PC       X                          X              X                         X                            X                 X                                     X                                                                                         15
257      8/19/2016          PFJ MEDICAL CARE PC       X        X                 X              X                         X               X            X                 X                                     X                                                                        3                14
257      9/15/2016          PFJ MEDICAL CARE PC       X                          X              X                         X               X            X                 X                                     X                                                      3                 3                14
258      8/19/2016          PFJ MEDICAL CARE PC       X        X                                X                         X                                              X                                     X                                                                                         14
258      10/3/2016        JFP MEDICAL SERVICES PC     X        X                 X              X                         X                            X                 X                                     X                                                                                         14
243      8/22/2016          PFJ MEDICAL CARE PC       X       X                  X              X                        X                X            A                 X                   A                 X                 A                                    A                 A                10
259      8/26/2016          PFJ MEDICAL CARE PC       X       X                                 X                        X                X            X                 X                                     X                                   X                  4                 4                15
259      9/16/2016          PFJ MEDICAL CARE PC               X                  X                                       X                X            X                 X                                     X                                   X                                                     15
254      8/26/2016          PFJ MEDICAL CARE PC       X       X                                 X                        X                X            X                 X                                     X                                   X                  4                 4                14
254      10/7/2016        JFP MEDICAL SERVICES PC     X       X                  X              X                                         X            X                 X                                     X                                   X                                                     14
260      8/29/2016          PFJ MEDICAL CARE PC       X       X                  X              X                                         X            X                 X                                     X                                   X                  3                 3                15
260      9/19/2016          PFJ MEDICAL CARE PC       X       X                  X              X                        X                X            X                 X                                     X                                   X                  1                                  15
255      9/2/2016           PFJ MEDICAL CARE PC       X       X                                 X                        X                X            X                 X                                     X                                   X                  3                 3                14
242      9/9/2016           PFJ MEDICAL CARE PC       X       X                                 X                        X                X            X                 X                                     X                                   X                  4                 4                15
242      9/16/2016          PFJ MEDICAL CARE PC       X       X                                 X                        X                X            X                 X                                     X                                   X                                                     15
242      11/1/2016          JFL MEDICAL CARE PC               X                  X                                       X                X            X                 X                                     X                                   X                                                     15
263      9/26/2016          PFJ MEDICAL CARE PC               X                                                          X                X            X                 X                                     X                                   X                                                     15
264      9/26/2016          PFJ MEDICAL CARE PC               X                  X                                       X                X            X                 X                                     X                                   X                                    3                14
264     11/16/2016          JFL MEDICAL CARE PC               X                  X              X                        X                X                              X                                     X                                   X                                    4                14
265      9/26/2016          PFJ MEDICAL CARE PC       X       X                  X                                       X                X            X                 X                                     X                                   X                                                     15
265      11/4/2016          JFL MEDICAL CARE PC       X       X                                 X                        X                             X                 X                                     X                                   X                                                     15
266      10/3/2016        JFP MEDICAL SERVICES PC             X                  X              X                        X                X                              X                                     X                                   X                                                     15
266      11/9/2016          JFL MEDICAL CARE PC               X                  X                                       X                X            X                 X                                     X                                   X                                                     15
267      10/4/2016        JFP MEDICAL SERVICES PC     X       X                  X              X                        X                X            X                 X                                     X
268      10/7/2016        JFP MEDICAL SERVICES PC     X       X                  X              X                        X                X            X                 X                                     X                                   X                                    3                14
270      10/7/2016        JFP MEDICAL SERVICES PC     X       X                  X              X                        X                X            X                 X                                     X                                   X                                                     14
271      10/7/2016        JFP MEDICAL SERVICES PC     X                          X              X                        X                X            X                 X                                     X                                   X                                    1                14
271      11/1/2016          JFL MEDICAL CARE PC       X       X                                 X                        X                             X                 X                                     X                                   X                                    2                14
272     10/10/2016        JFP MEDICAL SERVICES PC     X       X                  X              X                        X                X            X                 X                                     X                                   X                                    1                15
272      11/1/2016          JFL MEDICAL CARE PC       X       X                  X              X                        X                             X                 X                                     X                                   X                                    2                15
273     10/21/2016       ALLAY MEDICAL SERVICES PC    X       X                  X              X                        X                X            X                 X                                     X                                   X                                                     14
273     11/16/2016          JFL MEDICAL CARE PC       X       X                  X              X                        X                                               X                                     X                                   X                                    2                14
246     11/10/2016           KP MEDICAL CARE PC       X       X                  X              X                        X                X                              X                                     X                                   X                                    1                14
274     12/14/2016          JFL MEDICAL CARE PC       X       X                  X              X                        X                             X                 X                                     X                                   X                                    3                 9
275     11/23/2016          JFL MEDICAL CARE PC       X       X                  X              X                        X                X            X                 X                                     X                                   X                                    2                14
275      12/1/2016           KP MEDICAL CARE PC       X       X                  X              X                                         X            X                 X                                     X                                   X                                    3                14
281     11/30/2016          JFL MEDICAL CARE PC               X                  X              X                                         X                              X                                     X                                   X                                    3                14
281      12/2/2016           KP MEDICAL CARE PC                                  X                                                        X            X                 X                                     X                                   X                                    1                14
282     11/30/2016          JFL MEDICAL CARE PC       X        X                 X              X                         X               X                              X                                     X                                                                        3
282      12/1/2016           KP MEDICAL CARE PC       X        X                 X              X                                         X                              X                                     X                                                                        3
276     11/30/2016          JFL MEDICAL CARE PC       X        X                 X              X                         X               X            X                 X                                     X                                   X                                    3                14




                                                                                                                                          Page 8
                                                                          Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 161 of 475 PageID #:
                                                                                                 Exhibit 2 - Medical Doctor
                                                                                                                      6555 Initial Evaluations
                                                                           Patient Complaints                                                                                                                                     Treatment Plan
                                                                                                                               Lumbar Sprain/Strain,                                                 Treatment Plan:                     Treatment Plan:   Billed Services:   Treatment Plan:   Treatment Plan:
RICO                                                               Neck Lower Back      Pain Every   Cervical Sprain/Strain,                           Other Treatment Plan:      Billed Services:                     Billed Services:                                                                           Billed Services:
       Date of Service                   Provider                                                                                 Low Back Pain,                                                        Synoptic                          Computerized     Computerized        X-Ray Regions      MRI Regions
NO.                                                                Pain    Pain            Day       Cervicalgia, Myofacitis                           Region Physical Therapy   Physical Therapy                        Synaptic TX                                                                                DME Items
                                                                                                                                    Myofacitis                                                          NM Block                            ROM/MMT           ROM/MT             Referred          Referred
276      12/5/2016                 KP MEDICAL CARE PC                X       X                  X              X                        X                X            X                 X                                     X                                    X                                   3                14
283     11/30/2016                JFL MEDICAL CARE PC                X       X                  X              X                        X                X            X                 X                                     X                                    X                                   3                14
283      12/5/2016                 KP MEDICAL CARE PC                X       X                  X              X                        X                X            X                 X                                     X                                    X                                   3                14
280     11/30/2016                JFL MEDICAL CARE PC                X                          X              X                                         X            X                 X                                     X                                    X                                   2                15
280      12/1/2016                 KP MEDICAL CARE PC                X       X                  X              X                                         X            X                 X                                     X                                    X                                   2                15
278      12/2/2016                JFL MEDICAL CARE PC                        X                  X                                        X               X            X                 X                                     X                                    X                                   2                15
278     12/12/2016                 KP MEDICAL CARE PC                        X                  X                                        X               X            X                 X                                     X                                    X                                   1                15
279      12/2/2016                JFL MEDICAL CARE PC                        X                  X                                        X               X            X                 X                                     X                                    X                                   1                15
277      12/5/2016                 KP MEDICAL CARE PC                X       X                  X              X                         X               X            X                 X                                     X                                    X                                   3                 9
284      12/8/2016                 KP MEDICAL CARE PC                X       X                  X              X                         X               X            X                 X                                     X                                    X                                   3                14
284     12/21/2016                JFL MEDICAL CARE PC                X       X                  X              X                         X               X            X                 X                                     X                                    X                                   3                14
285     12/14/2016                JFL MEDICAL CARE PC                X                          X              X                                                      X                 X                                     X                                    X                                   1                15
286     12/14/2016                JFL MEDICAL CARE PC                        X                  X                                        X                            X                 X                                     X                                    X                                   1                 1
287     12/14/2016                JFL MEDICAL CARE PC                X                          X              X                                         X            X                 X                                     X                                    X                                   3                15
287     12/15/2016                 KP MEDICAL CARE PC                X                          X                                                        X            X                 X                                     X                                    X                                   2                15
288     12/21/2016                JFL MEDICAL CARE PC                 X       X                 X              X                         X               X            X                 X                   X                 7                                                                        2                14
289     12/28/2016                JFL MEDICAL CARE PC                 X       X                 X              X                         X               X            X                 X                                     X                                                                        3                 9
289     12/29/2016                 KP MEDICAL CARE PC                 X       X                 X              X                         X               X            X                 X                                     X                                                                        3                 9
290     12/28/2016                JFL MEDICAL CARE PC                 X       X                 X              X                         X                            X                 X                                                                         X                                    2                 9
290      1/12/2017                 KP MEDICAL CARE PC                 X       X                 X              X                         X                            X                 X                                                                         X                                    2                 9
292     12/28/2016                JFL MEDICAL CARE PC                 X       X                 X              X                         X               X            X                 X                                     X                                                                        3                14
291     12/28/2016                JFL MEDICAL CARE PC                 X       X                 X              X                         X               X            X                 X                                     X                                   X                                    3                12
291      1/12/2017                 KP MEDICAL CARE PC                 X       X                 X              X                         X               X            X                 X                                     X                                   X                                    2                12
293       1/3/2017                 KP MEDICAL CARE PC                 X       X                 X              X                                         X            X                 X                                     X                                   X                                    3                13
293      1/25/2017                JFL MEDICAL CARE PC                 X       X                 X              X                                         X            X                 X                                     X                                   X                                    1                13
294       1/3/2017                 KP MEDICAL CARE PC                                           X                                                        X            X                 X                                     X                                   X                                    2                14
295       1/3/2017                 KP MEDICAL CARE PC                 X       X                 X              X                         X               X                              X                                     X                                   X                                    3                10
202       1/4/2017                JFL MEDICAL CARE PC                 X       X                 X              X                         X               X            X                 X                                     X                                   X                                    3                14
202       1/9/2017                 KP MEDICAL CARE PC                         X                 X                                                        X                              X                                     X                                   X                                    2                14
296       1/9/2017                 KP MEDICAL CARE PC                         X                 X                                        X               X                              X                                     X                                   X                                    2                10
296      1/25/2017                JFL MEDICAL CARE PC                 X       X                 X              X                         X               X                              X                                     X                                   X                                    1                10
297       1/9/2017                 KP MEDICAL CARE PC                         X                 X                                                        X            X                 X                                     X                                   X                                    2
298       1/9/2017                 KP MEDICAL CARE PC                 X       X                 X              X                         X               X            X                 X                                     X                                   X                                    3                 9
299      1/12/2017                 KP MEDICAL CARE PC                 X       X                 X              X                         X               X            X                 X                                     X                                   X                                    2                13
300      1/25/2017                JFL MEDICAL CARE PC                 X       X                 X              X                         X               X            X                                                                                                                                3
                         (A) Missing or incomplete initial evaluation.




                                                                                                                                                         Page 9
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 162 of 475 PageID #:
                                     6556




                         Exhibit 3
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 163 of 475 PageID #:
                         Exhibit 3 - Physical Therapy Summary
                                           6557

                 Physical Therapy Treatment        Hot Pack Massage Ther Ex   Bio   Laser
      RICO
              1st DOS      Last DOS    DOS Count    97010    97124   97110 64550 97799
      NO.
        1     8/22/2013   10/16/2013       8             8     8       8       8      8
        2      9/6/2013    2/26/2014      45            45    44      45      37     34
        4      9/9/2013    12/9/2013      13            13    13      13      13     13
        3     9/13/2013     2/7/2014      41            41    41      41      26     34
        6    10/18/2013    4/24/2014      32            32    32      32      32     31
        5    10/25/2013    3/17/2014      39            39    39      39      39     39
        8    10/30/2013     3/7/2014      44            44    44      44      35     35
       10    10/31/2013     8/1/2014      75            65    63      65      73     73
       11     11/1/2013    4/28/2014      50            39    39      39      49     49
       12     11/5/2013    5/16/2014      34            33    33      32      33     33
       13     11/7/2013    4/23/2014      44            44    44      44      44     44
        9     11/7/2013   11/27/2013       6             5     5       5       6      6
       14    11/20/2013   12/10/2013       6             6     6       6       6      6
       15     12/3/2013     4/8/2014      25            25    25      25      25     25
       16     12/3/2013     5/7/2014      38            38    38      38      38     36
       17     12/4/2013    1/7/2014        8             8     8       8       8      7
       19    12/13/2013   12/13/2013       1             1     1       1       1      1
       20    12/16/2013    1/7/2014        4             4     4       4      4      4
       21    12/18/2013   2/20/2014       15            14    14      14      14     14
       22    12/18/2013   2/20/2014       14            14    14      14      10     10
       18    12/20/2013   1/15/2014        8             8    8        8      8      8
       25    12/31/2013    2/6/2014       14            14    14      14      14     14
       24     1/2/2014    3/24/2014       6              5    6        6
       23     1/7/2014    3/24/2014       8              8    8       8       7      8
       26     1/8/2014    2/20/2014       14            13    14      13      13     14
       27      1/8/2014     7/2/2014      22            22    22      22      22     22
       29      1/8/2014    5/27/2014      37            37    36      36      37     37
       30     1/15/2014    6/16/2015      69            68    68      68      61     69
       31     1/17/2014    2/21/2014       9             9     9       9       9      9
       32     1/20/2014    2/21/2014      12            12    12      12       9      9
       33     1/20/2014    2/20/2014      12            12    12      12      12     12
       35     1/27/2014    3/24/2014      18            18    18      18      18     18
       36     1/27/2014    4/14/2014      23            23    23      23      20     23
       34     1/28/2014     4/8/2014      16            16    16      16      16     16
       28     1/29/2014    2/14/2014       5             5     5       5       5      5
       37     1/29/2014    3/11/2014      12            12    12      12      12     12
       41      2/6/2014    7/29/2014      29            29    29      29      29     29
       40      2/7/2014    6/11/2014      37            23    23      23      37     37
       38     2/10/2014    2/20/2014       4             4     4       4       4      4
       43     2/10/2014   5/12/2014       19            19    19      18      19     19
       44     2/10/2014   3/27/2014       15            15    15      15      15     15
       39     2/12/2014   2/28/2014        7             7     7       7      7      7
       45     2/28/2014   4/14/2014       11            11    11      11      11     11
       46     2/28/2014    4/7/2014       12            12    12      12      12     12


                                               Page 1
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 164 of 475 PageID #:
                         Exhibit 3 - Physical Therapy Summary
                                           6558

                Physical Therapy Treatment        Hot Pack Massage Ther Ex   Bio   Laser
      RICO
              1st DOS     Last DOS    DOS Count    97010    97124   97110 64550 97799
      NO.
       47    2/28/2014    4/14/2014      13            13    13      13      13     13
       48     3/3/2014    3/28/2014       7             7     7       7       7      7
       42     3/4/2014    6/18/2014      24            24    24      24      24     24
       50    3/11/2014    6/30/2014      17            17    17      17       9      9
       51    3/11/2014    9/25/2014      35            30    30      30      32     35
       49    3/12/2014    3/26/2014       5             5     5       5       5      5
       55    3/14/2014     4/1/2014       8             8     8       8      8      8
       54    3/17/2014     4/3/2014       6             6     6       6      6      6
       52    3/18/2014   10/21/2014      23            18    18      18      23     23
       57    3/18/2014     4/3/2014       6             6     6       6      6      6
       53    3/18/2014    5/14/2014      10            10    10      10      10     10
       56    3/21/2014     4/1/2014       2             2     2       2
       58    3/25/2014     6/2/2014      13            13    13      13      13     10
       59    3/25/2014    6/20/2014      15            14    15      15      15     15
       60     4/1/2014    4/14/2014       5             5     5       5       5      5
       61     4/8/2014    11/2/2015      24            24    24      24      22     24
       62    4/11/2014     6/9/2015      58            41    41      40      53     49
       67    4/11/2014    8/14/2015      35            35    35      35      14     34
       63    4/15/2014     5/9/2014      10            10    10      10      10     10
       65    4/29/2014     5/5/2014       2             2     2       2       2      2
       66    4/30/2014   8/15/2014       17            14    14      14      14     14
       70     5/1/2014   12/17/2014      19            19    19      19      19     19
       71    5/19/2014   9/16/2014       31            31    31      31      21     30
       72    5/22/2014   7/18/2014       16            10    10      10      16     16
       73    5/23/2014   12/2/2014       32            10    10      10      20     29
       74    5/29/2014   9/12/2014       25            25    25      25      25     25
       77     6/4/2014    8/26/2014      13            11    11      11      12     11
       78     6/4/2014   10/22/2014      38            37    38      38      38     38
       79     6/4/2014     7/9/2014       9             8     9       9       9      7
       75     6/5/2014    6/11/2014       3             3     3       3       3      3
       76     6/6/2014   11/25/2014      23            22    23      23      18     19
       81    6/12/2014    7/29/2015      28            28    28      28      28     28
       82    6/23/2014   11/21/2014      13            13    13      13      13     13
       69     7/3/2014     1/7/2015      16            16    16      16      15     13
       83     7/3/2014   12/16/2015      23            22    22      22      21     22
       84    7/10/2014     8/8/2014      12            12    12      12      12     12
       85    7/11/2014     8/6/2014      12            12    12      12      12     12
       87    7/21/2014    1/16/2015      41            41    41      41      35     35
       89    7/21/2014    3/11/2015      42            42    42      42      40     32
       92    8/11/2014     9/4/2014      11             9     9       9       6      6
       86    8/11/2014    9/18/2014       5             5     5       5       5      5
       93    8/13/2014   11/14/2014      24            24    24      24      24     24
       96    8/27/2014    2/23/2015      29            29    29      29      29     29
       97    8/27/2014   11/10/2014      18            17    17      17      17     17


                                              Page 2
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 165 of 475 PageID #:
                         Exhibit 3 - Physical Therapy Summary
                                           6559

                 Physical Therapy Treatment        Hot Pack Massage Ther Ex   Bio   Laser
      RICO
              1st DOS      Last DOS    DOS Count    97010    97124   97110 64550 97799
      NO.
        98    8/27/2014    10/2/2014      17            16    16      16      16     16
        99    8/28/2014    4/22/2015      34            33    34      34      33     28
        94     9/2/2014    10/8/2014      10            10    10      10      10     10
        95     9/2/2014    10/8/2014      10            10    10      10      10     10
       100     9/2/2014    2/18/2016      15            13    14      13       7      7
       101     9/3/2014    11/4/2014      11            11    11      11      11     11
        90    9/17/2014    9/17/2014       1             1     1       1       1      1
       103    9/18/2014   11/28/2014      16            16    16      16      11     16
       104    9/19/2014    1/13/2015      31            31    30      31      31     31
       105    9/23/2014   10/24/2014       9             9     9       9       9      9
       107    9/23/2014    1/30/2015      10            10    10      10      10     10
      108     9/23/2014   11/25/2014      13            13    11      13      13     13
      109     9/25/2014    1/15/2015      12            12    12      12      12     12
      110     9/25/2014    1/21/2015      11            11    11      11       9      9
      112     9/26/2014   12/5/2014       13            10    10      10       9     12
      111     10/2/2014   10/22/2014       8             8    8        8      8      8
       88    10/6/2014    7/16/2015       69            68    67      68      69     69
      113    10/16/2014   12/4/2014       14            14    14      14      14     14
      106    10/17/2014    2/3/2015       15            15    15      15      15     15
      115    11/11/2014    1/8/2015       15            15    15      15      15     5
      117    11/11/2014    1/8/2015       15            15    15      15      15     15
      116    11/17/2014   1/20/2015       14            14    14      14      14     14
      102    11/18/2014   12/10/2014      6              6    6        6      6      6
      114    11/19/2014   2/12/2015       11            11    11      11      9      9
      118    12/4/2014    2/24/2015       29            29    29      29      29     28
      121    12/17/2014   1/21/2015       14            14    14      14      14     14
       120   12/17/2014    1/12/2015      10            10    10      10       9     10
       122   12/17/2014     3/2/2015      23            11    11      11      23     23
       123   12/17/2014    1/23/2015      16            16    16      16      16     16
       119   12/22/2014    1/19/2015       5             5     5       5       5      5
       128    1/19/2015    2/25/2015      10            10    10      10      10     10
       129    1/19/2015     3/5/2015      15            15    15      15      15     15
       130    1/19/2015    2/19/2015      10            10    10      10      10     10
       132    2/10/2015    6/10/2015      25            25    25      25      25     25
       131    2/10/2015    5/15/2015       8             8     8       8       6      8
       133    2/13/2015    4/29/2015       7             7     7       7       7      7
       136    2/19/2015    5/20/2015      13            13    13      13      12     13
       134    2/19/2015    2/25/2015       3             3     3       3       3      3
       139    2/25/2015    10/7/2015      16            16    16      16      15     16
       140    2/26/2015    7/22/2015      21            20    20      20      14     10
      137     2/26/2015    12/8/2015      47            46    46      46      46     46
      148      3/2/2015    3/26/2015      10            10    10      10      10     10
      147      3/3/2015    3/26/2015      11            11    11      11      11     11
      149      3/3/2015    3/26/2015      11            11    11      11      11     11


                                               Page 3
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 166 of 475 PageID #:
                         Exhibit 3 - Physical Therapy Summary
                                           6560

                 Physical Therapy Treatment        Hot Pack Massage Ther Ex   Bio   Laser
      RICO
              1st DOS      Last DOS    DOS Count    97010    97124   97110 64550 97799
      NO.
       146     3/3/2015    4/22/2015      10            10    10      10      10     10
       143     3/4/2015     4/1/2015      11            11    11      11      11     11
       151     3/6/2015    3/25/2015       5             5     5       5       5      5
       150    3/10/2015    3/27/2015       9             9     9       9       9      9
       145   3/30/2015      4/9/2015       5             5     5       5       5      5
       138     4/2/2015     5/8/2015       5             5     5       5       5      5
       135     4/2/2015    5/20/2015       6             6     6       6       6      6
       142   4/21/2015      9/3/2015      21            21    20      21      21     17
       141   4/21/2015     8/20/2015      20            20    20      20      19     20
       153   4/23/2015      5/1/2015       5             5     5       5       5      5
       154   4/30/2015     7/15/2015      16            16    16      16      16     16
       156   4/30/2015     5/21/2015       8             7     7       7       7      7
       158    5/7/2015      6/8/2015       4             4     4       4       4      4
       159   5/11/2015     9/16/2015      38            38    38      38      37     33
       157   5/19/2015     9/25/2015      33            31    32      32      33     32
      161    5/20/2015    12/11/2015      28            26    26      26      25     28
      160    5/26/2015     12/4/2015      54            49    49      49      49     54
      162    5/27/2015    10/27/2015      31            31    31      31      31     31
      164     6/9/2015    10/26/2015      26            23    23      23      24     25
      125     7/1/2015     1/11/2016      57            57    57      57      52     56
      166    7/13/2015    10/20/2015      16            16    16      16      16     12
      167     7/9/2015      9/8/2015      18            18    18      18      18     19
      165    7/20/2015    7/20/2015       1              1    1        1      1      1
      169    7/24/2015    10/7/2015       28            21    21      21      28     28
      170     8/3/2015    10/28/2015      10            10    10      10      10     10
      172    8/11/2015    9/24/2015       14            14    14      14      14     13
       174    8/25/2015   10/30/2015      10            10    10      10      10     10
       173     9/8/2015    3/24/2016      13            13    13      13      13     13
       176    9/14/2015    1/26/2016      43            43    43      43      43     43
       177    9/16/2015    10/9/2015       8             8     8       8       8      8
       127   9/16/2015     6/23/2016      95            95    95      95      95     95
       175   9/16/2015    10/15/2015       8             8     8       8       7      8
       178   10/14/2015    7/28/2016      87            84    84      84      85     86
       124   11/11/2015    1/12/2016      11            11    11      11      11     11
       182   11/11/2015   11/11/2015       1             1     1       1       1      1
       181   11/16/2015     3/1/2016      18            18    18      18      18     18
       183   11/16/2015    3/15/2016      19            19    19      19      19     19
       184   11/17/2015    12/2/2015       5             5     5       5       5      5
       185   11/17/2015    2/24/2016      22            22    22      22      22     22
       186   11/17/2015     1/6/2016      16            16    16      16      16     16
       187   11/19/2015    2/18/2016      29            29    29      29      29     29
       188   12/3/2015    12/28/2015       8             8     8       8       8      3
       190   12/18/2015     3/3/2016      23            21    22      22      22     22
       191   12/18/2015    5/20/2016      38            38    38      38      38     38


                                               Page 4
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 167 of 475 PageID #:
                         Exhibit 3 - Physical Therapy Summary
                                           6561

                 Physical Therapy Treatment        Hot Pack Massage Ther Ex   Bio   Laser
      RICO
              1st DOS      Last DOS    DOS Count    97010    97124   97110 64550 97799
      NO.
       126   12/22/2015     3/1/2016      19            11    11      11      19     19
       189   12/23/2015     3/3/2016      17            17    17      17      16     17
       192    1/8/2016     5/20/2016      18            18    18      18       8     18
       193    1/8/2016     5/20/2016      20            13    13      13      18      9
       194   1/11/2016     3/11/2016      21            21    21      21      21     21
       196   1/11/2016     3/31/2016      21            21    21      21      21     21
       197   1/11/2016     3/15/2016      19            19    19      19      19     19
       195   1/13/2016      4/6/2016      25            25    25      24      15     25
       199   1/25/2016     3/23/2016      19            19    19      19      19     19
       200   1/25/2016     2/10/2016       8             8     8       8      8      8
       201   1/25/2016      4/6/2016      32            32    31      32      32     32
       198   1/26/2016     3/16/2016      11            11    11      11      10     11
       203   1/26/2016      4/8/2016      20            20    20      20      20     20
      205    1/28/2016    5/12/2016       27            27    27      27      27     27
      204    1/29/2016    3/16/2016        7             7     7       7
      206    2/24/2016    4/13/2016       15            15    15      15      15     15
      207    2/24/2016    4/13/2016       15            15    15      15      15     15
      208    2/24/2016    4/11/2016       17            17    17      17      17     17
      209    2/26/2016     3/9/2016        6             6     6       6       6      6
      211     3/9/2016    5/11/2016       18            18    18      18      18     18
      212    3/11/2016    6/10/2016       16            16    16      16      16     16
      210    3/14/2016     6/2/2016       28            27    27      27      27     27
      216    3/16/2016     8/5/2016       21            21    21      21      21     21
      213    3/17/2016    4/13/2016       11            11    11      11      11     11
      215    3/17/2016    7/13/2016       34            34    34      34      34     34
      217    3/23/2016    1/26/2017       36            35    36      36      36     36
       218   3/23/2016     7/27/2016      20            20    20      20      20     20
       220   3/25/2016     5/19/2016      17            17    17      17      17     16
       219    4/7/2016     5/12/2016       5             5     5       5       5      5
       228   4/15/2016      5/3/2016       8             8     8       8              8
       227   4/18/2016     4/26/2016       5             5     5       5       4      5
       229   4/18/2016     1/18/2017      41            37    37      37      41     41
       226   4/18/2016      6/2/2016      13            13    13      13      13     13
       230   4/19/2016      5/2/2016       6             6     6       6      6       6
       225   4/20/2016    10/10/2016      22            22    22      22      22     22
       231   4/21/2016     1/18/2017      26            26    26      26      26     26
       232   5/17/2016     8/25/2016      26            25    26      26
      233    5/17/2016    8/17/2016       16            16    16      16      16     16
      234    5/18/2016    10/18/2016      24            17    17      17      17     24
      235    5/19/2016    12/20/2016      87            86    86      86      85     85
      236    5/26/2016    1/11/2017       52            52    52      52      52     52
      239    5/27/2016     6/3/2016        4             4     4       4      4      4
      237    5/27/2016    7/12/2016       17            17    16      17      17     17
      238    5/31/2016    6/30/2016       15            15    15      15      15     15


                                               Page 5
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 168 of 475 PageID #:
                         Exhibit 3 - Physical Therapy Summary
                                           6562

                 Physical Therapy Treatment        Hot Pack Massage Ther Ex   Bio   Laser
      RICO
              1st DOS      Last DOS    DOS Count    97010    97124   97110 64550 97799
      NO.
       241    6/10/2016    7/15/2016       9             9     9       9
       240    6/10/2016    7/15/2016       9             9     9       9       9      9
       245    6/30/2016   10/25/2016      20            20    20      20      20     20
       246    6/30/2016   11/23/2016      22            22    22      22      16     22
       247    7/12/2016    7/19/2016       4             4     4       4       4      4
       248    7/12/2016     9/7/2016      16            16    16      16      16     16
       249    7/12/2016    7/22/2016       4             4     4       4       4      4
       250    7/12/2016     8/9/2016      11            11    11      11       7      7
       251   7/13/2016     7/19/2016       4             4     4       4       4      4
      253    7/18/2016     9/14/2016      26            25    26      25      26     26
      244    7/27/2016     9/19/2016       9             9     9       9       9      9
      254    8/12/2016    11/17/2016      33            32    32      32      32     32
      255    8/17/2016    10/10/2016      15            15    15      15      15     15
      256    8/19/2016    10/14/2016      22            22    22      22      22     22
      257    8/19/2016     9/28/2016      15            14    14      14      14     14
      258    8/22/2016    10/10/2016       8             8     8       8       2      8
      243    8/25/2016     9/29/2016       3             3     3       3       3      3
      260    8/26/2016    11/23/2016      24            24    24      24      24     24
      259    8/29/2016     10/3/2016      10            10    10      10      10     10
      262     9/8/2016    11/21/2016      17            17    17      17      17     17
      242    9/12/2016     1/26/2017      39            39    39      39      39     32
      263    9/28/2016    1/23/2017       20            20    20      20      20     20
      265    9/28/2016    11/21/2016      15            15    15      15      15     15
      264    9/29/2016    1/16/2017       16            16    16      16      16     16
      266    10/4/2016    1/13/2017       21            21    21      21      21     21
      267    10/5/2016    10/10/2016      2              2     2       2       2      2
       268    10/6/2016    12/5/2016      15            15    15      15      15     15
       270    10/7/2016   11/16/2016       9             9     9       9       9      9
       271   10/10/2016    1/20/2017      40            40    40      40      40     40
       272   10/12/2016     1/6/2017      29            29    29      29      29     29
       273   10/24/2016    1/18/2017      38            38    38      38      38     38
       275   11/25/2016   12/29/2016      10            10    10      10      10     10
       281    12/1/2016    1/18/2017      18            17    18      16      17     17
       282    12/1/2016   12/27/2016       4             1     1       1       4      1
       283    12/1/2016    1/17/2017      16            16    16      16      15     16
       280    12/1/2016    1/25/2017      13            13    13      13      13     13
       276    12/2/2016    1/26/2017      24            24    24      24      24     24
       278    12/5/2016    1/16/2017      10            10    10      10      10     10
      279    12/5/2016     1/13/2017       9             9     9       9       9      9
      277    12/6/2016    12/19/2016       4             4     4       4       3      3
      274    12/7/2016    12/28/2016       6             6     6       6       6      6
      284    12/12/2016    1/19/2017      16            16    16      16      16     16
      285    12/15/2016    1/24/2017      12            12    12      12      12     12
      286    12/15/2016    1/27/2017      10            10    10      10      10     10


                                               Page 6
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 169 of 475 PageID #:
                         Exhibit 3 - Physical Therapy Summary
                                           6563

                 Physical Therapy Treatment       Hot Pack Massage Ther Ex   Bio   Laser
      RICO
              1st DOS     Last DOS    DOS Count    97010    97124   97110 64550 97799
      NO.
       287   12/15/2016   1/26/2017      8              8    8        8      8      8
       288   12/20/2016   1/27/2017      7              7    7        7      7      7
       289   12/29/2016    1/9/2017      6              6    6        6      6      6
       292   12/30/2016   1/18/2017      8              7    8        7      7      7
       290    1/3/2017    1/23/2017      8              8    8        8
       291    1/3/2017    1/27/2017      12            12    12      12      12     12
       294    1/4/2017    1/26/2017      10            10    10      10      10     10
       293    1/5/2017    1/25/2017      10            10    10      10      10     10
       295    1/5/2017    1/26/2017      8              8    8        8      8      8
       202    1/6/2017    1/26/2017      8              8    8        8      8      8
       296   1/10/2017    1/25/2017      8              2    2        2      8      8
       297   1/10/2017    1/26/2017      7              7    7       7       7      7
       298   1/11/2017    1/26/2017      6             6     6       6       6      6
       299   1/13/2017    1/25/2017      5             5     5       5       5      5




                                              Page 7
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 170 of 475 PageID #:
                                     6564




                         Exhibit 4
                                         Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 171 of 475 PageID #:
                                                                 Exhibit 4 - Chiropractic
                                                                                    6565Initial Evaluations

                                        Patient Complaints                 Physical Exam Findings           Segmental Joint Dysfunction DX          Sprain Diagnosis                          Treatment Plan Recommendations
RICO                      Date of  Neck Middle Back Low Back      No Numbness        Paraspinal   Positive                                                                 Chiro Manipulative Therapy             Small Pain          Referral for
          Provider                                                                                         Cervical Thoracic Lumbar Hip      Cervical Thoracic Lumbar                                   Re-Exam              Ther Ex.
NO.                       Service  Pain      Pain        Pain   Tingling Weakness Tenderness Ortho Tests                                                                        3 times per week                  Fiber Test          X-Ray/MRI
  3    DARREN T MOLLO    9/4/2013   X         X            X                             X           X        X        X         X       X     X                       X                X                   X         X                    X
  4    DARREN T MOLLO    9/5/2013             X            X                             X           X                 X         X       X                             X                X                   X         X                    X
  2    DARREN T MOLLO   9/12/2013                          X             X               X           X        X        X         X       X                 X           X                X                   X         X                    X
  5    DARREN T MOLLO   10/15/2013  X         X            X             X               X           X        X        X         X       X     X                       X                X                             X                    X
 6     DARREN T MOLLO   10/21/2013   X       X          X                              X            X         X        X        X      X       X                       X               X                              X                     X
 7     DARREN T MOLLO   10/22/2013   X       X          X                              X            X         X        X        X      X       X                       X               X                   X          X                     X
 8     DARREN T MOLLO   10/30/2013   X                  X              X               X            X         X        X        X      X       X                       X               X                              X                     X
  9    DARREN T MOLLO   10/30/2013   X       X          X              X               X            X         X        X        X                                      X               X                              X                     X
 10    DARREN T MOLLO    11/1/2013                      X              X               X            X                  X        X      X                   X           X               X                   X          X                     X
 12    DARREN T MOLLO    11/1/2013   X       X          X                              X            X         X        X        X      X       X                       X               X                              X                     X
 11    DARREN T MOLLO    11/4/2013                      X              X               X            X                  X        X      X                   X           X               X                   X                                X
 13    DARREN T MOLLO    11/8/2013   X                  X              X               X            X         X        X        X      X       X                       X                                              X                     X
 14    DARREN T MOLLO   11/26/2013   X                  X              X                            X         X        X        X      X       X                       X               X                   X          X                     X
 15    DARREN T MOLLO    12/5/2013   X                  X              X               X            X         X        X        X              X                       X               X                   X          X                     X
 16    DARREN T MOLLO    12/5/2013   X       X          X              X               X            X         X        X        X              X                       X               X                   X          X                     X
 18    DARREN T MOLLO    12/9/2013   X                  X              X               X            X         X        X        X      X       X                       X               X                   X          X                     X
 19    DARREN T MOLLO   12/11/2013   X       X          X                              X            X                                                                                  X                   X                                X
 20    DARREN T MOLLO   12/16/2013   X       X          X              X               X            X         X        X        X              X           X           X               X
 21    DARREN T MOLLO   12/18/2013   X                  X              X               X            X         X        X        X      X       X           X           X               X
 22    DARREN T MOLLO   12/18/2013   X       X          X              X               X            X         X        X        X      X       X           X           X               X
 23    DARREN T MOLLO   12/26/2013           X          X                              X            X                  X        X      X                               X               X                   X          X                     X
 25    DARREN T MOLLO   12/31/2013   X                  X              X               X            X         X        X        X      X       X                       X               X                   X          X                     X
 17    DARREN T MOLLO     1/7/2014                      X                              X            X                  X        X      X                               X               X                   X                                X
 26    DARREN T MOLLO     1/7/2014   X                  X              X               X            X         X        X        X      X                               X               X                              X                     X
 27    DARREN T MOLLO     1/7/2014   X                  X              X               X            X         X        X        X      X       X                       X               X                   X          X                     X
 29    DARREN T MOLLO     1/7/2014   X                                 X               X            X         X        X                       X           X                           X                   X          X                     X
 33    DARREN T MOLLO   1/17/2014    X       X          X              X               X            X         X        X        X      X       X           X           X               X                   X          X                     X
 31    DARREN T MOLLO   1/17/2014    X       X          X              X                            X         X        X        X      X       X           X           X               X                   X          X                     X
 28    DARREN T MOLLO   1/20/2014    A        A         A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

 32    DARREN T MOLLO   1/23/2014    X       X                         X               X            X         X        X        X              X           X                           X                   X          X                     X
 35    DARREN T MOLLO   1/24/2014    X                  X              X               X            X         X        X        X      X       X           X           X               X                   X          X          X          X
 36    DARREN T MOLLO   1/24/2014    X       X          X              X               X            X         X        X        X      X       X           X           X               X                   X          X          X          X
 37    DARREN T MOLLO   1/28/2014    X       X          X                              X            X         X        X        X      X       X                       X               X                   X          X                     X
 34    DARREN T MOLLO   1/29/2014                       X              X               X            X                  X        X      X                   X           X               X                   X          X          X          X
 39    DARREN T MOLLO     2/5/2014   X       X          X              X               X            X                                                                                  X                   X          X          X          X
 41    DARREN T MOLLO     2/5/2014   X       X          X              X                            X         X        X        X      X       X           X           X               X                   X          X          X          X
 40    DARREN T MOLLO     2/5/2014   X       X                         X               X            X         X        X        X      X       X           X           X               X                   X          X
 42    DARREN T MOLLO     2/5/2014   A        A         A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

 44    DARREN T MOLLO   2/10/2014    X                  X              X               X            X         X        X        X      X       X           X           X               X                   X          X          X          X
 38    DARREN T MOLLO   2/11/2014    X                  X                              X            X         X        X        X              X                       X               X                   X          X                     X
 43    DARREN T MOLLO   2/11/2014    X       X          X              X               X            X         X        X        X      X       X                       X               X                   X          X                     X
 46    DARREN T MOLLO   2/27/2014    X                                 X               X            X         X        X                       X           X                           X                   X          X                     X
 47    DARREN T MOLLO   2/27/2014    X       X          X              X               X            X         X        X        X      X                   X           X               X                   X          X                     X



                                                                                                         Page 1
                                                    Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 172 of 475 PageID #:
                                                                            Exhibit 4 - Chiropractic
                                                                                               6566Initial Evaluations

                                                   Patient Complaints                 Physical Exam Findings           Segmental Joint Dysfunction DX          Sprain Diagnosis                          Treatment Plan Recommendations
RICO                                Date of   Neck Middle Back Low Back      No Numbness        Paraspinal   Positive                                                                 Chiro Manipulative Therapy             Small Pain          Referral for
               Provider                                                                                               Cervical Thoracic Lumbar Hip      Cervical Thoracic Lumbar                                   Re-Exam              Ther Ex.
NO.                                 Service   Pain      Pain        Pain   Tingling Weakness Tenderness Ortho Tests                                                                        3 times per week                  Fiber Test          X-Ray/MRI
 48        DARREN T MOLLO         2/27/2014    X         X            X             X               X           X        X        X         X       X     X                       X                X                   X         X                    X
 45        DARREN T MOLLO         2/27/2014    X         X            X             X               X           X        X        X         X       X     X           X           X                                    X         X         X          X
 51        DARREN T MOLLO         3/10/2014              X            X             X               X           X                 X         X       X                 X           X                X                   X         X         X          X
 49        DARREN T MOLLO         3/11/2014    X                                    X               X           X        X        X                       X           X                            X                             X                    X
 53        DARREN T MOLLO         3/12/2014    X         X            X             X               X           X        X        X         X       X     X           X           X                X                   X         X                    X
 50        DARREN T MOLLO         3/12/2014              X            X             X               X           X                 X         X       X                 X           X                X                   X         X                    X
 55        DARREN T MOLLO         3/14/2014              X            X             X               X           X        X        X         X       X     X           X           X                X                   X         X                    X
 57        DARREN T MOLLO         3/17/2014              X            X             X               X           X                 X         X       X                 X           X                X                   X         X                    X
 52    ISLAND LIFE CHIROPRACTIC   3/19/2014    X         X            X             X               X           X        X        X         X       X     X           X           X                X                   X         X         X          X
 59        DARREN T MOLLO         3/20/2014              X            X             X               X           X                 X         X       X                             X                X                   X         X                    X
 58        DARREN T MOLLO         3/20/2014              X                          X               X           X        X        X                                   X                            X                             X                    X
 54        DARREN T MOLLO         3/21/2014    X         X            X             X               X           X        X        X         X       X     X           X           X                X                   X         X                    X
 60        DARREN T MOLLO          4/1/2014    X                      X                             X           X        X        X         X       X     X                       X                X                   X         X                    X
 65        DARREN T MOLLO         4/10/2014              X            X                             X           X                 X         X       X                 X           X                X                   X         X                    X
 67        DARREN T MOLLO         4/10/2014    X                   X              X               X            X         X        X        X      X       X                       X               X                              X                     X
 62        DARREN T MOLLO         4/11/2014             X          X              X               X            X                  X        X      X                   X           X               X                   X          X          X          X
 63        DARREN T MOLLO         4/11/2014    X        X                         X               X            X         X        X                       X           X                           X                   X          X          X          X
 68        DARREN T MOLLO         4/11/2014             X          X              X               X            X                  X        X      X                   X           X               X                              X          X          X
 66        DARREN T MOLLO         4/16/2014             X          X              X               X            X                  X        X      X                   X           X               X                   X          X          X          X
 52        DARREN T MOLLO         4/22/2014    X        X          X              X               X            X         X        X        X      X       X           X           X               X                   X          X          X          X
 69        DARREN T MOLLO          5/1/2014    X        X          X                              X            X         X        X        X              X           X           X               X                              X                     X
 71        DARREN T MOLLO         5/20/2014    X                   X              X               X            X         X        X        X      X       X                       X               X                   X          X                     X
 73        DARREN T MOLLO         5/27/2014    X        X          X                              X            X         X        X        X      X       X                       X               X                              X                     X
 75        DARREN T MOLLO          6/3/2014    X                   X              X               X            X         X        X        X              X                       X               X                   X          X                     X
 78        DARREN T MOLLO          6/3/2014             X          X                              X            X                  X        X      X                   X           X               X                   X          X                     X
 80        DARREN T MOLLO          6/3/2014    X        X                                         X            X         X        X                       X           X                           X                              X                     X
 76        DARREN T MOLLO         6/10/2014    X        X          X              X               X            X         X        X        X      X       X                       X               X                              X                     X
 74        DARREN T MOLLO         6/17/2014    X                   X              X               X            X         X        X        X      X       X                       X               X                              X                     X
 70        DARREN T MOLLO         7/10/2014    A        A          A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

 64        DARREN T MOLLO         7/10/2014    A        A          A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

 85        DARREN T MOLLO         7/15/2014             X          X              X               X            X                  X        X      X                               X               X                              X
 81        DARREN T MOLLO         7/15/2014    A        A          A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

 87        DARREN T MOLLO         7/17/2014             X          X                              X            X                                                                                  X                              X
 90        DARREN T MOLLO         7/22/2014                        X              X               X            X                  X        X                          X           X               X                              X
 88        DARREN T MOLLO         7/31/2014    X        X          X                              X                                                                                               X                   X
 92        DARREN T MOLLO         8/12/2014    X        X                         X               X            X         X        X                       X           X                           X                   X          X
 94        DARREN T MOLLO         8/21/2014    X                                  X               X            X         X        X                       X                                       X                   X
 95        DARREN T MOLLO         8/21/2014    X                                                  X            X         X        X        X      X       X                       X               X                   X          X
 86        DARREN T MOLLO         8/21/2014    A        A          A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

 96        DARREN T MOLLO         8/26/2014                        X              X               X                               X        X      X                               X               X                   X          X
 97        DARREN T MOLLO         8/26/2014                        X              X               X            X                  X        X      X                               X               X                   X          X
 98        DARREN T MOLLO         8/26/2014                        X              X               X                               X        X      X                               X               X                   X          X
 93        DARREN T MOLLO          9/2/2014    X                   X              X               X            X         X        X        X      X       X                       X               X                   X          X




                                                                                                                    Page 2
                                           Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 173 of 475 PageID #:
                                                                   Exhibit 4 - Chiropractic
                                                                                      6567Initial Evaluations

                                          Patient Complaints                 Physical Exam Findings           Segmental Joint Dysfunction DX          Sprain Diagnosis                          Treatment Plan Recommendations
RICO                      Date of    Neck Middle Back Low Back      No Numbness        Paraspinal   Positive                                                                 Chiro Manipulative Therapy             Small Pain          Referral for
          Provider                                                                                           Cervical Thoracic Lumbar Hip      Cervical Thoracic Lumbar                                   Re-Exam              Ther Ex.
NO.                       Service    Pain      Pain        Pain   Tingling Weakness Tenderness Ortho Tests                                                                        3 times per week                  Fiber Test          X-Ray/MRI
 100   DARREN T MOLLO    9/2/2014     X                      X             X               X           X        X        X         X       X     X                       X                X                   X         X
 101   DARREN T MOLLO    9/3/2014     X         X            X             X               X           X        X        X         X       X     X                       X                X                   X         X
 102   DARREN T MOLLO   9/16/2014     X                                                    X                    X        X         X             X           X                            X                   X         X
 105   DARREN T MOLLO   9/22/2014     X                      X             X               X           X        X        X         X             X                       X                X                   X         X
 106   DARREN T MOLLO   9/22/2014     X                      X             X               X           X        X        X         X             X                       X                X                             X
 107   DARREN T MOLLO   9/22/2014               X            X             X               X           X        X        X         X       X                             X                X                             X
 108   DARREN T MOLLO   9/22/2014     X                      X             X               X           X        X        X         X             X                       X                X                   X         X
104    DARREN T MOLLO   9/25/2014     A        A          A              A               X            X         X        X        X                                      X               X                   X          X
114    DARREN T MOLLO   9/30/2014     X        X          X              X                            X         X        X        X              X                       X               X                   X          X
103    DARREN T MOLLO   10/1/2014     X        X          X              X               X            X         X        X        X                                      X               X                   X          X
111    DARREN T MOLLO   10/1/2014                         X              X               X            X                  X        X      X                               X               X                   X          X
 99    DARREN T MOLLO   10/2/2014     X                   X                              X            X                  X        X      X                               X               X                   X          X
113    DARREN T MOLLO   10/27/2014             X          X                              X            X                                                                                  X                              X
112    DARREN T MOLLO   10/29/2014    A        A          A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

115    DARREN T MOLLO   11/7/2014     X        X                         X               X            X         X        X                       X                                       X                   X          X
116    DARREN T MOLLO   11/12/2014                        X              X               X            X                  X        X      X                               X               X                   X
117    DARREN T MOLLO   11/12/2014    A        A          A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

 30    DARREN T MOLLO   12/12/2014                                       X               X            X
121    DARREN T MOLLO   12/17/2014                        X              X               X                               X        X      X                                               X                   X
122    DARREN T MOLLO   12/17/2014    X                   X                              X            X         X        X        X                                      X               X                   X          X
123    DARREN T MOLLO   12/17/2014    X                                                  X            X                                                                                  X                   X          X
120    DARREN T MOLLO   12/22/2014    A        A          A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

110    DARREN T MOLLO   1/15/2015     A        A          A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

129    DARREN T MOLLO   1/16/2015     X        X                                         X            X         X        X                       X           X                           X                   X          X
131    DARREN T MOLLO   1/16/2015     X                   X                              X            X         X        X        X      X       X                       X               X                              X
128    DARREN T MOLLO   1/16/2015     X        X                         X               X            X         X        X                       X           X                           X                   X          X
130    DARREN T MOLLO   1/19/2015     X        X          X                              X            X         X        X        X      X       X                       X               X                   X          X
133    DARREN T MOLLO    2/9/2015     X                   X                              X            X         X        X        X              X                       X               X                              X
134    DARREN T MOLLO   2/11/2015     X                   X                              X            X         X        X        X      X                   X           X               X                   X
135    DARREN T MOLLO   2/18/2015              X          X              X               X            X         X        X        X      X                               X               X                   X
136    DARREN T MOLLO   2/18/2015     X                   X              X               X            X         X        X        X      X       X                       X               X
132    DARREN T MOLLO   2/19/2015                         X                              X            X                  X        X                          X           X               X                              X
139    DARREN T MOLLO   2/23/2015     X        X          X              X               X            X         X        X        X      X       X                       X               X                   X
141    DARREN T MOLLO   2/24/2015     X                                  X               X            X         X        X                       X           X                           X                   X
137    DARREN T MOLLO   2/25/2015     X                   X              X               X            X         X        X        X      X       X                       X               X                   X
142    DARREN T MOLLO   2/26/2015     X        X          X              X               X            X                                          X           X           X               X                              X
143    DARREN T MOLLO   2/26/2015     X        X                         X               X            X         X        X                       X           X                           X                              X
144    DARREN T MOLLO   2/26/2015     X                   X              X               X            X         X        X                       X                       X               X                              X
145    DARREN T MOLLO   2/26/2015     X        X                         X               X            X         X        X                       X           X                           X                              X
146    DARREN T MOLLO   2/26/2015     X                   X              X               X            X         X                 X              X                       X               X                              X
138    DARREN T MOLLO   2/27/2015                         X              X               X            X                  X        X      X                               X               X                   X
148    DARREN T MOLLO   2/27/2015              X          X              X               X                               X        X      X
149    DARREN T MOLLO    3/2/2015     X                                  X               X            X         X        X        X              X           X                           X                   X
150    DARREN T MOLLO    3/6/2015                         X              X               X            X                  X        X      X                                               X                   X          X



                                                                                                           Page 3
                                                     Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 174 of 475 PageID #:
                                                                             Exhibit 4 - Chiropractic
                                                                                                6568Initial Evaluations

                                                    Patient Complaints                 Physical Exam Findings           Segmental Joint Dysfunction DX          Sprain Diagnosis                          Treatment Plan Recommendations
RICO                               Date of     Neck Middle Back Low Back      No Numbness        Paraspinal   Positive                                                                 Chiro Manipulative Therapy             Small Pain          Referral for
               Provider                                                                                                Cervical Thoracic Lumbar Hip      Cervical Thoracic Lumbar                                   Re-Exam              Ther Ex.
NO.                                Service     Pain      Pain        Pain   Tingling Weakness Tenderness Ortho Tests                                                                        3 times per week                  Fiber Test          X-Ray/MRI
 61        DARREN T MOLLO         3/11/2015     A        A          A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

152        DARREN T MOLLO         3/12/2015     X        X          X                              X            X         X        X        X              X           X           X               X                              X
140        DARREN T MOLLO         3/12/2015     A        A          A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

147        DARREN T MOLLO         3/18/2015     A        A          A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

153        DARREN T MOLLO         4/24/2015                         X              X               X            X                  X        X      X                               X               X                   X          X
157        DARREN T MOLLO          5/1/2015     X        X                         X               X            X         X        X                       X                                       X                   X          X
155        DARREN T MOLLO          5/1/2015     A        A          A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

154        DARREN T MOLLO          5/2/2015     A        A          A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

156        DARREN T MOLLO          5/8/2015     A        A          A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

160        DARREN T MOLLO         5/27/2015              X          X              X               X            X                  X        X      X                   X           X               X                   X          X
158        DARREN T MOLLO          6/7/2015     A        A          A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

 83        DARREN T MOLLO         6/12/2015                         X              X               X            X                  X        X      X                                               X                   X          X
164        DARREN T MOLLO          7/1/2015     A        A          A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

165        DARREN T MOLLO          7/8/2015                         X                              X            X                  X        X      X                               X               X                   X          X
167        DARREN T MOLLO          7/8/2015     X                   X                              X                      X        X        X      X                   X           X               X                   X
166        DARREN T MOLLO         7/10/2015     X                   X                              X            X         X        X        X      X                                               X                   X          X
161        DARREN T MOLLO         7/13/2015     A        A          A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

162         DARREN T MOLLO        7/15/2015     A        A          A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

125         DARREN T MOLLO        7/20/2015     X        X          X              X               X            X         X        X        X      X       X                       X               X                   X          X
169         DARREN T MOLLO        8/12/2015     X        X          X              X               X            X         X        X        X      X       X           X           X               X                   X          X
172         DARREN T MOLLO        8/14/2015     X        X          X              X               X            X         X        X        X                                                      X                   X          X
173         DARREN T MOLLO        8/17/2015     X        X          X              X               X            X         X        X        X              X           X           X               X                   X          X
174         DARREN T MOLLO        8/17/2015     X        X          X              X               X            X         X        X        X              X                                       X                   X          X
171         DARREN T MOLLO        8/26/2015     X        X          X                              X            X         X        X        X      X                                               X                   X          X
170         DARREN T MOLLO         9/4/2015              X          X              X               X            X                  X        X      X                               X               X                   X          X
176    ISLAND LIFE CHIROPRACTIC    9/9/2015     X                   X                              X            X         X        X        X                                                      X                   X          X
177         DARREN T MOLLO        9/16/2015                         X                              X            X                  X        X      X                               X               X                   X          X                     X
127         DARREN T MOLLO        9/16/2015              X          X              X               X            X         X        X        X      X                                               X                   X          X
175         DARREN T MOLLO        9/16/2015              X          X              X               X            X         X        X        X      X                               X               X                   X          X
181        ACH CHIROPRACTIC       11/9/2015     X        X          X              X               X            X         X        X        X              X           X           X               X                   X          X                     X
182        ACH CHIROPRACTIC       11/9/2015     X        X          X              X               X            X         X        X        X      X       X           X           X               X                   X          X
183        ACH CHIROPRACTIC       11/9/2015     X        X          X              X               X            X         X        X        X              X           X           X               X                   X          X                     X
186        ACH CHIROPRACTIC       11/16/2015    X        X          X              X               X            X         X        X        X      X       X           X           X               X                   X          X                     X
184        ACH CHIROPRACTIC       11/16/2015    X        X                         X               X            X         X        X        X      X       X           X           X               X                   X          X                     X
187        ACH CHIROPRACTIC       11/18/2015    X                   X              X               X            X         X        X        X              X                                       X                   X          X                     X
188        ACH CHIROPRACTIC       11/30/2015    X        X          X              X               X            X         X        X        X      X       X           X           X               X                              X                     X
189        ACH CHIROPRACTIC       12/15/2015    X        X          X              X               X            X         X        X        X      X       X           X           X               X                              X                     X
190        ACH CHIROPRACTIC       12/22/2015    X                   X              X               X            X         X        X        X      X       X                       X               X                   X          X                     X
191        ACH CHIROPRACTIC         1/7/2016             X          X                              X            X         X        X        X      X                   X           X               X                   X          X
194        ACH CHIROPRACTIC         1/8/2016    X                   X              X               X            X         X        X        X      X       X                       X               X                              X                     X
195        ACH CHIROPRACTIC         1/8/2016    X        X          X              X               X            X         X        X        X      X       X           X           X               X                              X                     X
197        ACH CHIROPRACTIC         1/8/2016                        X              X               X            X                  X        X      X                               X               X                              X                     X
192        ACH CHIROPRACTIC         1/8/2016    X                   X              X               X            X         X        X        X      X       X                       X               X                              X                     X
193        ACH CHIROPRACTIC         1/8/2016    X                   X              X               X            X         X        X        X      X       X                       X               X                              X                     X
198        ACH CHIROPRACTIC        1/20/2016             X          X              X               X            X                  X        X      X                   X           X               X                              X                     X



                                                                                                                     Page 4
                                            Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 175 of 475 PageID #:
                                                                    Exhibit 4 - Chiropractic
                                                                                       6569Initial Evaluations

                                           Patient Complaints                 Physical Exam Findings           Segmental Joint Dysfunction DX          Sprain Diagnosis                          Treatment Plan Recommendations
RICO                        Date of   Neck Middle Back Low Back      No Numbness        Paraspinal   Positive                                                                 Chiro Manipulative Therapy             Small Pain          Referral for
           Provider                                                                                           Cervical Thoracic Lumbar Hip      Cervical Thoracic Lumbar                                   Re-Exam              Ther Ex.
NO.                         Service   Pain      Pain        Pain   Tingling Weakness Tenderness Ortho Tests                                                                        3 times per week                  Fiber Test          X-Ray/MRI
 196   ACH CHIROPRACTIC   1/20/2016              X            X             X               X           X                 X         X       X                 X           X                X                             X                    X
 199   ACH CHIROPRACTIC   1/22/2016
 200   ACH CHIROPRACTIC   1/22/2016    X        X          X              X               X            X         X        X        X      X       X           X           X               X                              X                     X
 201   ACH CHIROPRACTIC   1/22/2016    X        X          X              X               X            X         X        X        X      X       X           X           X               X                              X                     X
 203   ACH CHIROPRACTIC   1/27/2016    X        X          X              X               X            X         X        X        X      X       X           X           X               X                              X                     X
 205   ACH CHIROPRACTIC   1/28/2016    X                   X              X               X            X         X        X        X      X       X           X           X               X                   X          X                     X
 206   ACH CHIROPRACTIC   2/22/2016    X        X                         X               X            X         X        X        X              X           X                           X                              X                     X
 207   ACH CHIROPRACTIC   2/22/2016    X                   X              X                            X         X        X        X              X                       X               X                              X                     X
 208   ACH CHIROPRACTIC   2/22/2016    X        X          X              X               X            X         X        X        X      X       X           X           X               X                              X                     X
 209   ACH CHIROPRACTIC   2/22/2016    X        X                         X               X            X         X        X        X              X           X                           X                              X                     X
 210   ACH CHIROPRACTIC    3/7/2016    X                   X              X               X            X         X        X        X      X       X                       X               X                              X                     X
 211   ACH CHIROPRACTIC    3/7/2016    X        X          X                              X            X         X        X        X      X       X           X           X               X                              X                     X
 212   ACH CHIROPRACTIC    3/7/2016    X        X          X              X               X            X         X        X        X      X       X                       X               X                              X                     X
 213   ACH CHIROPRACTIC    3/9/2016    X                   X              X               X            X         X        X        X      X       X                       X               X                              X                     X
 215   ACH CHIROPRACTIC   3/18/2016    X        X          X              X               X            X         X        X        X      X       X           X           X               X                              X                     X
 217   ACH CHIROPRACTIC   3/21/2016    X                   X              X               X            X         X        X        X      X       X                       X               X                              X                     X
 218   ACH CHIROPRACTIC   3/21/2016    X                   X              X               X            X         X        X        X      X       X                       X               X                                                    X
 219   ACH CHIROPRACTIC   3/21/2016                        X              X               X            X                  X        X      X                               X               X                                                    X
 220   ACH CHIROPRACTIC   3/23/2016    X                                  X               X            X         X        X        X              X                                       X                                                    X
 221   ACH CHIROPRACTIC   3/29/2016    X        X          X              X               X            X         X        X        X      X                                               X                   X          X                     X
 222   ACH CHIROPRACTIC   3/29/2016    X        X          X              X               X            X         X        X        X      X                                               X                   X          X                     X
 223   ACH CHIROPRACTIC   3/31/2016    X                   X              X               X            X         X        X        X      X                                               X                   X          X                     X
 224   ACH CHIROPRACTIC    4/1/2016    X                   X              X               X            X         X        X        X      X       X                       X               X                              X                     X
 225   ACH CHIROPRACTIC    4/4/2016             X          X              X               X            X                  X        X      X                   X           X               X                              X                     X
 228   ACH CHIROPRACTIC   4/15/2016    X                   X              X               X            X         X        X        X      X       X                       X               X                              X                     X
 229   ACH CHIROPRACTIC   4/15/2016    X        X          X              X               X            X         X        X        X      X       X           X           X               X                              X                     X
 226   ACH CHIROPRACTIC   4/18/2016             X          X              X               X            X                  X        X      X       X                       X               X                              X                     X
 231   ACH CHIROPRACTIC   4/19/2016    X                   X                              X            X         X        X        X      X       X                       X               X                   X          X                     X
 227   ACH CHIROPRACTIC   4/19/2016    X        X          X              X               X            X         X        X        X              X           X                           X                              X                     X
 230   ACH CHIROPRACTIC   4/19/2016    X        X          X                              X            X         X        X        X      X       X           X           X               X                   X          X                     X
 234   ACH CHIROPRACTIC   5/16/2016    X        X          X              X               X            X         X        X        X      X       X           X           X               X                              X                     X
 235   ACH CHIROPRACTIC   5/18/2016    X        X          X              X               X            X         X        X        X      X       X           X           X               X                              X                     X
 233   ACH CHIROPRACTIC   5/18/2016    X        X          X              X               X            X         X        X        X      X       X           X           X               X                              X                     X
 232   ACH CHIROPRACTIC   5/23/2016    X                   X              X               X                      X        X        X      X                                               X                                                    X
 236   ACH CHIROPRACTIC   5/25/2016    X        X          X              X               X            X         X        X        X      X       X           X           X               X                              X                     X
 237   ACH CHIROPRACTIC   5/25/2016    X        X                         X               X            X         X        X        X      X       X           X                           X                              X                     X
 239   ACH CHIROPRACTIC    6/2/2016    X                   X              X               X            X         X        X        X      X       X           X           X               X                   X          X                     X
 240   ACH CHIROPRACTIC    6/2/2016    X        X          X              X               X            X         X        X        X      X       X           X           X               X                   X          X                     X
 241   ACH CHIROPRACTIC    6/3/2016    X        X                         X               X            X         X        X                       X                                       X                   X          X                     X
 244   ACH CHIROPRACTIC   6/22/2016    X        X          X              X               X            X         X        X        X      X       X           X           X               X                   X          X                     X
 248   ACH CHIROPRACTIC    7/8/2016    X        X          X              X               X            X         X        X        X      X       X           X           X
 247   ACH CHIROPRACTIC   7/15/2016    X        X          X                              X            X         X        X        X      X       X                       X               X                   X          X                     X
 245   ACH CHIROPRACTIC   7/20/2016    X                   X              X               X            X         X        X        X              X                       X               X                   X          X                     X
246    ACH CHIROPRACTIC   7/20/2016    A        A          A              A               A            A          A       A        A       A       A          A           A               A                   A          A          A          A

249    ACH CHIROPRACTIC   7/22/2016    X                   X                              X            X         X        X        X      X                                               X                   X          X                     X
255    ACH CHIROPRACTIC   8/17/2016    X                   X              X               X            X                                                                                  X                   X          X                     X
256    ACH CHIROPRACTIC   8/18/2016    X                   X              X               X            X         X        X        X      X                                               X                   X          X                     X



                                                                                                            Page 5
                                                   Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 176 of 475 PageID #:
                                                                           Exhibit 4 - Chiropractic
                                                                                              6570Initial Evaluations

                                                   Patient Complaints                     Physical Exam Findings           Segmental Joint Dysfunction DX         Sprain Diagnosis                          Treatment Plan Recommendations
RICO                             Date of     Neck Middle Back Low Back          No Numbness         Paraspinal   Positive                                                                Chiro Manipulative Therapy             Small Pain          Referral for
            Provider                                                                                                      Cervical Thoracic Lumbar Hip      Cervical Thoracic Lumbar                                  Re-Exam              Ther Ex.
NO.                              Service      Pain      Pain           Pain   Tingling Weakness Tenderness Ortho Tests                                                                        3 times per week                  Fiber Test          X-Ray/MRI
 257    ACH CHIROPRACTIC       8/18/2016       X                        X                               X           X        X        X         X       X     X          X           X                X                   X         X                    X
 258    ACH CHIROPRACTIC       8/18/2016       X                        X              X                X           X        X        X         X       X     X                      X                X                   X         X                    X
 259    ACH CHIROPRACTIC       8/24/2016       X                        X                               X           X        X        X         X       X     X          X           X                X                   X         X                    X
 254    ACH CHIROPRACTIC       8/24/2016       X         X              X                               X           X        X        X         X       X                                             X                   X         X                    X
 260    ACH CHIROPRACTIC       8/29/2016       X         X              X                               X           X        X        X         X       X     X          X                            X                   X         X                    X
 262    ACH CHIROPRACTIC        9/7/2016       X                        X              X                            X        X        X         X       X                                             X                   X         X                    X
 242    ACH CHIROPRACTIC        9/9/2016       X         X              X                               X           X        X        X         X       X                                             X                   X         X                    X
 243    ACH CHIROPRACTIC       9/15/2016       X         X              X                               X           X        X        X         X       X     X          X           X                X                   X         X                    X
 265    ACH CHIROPRACTIC       9/26/2016       X                        X                               X           X        X        X         X       X     X                      X                X                   X         X                    X
 263    ACH CHIROPRACTIC       9/26/2016                                X            blank              X                    X        X         X       X                            X                X                   X         X                    X
 264    ACH CHIROPRACTIC       9/29/2016                                X            blank              X           X                 X         X       X                                             X                   X         X                    X
 266    ACH CHIROPRACTIC       10/5/2016       X                        X                               X           X        X        X         X       X                                             X                   X         X                    X
 267    ACH CHIROPRACTIC       10/5/2016       X         X              X              X                X           X        X        X         X             X          X           X                X                   X         X                    X
 268    ACH CHIROPRACTIC       10/5/2016       X         X              X                               X           X        X        X         X       X     X                      X
 270    ACH CHIROPRACTIC       10/6/2016       X                        X              X                X           X        X        X         X       X     X                      X               X                   X          X                     X
 271    ACH CHIROPRACTIC       10/7/2016       X         X                             X                X           X        X        X         X             X                                      X                   X          X                     X
 272    ACH CHIROPRACTIC      10/10/2016       X         X              X                               X           X        X        X         X       X     X                      X               X                   X          X                     X
 273    ACH CHIROPRACTIC      10/21/2016       X                        X                               X           X        X        X         X                                                                                                         X
 276   ENERGY CHIROPRACTIC    11/30/2016       X         X              X              X                X           X                                         X                      X               X                   X          X                     X
 283   ENERGY CHIROPRACTIC    11/30/2016       X                        X              X                X           X        X        X         X       X                            X               X                   X          X                     X
 274   ENERGY CHIROPRACTIC    11/30/2016       X         X              X              X                X           X        X        X         X       X     X                      X               X                   X          X                     X
 280   ENERGY CHIROPRACTIC    11/30/2016       X                                       X                X           X        X        X         X             X                                      X                   X          X                     X
 277   ENERGY CHIROPRACTIC     12/5/2016       X                        X                               X           X        X        X         X             X          X           X               X                   X          X                     X
 278   ENERGY CHIROPRACTIC     12/5/2016                  X             X                               X           X        X        X         X       X                            X               X                   X          X                     X
 279   ENERGY CHIROPRACTIC     12/5/2016       X                        X                               X           X        X        X         X       X                                            X                   X          X                     X
 281   ENERGY CHIROPRACTIC    12/14/2016                  X             X              X                X           X        X        X         X                                                    X                   X          X                     X
 285   ENERGY CHIROPRACTIC    12/14/2016       X                                       X                X           X        X        X         X             X                                      X                   X          X                     X
 286   ENERGY CHIROPRACTIC    12/14/2016                                X              X                X           X                 X         X       X                            X               X                   X          X                     X
 284   ENERGY CHIROPRACTIC    12/14/2016       X                        X              X                X           X        X        X         X       X     X                      X               X                   X          X                     X
 287   ENERGY CHIROPRACTIC    12/21/2016
 288   ENERGY CHIROPRACTIC    12/21/2016       X          X             X             X               X           X          X        X        X      X       X          X           X               X                   X          X                     X
 291   ENERGY CHIROPRACTIC    12/28/2016       X                                      X               X           X          X        X        X      X       X                                      X                   X          X                     X
 289   ENERGY CHIROPRACTIC    12/28/2016       X                        X             X               X           X          X        X        X      X       X                      X               X                   X          X                     X
 290   ENERGY CHIROPRACTIC    12/30/2016                                X           blank           blank         X          X        X        X      X                                              X                   X          X
                             (A) Missing or incomplete initial evaluation.




                                                                                                                        Page 6
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 177 of 475 PageID #:
                                     6571




                         Exhibit 5
                                                       Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 178 of 475 PageID #:
                                                                            Exhibit 5 - Charles Deng6572
                                                                                                     Accupuncture Evaluations

                                      Patient Complaints                                  Tongue Characteristics   Pulse Description   Acupuncture Diagnosis
                                                                                                                                                                        Lumbar Sp/St
RICO    Date of     Neck   Lower Back Thoracic Other                       Family History Light Red Normal Thick                                       Cervical Sp/St                  Knee/Headache/     Treatment Plan   Total DOS   Cupping   Acup
                                                      Persistent   Sharp                                         Normal Floating SI Channel UB Channel                  Low Back Pain
NO.      Initial    Pain      Pain      Pain   Region                      Unremarkable     Color    Shape White                                        Cervicalgia                   Thoracic/Shoulder    3 times/week     w Deng       DOS     DOS
                                                                                                                                                                         Myofascitis
 1      8/19/2013    X         X         X                 X        X           X           X        X        X       X                               X        X             X                X                 X             11         11       11
 2      9/4/2013     X         X                           X        X           X           X        X        X       X                               X        X             X                                  X             47         46       25
 4      9/5/2013               X                           X        X           X           X        X        X       X                               X                      X                                  X             12         12       11
 3      10/2/2013    A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A             24         22       13
 5     10/15/2013    X         X                  X        X        X           X           X        X        X       X                   X           X        X             X                X                               40         40       21
 6     10/18/2013    X         X         X                 X        X           X           X        X        X       X                   X           X        X             X                X                 X             1           1       1
 9     10/30/2013                                 X        X        X           X           X        X        X       X                   X                                                   X                 X             4           4       4
 12     11/1/2013    X         X         X                 X                    X           X        X        X       X                   X           X        X             X                X                 X             34         34       22
 10    11/11/2013    A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A             59         59       16
 14    11/19/2013                                          X        X           X           X        X                X                   X           X        X             X                X                 X             6           6       5
 18     12/2/2013    X         X                  X        X        X           X           X        X        X       X                   X           X        X             X                X                 X             14         13       9
 16     12/2/2013    X                   X        X        X                    X           X        X                X                   X           X        X                              X                 X             33         31       15
 17     12/2/2013              X                  X        X        X           X           X        X        X                X          X           X        X             X                X                 X             6           6       4
 15     12/3/2013    X                   X        X        X        X           X           X                                  X          X           X        X                              X                 X             23         23       16
 20    12/12/2013    X         X                           X        X           X           X        X        X       X                               X        X             X                                  X             2           2       1
 19    12/13/2013    X         X         X        X        X        X           X           X        X        X                                       X                                       X                 X             1           1       1
 21    12/13/2013    X         X                  X        X        X           X           X        X        X       X                   X           X        X             X                X                 X             10         10       4
 22    12/13/2013    X         X         X        X        X        X           X           X        X        X       X                   X           X        X             X                X                 X             10         10       6
 23    12/26/2013              X                  X        X        X           X           X        X        X       X                   X           X        X             X                X                 X             12         12       5
 24    12/27/2013              X                  X        X        X           X           X        X        X       X                               X                      X                X                 X             7           7       1
 25      1/2/2014    X         X                  X        X        X           X           X        X        X       X                   X                                  X                X                 X             10         10       4
 26      1/7/2014    X         X                  X        X        X           X           X        X        X       X                               X        X             X                X                 X             15         15       14
 27      1/7/2014    X         X         X        X        X                    X           X        X        X       X                   X           X        X             X                X                 X             21         20       9
 29      1/7/2014    X                            X        X        X           X           X        X        X       X                   X           X        X                              X                 X             26         26       10
 32     1/17/2014    X                            X        X                    X           X        X        X       X                   X           X        X                              X                 X             13         13       13
 31     1/17/2014    X         X                  X        X        X           X           X        X        X       X                   X           X        X             X                X                 X              7          7       4
 35     1/27/2014    X         X                  X        X        X           X           X        X        X       X                   X           X        X             X                                  X             17         14       11
 36     1/27/2014              X                           X        X           X           X        X        X                X                      X                      X                                  X             18         18       11
 37     1/27/2014    A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A             8           8       8
 34     1/28/2014    X         X                  X        X        X           X           X        X        X                X          X           X        X             X                X                 X             15         15       13
 39     2/5/2014               X                           X        X           X           X        X                X                               X                      X                X                 X             11         11       1
 41     2/5/2014     X         X                  X        X        X           X           X        X        X       X                                        X             X                X                 X             43         43       12
 42      2/5/2014    X         X                  X                 X           X           X        X        X       X                   X           X        X             X                X                 X             31         29       23
 43      2/6/2014    X         X                  X        X        X           X           X        X        X       X                   X           X        X             X                X                 X             20         20       10
 44      2/6/2014    X                            X                             X           X        X        X       X                   X           X        X                              X                 X             18         12       14
 38     2/17/2014    X         X                           X        X           X           X        X        X       X                   X           X        X             X                X                 X             3           3       2
 45     2/27/2014                        X                 X        X           X           X        X                X                               X                                       X                 X             13         13       5
 46     2/27/2014    X         X                  X        X        X           X           X        X        X       X                   X           X        X             X                X                 X             10         10       8
 47     2/27/2014    X         X                  X        X        X           X           X        X        X                                       X        X             X                X                 X             11          9       6
 48     2/27/2014    X         X                  X        X        X           X           X        X        X                X                      X        X             X                                  X             7           7       2
 50     3/10/2014              X         X                 X        X           X           X        X        X                X                      X                      X                X                 X             11         11
 51     3/10/2014    X         X                  X        X        X           X           X        X        X       X                               X        X             X                                  X             26         26       8
 49     3/11/2014    X                            X        X        X           X           X        X                         X          X           X        X                              X                 X             6           6       4
 55     3/13/2014                                 X        X        X           X           X        X                X                   X                                                   X                 X             8           6       2
 56     3/17/2014    X         X                                                X           X        X        X       X                               X        X                              X                 X             3           3       2
 58     3/20/2014              X         X        X        X        X           X           X        X        X       X                               X                                       X                 X             11         11       10
 59     3/20/2014    X         X                           X        X           X           X        X        X       X                               X        X             X                                  X             17         17       7
 57     3/24/2014              X                  X        X        X           X           X        X        X       X                               X                      X                X                 X             3           3
 62      4/9/2014    X         X         X        X        X        X           X           X        X                                                X        X             X                X                 X             50         50       7
 64      4/9/2014    A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A             14         13       9



                                                                                                                           Page 1
                                                       Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 179 of 475 PageID #:
                                                                            Exhibit 5 - Charles Deng6573
                                                                                                     Accupuncture Evaluations

                                      Patient Complaints                                  Tongue Characteristics   Pulse Description   Acupuncture Diagnosis
                                                                                                                                                                        Lumbar Sp/St
RICO    Date of     Neck   Lower Back Thoracic Other                       Family History Light Red Normal Thick                                       Cervical Sp/St                  Knee/Headache/     Treatment Plan   Total DOS   Cupping   Acup
                                                      Persistent   Sharp                                         Normal Floating SI Channel UB Channel                  Low Back Pain
NO.      Initial    Pain      Pain      Pain   Region                      Unremarkable     Color    Shape White                                        Cervicalgia                   Thoracic/Shoulder    3 times/week     w Deng       DOS     DOS
                                                                                                                                                                         Myofascitis
 65     4/10/2014    X         X                  X        X        X           X           X        X        X       X                   X           X        X             X                X                 X             10          8       7
 66     4/10/2014    X         X                  X        X        X           X           X        X                         X          X           X        X             X                                  X             20         20       4
 67     4/10/2014    X         X                  X        X        X           X           X        X                         X                      X        X             X                X                 X             35         31       12
 63     4/15/2014    X         X                           X        X           X           X        X        X                X          X           X        X             X                                  X             9           7       3
 70     4/29/2014    X         X         X        X        X        X           X           X        X        X       X                   X           X        X             X                X                 X             13         13       4
 71     5/16/2014    X         X                           X        X           X           X        X        X       X                   X           X        X             X                                  X             14         12       10
 72     5/19/2014              X                  X        X        X           X           X        X        X                X          X           X                      X                X                 X             11         11       6
 73     5/21/2014    X         X                  X        X        X           X           X        X        X       X                   X           X        X             X                X                 X             26         26       2
 75     5/29/2014    X         X                  X        X        X           X           X        X        X       X                               X        X             X                X                 X             5           5       3
 74     5/30/2014    A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A             7           7       6
 76     6/2/2014     X         X                           X        X           X           X        X        X       X                   X           X        X             X                                  X             16         12       5
 79     6/3/2014     X         X                           X        X           X           X        X        X       X                   X           X        X             X                X                 X             5           5       4
 78     6/3/2014     A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A             31         31
 80     6/9/2014     X                   X        X        X                    X           X        X        X                X                      X        X                                                X             11         11       7
 82     6/13/2014    X         X                           X        X           X           X        X        X       X                               X                      X                X                 X             10          9       9
 87     7/18/2014    X         X         X        X        X        X           X           X        X                X                                                                                                       30         26       6
 90     7/22/2014              X                  X        X        X           X           X        X        X       X                               X                      X                X                 X             6           6       4
 91     7/25/2014              X                  X        X        X           X           X                 X                X                                                                                              1           1       1
 94     8/20/2014    X                            X        X        X           X           X        X        X       X                               X        X                              X                 X             10         10       3
 93     8/21/2014    A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A             19         19       8
 96     8/25/2014    X         X                  X        X        X           X           X        X                X                               X        X             X                X                 X             12         12       3
 97     8/25/2014    X         X                  X        X        X           X           X        X        X       X                   X           X        X             X                X                 X             15         15       7
 98     8/25/2014              X                  X        X        X           X           X        X        X       X                   X           X                      X                X                 X             15         15       10
 99     8/26/2014    X         X                  X        X        X           X           X        X        X                           X           X        X             X                X                 X             40         40       17
101     8/27/2014    X         X                  X        X        X           X           X        X        X       X                   X           X        X             X                X                 X             1           1       1
100     8/27/2014    A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A             9           9       2
103     9/17/2014                                 X        X        X           X           X        X        X                X          X           X                      X                X                 X             21         19       10
105     9/22/2014    X         X                  X        X                    X           X        X        X                X          X           X        X             X                                  X             9           9
106     9/22/2014    X         X                  X        X        X           X           X        X        X                X                      X        X             X                X                 X             15         15       5
102     9/22/2014    X         X                  X        X        X           X           X        X        X                X          X           X        X             X                X                 X             22         22       11
104     9/25/2014    X         X                  X        X        X           X           X        X        X       X                   X           X        X             X                X                 X             22         22       6
109     9/25/2014    X         X                  X        X        X           X           X        X        X       X                   X           X                                                                       9           9       1
110     9/25/2014              X                  X        X        X           X           X        X        X       X                   X           X        X             X                X                 X             8           8       1
112     9/25/2014    X         X                  X        X        X           X           X        X        X                X          X                    X             X                                  X             10          9       4
114     9/30/2014    A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A             16         16
111     10/1/2014    X                            X        X        X           X           X        X        X       X                   X           X                                       X                 X             5           5
111     11/7/2014              X                  X        X        X           X           X        X                         X                      X                      X                X                 X             16         16       1
 30    11/17/2014                                 X        X        X           X           X        X        X       X                   X           X                                       X                 X             13          3       13
117    11/19/2014    A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A             7           7       2
121    12/16/2014    X         X                           X        X           X           X        X        X                X                      X        X             X                X                 X             11         11       1
120    12/16/2014    X         X                  X        X        X           X           X        X        X                X          X           X        X             X                X                 X             7           7       3
122    12/16/2014    X         X                  X        X        X           X           X        X        X       X                               X        X             X                X                 X             19         19       3
123    12/16/2014    X         X                           X        X           X           X                 X       X                   X           X        X             X                X                 X             14         14       4
130     1/16/2015    X         X                  X        X        X           X           X        X        X       X                   X           X        X             X                X                 X             8           8
131     1/16/2015    X         X                  X        X        X           X                                     X                   X           X        X                              X                 X             17         17       6
134     2/10/2015    A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A              3          3
128    2/16/2015     A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A             2           2
135    2/18/2015     X         X                  X        X        X           X           X        X        X                X          X           X        X             X                X                 X             15         15       3
132    2/19/2015     A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A             25         25       5



                                                                                                                           Page 2
                                                       Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 180 of 475 PageID #:
                                                                            Exhibit 5 - Charles Deng6574
                                                                                                     Accupuncture Evaluations

                                      Patient Complaints                                  Tongue Characteristics   Pulse Description   Acupuncture Diagnosis
                                                                                                                                                                        Lumbar Sp/St
RICO    Date of     Neck   Lower Back Thoracic Other                       Family History Light Red Normal Thick                                       Cervical Sp/St                  Knee/Headache/     Treatment Plan   Total DOS   Cupping   Acup
                                                      Persistent   Sharp                                         Normal Floating SI Channel UB Channel                  Low Back Pain
NO.      Initial    Pain      Pain      Pain   Region                      Unremarkable     Color    Shape White                                        Cervicalgia                   Thoracic/Shoulder    3 times/week     w Deng       DOS     DOS
                                                                                                                                                                         Myofascitis
137    2/19/2015     X         X                           X        X           X           X        X        X                X                      X        X             X                X                 X             42         41       10
138    2/20/2015               X                           X        X           X           X        X        X       X                               X                      X                                  X              8          8       5
139    2/20/2015     X         X                  X        X        X           X           X        X        X                X          X           X        X                              X                 X             15         15
140    2/24/2015     X         X                  X        X        X           X           X        X        X       X                   X           X        X             X                                                16         16
 61    2/24/2015     X         X                           X        X           X           X        X        X       X                               X        X             X                                                17         17
141    2/24/2015     X         X                  X        X        X           X           X        X        X       X                   X           X        X             X                X                 X             52         40       18
142    2/26/2015     X         X                  X        X        X           X           X        X                         X          X           X        X             X                X                 X             24         24       1
143    2/26/2015     X                   X        X        X        X           X           X        X        X       X                               X        X                              X                 X             15         15       8
144    2/26/2015     X         X         X        X                             X           X        X                         X          X           X        X             X                X                 X             7           7
146    2/26/2015     X         X                  X                                         X        X                                    X           X        X             X                X                 X             10         10       7
147    2/27/2015     X                   X                 X        X           X           X        X        X       X                               X        X             X                X                 X             12         12       5
149    2/27/2015     X                            X        X        X           X           X        X        X       X                   X           X        X                              X                 X             10         10       1
148    3/3/2015                X                  X        X                    X           X        X                         X                      X                      X                X                 X             4           4       4
145    3/3/2015      X         X                  X        X        X           X           X        X                         X          X           X        X             X                X                 X             15         15       2
151    3/5/2015      X         X                           X        X           X           X        X                X                               X        X             X                                  X             6           6
152    3/10/2015               X                           X        X           X           X        X        X       X                               X                      X                                  X             5           4       1
136    3/17/2015     A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A              5          3       2
133    4/7/2015      A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A             3           3       1
153    4/23/2015               X                  X        X        X           X           X        X                         X          X           X                      X                X                 X             5                   5
154    4/28/2015               X                  X        X        X           X           X        X                         X                      X        X             X                X                 X             12         10       8
156    4/28/2015     A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A              5          5       5
158    5/4/2015      A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A             3           3       2
159    5/13/2015     X         X                           X        X           X           X        X        X       X                   X           X        X             X                X                 X             24         20       21
160    5/22/2015     X         X                  X        X        X           X           X        X        X                X          X           X        X             X                X                 X             44         44       7
125    6/4/2015      X         X                  X        X        X           X           X        X        X                X          X           X        X             X                X                 X             57         57       1
163    6/4/2015                X                  X        X        X           X           X        X        X                X                      X                      X                X                 X             1           1
161     6/8/2015     A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A             15         15       4
162    6/12/2015     A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A             25         25       9
164    6/16/2015     A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A             18         18       8
 83    6/16/2015     A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A             22         12       12
155    6/17/2015     A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A              1          1
165     7/14/2015    A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A             1           1
168     7/21/2015    X         X         X        X        X        X           X                                                         X           X        X             X                X                 X             8           8       5
169     7/22/2015    X         X                  X        X                    X           X        X        X                X          X           X        X             X                X                               27         26       7
170     7/31/2015    X         X                  X        X        X           X           X                         X                   X           X        X             X                X                 X             17         17       12
167     8/1/2015     A         A         A        A        A         A          A           A         A       A       A        A          A           A        A             A                A                 A            #N/A       #N/A     #N/A
171     8/3/2015               X                  X        X                    X           X        X        X                X          X           X        X             X                X                               15         11       5
172     8/3/2015                                                                                                                                                                                                              10         10       5
173     8/11/2015    X         X                  X        X        X           X           X        X                         X          X           X        X             X                                  X             13         12       5
174     8/17/2015    X         X                  X        X        X           X           X        X                         X                      X        X             X                X                 X             10          9       6
176     9/9/2015     X         X                  X        X        X           X           X        X        X                X          X           X        X             X                X                 X             31         31       3
177     9/15/2015    X         X                           X        X           X           X        X                         X          X           X        X             X                                  X             4           4
127     9/15/2015    X         X                  X        X        X           X           X        X                         X          X           X                      X                X                 X             68         68       3
175     9/15/2015    X         X                  X        X        X           X           X        X                         X          X           X                      X                X                 X             9           6       4
178     10/9/2015    X         X                  X        X        X           X           A         A       A       A        A          A           A        A             A                A                 A             54         54       9
179    10/30/2015    X         X                           X        X           X           X        X        X                X          X           X        X             X                X                 X             1           1
180    10/30/2015              X                  X        X        X           X           X        X        X                X          X           X        X             X                X                 X             1           1
181     11/9/2015    X                   X        X        X                    X           X        X                         X          X                    X                              X                               18         18       2
182     11/9/2015    X         X                  X        X        X           X           X        X                         X          X           X        X             X                X                 X              8          8       1



                                                                                                                           Page 3
                                                       Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 181 of 475 PageID #:
                                                                            Exhibit 5 - Charles Deng6575
                                                                                                     Accupuncture Evaluations

                                      Patient Complaints                                  Tongue Characteristics    Pulse Description   Acupuncture Diagnosis
                                                                                                                                                                        Lumbar Sp/St
RICO    Date of     Neck   Lower Back Thoracic Other                       Family History Light Red Normal Thick                                       Cervical Sp/St                  Knee/Headache/     Treatment Plan   Total DOS   Cupping   Acup
                                                      Persistent   Sharp                                         Normal Floating SI Channel UB Channel                  Low Back Pain
NO.      Initial    Pain      Pain      Pain   Region                      Unremarkable     Color    Shape White                                        Cervicalgia                   Thoracic/Shoulder    3 times/week     w Deng       DOS     DOS
                                                                                                                                                                         Myofascitis
183     11/9/2015    X         X                  X        X        X           X           X        X        X                 X          X           X        X            X                X                 X             17         17       2
184    11/17/2015    X         X                  X        X        X           X           X        X        X                 X          X           X        X            X                X                 X             4           4       2
185    11/17/2015    X         X                  X        X        X           X           X        X                          X          X           X        X            X                X                 X             19         19       1
187    11/19/2015    X         X                           X        X           X           X        X                          X                      X                     X                                  X             27         27       1
186    11/30/2015    X         X                           X        X           X           X        X                          X          X           X        X            X                                  X             12         12
188    11/30/2015              X                           X        X           X           X        X        X        X                               X        X            X                                  X             8           8       1
189    12/16/2015    X         X         X        X        X                    X           X        X        X        X                   X           X        X            X                X                 X             16         16
190    12/16/2015    X         X                  X        X        X           X           X        X        X                 X          X           X        X            X                X                 X             20         20       5
191    12/17/2015    X         X                  X        X        X           X           X        X        X                 X          X           X        X            X                X                 X             38         37       6
192      1/7/2016    X         X                  X        X        X           X           X        X        X        X                   X           X        X            X                X                 X             13         13
193      1/7/2016    X         X                           X        X                       X        X        X                 X          X           X        X            X                X                 X             17         17       1
194      1/8/2016              X                  X        X        X           X           X        X        X                 X          X           X                     X                X                 X             19         19
195      1/8/2016    X         X         X        X        X        X           X           X        X        X        X                               X        X            X                X                 X             19         19
196      1/8/2016              X         X        X        X        X           X           X        X                          X                      X                     X                X                 X             19         17       2
197     1/11/2016              X                           X        X           X           X        X                 X                               X                      X                                 X             13         11       2
199     1/22/2016    X         X                  X        X        X                       X        X        X                 X          X           X        X             X               X                 X             14         14
200     1/22/2016                                                                                                                                                                                                              8          8
201     1/22/2016    X         X                  X        X        X            X          X        X        X        X                               X        X            X                X                 X             30         29       10
203     1/25/2016                                 X        X        X            X          X        X        X                 X                      X                     X                X                 X             16         16       1
204     1/26/2016    X         X         X                 X                     X          X        X        X                 X                      X        X            X                X                 X              6          6
205     1/26/2016    X         X                  X        X        X            X          X        X        X                 X          X           X        X            X                X                 X             14          9       5
206     2/22/2016    X         X                  X        X                     X          X        X        X                 X                      X        X            X                X                 X             13         13       2
207     2/22/2016    X         X                  X        X        X            X          X        X                          X          X           X        X            X                X                 X             11         11       2
209     2/22/2016    X         X         X                 X        X            X          X        X                          X                      X        X            X                X                 X              6          6       1
211      3/7/2016    X         X                  X        X        X            X          X        X                          X                      X        X            X                X                 X             16         15       6
212      3/7/2016    X         X                  X        X        X            X          X        X                          X                      X        X            X                X                 X             12         12       4
213      3/8/2016    X         X                  X        X        X            X          X        X                 X                               X        X            X                X                 X             15         15       8
210     3/14/2016              X                           X        X            X          X        X        X                 X                      X        X                                               X             25         22       5
214     3/15/2016                                 X        X        X            X          X        X                          X          X           X                                      X                 X              1          1       1
215     3/15/2016    X         X                           X        X            X          X        X                          X                      X        X            X                                  X             33         31       5
216     3/16/2016              X                  X        X        X          blank        X        X        X                 X                      X                     X                X                 X             27         27       5
217     3/21/2016    X         X                  X        X        X            X          X        X                          X                      X        X            X                X                 X             27         27       1
218     3/21/2016    X         X                  X        X                     X          X        X        X                 X                      X        X            X                                  X             23         23       2
219     3/21/2016              X                  X        X                     X          X        X                          X                      X                     X                X                 X              6          6       2
220     3/23/2016    X         X                  X        X         X           X          X        X                          X                      X        X            X                X                 X             16         16       3
221     3/29/2016    X         X                  X        X                     X          X        X                          X          X           X        X            X                X                 X              8          8
222     3/29/2016    X         X                  X        X                     X          X        X        X                 X                      X        X            X                X                 X              8          8
223     3/31/2016    X         X                  X        X         X           X          X        X                          X                      X        X            X                X                 X              7          7       1
224      4/1/2016    X         X                  X        X         X           X          X        X                          X          X           X        X            X                X                 X              5          5       1
225      4/4/2016    X         X                  X        X         X           X          X        X        X        X                   X           X        X            X                                  X             27         27       3
227     4/14/2016    X                            X        X                     X          X        X        X        X                               X        X                             X                 X              6          5       4
229     4/14/2016    X                   X        X        X         X           X          X        X        X                 X          X           X        X            X                X                 X             28         28
226     4/18/2016              X         X        X        X         X           X          X        X        X                 X                      X                     X                                  X             11          9       2
230     4/18/2016    X         X                  X        X         X           X          X        X        X                 X                      X        X            X                X                 X              5          5
228     4/20/2016    X         X                  X        X                     X          X        X        X                 X                      X        X            X                X                 X              6          6       1
232     5/16/2016    X         X                  X        X         X           X          X        X      blank               X                      X        X            X                X                 X             24         24
233     5/16/2016    X         X         X        X        X                   blank        X        X        X        X                               X        X            X                X                 X             10         10
234     5/16/2016    X         X                  X        X         X           X          X        X                 X                   X           X        X            X                X                 X             26         26       5
235     5/18/2016              X                  X        X         X         blank        X        X        X                 X                      X                     X                X                 X             33         33       4
236     5/25/2016    X         X                  X        X         X           X          X        X        X        X                               X        X            X                X                 X             45         43       3
237     5/25/2016    X                   X        X        X         X           X          X        X        X        X                   X           X        X                             X                 X             15         15       3



                                                                                                                            Page 4
                                                       Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 182 of 475 PageID #:
                                                                            Exhibit 5 - Charles Deng6576
                                                                                                     Accupuncture Evaluations

                                      Patient Complaints                                  Tongue Characteristics   Pulse Description   Acupuncture Diagnosis
                                                                                                                                                                        Lumbar Sp/St
RICO    Date of     Neck   Lower Back Thoracic Other                       Family History Light Red Normal Thick                                       Cervical Sp/St                  Knee/Headache/     Treatment Plan   Total DOS   Cupping   Acup
                                                      Persistent   Sharp                                         Normal Floating SI Channel UB Channel                  Low Back Pain
NO.      Initial    Pain      Pain      Pain   Region                      Unremarkable     Color    Shape White                                        Cervicalgia                   Thoracic/Shoulder    3 times/week     w Deng       DOS     DOS
                                                                                                                                                                         Myofascitis
239    5/26/2016     X         X                  X        X                    X           X        X                X                               X        X             X                X                 X             4           4
238    5/31/2016     X         X                  X        X        X           X           X        X        X                X          X           X        X             X                X                 X             15         14       9
240     6/2/2016     X         X                  X        X        X           X           X        X        X                X          X           X        X             X                X                 X             12         12       1
241     6/7/2016     X         X                  X        X        X           X           X        X        X       X                   X           X                      X                X                 X             12         11       1
244    6/23/2016     X         X                  X        X        X           X           X        X                X                   X           X        X             X                X                 X             18         18       2
245    6/27/2016     X         X                  X        X        X           X           X        X        X       X                   X           X        X             X                X                 X             22         22       4
246    6/28/2016               X                  X        X        X           X           X        X        X                X          X           X        X             X                                                20         20
247     7/8/2016                                                                                                                                                                                                              5           5       1
248     7/8/2016     X         X                           X        X           X           X        X        X                X          X           X        X             X                X                 X             18         18       5
249     7/8/2016     X         X                  X        X        X           X           X        X        X                X          X           X        X             X                X                                5          5       1
250    7/11/2016                                                                                                                                                                                                              13         13       2
251    7/12/2016     X         X         X        X        X        X           X           X        X        X                X          X           X        X             X                X                 X             14         14       4
253    7/15/2016     X         X                  X        X        X           X           X        X                X                               X        X             X                X                 X             26         22       9
255    8/16/2016     X         X                  X        X        X           X           X        X                         X          X           X        X             X                                  X             11          8       4
256    8/16/2016     X         X                  X        X        X           X           X        X        X       X                               X        X             X                                  X             21         21       1
257    8/16/2016     X         X                  X        X        X           X           X        X                         X          X           X        X             X                                  X             11         11       1
258    8/16/2016               X                  X        X        X           X           X        X                         X                      X                      X                                  X             10         10
243    8/22/2016     X         X         X        X        X        X           X           X        X                         X          X           X        X             X                X                 X             10         10       4
260    8/24/2016     X                   X                 X        X           X           X        X        X                X          X           X        X                              X                 X             22         22       2
259    8/26/2016                                                                                                                                                                                                              11         11       1
242     9/6/2016     X         X                  X        X        X            X          X        X        X                X                      X        X             X                X                 X             29         29       3
262     9/7/2016     X         X                  X        X        X            X          X        X                         X                      X                      X                                  X             16         16       1
263    9/26/2016               X                  X        X        X            X          X        X        X                X                      X                      X                X                 X             11         11
264    9/26/2016               X                  X        X        X            X          X        X        X       X                   X           X                      X                X                 X             12         12
265     9/29/2016    X         X                  X        X        X            X          X        X        X                X                               X             X                X                 X             11         11
266     10/3/2016    X         X                  X        X        X            X          X        X        X                X                      X        X             X                X                 X             12         12       2
267     10/4/2016    X         X         X        X        X        X            X          X        X        X                X                      X        X             X                X                 X              3          3
268     10/5/2016    X         X                  X        X        X            X          X        X        X                X          X           X        X             X                X                 X             11         11
270     10/6/2016    X         X                  X        X                     X          X        X                         X                      X        X             X                X                 X              8          8
272    10/10/2016    X         X         X        X        X         X           X          X        X        X       X                   X           X        X                              X                 X             14         14       2
273    10/17/2016    X         X                           X         X           X          X        X                         X          X           X        X             X                                  X             21         19       4
276    11/28/2016    X         X                  X                  X           X          X        X                         X                      X        X             X                                  X             17         17       2
277    11/28/2016    X         X                           X         X           X          X        X                         X                      X        X             X                                  X              3          3       2
278    11/28/2016              X                  X        X                     X          X        X        X       X                               X                      X                X                 X              4          4       3
279    11/28/2016              X                  X        X         X           X          X        X                X                   X           X                      X                X                 X              5          5       3
274    11/29/2016    X         X                           X         X           X          X        X                         X          X           X        X             X                X                 X              6          6       1
280    11/29/2016    X                            X        X                     X          X        X                         X          X           X        X                              X                 X              8          8       2
281    11/30/2016              X                  X        X         X           X          X        X        X       X                               X                      X                                  X             14         14
282    11/30/2016    X         X                  X        X         X           X          X        X                         X          X           X        X             X                                  X              4          4
283    11/30/2016    X         X                           X         X           X          X        X                         X                      X        X             X                                  X             13         13       2
275    11/30/2016    X         X                  X        X         X           X          X        X        X                X                      X        X             X                X                 X              9          9       1
284    12/12/2016    X         X                  X        X         X           X          X        X                         X          X           X        X             X                X                 X             12         12
285    12/14/2016    X                                     X                     X          X        X        X                X                      X        X                                                X             12          8       5
286    12/14/2016              X                           X                     X          X        X                         X                      X                      X                                  X              9          9
287    12/14/2016    X         X                  X        X         X         blank        X        X                         X                      X        X             X                                  X              6          6       2
288    12/14/2016    X         X                  X        X         X           X          X        X        X                X                      X        X             X                                                 6          4       3
289    12/27/2016    X         X                  X        X                     X          X        X        X       X                   X           X        X             X                X                 X              4          4
290    12/27/2016    X         X         X                 X         X           X          X        X        X                X                      X        X             X                                  X             10         10
291    12/27/2016    X         X         X        X        X         X           X          X        X        X       X                   X           X        X             X                                                 8          8
292    12/28/2016    X         X                  X        X         X           X          X        X                         X          X           X        X             X                X                 X              6          6       2
294      1/3/2017    X                            X        X         X           X          X        X                         X          X           X        X                              X                 X              5          5       4



                                                                                                                           Page 5
                                                                  Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 183 of 475 PageID #:
                                                                                       Exhibit 5 - Charles Deng6577
                                                                                                                Accupuncture Evaluations

                                                 Patient Complaints                               Tongue Characteristics   Pulse Description   Acupuncture Diagnosis
                                                                                                                                                                                Lumbar Sp/St
RICO       Date of        Neck     Lower Back Thoracic Other                       Family History Light Red Normal Thick                                       Cervical Sp/St                  Knee/Headache/     Treatment Plan   Total DOS   Cupping   Acup
                                                              Persistent   Sharp                                         Normal Floating SI Channel UB Channel                  Low Back Pain
NO.         Initial       Pain        Pain      Pain   Region                      Unremarkable     Color    Shape White                                        Cervicalgia                   Thoracic/Shoulder    3 times/week     w Deng       DOS     DOS
                                                                                                                                                                                 Myofascitis
293        1/5/2017        X             X                   X        X                 X           X        X                         X          X           X        X             X                X                 X              5          5       3
295        1/5/2017        X             X                   X        X     X           X           X        X        X                X          X           X        X             X                X                 X              6          6
202        1/6/2017        X             X                   X        X     X           X           X        X        X                X          X           X        X             X                X                 X              3          3       1
296       1/10/2017                      X                   X        X                 X           X        X        X                X                      X                      X                X                 X              5          5       3
297       1/10/2017        X             X                   X                          X           X        X                         X                      X        X             X                X                 X              2          2
298       1/10/2017        X             X                            X     X           X           X        X        X                X                      X        X             X                                  X              3          3
299       1/12/2017        X             X                   X        X     X           X           X        X                         X                      X        X             X                X                 X              3          3       1
       (A) Missing or incomplete initial evaluation.




                                                                                                                                   Page 6
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 184 of 475 PageID #:
                                     6578




                         Exhibit 6
                                                      Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 185 of 475 PageID #:
                                                                                  Exhibit 6 - NCV/EMG
                                                                                               6579   Testing

                                                                                      Nerve Conduction Testing
                                                                                            Upper - Sensory      Upper - Motor   Lower - Sensory   Lower - Motor                               EMG Testing

                         NCV/EMG
       EMG    NCV                         NCV DOS      NCV DOS                                 Median/             Median/       Sup Peroneal/      Peroneal/                                                     Total Muscles
                     different date of                              NCV Provider                                                                                    EMG DOS     EMG Provider             4 Limb                   Bilateral
RICO   Only   Only                        (Upper)       (Lower)                              Radial/Ulnar           Ulnar            Sural            Tibial                                                          Tested
                          service
 NO.
  4            X                         9/12/2013                    PARISIEN                    X                   X
  2                         X            10/24/2013   9/26/2013       PARISIEN                    X                   X                X                X           9/19/2013     PARISIEN                   X         31            X
  1                         X            10/14/2013                   PARISIEN                    X                   X                                            9/19/2013      PARISIEN                   X         31            X
  3                         X             11/7/2013   9/20/2013       PARISIEN                    X                   X                X                X          10/25/2013     PARISIEN                   X         31            X
  5                         X            11/4/2013                    PARISIEN                    X                   X                                            10/25/2013     PARISIEN                   X         31            X
 11                         X            11/15/2013   11/22/2013      PARISIEN                    X                   X                X                X          11/29/2013     PARISIEN                   X         31            X
 12                         X            11/15/2013                   PARISIEN                    X                   X                                            11/21/2013     PARISIEN                   X         31            X
  9            X                                      11/15/2013      PARISIEN                                                         X                X
 14            X                         11/26/2013                   PARISIEN                    X                   X
 15                         X            12/20/2013   12/30/2013      PARISIEN                    X                   X                X                X          1/10/2014      PARISIEN                   X         31            X
 21                         X            12/27/2013   1/24/2014       PARISIEN                    X                   X                X                X          1/10/2014      PARISIEN                   X         31            X
 25                         X              1/9/2014   1/17/2014       PARISIEN                    X                   X                X                X          1/10/2014      PARISIEN                   X         30            X
 22                         X             2/13/2014                   PARISIEN                    X                   X                                            1/10/2014      PARISIEN                   X         31            X
 31                         X                         1/31/2014       PARISIEN                                                         X                X          1/17/2014      PARISIEN                   X         31            X
 28            X                         1/20/2014    2/14/2014       PARISIEN                    X                   X                X                X
 29            X                         1/20/2014    1/23/2014       PARISIEN                    X                   X                X                X
 32                         X            1/23/2014    1/23/2014                                   X                   X                X                X          2/20/2014       DABIRI                    A          A             A
 33            X                          2/3/2014                    PARISIEN                    X                   X
 27            X                          2/3/2014    2/14/2014       PARISIEN                    X                   X                X                X
 23                         X            2/10/2014    3/24/2014       PARISIEN                    X                   X                X                X          2/20/2014       DABIRI                    X         32            X
 35                         X            2/17/2014    2/24/2014       PARISIEN                    X                   X                X                X          2/13/2014      PARISIEN                   X         31            X
 26            X                         2/20/2014                     DABIRI                     X                   X
 38            X                         2/20/2014                     DABIRI                     X                   X
 41                         X                         4/23/2014        DABIRI                                                          X                X          2/20/2014       DABIRI                    X         32            X
 42                         X            3/10/2014     6/9/2014    DABIRI; PARISIEN               X                   X                X                X          2/20/2014       DABIRI                    X         32            X
 43            X                                      2/27/2014        DABIRI                                                          X                X
 40                         X             3/3/2014     3/7/2014       PARISIEN                    X                   X                X                X          2/27/2014       DABIRI                    X         32            X
 44     X                                                                                                                                                          2/28/2014       DABIRI                    X         32            X
 37            X                          3/3/2014                    PARISIEN                    X                   X
 36                         X             3/6/2014                    PARISIEN                    X                   X                                            3/13/2014       DABIRI                    X         32            X
 34     X                                                                                                                                                           3/7/2014      PARISIEN                   X         32            X
 46                         X             4/2/2014                      DABIRI                    X                   X                                            3/13/2014       DABIRI                    X         32            X
 48     X                                                                                                                                                          3/14/2014       DABIRI                    X         32            X
 47            X                         3/24/2014                      DABIRI                    X                   X
 51                         X            3/24/2014                      DABIRI                    X                   X                                             5/8/2014       DABIRI                    X         32            X
 60            X                         4/7/2014                       DABIRI                    X                   X
 58                         X            4/7/2014     4/21/2014         DABIRI                    X                   X                X                X          4/11/2014       DABIRI                    X         32            X
 59                         X            4/7/2014                       DABIRI                    X                   X                                            5/9/2014        DABIRI                    X         32            X
 53            X                                      4/7/2014          DABIRI                                                         X                X
 52            X                         4/21/2014    4/23/2014         DABIRI                    X                   X                X                X
 50            X                                      4/21/2014         DABIRI                                                         X                X
 67                         X            4/23/2014    5/12/2014         DABIRI                    X                   X                X                X           5/8/2014       DABIRI                    X         32            X
 68            X                         5/2/2014     5/19/2014    DABIRI; PARISIEN               X                   X                X                X
 69                         X            5/5/2014     5/12/2014    PARISIEN; DABIRI               X                   X                X                X           5/9/2014       DABIRI                    X         32            X




                                                                                                                 Page 1
                                                      Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 186 of 475 PageID #:
                                                                                  Exhibit 6 - NCV/EMG
                                                                                               6580   Testing

                                                                                        Nerve Conduction Testing
                                                                                              Upper - Sensory      Upper - Motor   Lower - Sensory   Lower - Motor                               EMG Testing

                         NCV/EMG
       EMG    NCV                         NCV DOS      NCV DOS                                   Median/             Median/       Sup Peroneal/      Peroneal/                                                     Total Muscles
                     different date of                                NCV Provider                                                                                    EMG DOS     EMG Provider             4 Limb                   Bilateral
RICO   Only   Only                        (Upper)       (Lower)                                Radial/Ulnar           Ulnar            Sural            Tibial                                                          Tested
                          service
 NO.
 66                         X             5/5/2014     8/1/2014     DABIRI; BLACKMAN                X                   X                X                X          6/19/2014      PARISIEN                   X         32            X
 70     X                                                                                                                                                            5/23/2014      PARISIEN                   X         32            X
 71            X                         5/28/2014                      PARISIEN                    X                   X
 73                         X            6/6/2014     6/23/2014         PARISIEN                    X                   X                X                X          7/18/2014      PARISIEN                   X         32            X
 76            X                         6/6/2014      6/9/2014         PARISIEN                    X                   X                X                X
 74            X                         6/9/2014     6/20/2014         PARISIEN                    X                   X                X                X
 62                         X                         6/11/2014         PARISIEN                                                         X                X           8/1/2014     BLACKMAN                    X         26            X
 81            X                         6/16/2014    6/23/2014         PARISIEN                    X                   X                X                X
 78            X                         6/16/2014    6/20/2014         PARISIEN                    X                   X                X                X
 80            X                         6/16/2014    6/20/2014         PARISIEN                    X                   X                X                X
 77            X                         6/20/2014    7/11/2014         PARISIEN                    X                   X                X                X
 79            X                         6/20/2014                      PARISIEN                    X                   X
 80            X                                      6/20/2014         PARISIEN                                                         X                X
 10     X                                                                                                                                                            7/18/2014      PARISIEN                   X         32            X
 84            X                         7/21/2014                      PARISIEN                    X                   X
 82            X                         7/21/2014                      PARISIEN                    X                   X
 64            X                                      7/28/2014         PARISIEN                                                         X                X
 85            X                                      7/31/2014         PARISIEN                                                         X                X
 86            X                         8/11/2014    8/21/2014        BLACKMAN                     X                   X                X                X
 92                         X                         8/21/2014        BLACKMAN                                                          X                X          8/22/2014     BLACKMAN                    X         38            X
 93                         X            8/21/2014    8/25/2014        BLACKMAN                     X                   X                X                X          11/20/2014    BLACKMAN                    X         26            X
 95                         X            9/26/2014    8/26/2014        BLACKMAN                     X                   X                 A               A          9/11/2014     BLACKMAN                    X         26            X
 94                         X                         9/26/2014        BLACKMAN                                                          X                X          9/11/2014     BLACKMAN                    X         26            X
 98            X                                      9/11/2014        BLACKMAN                                                          X                X
 99                         X            9/15/2014                     BLACKMAN                     X                   X                                            10/17/2014    BLACKMAN                    X         38            X
101            X                         9/19/2014                     BLACKMAN                     X                   X
 96            X                         9/19/2014                     BLACKMAN                     X                   X
 97            X                         9/19/2014    10/6/2014        BLACKMAN                     X                   X                X                X
103                         X            10/6/2014                     BLACKMAN                     X                   X                                             9/25/2014    BLACKMAN                    X         38            X
102                         X            10/6/2014                     BLACKMAN                     X                   X                                             11/6/2014    BLACKMAN                    X         38            X
109                         X                         10/16/2014       BLACKMAN                                                          X                X          10/17/2014    BLACKMAN                    X         38            X
113            X                         10/31/2014                    BLACKMAN
112            X                          11/7/2014                    BLACKMAN                     X                   X
106                         X             1/15/2015                      LACINA                     X                   X                                            11/20/2014    BLACKMAN                    X         38            X
107     X                                                                                                                                                            11/20/2014    BLACKMAN                    X         38            X
108     X                                                                                                                                                            11/20/2014    BLACKMAN                    X         38            X
116                         X                         11/24/2014       BLACKMAN                                                          X                X           12/5/2014    BLACKMAN                    X         24            X
117     X                                                                                                                                                            11/28/2014    BLACKMAN                    X         26            X
  8                         X            12/29/2014                    BLACKMAN                     X                   X                                            12/31/2014    BLACKMAN                    X         24            X
121            X                         12/29/2014   1/19/2015     BLACKMAN; LACINA                X                   X                X                X
122                         X            12/29/2014    1/5/2015        BLACKMAN                     X                   X                X                X           2/5/2015      PARISIEN                   X         36            X
123            X                         12/29/2014   1/19/2015     BLACKMAN; LACINA                X                   X                X                X
88             X                          1/5/2015    3/16/2015    BLACKMAN; PARISIEN               X                   X                X                X




                                                                                                                   Page 2
                                                      Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 187 of 475 PageID #:
                                                                                  Exhibit 6 - NCV/EMG
                                                                                               6581   Testing

                                                                                              Nerve Conduction Testing
                                                                                                    Upper - Sensory      Upper - Motor   Lower - Sensory   Lower - Motor                                    EMG Testing

                         NCV/EMG
       EMG    NCV                         NCV DOS      NCV DOS                                         Median/             Median/       Sup Peroneal/      Peroneal/                                                          Total Muscles
                     different date of                                  NCV Provider                                                                                        EMG DOS          EMG Provider             4 Limb                   Bilateral
RICO   Only   Only                        (Upper)       (Lower)                                      Radial/Ulnar           Ulnar            Sural            Tibial                                                               Tested
                          service
 NO.
                                         9/18/2014;
                            X                                            BLACKMAN                                             X                                            1/8/2015           BLACKMAN
100                                      11/26/2014                                                                                                                                                                       X         24            X
 87     X                                                                                                                                                                  1/9/2015           BLACKMAN                    X         36            X
 89     X                                                                                                                                                                  1/9/2015           BLACKMAN                    X         36            X
120            X                                      1/12/2015          BLACKMAN                                                              X                X
118            X                                      1/15/2015            LACINA                                                              X                X
110     X                                                                                                                                                                  1/15/2015            LACINA                    X         36            X
131                         X            5/11/2015                        PARISIEN                        X                   X                                            1/30/2015            LACINA                    X         36            X
128            X                         2/9/2015                         PARISIEN                        X                   X
129                         X            2/9/2015                         PARISIEN                        X                   X                                            3/5/2015            PARISIEN                   X         36            X
130            X                                      2/9/2015            PARISIEN                                                             X                X
132                         X            3/16/2015    3/20/2015           PARISIEN                        X                   X                X                X          2/26/2015           PARISIEN                   X         36            X
140     X                                                                                                                                                                  2/27/2015           PARISIEN                   X         24            X
139                         X            3/9/2015                         PARISIEN                        X                   X                                            2/27/2015           PARISIEN                   X         24            X
141                         X            4/13/2015    4/21/2015           PARISIEN                        X                   X                X                X           3/5/2015           PARISIEN                   X         24            X
147     X                                                                                                                                                                  3/5/2015            PARISIEN                   X         36            X
145                         X                         3/23/2015           PARISIEN                                                             X                X           3/5/2015           PARISIEN                   X         36            X
137                         X            3/16/2015    3/20/2015           PARISIEN                        X                   X                X                X           3/6/2015           PARISIEN                   X         24            X
144     X                                                                                                                                                                  3/6/2015            PARISIEN                   X         36            X
143                         X             3/9/2015    3/20/2015           PARISIEN                        X                   X                X                X          3/12/2015           PARISIEN                   X         36            X
146            X                          3/9/2015    3/16/2015           PARISIEN                        X                   X                X                X
150                         X            3/27/2015                        PARISIEN                        X                   X                                            3/12/2015           PARISIEN                   X         36            X
151     X                                                                                                                                                                  3/19/2015           PARISIEN                   X         36            X
135                         X            3/20/2015                        PARISIEN                        X                   X                                            4/17/2015           PARISIEN                   X         36            X
148            X                                      3/20/2015           PARISIEN                                                             X                X
 61            X                         3/23/2015                        PARISIEN                        X                   X
152            X                         3/27/2015                        PARISIEN                        X                   X
142                                       4/9/2015                        PARISIEN                        X                   X                                            4/9/2015            PARISIEN                   X         24            X
138            X                                      4/10/2015           PARISIEN                                                             X                X
133     X                                                                                                                                                                  4/16/2015           PARISIEN                   X         36            X
153     X                                                                                                                                                                   5/1/2015           PARISIEN                   X         24            X
156            X                         5/15/2015                        PARISIEN                        X                   X
157                         X                         5/26/2015           PARISIEN                                                             X                X          5/21/2015           PARISIEN                   X         24            X
154                         X                         7/13/2015   ALLAY MEDICAL SERVICES PC                                                    X                X          5/21/2015           PARISIEN                   X         24            X
158     X                                                                                                                                                                  5/22/2015           PARISIEN                   X         24            X
161                         X                          6/8/2015   ALLAY MEDICAL SERVICES PC                                                    X                X          5/22/2015           PARISIEN                   X         24            X
162                         X             6/2/2015    6/12/2015           PARISIEN                        X                   X                X                X          5/29/2015           PARISIEN                   X         24            X
160            X                          6/8/2015     6/2/2015           PARISIEN                        X                   X                X                X
 83            X                         6/19/2015    7/3/2015    ALLAY MEDICAL SERVICES PC               X                   X                X
125                         X                         6/30/2015   ALLAY MEDICAL SERVICES PC                                                    X                X          8/21/2015   ALLAY MEDICAL SERVICES PC          X         38            X
167                         X            7/13/2015                ALLAY MEDICAL SERVICES PC               X                   X                                            8/6/2015    ALLAY MEDICAL SERVICES PC          X         38            X
164            X                                      7/16/2015   ALLAY MEDICAL SERVICES PC                                                    X                X
166                         X            7/16/2015    7/20/2015   ALLAY MEDICAL SERVICES PC               X                   X                X                X          9/15/2015   ALLAY MEDICAL SERVICES PC          X         38            X
165            X                         7/20/2015                        PARISIEN                        X                   X




                                                                                                                         Page 3
                                                      Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 188 of 475 PageID #:
                                                                                  Exhibit 6 - NCV/EMG
                                                                                               6582   Testing

                                                                                                   Nerve Conduction Testing
                                                                                                         Upper - Sensory      Upper - Motor   Lower - Sensory   Lower - Motor                                        EMG Testing

                         NCV/EMG
       EMG    NCV                         NCV DOS      NCV DOS                                              Median/             Median/       Sup Peroneal/      Peroneal/                                                              Total Muscles
                     different date of                                       NCV Provider                                                                                        EMG DOS              EMG Provider             4 Limb                   Bilateral
RICO   Only   Only                        (Upper)       (Lower)                                           Radial/Ulnar           Ulnar            Sural            Tibial                                                                   Tested
                          service
 NO.
159                         X            8/3/2015     8/17/2015       ALLAY MEDICAL SERVICES PC                X                   X                X                X          8/13/2015       ALLAY MEDICAL SERVICES PC          X         38            X
169                         X            8/4/2015     9/4/2015        ALLAY MEDICAL SERVICES PC                X                   X                X                X          8/13/2015       ALLAY MEDICAL SERVICES PC          X         38            X
168            X                         8/4/2015                     ALLAY MEDICAL SERVICES PC                X                   X
171            X                         8/17/2015     8/7/2015       ALLAY MEDICAL SERVICES PC                X                   X                X                X
171     X                                                                                                                                                                       8/11/2015       ALLAY MEDICAL SERVICES PC          X         36            X
172                         X            8/19/2015     9/3/2015       ALLAY MEDICAL SERVICES PC                X                   X                X                X          8/11/2015       ALLAY MEDICAL SERVICES PC          X         36            X
170     X                                                                                                                                                                       8/11/2015       ALLAY MEDICAL SERVICES PC          X         36            X
170            X                         8/19/2015    8/21/2015       ALLAY MEDICAL SERVICES PC                X                   X                X                X
174            X                          9/3/2015     9/4/2015        ALLAY MEDICAL SERVICES PC               X                   X                X                X
                                                                      ALLAY MEDICAL SERVICES PC/
                                         9/21/2015    10/2/2015                                                X                   X                X                X          10/8/2015                                          X         38            X
173                         X                                                  PAVLOVA                                                                                                                  PAVLOVA
176                         X            9/25/2015                     ALLAY MEDICAL SERVICES PC               X                   X                                            10/5/2015               PAVLOVA                    X         38            X
127            X                         9/25/2015    9/28/2015        ALLAY MEDICAL SERVICES PC               X                   X                X                X
175            X                          9/25/2015   10/5/2015                PAVLOVA                         X                   X                X                X
177            X                          10/9/2015                            PAVLOVA                         X                   X
178                         X            10/19/2015   10/26/2015                                               X                   X                X                X          11/19/2015               LACINA                    X         38            X
182                         X            11/25/2015    12/4/2015       ALLAY MEDICAL SERVICES PC               X                   X                X                X          11/27/2015      ALLAY MEDICAL SERVICES PC          X         34            X
185                         X                          12/4/2015       ALLAY MEDICAL SERVICES PC                                                    X                X          11/27/2015               LACINA                    X         34            X
187                         X            12/3/2015     12/4/2015       ALLAY MEDICAL SERVICES PC               X                   X                X                X          12/11/2015      ALLAY MEDICAL SERVICES PC          X         38            X
181                         X            12/3/2015    12/30/2015       ALLAY MEDICAL SERVICES PC               X                   X                X                X          12/10/2015                                         X         36            X
183                         X            12/3/2015    12/17/2015       ALLAY MEDICAL SERVICES PC               X                   X                X                X          12/10/2015      ALLAY MEDICAL SERVICES PC          X         36            X
186                         X                          12/7/2015       ALLAY MEDICAL SERVICES PC                                                    X                X          12/14/2015      ALLAY MEDICAL SERVICES PC          X         38            X
188            X                         12/17/2015                    ALLAY MEDICAL SERVICES PC               X                   X
190                         X            12/18/2015   12/21/2015   ALLAY MEDICAL SERVICES PC                   X                   X                X                X          12/23/2015   ALLAY MEDICAL SERVICES PC             X         36            X
191                         X             1/14/2016   12/21/2015       ALLAY MEDICAL SERVICES PC               X                   X                X                X          12/29/2015      ALLAY MEDICAL SERVICES PC          X         36            X
                                                                      ALLAY MEDICAL SERVICES PC/
189                         X            12/29/2015    1/8/2016                PARISIEN                        X                   X                X                X          12/23/2015      ALLAY MEDICAL SERVICES PC          X         36            X
197                         X             1/11/2016   1/14/2016                PARISIEN                        X                   X                X                X           1/18/2016              PARISIEN                   X         38            X
192            X                         1/15/2016    1/18/2016                PARISIEN                        X                   X                X                X
193                         X            1/15/2016    1/18/2016                PARISIEN                        X                   X                X                X          2/15/2016               PARISIEN                         incomplete
196                         X            1/15/2016                             PARISIEN                        X                   X                                            2/12/2016               PARISIEN                   X         38            X
194                         X            1/18/2016     2/1/2016                PARISIEN                        X                   X                X                X          2/12/2016               PARISIEN                   A          A             A

195                         X                         1/25/2016                PARISIEN                                                             X                X          1/28/2016               PARISIEN                   X         36            X
199                         X            1/25/2016     2/1/2016                PARISIEN                        X                   X                X                X           2/8/2016               PARISIEN                   X         38            X
200                         X            1/25/2016     2/1/2016                PARISIEN                        X                   X                X                X           2/8/2016               PARISIEN                   X         38            X
201                         X            1/25/2016     2/1/2016                PARISIEN                        X                   X                X                X           2/8/2016               PARISIEN                   X         38            X
198                         X            1/29/2016    1/28/2016                PARISIEN                        X                   X                X                X           3/3/2016               PARISIEN                   X         38            X
203                         X            2/5/2016     2/19/2016                PARISIEN                         A                  A                X                X          2/22/2016               PARISIEN                   X         38            X
205                         X            2/19/2016    3/31/2016                PARISIEN                        X                   X                X                X          2/25/2016               PARISIEN                   X         38            X
206            X                         3/7/2016     3/11/2016                PARISIEN                        X                   X                X                X
207            X                         3/7/2016     3/10/2016                PARISIEN                        X                   X                X                X
208                         X            3/7/2016     3/10/2016                PARISIEN                        X                   X                X                X          3/31/2016               PARISIEN                   X         38            X
209            X                         3/7/2016                              PARISIEN                        X                   X




                                                                                                                              Page 4
                                                      Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 189 of 475 PageID #:
                                                                                  Exhibit 6 - NCV/EMG
                                                                                               6583   Testing

                                                                                           Nerve Conduction Testing
                                                                                                 Upper - Sensory      Upper - Motor   Lower - Sensory   Lower - Motor                                     EMG Testing

                         NCV/EMG
       EMG    NCV                         NCV DOS      NCV DOS                                      Median/             Median/       Sup Peroneal/      Peroneal/                                                           Total Muscles
                     different date of                                   NCV Provider                                                                                    EMG DOS           EMG Provider             4 Limb                   Bilateral
RICO   Only   Only                        (Upper)       (Lower)                                   Radial/Ulnar           Ulnar            Sural            Tibial                                                                Tested
                          service
 NO.
213                         X            3/23/2016    3/31/2016            PARISIEN                    X                   X                X                X          3/29/2016         PARISIEN                      X         38            X
210                         X            3/23/2016    3/31/2016            PARISIEN                    X                   X                X                X           4/4/2016         PARISIEN                      X         38            X
211                         X            3/23/2016    4/14/2016            PARISIEN                    X                   X                X                X          3/29/2016         PARISIEN                      X         38            X
212                         X            3/23/2016                         PARISIEN                    X                   X                                            5/11/2016    PFJ MEDICAL CARE PC                X         38            X
215                         X            3/31/2016                        PARISIEN                     X                   X                                            4/22/2016    PFJ MEDICAL CARE PC                A          A             A

217                         X             4/4/2016    4/18/2016           PARISIEN                     X                   X                X                X          5/4/2016     PFJ MEDICAL CARE PC                X         38            X
220                         X             4/7/2016    4/14/2016           PARISIEN                     X                   X                X                X          4/22/2016    PFJ MEDICAL CARE PC                X         40            X
219            X                          4/7/2016                        PARISIEN                     X                   X
216                         X             4/8/2016                        PARISIEN                     X                   X                                            4/20/2016    PFJ MEDICAL CARE PC                X         38            X
230            X                         4/29/2016                 PFJ   MEDICAL CARE PC               X                   X
218                         X             5/4/2016                 PFJ   MEDICAL CARE PC               X                   X                                            5/26/2016    PFJ MEDICAL CARE PC                X         38            X
231                         X            5/11/2016    6/27/2016    PFJ   MEDICAL CARE PC               X                   X                X                X           6/3/2016                                       X         38            X
235                         X            5/27/2016    5/31/2016    PFJ   MEDICAL CARE PC               X                   X                X                X          6/1/2016     PFJ MEDICAL CARE PC                X         38            X
225                         X            5/31/2016    6/22/2016    PFJ   MEDICAL CARE PC               X                   X                X                X          6/3/2016     PFJ MEDICAL CARE PC                X         36            X
232                         X            5/31/2016    8/12/2016    PFJ   MEDICAL CARE PC               X                   X                X                X          7/22/2016    PFJ MEDICAL CARE PC                X         38            X
233                         X            5/31/2016                 PFJ   MEDICAL CARE PC               X                   X                                            6/16/2016    RA MEDICAL SERVICES                X         38            X
229            X                          6/1/2016    7/22/2016    PFJ   MEDICAL CARE PC               X                   X                X                X
234                         X             6/6/2016    7/11/2016    PFJ   MEDICAL CARE PC               X                   X                X                X          7/5/2016     PFJ   MEDICAL CARE PC              X         38            X
236                         X            6/20/2016    6/20/2016    PFJ   MEDICAL CARE PC               X                   X                X                X          7/5/2016     PFJ   MEDICAL CARE PC              X         38            X
237                         X            6/20/2016    6/20/2016    PFJ   MEDICAL CARE PC               X                   X                X                X          7/5/2016     PFJ   MEDICAL CARE PC              X         36            X
240                         X            7/22/2016                 PFJ   MEDICAL CARE PC               X                   X                                            6/27/2016    PFJ   MEDICAL CARE PC              X         38            X
238            X                                      6/29/2016    PFJ   MEDICAL CARE PC                                                    X                X
247     X                                                                                                                                                               7/19/2016    PFJ   MEDICAL CARE PC              X         38            X
253                         X            7/20/2016    7/27/2016    PFJ   MEDICAL CARE PC               X                   X                X                X          7/19/2016    PFJ   MEDICAL CARE PC              X         38            X
245                         X            7/20/2016     8/3/2016    PFJ   MEDICAL CARE PC               X                   X                X                X          7/22/2016    PFJ   MEDICAL CARE PC              X         38            X
246                         X            7/20/2016     8/3/2016    PFJ   MEDICAL CARE PC               X                   X                X                X          7/27/2016    PFJ   MEDICAL CARE PC              X         38            X
251                         X            7/26/2016     8/3/2016    PFJ   MEDICAL CARE PC               X                   X                X                X          7/27/2016    PFJ   MEDICAL CARE PC              X         38            X
250                         X            7/26/2016    8/10/2016    PFJ   MEDICAL CARE PC               X                   X                X                X          7/27/2016    PFJ   MEDICAL CARE PC              X         38            X
244                         X             8/8/2016    8/15/2016    PFJ   MEDICAL CARE PC               X                   X                X                X          8/17/2016    PFJ   MEDICAL CARE PC              X         38            X
248                         X             8/8/2016    8/12/2016    PFJ   MEDICAL CARE PC               X                   X                X                X          8/10/2016    PFJ   MEDICAL CARE PC              X         38            X
257            X                         8/29/2016     9/9/2016    PFJ   MEDICAL CARE PC               X                   X                X                X
243                         X                         9/21/2016    PFJ   MEDICAL CARE PC                                                    X                X           9/1/2016    PFJ MEDICAL CARE PC                X         36            X
256            X                           9/6/2016    9/9/2016    PFJ   MEDICAL CARE PC               X                   X                X                X
258            X                           9/6/2016   9/14/2016    PFJ   MEDICAL CARE PC               X                   X                X                X
260            X                           9/8/2016   9/21/2016    PFJ   MEDICAL CARE PC               X                   X                X                X
259            X                           9/9/2016   9/12/2016    PFJ   MEDICAL CARE PC               X                   X                X                X
262            X                          9/14/2016   9/22/2016    PFJ   MEDICAL CARE PC               X                   X                X                X
242                         X             9/16/2016   9/19/2016    PFJ   MEDICAL CARE PC               X                   X                X                X          1/19/2017    KP MEDICAL CARE PC                 X         38            X
255            X                          9/19/2016                PFJ   MEDICAL CARE PC               X                   X
254                         X             9/23/2016   9/27/2016    PFJ   MEDICAL CARE PC               X                   X                X                X          11/14/2016   KP MEDICAL CARE PC                 X         38            X
263                         X            10/10/2016   10/14/2016          PAVLOVA                      X                   X                X                X          10/17/2016        PAVLOVA                       X         38            X
266                         X            10/10/2016   10/17/2016          PAVLOVA                      X                   X                X                X           11/3/2016   KP MEDICAL CARE PC                 X         38            X
267            X                         10/10/2016                       PAVLOVA                      X                   X
265                         X            10/10/2016   10/14/2016          PAVLOVA                      X                   X                X                X          11/21/2016   KP MEDICAL CARE PC                 X         38            X



                                                                                                                      Page 5
                                                      Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 190 of 475 PageID #:
                                                                                  Exhibit 6 - NCV/EMG
                                                                                               6584   Testing

                                                                                                Nerve Conduction Testing
                                                                                                      Upper - Sensory      Upper - Motor   Lower - Sensory   Lower - Motor                                  EMG Testing

                         NCV/EMG
       EMG    NCV                         NCV DOS      NCV DOS                                           Median/             Median/       Sup Peroneal/      Peroneal/                                                        Total Muscles
                     different date of                                   NCV Provider                                                                                         EMG DOS        EMG Provider             4 Limb                   Bilateral
RICO   Only   Only                        (Upper)       (Lower)                                        Radial/Ulnar           Ulnar            Sural            Tibial                                                             Tested
                          service
 NO.
                                                                   ALLAY MEDICAL SERVICES PC/
268                         X            10/19/2016   10/31/2016       KP MEDICAL CARE PC                   X                   X                X                X          11/11/2016   KP MEDICAL CARE PC              X         38            X
                                                                   ALLAY MEDICAL SERVICES PC/
272                         X            10/19/2016   10/31/2016       KP MEDICAL CARE PC                   X                   X                X                X          11/23/2016   KP MEDICAL CARE PC              X         36            X
271                         X            10/24/2016    11/4/2016       KP MEDICAL CARE PC                   X                   X                X                X          11/15/2016   KP MEDICAL CARE PC              X         38            X
273                         X            10/27/2016   11/14/2016       KP MEDICAL CARE PC                   X                   X                X                X          11/15/2016   KP MEDICAL CARE PC              X         30            X
270                         X            10/28/2016                  JFP MEDICAL SERVICES PC                X                   X
275            X                          12/9/2016                    KP MEDICAL CARE PC                   X                   X
278                         X             12/9/2016   12/23/2016       KP MEDICAL CARE PC                   X                   X                X                X          12/30/2016   KP MEDICAL CARE PC              X         38            X
281            X                         12/12/2016   12/13/2016       KP MEDICAL CARE PC                   X                   X                X                X
274            X                         12/12/2016                    KP MEDICAL CARE PC                   X                   X
280                         X            12/12/2016   12/21/2016       KP MEDICAL CARE PC                   X                   X                X                X          12/23/2016   KP MEDICAL CARE PC              X         38            X
282            X                         12/13/2016   12/21/2016       KP MEDICAL CARE PC                   X                   X                X                X
276                         X            12/13/2016   12/19/2016       KP MEDICAL CARE PC                   X                   X                X                X          12/21/2016   KP MEDICAL CARE PC              X         38            X
284            X                         12/13/2016   12/21/2016       KP MEDICAL CARE PC                   X                   X                X                X
283                         X            12/19/2016    2/6/2017        KP MEDICAL CARE PC                   X                   X                X                X           2/7/2017    KP MEDICAL CARE PC              X         38            X
277            X                         12/19/2016                    KP MEDICAL CARE PC                   X                   X
279                         X            12/19/2016                    KP MEDICAL CARE PC                   X                   X                                            12/30/2016   KP MEDICAL CARE PC              X         38            X
286                         X            12/29/2016   12/27/2016       KP MEDICAL CARE PC                   X                   X                X                X          1/19/2017    KP MEDICAL CARE PC              X         38            X
292            X                                       1/12/2017       KP MEDICAL CARE PC                                                        X                X
291            X                         1/17/2017     1/12/2017       KP MEDICAL CARE PC                   X                   X                X                X
202                         X            1/16/2017     1/23/2017       KP MEDICAL CARE PC                   X                   X                X                X          1/26/2017    KP MEDICAL CARE PC              X         38            X
293            X                         1/17/2017                     KP MEDICAL CARE PC                   X                   X
285            X                         1/19/2017    1/26/2017        KP MEDICAL CARE PC                   X                   X                X                X
294            X                         1/19/2017    1/23/2017        KP MEDICAL CARE PC                   X                   X                X                X
295                         X            1/19/2017    1/24/2017        KP MEDICAL CARE PC                   X                   X                X                X          1/26/2017    KP MEDICAL CARE PC              X         38            X
296            X                         1/23/2017    1/24/2017        KP MEDICAL CARE PC                   X                   X                X                X




                                                                                                                           Page 6
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 191 of 475 PageID #:
                                     6585




                         Exhibit 7
                         Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 192 of 475 PageID #:
                                                   Exhibit 7 - Trigger
                                                                   6586Point Injections

                                                       Patient Reported Pain
RICO                                                                             Total TP                    Total Dry     Dry
       Date of Service            Provider            7 or Higher 2 + Regions                 TP Bilateral                           Patient tolerated well   Patient No complications
NO.                                                                             Injections                   Needling    Bilateral
  4       9/6/2013              KSENIA PAVLOVA            X            X             5                          16                             X
  3     10/11/2013              KSENIA PAVLOVA                         X            18                          18
  3     11/29/2013              KSENIA PAVLOVA                         X             7                          14                             X                         X
  2     10/28/2013              KSENIA PAVLOVA            X            X            10             X            32          X                  X                         X
  8     10/30/2013            PIERRE J RENILIQUE          X                         34             X            25          X                  X
  9     10/30/2013            PIERRE J RENILIQUE                       X            16                          16          X                  X
 10      11/1/2013              KSENIA PAVLOVA            X            X            16             X            40          X                  X                         X
 10      12/9/2013              KSENIA PAVLOVA            X                          7                          14                             X                         X
 10      1/27/2014              KSENIA PAVLOVA                                      16             X            32          X                  X                         X
 11     11/29/2013              KSENIA PAVLOVA            X            X             7                          14                             X                         X
 15      12/2/2013              KSENIA PAVLOVA            X            X             6                          12                             X                         X
 16      12/2/2013              KSENIA PAVLOVA            X                          6                          12                             X                         X
 16      1/20/2014              KSENIA PAVLOVA            X            X             7                          14                             X                         X
 17      12/2/2013              KSENIA PAVLOVA                         X             7                          14                             X                         X
 18      12/2/2013              KSENIA PAVLOVA            X            X             7                          14                             X                         X
  5      12/4/2013        JULES FRANCOIS PARSIEN MD       X            X            26             X            18          X
  6     12/13/2013              KSENIA PAVLOVA            X            X            16             X            32          X                  X                         X
  6      1/14/2014        JULES FRANCOIS PARSIEN MD       X            X            30                          30          X                  X
  6      3/28/2014              LUQMAN DABIRI             X                         12             X            34          X                  X                         X
 21     12/13/2013              KSENIA PAVLOVA                         X            14             X            28          X                  X                         X
 23     12/20/2013              KSENIA PAVLOVA            X            X             8                          16                             X                         X
 23      2/10/2014              KSENIA PAVLOVA            X            X             9                          18                             X                         X
 25     12/27/2013              KSENIA PAVLOVA            X            X             7                          14                             X
 32     1/17/2014               KSENIA PAVLOVA            X            X            14            X             28          X                  X
 34     1/24/2014               KSENIA PAVLOVA            X            X            14            X             28          X
 35     1/24/2014               KSENIA PAVLOVA            X            X            14            X             28          X                  X
 36     1/24/2014               KSENIA PAVLOVA            X            X            16            X             32          X                  X
 37     1/27/2014               KSENIA PAVLOVA            X            X            14            X             28          X                  X
 13     1/31/2014               KSENIA PAVLOVA            X            X             6                          12                             X
 28     1/31/2014               KSENIA PAVLOVA            X            X            14            X             28          X                  X
 49     3/10/2014               LUQMAN DABIRI             X                          6                                                                                   X
 51      3/10/2014              LUQMAN DABIRI             X                         10             X            24          X
 51      7/29/2014        JULES FRANCOIS PARSIEN MD       X                         24             X            24          X                  X
 55      3/13/2014              LUQMAN DABIRI                          X             7                          12                             X                         X
 58      3/24/2014              LUQMAN DABIRI             X            X             4                           4                             X                         X
 59      3/24/2014              LUQMAN DABIRI             X            X             2                           2
 53       4/7/2014              LUQMAN DABIRI             X            X             4                           4                             X                         X
 46       4/7/2014              LUQMAN DABIRI             X                          6                           6                             X                         X
 52      5/14/2014        JULES FRANCOIS PARSIEN MD                    X            10                          10          X
 73      5/21/2014        JULES FRANCOIS PARSIEN MD       X            X            32                          24          X                  X                        NA
 73       8/7/2014           NOEL E BLACKMAN MD           X            X            11             X            32          X                  X                         X
 76       6/4/2014        JULES FRANCOIS PARSIEN MD                    X            20                          10                             X
 76      10/3/2014              KSENIA PAVLOVA            X            X            14             X            32          X                  X                         X
 69      6/10/2014        JULES FRANCOIS PARSIEN MD                    X            30                          29          X                  X



                                                                                     Page 1
                         Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 193 of 475 PageID #:
                                                   Exhibit 7 - Trigger
                                                                   6587Point Injections

                                                        Patient Reported Pain
RICO                                                                              Total TP                       Total Dry     Dry
       Date of Service             Provider            7 or Higher 2 + Regions                    TP Bilateral                           Patient tolerated well   Patient No complications
NO.                                                                              Injections                      Needling    Bilateral
  62     6/11/2014        JULES FRANCOIS PARSIEN MD        X                         30                             30           X                 X
  62    10/22/2014           NOEL E BLACKMAN MD            X                         20                             22           X                 X
  82     6/17/2014        JULES FRANCOIS PARSIEN MD        X            X            30                X            26           X                 X
  82     9/22/2014           NOEL E BLACKMAN MD            X            X             6                             16                             X                         X
  82    10/20/2014           NOEL E BLACKMAN MD            X            X             6                             14                             X                         X
  66     6/25/2014        JULES FRANCOIS PARSIEN MD                     X            30                X            24          X
  80     6/27/2014              KSENIA PAVLOVA             X            X             6                             14                             X                         X
  88     8/19/2014           NOEL E BLACKMAN MD                         X             4                             20          X                  X
  94     8/20/2014           NOEL E BLACKMAN MD                         X             6                              6                             X
  95     8/20/2014           NOEL E BLACKMAN MD                         X             6                              6                             X
  78     9/18/2014           NOEL E BLACKMAN MD            X            X            10                X            28          X                  X                         X
  70     9/24/2014           NOEL E BLACKMAN MD                         X            13                             13                             X
  99     9/25/2014           NOEL E BLACKMAN MD            X            X            12                X            27          X                  X                         X
 125    11/27/2015         ALLAY MEDICAL SERVICES PC                    X            7                                                             X
 125     7/9/2015          ALLAY MEDICAL SERVICES PC                    X                                                                          X                         X
125      1/5/2016        JULES FRANCOIS PARISIEN MD        X            X           11                               A

122      1/12/2015             FRANCIS J LACINA            X            X            3                              15                             X                         X
116      1/13/2015             FRANCIS J LACINA            X            X                                           50          X                  X                         X
106      1/15/2015             FRANCIS J LACINA                         X            1                              30                             X                         X
109      1/15/2015             FRANCIS J LACINA                         X            3                                                             X                         X
123      1/19/2015             FRANCIS J LACINA                         X            2                              48          X                  X                         X
131      1/19/2015             FRANCIS J LACINA            X            X            1                              30                             X                         X
131      1/28/2015       JULES FRANCOIS PARSIEN MD                      X           20                 X            13          X                  X
131      5/11/2015       JULES FRANCOIS PARSIEN MD                      X           8                                                              X                         X
100      1/22/2015             FRANCIS J LACINA            X            X                                           60          X                  X                         X
114       2/5/2015             FRANCIS J LACINA                         X            2                                                             X                         X
137      2/25/2015       JULES FRANCOIS PARSIEN MD         X            X            8                                                             X                         X
 61      4/20/2015       JULES FRANCOIS PARSIEN MD         X            X           16                 X                                           X                         X
154      6/15/2015             KSENIA PAVLOVA              X                        16                 X                                           X                         X
140       7/9/2015        ALLAY MEDICAL SERVICES PC        X            X           16                 X                                           X
160      7/13/2015        ALLAY MEDICAL SERVICES PC        X                        16                 X                                           X                         X
169      8/20/2015        ALLAY MEDICAL SERVICES PC        X            X            7                              15                             X                         X
172      8/25/2015             KSENIA PAVLOVA              X            X           10                 X            20          X                  X                         X
                                                           B            B            B                 B             B          B                  B                         B
161      9/17/2015             KSENIA PAVLOVA
166      9/17/2015             KSENIA PAVLOVA                           X           10                 X            20          X                  X                        n/a
127      10/1/2015             KSENIA PAVLOVA              X            X           7                               21                             X                         X
                                                           B            B            B                 B             B          B                  B                         B
164      10/6/2015             KSENIA PAVLOVA
162     10/26/2015        FRANCIS JOSEPH LACINA MD         X            X            A                              16
164     10/26/2015        FRANCIS JOSEPH LACINA MD         X            X            A                 X            24          X                  X
176     10/26/2015        FRANCIS JOSEPH LACINA MD                      X            A                 X            32          X                  X
                                                           B
179     10/30/2015           RA MEDICAL SERVICES                        X            A                 X            53          X                  X
182     11/10/2015        FRANCIS JOSEPH LACINA MD         X            X           10                 X            20          X                  X
182     11/27/2015        ALLAY MEDICAL SERVICES PC        X                        16                 X                                           X



                                                                                         Page 2
                         Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 194 of 475 PageID #:
                                                   Exhibit 7 - Trigger
                                                                   6588Point Injections

                                                       Patient Reported Pain
RICO                                                                             Total TP                       Total Dry     Dry
       Date of Service            Provider            7 or Higher 2 + Regions                    TP Bilateral                           Patient tolerated well   Patient No complications
NO.                                                                             Injections                      Needling    Bilateral
182      12/4/2015          RA MEDICAL SERVICES           X            X            A                              32          X                  X
184     11/16/2015          RA MEDICAL SERVICES           X            X            A                              35                             X
185     11/16/2015           RA MEDICAL SERVICES          X            X            A                              40          X                  X
185      1/8/2016            RA MEDICAL SERVICES                       X            2                 X            16          X                  X                         X
186     11/16/2015           RA MEDICAL SERVICES          X            X                              X            36          X                  X
186     12/29/2015        ALLAY MEDICAL SERVICES PC       X            X            7                              14                             X                         X
181     11/24/2015        ALLAY MEDICAL SERVICES PC       X            X           10                 X            24          X                  X
183     11/24/2015        ALLAY MEDICAL SERVICES PC       X            X            8                 X            16          X                  X
188     11/27/2015        ALLAY MEDICAL SERVICES PC       X            X            8                                                             X
188      12/4/2015           RA MEDICAL SERVICES          X            X            A                 X            40          X                  X
187     12/18/2015        ALLAY MEDICAL SERVICES PC                    X            5                              10
187     12/24/2015        ALLAY MEDICAL SERVICES PC                    X            8                              16                             X                         X
190     12/29/2015        ALLAY MEDICAL SERVICES PC
126     12/29/2015        ALLAY MEDICAL SERVICES PC       X            X           14                 X            24          X                  X
124      1/8/2016           RA MEDICAL SERVICES           X            X            A                 X            40          X                  X                         X
192      1/8/2016           RA MEDICAL SERVICES                        X                                           40          X                  X
194       1/8/2016          RA MEDICAL SERVICES           X            X            A                              18                             X
199      1/22/2016          RA MEDICAL SERVICES           X            X                                           39                             X
200      1/22/2016          RA MEDICAL SERVICES           X            X                                           4           X                  X
201      1/22/2016          RA MEDICAL SERVICES                                     A                 X            40          X                  X
203      2/5/2016           RA MEDICAL SERVICES           X            X            A                              40          X                  X
198      2/16/2016       JULES FRANCOIS PARISIEN MD       X            X            6                                                             X                         X
196      2/16/2016       JULES FRANCOIS PARISIEN MD       X            X            5                                                             X                         X
127      2/23/2016       JULES FRANCOIS PARISIEN MD                    X            8                              18                             X                         X
127      5/27/2016          RA MEDICAL SERVICES                                     A                 X            36          X                  X                         X
                                                          B            B            B                 B             B          B                  B                         B
207      2/23/2016       JULES FRANCOIS PARISIEN MD
                                                          B            B            B                 B             B          B                  B                         B
207      4/5/2016           RA MEDICAL SERVICES
173      2/25/2016       JULES FRANCOIS PARISIEN MD       X            X            7                              14                             X                         X
211      3/8/2016        JULES FRANCOIS PARISIEN MD       X            X            7                               A                             X                         X
211      3/25/2016          RA MEDICAL SERVICES           X            X            A                 X            56          X                  X                         X
212      3/8/2016        JULES FRANCOIS PARISIEN MD       X            X            8                               A                             X                         X
213      3/11/2016          RA MEDICAL SERVICES           X            X            A                 X            36          X                  X                         X
215      3/15/2016       JULES FRANCOIS PARISIEN MD       X            X            8                               A                             X                         X
210      3/18/2016          RA MEDICAL SERVICES           X            X            A                 X            40          X                  X                         X
210      4/14/2016          RA MEDICAL SERVICES           X            X                                           36          X                  X                         X
195      3/24/2016       JULES FRANCOIS PARISIEN MD       X            X            8                               A                             X                         X
205      3/25/2016          RA MEDICAL SERVICES                        X            A                              40          X                  X                         X
222      3/29/2016       JULES FRANCOIS PARISIEN MD       X            X            8                               A                             X                         X
208      3/31/2016       JULES FRANCOIS PARISIEN MD                    X            8                               A                             X                         X
                                                          B            B            B                 B             B          B                  B                         B
221      4/5/2016           RA MEDICAL SERVICES



                                                                                        Page 3
                         Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 195 of 475 PageID #:
                                                   Exhibit 7 - Trigger
                                                                   6589Point Injections

                                                       Patient Reported Pain
RICO                                                                             Total TP                       Total Dry     Dry
       Date of Service            Provider            7 or Higher 2 + Regions                    TP Bilateral                           Patient tolerated well   Patient No complications
NO.                                                                             Injections                      Needling    Bilateral
227      4/14/2016          RA MEDICAL SERVICES           X            X            A                              38                             X                         X
228      4/14/2016          RA MEDICAL SERVICES           X            X            A                 X            40          X                  X                         X
228      4/26/2016          PFJ MEDICAL CARE PC           X            X            8                               A                             X                         X
228      5/16/2016          RA MEDICAL SERVICES           X                         A                 X            40          X                  X                         X
216      4/15/2016          PFJ MEDICAL CARE PC           X            X            8                              16                             X                         X
216      7/8/2016           PFJ MEDICAL CARE PC           X            X            A                              16
230      5/2/2016           PFJ MEDICAL CARE PC           X            X            8                               A                             X                         X
                                                          B
233     5/16/2016            PFJ MEDICAL CARE PC                       X            8                              20                             X                         X
233      6/16/2016           RA MEDICAL SERVICES          X            X                                           40          X                  X                         X
234     5/16/2016            PFJ MEDICAL CARE PC          X            X            8                              18                             X                         X
234       6/1/2016           RA MEDICAL SERVICES          X            X                                           34                             X                         X
234      9/22/2016           PFJ MEDICAL CARE PC          X            X                                           50          X                  X
234     10/17/2016        ALLAY MEDICAL SERVICES PC       X            X                                           20                             X
235     5/18/2016            PFJ MEDICAL CARE PC          X            X            8                              16                             X                         X
235      9/19/2016           PFJ MEDICAL CARE PC          X            X            A                              36          X                  X
235     10/24/2016        ALLAY MEDICAL SERVICES PC                    X                                           4                              X
236      5/25/2016           PFJ MEDICAL CARE PC          X            X            8                              20                             X                         X
236      6/14/2016          RA MEDICAL SERVICES           X            X            A                              38                             X                         X
236      11/3/2016          KP MEDICAL CARE PC                         X                                           28          X                  X
237      5/25/2016          PFJ MEDICAL CARE PC           X            X            6                              16                             X                         X
237      6/21/2016          PFJ MEDICAL CARE PC                        X            A                 X            10                             X                         X
                                                                                                                                                  B                         B
238      5/26/2016          PFJ MEDICAL CARE PC           X            X            6                              14
239      5/26/2016          PFJ MEDICAL CARE PC           X            X            6                              14                             X                         X
240       6/2/2016          PFJ MEDICAL CARE PC           X            X            8                              20                             X                         X
240       6/7/2016          RA MEDICAL SERVICES           X            X                                           38                             X                         X
252      6/24/2016          PFJ MEDICAL CARE PC                        X            A                 X            23          X                  X                         X
231      7/15/2016          PFJ MEDICAL CARE PC           X            X            A                              16
248      8/19/2016          PFJ MEDICAL CARE PC           X            X            A                              16
254      8/26/2016           PFJ MEDICAL CARE PC          X            X            A                              16
254      10/7/2016         JFP MEDICAL SERVICES PC        X            X                                           24          X                  X
254      10/7/2016         JFP MEDICAL SERVICES PC        X            X                                           24          X                  X
254      11/7/2016          KP MEDICAL CARE PC                         X            A                              16          X                  X
254     11/17/2016          KP MEDICAL CARE PC            X            X                                           28          X                  X
255      9/2/2016           PFJ MEDICAL CARE PC           X            X                                           16
256     9/15/2016           PFJ MEDICAL CARE PC           X            X            1                                                             X
256     10/5/2016           JFL MEDICAL CARE PC           X            X                                           82          X                  X                         X
257     9/15/2016           PFJ MEDICAL CARE PC           X                         2                 X                                                                     X
259      9/16/2016           PFJ MEDICAL CARE PC                       X            A                              25                             X
259      9/21/2016             ROSS MEDICAL PC
242      9/16/2016           PFJ MEDICAL CARE PC                       X                                           20          X                  X
242     10/31/2016        ALLAY MEDICAL SERVICES PC                    X                                           36          X                  X



                                                                                        Page 4
                         Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 196 of 475 PageID #:
                                                   Exhibit 7 - Trigger
                                                                   6590Point Injections

                                                       Patient Reported Pain
RICO                                                                             Total TP                       Total Dry     Dry
       Date of Service            Provider            7 or Higher 2 + Regions                    TP Bilateral                           Patient tolerated well   Patient No complications
NO.                                                                             Injections                      Needling    Bilateral
                                                                                    A
 260     9/19/2016          PFJ MEDICAL CARE PC           X            X                              X                                           X
                                                                                    A
260     10/10/2016         JFP MEDICAL SERVICES PC        X            X                                                                          X
                                                                                    A
260     11/10/2016           KP MEDICAL CARE PC                        X                                           24          X                  X
                                                                                    A
263      9/26/2016          PFJ MEDICAL CARE PC                        X                              X
263     11/21/2016          KP MEDICAL CARE PC                         X                                           56          X                  X
                                                                                    A
264      9/26/2016          PFJ MEDICAL CARE PC                                                       X            30          X                  X
                                                                                    A
264     11/14/2016           KP MEDICAL CARE PC           X            X                                           20          X                  X
264     12/15/2016           KP MEDICAL CARE PC           X            X                                           40                             X
                                                                                    A
265     9/26/2016            PFJ MEDICAL CARE PC                                                      X                                           X
265     11/21/2016           KP MEDICAL CARE PC           X            X                                           56          X                  X
217      10/4/2016         JFP MEDICAL SERVICES PC                     X                                           16          X                  X
                                                                                    A
261      10/4/2016         JFP MEDICAL SERVICES PC                     X                                                                          X
                                                                                    A
267      10/4/2016         JFP MEDICAL SERVICES PC        X            X                              X                                           X
                                                                                    A
268      10/7/2016         JFP MEDICAL SERVICES PC        X            X                                           12                             X
                                                                                    A
268     10/31/2016         JFP MEDICAL SERVICES PC                     X                                           14                             X
                                                                                    A
268      11/4/2016           JFL MEDICAL CARE PC                       X                                           40                             X                         X
                                                                                    A
268     11/17/2016           KP MEDICAL CARE PC                        X                                                                          X
                                                                                    A                               A
270      10/7/2016         JFP MEDICAL SERVICES PC        X            X                                                                          X
270     10/31/2016        ALLAY MEDICAL SERVICES PC                    X                                           32          X                  X
                                                                                    A
271      10/7/2016         JFP MEDICAL SERVICES PC        X            X                                                                          X
                                                                                    A
271     10/10/2016         JFP MEDICAL SERVICES PC        X            X                                            4                             X
271     10/28/2016         JFP MEDICAL SERVICES PC                     X                                           16          X                  X
271     10/31/2016         JFP MEDICAL SERVICES PC                     X                                           24          X                  X
271     11/1/2016            JFL MEDICAL CARE PC          X            X                                           40          X                  X                         X
                                                                                    A
271     11/17/2016           KP MEDICAL CARE PC                        X                                           36          X                  X
271     11/21/2016           KP MEDICAL CARE PC                        X                                           48          X                  X
271     12/29/2016           KP MEDICAL CARE PC                        X                                           12                             X
                                                                                    A
271      1/20/2017           KP MEDICAL CARE PC                                                                                                   X
                                                                                    A
272     10/10/2016         JFP MEDICAL SERVICES PC        X            X                                            8
272     11/1/2016            JFL MEDICAL CARE PC          X            X                                           40          X                  X                         X
                                                                                    A
272      12/1/2016           KP MEDICAL CARE PC           X            X                                                                          X
                                                                                    A
272      12/7/2016           JFL MEDICAL CARE PC          X            X                              X            40          X                  X                         X




                                                                                        Page 5
                         Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 197 of 475 PageID #:
                                                   Exhibit 7 - Trigger
                                                                   6591Point Injections

                                                       Patient Reported Pain
RICO                                                                             Total TP                       Total Dry     Dry
       Date of Service            Provider            7 or Higher 2 + Regions                    TP Bilateral                           Patient tolerated well   Patient No complications
NO.                                                                             Injections                      Needling    Bilateral
 262    10/17/2016        ALLAY MEDICAL SERVICES PC       X            X                                           16           X                 X
 262    10/26/2016           JFL MEDICAL CARE PC          X            X                                           40           X                 X                         X
 273    10/21/2016        ALLAY MEDICAL SERVICES PC       X            X                                           36           X                 X
 273     11/7/2016           KP MEDICAL CARE PC                        X                                           40           X                 X
 273    12/7/2016            JFL MEDICAL CARE PC          X            X            A                 X            36           X                 X                         X
                                                                                    A
273     12/12/2016           KP MEDICAL CARE PC           X            X                                           36          X                  X
                                                                                    A
273      1/9/2017            KP MEDICAL CARE PC                        X                                           56          X                  X
                                                                                    A
246      11/1/2016           JFL MEDICAL CARE PC          X                                           X            40          X                  X                         X
                                                                                    A
229     11/3/2016            KP MEDICAL CARE PC           X                                                                                       X
229     12/8/2016            KP MEDICAL CARE PC           X            X                                           52          X                  X
266     11/3/2016            KP MEDICAL CARE PC           X            X                                           28          X                  X
269     11/17/2016           KP MEDICAL CARE PC           X            X                                           56          X                  X
274     12/14/2016           JFL MEDICAL CARE PC          X            X                                           36                             X                         X
275     11/23/2016           JFL MEDICAL CARE PC          X            X                                           32          X                  X                         X
                                                                                    A
275      12/1/2016           KP MEDICAL CARE PC           X            X                                           36          X                  X
                                                                                    B                 B             B          B                  B                         B
281     11/30/2016           JFL MEDICAL CARE PC          X            X
281      12/2/2016           KP MEDICAL CARE PC           X                                                        44          X                  X
                                                                                                                                                  B                         B
282     11/30/2016           JFL MEDICAL CARE PC          X            X                                           40          X
280      12/1/2016           KP MEDICAL CARE PC           X            X                                           52          X                  X
276      12/5/2016           KP MEDICAL CARE PC           X            X                                           64          X                  X
276      1/16/2017           KP MEDICAL CARE PC           X            X                                           14                             X
283      12/5/2016           KP MEDICAL CARE PC           X            X                                           64          X                  X
                                                                                    A
277      12/5/2016           KP MEDICAL CARE PC           X            X                                           56          X                  X
                                                          B            B            B                 B             B          B                  B                         B
284      12/8/2016           KP MEDICAL CARE PC
                                                                                    A
278     12/12/2016           KP MEDICAL CARE PC           X                                                                                       X
                                                                                    A
286     12/14/2016           JFL MEDICAL CARE PC                                                                   36          X                  X                         X
                                                                                    A
286     1/18/2017            JFL MEDICAL CARE PC          X            X                                           36          X                  X                         X
287     12/15/2016           KP MEDICAL CARE PC                                                                    14                             X
                                                                                    A
288     12/15/2016           KP MEDICAL CARE PC                        X                                           34          X                  X
                                                                                    B                 B             B          B                  B                         B
289     12/28/2016           JFL MEDICAL CARE PC          X            X
                                                                                    A
289     12/29/2016           KP MEDICAL CARE PC           X            X                                           60          X                  X
285     12/29/2016           KP MEDICAL CARE PC           X            X                                           28          X                  X                       blank
285      1/4/2017            JFL MEDICAL CARE PC          X            X                                           38                             X                         X
                                                                                    A
285      1/23/2017           KP MEDICAL CARE PC           X            X                                           16          X                  X
                                                                                    A
293      1/3/2017            KP MEDICAL CARE PC           X            X                                           28          X                  X
                                                                                    A
294       1/3/2017           KP MEDICAL CARE PC                                                                                                   X
294      1/23/2017           KP MEDICAL CARE PC                        X                                           20          X                  X
                                                                                    A
295      1/3/2017            KP MEDICAL CARE PC           X            X                                           56          X                  X
                                                                                    A
202      1/4/2017            JFL MEDICAL CARE PC          X            X                                           40                             X                         X
202      1/9/2017            KP MEDICAL CARE PC           X            X                                           64          X                  X
296      1/9/2017            KP MEDICAL CARE PC           X                                                        36          X                  X



                                                                                        Page 6
                         Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 198 of 475 PageID #:
                                                   Exhibit 7 - Trigger
                                                                   6592Point Injections

                                                            Patient Reported Pain
RICO                                                                                      Total TP                        Total Dry         Dry
       Date of Service               Provider              7 or Higher 2 + Regions                         TP Bilateral                                Patient tolerated well   Patient No complications
NO.                                                                                      Injections                       Needling        Bilateral
                                                                                              A
 296     1/20/2017             KP MEDICAL CARE PC               X            X                                               52               X                  X                         X
 297      1/9/2017             KP MEDICAL CARE PC               X            X                                               28               X                  X
 298      1/9/2017             KP MEDICAL CARE PC               X            X                                               60               X                  X
                                                                                              A
290      1/12/2017             KP MEDICAL CARE PC               X            X                                               56              X                   X
                                                                                              A
291      1/12/2017             KP MEDICAL CARE PC               X            X                                               72              X                   X
                                                                                                A
299      1/12/2017             KP MEDICAL CARE PC                               X                                             52             X                   X
                         (A) Form indicates a trigger point injection or dry needling was performed but does not indicate the number of muscles injected.
                         (B) Missing or incomplete record.




                                                                                                  Page 7
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 199 of 475 PageID #:
                                     6593




                         Exhibit 8
                                                                                   Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 200 of 475 PageID #:
                                                                                                           Exhibit 8 - 1786 Flatbush
                                                                                                                              6594 DME Providers
                                                                                                                          Bundle A                                                                                                                               Bundle B                                                                                  Bundle C
                                                                                                                                            Advanced                                                                                                         Cervical                                      Lumbar                                                   Pneum.      Cervical
                                                                         Date of                Cervical   Therapeutic Electric    Bed                   Cervical               LSO       Knee     Shoulder   Lumbar     Date of      Precurssor                         Hydro                                         Date of                                                              Knee      Shoulder
                                                                                     Mattress                                                Cervical                 LSO                                                                           EMS      Pneum.                 Whirlpool   Massager   Traction                         Provider              Compressor    Traction
                                                                         Service                 Pillow       Heating Pad         Board                 Collar 2pc             Control   Support   Support    Cushion    Service     Elec/Pneum.                        Massagers                                      Service                                                             Orthosis   Orthosis
                                                                                                                                              Collar                                                                                                         Traction                                        Unit                                                  Non Seg.       Unit
RICO
       First DME DOS   DME Provider Name      Prescribing Doctor                      E0184     E0190            E0215            E0274      L0174        L0190      L0627     L0631     L1832      L3965     T5001                    E0480       E0762      E0849         E1310    E1399       E1399      E2614                                                     E0650      E0855      L1846      L3671
NO.
  1     9/17/2013           MAIGA              Ksenia Pavlova MD        9/17/2013    $204.24                     $63.16           $101.75   $232.34                  $322.98   $806.64   $549.18              $513.75   9/24/2013                  $735.26                                      $179.95
                                              Ksenia Pavlova MD/
 2      9/18/2013           MAIGA          Jules Francois Parisien MD    9/18/2013   $204.24                     $63.16           $101.75   $130.00                  $322.98   $806.64   $549.18              $513.75   9/24/2013                  $735.26                          $408.00     $179.95
 3      9/18/2013           MAIGA          Jules Francois Parisien MD   9/18/2013    $204.24                     $63.16           $101.75   $130.00                  $322.98   $806.64                        $513.75   9/20/2013                  $735.26                          $408.00     $179.95
 4      9/19/2013           MAIGA              Ksenia Pavlova MD        9/19/2013    $204.24                     $63.16           $101.75   $130.00                  $322.98   $806.64                        $513.75   9/24/2013                  $735.26                          $408.00     $179.95
 6      10/18/2013          MAIGA          Jules Francois Parisien MD   10/18/2013   $204.24                     $63.16           $101.75   $130.00                  $322.98   $806.64             $803.55    $513.75   10/30/2013                 $735.26                          $408.00     $179.95
 7      10/22/2013          MAIGA          Jules Francois Parisien MD   10/22/2013   $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64             $803.55    $513.75
                                                                                                                                                                                                                        10/25/2013
 5      10/23/2013          MAIGA          Jules Francois Parisien MD   10/23/2013   $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64             $803.55    $513.75    11/8/2013                 $735.26   $371.70                $408.00     $179.95    $491.77
 8      10/30/2013          MAIGA          Jules Francois Parisien MD   10/30/2013   $204.24                     $63.16           $101.75   $130.00                  $322.98   $806.64   $549.18   $803.55    $513.75    11/5/2013                 $735.26                                      $179.95
                                              Ksenia Pavlova MD/
 11     10/31/2013          MAIGA          Jules Francois Parisien MD   10/31/2013   $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64   $549.18              $513.75   11/20/2013                 $735.26                          $408.00     $179.95
 12     11/1/2013           MAIGA              Ksenia Pavlova MD        11/1/2013    $204.24                     $63.16           $101.75   $130.00                  $322.98   $806.64   $549.18              $513.75   11/13/2013                 $735.26                          $408.00     $179.95
                                                                                                                                                                                                                        11/14/2013
 9      11/6/2013           MAIGA          Jules Francois Parisien MD   11/6/2013    $204.24                     $63.16           $101.75                            $322.98   $806.64   $549.18              $513.75   11/18/2013                 $735.26   $371.70                            $179.95    $491.77
                                              Ksenia Pavlova MD/
 10     11/11/2013          MAIGA          Jules Francois Parisien MD   11/11/2013   $204.24                     $63.16           $101.75                            $322.98   $806.64             $803.55    $513.75   11/18/2013                 $735.26                          $408.00     $179.95
 13     11/13/2013          MAIGA          Jules Francois Parisien MD   11/13/2013   $204.24                     $63.16           $101.75   $130.00                  $322.98   $806.64   $549.18   $803.55    $513.75
 14     11/26/2013          MAIGA          Jules Francois Parisien MD   11/26/2013   $204.24                     $63.16           $101.75   $130.00                  $322.98   $806.64   $549.18              $513.75   11/27/2013                 $735.26                          $408.00     $179.95
 17     12/9/2013           MAIGA              Ksenia Pavlova MD        12/9/2013    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64             $803.55    $513.75   12/16/2013                 $735.26                          $408.00     $179.95
 16     12/10/2013          MAIGA              Ksenia Pavlova MD        12/10/2013   $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64             $803.55    $513.75   12/16/2013                 $735.26                          $408.00     $179.95
 19     12/11/2013          MAIGA          Jules Francois Parisien MD   12/11/2013   $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64             $803.55    $513.75
 15     12/12/2013          MAIGA              Ksenia Pavlova MD        12/12/2013   $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64   $549.18   $803.55    $513.75   12/20/2013                 $735.26                          $408.00     $179.95
 18     12/12/2013          MAIGA              Ksenia Pavlova MD        12/12/2013   $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64             $803.55    $513.75   12/18/2013                 $735.26                          $408.00     $179.95
 20     12/16/2013          MAIGA          Jules Francois Parisien MD   12/16/2013   $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64                        $513.75   12/26/2013                 $735.26                          $408.00     $179.95
 21     12/17/2013          MAIGA              Ksenia Pavlova MD        12/17/2013   $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64   $549.18              $513.75   12/26/2013                 $735.26                          $408.00     $179.95
 22     12/17/2013          MAIGA              Ksenia Pavlova MD        12/17/2013   $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64             $803.55    $513.75   12/26/2013                 $735.26                          $408.00     $179.95
 23     12/26/2013          MAIGA              Ksenia Pavlova MD        12/26/2013   $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64                        $513.75    1/8/2014                  $735.26                          $408.00     $179.95
 25     12/31/2013          MAIGA              Ksenia Pavlova MD        12/31/2013   $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64             $803.55    $513.75    1/7/2014                  $735.26                                      $179.95
 26      1/7/2014           MAIGA          Jules Francois Parisien MD    1/7/2014    $204.24                     $63.16           $101.75   $130.00                  $322.98   $806.64   $549.18              $513.75   1/13/2014                  $735.26                          $408.00
 29      1/9/2014           MAIGA          Jules Francois Parisien MD    1/9/2014    $204.24                     $63.16           $101.75   $362.34                                                $803.55              1/14/2014                  $735.26                          $408.00
 27     1/10/2014           MAIGA          Jules Francois Parisien MD   1/10/2014    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64                        $513.75   1/15/2014                  $735.26                          $408.00     $179.95
 28     1/13/2014           MAIGA          Jules Francois Parisien MD   1/13/2014    $204.24                     $63.16           $101.75   $130.00                  $322.98   $806.64                        $513.75   1/14/2014                  $735.26                          $408.00
 31     1/17/2014           MAIGA          Jules Francois Parisien MD   1/17/2014    $204.24                     $63.16           $101.75   $232.34                  $322.98   $806.64                        $513.75   1/22/2014                  $735.26                          $408.00
 32     1/20/2014           MAIGA              Ksenia Pavlova MD        1/20/2014    $204.24                     $63.16           $101.75   $362.34                                      $549.18                        1/28/2014                  $735.26                          $408.00     $179.95
                                                                                                                                                                                                                        1/27/2014;
 33     1/22/2014           MAIGA             Ksenia Pavlova MD         1/22/2014    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64   $549.18   $803.55    $513.75   2/20/2014                  $735.26   $371.70                $408.00     $179.95    $491.77
                                                                                                                                                                                                                         2/6/2014
 34     1/28/2014           MAIGA             Ksenia Pavlova MD         1/28/2014    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64                        $513.75   2/11/2014                  $735.26   $371.70                $408.00     $179.95    $491.77
                                                                                                                                                                                                                         2/6/2014
 35      2/3/2014           MAIGA              Ksenia Pavlova MD         2/3/2014    $204.24                     $63.16           $101.75   $130.00                  $322.98   $806.64             $803.55    $513.75   2/17/2014                  $735.26   $371.70                $408.00     $179.95    $491.77
 36      2/4/2014           MAIGA              Ksenia Pavlova MD         2/4/2014    $204.24                     $63.16           $101.75                            $322.98   $806.64   $549.18   $803.55    $513.75   2/10/2014                  $735.26                          $408.00     $179.95    $491.77
 37      2/4/2014           MAIGA              Ksenia Pavlova MD         2/4/2014    $204.24                     $63.16           $101.75   $130.00                  $322.98   $806.64   $549.18              $513.75   2/11/2014                  $735.26   $371.70                $408.00     $179.95    $491.77
 40      2/6/2014           MAIGA          Jules Francois Parisien MD    2/6/2014    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64   $549.18              $513.75   2/14/2014                  $735.26   $371.70                $408.00     $179.95    $491.77
 41      2/6/2014           MAIGA          Jules Francois Parisien MD    2/6/2014    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64   $549.18              $513.75   2/18/2014                  $735.26   $371.70                $408.00     $179.95    $491.77
 42      2/6/2014           MAIGA          Jules Francois Parisien MD    2/6/2014    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64   $549.18   $803.55    $513.75   2/14/2014                  $735.26   $371.70                $408.00     $179.95    $491.77
 38     2/10/2014           MAIGA          Jules Francois Parisien MD   2/10/2014                                                           $130.00                            $806.64                                  2/17/2014                  $735.26   $371.70                $408.00                $491.77
                                                                                                                                                                                                                        2/14/2014
 43     2/10/2014           MAIGA          Jules Francois Parisien MD   2/10/2014    $204.24                     $63.16           $101.75   $130.00                  $322.98   $806.64             $803.55    $513.75   2/17/2014                  $735.26   $371.70                $408.00     $179.95    $491.77
 44     2/10/2014           MAIGA          Jules Francois Parisien MD   2/10/2014    $204.24                     $63.16           $101.75   $362.34                                      $549.18                        2/17/2014                  $735.26   $371.70                $408.00     $179.95
 39     2/11/2014           MAIGA          Jules Francois Parisien MD   2/11/2014    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64   $549.18              $513.75   2/14/2014                  $735.26                          $408.00     $179.95
 46      3/5/2014           MAIGA          Jules Francois Parisien MD    3/5/2014    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64   $549.18              $513.75   3/12/2014                  $735.26                          $408.00     $179.95
 48      3/5/2014           MAIGA          Jules Francois Parisien MD    3/5/2014    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64                        $513.75   3/14/2014                  $735.26                          $408.00     $179.95
 45      3/6/2014           MAIGA                Luqman Dabiri           3/6/2014    $204.24                     $63.16           $101.75   $130.00                  $322.98   $806.64             $803.55    $513.75   3/13/2014                  $735.26                          $408.00     $179.95
 47      3/6/2014           MAIGA          Jules Francois Parisien MD    3/6/2014    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64   $549.18              $513.75   3/13/2014                  $735.26                                      $179.95
 54     3/14/2014          MADISON             Ksenia Pavlova MD        3/14/2014    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64             $803.55    $513.75   3/21/2014                  $735.26                          $408.00     $179.95
 55     3/14/2014       MAIGA/MADISON          Ksenia Pavlova MD        3/14/2014    $204.24                     $63.16           $101.75                            $322.98   $806.64             $803.55    $513.75   3/26/2014                  $735.26                          $408.00
 49     3/17/2014          MADISON               Luqman Dabiri          3/17/2014    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64             $803.55    $513.75   3/26/2014                  $735.26                          $408.00     $179.95
                                                                                                                                                                                                                        3/24/2014
 52     3/18/2014          MADISON         Jules Francois Parisien MD   3/18/2014    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64                        $513.75    4/14/2014                 $735.26   $371.70                            $179.95    $491.77
 53     3/18/2014          MADISON               Luqman Dabiri          3/18/2014    $204.24                     $63.16           $101.75   $130.00                  $322.98   $806.64             $803.55    $513.75   3/28/2014                  $735.26                          $408.00                           3/28/2014   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 50     3/18/2014          MADISON               Luqman Dabiri          3/18/2014                                $63.16           $101.75                            $322.98   $806.64   $549.18              $513.75   3/31/2014                  $735.26                                      $179.95
 57     3/26/2014          MADISON               Luqman Dabiri          3/26/2014    $204.24                     $63.16           $101.75                            $322.98   $806.64   $549.18              $513.75
                                                                                                                                                                                                                         4/3/2014;
 58     3/31/2014          MADISON              Luqman Dabiri           3/31/2014    $204.24                     $63.16           $101.75   $362.34                                      $549.18                         4/7/2014                  $735.26   $371.70                $408.00     $179.95
                                                                                                                                                                                                                         4/3/2014;
 59     3/31/2014          MADISON              Luqman Dabiri           3/31/2014    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64                        $513.75    4/7/2014                  $735.26   $371.70                $408.00     $179.95    $491.77
 60      4/1/2014          MADISON              Luqman Dabiri            4/1/2014    $204.24                     $63.16           $101.75   $232.34                  $322.98   $806.64             $803.55    $513.75    4/7/2014                  $735.26   $371.70                            $179.95    $491.77
                                                                                                                                                                                                                        4/22/2014;
 62     4/15/2014          MADISON              Luqman Dabiri           4/15/2014    $204.24                     $63.16           $101.75   $232.34                  $322.98   $806.64   $549.18              $513.75   4/24/2014                  $735.26   $371.70                $408.00     $179.95    $491.77
 65     4/16/2014          MADISON            Ksenia Pavlova MD         4/16/2014    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64   $549.18              $513.75   4/23/2014                  $735.26   $371.70                $408.00     $179.95
 67     4/16/2014          MADISON            Ksenia Pavlova MD         4/16/2014    $204.24                     $63.16           $101.75   $130.00                  $322.98   $806.64   $549.18              $513.75   4/23/2014                  $735.26                                      $179.95               5/6/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63




                                                                                                                                                                                         Page 1
                                                                                               Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 201 of 475 PageID #:
                                                                                                                       Exhibit 8 - 1786 Flatbush
                                                                                                                                          6595 DME Providers
                                                                                                                                     Bundle A                                                                                                                                Bundle B                                                                                     Bundle C
                                                                                                                                                       Advanced                                                                                                          Cervical                                        Lumbar                                                    Pneum.      Cervical
                                                                                    Date of                Cervical   Therapeutic Electric    Bed                   Cervical               LSO       Knee     Shoulder    Lumbar     Date of      Precurssor                         Hydro                                           Date of                                                               Knee      Shoulder
                                                                                                Mattress                                                Cervical                 LSO                                                                            EMS      Pneum.                   Whirlpool   Massager   Traction                          Provider              Compressor    Traction
                                                                                    Service                 Pillow       Heating Pad         Board                 Collar 2pc             Control   Support   Support     Cushion    Service     Elec/Pneum.                        Massagers                                        Service                                                              Orthosis   Orthosis
                                                                                                                                                         Collar                                                                                                          Traction                                          Unit                                                   Non Seg.       Unit
RICO
       First DME DOS    DME Provider Name             Prescribing Doctor                         E0184     E0190            E0215            E0274      L0174        L0190      L0627     L0631     L1832      L3965      T5001                    E0480       E0762      E0849         E1310      E1399       E1399      E2614                                                      E0650      E0855      L1846      L3671
NO.
 68     4/16/2014            MADISON                  Ksenia Pavlova MD            4/16/2014    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64   $549.18               $513.75    5/2/2014                  $735.26                                        $179.95                5/5/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                                                                                                                                                                                                    4/22/2014;
63      4/17/2014            MADISON                      Luqman Dabiri            4/17/2014    $204.24                     $63.16           $101.75   $362.34                  $522.98   $806.64             $803.55     $513.75   4/24/2014                  $735.26   $371.70                  $408.00     $179.95    $491.77
51      4/21/2014         MAIGA/MADISON                   Luqman Dabiri             3/13/2014   $204.24                     $63.16           $101.75   $362.34                  $522.98   $806.64                         $513.75   4/21/2014                            $371.70                                         $491.77
66      4/28/2014            MADISON                    Ksenia Pavlova MD          4/28/2014    $204.24                     $63.16           $101.75   $130.00                  $322.98   $806.64                         $513.75    5/5/2014                  $735.26                            $408.00                            5/5/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
69      4/30/2014            MADISON                      Luqman Dabiri            4/30/2014    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64                         $513.75    5/5/2014                  $735.26                            $408.00     $179.95               5/14/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
70       5/2/2014            MADISON                   Noel E Blackman MD            5/2/2014   $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64   $549.18   $803.55     $513.75    5/7/2014                  $735.26                            $408.00     $179.95               5/23/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
71      5/19/2014            MADISON                    Ksenia Pavlova MD          5/19/2014    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64                         $513.75   5/29/2014                  $699.00                  $398.00               $79.95                5/28/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
72      5/22/2014            MADISON                    Ksenia Pavlova MD          5/22/2014    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64                         $513.75   5/29/2014                  $699.00                  $398.00               $79.95                5/28/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
73      5/23/2014            MADISON                Jules Francois Parisien MD     5/23/2014    $204.24                     $63.16           $101.75   $362.34                  $322.98   $806.64             $803.55     $513.75    6/4/2014                  $699.00                  $398.00               $79.95                5/28/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
74      5/30/2014            MADISON                Jules Francois Parisien MD     5/30/2014    $153.13                     $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55               $609.75   6/10/2014                  $699.00                  $398.00               $79.95                6/17/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
75       6/4/2014            MADISON                Jules Francois Parisien MD       6/4/2014   $153.13                     $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                         $609.75
76       6/9/2014            MADISON                Jules Francois Parisien MD       6/9/2014   $153.13                     $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                         $609.75   6/11/2014                  $699.00                  $398.00                $79.95               6/18/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
81      6/10/2014            MADISON                    Ksenia Pavlova MD          6/10/2014    $153.13                     $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55               $609.75   6/16/2014                  $699.00                  $398.00                $79.95               6/18/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
79      6/11/2014            MADISON                Jules Francois Parisien MD      6/11/2014   $153.13                     $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                         $609.75   6/24/2014                  $699.00                  $398.00                $79.95               6/23/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
77      6/13/2014            MADISON                Jules Francois Parisien MD     6/13/2014    $153.13                     $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55               $609.75   6/26/2014                  $699.00                  $398.00                $79.95               6/20/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
78      6/13/2014            MADISON                Jules Francois Parisien MD     6/13/2014    $153.13                     $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55     $609.75   6/26/2014                  $699.00                  $398.00                $79.95               6/20/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
80      6/16/2014            MADISON                Jules Francois Parisien MD     6/16/2014    $153.13                     $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55               $609.75   6/25/2014                  $699.00                  $398.00                $79.95               6/18/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
82      6/26/2014            MADISON                Jules Francois Parisien MD      6/26/2014   $153.13                     $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55               $609.75     7/7/2014                 $699.00                  $398.00                $79.95               6/30/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
84      7/15/2014            MADISON                Jules Francois Parisien MD     7/15/2014    $153.13                     $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55               $609.75   7/21/2014                  $699.00                  $398.00                $79.95                8/5/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
85      7/15/2014            MADISON                Jules Francois Parisien MD     7/15/2014    $153.13                     $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55               $609.75   7/21/2014                  $699.00                  $398.00                $79.95                8/5/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
86      7/15/2014            MADISON                Jules Francois Parisien MD     7/15/2014    $153.13                     $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55     $609.75   7/21/2014                  $699.00                  $398.00                $79.95               8/11/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
64      7/15/2014            MADISON                Jules Francois Parisien MD     7/15/2014    $153.13                     $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55               $609.75   7/23/2014                  $699.00                  $398.00                $79.95                8/6/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
87      7/21/2014            MADISON                   Noel E Blackman MD           7/21/2014   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55   $803.55     $609.75    7/30/2014                 $699.00                  $398.00                $79.95                8/1/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
88      7/23/2014            MADISON           Noel E Blackman MD/Ksenia Pavlova   7/23/2014    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55     $609.75   7/27/2014                  $699.00                  $398.00                $79.95                8/4/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
89      7/24/2014            MADISON                   Noel E Blackman MD           7/24/2014   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55   $803.55     $609.75    7/30/2014                 $699.00                  $398.00                $79.95                8/1/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
90      7/30/2014            MADISON                Jules Francois Parisien MD     7/30/2014    $153.13    $22.04           $20.93           $101.85                $311.75     $322.98   $806.64   $607.55               $609.75   8/12/2014                  $699.00                  $398.00                $79.95               8/12/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
92       8/8/2014            MADISON                Jules Francois Parisien MD       8/8/2014   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55     $609.75   8/18/2014                  $699.00                  $398.00                $79.95               8/19/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
93      8/15/2014            MADISON                Jules Francois Parisien MD     8/15/2014    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                         $609.75   8/20/2014                  $699.00                  $398.00                $79.95               8/20/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
94       9/2/2014            MADISON                   Noel E Blackman MD            9/2/2014   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55   $803.55     $609.75     9/8/2014                 $699.00                  $398.00                $79.95               9/10/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
95       9/2/2014            MADISON                   Noel E Blackman MD            9/2/2014   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55   $803.55     $609.75     9/8/2014                 $699.00                  $398.00                $79.95               9/10/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
101      9/3/2014            MADISON                Jules Francois Parisien MD      9/3/2014    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55               $609.75   9/10/2014                  $699.00                  $398.00                $79.95               9/10/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
96       9/3/2014            MADISON                Jules Francois Parisien MD      9/3/2014    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55               $609.75   9/25/2014                  $699.00                  $398.00                $79.95               10/1/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
97       9/3/2014            MADISON                Jules Francois Parisien MD      9/3/2014    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55               $609.75   9/10/2014                  $699.00                  $398.00                $79.95               9/10/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
99       9/4/2014            MADISON                Jules Francois Parisien MD      9/4/2014    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55               $609.75   9/15/2014                  $699.00                  $398.00                $79.95               10/8/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
98       9/4/2014            MADISON                Jules Francois Parisien MD       9/4/2014   $153.13                     $20.93           $101.85                            $322.98   $806.64             $803.55     $609.75     9/8/2014                 $699.00                  $398.00                $79.95               9/11/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
100      9/5/2014            MADISON                   Noel E Blackman MD            9/5/2014   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55               $609.75     9/8/2014                 $699.00                  $398.00                $79.95               10/8/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
102     9/22/2014            MADISON                Jules Francois Parisien MD     9/22/2014    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55   $803.55     $609.75   10/1/2014                  $699.00                  $398.00                $79.95
103     9/22/2014            MADISON                Jules Francois Parisien MD     9/22/2014    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55   $803.55     $609.75   10/6/2014                  $699.00                  $398.00                $79.95
104     9/24/2014            MADISON                    Ksenia Pavlova MD          9/24/2014    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55               $609.75    9/30/2014                 $699.00                  $398.00                $79.95
106     10/1/2014            MADISON                    Ksenia Pavlova MD          10/1/2014    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                         $609.75   10/6/2014                  $699.00                  $398.00                $79.95               10/22/2014   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
107     10/1/2014            MADISON                                                10/1/2014   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                         $609.75   10/15/2014                 $699.00                  $398.00                $79.95               10/22/2014   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
108     10/2/2014            MADISON                                                10/2/2014   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55               $609.75    10/7/2014                 $699.00                  $398.00                $79.95               10/17/2014   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
110     10/3/2014            MADISON               Jules Francois Parisien MD      10/3/2014    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55               $609.75   10/8/2014                  $699.00                  $398.00                $79.95               10/21/2014   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
105     10/10/2014           MADISON                   Ksenia Pavlova MD           10/10/2014   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                         $609.75   10/15/2014                 $699.00                  $398.00                $79.95
109     10/16/2014           MADISON               Jules Francois Parisien MD      10/22/2014   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55     $609.75                                                                                                   10/16/2014   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
111     10/17/2014                                 Jules Francois Parisien MD                                                                                                                                                                                                                                                       10/17/2014   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
112     10/21/2014           MADISON               Jules Francois Parisien MD      10/29/2014   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55     $609.75   11/7/2014                  $699.00                  $398.00                $79.95               10/21/2014   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
113     10/23/2014           MADISON                   Ksenia Pavlova MD           10/27/2014   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55     $609.75   11/11/2014                 $699.00                  $398.00                $79.95               10/23/2014   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
115     11/11/2014           MADISON                   Ksenia Pavlova MD           11/11/2014   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98             $607.55               $609.75   11/20/2014                 $699.00                  $398.00                $79.95                12/4/2014   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
117     11/11/2014           MADISON                   Ksenia Pavlova MD           11/11/2014   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98             $607.55               $609.75   11/20/2014                 $699.00                  $398.00                $79.95                12/4/2014   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                                                   11/18/2014
30      11/18/2014           MADISON               Jules Francois Parisien MD       12/3/2014   $153.13     $22.04          $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $1,607.10   $609.75   12/11/2014                 $699.00                  $398.00                $79.95               12/17/2014   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
116     11/21/2014           MADISON                   Ksenia Pavlova MD           11/21/2014   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55               $609.75   12/1/2014                  $699.00                  $398.00                $79.95               12/5/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
114     12/5/2014            MADISON                  Noel E Blackman MD             1/7/2015   $153.13     $22.04          $20.93           $101.85   $130.00      $311.75     $322.98             $607.55               $609.75                                                                                                   12/5/2014    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
119     12/18/2014           MADISON                   Ksenia Pavlova MD           12/18/2014   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                         $609.75   12/30/2014                 $699.00                  $398.00                $79.95               12/24/2014   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
121     12/23/2014           MADISON                  Noel E Blackman MD           12/23/2014   $153.13     $22.04          $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                         $609.75   12/29/2014                 $699.00                  $398.00                $79.95               12/29/2014   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
122     12/23/2014           MADISON                  Noel E Blackman MD           12/23/2014   $153.13     $22.04          $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55   $803.55     $609.75   12/29/2014                 $699.00                  $398.00                                     12/29/2014   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
123     12/23/2014           MADISON                  Noel E Blackman MD           12/23/2014   $153.13     $22.04          $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55               $609.75   12/29/2014                 $699.00                  $398.00                $79.95               12/29/2014   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
120     12/24/2014           MADISON                  Noel E Blackman MD           12/24/2014   $153.13     $22.04          $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55     $609.75     1/5/2015                 $699.00                  $398.00                $79.95               12/30/2014   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
118     12/29/2014           MADISON                  Noel E Blackman MD           12/29/2014   $153.13     $22.04          $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                         $609.75     1/9/2015                 $699.00                  $398.00
126      1/6/2015      QUALITY HEALTH SUPPLY       Jules Francois Parisien MD      12/23/2015   $153.13     $22.04          $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55     $609.75     1/6/2015     $355.56     $699.00                  $398.00                                     1/26/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
128     1/26/2015              MAIGA                  Noel E Blackman MD            1/26/2015   $153.13     $22.04          $20.93           $101.85   $130.00      $311.75                                   $803.55               2/11/2015                  $699.00                  $398.00                $79.95               2/11/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
129     1/26/2015        MAIGA/MADISON              Francis Joseph Lacina MD        1/26/2015   $153.13    $333.79          $20.93           $101.85   $130.00                  $322.98   $806.64   $607.55               $609.75   2/11/2015                  $699.00                  $398.00                $79.95               2/11/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
130     1/26/2015        MAIGA/MADISON              Francis Joseph Lacina MD        1/26/2015   $153.13     $22.04          $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55     $609.75   2/11/2015                  $699.00                  $398.00                $79.95               2/11/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
131     1/28/2015        MAIGA/MADISON                Noel E Blackman MD            1/28/2015   $153.13     $22.04          $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55   $803.55     $609.75    2/10/2015                 $699.00                  $398.00                $79.95               2/10/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
135     2/24/2015            MADISON               Jules Francois Parisien MD       2/24/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55     $609.75   3/11/2015                  $699.00                  $398.00                $79.95               3/19/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
136     2/25/2015            MADISON               Jules Francois Parisien MD       2/25/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55     $609.75   3/11/2015                  $699.00                  $398.00                $79.95               3/13/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                             MADISON/                                                                                                                                                                                                                                                                                               3/17/2015;
140      3/4/2015      PERSONAL HOME CARE          Jules Francois Parisien MD       3/4/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55               $609.75   3/17/2015                  $699.00                  $398.00                $79.95               4/15/2015    QUALITY CUSTOM MEDICAL SUPPLY                 $502.63    $828.15
                             MADISON/
137      3/4/2015      QUALITY HEALTH SUPPLY       Jules Francois Parisien MD       3/4/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55               $609.75   3/16/2015                  $699.00                  $398.00                $79.95               3/16/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63




                                                                                                                                                                                                    Page 2
                                                                                        Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 202 of 475 PageID #:
                                                                                                                Exhibit 8 - 1786 Flatbush
                                                                                                                                   6596 DME Providers
                                                                                                                              Bundle A                                                                                                                                   Bundle B                                                                                     Bundle C
                                                                                                                                                Advanced                                                                                                             Cervical                                        Lumbar                                                    Pneum.      Cervical
                                                                             Date of                Cervical   Therapeutic Electric    Bed                   Cervical               LSO         Knee     Shoulder   Lumbar       Date of      Precurssor                         Hydro                                           Date of                                                               Knee      Shoulder
                                                                                         Mattress                                                Cervical                 LSO                                                                               EMS      Pneum.                   Whirlpool   Massager   Traction                          Provider              Compressor    Traction
                                                                             Service                 Pillow       Heating Pad         Board                 Collar 2pc             Control     Support   Support    Cushion      Service     Elec/Pneum.                        Massagers                                        Service                                                              Orthosis   Orthosis
                                                                                                                                                  Collar                                                                                                             Traction                                          Unit                                                   Non Seg.       Unit
RICO
       First DME DOS    DME Provider Name         Prescribing Doctor                      E0184     E0190            E0215            E0274      L0174        L0190      L0627      L0631      L1832      L3965      T5001                     E0480       E0762      E0849         E1310      E1399       E1399      E2614                                                      E0650      E0855      L1846      L3671
NO.
 141     3/5/2015            MADISON           Jules Francois Parisien MD    3/5/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64     $607.55              $609.75                                                                                                     3/17/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 139     3/6/2015            MADISON           Jules Francois Parisien MD    3/6/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64     $607.55   $803.55    $609.75     3/13/2015                  $699.00                  $398.00                $79.95               3/18/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 150     3/6/2015            MADISON           Jules Francois Parisien MD    3/6/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                          $609.75     3/16/2015                  $699.00                  $398.00                $79.95               3/16/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06
                                                  Noel E Blackman MD/
147      3/9/2015            MADISON           Jules Francois Parsien MD     3/9/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                          $609.75     3/17/2015                  $699.00                  $398.00                $79.95               3/17/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
148      3/9/2015            MADISON              Noel E Blackman MD         3/9/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64               $803.55    $609.75     3/17/2015                  $699.00                  $398.00                $79.95               3/17/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
149      3/9/2015            MADISON              Noel E Blackman MD         3/9/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64               $803.55    $609.75     3/17/2015                  $699.00                  $398.00                $79.95               3/17/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
151     3/10/2015            MADISON           Jules Francois Parisien MD   3/10/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64     $607.55              $609.75     3/19/2015                  $699.00                  $398.00                $79.95               3/19/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
143     3/10/2015            MADISON              Noel E Blackman MD        3/10/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64               $803.55    $609.75     3/17/2015                  $699.00                  $398.00                $79.95               3/17/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
144     3/10/2015            MADISON              Noel E Blackman MD        3/10/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64               $803.55    $609.75     3/17/2015                  $699.00                  $398.00                $79.95               3/17/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Noel E Blackman MD/
145     3/10/2015            MADISON           Jules Francois Parsien MD    3/10/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64               $803.55    $609.75     3/16/2015                  $699.00                  $398.00                $79.95               3/16/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
146     3/10/2015            MADISON              Noel E Blackman MD        3/10/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64               $803.55    $609.75     3/16/2015                  $699.00                  $398.00                $79.95               3/16/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
61      3/11/2015            MADISON           Jules Francois Parisien MD   3/11/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                          $609.75     3/24/2015                  $699.00                  $398.00                $79.95               3/24/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
142     3/11/2015            MADISON           Jules Francois Parisien MD   3/11/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64               $803.55    $609.75     3/17/2015                  $699.00                  $398.00                $79.95               3/17/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
132     3/11/2015            MADISON            Francis Joseph Lacina MD    3/11/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64     $607.55   $803.55    $609.75     3/18/2015                  $699.00                  $398.00                $79.95               3/19/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
138     3/13/2015            MADISON              Noel E Blackman MD        3/13/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                          $609.75     3/26/2015                  $699.00                  $398.00                $79.95               3/19/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
133      4/1/2015       PERSONAL HOME CARE     Jules Francois Parisien MD    4/1/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                          $609.75      4/7/2015                  $699.00                  $398.00                $79.95                4/1/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
153      5/1/2015       PERSONAL HOME CARE     Jules Francois Parisien MD    5/1/2015    $153.13                     $20.93           $101.85   $130.00                  $322.98   $806.64                          $609.75
154      5/7/2015       PERSONAL HOME CARE     Jules Francois Parisien MD    5/7/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                          $609.75     5/27/2015                  $699.00                  $398.00                $79.95               5/27/2015    QUALITY CUSTOM MEDICAL SUPPLY                 $502.63    $828.15
155      5/7/2015       PERSONAL HOME CARE     Jules Francois Parisien MD    5/7/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                          $609.75     5/19/2015                  $699.00                  $398.00                $79.95               5/21/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63               $386.62
156     5/12/2015       PERSONAL HOME CARE     Jules Francois Parisien MD   5/12/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75                                                            5/20/2015                  $699.00                  $398.00                $79.95               5/20/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06                         $386.62
157     5/15/2015      PERSONAL HOME CARE      Jules Francois Parisien MD   5/15/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                          $609.75     5/21/2015                  $699.00                  $398.00                $79.95               6/10/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63    $828.15    $386.62
                       PERSONAL HOME CARE/
159     5/21/2015      QUALITY HEALTH SUPPLY   Jules Francois Parisien MD   5/21/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                          $609.75     6/15/2015                  $699.00                  $398.00                $79.95               6/15/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63               $386.62
158     5/22/2015       PERSONAL HOME CARE     Jules Francois Parisien MD   5/22/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                          $609.75      6/2/2015                  $699.00                  $398.00                $79.95               5/22/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06                         $386.62
                       PERSONAL HOME CARE/
83      5/29/2015      QUALITY HEALTH SUPPLY   Jules Francois Parisien MD   7/7/2015     $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64     $607.55              $609.75     5/29/2015                  $699.00                  $398.00                $79.95                7/7/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06
160      6/2/2015       PERSONAL HOME CARE     Jules Francois Parisien MD   6/2/2015     $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98                                    $609.75     6/23/2015                  $699.00                  $398.00                $79.95               6/29/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
161      6/5/2015      QUALITY HEALTH SUPPLY   Jules Francois Parisien MD    6/5/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64     $607.55   $803.55    $609.75     6/15/2015                  $699.00                  $398.00                $79.95               6/30/2015                                                  $502.63
162     6/12/2015      QUALITY HEALTH SUPPLY   Jules Francois Parisien MD   6/12/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64     $607.55   $803.55    $609.75     7/16/2015      $355.56     $699.00                  $398.00                                     7/20/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                       PERSONAL HOME CARE/
125     6/25/2015      QUALITY HEALTH SUPPLY   Jules Francois Parisien MD    7/9/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64     $607.55              $609.75      7/9/2015                  $699.00                  $398.00                $79.95                7/9/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                       PERSONAL HOME CARE/
164     6/25/2015      QUALITY HEALTH SUPPLY   Jules Francois Parisien MD     7/7/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64    $607.55               $609.75     7/1/2015                  $699.00                  $398.00                $79.95               7/7/2015     QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
166     7/20/2015      QUALITY HEALTH SUPPLY   Jules Francois Parisien MD    7/20/2015   $306.26    $44.08           $41.86           $203.70   $260.00      $623.50     $645.96   $1,613.28             $803.55    $1,219.50   8/14/2015      $711.12     $699.00                  $796.00                                     7/22/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
167     7/22/2015      QUALITY HEALTH SUPPLY   Jules Francois Parisien MD    7/22/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64    $607.55               $609.75    7/28/2015      $355.56     $699.00                  $398.00                                     8/20/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
170     8/12/2015      QUALITY HEALTH SUPPLY   Jules Francois Parisien MD    8/12/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64    $607.55               $609.75    8/28/2015      $355.56     $699.00                  $398.00                                      9/9/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
171     8/14/2015      QUALITY HEALTH SUPPLY   Jules Francois Parisien MD    8/14/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64                          $609.75    8/24/2015      $355.56     $699.00                  $398.00
172     8/18/2015      QUALITY HEALTH SUPPLY       Ksenia Pavlova MD         8/18/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64                          $609.75    8/25/2015      $355.56     $699.00                  $398.00                                     9/14/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
169     8/18/2015      QUALITY HEALTH SUPPLY       Ksenia Pavlova MD         8/18/2015   $306.26    $44.08           $41.86           $203.70   $260.00      $623.50     $645.96   $1,613.28                        $1,219.50   8/26/2015      $355.56     $699.00                  $796.00                                     9/14/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
168      8/19/2015     QUALITY HEALTH SUPPLY       Ksenia Pavlova MD         8/19/2015   $306.26    $44.08           $41.86           $203.70   $260.00      $623.50     $645.96   $1,613.28                        $1,219.50
173       9/2/2015     QUALITY HEALTH SUPPLY       Ksenia Pavlova MD          9/8/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64                          $609.75     9/21/2015                 $699.00                  $398.00                $79.95                 9/2/2015   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
174       9/3/2015     QUALITY HEALTH SUPPLY       Ksenia Pavlova MD          9/3/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64                          $609.75     9/21/2015                 $699.00                  $398.00                $79.95                 9/3/2015   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
175       9/5/2015     QUALITY HEALTH SUPPLY       Ksenia Pavlova MD         9/23/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64    $607.55               $609.75    10/5/2015      $355.56     $699.00                  $398.00                                       9/5/2015   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
176     9/21/2015      QUALITY HEALTH SUPPLY   Jules Francois Parisien MD    9/21/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64              $803.55     $609.75    10/5/2015      $355.56     $699.00                  $398.00                                      10/5/2015    QUALITY HEALTH SUPPLY CORP         $531.06   $502.63
127     9/23/2015      QUALITY HEALTH SUPPLY       Ksenia Pavlova MD         9/23/2015   $153.13                     $20.93           $101.85                            $322.98    $806.64    $607.55   $803.55     $609.75    10/5/2015      $355.56     $699.00                  $398.00                                      10/5/2015   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
177     9/25/2015      QUALITY HEALTH SUPPLY       Ksenia Pavlova MD         9/25/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64    $607.55               $609.75    10/5/2015      $355.56     $699.00                  $398.00                                      10/5/2015   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
178     10/14/2015     QUALITY HEALTH SUPPLY   Jules Francois Parisien MD   10/14/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64                          $609.75    10/29/2015     $355.56     $699.00                  $398.00                                     11/25/2015   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
124     11/16/2015     QUALITY HEALTH SUPPLY       Ksenia Pavlova MD        11/16/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64    $607.55               $609.75    11/25/2015     $355.56     $699.00                  $398.00                                     11/25/2015   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
182     11/16/2015     QUALITY HEALTH SUPPLY       Ksenia Pavlova MD        11/16/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64              $803.55     $609.75    11/25/2015     $355.56     $699.00                  $398.00                                     11/25/2015   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
183     11/16/2015     QUALITY HEALTH SUPPLY   Jules Francois Parisien MD   11/16/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64              $803.55     $609.75    11/24/2015     $355.56     $699.00                  $398.00                                     11/24/2015   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
181     11/17/2015     QUALITY HEALTH SUPPLY   Jules Francois Parisien MD   11/17/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64              $803.55     $609.75    11/24/2015     $355.56     $699.00                  $398.00                                     11/24/2015   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
187     11/20/2015     QUALITY HEALTH SUPPLY   Jules Francois Parisien MD   11/20/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64                          $609.75    12/1/2015      $355.56     $699.00                  $398.00                                     11/24/2015   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
184     11/24/2015     QUALITY HEALTH SUPPLY    Francis Joseph Lacina MD    11/24/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64                          $609.75                                                                                                    11/24/2015   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
185     11/27/2015     QUALITY HEALTH SUPPLY    Francis Joseph Lacina MD    11/27/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64                          $609.75    12/11/2015     $355.56     $699.00                  $398.00                                     11/27/2015   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
186     12/2/2015      QUALITY HEALTH SUPPLY    Francis Joseph Lacina MD    12/2/2015    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64                          $609.75    12/9/2015      $355.56     $699.00                  $398.00                                     12/2/2015    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
188     12/9/2015      QUALITY HEALTH SUPPLY   Jules Francois Parisien MD    12/9/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64    $607.55               $609.75    12/28/2015     $355.56     $699.00                  $398.00
189     12/23/2015     QUALITY HEALTH SUPPLY   Jules Francois Parisien MD   12/23/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64              $803.55     $609.75     1/5/2016      $355.56     $699.00                  $398.00                                     1/19/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
190     12/23/2015     QUALITY HEALTH SUPPLY    Francis Joseph Lacina MD    12/23/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64    $607.55   $803.55     $609.75     1/5/2016      $355.56     $699.00                  $398.00                                     1/18/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
191     12/29/2015     QUALITY HEALTH SUPPLY    Francis Joseph Lacina MD    12/29/2015   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64    $607.55   $803.55     $609.75     1/5/2016      $355.56     $699.00                  $398.00                                     1/14/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
194     1/13/2016      QUALITY HEALTH SUPPLY    Francis Joseph Lacina MD    1/13/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64              $803.55     $609.75    1/18/2016      $355.56                              $398.00                                      2/1/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
193     1/14/2016      QUALITY HEALTH SUPPLY   Jules Francois Parisien MD    1/14/2016   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98    $806.64                          $609.75    1/21/2016      $355.56     $699.00                  $398.00                                     1/14/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                   Ksenia Pavlova MD/
192     1/18/2016      QUALITY HEALTH SUPPLY   Jules Francois Parisien MD   1/18/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98                                    $609.75     1/26/2016      $355.56     $699.00                  $398.00                                     1/18/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
197     1/18/2016      QUALITY HEALTH SUPPLY    Francis Joseph Lacina MD                 $153.13                     $20.93           $101.85                            $322.98   $806.64                          $609.75     1/18/2016      $355.56     $699.00                  $398.00                                      2/2/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
195     1/19/2016      QUALITY HEALTH SUPPLY    Francis Joseph Lacina MD    1/19/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64               $803.55    $609.75     1/27/2016      $355.56     $699.00                  $398.00                                      2/3/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
196     1/19/2016      QUALITY HEALTH SUPPLY    Francis Joseph Lacina MD    1/19/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                          $609.75     1/27/2016      $355.56     $699.00                  $398.00                                     2/15/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
200     1/26/2016      QUALITY HEALTH SUPPLY    Francis Joseph Lacina MD    1/26/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64               $803.55    $609.75      2/1/2016      $355.56     $699.00                  $398.00                                     2/10/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
201     1/26/2016      QUALITY HEALTH SUPPLY    Francis Joseph Lacina MD    1/26/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64     $607.55              $609.75      2/1/2016      $355.56     $699.00                  $398.00                                     2/15/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
198     1/29/2016      QUALITY HEALTH SUPPLY   Jules Francois Parisien MD   1/29/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64     $607.55   $803.55    $609.75     2/10/2016      $355.56     $699.00                  $398.00                                     2/10/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
199      2/1/2016      QUALITY HEALTH SUPPLY    Francis Joseph Lacina MD                                                                                                                       $607.55   $803.55                 2/1/2016      $355.56     $699.00                  $398.00                                     2/10/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63




                                                                                                                                                                                               Page 3
                                                                                           Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 203 of 475 PageID #:
                                                                                                                   Exhibit 8 - 1786 Flatbush
                                                                                                                                      6597 DME Providers
                                                                                                                                  Bundle A                                                                                                                               Bundle B                                                                                     Bundle C
                                                                                                                                                    Advanced                                                                                                         Cervical                                        Lumbar                                                    Pneum.      Cervical
                                                                                 Date of                Cervical   Therapeutic Electric    Bed                   Cervical               LSO       Knee     Shoulder   Lumbar     Date of      Precurssor                         Hydro                                           Date of                                                               Knee      Shoulder
                                                                                             Mattress                                                Cervical                 LSO                                                                           EMS      Pneum.                   Whirlpool   Massager   Traction                           Provider             Compressor    Traction
                                                                                 Service                 Pillow       Heating Pad         Board                 Collar 2pc             Control   Support   Support    Cushion    Service     Elec/Pneum.                        Massagers                                        Service                                                              Orthosis   Orthosis
                                                                                                                                                      Collar                                                                                                         Traction                                          Unit                                                   Non Seg.       Unit
RICO
       First DME DOS      DME Provider Name           Prescribing Doctor                      E0184     E0190            E0215            E0274      L0174        L0190      L0627     L0631     L1832      L3965     T5001                    E0480       E0762      E0849         E1310      E1399       E1399      E2614                                                      E0650      E0855      L1846      L3671
NO.
 205     2/3/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD     2/3/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55   $803.55    $609.75   2/16/2016      $355.56     $699.00                  $398.00                                      2/3/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 203     2/5/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD     2/5/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75   2/16/2016      $355.56     $699.00                  $398.00                                      2/5/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 206    2/29/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD    2/29/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75    3/7/2016      $355.56     $699.00                  $398.00                                     3/17/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 208    2/29/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD    2/29/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75    3/7/2016      $355.56     $699.00                  $398.00                                      3/7/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 207     3/1/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD     3/1/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55   $803.55    $609.75    3/7/2016      $355.56     $699.00                  $398.00                                      3/7/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 209     3/7/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD     3/7/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55    $609.75                                                                                                    3/7/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 213    3/16/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD    3/16/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55   $803.55    $609.75   3/23/2016      $355.56     $699.00                  $398.00                                      4/6/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 211    3/16/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD    3/16/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55    $609.75   3/23/2016      $355.56     $699.00                  $398.00                                     3/31/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 212    3/17/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD    3/17/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55   $803.55    $609.75   3/23/2016      $355.56     $699.00                  $398.00                                      4/5/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 210    3/18/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD    3/18/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75    4/4/2016      $355.56     $699.00                                                              3/28/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 217    3/29/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD    3/29/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55    $609.75   4/11/2016      $355.56     $699.00                  $398.00                                     4/11/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 218    3/29/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD    3/29/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75    4/5/2016      $355.56     $699.00                  $398.00                                     4/18/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 215    3/31/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD    3/31/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55    $609.75   4/14/2016      $355.56     $699.00                  $398.00                                     4/14/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 220     4/6/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD     4/6/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55    $609.75   4/14/2016      $355.56     $699.00                  $398.00                                     4/14/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 216     4/6/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD     4/6/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75   4/13/2016      $355.56     $699.00                  $398.00                                     4/13/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 221    4/11/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD    4/11/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55    $609.75
 222    4/11/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD    4/11/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55    $609.75
 223    4/11/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD    4/11/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55    $609.75
 227    4/19/2016       QUALITY HEALTH SUPPLY      Francis Joseph Lacina MD     4/19/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55    $609.75   4/28/2016      $355.56     $699.00                  $398.00
 229    4/19/2016       QUALITY HEALTH SUPPLY      Francis Joseph Lacina MD     4/19/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55    $609.75   4/25/2016      $355.56     $699.00                  $398.00                                     5/16/2016    QUALITY CUSTOM MEDICAL SUPPLY                 $502.63
 230    4/19/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD    4/19/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55    $609.75   4/27/2016      $355.56     $699.00                  $398.00
 228    4/22/2016       QUALITY HEALTH SUPPLY      Francis Joseph Lacina MD     4/22/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64             $803.55    $609.75   4/25/2016      $355.56     $699.00                  $398.00
 231    4/22/2016       QUALITY HEALTH SUPPLY      Francis Joseph Lacina MD     4/22/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55   $803.55    $609.75    5/3/2016      $355.56     $699.00                  $398.00                                     5/17/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 226    4/25/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD                 $153.13                     $20.93           $101.85                            $322.98   $806.64   $607.55              $609.75   4/25/2016      $355.56     $699.00                  $398.00                                     5/17/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06
 219    4/28/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD    4/28/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75   5/12/2016      $355.56     $699.00                  $398.00
 225    5/18/2016       QUALITY HEALTH SUPPLY      Francis Joseph Lacina MD     5/18/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   6/16/2016      $355.56     $699.00                  $398.00                                     6/16/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 232    5/19/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD    5/19/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75   5/26/2016      $355.56     $699.00                  $398.00                                     5/26/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
 233    5/23/2016       QUALITY HEALTH SUPPLY     Jules Francois Parisien MD    5/23/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75    6/9/2016      $355.56     $699.00                  $398.00                                     5/26/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                                                                                                                                                                                                6/14/2016;
234     5/23/2016       QUALITY HEALTH SUPPLY      Jules Francois Parisien MD   5/23/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75    6/6/2016      $355.56     $699.00                  $398.00                                     5/26/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
235     5/25/2016       QUALITY HEALTH SUPPLY      Jules Francois Parisien MD   5/25/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75    6/6/2016      $355.56     $699.00                  $398.00                                     5/27/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
239      6/3/2016       QUALITY HEALTH SUPPLY      Jules Francois Parisien MD    6/3/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75
238      6/6/2016       QUALITY HEALTH SUPPLY      Jules Francois Parisien MD    6/6/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   6/22/2016      $355.56     $699.00                  $398.00                                     6/22/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
236      6/6/2016       QUALITY HEALTH SUPPLY      Jules Francois Parisien MD    6/6/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   6/27/2016      $355.56     $699.00                  $398.00                                     6/27/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
237      6/6/2016       QUALITY HEALTH SUPPLY      Jules Francois Parisien MD    6/6/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   6/21/2016      $355.56     $699.00                  $398.00                                     6/21/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
241     6/27/2016      AB QUALITY HEALTH SUPPLY    Jules Francois Parisien MD   6/27/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   7/22/2016      $355.56     $699.00                  $398.00                                     6/27/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
240     6/27/2016      AB QUALITY HEALTH SUPPLY    Jules Francois Parisien MD   6/27/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   7/22/2016      $355.56     $699.00                  $398.00                                     6/27/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
251     7/19/2016      AB QUALITY HEALTH SUPPLY     Francis Joseph Lacina MD    7/19/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   7/27/2016      $355.56     $699.00                  $398.00                                      8/5/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
250     7/19/2016      AB QUALITY HEALTH SUPPLY    Jules Francois Parisien MD   7/19/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75   7/27/2016      $355.56     $699.00                  $398.00
248     7/20/2016      AB QUALITY HEALTH SUPPLY    Jules Francois Parisien MD   7/28/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98                                  $609.75    8/8/2016      $355.56     $699.00                  $398.00                                     7/20/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
253     7/20/2016      AB QUALITY HEALTH SUPPLY    Jules Francois Parisien MD   7/20/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75    8/3/2016      $355.56     $699.00                  $398.00                                     8/16/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
246     7/27/2016      AB QUALITY HEALTH SUPPLY    Jules Francois Parisien MD   7/27/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   8/19/2016      $355.56     $699.00                  $398.00                                     8/19/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
245     7/28/2016      AB QUALITY HEALTH SUPPLY    Jules Francois Parisien MD   7/28/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98                                  $609.75   8/19/2016      $355.56     $699.00                  $398.00                                     8/19/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
244      8/3/2016      AB QUALITY HEALTH SUPPLY    Jules Francois Parisien MD    8/3/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $722.59              $609.75   8/19/2016      $355.56     $699.00                  $398.00                                      8/5/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
256     8/31/2016      AB QUALITY HEALTH SUPPLY     Francis Joseph Lacina MD    8/31/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75    9/6/2016      $355.56     $699.00                  $398.00                                      9/6/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
257     8/31/2016      AB QUALITY HEALTH SUPPLY     Francis Joseph Lacina MD    8/31/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75    9/7/2016      $355.56     $699.00                  $398.00                                      9/7/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
259     8/31/2016      AB QUALITY HEALTH SUPPLY    Jules Francois Parisien MD   8/31/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75    9/8/2016      $355.56     $699.00                  $398.00                                      9/8/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
260     8/31/2016      AB QUALITY HEALTH SUPPLY     Francis Joseph Lacina MD    8/31/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75   9/14/2016      $355.56     $699.00                  $398.00                                     9/16/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
254     8/31/2016      AB QUALITY HEALTH SUPPLY    Jules Francois Parisien MD   8/31/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75    9/6/2016      $355.56     $699.00                  $398.00                                      9/6/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
258      9/6/2016      AB QUALITY HEALTH SUPPLY    Jules Francois Parisien MD    9/6/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   10/3/2016      $355.56     $699.00                  $398.00                                      9/6/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
255      9/7/2016      AB QUALITY HEALTH SUPPLY     Francis Joseph Lacina MD     9/7/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   10/3/2016      $355.56     $699.00                  $398.00                                     9/7/2016     QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
242     9/20/2016      AB QUALITY HEALTH SUPPLY    Jules Francois Parisien MD   9/20/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75   9/26/2016      $355.56     $699.00                  $398.00                                     9/26/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
262     9/21/2016      AB QUALITY HEALTH SUPPLY     Francis Joseph Lacina MD    9/21/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75   9/27/2016      $355.56     $699.00                  $398.00                                     9/27/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
243     9/21/2016      AB QUALITY HEALTH SUPPLY    Jules Francois Parisien MD   9/21/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75
                                                  Jules Francois Parisien MD/
263     10/7/2016      AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        10/7/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75   11/9/2016      $355.56     $699.00                  $398.00                                     11/9/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
265     10/10/2016     AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        10/10/2016   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75   10/21/2016     $355.56     $699.00                  $398.00                                     10/21/2016   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
266     10/11/2016     AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        10/11/2016   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75   10/20/2016     $355.56     $699.00                  $398.00                                     10/20/2016   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
264     10/12/2016     AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        10/12/2016   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   11/8/2016      $355.56     $699.00                  $398.00                                     11/8/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
271     10/19/2016     AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        10/19/2016   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   10/31/2016     $355.56     $699.00                  $398.00                                     11/14/2016   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
268     10/20/2016     AB QUALITY HEALTH SUPPLY     Francis Joseph Lacina MD    10/20/2016   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   11/2/2016      $355.56     $699.00                  $398.00                                     11/28/2016   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63




                                                                                                                                                                                                 Page 4
                                                                                            Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 204 of 475 PageID #:
                                                                                                                    Exhibit 8 - 1786 Flatbush
                                                                                                                                       6598 DME Providers
                                                                                                                                  Bundle A                                                                                                                               Bundle B                                                                                     Bundle C
                                                                                                                                                    Advanced                                                                                                         Cervical                                        Lumbar                                                    Pneum.      Cervical
                                                                                 Date of                Cervical   Therapeutic Electric    Bed                   Cervical               LSO       Knee     Shoulder   Lumbar     Date of      Precurssor                         Hydro                                           Date of                                                               Knee      Shoulder
                                                                                             Mattress                                                Cervical                 LSO                                                                           EMS      Pneum.                   Whirlpool   Massager   Traction                           Provider             Compressor    Traction
                                                                                 Service                 Pillow       Heating Pad         Board                 Collar 2pc             Control   Support   Support    Cushion    Service     Elec/Pneum.                        Massagers                                        Service                                                              Orthosis   Orthosis
                                                                                                                                                      Collar                                                                                                         Traction                                          Unit                                                   Non Seg.       Unit
RICO
       First DME DOS      DME Provider Name           Prescribing Doctor                      E0184     E0190            E0215            E0274      L0174        L0190      L0627     L0631     L1832      L3965     T5001                    E0480       E0762      E0849         E1310      E1399       E1399      E2614                                                      E0650      E0855      L1846      L3671
NO.
                                                  Jules Francois Parisien MD/
                                                   Francis Joseph Lacina MD/
270     10/20/2016     AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        10/20/2016   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   10/28/2016     $355.56     $699.00                  $398.00                                     11/16/2016   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
272     10/20/2016     AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        10/20/2016   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75   10/31/2016     $355.56     $699.00                  $398.00                                     11/18/2016   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
273     10/26/2016     AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        10/26/2016   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   11/9/2016      $355.56     $699.00                  $398.00                                     11/15/2016   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
                                                   Francis Joseph Lacina MD/
281     12/8/2016      AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        12/8/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   12/28/2016     $355.56     $699.00                  $398.00                                     12/8/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                          AB QUALITY HEALTH       Jules Francois Parisien MD/
                        SUPPLY/QUALITY CUSTOM      Francis Joseph Lacina MD/
275     12/9/2016         MEDICAL SUPPLY INC          Renee Denobrega NP        12/9/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   12/16/2016     $355.56     $699.00                  $398.00                                     12/9/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                          AB QUALITY HEALTH
                        SUPPLY/QUALITY CUSTOM     Jules Francois Parisien MD/
278     12/9/2016         MEDICAL SUPPLY INC       Francis Joseph Lacina MD     12/9/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $722.59              $609.75   12/19/2016     $355.56     $699.00                  $398.00                                     12/9/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
279     12/9/2016      AB QUALITY HEALTH SUPPLY    Francis Joseph Lacina MD     12/9/2016    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $722.59              $609.75   12/19/2016     $355.56     $699.00                  $398.00                                     12/9/2016    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
                                                   Francis Joseph Lacina MD/
276     12/12/2016     AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        12/12/2016   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   12/19/2016     $355.56     $699.00                  $398.00                                     12/12/2016   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                          AB QUALITY HEALTH       Jules Francois Parisien MD/
                        SUPPLY/QUALITY CUSTOM      Francis Joseph Lacina MD/
283     12/12/2016        MEDICAL SUPPLY INC          Renee Denobrega NP        12/12/2016   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   12/19/2016     $355.56     $699.00                  $398.00                                     12/12/2016   QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
277     12/12/2016     AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        12/12/2016   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75
                                                  Jules Francois Parisien MD/
274     12/12/2016     AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        12/12/2016   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75
                                                  Jules Francois Parisien MD/
280     12/14/2016     AB QUALITY HEALTH SUPPLY    Francis Joseph Lacina MD     12/14/2016   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $722.59              $609.75   12/23/2016     $355.56     $699.00                  $398.00                                     1/25/2017    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
284     12/20/2016     AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        12/20/2016   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75    1/3/2017      $355.56     $699.00                  $398.00                                      1/4/2017    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
287     12/21/2016     AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        12/21/2016   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $722.59              $609.75   1/18/2017      $355.56     $699.00                  $398.00                                     1/18/2017    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
288     12/21/2016     AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        12/21/2016   $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75    1/3/2017      $355.56     $699.00                  $398.00                                      1/3/2017    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
                                                   Francis Joseph Lacina MD/
285      1/4/2017      AB QUALITY HEALTH SUPPLY       Renee Denobrega NP         1/4/2017    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75   1/19/2017      $355.56     $699.00                  $398.00                                     1/19/2017    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
291      1/4/2017      AB QUALITY HEALTH SUPPLY    Francis Joseph Lacina MD      1/4/2017    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   1/12/2017      $355.56     $699.00                  $398.00
                                                  Jules Francois Parisien MD/
                                                   Francis Joseph Lacina MD/
289      1/5/2017      AB QUALITY HEALTH SUPPLY       Renee Denobrega NP         1/5/2017    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75
                                                  Jules Francois Parisien MD/
292      1/5/2017      AB QUALITY HEALTH SUPPLY    Francis Joseph Lacina MD      1/5/2017    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   1/18/2017      $355.56     $699.00                  $398.00                                     1/18/2017    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
290     1/12/2017      AB QUALITY HEALTH SUPPLY    Francis Joseph Lacina MD     1/12/2017    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75
                                                  Jules Francois Parisien MD/
293     1/16/2017      AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        1/16/2017    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   1/25/2017      $355.56     $699.00                  $398.00                                     1/19/2017    QUALITY CUSTOM MEDICAL SUPPLY                 $502.63
                                                  Jules Francois Parisien MD/
294     1/16/2017      AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        1/16/2017    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75   1/25/2017      $355.56     $699.00                  $398.00                                     1/19/2017    QUALITY CUSTOM MEDICAL SUPPLY                 $502.63
                                                  Jules Francois Parisien MD/
                                                   Francis Joseph Lacina MD/
202     1/16/2017      AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        1/16/2017    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75   1/26/2017      $355.56     $699.00                  $398.00                                     1/26/2017    QUALITY CUSTOM MEDICAL SUPPLY       $531.06   $502.63
                                                  Jules Francois Parisien MD/
                          QUALITY CUSTOM           Francis Joseph Lacina MD/
286     1/18/2017        MEDICAL SUPPLY INC           Renee Denobrega NP                                                                                                                                                                                                                                                        1/18/2017    QUALITY CUSTOM MEDICAL SUPPLY                 $502.63
                                                  Jules Francois Parisien MD/
299     1/18/2017      AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        1/18/2017    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $722.59              $609.75   1/25/2017      $355.56     $699.00                  $398.00
                                                  Jules Francois Parisien MD/
298     1/18/2017      AB QUALITY HEALTH SUPPLY    Francis Joseph Lacina MD     1/18/2017    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64                        $609.75
                                                  Jules Francois Parisien MD/
                                                   Francis Joseph Lacina MD/
296     1/20/2017      AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        1/20/2017    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $722.59              $609.75
                                                  Jules Francois Parisien MD/
295     1/24/2017      AB QUALITY HEALTH SUPPLY       Renee Denobrega NP        1/24/2017    $153.13    $22.04           $20.93           $101.85   $130.00      $311.75     $322.98   $806.64   $607.55              $609.75




                                                                                                                                                                                                 Page 5
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 205 of 475 PageID #:
                                     6599




                         Exhibit 9
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 206 of 475 PageID #:
                                     6600
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 207 of 475 PageID #:
                                     6601
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 208 of 475 PageID #:
                                     6602
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 209 of 475 PageID #:
                                     6603
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 210 of 475 PageID #:
                                     6604




                     Exhibit 10
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 211 of 475 PageID #:
                                     6605

        I.
    !
•       I
        .                                                                   1

              1

              2   SUPREME COURT OF THE STATE OF NEW YORK
                  COUNT Y OF KINGS - CRIM INAL TERM - PART         11
              3                                                         X
                  THE    PEOPLE   OF THE STAT E OF NEW   YORK,
              4

              5                                                  Indict
                                                                      ment
                              -ag
                                ainst
                                    -                            No.4270-99
              6
                  TATIANA RYBUK,
              7
                                          Defendant.
              8
                                                                        X
              9                           360 Adams Street
                  PLEA                    Brooklyn, New York
             10                           October 27, 1999

             11   BEFORE;

             12          HONO RABLE NEIL JON FIRETOG,

             13                                Just
                                                  ice
                                                    .

             14
                  APPEARANCES:
             15

             16          OFFICE OF CHARLES J. HYNES, ESQ.
                         DISTRICT ATTOR NEY, KINGS COUNTY
             17               Att orney forthe People
                              BY; ANN SEELY, ESQ.,
             18                & ELLEN BURAC H, ESQ.,
                              Assistant  Distri ct Attorn
                                                        eys
             19
             20
                         DAVID RUCK, ESQ.,
             21          Attorney forthe Defendant
                              One WhitehallStre et
             22               New York, NY 10004

             23
                                                   Teresa McGrath
             24                                    Off icialCourtReporter

             25
                                                                                r

                                              TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 212 of 475 PageID #:
                                     6606


                                                                          2

         1                                       Plea

         2                      THE   CLE RK:        Calendar number eleve
                                                                         n.

         3                 Indi
                              ctment4270 of 1999, Tatia
                                                      na Rybuk.

         4                      Defend
                                     ant is presentwith attorney.

          5                     Your appearance,forthe_r.e.cord?

          6                     MS.   SE ELY:        Ann Seely,forthe Office

          7                of the Distri
                                      ct Attorney
                                               .

          8                     MR.   RUC K:     Good aftern
                                                          oon, your

          9                Honor.

         10                     My appearanceis David Ruck, R-u-c-
                                                                 k,

         11                One White
                                   hallStreet,
                                             New              York Cit
                                                                     y.

         12                     MS . BUR ACH :        Ell
                                                        en. Burach, forthe

         13                Office
                                of the Distr
                                          ictAtto
                                                rney.

         14                     THE   COURT:               t. I have been
                                                     Allrigh

         15                provided
                                  wit
                                    h a possible
                                               disposi
                                                    tionto

         16                   case and in exchange fora plea of
                           this

         17                guil
                              ty to an attemptto count one, plead

                           guil                and a plea of
                              ty to count three,
         18

         19                guil        ve otherinsura
                              ty to twel            nce fraud

         20                countsthatthis
                                        wil
                                          l be in full

         21                 satisfaction
                                     of all
                                          charges in this

         22                 ind
                              ictmen
                                   t as wel                 ng or
                                          l as any otherpendi

         23                 any othermatterstemming out of this

         24                 crimi
                               nal activi
                                       ty and thatin exchang
                                                           e for

         25                          s thatI wil
                            these plea         l sentencethe


                                                TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 213 of 475 PageID #:
                                     6607

  /
                                                                           3

           1                                    Plea

           2               defe
                              ndant to five
                                          year
                                             s prob
                                                  ationwith

           3               five
                              special
                                    condition
                                           s, includ
                                                  ing

           4               comm unit
                                   y service,
                                            rest
                                               ituti
                                                  on, waiverof

           5               unpaidclaims,
                                       signing
                                             corp
                                                orate

           6               reso
                              lut
                                ions
                                   , and ref
                                           rain
                                              ing from engagin
                                                             g

           7                in certai
                                   n activities.

           8                      THE CLERK:        Com mun ityservice
                                                                    ?

           9                      THE COURT;        Yes.

          10                      Miss Rybuk, is thatwhat you want to

          11                do?

          12                      THE DEFENDANT :      Yes.

          13                      THE COURT ;       Liste
                                                        n to me care
                                                                   ful
                                                                     ly.

          14                      Raise your right
                                                 hand.

          15                      Do you swear to tell
                                                     the tru
                                                           th,the

          16                        th.and noth
                            whole tru         ing but the trut
                                                            h?

          17                      THE DEFENDANT :       Yes.

          18                      THE COURT ;       Put your hand' down.

          19                      Liste
                                      n to me caref
                                                  ully',
                                                      accor
                                                          ding to

          20                the fact          stand them to be, it
                                   s as I under

          21                         thatyou, acting
                            is alleged             in concert

          22                witha number of otherindividu
                                                       als

          23                inclu
                               ding Paul Schneider,
                                                  Julia
                                                      Kofman,

          24                Gene Arbit
                                    man, and vario
                                                 us medicalPC

          25                corpo
                                rat
                                  ions,includ
                                           ing BakshiMedical

                                               TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 214 of 475 PageID #:
                                     6608


                                                                           4

          1                                    Plea

          2                Servi
                               ces, HAS      MedicalServices,
                                                            All

          3                Medica
                                l Surgical
                                         Suppl
                                             y Corp, Jamaica

          4                Avenue Medica         PC, Flatbush
                                       l Services,

          5                Medical Servi
                                       ces PC, Bul
                                                 sara Medical

          6                Servi
                               ces PC, all
                                         engaged in the crime of

          7                enterp
                                risecorrup
                                         tionin thaton or about

          8                and betwee
                                    n Decem ber 2nd of 1996 and

          9                Apri
                              l 12th of 1999, these dates bein
                                                             g

         10                appro
                               ximat
                                   e and inclu
                                            sive,here in the

         11                County of Kings and elsewhe
                                                     re, thatyou,

         12                acting
                                in concert
                                         wit
                                           h these other

         13                defend
                                ants,havin
                                         g knowl
                                               edge of the

         14                existence
                                   of this
                                         crimi
                                            nal enterpr
                                                     ise and

         15                of the natureof its
                                             activiti
                                                  es, bein
                                                         g

         16                 employed by or associated
                                                    with such

         17                 enterp
                                 rise,
                                     intent
                                         ional
                                             lyconducted and

         18                 partici
                                patedin the affai
                                               rs of the

         19                 enterp
                                 riseby parti
                                           cipati
                                               ng in a pattern

         20                 of crimi       ty.incl
                                   nal activi   udingmaking

         21                       to personsknown as steere
                            payoffs                       rs who

         22                 brou
                               ght indi
                                      vidua
                                          ls,who had purportedl
                                                            y

          23                been in automobi
                                           le accid
                                                  ents,to medical

          24                cli             so thatservices
                              nicsas patients             could

          25                     led;fraud
                            be bil       ule
                                           ntly
                                              bil
                                                li
                                                 ng insu
                                                       rance


                                             TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 215 of 475 PageID #:
                                     6609


                                                                           5

          1                                      Plea
          2                companie
                                  s forunnecessaryand/or

          3                unperformedmedica
                                           l visi
                                               ts and proced
                                                           ures

          4                relate
                               d to these patient-
                                                claimants
                                                        under

          5                the carriers'
                                      Stateof New York No-Fault

          6                automobil
                                  e insu
                                       rance poli
                                                cies;
                                                    also

          7                fraud
                               ulen
                                  tlybil
                                       lin
                                         g insurance
                                                   carriers

          8                forunnecessaryand/orunper
                                                   forme
                                                       d

          9                physical
                                  therap
                                       y treatment
                                                 forthese

         10                patien; fraudu
                                ts      lent
                                           lybill
                                               ed insura
                                                       nce

         11                carri
                              ers fordurabl
                                          e medica
                                                 l equipment

         12                usin
                              g forgeddoctor
                                           s' prescripti
                                                     ons and

         13                false
                               backup invoices;
                                              and fraudul
                                                       ently

         14                bil
                             ledforstudi
                                       es, incl
                                             udin
                                                g nerve

         15                 conductio
                                    n studies
                                            known as CAT             scans

         16                 as well as CAT        scans, x-rays,
                                                               MRI's all

         17                 based upon forgedand false
                                                     medical

         18                 reports
                                 .

         19                      Are these factstrue?

         20                      THE   DEFE NDAN T;     Yes.

         21                      THE   COU RT;    You were engaged in doi
                                                                        ng

         22                 this
                               ?
          23                     THE   DEFEN DANT;      Yes.

          24                     THE   COURT ;    Speci
                                                      fical
                                                         ly,thereare a

          25                number of acts thatare requi
                                                       red to show


                                             TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 216 of 475 PageID #:
                                     6610


                                                                           6

         1                                    Plea

         2                the pat
                                ter      , in this
                                  n activity     case ther
                                                         e

          3               are at leastsixty
                                          some-odd acts allege
                                                            d

          4               and I want to ask you specif
                                                    ically
                                                        about

          5               two of them.

          6                     On or about and between August 2nd of

          7                1997 and September 17th of 1997, both

          8                date            imate and inclusive.
                              s being approx

          9                            lyn,you, Paul Schneider,
                           here in Brook

         10                Julia
                               Kofman, Gene Arbitma
                                                  n, and the

         11                Jamaica Clinic,   g in concer
                                         actin         t with

         12                othe
                              rs,withthe int
                                           ent to defraud,

         13                inclu
                              ding intent
                                        to commit anothe
                                                       r crime

         14                including
                                  Grand Larceny and Insur
                                                        ance

         15                Fraud,you aidedand concealedthe

         16                commission the
                                        reo
                                          f thatcrime by making

         17                and causin
                                    g to be mad e false  ies in
                                                      entr

         18                businessrecor
                                       ds of an enterpr
                                                     ise,namely

         19                physical
                                  thera              s submit
                                      py progress note      ted

         20                to the Allcit
                                      y Insur
                                            ance Com pany from the

         21                Jamaica Clini    ant to a claimnumb er
                                      c pursu

         22                413-
                              016-
                                 959-
                                    8 forservices
                                                allegedly

         23                render
                                ed on August 2nd of 1997,

         24                August 6th,and August 7th of 1997.

         25                      Is tha
                                      t tru
                                          e?

                                             TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 217 of 475 PageID #:
                                     6611



                                                                              7

          1                                       Plea

          2                     THE DEFENDANT:              Yes.

          3                     THE    COU RT:        It'S
                                                         alsoalle
                                                                ged thaton

          4                or about July17th of 1997 and August 21st

          5                of 1997, thatyou, actin
                                                 g in concer
                                                           t with

          6                the same indi
                                       vidual
                                           s and the Bakshi Cli
                                                              nic

          7                did commit the crime of Grand Larcenyand

          8                    ance Fraud and aided and conceal
                           Insur                              ed

          9                           on of thatcrime by making
                           the commissi

         10                false  es in busin
                               entri        ess recordsof an

         11                enterprise,
                                    namely physical
                                                  therapy

         12                progressnotes submitted
                                                 to All
                                                      city
                                                         from

         13                Bakshi pursu
                                      ant to claim413-
                                                     016-
                                                        960-
                                                           7 for

         14                services
                                  alle
                                     gedl
                                        y renderedand that

         15                       on July17th,19th,and 21st of
                           occurred

         16                1997 .

         17                     Are those true,
                                              also?

         18                      THE   DE FEN DA NT:        Yes.

         19                      THE   COURT ;        Now   I know you have

         20                       ed withMr. Ruck the remai
                            discuss                       nin
                                                            g

         21                 sixty
                                acts,and in discussing
                                                     those acts,

         22                 and I ask you now, are those acts true,

         23                 thatyou committedthose actswiththese

          24                otherindi
                                    vidual
                                        s?

          25                     THE   DE FEN DA NT:        Yes.


                                                 TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 218 of 475 PageID #:
                                     6612



                                                                           8

          1                                          Plea
          2                     THE   COU RT:        Now, it's
                                                             also all
                                                                    eged

          3                thatyou engaged, under count three,
                                                             with

          4                a scheme to defra
                                           ud.

          5                     MR.   RUC K:     Your Honor, if
                                                              I may, I may

          6                not have been listen
                                             ingattent
                                                    ivel
                                                       y, but

          7                the all
                                 ocution
                                       on count one is as to

          8                AttemptedEnterpri
                                          se Corr
                                                uptionin

          9                viola
                              tion            is thatcorrect?
                                 of 110/460-20;

         10                     THE   COU RT:        Subdi
                                                         vision
                                                              1, Subdivi
                                                                      sion

         11                A.

         12                     MR.   RU CK :        Thank you.

         13                     THE   COUR T:        Under count threeit's

         14                alleg
                               ed thatyou, acting
                                                in concert
                                                         with

         15                the same indi
                                       vidual
                                           s, committedthe crime

         16                of a Scheme to Defraudin the First

         17                Degree, in thatyou and others=,these

         18                defend
                                ants,on or about and between

         19                December 2nd of 1996 and Apri
                                                       l 12th of

         20                 1999, both dates beingappr
                                                     oximateand

         21                 incl
                              usive,
                                   here in the County of Kings and

         22                 else
                               where, acting
                                           in concert,
                                                     engaged in a

         23                 scheme constituti
                                          ng a systemati
                                                      c ongoing

         24                 course of conductwith the intent
                                                           to

         25                 defraudmore than one person and to obtai
                                                                   n


                                                TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 219 of 475 PageID #:
                                     6613



                                                                            9

           1                                       Plea

           2                property
                                   from more than one person by

           3                false
                                and fraudu
                                         lentpretenses,

           4                repr
                               esenta
                                    tion
                                       s and promis
                                                  es, and so

           •5               obtai
                                ned property
                                           wit
                                             h a value in excess

           6                of $1,000
                                    , thatis curren
                                                  cy, from the

           7                various
                                  insurance
                                          carriers,
                                                 incl
                                                    udi
                                                      ng

           8                All
                              city,
                                  Progressi
                                         ve, All
                                               state,
                                                    Geico
                                                        ,

           9                Nati
                               onwi
                                  de, Prude
                                          ntial
                                             , StateFarm,

          10                Intego
                                 n, New       York Centra
                                                        l,Nati
                                                             onal

          11                Grange, Eagl
                                       e and Ameri
                                                 can Transi
                                                          t.

          12                     Are those facts
                                               true?

          13                       THE   DEFEN DANT:       Yes.

          14                       THE   COUR T:       I alsowant to add at this

          15                pointbeforewe contin
                                              ue thatit
                                                      has come

          16                to my attenti
                                       on thatPrude
                                                  ntial
                                                      is one of

          17                the insura
                                     nce compani
                                               es defrauded
                                                         . My

          18                wife is a vice-
                                          presi
                                              dent forPrudenti
                                                             al in

          19                the compli
                                     ance area
                                             .

          20                       Does thataffect
                                                 this
                                                    plea in any

          21                way?

          22                       MR.   RUCK ;        No, your Honor.

          23                       THE   COURT;         Allrigh
                                                              t.

          24                       Now , it
                                          is alle
                                                ged thatyou commit
                                                                 ted

          25                the crimesof Insurance
                                                 Fraud again
                                                           st


                                                  TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 220 of 475 PageID #:
                                     6614



                                                                           10

           1                                   Plea

           2               various
                                 insura
                                      nce companies and they have

           3               sele
                              cted twel
                                      ve diffe
                                            rentinstan
                                                    ces where

           4               itis all
                                  eged thatbetwee
                                                n a particular

           5               time and placeand date,here being in

           6•              Brook
                               lyn,thatyou, acting
                                                 in concert>

           7               withPaul Schnei
                                         der, Juli
                                                a Kofman, and

           8                       man, as wel
                           Gene Arbit        l as various
                                                        of these

           9                  cs, did,wit
                           clini        h the inte
                                                 nt to defraud

         10                                   er crime,excuse me.
                            and to commit anoth

         11                 did commit the crime of Insurance
                                                            Fraud by

         12                 committi
                                  ng a fraudu
                                            lentinsu
                                                   rance act in

         13                 thatyou knowing
                                          ly and with intent
                                                           to

          14                defrau
                                 d, and pursuantto a commo n scheme

          15                or plan,prese
                                        nted or caused to be

          16                presente
                                  d, and prepa
                                             red withthe knowledge

          17                and belief
                                     thatit
                                          would be presented
                                                           to

          18                an insure
                                    r or to an agent of an insurance

          19               company, a wri
                           '            ttenstatemen
                                                   t as partof

          20                and in supportof a claimforpayment and

          21                otherbenefi
                                      t pursu
                                            ant to an insurance

          22                policy
                                 forcommercialor perso
                                                     nal

          23                insuran
                                 ce, which you knew to contain

          24                material
                                  ly falseinfor
                                             mationconcern
                                                         ing a

          25                materi
                                 al fact,                 ed, for
                                        and thatyou conceal


                                             TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 221 of 475 PageID #:
                                     6615



                                                                           11

          1                                      Plea

          2                                  eading,inform
                           the purpose of misl           ation

          3                concern
                                 ing thatmateri
                                              al fact;
                                                     namely,

          4                various
                                 acts.

          5                     Now    I am   going to go throughthese

          6                acts and you wil
                                          l tell
                                               me whether or not

          7                it's
                              true
                                 .

          8                     Under count nine
                                               teen it's
                                                       all
                                                         eged that

          9                this
                              occurre
                                    d between August 2nd of 1997

         10                and Septe
                                   mber 17th of 1997 where physical

         11                therapy
                                 progressnotes were submittedto

         12                All
                             city
                                from the Jamaica Cli
                                                   nicpursuant

         13                to a claimforservices
                                               renderedon

         14                August 2nd of 1997, the 4th,and the 6th.

        .15                      Is thattrue?

         16                      THE   DEFEN DANT :     Yes.

         17                      THE   COURT I     Under count'thirty-five

         18                 it's
                               all
                                 eged thatthe defenda
                                                    nts,acting

          19                        on or about Septe
                            together,               mber 19th of

          20                1997 and October24th of 1997 submitt
                                                              ed a

          21                false
                                medicalreport
                                            to Progre
                                                    ssivefrom

          22                the Flatbush
                                       Cli
                                         nic forservices,
                                                       alle
                                                          gedl
                                                             y

          23                rende
                                red on Septe
                                           mber 19th of 1997.

          24                     Is thattrue?

          25                     THE   DE FEN DA NT:    Yes.


                                              TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 222 of 475 PageID #:
                                     6616



                                                                           12

          1                                       Plea
          2                     THE    COUR T:     It's
                                                      alsoall
                                                            eged in count

          3                fift
                             y-nine
                                  thatbetween March 23rd of '98

          4                and April
                                   16th of 1998 you submitted,
                                                             with

          5                            forthe purpose of
                           these others,

          6                misl
                              eading
                                   , a medicalreport
                                                   to All
                                                        state

          7                Insurance
                                   from the HA S Cli
                                                   nicforservice
                                                              s

          8                all
                             egedlyrende
                                       red on March 23rd of 1998.

           9                     Is thattrue?

         10                      THE   DE FEN DA NT:     Yes.

         11                      THE   COUR T:     It's
                                                      alsoall
                                                            eged in count

         12                sixty
                              -seventhatbetween Decemb er 15th of

         13                  '97 and Febr
                                        uary 20th-of
                                                   1998, thata

         14                false
                               medicalreport
                                           was submittedto

         15                Geico from the ALL Cli
                                                nicpursuantto a

         16                clai
                             m forservice
                                       s all
                                           egedlyrenderedon

         17                December 18th of 1997.

         18                      Is thattrue?

         19                      THE   DEFE NDA NT:      Yes.

         20                      THE   COU RT:     Under count eighty-three

         21                 it's
                               alleg
                                   ed thata false
                                                medicalreport

         22                was submitted
                                       to Natio
                                              nwide from the

         23                 Bakshi Cli
                                     nic fora clai
                                                m all
                                                    egedlyfor

         24                 services
                                   rende
                                       red on September 25th of

         25                 1996 and thatthis
                                            was between thatdate


                                             TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 223 of 475 PageID #:
                                     6617


                                                                           13

          1                                    Plea

          2                and the dat
                                     e of payment of Decem ber 19th

          3                of '97.

          4                     Are those factstru
                                                 e?

          5                      THE DEFENDANT :      Yes.

           6                     THE COURT:        On the eigh
                                                             ty-se
                                                                 vent
                                                                    h

           7               count it'
                                  s alleg
                                        ed tha
                                             t between July12th

           8               of '97     and August 21st of '97
                                                           , that

           9                   yone knew about and part
                            ever                      icipated
                                                             in

         10                 the fili
                                  ng of false
                                            physical
                                                   ther
                                                      apy

         11                 progress repor    s to the Prudentia
                                         t note                l

          12                fro
                              m Bakshiwhich alleged
                                                  servi
                                                      ces

          13                rende
                                red on July12th
                                              .

          14                     Is tha
                                      t tru
                                          e?

          15                     THE DEFENDANT :      Yes.

          16                     THE COURT :       Under the nine
                                                                ty-n
                                                                   inth

          17                count of the indict
                                             men t it'
                                                    -s-a
                                                       llege
                                                           d that

          18                on or about and between October 16t
                                                              h

          19                of '97 and Decem ber"i    97, thatfalse
                                                st dT~'

          20                physica
                                  l therapyprog       rtswere
                                              ress repo

          21                submitte
                                  d to StateFarm from the Bakshi

          22                Clinic
                                 forservice
                                         s alleg       red on
                                               edlyrende

          23                October 16th,18th and 20th.

          24                      Is tha
                                       t tru
                                           e?

          25                      THE DEFENDANT :      Yes.

                                              TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 224 of 475 PageID #:
                                     6618



                                                                              14

          1                                          Plea
          2                       THE     COURT;         It's
                                                            alsoall
                                                                  eged thaton

          3                October9th of '97 to Januar
                                                     y 28th of '98,

          4                a Veri
                                ficati
                                   on of Treatmentform forthe

          5                sciatic
                                nerve blockwas submitted
                                                       to Eagl
                                                             e

          6                Insurance
                                   by HAS                 pursu
                                                              ant to a clai
                                                                         m for

          7                services
                                  all
                                    egedlyrende
                                              red on October9th

          8                of 1997.

           9                       Is thattrue?

         10                        THE    DEFEN DANT:        Yes.

         11                        MR.    RUCK ;         That's
                                                              count one hundred

         12                one?

         13                        THE     COURT :       One hundre
                                                                  d one.

         14                        On    count one hundred threeit
                                                                 is

        , 15               all
                             eged thatbetween November 6th

         16                of '97 and February24th of '98,a false

         17                medicalprescript
                                        ion fordurablemedical

         18                 equipment dated November 6th of '97 was

         19                 submitted
                                    to Ameri
                                           can Transit
                                                     foror from

         20                 the ALL Cli
                                      nicpursua
                                              nt to clai
                                                      m numb er

         21                 6 0 4 -4 5 7 •” 0 7 .

          22                       Is thattrue?

          23                       THE     DEF END ANT ;     Yes.

          24                       THE     COURT;         And as to the hundred and

          25                seventhcount it's eged thaton or
                                            all


                                                    TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 225 of 475 PageID #:
                                     6619



                                                                           15

          1                                      Plea

          2                about and betwee
                                          n Novemb er 28th of '97 and

          3                February23rd of '98,thata false
                                                         medical

          4                report
                                was submitted
                                            to Integonfrom

          5                Bakshi Cli
                                    nic forservices
                                                  all
                                                    egedly

          6                rendere
                                 d on November 28th of 1997.

          7                     Are those facts
                                              true?

          8                     THE    DE FEN DA NT:    Yes.

          9                     THE    COUR T:     As to the hundred and

         10                  eenthcount it's
                           fift            alle
                                              ged thata false

         11                Veri
                              ficati
                                 on of Treatm
                                            ent form forsciatic

         12                                    ed to New York
                           nerve blockwas submitt

         13                Centr
                               al from the HA S Cli
                                                  nicforservices

         14                alle
                              gedlyrende
                                       red on October10th of 1997

         15                fora periodcovering
                                             October10th to

         16                January 19th of '98,

         17                      Are those facts
                                               true?

         18                      THE   DEF END ANT :    Yes.

         19                      THE   COU RT:     And last,
                                                           as to the

         20                                      th count. it's
                            hundred and thirty-seven

          21                all
                              eged thaton or about and between

          22                September 16th of '98 and January29th of

          23                '99,thata false
                                          medical prescripti
                                                         on

          24                fordurablemedica
                                           l equip
                                                 ment date
                                                         d

          25                September 16th of 1998 was submittedto


                                              TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 226 of 475 PageID #:
                                     6620


                                                                             16

         ■ 1                                     Plea
           2               the Natio
                                   nal Grange from Bul
                                                     sara Cli
                                                            nic

           3               forclai
                                m numb er 71Y-81
                                               5-46.

          4                     Are those facts
                                              true?

           5                     THE   DEFEN DAN T:     Yes.

           6                     THE   COUR T:    Now, you understand
                                                                    as

           7               partof this
                                     allo
                                        cution
                                             thatit
                                                  is all
                                                       eged

           8               thatyou engaged in these fraudulent

           9                insur
                                ance actswit
                                           h the knowl
                                                     edge and the

         10                partici
                               pation
                                    of the doctorsand cli
                                                        nics,

         11                 incl
                              udingbut not limi
                                             ted to an indi
                                                          vidual

         12                by the name of Hussain
                                                i,Bulsar
                                                       a,

         13                 Reyes-
                                 Arguell
                                       es, Mall
                                              ela,and Lahi
                                                         ri,

          14                and S.L. MedicalServi
                                                ces, PC, Canarsie

          15                MedicalServi
                                       ces, PC, Avenue N Medical

          16                Servi
                                ces, PC, Z.A.R.A
                                               . MedicalServi
                                                            ces,

          17              - PC , and SerenicyDurableand MedicalCorp

          18                all
                              knew about this.

          19                     Is thattrue?

          20                     THE   DEFE NDA NT:     Yes.

          21                     THE   COUR T:    In furth
                                                        eran
                                                           ce of this

          22                crimina
                                 l enterpri
                                         se and insurance
                                                        fraud

          23                your group submitt
                                            ed false
                                                   clai
                                                     ms                 to

          24                insurance
                                    companies
                                            , incl
                                                uded but not

          25                limi
                              ted to All
                                       state,
                                            Progressi
                                                   ve, Geico,


                                             TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 227 of 475 PageID #:
                                     6621



                                                                            17

           1                                       Plea

           2                Travelers,
                                     as wel
                                          l.

           3                     Is thistrue?

           4                     THE DEFEN DANT:          Yes.

           5                     THE    COU RT:        And thatpartof the

           6                falsi
                               tywas to forgethe signa
                                                     turesof

           7                these doctorsmenti
                                             oned above on medical

           8                    s, progressnotes,prescr
                            report                    iptio
                                                         n for

           9                durabl
                                 e medicalequi
                                             pment.

          10                     Is thattrue?

          11                     THE DE FEN DA NT:        Yes.

          12                     THE    COURT :        And thatRabin
                                                                   er owned

          13                      diagn
                            certain   ostic
                                          centersand was paid

          14                forthe referral
                                        s thatwere made to these

          15                 imagi         s; is thatright?
                                 ng companie

          16                      MR.   RUC K;         I think
                                                             actually,
                                                                    your

          17                Honor, it
                                    is that.,
                                           thosecenters
                                                      made

          18                 payments rather
                                           than recei
                                                    ved payments.

          19                      MS. BU RA CH:         Righ
                                                           t.

          20                      THE   COU RT :       Allrigh
                                                             t. They made

          21                 kickbacks;
                                      is thatit?

           22                     MS. BU RA CH:         Yes.

                                  THE   COU RT:                            's
                                                       To the group.and that
           23

           24                Metro
                                 scan Imaging,Parkway MRI, Belt

           25                Parkway Imaging,Diagn   Imaging,and
                                                 ostic


                                                  TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 228 of 475 PageID #:
                                     6622


                                                                            18

          1                                      Plea

          2                Metropo
                                 lit
                                   an Radi
                                         ologi
                                             cal Imaging
                                                       .

          3                      Is thattrue?

          4                      THE   DEFEN DANT:      Yes.

           5                     THE   COU RT:    All
                                                    .right
                                                        . Now , you

           6               understan
                                   d you are plea
                                                ding guil
                                                        ty to a

           7               number of very seriou
                                               s crimes. The

           8               promisethatI am making you isbased upon

           9                the agreement thatyour attorn
                                                       eys worked

         10                 out withthe DA, and I have gone over it

         11                 and I wil
                                    l go alongwit
                                                h it,
                                                    is thatyou

         12                 are going to do five
                                               hundred hours

         13                 community service,
                                             you are going to be

         14                 placedon probati
                                          on forfive
                                                   years with

          15                five
                               specia
                                    l condi
                                          tio
                                            ns; five
                                                   hundred

          16                hours of community service
                                                    , restitution
                                                              of

          17             ■'~“one mil
                                   li
                                    on dol
                                         larsto be paidover the

          18                five
                               years,and we wil
                                              l work out a

          19                      e, thatyou wil
                            schedul            l waive all
                                                         unpaid

          20                clai
                              ms       forinsur
                                              ance payments associated

          21                wit
                              h the Avenue U Ente
                                                rpris
                                                   e, incl
                                                        udin
                                                           g

          22                but not limi
                                      ted to claim
                                                 s rela
                                                      ted to All

          23                MedicalSurgi
                                       cal Supply,Corp., Flatbush

          24                Medica     ces, PC , HA S Medical
                                 l Servi

          25                    ces, PC, Avenue D Medica
                            Servi                      l Servi
                                                             ces,


                                             TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 229 of 475 PageID #:
                                     6623



                                                                           19

          1                                      Plea

          2                                           ces, PC ,
                           Jamaica Avenue Medical Servi

          3                Bakshi Medica
                                       l Servi
                                             ces, PC, Bulsara

          4                Medical Serv
                                      ices
                                         , PC, and thatyou wil
                                                             l

          5                signa releas
                                      e forthese unpaidclai
                                                         ms

          6                prio
                              r to sente
                                       ncin
                                          g.

          7                     Do you under
                                           stand that?

          8                     THE    DE FEN DA NT:    Yes.

          9                     THE    COU RT:     And thatyou wil
                                                                 l also

         10                signthe corporate
                                           resoluti
                                                ons forthe

         11                above menti
                                     oned corpo
                                              rati
                                                ons to a plea

         12                prior
                               to sentenci
                                        ng so thatthe

         13                corpora
                                 tionscan enterplea
                                                  s; and last,

         14                thatyou wil
                                     l not engage in any employment

         15                related
                                 to the insurance
                                                industr
                                                     y, __________

         16                 includ
                                ing No-FaultInsurance,
                                                     persona
                                                           l

         17                .inj
                             ury or heal
                                       th insurance
                                                  duringthese

         18                 five
                               years.

         19                      Do you understand
                                                 that?

         20                      THE   DE FEN DA NT;    Yes.

         21                      THE   COURT:      Now , do you also

         22                 understan
                                   d, do you alsounderstand
                                                          that

          23                when you pleadguil
                                             tyyou giveup certai
                                                              n

          24                    , thathave to be noted on the
                            rights

          25                record?


                                              TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 230 of 475 PageID #:
                                     6624


                                                                          20

         1                                    Plea
                               Those includ
                                         e the rig
                                                 ht to a jury
         2

         3                   . Because of the natu
                          tria
                            l                    re of the

         4                   es you are entitl
                          crim              ed to a jurytri
                                                         al in

                                         t the onlyway you can
                             case. And tha
                          this
          5

          6                               s is to knowi
                          giveup those right          ngl
                                                        y waive

          7                it
                            by plead
                                   ing guilty
                                           .
                                              withthe jurytria
                                But, associated             l is
          8

          9                        to have the DA put to the burd
                           the right                            en

         10                of pro g your guilt
                                vin          beyond a reas
                                                         onable

                           doubt to a jurythatyou and your att
                                                             orney
         11
         12                help select
                                    .

         13                       When you pleadguilty
                                                     you giveup the

         14                  ht to see and hear all
                           rig                    the witne
                                                          sses

         15                thatare accusingyou of these crim
                                                           es; you

         16                               to have the DAs put to
                           giveup the right

         17                        en of proving
                          - the burd           your guilt
                                                        beyond a

                            reasonable
                                     doubt;and you giveup the
          18
                                                be the one to make
                               t to have the jury
                            righ
          19
          20                the ultima
                                    te decisio
                                            n.

          21                      Do you understand
                                                  you are givin
                                                             g that

          22                up?
                                  THE DEFEND ANT;     Yes .
          23
                                  THE COURT ;              alyou, too
                                                 At a jurytri       ,
             24

             25                      fy. You don'thave to,you
                             couldtesti
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 231 of 475 PageID #:
                                     6625



                                                                           22

           1                                   Plea

           2               guilty?

           3                     THE DEFENDANT;       Yes.

           4                     THE COURT :      List
                                                     en to the question
                                                                      .

           5                     THE DEFENJIANT:      No.

           6                     THE COURT ;      Allright
                                                        .

           7                     Are you doing so of your own free

           8                wil
                              l?
           9                     THE DEFENDAN T:      I underst
                                                              and.

          10                     MR. RUCK:     Are you doin
                                                          g this--

          11                     THE COURT ;      Are you doin
                                                             g it
                                                                of your

          12                own volit
                                   ion?

          13                     THE DEFENDAN T:      Yes.

          14                     THE COURT :      Allright
                                                        .

          15                           , Mr. Ruck, you belie
                                 Allright                  ve that

          16                she is going to be able to pay this

          17                rest
                               itutio
                                   n over five
                                             years?

          18                     MR. RUCK:        Yes, your Honor.'

          19                     THE COURT :      Liste
                                                      n to the clerk'
                                                                   '"oT
                                                                      ^£he

          20                cour
                               t as the plea is reco
                                                   rded.

          21                     Senten
                                      ce dat
                                           e will
                                                be appr
                                                      oximately

          22                sixto eigh
                                     t weeks fro
                                               m             today.

          23                     MR. RUCK:        Your Honor, may I just

          24                clarif
                                y a matt
                                       er, and I thinkit
                                                       was mad e

          25                par
                              t of the recor
                                           d when you first

                                             TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 232 of 475 PageID #:
                                     6626



                                                                          23

          1                                      Plea

          2               addressed it,                  stI it
                                      but I have my checkli

          3               is under
                                 stoodand agre
                                             ed thatthe pleas

          4                 ered to your Honor are in full
                          off

          5                satisf
                               actio
                                   n of the entir
                                               e indi
                                                    ctment and

          6                all
                             the matter
                                      s known to the Distr
                                                        ict

          7                Atto
                              rne    ice thatexist
                                y'sOff           in thei
                                                       r

          8                inves
                               tig
                                 ati
                                   ve file
                                        s withresp
                                                 ect to my

          9                client
                                as of this
                                         poin
                                            t in tim
                                                   e.

         10                     MS. SEELY:           That'
                                                         s corr
                                                              ect,your

         11                Honor.

         12                     THE COURT;           Allright
                                                           .

         13                     Listen
                                     to the clerk
                                                of the cour
                                                          t.

         14                     THE    CLERK:        Miss TatianaRybuk, is

         15                thatyour truename?

         16                     THE DEFENDANT :         Yes.

         17                     THE CLERK:           And Mr. Ruck, who stands

         18                besideyou. is your attorn
                                                  ey?

         19                      THE DEFENDANT ;        Yes.

                                 THE   CLERK:        Befor
                                                         e accepting
                                                                   your plea
         20

         21                        you are advis
                           of guilty           ed tha
                                                    t if
                                                       you have

         22                 pre  slybeen convicted
                              viou               of a pred
                                                         icate

         23                     y, as define
                            felon          d in Arti
                                                  cle70 of the

          24                Penal Law, tha
                                         t factmay be estab
                                                          lished

          25                after               y in thisaction
                                your plea of guilt

                                                TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 233 of 475 PageID #:
                                     6627

     I (



                                                                           24

           1                                  Plea

           2               now bef
                                 ore thiscour
                                            t and you may be

           3               subje
                               ct to diff
                                       erentor additio
                                                    nal

           4               puni
                              shment.

            5                   Miss Rybuk, do you now wish to

            6              withd
                               raw your plea
                                           s of not guilt
                                                       y enter
                                                             ed

            7              under Indi
                                    ctment 4270 of 1999 and do you

            8              now wish to pleadguilty
                                                 to the crim
                                                           es of

            9              Attem
                               pted Enterp
                                         riseCorr
                                                uptio
                                                    n, Class C

           10              Fel
                             ony, as wellas Schem e to Defr
                                                          aud in

           11              the First
                                   Degree, a Class E Felon
                                                         y, and

           12              twelvecount
                                     s of Insurance
                                                  Fraud in the

           13              Fift
                             h Degree, all
                                         Class A Misdeme anors, to

           14              cover thisindictm
                                          ent;is thatwhat you

           15              wish to do?

           16                    THE DEFENDAN T;     Yes.

           17                    THE CLERK;       You are also advise
                                                                    d on

           18              the date of sentencin
                                              g a mandatory

           19               sur
                              char
                                 ge of $150.00,a crime victim
                                                           's

           20               assistance
                                     fee of $5.
                                              00 may be imposed

           21              pursuan
                                 t to 60.
                                        35 of the Penal Law.

           22                    Are you a U.S. citize
                                                    n, Ms. Rybuk?

           23                    THE DEFENDANT ;      Not a citizen
                                                                 .

           24                    THE CLERK:       Not a citizen.

           25                    You are furt
                                           her advisedthatif
                                                           you


                                             TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 234 of 475 PageID #:
                                     6628



                                                                            25

           1                                      Plea

           2               are not a U.S. citiz
                                             en your immigrati
                                                            on

           3               stat
                              us may be jeopa
                                            rdiz
                                               ed and you may be

           4               deportedat any tim
                                            e prio
                                                 r to the

           5               expir
                               ationof your sent
                                               ence.

           6                    Also,if
                                      you become subject
                                                       to a final

           7               order of deportat
                                          ion you may be paroled to

           8               the immigrat
                                      ion auth
                                             orit
                                               ies for

           9               deport
                                ationat any time subsequentto the

         10                commen cement of an indeter
                                                    minat
                                                        e pri
                                                            son

         11                sent
                              ence.

         12                      Pris
                                    on sentenceis not an issue.

         13                      Senten
                                      ce date
                                            , 12/13?

         14                      THE COURT:       Do you want the same

         15                date ?

         16                      MS. SEELY:        I think
                                                         anot
                                                            her dat
                                                                  e would

         17                be bett
                                 er.

         18                      THE COURT;       Allright
                                                        .

         19                      Date appr
                                         oximatel
                                                y around 12/1
                                                            3 you

         20                would like
                                    to do this,
                                              14th
                                                 , 15th
                                                      , 16th,

         21                 17t
                              h?

         22                      MS. BURACH :      The 14th is fine.

         23                      MS. SEELY ;      Whatever is good for

         24                Mr. Ruck.

         25                      MR, RUCK;        Decem ber 14th is fine
                                                                       , your


                                             TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 235 of 475 PageID #:
                                     6629


   ’   I



                                                                            26
            1                                    Plea
            2              Honor.
            3                    THE COURT :      Allrig
                                                       ht,12/1
                                                             4.
            4                    Now you are going to have to report
                                                                   to
            5              prob
                              atio
                                 n.         Ma ke sure you speak to
            6              probati
                                on because I need a report
                                                         in order
            7              to sente
                                  nce you.
            8                   THE CLERK:        Bailcontinu
                                                           ed?
            9                   THE COURT ;       Bailconti
                                                          nued.
           10                   MS. BURACH:        Your Honor, one last
           11              thing,
                                I believe
                                        you might have saidthis
           12              but I didn
                                    'thear that,
                                               thatif
                                                    Miss Rybuk
           13              violates
                                 any of the condit
                                                ionsof
           14              pro
                             bati
                                on she will
                                          be subje
                                                 ct to the
           15              minimum    jail
                                         sente
                                             nce of one to thr
                                                             ee
           16              year
                              s,
           17                   THE COURT:        That is corr
                                                             ect.
           18                   MS. BURACH:        Thank you.
           19                   THE COURT ;      Anythin
                                                       g else?
           20                   MS. BURACH;       That
                                                     'S it.
           21                   MR. RUCK;        While I am here and while
           22              we are on the recor
                                             d, I am remind
                                                          ed all
           23              the ter
                                 ms of the agreem ent need to be on
           24              the record.
           25                   The Distri
                                        ct Attor
                                               ney'sOff
                                                      ice has

                                            TM
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 236 of 475 PageID #:
                                     6630                                           \



                                                                            27

           1                                    Plea

           2                promised thatifI called
                                                  upon them or

           3                anyone else on Miss Rybuk'
                                                     s behalfthat

           4                they will
                                    conf
                                       irm tha
                                             t she has provided

           5                subsf
                                ant
                                  ialinfo
                                        rmationand subst
                                                       antia
                                                           l

           6                cooperation to the District Attorney's

           7                Off
                              ice,corr
                                     ect?

           8                       MS. SEELY:       That'
                                                        S corr
                                                             ect.

           9                Jay Shapi
                                    ro of the Racket
                                                   s Division
                                                            had

          10                made thatrepr
                                        esent
                                            ationto Mr. Ruck that

          11                we will
                                  provi
                                      de a lette
                                              r stating
                                                      that

          12                the
                              re was substan
                                           tial
                                              info
                                                 rmatio
                                                      n

          13                pro
                              vided
                                  .

          14                       THE COURT;       Allright
                                                          .

          15                         *    *         *   *     *

          16                        Certifie
                                           d thatthe for
                                                       egoingis
                                    a tru
                                        e and accurat
                                                   e transcri
                                                            pt
          17                        of the orig
                                              inalstenograp
                                                          hic
                                    minut
                                        es in.t
                                              hiscase.
          18

          19                             Teresa McGrath
                                         Off icialCourt Report
                                                             er
          20

          21
          22

          23
          24
          25
                              X-


                                              TM.
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 237 of 475 PageID #:
                                     6631




                     Exhibit 11
                             Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 238 of 475 PageID #:
                                                                  6632

                                                                  Checks Written By Entities Operating at 1468 Flatbush
               Payor                             Payee                  Amount Paid                  Dates                                        Relationship

                                                                                                                      Tatiana Rybak, Oleg Rybak, and Sergey Rybak who is Tatiana’s son
                                                                                                                      and Oleg’s brother, each owned condominium units at the
                                                                                                                      Fountainebleau Hotel at the time of the transactions, and from at
                                                                                                                      least 2015 to 2018 Oleg Rybak was vice president and secretary of
          Vincent Medical                Fountainebleau Hotel              > $2,500             2/2006 to 6/2006      the condominium association


                                                                                                                      Associated with the Rybak’s holdings at the Fountainbleau Hotel.
                                                                                                                      Officer of OR, LLC and was President of MOR Properties Inc. until at
                                                                                                                      least March 2016. OR, LLC was owned by Oleg and Tatiana Rybak
                                                                                                                      and used to purchase three units at the Fountainebleau Hotel in
                                                                                                                      August 2008, which then were subsequently sold to MOR
                                                                                                                      Properties, Inc. between May and July 2012. The president and
                                                                                                                      director of MOR Properties, Inc. is Maximillian Kostyashkin, the
         Uptodate Medical                    Mayya Kushnir                > $45,000             1/2004 to 6/2004      youngest son of Tatiana Rybak.

                                                                                                                      Oleg Rybak and later Tatiana Rybak owned a unit at the Oceania V.
                                                                                                                      In November 2002, when they were still in college, Oleg and Sergey
                                                                                                                      Rybak purchased a unit at the Oceania V and transferred it to
         Uptodate Medical               Oceana V Condominium               >$1,250              2/2004 to 5/2004      Tatiana Rybak, who sold the unit in December 2011
                                                                                                                      Worked at the Rybak Café, a Miami restaurant venture owned by
          Vincent Medical                     Olga Sanchez              Almost $5,000           7/2008 to 1/2009      Oleg Rybak and Tatiana Rybak.
                                                                                                                      Milda Gutierrez, one of the principals of CMG, a Miami design firm.
                                       CMG International Design                                                       CMG and Milda Gutierrez decorated Tatiana Rybak’s personal
                                        Group (“CMG”) & Milda                                                         residence in Miami, the Anti-Aging spa owned by Oleg Rybak, and
         Uptodate Medical                      Gutierrez                  > $14,000            7/2008 to 11/2008      Rybak’s Café
                                                                                                                      Milda Gutierrez, one of the principals of CMG, a Miami design firm.
                                       CMG International Design                                                       CMG and Milda Gutierrez decorated Tatiana Rybak’s personal
                                        Group (“CMG”) & Milda                                                         residence in Miami, the Anti-Aging spa owned by Oleg Rybak, and
          Vincent Medical                      Gutierrez                  > $14,000            6/2008 to 11/2008      Rybak’s Café

          Vincent Medical                    Garrette Gray                 > $5,000            9/2008 to 12/2008      The Rybak Café chef who assisted with the restaurant buildout.
                                                                                                                      During this same period, Oleg Rybak was an undergraduate student
Uptodate Medical and Vincent Medical   529 college savings plan           > $67,000            12/2003 to 12/2008     at New York University
                                                                                                                      During this same period, Oleg Rybak was an undergraduate student
         Uptodate Medical                 New York Univeristy              > $7,500            12/2003 to 12/2008     at New York University




                                                                                        Page 1 of 3
                                Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 239 of 475 PageID #:
                                                                     6633

                                                          Checks Written By Entities Operating at 1468 Flatbush
                Payor                        Payee              Amount Paid                  Dates                                        Relationship

                                                                                                              Daughter of Lystra Moore-Besson, Tatiana Rybak’s contact at HSBC
                                                                                                              Bank who Tatiana Rybak used to advance the scheme. Lystra
                                                                                                              testified that she has known Tatiana Rybak since the 1990s, was
                                                                                                              described by Dr. Gutierrez as the branch manager who arranged for
                                                                                                              tellers to cash checks for Tatiana Rybak, and was terminated by
                                                                                                              HSBC in 2016 and later permanently barred from the securities
                                                                                                              industry for failing to take action regarding suspicious activity by
Uptodate Medical and Vincent Medical      Habika Besson            $16,080             12/2003 to 9/2005      bank clients.

                                                                                                              Clara Pantin was the employee of the Fountainbleau Hotel where
                                           Clara Pantin      Total: > $767,000.00       4/2009 to 4/2017      Tatiana and Oleg Rybak owned residential units.
       Allay Medical Services PC           Clara Pantin           $6,038.00           2/16/2016 to 3/1/2016
    Charles Deng Acupuncture, P.C.         Clara Pantin           $10,029.85          5/5/2015 to 7/30/2015
           Francois J Parisien             Clara Pantin          $189,764.13         9/14/2013 to 4/21/2016
          PFJ Medical Care PC              Clara Pantin           $1,800.00           4/5/2017 to 4/5/2017
             Ksenia Pavlova                Clara Pantin           $17,728.00          3/4/2015 to 4/21/2016
Island Life Chiropractic Pain Care PLLC    Clara Pantin           $6,750.00           8/6/2014 to 5/20/2015
            Pierre Renelique               Clara Pantin           $7,915.00         1/30/2013 to 11/17/2013
    Adelaida Physical Therapy, P.C.        Clara Pantin           $50,961.73          3/30/2012 to 8/2/2013
            Adelaida M. Laga               Clara Pantin           $32,267.31          6/26/2015 to 1/8/2016
         Amayao Medical, P.C.              Clara Pantin           $20,010.00         1/28/2013 to 9/14/2013
          Arguelles M.D., P.C.             Clara Pantin           $7,500.00          4/28/2009 to 6/22/2009
         Compas Medical, P.C.              Clara Pantin           $34,832.88        4/27/2012 to 11/27/2015
            JCC Medical, P.C.              Clara Pantin           $80,627.47         4/2/2012 to 6/27/2013
         Maiga Products Corp.              Clara Pantin           $9,000.00          1/23/2015 to 9/25/2015
       Maria Shiela Masigla P.T.           Clara Pantin           $19,421.00         5/21/2013 to 9/11/2015
     Masigla Physical Therapy, P.C         Clara Pantin           $6,905.65         1/14/2012 to 12/15/2012
            Vincent Medical                Clara Pantin           $1,000.00          9/28/2009 to 9/28/2009




                                                                                Page 2 of 3
                          Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 240 of 475 PageID #:
                                                               6634

                                                   Checks Written By Entities Operating at 1468 Flatbush
           Payor                       Payee             Amount Paid                  Dates                                         Relationship
                                                                                                        Associate of Tatiana Rybak, owner of Studio By Vasila, a nail salon up
                                                                                                        the street from one of Tatiana Rybak’s condominium’s in Sunny Isles
                                    Vasila Queen        Total: > $83,000         2/2012 to 2/2018       Florida.
Adelaida M Laga Maria Masigla       Vasila Queen           $1,000.00         12/30/2015 to 12/30/2015
 Adelaida Physical Therapy PC       Vasila Queen          $13,500.00          2/1/2012 to 11/23/2012
   Allay Medical Services PC        Vasila Queen           $1,000.00         10/20/2015 to 10/20/2015
        Compas Medical              Vasila Queen           $2,000.00         12/10/2015 to 12/10/2015
       Francois J Parisien          Vasila Queen          $17,515.00          9/26/2013 to 7/15/2016
         JCC Medical PC             Vasila Queen           $9,300.00          10/10/2012 to 6/24/2013
         Ksenia Pavlova             Vasila Queen           $9,700.00          1/22/2014 to 4/18/2017
    Maria Shiela Masigla PT         Vasila Queen           $6,000.00           3/5/2013 to 4/21/2015
 Masigla Physical Therapy PC        Vasila Queen           $2,500.00          12/12/2012 to 1/28/2013
      PFJ Medical Care PC           Vasila Queen           $9,900.00          6/20/2016 to 2/24/2018
    Pierre J Renelique MD           Vasila Queen          $10,000.00          1/17/2013 to 1/27/2014
  Quality Health Supply Corp        Vasila Queen           $1,000.00          6/10/2016 to 6/10/2016




                                                                         Page 3 of 3
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 241 of 475 PageID #:
                                     6635




                     Exhibit 12
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 242 of 475 PageID #:
                                     6636
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 243 of 475 PageID #:
                                     6637
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 244 of 475 PageID #:
                                     6638




                     Exhibit 13
12/6/2018Case                             Miami-Dade
                1:18-cv-00289-ILG-ST Document   169-1Official Records
                                                           Filed      - Print Document
                                                                   07/29/19       Page 245 of 475 PageID #:
                                                   6639




https://www2.miami-dadeclerk.com/OfficialRecords/PrintDocument.aspx?QS=YaoUfOzxry05sDrS7pO95v2AZiMxMyvkefBjuNnWRp1N3DLb3%2brZS…   1/2
12/6/2018Case                             Miami-Dade
                1:18-cv-00289-ILG-ST Document   169-1Official Records
                                                           Filed      - Print Document
                                                                   07/29/19       Page 246 of 475 PageID #:
                                                   6640




https://www2.miami-dadeclerk.com/OfficialRecords/PrintDocument.aspx?QS=YaoUfOzxry05sDrS7pO95v2AZiMxMyvkefBjuNnWRp1N3DLb3%2brZS…   2/2
12/6/2018Case                             Miami-Dade
                1:18-cv-00289-ILG-ST Document   169-1Official Records
                                                           Filed      - Print Document
                                                                   07/29/19       Page 247 of 475 PageID #:
                                                   6641




https://www2.miami-dadeclerk.com/OfficialRecords/PrintDocument.aspx?QS=YaoUfOzxry2cadJNeTkthy1V%2bBaRLE%2fy7CqgH3C7bfPVPlnWiriKy…   1/2
12/6/2018Case                             Miami-Dade
                1:18-cv-00289-ILG-ST Document   169-1Official Records
                                                           Filed      - Print Document
                                                                   07/29/19       Page 248 of 475 PageID #:
                                                   6642




https://www2.miami-dadeclerk.com/OfficialRecords/PrintDocument.aspx?QS=YaoUfOzxry2cadJNeTkthy1V%2bBaRLE%2fy7CqgH3C7bfPVPlnWiriKy…   2/2
12/6/2018Case                             Miami-Dade
                1:18-cv-00289-ILG-ST Document   169-1Official Records
                                                           Filed      - Print Document
                                                                   07/29/19       Page 249 of 475 PageID #:
                                                   6643




https://www2.miami-dadeclerk.com/OfficialRecords/PrintDocument.aspx?QS=YaoUfOzxry0htawDLssSZsc%2bEqHLpmPSumgWr08Dv3KCJuOQRqO…   1/3
12/6/2018Case                             Miami-Dade
                1:18-cv-00289-ILG-ST Document   169-1Official Records
                                                           Filed      - Print Document
                                                                   07/29/19       Page 250 of 475 PageID #:
                                                   6644




https://www2.miami-dadeclerk.com/OfficialRecords/PrintDocument.aspx?QS=YaoUfOzxry0htawDLssSZsc%2bEqHLpmPSumgWr08Dv3KCJuOQRqO…   2/3
12/6/2018Case                             Miami-Dade
                1:18-cv-00289-ILG-ST Document   169-1Official Records
                                                           Filed      - Print Document
                                                                   07/29/19       Page 251 of 475 PageID #:
                                                   6645




https://www2.miami-dadeclerk.com/OfficialRecords/PrintDocument.aspx?QS=YaoUfOzxry0htawDLssSZsc%2bEqHLpmPSumgWr08Dv3KCJuOQRqO…   3/3
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 252 of 475 PageID #:
                                     6646




                     Exhibit 14
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 253 of 475 PageID #:
                                     6647
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 254 of 475 PageID #:
                                     6648




                     Exhibit 15
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 255 of 475 PageID #:
                                     6649
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 256 of 475 PageID #:
                                     6650
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 257 of 475 PageID #:
                                     6651
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 258 of 475 PageID #:
                                     6652
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 259 of 475 PageID #:
                                     6653
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 260 of 475 PageID #:
                                     6654
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 261 of 475 PageID #:
                                     6655
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 262 of 475 PageID #:
                                     6656




                     Exhibit 16
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 263 of 475 PageID #:
                                     6657
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 264 of 475 PageID #:
                                     6658
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 265 of 475 PageID #:
                                     6659
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 266 of 475 PageID #:
                                     6660
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 267 of 475 PageID #:
                                     6661
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 268 of 475 PageID #:
                                     6662
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 269 of 475 PageID #:
                                     6663




                     Exhibit 17
                                  Case 1:18-cv-00289-ILG-ST Precision
                                                            Document        169-1 Filed 07/29/19 Page 270 of 475 PageID #:
                                                                      Medical Supply Invoices and Payments
                                                                                6664

                 Precision Medical Invoices Addressed to Flatbush Providers                                                Check Payments to Precision Medical Supply
Invoice Number      Invoice Date                Invoice Addressee             Invoice Amount Check Number    Check Date          Check Payor            Check Amount               Payee
      1212            6/18/2012                   Maiga Products                 $4,685.00    Credit Card    7/18/2012       Maiga Products Corp          $4,685.00     Precision Medical Supply LLC
      1230             8/8/2012                   Maiga Products                 $4,115.00       0098        8/10/2012     No Payor Listed on Check       $4,115.00     Precision Medical Supply LLC
      1236            8/20/2012                   Maiga Products                 $3,130.00        101        8/22/2012       Maiga Products Corp          $3,130.00     Precision Medical Supply LLC
      1237            8/23/2012                   Maiga Products                 $2,430.00        102        8/29/2012       Maiga Products Corp          $2,430.00     Precision Medical Supply LLC
      1266            10/2/2012                   Maiga Products                 $2,206.00     Unknown        Unknown              Unknown                Unknown                 Unknown
      1273           10/18/2012                   Maiga Products                 $2,442.00        132        10/23/2012      Maiga Products Corp          $2,442.00              Tony Pykiet
      1297           11/14/2012                   Maiga Products                 $4,261.00        133        11/19/2012      Maiga Products Corp          $4,261.00              Tony Pykiet
      1306           11/30/2012                   Maiga Products                 $3,277.00        134        12/5/2012       Maiga Products Corp          $3,277.00     Precision Medical Supply LLC
      1327             1/9/2013                   Maiga Products                 $3,239.76        140        1/14/2013       Maiga Products Corp          $3,239.76              Tony Pykiet
      1337            1/25/2013                   Maiga Products                 $1,051.00        139        1/29/2013       Maiga Products Corp          $1,051.00              Tony Pykiet
      1365            2/18/2013                   Maiga Products                 $2,142.00        191        2/21/2013      Maria Shiela Masigla PT       $2,142.00              Tony Pykiet
      1372            2/21/2013                   Maiga Products                 $1,577.00        195        2/26/2013      Maria Shiela Masigla PT       $1,577.00              Tony Pykiet
      1384            3/14/2013                   Maiga Products                 $1,141.00        145        3/19/2013       Maiga Products Corp          $1,141.00              Tony Pykiet
      1392            3/25/2013                   Maiga Products                 $2,528.00        174        3/28/2013       Maiga Products Corp          $2,528.00              Tony Pykiet
      1396             4/1/2013                   Maiga Products                 $2,694.00        173         4/4/2013       Maiga Products Corp          $2,694.00              Tony Pykiet
      1411            4/23/2013                   Maiga Products                 $3,133.00     Unknown        Unknown              Unknown                Unknown                 Unknown
      1447            5/22/2013                   Maiga Products                 $1,178.00        189        5/28/2013       Maiga Products Corp          $1,178.00     Precision Medical Supply LLC
      1473            6/20/2013                   Maiga Products                 $3,092.00        201        6/25/2013       Maiga Products Corp          $3,092.00     Precision Medical Supply LLC
      1475            6/25/2013                   Maiga Products                 $3,158.00        207        6/28/2013       Maiga Products Corp          $3,158.00     Precision Medical Supply LLC
      1495            7/22/2013                   Maiga Products                 $2,494.00        213        7/25/2013       Maiga Products Corp          $2,494.00     Precision Medical Supply LLC
      1503            7/31/2013                   Maiga Products                  $925.00         216         8/5/2013       Maiga Products Corp           $925.00      Precision Medical Supply LLC
      1505             8/1/2013                   Maiga Products                 $3,035.00        148         Unknown              Unknown                $3,035.00               Unknown
      1509             8/7/2013                   Maiga Products                 $2,037.00        174         8/9/2013        Francois J Parisien         $2,037.00     Precision Medical Supply LLC
      1535             9/3/2013                   Maiga Products                 $1,100.00        283         Unknown              Unknown                $2,666.00               Unknown
      1547            9/11/2013                   Maiga Products                 $1,566.00        283         Unknown              Unknown                $2,666.00               Unknown
      1581           10/10/2013                   Maiga Products                 $3,543.00        263        10/15/2013      Maiga Products Corp          $3,543.00     Precision Medical Supply LLC
      1601           10/28/2013                   Maiga Products                 $1,854.00        424        11/1/2013        Francois J Parisien         $1,854.00     Precision Medical Supply LLC
      1613           11/12/2013                   Maiga Products                 $3,709.00        158        11/15/2013      Maiga Products Corp          $3,709.00     Precision Medical Supply LLC
      1644           12/10/2013                   Maiga Products                 $3,984.00        315        12/13/2013      Maiga Products Corp          $3,984.00     Precision Medical Supply LLC
      1655           12/26/2013                   Maiga Products                 $5,007.00        603         1/2/2014        Francois J Parisien         $5,007.00     Precision Medical Supply LLC
      1984             1/6/2014                   Maiga Products                 $2,018.50        198         1/9/2015    Madison Products of USA Inc     $2,018.50     Precision Medical Supply LLC
      1994            1/12/2014                   Maiga Products                 $3,230.80        201        1/15/2015    Madison Products of USA Inc     $3,230.80     Precision Medical Supply LLC
      1676            1/22/2014                   Maiga Products                 $4,254.00        324        1/27/2014       Maiga Products Corp          $4,254.00     Precision Medical Supply LLC
      1713             3/6/2014                   Maiga Products                 $3,975.00        334        3/12/2014       Maiga Products Corp          $3,975.00     Precision Medical Supply LLC
      1722            3/13/2014                   Maiga Products                 $1,402.00        336        3/17/2014       Maiga Products Corp          $1,402.00     Precision Medical Supply LLC
      1751            4/25/2014                   Maiga Products                 $3,117.00        376        4/30/2014       Maiga Products Corp          $3,117.00     Precision Medical Supply LLC
      1765            5/20/2014                   Maiga Products                 $3,675.00        382        5/23/2014       Maiga Products Corp          $3,675.00     Precision Medical Supply LLC
      1798            6/20/2014                   Maiga Products                 $2,567.00        388        6/25/2014       Maiga Products Corp          $2,567.00     Precision Medical Supply LLC
      1817            7/15/2014                   Maiga Products                 $3,009.00        393        7/18/2014       Maiga Products Corp          $3,009.00     Precision Medical Supply LLC
      1830             8/4/2014                   Maiga Products                 $3,118.00        396         7/7/2014       Maiga Products Corp          $3,118.00     Precision Medical Supply LLC
      1839            8/15/2014                   Maiga Products                 $4,681.71        135        8/21/2014    Madison Products of USA Inc     $4,681.71     Precision Medical Supply LLC
      1881            10/6/2014                   Maiga Products                 $4,128.00        420        10/9/2014       Maiga Products Corp          $4,128.00     Precision Medical Supply LLC
      1915            11/6/2014                   Maiga Products                 $4,128.00        151        11/11/2014   Madison Products of USA Inc     $4,128.00     Precision Medical Supply LLC



                                                                                               Page 1 of 4
                                  Case 1:18-cv-00289-ILG-ST Precision
                                                            Document        169-1 Filed 07/29/19 Page 271 of 475 PageID #:
                                                                      Medical Supply Invoices and Payments
                                                                                6665

                 Precision Medical Invoices Addressed to Flatbush Providers                                                 Check Payments to Precision Medical Supply
Invoice Number      Invoice Date                 Invoice Addressee            Invoice Amount Check Number    Check Date           Check Payor            Check Amount               Payee
      1931           11/25/2014                    Maiga Products                $4,012.38        155        12/1/2014    Madison Products of USA Inc      $4,012.38     Precision Medical Supply LLC
      2009            1/26/2015                    Maiga Products                $2,018.00        204        1/30/2015    Madison Products of USA Inc      $2,018.00     Precision Medical Supply LLC
      2055            2/11/2015                    Maiga Products                $4,684.00        213        3/16/2015    Madison Products of USA Inc      $4,684.00     Precision Medical Supply LLC
      2080             4/7/2015          Personal Home Care Products Corp        $2,513.21        215        4/10/2015    Madison Products of USA Inc      $2,513.21     Precision Medical Supply LLC
      2119             5/8/2015          Personal Home Care Products Corp        $2,005.77        252        5/12/2015    Madison Products of USA Inc      $2,005.77     Precision Medical Supply LLC
      2138            5/29/2015          Personal Home Care Products Corp        $2,017.00        633         6/2/2015        Maiga Products Corp          $2,017.00     Precision Medical Supply LLC
      2161            6/15/2015          Personal Home Care Products Corp        $1,518.00        259        6/18/2015    Madison Products of USA Inc      $1,518.00     Precision Medical Supply LLC
      2164            6/17/2015          Personal Home Care Products Corp.       $2,578.59        218         Unknown               Unknown                $2,578.79               Unknown
      2180            6/29/2015          Personal Home Care Products Corp         $818.00         220         7/2/2015    Madison Products of USA Inc       $818.00      Precision Medical Supply LLC
      2190             7/6/2015          Personal Home Care Products Corp        $1,658.00        102        8/14/2015     Quality Health Supply Corp      $1,658.60     Precision Medical Supply LLC
      2191             7/8/2015          Personal Home Care Products Corp        $1,519.00        266        7/13/2015    Madison Products of USA Inc      $1,519.00     Precision Medical Supply LLC
      2196            7/13/2015          Personal Home Care Products Corp        $1,020.00        100        7/16/2015     Quality Health Supply Corp      $1,020.00     Precision Medical Supply LLC
      2207            7/29/2015          Personal Home Care Products Corp        $1,970.00        270         8/3/2015    Madison Products of USA Inc      $1,970.00     Precision Medical Supply LLC
      2239            8/27/2015              Quality Health Supply Corp          $4,009.00        274         9/1/2015    Madison Products of USA Inc      $2,009.00     Precision Medical Supply LLC
      2239            8/27/2015              Quality Health Supply Corp          $4,009.00        104         9/1/2015     Quality Health Supply Corp      $2,000.00     Precision Medical Supply LLC
      2299            9/29/2015              Quality Health Supply Corp.          $459.00         129         Unknown               Unknown                 $459.00                Unknown
      2319           10/14/2015              Quality Health Supply Corp          $6,234.00        105        10/19/2015    Quality Health Supply Corp      $6,234.00     Precision Medical Supply LLC
      2349            11/4/2015              Quality Health Supply Corp           $786.00         109        11/9/2015     Quality Health Supply Corp       $786.00      Precision Medical Supply LLC
      2368           11/20/2015              Quality Health Supply Corp           $459.00         116        11/27/2015    Quality Health Supply Corp       $459.00      Precision Medical Supply LLC
      2383            12/2/2015              Quality Health Supply Corp.         $3,015.00        138         Unknown               Unknown                $3,015.00               Unknown
      2453            1/22/2016              Quality Health Supply Corp          $2,066.00        161        1/27/2016     Quality Health Supply Corp      $2,066.00     Precision Medical Supply LLC
      2499            2/19/2016              Quality Health Supply Corp          $2,509.00        170        2/24/2016     Quality Health Supply Corp      $2,509.00     Precision Medical Supply LLC
      2515             3/8/2016              Quality Health Supply Corp          $1,616.00        173        3/10/2016     Quality Health Supply Corp      $1,614.00     Precision Medical Supply LLC
      2515             3/8/2016              Quality Health Supply Corp          $1,616.00        188        5/24/2016     Quality Health Supply Corp      $2,223.00     Precision Medical Supply LLC
      2545            3/25/2016              Quality Health Supply Corp          $1,811.00        180        3/20/2016     Quality Health Supply Corp      $1,811.00     Precision Medical Supply LLC
      2565            4/11/2016              Quality Health Supply Corp          $2,728.00        182        4/14/2016     Quality Health Supply Corp      $2,728.00     Precision Medical Supply LLC
      2588            4/22/2016              Quality Health Supply Corp          $1,817.00        184        4/28/2016     Quality Health Supply Corp      $1,817.00     Precision Medical Supply LLC
      2632            5/25/2016              Quality Health Supply Corp          $1,201.00        195        5/31/2016     Quality Health Supply Corp      $1,201.00     Precision Medical Supply LLC
      2673            6/17/2016              Quality Health Supply Corp          $1,543.00        206        6/22/2016     Quality Health Supply Corp      $1,543.00     Precision Medical Supply LLC
      2713             7/8/2016              Quality Health Supply Corp          $2,379.00        208        7/14/2016     Quality Health Supply Corp      $2,379.00     Precision Medical Supply LLC
      2719            7/11/2016              Quality Health Supply Corp          $1,128.00        209        7/14/2016     Quality Health Supply Corp      $1,128.00     Precision Medical Supply LLC
      2727            7/18/2016              Quality Health Supply Corp          $2,378.00        211        7/21/2016     Quality Health Supply Corp      $2,378.00     Precision Medical Supply LLC
      2740            7/27/2016              Quality Health Supply Corp           $544.00         214         8/1/2016     Quality Health Supply Corp       $544.00      Precision Medical Supply LLC
      2772            8/12/2016              Quality Health Supply Corp          $2,102.00        390        8/17/2016    Madison Products of USA Inc      $2,102.00     Precision Medical Supply LLC
      2808             9/7/2016              Quality Health Supply Corp          $1,206.00        225        9/12/2016     Quality Health Supply Corp      $1,206.00     Precision Medical Supply LLC
      2816            9/13/2016              Quality Health Supply Corp          $1,774.00        201        9/16/2016    AB Quality Health Supply Corp    $1,774.00     Precision Medical Supply LLC
      2856           10/10/2016              Quality Health Supply Corp.         $1,721.00      409561        Unknown               Unknown                $1,721.00               Unknown
      2873           10/19/2016              Quality Health Supply Corp          $1,954.00    82340992-1     10/24/2015    Quality Health Supply Corp      $1,954.00     Precision Medical Supply LLC
      2898            11/2/2016            AB Quality Health Supply Corp         $1,594.00        210        11/10/2016   AB Quality Health Supply Corp    $1,594.00     Precision Medical Supply LLC
      2940            12/4/2016            AB Quality Health Supply Corp         $2,156.00        212        12/12/2016   AB Quality Health Supply Corp    $2,156.00     Precision Medical Supply LLC
      2956            12/9/2016            AB Quality Health Supply Corp          $840.00         211        12/12/2016   AB Quality Health Supply Corp     $840.00      Precision Medical Supply LLC
      2965           12/21/2016            AB Quality Health Supply Corp         $2,487.00        214        12/29/2016   AB Quality Health Supply Corp    $2,487.00     Precision Medical Supply LLC
      2965           12/21/2016            AB Quality Health Supply Corp         $2,487.00        271         1/9/2017     Quality Health Supply Corp      $2,505.00     Precision Medical Supply LLC



                                                                                               Page 2 of 4
                                  Case 1:18-cv-00289-ILG-ST Precision
                                                            Document        169-1 Filed 07/29/19 Page 272 of 475 PageID #:
                                                                      Medical Supply Invoices and Payments
                                                                                6666

                 Precision Medical Invoices Addressed to Flatbush Providers                                                 Check Payments to Precision Medical Supply
Invoice Number      Invoice Date                Invoice Addressee             Invoice Amount Check Number    Check Date            Check Payor            Check Amount              Payee
      2994             1/6/2017            AB Quality Health Supply Corp         $1,978.00       1167        1/11/2017         KP Medical Care PC           $1,978.00    Precision Medical Supply LLC
      3009            1/23/2017            AB Quality Health Supply Corp         $1,363.00        218        1/26/2017    AB Quality Health Supply Corp     $1,363.00    Precision Medical Supply LLC
      3049            2/22/2017            AB Quality Health Supply Corp         $3,099.00        258        2/27/2017    AB Quality Health Supply Corp     $3,099.00    Precision Medical Supply LLC
      3106             4/5/2017            AB Quality Health Supply Corp         $2,069.00        278        4/10/2017    AB Quality Health Supply Corp     $2,069.00    Precision Medical Supply LLC
      3137            4/27/2017            AB Quality Health Supply Corp         $1,089.00        276         5/2/2017    AB Quality Health Supply Corp     $1,089.00    Precision Medical Supply LLC
      3145             5/2/2017            AB Quality Health Supply Corp         $1,860.00        283         5/5/2017      Quality Health Supply Corp      $1,860.00    Precision Medical Supply LLC
      3250             6/7/2017            AB Quality Health Supply Corp         $1,734.00        301        6/14/2017      Quality Health Supply Corp       $734.00     Precision Medical Supply LLC
      3268            6/20/2017            AB Quality Health Supply Corp         $2,169.00        288        6/23/2017    AB Quality Health Supply Corp     $1,000.00    Precision Medical Supply LLC
      3268            6/20/2017            AB Quality Health Supply Corp         $2,169.00        294        6/23/2017      Quality Health Supply Corp      $1,169.00    Precision Medical Supply LLC
      3281             7/5/2017            AB Quality Health Supply Corp         $1,260.00        399        7/10/2017       JPF Medical Services PC        $1,260.00    Precision Medical Supply LLC
      3286            7/17/2017            AB Quality Health Supply Corp         $1,052.00        291        7/20/2017    AB Quality Health Supply Corp     $1,052.00    Precision Medical Supply LLC
      3306             8/9/2017            AB Quality Health Supply Corp         $1,364.00        296        8/14/2017    AB Quality Health Supply Corp     $1,364.00    Precision Medical Supply LLC
      3335             9/7/2017            AB Quality Health Supply Corp         $1,449.00        330         9/7/2017      Quality Health Supply Corp      $1,449.00    Precision Medical Supply LLC
      3348            9/19/2017            AB Quality Health Supply Corp         $1,050.00        304        9/22/2017    AB Quality Health Supply Corp     $1,050.00    Precision Medical Supply LLC
      3373           10/17/2017            AB Quality Health Supply Corp         $1,775.00        308        10/23/2017   AB Quality Health Supply Corp     $1,775.00    Precision Medical Supply LLC
      3382           10/26/2017            AB Quality Health Supply Corp          $757.00         309        10/31/2017   AB Quality Health Supply Corp      $757.00     Precision Medical Supply LLC
      3385           10/27/2017            AB Quality Health Supply Corp         $1,630.00        311        11/1/2017    AB Quality Health Supply Corp     $1,630.00    Precision Medical Supply LLC
      3386           10/30/2017            AB Quality Health Supply Corp          $318.00         313        11/2/2017    AB Quality Health Supply Corp      $318.00     Precision Medical Supply LLC
      3388           10/31/2017            AB Quality Health Supply Corp          $910.00         314        11/3/2017    AB Quality Health Supply Corp      $910.00     Precision Medical Supply LLC
      3418            12/1/2017            AB Quality Health Supply Corp         $1,890.00        321        12/7/2017    AB Quality Health Supply Corp     $1,890.00    Precision Medical Supply LLC
      3447             1/9/2018            AB Quality Health Supply Corp          $296.00         368        1/12/2018      Quality Health Supply Corp       $296.00     Precision Medical Supply LLC
      3454            1/23/2018            AB Quality Health Supply Corp         $1,364.00        339        1/26/2018    AB Quality Health Supply Corp     $1,364.00    Precision Medical Supply LLC
      3456            1/24/2018            AB Quality Health Supply Corp          $650.00         341        1/29/2018    AB Quality Health Supply Corp      $650.00     Precision Medical Supply LLC
      3462            1/31/2018            AB Quality Health Supply Corp         $1,360.00        345         2/5/2018    AB Quality Health Supply Corp     $1,360.00    Precision Medical Supply LLC
      3479            2/19/2018            AB Quality Health Supply Corp         $1,105.00        381        2/23/2018      Quality Health Supply Corp      $1,105.00    Precision Medical Supply LLC
      3507            3/20/2018            AB Quality Health Supply Corp         $1,398.00        364        3/26/2018    AB Quality Health Supply Corp     $1,398.00    Precision Medical Supply LLC
      3536            4/11/2018            AB Quality Health Supply Corp          $911.00         395        4/16/2018      Quality Health Supply Corp       $911.00     Precision Medical Supply LLC
      3539            4/13/2018            AB Quality Health Supply Corp          $607.00         374        5/16/2018    AB Quality Health Supply Corp      $607.00     Precision Medical Supply LLC
      3551            4/24/2018            AB Quality Health Supply Corp         $1,264.00        375        5/16/2018    AB Quality Health Supply Corp     $1,264.00    Precision Medical Supply LLC
      3570            5/16/2018            AB Quality Health Supply Corp.         $841.00      Unknown        Unknown                Unknown                Unknown                Unknown
      3573            5/24/2018            AB Quality Health Supply Corp.         $911.00      Unknown        Unknown                Unknown                Unknown                Unknown
      3601            6/26/2018            AB Quality Health Supply Corp.        $4,050.00     Unknown        Unknown                Unknown                Unknown                Unknown
      3615            7/16/2018            AB Quality Health Supply Corp.        $2,269.00     Unknown        Unknown                Unknown                Unknown                Unknown
      3619            7/18/2018            AB Quality Health Supply Corp.         $386.00      Unknown        Unknown                Unknown                Unknown                Unknown
      3639            8/15/2018            AB Quality Health Supply Corp.        $1,895.00     Unknown        Unknown                Unknown                Unknown                Unknown
      3651            8/30/2018            AB Quality Health Supply Corp         $2,370.00        103         9/4/2018          Francois J Parisien         $2,370.00    Precision Medical Supply LLC
      3736            1/22/2019            AB Quality Health Supply Corp.         $815.66        1061        1/25/2019    M Buslon Physical Therapy, P.C.    $815.66     Precision Medical Supply LLC
      3743             2/8/2019            AB Quality Health Supply Corp.        $1,808.69       1079        2/13/2019    M Buslon Physical Therapy, P.C.   $1,808.69    Precision Medical Supply LLC
   Unknown            Unknown              AB Quality Health Supply Corp         Unknown          262        6/14/2017    AB Quality Health Supply Corp     $1,000.00    Precision Medical Supply LLC
   Unknown            Unknown                        Unknown                     Unknown          316        11/13/2017   AB Quality Health Supply Corp     $1,105.00    Precision Medical Supply LLC
   Unknown            Unknown                        Unknown                     Unknown           98        8/31/2018          Francois J Parisien         $1,915.00    Precision Medical Supply LLC
   Unknown            Unknown                        Unknown                     Unknown          137        8/21/2014     Madison Products of USA Inc      $4,700.00    Precision Medical Supply LLC
   Unknown            Unknown            Personal Home Care Products Corp        Unknown          218        6/22/2015     Madison Products of USA Inc      $2,578.79    Precision Medical Supply LLC



                                                                                               Page 3 of 4
                                  Case 1:18-cv-00289-ILG-ST Precision
                                                            Document        169-1 Filed 07/29/19 Page 273 of 475 PageID #:
                                                                      Medical Supply Invoices and Payments
                                                                                6667

                 Precision Medical Invoices Addressed to Flatbush Providers                                            Check Payments to Precision Medical Supply
Invoice Number      Invoice Date                Invoice Addressee             Invoice Amount Check Number Check Date          Check Payor           Check Amount               Payee
   Unknown            Unknown                     Maiga Products                 Unknown          207     6/28/2013      Maiga Products Corp          $3,158.00     Precision Medical Supply LLC
 1535 and 1547        Unknown                     Maiga Products                 Unknown          283     9/16/2013      Maiga Products Corp          $2,666.00     Precision Medical Supply LLC
   Unknown            Unknown                       Unknown                      Unknown      82448144-8  1/23/2017    Quality Health Supply Corp     $2,525.00     Precision Medical Supply LLC




                                                                                               Page 4 of 4
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 274 of 475 PageID #:
                                     6668




                     Exhibit 18
                                  Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 275 of 475 PageID #:
                                                                       6669

                                                               Checks Written By Entities Operating at 1786 Flatbush
                Payor                           Payee               Amount Paid                    Dates                                             Relationship
                                                                                                                       Clara Pantin was an employee of the Fountainbleau Hotel where Tatiana
                                              Clara Pantin      Total: > $506,000.00          9/2013 to 4/2017         and Oleg Rybak owned residential units.
       Allay Medical Services PC              Clara Pantin           $6,038.00             2/16/2016 to 3/1/2016
    Charles Deng Acupuncture, P.C.            Clara Pantin          $10,029.85             5/5/2015 to 7/30/2015
           Francois J Parisien                Clara Pantin          $189,764.13            9/14/2013 to 4/21/2016
Island Life Chiropractic Pain Care PLLC       Clara Pantin           $6,750.00             8/6/2014 to 5/20/2015
             Ksenia Pavlova                   Clara Pantin          $17,728.00             3/4/2015 to 4/21/2016
            Luqman K Dabiri                   Clara Pantin          $37,553.00             4/14/2014 to 7/12/2014
     Madison Products of USA Inc              Clara Pantin          $132,309.00            9/30/2014 to 11/7/2016
          Maiga Products Corp                 Clara Pantin           $9,000.00             1/23/2015 to 9/25/2015
             Noel Blackman                    Clara Pantin          $57,591.00              8/6/2014 to 1/8/2016
          PFJ Medical Care PC                 Clara Pantin           $1,800.00                    4/5/2017
      Quality Health Supply Corp              Clara Pantin          $38,237.07            12/28/2015 to 10/17/2016
                                          Khristopher Salado       Total: $8,692             1/2014 to 12/2014     Clara Pantin's son.
        Francois J Parisien               Khristopher Salado         $6,692.00             1/14/2014 to 10/5/2014
    Madison Products of USA Inc           Khristopher Salado         $2,000.00                   12/9/2014
                                            Nicholas Salado        Total: $8,625             12/2014 to 4/2016     Clara Pantin's son.
        Francois J Parisien                 Nicholas Salado          $2,800.00             5/14/2015 to 9/25/2015
          Ksenia Pavlova                    Nicholas Salado          $1,705.00                   4/15/2016
    Madison Products of USA Inc             Nicholas Salado          $4,120.00             12/5/2014 to 6/11/2015
                                                                                                                   Associate of Tatiana Rybak, owner of Studio By Vasila, a nail salon up the
                                             Vasila Queen         Total: $74,615.00           1/2013 to 2/2018     street from one of Tatiana Rybak’s condominium’s in Sunny Isles Florida.
     Allay Medical Services PC               Vasila Queen             $1,000.00           10/20/2015 to 10/20/2015
         Francois J Parisien                 Vasila Queen            $17,515.00            9/26/2013 to 7/15/2016
           Ksenia Pavlova                    Vasila Queen             $9,700.00            1/22/2014 to 4/18/2017
    Madison Products of USA Inc              Vasila Queen            $14,000.00             7/7/2014 to 7/10/2015
      Maria Shiela Masigla PT                Vasila Queen             $6,000.00             3/5/2013 to 4/21/2015
    Masigla Physical Therapy PC              Vasila Queen             $2,500.00            12/12/2012 to 1/28/2013
     MSB Physical Therapy PC                 Vasila Queen             $1,000.00           12/26/2017 to 12/26/2017
           Noel Blackman                     Vasila Queen             $2,000.00            1/7/2015 to 11/10/2015
        PFJ Medical Care PC                  Vasila Queen             $9,900.00            6/20/2016 to 2/24/2018
      Pierre J Renelique MD                  Vasila Queen            $10,000.00            1/17/2013 to 1/27/2014
    Quality Health Supply Corp               Vasila Queen             $1,000.00            6/10/2016 to 6/10/2016




                                                                                      Page 1 of 3
                                  Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 276 of 475 PageID #:
                                                                       6670

                                                                       Checks Written By Entities Operating at 1786 Flatbush
                Payor                               Payee                   Amount Paid                    Dates                                               Relationship

                                          Voldymyr Maistrenko, Olga                                                            Interior designer, his wife, and business, located in North Miami, Florida, 15
                                           Maistrenko, and Art Glass                                                           minutes from one of Tatiana Rybak’s condominium’s in Sunny Isles, Florida
                                               International LLC        Total: > $216,000.00           7/2013 to 1/2018        and midway between that condominium and the Fountainbleau Hotel.
     Allay Medical Services PC            Maistrenkos and Art Glass         $34,350.00             10/20/2015 to 1/12/2018
         Francois J Parisien              Maistrenkos and Art Glass         $65,700.00             7/12/2013 to 5/24/2017
      JPF Medical Services PC             Maistrenkos and Art Glass         $10,000.00             5/23/2017 to 6/21/2017
           Ksenia Pavlova                 Maistrenkos and Art Glass         $27,848.00             2/11/2014 to 1/22/2018
    Madison Products of USA Inc           Maistrenkos and Art Glass          $7,000.00               7/9/2014 to 7/9/2014
     MSB Physical Therapy PC              Maistrenkos and Art Glass         $18,500.00            12/30/2016 to 10/17/2017
        PFJ Medical Care PC               Maistrenkos and Art Glass         $33,545.00              9/20/2016 to 1/7/2018
    Quality Health Supply Corp            Maistrenkos and Art Glass         $20,000.00             11/15/2015 to 1/12/2018
                                              Kristina Kalitskaya          Total: $4,000          10/23/2015 to 10/23/2015 Employee of Voldymyr Maistrenko
          Francois J Parisien                 Kristina Kalitskaya            $4,000.00            10/23/2015 to 10/23/2015
                                                                                                                           Private investigator purportedly hired to help Oleg Rybak and others
                                                  Les Levine              Total: > $221,000            4/2016 to 4/2018    defend the lawsuit brought by Dr. Gutierrez.
   AB Quality Health Supply Corp                  Les Levine                  $2,000.00           10/26/2016 to 10/27/2016
     Allay Medical Services PC                    Les Levine                 $20,973.60             8/17/2016 to 4/3/2018
         Francois J Parisien                      Les Levine                 $18,157.75            7/12/2016 to 10/4/2016
      JPF Medical Services PC                     Les Levine                 $37,926.00           11/17/2016 to 10/25/2017
        KP Medical Care PC                        Les Levine                   $650.00               1/3/2017 to 1/3/2017
           Ksenia Pavlova                         Les Levine                 $27,330.35            4/6/2016 to 12/16/2016
     MSB Physical Therapy PC                      Les Levine                  $3,025.00            12/20/2016 to 4/4/2018
        PFJ Medical Care PC                       Les Levine                 $98,804.57             7/2/2016 to 3/19/2018
    Quality Health Supply Corp                    Les Levine                 $13,000.00            5/26/2016 to 10/26/2016
                                                                                                                           Real estate law firm that represented the Rybak family in a variety of real
                                                                                                                           estate ventures. Represented Tatiana Rybak’s son and Oleg Rybak’s brother
                                                                                                                           Sergey Rybak or Rybak Development in three cases filed in 2009, 2015 and
                                             Real Estate Law Firm         Total: > $425,000            8/2014 to 5/2018    2017.
       Allay Medical Services PC             Real Estate Law Firm            $66,300.00            10/27/2015 to 1/31/2018
    Charles Deng Acupuncture, P.C.           Real Estate Law Firm            $70,099.06             8/6/2014 to 7/28/2017
           Francois J Parisien               Real Estate Law Firm            $25,000.00           11/26/2015 to 11/26/2015
Island Life Chiropractic Pain Care PLLC      Real Estate Law Firm            $50,300.00            1/5/2017 to 11/16/2017
        JPF Medical Services PC              Real Estate Law Firm            $10,000.00            3/28/2017 to 4/10/2017
             Ksenia Pavlova                  Real Estate Law Firm            $26,000.00            11/12/2014 to 1/31/2018
       MSB Physical Therapy PC               Real Estate Law Firm            $53,455.00            1/30/2017 to 12/22/2017
          PFJ Medical Care PC                Real Estate Law Firm           $104,130.00             1/6/2017 to 5/15/2018
      Quality Health Supply Corp             Real Estate Law Firm            $20,000.00           11/26/2015 to 11/26/2015




                                                                                              Page 2 of 3
                            Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 277 of 475 PageID #:
                                                                 6671

                                                         Checks Written By Entities Operating at 1786 Flatbush
         Payor                           Payee                Amount Paid                    Dates                                              Relationship

                                                                                                                 HSBC branch manager who testified in 2013 that she has known Tatiana
                                                                                                                 Rybak since the 1990s, was identified by Dr. Gutierrez as Tatiana Rybak’s
                                                                                                                 connection at HSBC Bank who could arrange for tellers to cash checks, and
                                                                                                                 had a daughter who received money from Dr. Arguelles’ professional
                                   Lystra Moore-Besson        Total: $1,510            7/2016 to 7/2016          corporations that operated at 1468 Flatbush.
Allay Medical Services PC          Lystra Moore-Besson         $1,120.00            7/8/2016 to 7/22/2016
   PFJ Medical Care PC             Lystra Moore-Besson          $390.00              7/1/2016 to 7/1/2016




                                                                              Page 3 of 3
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 278 of 475 PageID #:
                                     6672




                     Exhibit 19
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 279 of 475 PageID #:
                                     6673
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 280 of 475 PageID #:
                                     6674
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 281 of 475 PageID #:
                                     6675
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 282 of 475 PageID #:
                                     6676




                     Exhibit 20
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 283 of 475 PageID #:
                                     6677
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 284 of 475 PageID #:
                                     6678
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 285 of 475 PageID #:
                                     6679
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 286 of 475 PageID #:
                                     6680
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 287 of 475 PageID #:
                                     6681
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 288 of 475 PageID #:
                                     6682
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 289 of 475 PageID #:
                                     6683
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 290 of 475 PageID #:
                                     6684
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 291 of 475 PageID #:
                                     6685
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 292 of 475 PageID #:
                                     6686
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 293 of 475 PageID #:
                                     6687
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 294 of 475 PageID #:
                                     6688
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 295 of 475 PageID #:
                                     6689
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 296 of 475 PageID #:
                                     6690
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 297 of 475 PageID #:
                                     6691




                     Exhibit 21
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 298 of 475 PageID #:
                                     6692
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 299 of 475 PageID #:
                                     6693
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 300 of 475 PageID #:
                                     6694
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 301 of 475 PageID #:
                                     6695
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 302 of 475 PageID #:
                                     6696
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 303 of 475 PageID #:
                                     6697
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 304 of 475 PageID #:
                                     6698
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 305 of 475 PageID #:
                                     6699
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 306 of 475 PageID #:
                                     6700
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 307 of 475 PageID #:
                                     6701
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 308 of 475 PageID #:
                                     6702
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 309 of 475 PageID #:
                                     6703
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 310 of 475 PageID #:
                                     6704
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 311 of 475 PageID #:
                                     6705
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 312 of 475 PageID #:
                                     6706
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 313 of 475 PageID #:
                                     6707
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 314 of 475 PageID #:
                                     6708
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 315 of 475 PageID #:
                                     6709
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 316 of 475 PageID #:
                                     6710




                     Exhibit 22
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 317 of 475 PageID #:
                                     6711
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 318 of 475 PageID #:
                                     6712
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 319 of 475 PageID #:
                                     6713
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 320 of 475 PageID #:
                                     6714
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 321 of 475 PageID #:
                                     6715
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 322 of 475 PageID #:
                                     6716
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 323 of 475 PageID #:
                                     6717
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 324 of 475 PageID #:
                                     6718




                     Exhibit 23
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 325 of 475 PageID #:
                                     6719
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 326 of 475 PageID #:
                                     6720
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 327 of 475 PageID #:
                                     6721
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 328 of 475 PageID #:
                                     6722




                     Exhibit 24
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 329 of 475 PageID #:
                                     6723
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 330 of 475 PageID #:
                                     6724
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 331 of 475 PageID #:
                                     6725
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 332 of 475 PageID #:
                                     6726
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 333 of 475 PageID #:
                                     6727
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 334 of 475 PageID #:
                                     6728
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 335 of 475 PageID #:
                                     6729
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 336 of 475 PageID #:
                                     6730
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 337 of 475 PageID #:
                                     6731
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 338 of 475 PageID #:
                                     6732
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 339 of 475 PageID #:
                                     6733
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 340 of 475 PageID #:
                                     6734
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 341 of 475 PageID #:
                                     6735




                     Exhibit 25
     Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 342 of 475 PageID #:
                                          6736




                                                              4. A list of applicable American Medical Association
Recommended Policy                                                Current Procedural Terminology (CPT™) codes.
for Electrodiagnostic Medicine                                5. A recommended source for a list of ICD-9-CM
American Association of Neuromuscular &                           diagnosis codes that are acceptable indications for
Electrodiagnostic Medicine                                        needle electromyography (EMG) and nerve
                                                                  conduction procedures.
Executive Summary                                             6. An overview of nerve conduction studies (NCSs).
The electrodiagnostic medicine (EDX) evaluation is an         7. An overview of needle EMG.
important and useful extension of the clinical evaluation     8. An overview of late responses, including H-reflex
of patients with disorders of the peripheral and/or central       and F-wave studies.
nervous system. EDX tests are often crucial to                9. An overview of blink reflexes.
evaluating symptoms, arriving at a proper diagnosis, and      10. An overview of neuromuscular junction (NMJ)
in following a disease process and its response to                studies
treatment in patients with neuromuscular (NM)                 11. An overview of somatosensory evoked potentials
disorders. Unfortunately, EDX studies are poorly                  (SEPs).
understood by many in the medical and lay                     12. An overview of autonomic nervous system function
communities. Even more unfortunately, these studies               testing.
have occasionally been abused by some providers,              13. A recommended maximum number of EDX studies
resulting in       overutilization    and inappropriate           necessary for certain diagnostic categories in 90% of
consumption of scarce health resources. The American              cases.
Association of Neuromuscular & Electrodiagnostic              14. Information regarding the timing of EDX testing
Medicine (AANEM) has developed this model policy to               after an injury.
improve the quality of patient care, to encourage             15. Recommended reasonable limits on the frequency of
appropriate utilization of the procedures involved, and to        EDX testing in individual patients.
assist public and private insurance carriers in developing    16. Recommended minimum standards for EDX testing
policy regarding EDX testing. This document contains              that must be met under this policy.
recommendations which can be used in developing and           17. A list of nerves to assist in coding for NCSs.
revising current reimbursement guidelines.
                                                              Recognizing the critical need for testing individualized
This document is based on the AANEM’s publication,            to the patient’s condition, it is necessary that physicians
The Electrodiagnostic Medicine Consultation, and was          have flexibility to design and carry out the appropriate
further refined by consensus at a conference of 43            EDX studies. However, the peer-review mechanism
experts in the field of EDX medicine. This consensus          should be triggered when patterns of EDX test utilization
conference was held to produce guidelines that could be       significantly and consistently deviate from
used to identify overutilization. Participants in the         established norms for quantity and variety of procedures.
conference represented a diversity of practice types and      Individuals may obtain the names of American Board of
were either neurologists or physiatrists and included the     Electrodiagnostic Medicine (ABEM) certified physicians
AANEM Board of Directors, committee chairs,                   from the ABEM directory found on the ABEM website
Professional Practice Committee members, and other            at www.abemexam.org. These physicians can be
members of the association. Physicians from both              contacted to review questionable cases, assist in the
academic medical centers and private practice were            review process, and advise on claims that appear to be
represented. With the help of the AANEM Professional          unusually excessive.
Practice Committee, the guidelines have continuously
been revised to produce this comprehensive policy             The American Association of Neuromuscular &
regarding the optimal use of EDX procedures.                  Electrodiagnostic Medicine
                                                              Founded in 1953 and currently numbering over 5,000
This document provides:                                       physicians, primarily neurologists and physiatrists, the
1. An introduction to the mission of the AANEM.               AANEM is the largest organization worldwide dedicated
2. An overview of the scope of EDX medicine.                  solely to the scientifically based advancement of NM
3. Indications for the performance of EDX testing.            medicine. The primary goal of the AANEM is to
                                                              increase the quality of patient care, specifically for those
                                                              patients with disorders of the central and peripheral
     Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 343 of 475 PageID #:
                                                      6737
nervous systems, the NM junction, and skeletal muscle      Scope of Electrodiagnostic Medicine
by contributing to steady improvement in the methods of        Patients are referred for EDX studies by neurologists and
diagnosing and treating patients with disorders of muscle      physiatrists trained in NM diagnosis, as well as by
and nerve. This goal is accomplished through programs          internists, primary care physicians, neurological and
in education, research, and quality assurance.                 orthopaedic surgeons, and other healthcare providers.
                                                               The AANEM has published Referral Guidelines for
The AANEM publishes a wide range of educational                Electrodiagnostic Medicine Consultations to assist
material and sponsors annual didactic programs,                primary care physicians in determining if referral for an
symposia, courses, and workshops. The AANEM                    EDX evaluation could be useful for their patients. Some
informs its members about both basic and clinical              patients are referred for EDX testing with a provisional
research activities in EDX medicine and NM diseases            diagnosis; others are not. Many patients are referred with
through its annual meeting sessions, the journal Muscle        merely symptoms and/or clinical findings and there is an
& Nerve, CD-ROMs, monographs, case reports, and                expectation that the EDX physician will be able to arrive
other educational material. In so doing, the AANEM             at the correct diagnosis only after the completion of the
fosters the conduct of and enhances the quality of this        EDX evaluation.
research. The AANEM also offers EDX and NM
Training Program Self-Assessment Examinations                  After taking a history and examining the patient, the
annually. These examinations are educational tools             physician develops a working diagnosis that may modify
which are often used by training programs for their            the referral diagnosis. The physician’s working
residents, fellows, and faculty members. The                   diagnosis may also be modified as the study proceeds. A
examinations offer an opportunity for individuals to           number of tests may be needed to address the referral
assess their knowledge of EDX or NM medicine.                  and working diagnoses, and to arrive at the correct final
                                                               diagnosis. A final diagnosis does not reflect either the
The ABEM is an independent credentialing body in               decision-making process or the work performed that led
EDX medicine. Although it is organized and operated as         to the diagnosis being established.
a committee of the AANEM, it is completely
autonomous for purposes of credentialing criteria and          Furthermore, EDX testing does not always establish an
procedures. The ABEM’s goal is to enhance the quality          etiologic diagnosis. When “rule-out” diagnoses are not
of patient care through a voluntary certification process      accepted, only a symptomatic diagnosis (e.g., ICD-9-CM
and thereby serve the public interest. The ABEM holds          code 729.5 “pain in limb” or 782.0 “disturbance in skin
an annual examination through which candidates are             sensation”) can be coded regardless of the work involved
able to assess their level of competence.                      in performing the EDX evaluation.

The ABEM operates a Maintenance of Certification               EDX studies are performed by physicians, almost
Program to provide a mechanism for ABEM Diplomates             exclusively neurologist and physiatrists, as part of an
to demonstrate their continuing education in EDX               EDX evaluation. The AANEM believes that
medicine as they keep up-to-date with this medical             nonphysician providers, including physical therapists,
specialty. Diplomates are expected to demonstrate              chiropractors physician assistants, and others, lack the
current medical knowledge and clinical problem-solving         appropriate training and knowledge to perform and
skills in periodic recertification examinations.               interpret EMG studies and interpret NCSs.            The
Certification is limited to 10 years. The first time-limited   AANEM believes that these providers, along with END
certificates were issued in 1994.                              technologists, may perform NCS with direct physician
                                                               supervision. EDX evaluations include history-taking,
The AANEM is committed to the development of                   appropriate physical examination, and the design,
medically sound and clinically relevant guidelines for         performance, and interpretation of EDX studies. These
EDX medicine. This is accomplished through literature          evaluations usually take a minimum of 30 minutes to
review, expert opinion, and consensus of AANEM                 perform and can take up to 2 hours or more in
leaders and committee members, as well as input from           particularly complicated clinical situations. Other
the general membership and other experts in the field.         healthcare professionals sometimes participate, either by
Practice guidelines, technology reviews, consensus             assisting the EDX physician or by performing the NCSs
statements, and position statements are available free of      under direct physician supervision.
charge at www.aanem.org.
                                                               EDX medicine includes a variety of EDX studies,
                                                               including NCSs (CPT codes 95900-95905), EMG (CPT
                                                                                                                       2
     Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 344 of 475 PageID #:
                                          6738
codes 95860-95872), NMJ testing (CPT code 95937),             board examinations given by the American Board of
and other specialized studies. EDX studies are an             Physical Medicine and Rehabilitation and the American
important means of diagnosing motor neuron diseases,          Board of Psychiatry and Neurology. In addition, there
myopathies, radiculopathies, plexopathies, neuropathies,      are two examinations specifically emphasizing EDX
and NMJ disorders (e.g., myasthenia gravis and                medicine that are available to physicians who are
myasthenic syndrome). EDX studies are also useful             qualified by training and experience: The American
when evaluating tumors involving an extremity, the            Board of Electrodiagnostic Medicine examination and
spinal cord, and/or the peripheral nervous system, and in     the American Board of Psychiatry and Neurology's
neurotrauma, low-back pain, and spondylosis and               subspecialty certification in Clinical Neurophysiology
cervical and lumbosacral disc diseases.                       examination.

Although a common problem such as tingling and                For these reasons, the AANEM has traditionally held the
numbness in the hand and arm (which could be due to           position that the only person who can responsibly
lesions in the brain, spinal cord, cervical roots, brachial   determine the appropriate tests to investigate a particular
plexus, or nerves in the upper extremities) may be            patient’s clinical symptoms is the physician performing
studied in a similar way by many EDX physicians, there        the EDX evaluation. The AANEM recognizes, however,
is no single universally accepted specific protocol or set    that there is potential for overuse of some EDX
of procedures employed for each diagnostic category.          procedures by individual providers and that judgments
Instead, the EDX physician must continually reassess the      and decisions must be made regarding reimbursement
findings encountered during the performance of the EDX        policies for EDX testing. The approach of establishing
testing; this new information may require modification        limits on the number of procedures reimbursed per
of the initial study design to include other unplanned        diagnostic category is fraught with difficulty.
procedures and may require consideration of different
alternative diagnostic possibilities. The EDX evaluation      A large number of limits are needed since there are
is not just a standard “test” like an electrocardiogram       many diagnostic categories. There is little relevant
(EKG). EKG testing involves only recording techniques         scientific literature on such limits; therefore, alternative
performed by a set protocol and is routinely delegated to     approaches are preferable. For example, the peer-review
nonphysician technical personnel for later interpretation     mechanism can be triggered when patterns of EDX test
by the physician. The EDX physician does not “read”           utilization significantly and consistently exceed regional
needle EMGs; he or she is integrally involved in              norms (for example, utilization of EDX testing above the
performing a detailed study.                                  90% level).

EDX studies are individually designed by the EDX              This latter approach effectively limits abuse while still
physician for each patient. The examination design is         permitting the physician the latitude to use his or her
dynamic and often changes during the course of the            best clinical judgment in evaluating the patient in order
study in response to new information obtained. The            to provide the best, most cost-efficient patient care. It is
accuracy of needle EMG testing is dependent on the skill      the AANEM’s desire that this model policy will be
of the examiner. The diagnostic interpretation of the         given serious consideration when revisions are made to
needle EMG examination takes place during the                 reimbursement policies, so that policies recognize the
performance of the test. Thus, this evaluation constitutes    high standards of practice currently existing in the
the practice of medicine. For these reasons, it is the        medical community.
position of the AANEM, along with the American
Medical Association, the American Academy of                  Indications
Neurology, the American Academy of Physical                   EDX testing is used to evaluate the integrity and
Medicine and Rehabilitation, and the Department of            function of the peripheral nervous system (most cranial
Veterans Affairs (Veteran’s Administration), the state        nerves, spinal roots, plexi, and nerves), NMJ, muscles,
legislatures of New Jersey and Michigan, as well as           and the central nervous system (brain and spinal cord).
many state medical boards, that only physicians (MD or        EDX testing is performed as part of an EDX evaluation
DO) should perform needle EMG examinations.                   for diagnosis or as follow-up of an existing condition.
                                                              EDX studies can provide information to:
EDX physicians receive training during residency and/or
in special EDX fellowships after residency devoted to         1. Identify normal and abnormal nerve, muscle, motor
the performance of these studies and their interpretation.       or sensory neuron, and NMJ functioning.
Knowledge of EDX medicine is necessary to pass the            2. Localize region(s) of abnormal function.

                                                                                                                        3
       Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 345 of 475 PageID #:
                                            6739
3.    Define the type of abnormal function.                  95900:       Nerve      conduction,      amplitude     and
4.    Determine the distribution of abnormalities.           latency/velocity study, each nerve; motor, without F-
5.    Determine the severity of abnormalities.               wave study
6.    Estimate the date of a specific nerve injury.          95903:       Nerve      conduction,      amplitude     and
7.    Estimate the duration of the disease.                  latency/velocity study, each nerve; motor, with F-wave
8.    Determine the progression of abnormalities or of       study
           recovery from abnormal function.                  95904:       Nerve      conduction,      amplitude     and
9.    Aid in diagnosis and prognosis of disease.             latency/velocity study, each nerve; sensory (Use the List
10.   Aid in selecting treatment options.                    of Nerves on pages 15 and 16 to properly code 95900,
11.   Aid in following response to treatment by providing    95903, and/or 95904)
      objective evidence of change in NM function.           95905: Motor and/or sensory nerve conduction, using
12.   Localize correct locations for injection of            preconfigured electrode array(s), amplitude and
      intramuscular agents (e.g., botulinum toxin).          latency/velocity study, each limb, includes F-wave study
                                                             when performed, with interpretation and report
Current Procedural Terminology Codes in                      95920: Intraoperative neurophysiology testing, per hour
Electrodiagnostic Medicine                                   (List separately in addition to code for primary
This document applies to the following CPT codes:            procedure)
Code: Descriptor                                             95921: Testing of autonomic nervous system function;
51785: Needle electromyography (EMG) studies of anal         cardiovagal innervation, (parasympathetic
or urethral sphincter, any technique                         function), including two or more of the following: heart
51792: Stimulus evoked response (e.g., measurement of        rate response to deep breathing with recorded R-R
bulbocavernosus reflex latency time)                         interval, Valsalva ratio, and 30:15 ratio
95860: Needle electromyography; one extremity, with or       95922: Testing of autonomic nervous system function;
with out related paraspinal areas                            vasomotor adrenergic innervation, (sympathetic
95861: Needle electromyography; two extremities, with        adrenergic function), including beat-to-beat blood
or without related paraspinal areas                          pressure and R-R interval changes during Valsalva
95863: Needle electromyography; three extremities, with      maneuver and at least 5 minutes of passive tilt
or without related paraspinal areas                          95923: Testing of autonomic nervous system function;
95864: Needle electromyography; four extremities, with       sudomotor, including one or more of the
or without related paraspinal areas                          following: quantitative sudomotor axon reflex test
95865: Needle electromyography; larynx                       (QSART), silastic sweat imprint, thermoregulatory
95866: Needle electromyography; hemidiaphragm                sweat test, and changes in sympathetic skin potential.
95867: Needle electromyography; cranial nerve supplied       95925: Short-latency somatosensory evoked potential
muscle(s), unilateral                                        study, stimulation of any/all peripheral nerves or skin
95868: Needle electromyography; cranial nerve supplied       sites, recording from the central nervous system; in
muscles, bilateral                                           upper limbs
95869: Needle electromyography; thoracic paraspinal          95926: Short-latency somatosensory evoked potential
muscles (excluding T1 or T12)                                study, stimulation of any/all peripheral nerves or skin
95870: Needle electromyography; limited study                sites, recording from the central nervous system; in
ofmuscles in one extremity or non-limb (axial) muscles       lower limbs
(unilateral or bilateral), other than thoracic paraspinal,   95927: Short-latency somatosensory evoked potential
cranial nerve supplied muscles, or sphincters                study, stimulation of any/all peripheral nerves or skin
95872: Needle electromyography using single fiber            sites, recording from the central nervous system; in the
electrode, with quantitative measurement of jitter,          trunk or head
blocking and/or fiber density, any/all sites of each         95928: Central motor evoked potential study
muscle studied                                               (transcranial motor stimulation); upper limbs
95873: Electrical stimulation for guidance in conjunction    95929: Central motor evoked potential study
with chemodenervation (List separately in addition to        (transcranial motor stimulation); lower limbs
code for primary procedure)                                  95933: Orbicularis oculi (blink) reflex, by
95874: Needle electromyography for guidance in               electrodiagnostic testing
conjunction with chemodenervation (List separately in        95934: H-reflex, amplitude and latency study; record
addition to code for primary procedure)                      gastrocnemius/soleus muscle
                                                             95936: H-reflex, amplitude and latency study; record
                                                             muscle other than gastrocnemius/soleus muscle

                                                                                                                     4
     Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 346 of 475 PageID #:
                                          6740
95937: Neuromuscular junction testing (repetitive                 while recording the electrical response from an
stimulation, paired stimuli), each nerve, any one                 appropriate muscle. Response parameters include
method                                                            amplitude, latency, configuration, and motor
                                                                  conduction velocity.
Acceptable Diagnostic Codes                                       b. Sensory NCSs (CPT code 95904) are performed
The AANEM publishes a coding guide that contains                  by applying electrical stimulation near a nerve and
ICD-9-CM codes of relevance to EDX medicine.                      recording the response from a distant site along the
Because EDX testing in some patients does not establish           nerve. Response parameters include amplitude,
an etiologic diagnosis, any list of ICD-9-CM codes for            latency, configuration, and sensory conduction
EDX testing must include symptom codes (such as                   velocity.
weakness, pain, or altered sensation), as well as codes           c. Mixed NCS (CPT code 95904-this may still be
for defined diseases.                                             used to code for mixed studies, even though the
                                                                  reference to “mixed” was dropped from the
CPT Codes 95900-95904: Nerve Conduction                           descriptor) are performed by applying electrical
Studies Overview                                                  stimulation near a nerve containing both motor and
1. NCSs (CPT codes 95900-95904) are performed to                  sensory fibers (a mixed nerve) and recording from a
assess the integrity and diagnose diseases of the                 different location along that nerve that also contains
peripheral nervous system. Specifically, they assess the          both motor and sensory nerve fibers. Response
speed (conduction velocity, and/or latency), size                 parameters       include      amplitude,      latency,
(amplitude), and shape of the response. Pathological              configuration, and both sensory and motor
findings include conduction slowing, conduction block,            conduction velocity.
no response, and/or low amplitude response. NCS results       5. NCS reports should document the nerves evaluated,
can assess the degree of demyelination and axon loss in       the distance between the stimulation and recording sites,
the segments of the nerve studied. This portion of the        the conduction velocity, latency values, and amplitude.
EDX evaluation is performed by the physician alone or         The temperature of the studied limbs may be included. A
by a trained allied health professional under direct          final diagnosis, which, in some cases, may be a symptom
supervision of a physician trained in EDX medicine.           diagnosis or a diagnosis of normal, is then made.
2. A typical NCS examination includes the following:
    a. Development of a differential diagnosis by the         It is possible to include a hard copy of these studies as
    EDX physician, based upon appropriate history and         part of the medical chart; however, in most situations it
    physical examination.                                     does not add useful information to the report of the EDX
    b. NCS of a number of nerves by recording and             physician. Requiring hard copy as a condition for
    studying the electrical responses from peripheral         reimbursement       is    generally    unnecessary     and
    nerves or the muscles they innervate, following           burdensome. A legitimate reason to make a request for
    electrical stimulation of the nerve. Usually surface      the hard copy of neurophysiological data is to permit an
    electrodes are used for both stimulation and              independent expert to review the original material to
    recording, though needle electrodes may be required       provide an independent interpretation of the findings.
    in special cases.                                         There are clinical (second opinion) and medical-legal
    c. Completion of indicated needle EMG studies (see        (dispute over the diagnosis) situations in which this type
    below) to evaluate the differential diagnosis and to      of review is indicated, although there are limitations to
    complement the NCSs.                                      later interpretation of the hard copy. Other reasons for
3. Motor, sensory, and mixed NCSs and late responses          requesting hard copy may be if questions of over-
(F-wave and H-reflex studies) are frequently                  utilization are at issue, or significant concerns exist
complementary and performed during the same patient           regarding fraud and abuse. Anyone requiring hard copy
evaluation.                                                   of neurophysiologic data must notify the physician
4. Although the stimulation of nerves is similar across all   ahead of time, as many physicians do not store this data.
NCSs, the characteristics of motor, sensory, and mixed        6. The number of nerves tested should be the minimum
NCSs are different and are discussed separately below.        necessary to address the clinical issue. In almost all
In each case, an appropriate nerve is stimulated and          studies, this will appropriately include evaluation of 1 or
recording is made either from the appropriate nerves or       more nerves that have normal test results.
from muscle supplied by the motor nerve.                      7. Because the EDX evaluation is tailored to the
    a. Motor NCSs (CPT codes 95900 and 95903) are             individual patient, it is inappropriate to identify set
    performed by applying electrical stimulation at           numbers of acceptable studies for a given diagnosis.
    various points along the course of a motor nerve          However, practice parameters and professional

                                                                                                                       5
     Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 347 of 475 PageID #:
                                          6741
guidelines define general principles, and the AANEM’s         1. Needle EMG (CPT codes 95860-95870) is performed
The Electrodiagnostic Medicine Consultation is useful in      to exclude, diagnose, describe, and follow diseases of
this regard. One mechanism for gauging utilization is to      the peripheral nervous system and muscle. Needle EMG
compare a practitioner’s practice patterns against other      refers to the recording and study of electrical activity of
physicians. Physicians who regularly (>10% of the time)       muscle using a needle electrode. This portion of the
differ from established norms might be asked to provide       EDX evaluation should always be performed by the
information about the characteristics of their patient        physician.
population or practice style.                                 2. A typical EMG examination includes the following:
8. The CPT descriptor language, “Report 95900, 95903,              a. Development of a differential diagnosis by the
and/or 95904 only once when multiple sites on the same             EDX physician, based upon appropriate history and
nerve are stimulated or recorded” clarifies that “1 nerve”         physical examination.
in the 3 nerve conduction CPT codes includes all                   b. Completion of indicated NCSs (see above) to
different stimulation sites along the individual motor,            evaluate the differential diagnosis and to
sensory, or mixed nerves that are tested. To qualify as a          complement the needle EMG studies.
single NCS refer to the List of Nerves at the end of the           c. Needle EMG testing of selected muscles. This is
document. Each line on the list of nerves refers to a              accomplished by inserting a needle electrode into
different nerve and should be billed as an individual unit.        appropriate muscles, one at a time. The needle
It is inappropriate to bill more than one unit for                 electrode     allows     the    muscle’s      electrical
“inching” or studying the same nerve by moving the                 characteristics at rest and during activity to be
stimulating electrode closer to the recording electrode. It        interpreted by the EDX physician. This
should be noted that most nerves have a contralateral              interpretation includes analysis of oscilloscope
counterpart; bilateral testing is often necessary for              tracings and the characteristic sounds produced by
comparison purposes and the nerve on each side may be              electrical potentials. The final interpretation of the
billed separately. In addition, motor (CPT code 95900 or           study is a synthesis by the EDX physician of the
95903), sensory (CPT code 95904), and mixed sensory                patient’s history, physical examination, and the
(CPT code 95904) studies on an individual nerve are                preceding and following portions of the study.
appropriately carried out and billed separately.              3. The muscles studied will vary depending upon the
9. CPT codes 95903 and 95900 may appropriately be             differential diagnosis and the ongoing synthesis of new
billed together for the same patient on the same day of       information obtained by the EDX physician while the
service when multiple nerves are tested, some with and        test is being performed.
some without F waves, because in that case they               4. Needle EMG studies are interpreted in real time, as
describe 2 distinct and independent services provided on      they are being performed. Most electromyographic
the same day. However, CPT codes 95903 and 95900              machines are unable to permanently copy the sounds
cannot be billed together for the same nerve in a given       produced during needle EMG testing. In addition, it is
patient on a given day. It is appropriate to add modifier -   difficult and quite expensive to permanently copy needle
59 when billing 95900 and 95903 to indicate separate          EMG oscilloscope tracings. For this reason, these
and distinct procedures on the same patient on the same       tracings should not be required.
day.                                                          5. Normal findings and abnormalities uncovered during
                                                              the study are documented and interpreted. Needle EMG
CPT Code 95905: Nerve Conduction with                         reports should document the muscles tested, and report
Preconfigured Electrode Array(s)                              the presence and type of spontaneous activity, as well as
1. Technical and reporting aspects of NCSs                    the characteristics of the voluntary unit potentials. A
described in items 1, 2, and 7 of the NCS Overview            final diagnosis, which, in some cases, may be a symptom
above apply to studies performed with                         diagnosis or a diagnosis of normal, is made.
preconfigured electrode array(s).
                                                              CPT Codes 95860-95864: Extremity Needle
2. 95905 may be reported only once per limb
                                                              Electromyography Studies
studied and cannot be used in conjunction with
                                                              1. One unit of service, billed with any of the codes,
codes for nerve conduction or H-reflex studies, as            95860-95864 includes all muscles tested in a particular
indicated in the parenthetical notes following code           extremity or extremities, with or without related
95905.                                                        paraspinal muscles. In some instances, evaluation of the
                                                              paraspinal musculature may either be contraindicated or
CPT Codes 95860-95870: Needle                                 not feasible. Some examples may include but are not
Electromyography Overview                                     limited to: (1) patients with disorders of coagulation or
                                                                                                                         6
     Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 348 of 475 PageID #:
                                          6742
on anticoagulation medications, (2) history of surgery in    of the body. CPT code 95868 is used for the needle
paraspinal muscles, (3) infection in the paraspinal          examination of 1 or more muscles supplied by cranial
muscle region, (4) patient refusal, (5) inability to         nerves on both sides of the body. These 2 CPT codes
position a ventilator-dependent patient, and (6) diagnosis   should not be reported together.
of a condition which eliminates the need to evaluate         2. The physician’s report should identify the muscles
paraspinal muscles.                                          tested. Characteristics of the examination should be
                                                             noted as described in the overview of needle EMG
The ultimate decision about the indication for paraspinal    above.
examination should be left to the EDX physician, as is
the decision about what other muscles should be              CPT Code 95869: Needle Electromyography;
examined.                                                    Thoracic Paraspinal Muscles
2. Only 1 unit of service of codes 95860-95864 may be        1. CPT code 95869 should be used when exclusively
reported per patient for a given examination.                studying thoracic paraspinal muscles.
3. CPT codes 95860-95864 should be used for reporting        2. One unit can be billed, despite the number of levels
complete studies of the extremities. These codes require     studied or whether unilateral or bilateral.
evaluation of extremity muscles innervated by 3 nerves       3. Characteristics of the examination should be noted as
(for example, radial, ulnar, median, tibial, peroneal,       described in the overview of needle EMG above.
femoral, not sub-branches) or 4 spinal levels, with a
minimum of 5 muscles studied per limb.                       CPT Code 95870: Needle Electromyography;
4. Codes 95860-95864 can appropriately be reported in        Limited Study of Muscles in One Extremity or
combination with CPT code 95869 (Needle                      Non-limb (Axial) Muscles (Unilateral or
electromyography; thoracic paraspinal muscles) only if
                                                             Bilateral), Other Than Thoracic Paraspinal,
paraspinals between T3-T11 are studied. If this occurs in
more than 20% of cases, the payer may wish to consult
                                                             Cranial Nerve Supplied Muscles, or Sphincters
                                                             1. Code 95870 is used for limited testing of specific
with the provider in order to better understand the
                                                             muscles during an examination. This code should be
necessity of performing both of these tests. CPT code
                                                             used only when the muscles tested do not fit more
95869 may not be billed with CPT codes 95860-95864 if
                                                             appropriately under another CPT code.
only T1 and/or T2 are studied when an upper extremity
                                                             2. Code 95870 can be billed at 1 unit per extremity. The
was also studied.
                                                             code can also be used for muscles on the thorax or
5. The physician’s report should identify the muscles
                                                             abdomen (unilateral or bilateral). One unit may be billed
tested. Characteristics of the examination should be
                                                             for studying cervical or lumbar paraspinal muscles
noted as described in the overview of needle EMG
                                                             (unilateral or bilateral), regardless of the number of
above.
                                                             levels tested.
                                                             3. Multiple units of CPT code 95870 may be billed in a
CPT Code 95865: Needle Electromyography,                     single study. However, if an individual physician’s
Larynx1. CPT code 95865 is used to report needle             practice pattern reveals that multiple units of this code
examination of the larynx.                                   are used in more than 20% of the provider’s needle
2. Because needle EMG of the larynx is typically             EMG studies, the payer may wish to consult with the
performed bilaterally, modifier 50 should not be             provider in order to better understand the necessity of
appended to 95865 for bilateral testing.                     providing multiple units of this service. In such cases,
3. Modifier 52 should be reported for unilateral testing.    peer review of this pattern may be appropriate.
                                                             4. The physician’s report should identify the muscles
CPT Code 95866: Needle Electromyography,                     tested. Characteristics of the examination should be
Hemidiaphragm1. CPT code 95866 is used to report             noted as described in the overview of needle EMG
needle examination of the diaphragm.                         above.
2. Modifier 50 should be appended to 95866 when              5. CPT code 95870 may be billed with 95860-95864 if a
testing is performed bilaterally.                            limited study is performed in conjunction with a full-
                                                             limb.
CPT Codes 95867 and 95868: Needle
Electromyography, Cranial Nerve Supplied                     CPT Code 95872: Single Fiber
Muscles                                                      Electromyography
1. CPT code 95867 is used for the needle examination of      1. In single-fiber electromyography (SFEMG), a
1 or more muscles supplied by cranial nerves on 1 side       specially designed needle electrode is used to record and
                                                             identify action potentials (APs) from individual muscle
                                                                                                                    7
      Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 349 of 475 PageID #:
                                           6743
fibers. These recordings are used to calculate the NM          or biological is injected. Electrical stimulation or needle
jitter and the muscle fiber density (FD). Jitter is the        EMG should always be performed by the physician.
variability in time between activation of the motor nerve      2. A typical electrical stimulation or needle EMG
and generation of the muscle fiber AP, and reflects the        guidance procedure for chemodenervation includes the
normality of nerve-muscle transmission. Jitter may be          following:
assessed by measuring the time variability between APs            a. Determine whether precise localization with
from 2 muscle fibers in the same voluntarily activated            electrical stimulation or needle EMG is medically
motor unit, or by stimulating the motor axon and                  necessary      to    facilitate    delivery    of    the
measuring the variability between stimulus and APs in             chemodenervation drug or biological to the
the responding muscle fibers.                                     appropriate target muscle sites.
                                                                  b. Electrical stimulation localization. This is
Normal jitter varies among muscles and among muscle               accomplished by having the physician attach the
fibers within individual muscles, but is generally in the         stimulating needle electrode and syringe containing
range of 10 to 50 ȝs. To determine if jitter is abnormally        the drug or biological to be injected to the stimulating
increased, statistical analysis is performed on the results       apparatus. The target muscles are identified by
from recordings from a population of muscle fibers                anatomical surface markers and the needle is
within each tested muscle. When NM transmission is                advanced through the skin. The stimulating apparatus
sufficiently abnormal that nerve activation produces no           is activated at low frequency and relatively high
muscle AP, blocking is seen. Increased jitter, blocking,          intensity, and the needle is relocated until muscle
or both, may occur in a variety of conditions, including          contraction is seen or palpated by the physician. The
primary disorders of NM transmission.                             stimulus is decreased and the needle position is
2. FD is a measurement of the mean number of muscle               adjusted to achieve the maximal muscle contraction
fibers belonging to the same motor unit detected by the           at that intensity. The procedure is repeated until a
SFEMG electrode at a number of different insertion sites          maximal muscle contraction is achieved at a minimal
during voluntary activation of the motor unit.                    stimulus intensity.
3. Needle EMG should be performed in at least 1                   c. Needle EMG localization. This is accomplished by
clinically involved muscle before attributing pathologic          having the physician attach a recording needle
jitter or blocking to a NM transmission disorder.                 electrode and syringe containing the drug or
4. The results of jitter testing in each muscle are reported      biological to be injected together. The needle is
as the mean jitter among all pairs of APs recorded during         advanced into the body and a small amount of the
voluntary activation (or the mean jitter of all APs               drug or biological is injected. The needle is advanced
recorded during axonal stimulation), the percentage of            further to spread the drug or biological through the
pairs (or APs) in which blocking was seen, and the                targeted muscle. The presence of persistent EMG
percentage of pairs (or APs) in which jitter was normal.          motor unit activity confirms that the needle is in the
FD is reported as the mean number of muscle fibers per            muscle.
motor unit at 20 recording sites for each muscle tested.       3. The electrical stimulation or needle EMG localization
5. Jitter and FD may be measured in 1 or more muscles          procedures may be repeated depending on the number of
depending on the condition being evaluated and the             target muscle sites involved. It is appropriate to report
results of testing.                                            multiple units of 95873 or 95874 when electrical
6. The physician’s report should identify the muscles          stimulation or needle EMG involves more than one
tested. Characteristics of the examination should be           contiguous body part.
noted as described in the overview of needle EMG               4. Codes 95873 and 95874 are add-on codes that should
above, as well as specific discussion about the presence       be reported in conjunction with chemodenervation codes
or absence of jitter and other abnormalities in the            64612-64614, which are reported separately. Codes
muscles tested.                                                95873 and 95874 should not be reported in conjunction
                                                               with needle electromyography procedure codes 95860-
CPT Codes 95873 and 95874: Electrical                          95870. Codes 95873 and 95874 should not be reported
Stimulation and Needle Electromyography for                    together.
Guidance       in     Conjunction      with                    CPT Code 51785: Needle Electromyography of
Chemodenervation                                               Anal or Urethral Sphincter, Any Technique
1. Electrical stimulation and needle EMG for guidance in       1. Under specific circumstances in which there is
conjunction with chemodenervation (CPT codes 95873             suspicion of injury to the sacral roots of the spinal cord,
and 95874) can be medically necessary to determine the         separate study of the anal sphincter is required since this
precise localization for needle placement before the drug      is the only muscle accessible to needle EMG
                                                                                                                        8
     Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 350 of 475 PageID #:
                                          6744
examination which receives its innervation through these    example, in the upper limbs. In conditions such as
roots. This testing may also be performed to assess the     cervical radiculopathies or brachial plexopathies, an H-
innervation and anatomic integrity of the sphincters.       reflex study can be performed in the arm (flexor carpi
2. In investigations of the function of the sacral roots,   radialis muscle). Other muscles that may be tested,
needle EMG study of the anal sphincter can be               although rarely, are the intrinsic small muscles of the
combined with electrically-elicited measurement of the      hand and foot. These cases would be coded using CPT
bulbocavernosus reflex latency (CPT code 51792).            code 95936.
3. The physician’s report should identify the muscles
tested. Characteristics of the examination should be        CPT Code 95903: Nerve Conduction Study With
noted as described in the overview of needle EMG            F-Wave Study
above.                                                      F-wave studies are billed in combination with the motor
                                                            nerves that are examined (CPT code 95903). Although
Late Responses: H-Reflex and F-Wave Studies                 the set-up for an F-wave study is similar to the set-up for
Overview                                                    a motor NCS, the testing is performed separately from
1. Late responses are performed to evaluate nerve           motor NCSs, utilizing different machine settings and
conduction in portions of the nerve more proximal (near     separate stimulation to obtain a larger number of
the spine) and, therefore, inaccessible to direct           responses (at least 10).
assessment using conventional techniques. Electrical        1. The number of F-wave studies which need to be
stimulation is applied on the skin surface near a nerve     performed on a given patient depends on the working
site in a manner that sends impulses both proximally and    diagnosis and the EDX findings already in evidence. It
distally. Characteristics of the response are assessed,     may be appropriate in the same patient to perform some
including latency.                                          motor NCSs with an F wave and others without an F
2. F-wave and H-reflex studies provide information in       wave.
the evaluation of radiculopathies, plexopathies,
polyneuropathies (especially with multifocal conduction     CPT Code 95933: Blink Reflexes Overview
block or in suspected Guillain-Barré syndrome or            1. The blink reflex (CPT code 95933) is an
chronic inflammatory demyelinating polyneuropathy),         electrophysiologic analog of the corneal reflex. The
and proximal mononeuropathies. In some cases, they          latency of the responses, including side-to-side
may be the only abnormal study.                             differences, can help localize pathology in the region of
3. The physician’s report should identify the nerves        the fifth or seventh cranial nerves, or in the brainstem.
evaluated and the F-wave and H-reflex characteristics,      The latencies and amplitudes of directly elicited facial
including latency.                                          motor responses should be determined to exclude a
                                                            peripheral abnormality if the blink reflexes are
CPT Codes 95934 and 95936: H-Reflex Studies                 abnormal.
1. CPT codes 95934 and 95936 are defined as unilateral      2. Recordings should be made bilaterally with both
H-reflex study codes and are intended to be reported per    ipsilateral and contralateral stimulation.
study. Typically, only two H-reflex studies are             3. The report of this study should include the presence or
performed in a given examination.                           absence of the R1 and R2 components on both sides and
2. H-reflex studies usually must be performed bilaterally   the latencies of recorded R1 and R2 components.
because symmetry of responses is an important criterion
for abnormality. When a bilateral H-reflex study is         CPT Code 95937: Neuromuscular Junction
performed, the entire procedure must be repeated,           Studies
increasing examiner time and effort; there are no           Overview
economies of scale in multiple H-reflex testing. A          1. Repetitive stimulation studies (CPT code 95937) are
bilateral H-reflex study should be reported by appending    used to identify and to differentiate disorders of the
modifier “-50 Bilateral Procedure,” to the CPT code         NMJ. This test consists of recording muscle responses to
reported.                                                   a series of nerve stimuli (at variable rates), both before,
3. H-reflex studies usually involve assessment of the       and at various intervals after, exercise or transmission of
gastrocnemius/soleus muscle complex in the calf (CPT        high-frequency stimuli.
code 95934). Bilateral gastrocnemius/soleus H-reflex        2. These codes may be used in association with motor
abnormalities are often early indications of spinal         and sensory NCSs of the same nerves and are
stenosis, or bilateral S1 radiculopathies.                  reimbursed separately.
4. In rare instances, H-reflexes need to be tested in       3. When this study is performed, the physician’s report
muscles other than the gastrocnemius/soleus muscle, for     should note characteristics of the test, including the rate
                                                                                                                     9
     Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 351 of 475 PageID #:
                                          6745
of repetition of stimulations, and any significant           The purpose of autonomic nervous system function
incremental or decremental response.                         testing is to determine the presence of autonomic
                                                             dysfunction, the site of autonomic dysfunction, and the
                                                             various autonomic systems which may be disordered.
CPT Codes 95925-95927: Somatosensory Evoked
Potentials Overview                                          CPT Code 95921: Cardiovagal Innervation
Somatosensory evoked potentials (SEPs) (CPT codes            Cardiovagal innervation tests provide a standardized
95925, 95926, and 95927) are an extension of the EDX         quantitative evaluation of vagal innervation to the heart
evaluation and can be used to test conduction in various     (parasympathetic function). The responses are based on
sensory fibers of the peripheral and central nervous         the interpretation of changes in continuous heart rate
systems. SEPs may be used to assess the functional           recordings in response to standardized maneuvers.
integrity of the central and peripheral sensory pathways.    Impairment occurs in autonomic failure due to diseases
                                                             such as Shy-Drager syndrome, idiopathic orthostatic
Common diagnoses in EDX medicine where SEPs have             hypotension,     diabetic   neuropathy,     and     other
demonstrated usefulness include but are not limited to       neuropathies affecting autonomic nerves.
the following: spinal cord trauma, subacute combined
degeneration, nontraumatic spinal cord lesions (e.g.,        CPT Code 95922: Vasomotor Adrenergic
cervical spondylosis), multiple sclerosis, spinocerebellar   Innervation
degeneration, myoclonus, coma, and intraoperative            Vasomotor adrenergic innervation evaluates adrenergic
monitoring of spinal cord, brainstem, and brain sensory      innervation of the circulation and of the heart in
tracts. Intraoperative SEP monitoring is indicated for       autonomic failure due to diseases such as Shy-Drager
selected spine surgeries in which there is a risk of         syndrome, idiopathic orthostatic hypotension, diabetic
additional nerve root or spinal cord injury. Indications     neuropathy, and other neuropathies affecting autonomic
for SEP monitoring may include, but are not limited to,      nerves.
complex, extensive, or lengthy procedures, and when
mandated by hospital policy. However, intraoperative         CPT Code 95923: Evaluation of Sudomotor
SEP monitoring may not be indicated for routine lumbar       Function
or cervical root decompression.                              Sudomotor function can be evaluated using any of the
                                                             following methods:
SEPs are noninvasive studies performed by repetitive         1. A quantitative sudomotor axon reflex test (QSART) is
submaximal stimulation of a sensory or mixed                 a noninvasive test that evaluates the integrity of the
sensorimotor peripheral nerve and recording the              distal postganglionic sympathetic nerve fibers which
averaged responses from electrodes placed over               may be impaired in diabetic and other neuropathies
proximal portions of the nerve stimulated, plexus, spine,    affecting autonomic nerves and in progressive
and scalp. Amplitude, peak, and interpeak latency            autonomic disorders. This test involves the stimulation
measurements with side-to-side comparisons are used to       of sympathetic nerve fibers to the sweat glands at
assess abnormalities.                                        standard sites by the iontophoresis of acetylcholine and
1. The SEP study codes are separated into upper and          measuring the evoked sweat response by sudorometers.
lower limbs. A maximum of two codes are to be                The test is performed optimally on 1 forearm site and 3
submitted for all upper or lower limb studies performed      sites on the lower extremities in order to determine the
on a given patient on a given day. SEP study codes are       severity and distribution of the sympathetic deficit.
defined as bilateral studies. A unilateral study using CPT   2. The silastic sweat imprint differs from QSART in that
codes 95925, 95926, or 95927 should be reported with         the recording is an imprint of the sweat droplets
modifier “-52, Reduced Services.”                            appearing as indentations on silastic material.
2. Depending on the clinical condition being                 3. The thermoregulatory sweat test is a test of
investigated, several nerves in 1 extremity may have to      sympathetic nerves that supply the skin. The skin is
be tested and compared with the opposite limb.               dusted with an indicator powder which changes color
3. The physician’s SEP report should note which nerves       when the patient sweats in response to raising the
were tested, latencies at various testing points, and an     patient’s temperature by raising the ambient temperature
evaluation of whether the resulting values are normal        in a heat cabinet.
or abnormal.                                                 4. Sympathetic peripheral autonomic skin (or surface)
                                                             potentials (PASPs) are evoked by electrical stimulation
Autonomic Nervous System Function Testing                    (of the skin) and electric potential recordings are made
Overview                                                     over the palm and soles of the feet. The PASP change is
                                                                                                                   10
     Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 352 of 475 PageID #:
                                          6746
carried by autonomic nerve fibers and evaluates if these       the physician to arrive at a complete diagnosis. In cases
fibers are working normally.                                   where there are borderline findings, additional tests may
5. When these evaluative tests are conducted, the              be required to determine if the findings are significant.
physician’s report should state which test(s) was/were         The appropriate number of studies to be performed
conducted and whether the test results were normal or          should be left to the judgment of the physician
abnormal.                                                      performing the EDX evaluation; however, in the small
                                                               number of cases which require testing in excess of the
Maximum Number of Tests Necessary in 90% of                    numbers listed in the table (the AANEM estimates 10%
Cases                                                          of cases), the physician should be able to provide
Table 1, “Maximum Number of Studies,” summarizes               supplementary documentation to justify the additional
the AANEM’s recommendations regarding a reasonable             testing. Such documentation should explain what other
maximum number of studies per diagnostic category              differential diagnostic problems needed to be ruled out
necessary for a physician to arrive at a diagnosis in 90%      in that particular situation,.
of patients with that final diagnosis. Each number in the
“Maximum Number of Studies Table” represents 1 study           Multiple diagnoses will be established by EDX testing in
or unit. The table is designed as a tool to identify outlier   approximately 25% of patients. When multiple
trends and prevent abuse and overutilization; it is not an     diagnoses are identified, the recommendations listed in
absolute maximum threshold, and should not be used to          Table 1 for a single diagnostic category do not apply.
automatically deny reimbursement over the maximum.
                                                               It should be noted that in some situations it is necessary
The maximum numbers, as shown in the table, are                to test an asymptomatic contralateral limb to establish
designed to apply to a diversity of practice styles, as well   normative values for an individual patient. Normal
as practice types, including those at referral centers         values based on the general population alone are less
where more complex testing is frequently necessary. In         sensitive than this approach, therefore restrictions on
simple, straightforward cases, fewer tests will be             contralateral asymptomatic limb testing will reduce the
necessary. This is particularly true when results of the       sensitivity of EDX tests.
most critical tests are normal. In complex cases, the
maximum numbers in the table will be insufficient for
                                        Table 1: Maximum Number of Studies Table
                                                         Needle EMG, Nerve Conduction        Other Electrodiagnostic
                                                         CPT 95860- Studies, CPT 95900-     Studies, CPT 95934-95937
                                                             95870         95904
                     Indication                           Number of  Motor      Sensory     H-Reflex    Neuromuscular
                                                            Services  NCS        NCS                      Junction
                                                             (Tests)  with                                 Testing
                                                                     and/or                              (Repetitive
                                                                     without                             Stimulation
                                                                     F-wave
             Carpal Tunnel (unilateral)                        1        3          4
             Carpal Tunnel (bilateral)                         2        5          6
                   Radiculopathy                               2        3          2            2
                 Mononeuropathy                                1        3          3            2
    Polyneuropathy/Mononeuropathy Multiplex                    3        4          4            2
                     Myopathy                                  2        2          2                            2
         Motor Neuronopathy (e.g., ALS)                        4        4          2                            2
                    Plexopathy                                 2        4          6            2
             Neuromuscular Junction                            2        2          2                            3
       Tarsal Tunnel Syndrome (unilateral)                     1        4          4
        Tarsal Tunnel Syndrome (bilateral)                     2        5          6
  Weakness, Fatigue, Cramps or Twitching (focal)               2        3          4                            2
Weakness, Fatigue, Cramps or Twitching (general)               4        4          4                            2
     Pain, Numbness, or Tingling (unilateral)                  1        3          4            2
      Pain, Numbness, or Tingling (bilateral)                  2        4          6            2

                                                                                                                      11
     Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 353 of 475 PageID #:
                                          6747
Carpal Tunnel Syndrome                                     In order to characterize the nature of the polyneuropathy
For suspected carpal tunnel syndrome (CTS), bilateral      (axonal or demyelinating, diffuse or multifocal) and in
median motor and sensory NCSs are often indicated.         order to exclude          polyradiculopathy, plexopathy,
The studies in the contralateral asymptomatic limb serve   neuronopathy, or multiple mononeuropathies, it may be
as controls in cases where values are borderline and may   necessary to study 4 motor and 4 sensory nerves,
establish the presence of bilateral CTS, which is a        consisting of 2 motor and 2 sensory NCSs in 1 leg, 1
frequent finding. Two to 4 additional sensory or mixed     motor and 1 sensory NCS in the opposite leg, and 1
NCSs can be compared to the median sensory NCSs to         motor and 1 sensory NCS in 1 arm. H-reflex studies and
increase the diagnostic sensitivity of the testing. The    F-wave studies from 2 nerves may provide additional
additional sensory NCSs and an additional motor NCS        diagnostic information. At least 2 limbs should be
(usually ulnar) are indicated to exclude a generalized     studied by a needle EMG examination. Studies of related
neuropathy or multiple mononeuropathies.                   paraspinal muscles are indicated to exclude some
                                                           conditions such as polyradiculopathy.
If 2 sensitive sensory NCSs are performed at the
beginning start, additional sensory testing on the same    Myopathy
limb is rarely needed. For suspected bilateral CTS,        To diagnose a myopathy, a needle EMG examination of
bilateral median motor and sensory NCSs are indicated.     2 limbs is indicated. To help exclude other disorders
Up to 2 additional motor and 2 additional sensory NCSs     such as polyneuropathy or neuronopathy, 2 motor and 2
are often indicated. The extent of the needle EMG          sensory NCSs are indicated. Two repetitive motor nerve
examination depends on the results of the NCSs and the     stimulation studies may be performed to exclude a
differential diagnosis considered in the individual        disorder of NM transmission.
patient.
                                                           Motor Neuronopathy
Additional testing may be indicated in patients with a     In order to establish the diagnosis of motor
differential diagnosis which includes peripheral           neuronopathy (for example, amyotrophic lateral sclerosis
neuropathy, cervical radiculopathy, brachial plexopathy,   [ALS or Lou Gehrig’s disease]) and to exclude other
or more proximal median neuropathy.                        disorders in the differential diagnosis, such as multifocal
                                                           motor neuropathy or polyneuropathy, up to 4 motor
Radiculopathy                                              nerves and 2 sensory nerves may be studied.
A minimal evaluation for radiculopathy includes 1 motor
and 1 sensory NCS and a needle EMG examination of          Needle EMG of up to 4 extremities (or 3 limbs and
the involved limb. However, the EDX testing can            facial or tongue muscles) is often necessary to document
include up to 3 motor NCSs (in cases of an abnormal        widespread denervation and to exclude a myopathy. One
motor NCS, the same nerve in the contralateral limb and    repetitive motor nerve stimulation study may be
another motor nerve in the ipsilateral limb can be         indicated to exclude a disorder affecting NM
studied) and 2 sensory NCSs. Bilateral studies are often   transmission.
necessary to exclude a central disc herniation with
bilateral radiculopathies or spinal stenosis or to         Plexopathy
differentiate between radiculopathy and plexopathy,        To characterize a brachial plexopathy and to differentiate
polyneuropathy, or mononeuropathy. H reflexes and F        it from cervical radiculopathy and mononeuropathies, it
waves can provide useful complementary information         is often necessary to study all major sensory and motor
that is helpful in the evaluation of suspected             nerves that can be easily studied in both upper
radiculopathy and can add to the certainty of EDX          extremities (radial, median, ulnar, and medial and lateral
information supporting a diagnosis of root dysfunction.    antebrachial cutaneous sensory; radial, median, ulnar,
                                                           and possibly axillary and musculocutaneous motor) and
Radiculopathies cannot be diagnosed by NCS alone;          to perform a needle EMG examination in both upper
needle EMG must be performed to confirm a                  extremities. To characterize the lumbosacral plexopathy
radiculopathy. Therefore, these studies should be          and to differentiate it from lumbar radiculopathy and
performed together by 1 physician supervising and/or       mononeuropathies, it is often necessary to study all
performing all aspects of the study                        major sensory and motor nerves that can be easily
                                                           studied in both lower extremities (superficial peroneal
Polyneuropathy/Mononeuropathy Multiplex                    and sural sensory; peroneal and posterior tibial motor)
                                                           and to perform a needle EMG examination in both lower
                                                                                                                   12
     Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 354 of 475 PageID #:
                                          6748
extremities. F-wave studies in the motor nerves and           new set of symptoms, further evaluation is required for a
soleus H reflexes also provide useful information.            second diagnosis that treatment can begin.
                                                              2 Inconclusive diagnosis. When a serious diagnosis
Neuromuscular Junction                                        (e.g., ALS) is suspected but the results of the needle
To demonstrate and characterize abnormal NM                   EMG/NCS examination are insufficient to be
transmission, repetitive nerve stimulation studies should     conclusive, follow-up studies are needed to establish or
be performed in up to 2 nerves and SFEMG in up to 2           exclude the diagnosis.
muscles. If any of these are abnormal, up to 2 motor and      3. Rapidly evolving disease. Initial EDX testing in
2 sensory NCSs may be performed to exclude                    some diseases may not show any abnormality (e.g.,
neuropathies that can be associated with abnormal NM          Guillain-Barré syndrome) in the first 1 to 2 weeks. An
transmission. At least 1 motor and 1 sensory NCS should       early diagnosis confirmed by repeat electrodiagnosis
be performed in a clinically involved limb, preferably in     must be made quickly so that treatment can begin.
the distribution of a nerve studied with repetitive           Follow-up testing can be extremely useful in
stimulation or SFEMG. At least 1 distal and 1 proximal        establishing prognosis and monitoring patient status.
muscle should be studied by a needle EMG examination          4. Course of the disease. Certain treatable diseases such
to exclude a neuropathy or myopathy that can be               as polymyositis and myasthenia gravis follow a
associated with abnormal repetitive stimulation studies       fluctuating course with variable response to treatment.
or SFEMG. At least 1 of the muscles should be clinically      The physician treating such patients needs to monitor the
involved and both muscles should be in clinically             disease progress and the response to therapeutic
involved limbs.                                               interventions. The results of follow-up evaluations may
                                                              be necessary to guide treatment decisions.
Timing of Testing After an Injury                             5. Unexpected course or change in course of the
In combination, NCSs and a needle EMG examination             disease.
may be most helpful when performed several weeks              In certain situations, management of a diagnosed
after the injury has occurred. However, NCSs are often        condition may not yield expected results or new,
useful acutely after nerve injury, for example, if there is   questionably related problems may occur (e.g.,
concern that a nerve has been severed. In fact, if studies    failure to improve following surgery for radiculopathy).
are delayed, the opportunity to precisely identify the        In these instances, reexamination is appropriate.
region of injury or to intervene may be lost. In some         6. Recovery from injury. Repeat evaluations may be
cases, even needle EMG testing performed immediately          needed to monitor recovery, to help establish prognosis,
after a nerve injury may demonstrate abnormal motor           and/or to determine the need for and timing of surgical
unit action potential (MUAP) recruitment and/or provide       intervention (e.g., traumatic nerve injury).
baseline information that can be helpful to document
preexisting conditions, date the injury, or serve as a        Repeat EDX evaluation is therefore sometimes
baseline for comparison with later studies.                   necessary and, when justifiable, should be reimbursed.
                                                              Reasonable limits can be set concerning the frequency of
Because of the variability of different nerve injuries, a     repeat EDX testing per year in a given patient by a given
standard rule on the timing of EDX testing cannot easily      EDX physician for a given diagnosis. The following
be established and the AANEM does not have specific           numbers of tests per 12-month period per diagnosis per
recommendations in this regard. In all instances, the         physician are acceptable:
AANEM encourages dialogue between physicians and              1. Two tests for carpal tunnel-unilateral, carpal tunnel-
payers and encourages the appropriate use of the              bilateral,       radiculopathy,          mononeuropathy,
physician’s clinical judgment in determining when             polyneuropathy, myopathy, and NMJ disorders.
studies are most appropriately performed and what             2. Three tests for motor neuronopathy and plexopathy.
studies should be conducted.                                  These limits should not apply if the patient requires
                                                              evaluation by more than 1 EDX physician (i.e., a second
Frequency of Electrodiagnostic Testing in a                   opinion or an expert opinion at a tertiary care center) in a
Given Patient                                                 given year or if the patient requires evaluation for a
There are many clinical situations where good medical         second diagnosis in a given year.
management requires repeat testing, such as in the
following examples:                                           Additional studies may be required or appropriate over
1. Second diagnosis. Where a single diagnosis is made         and above these guidelines. In such situations, the reason
on the first visit, but the patient subsequently develops a   for the repeat study should be included in the body of the
                                                              report or in the patient's chart. Comparison with the

                                                                                                                       13
     Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 355 of 475 PageID #:
                                          6749
previous test results should be documented. This              suffer, the risk of patient injury will increase due to
additional documentation from the physician regarding         incorrect diagnosis, misdiagnosis, or improper treatment
the necessity for the additional repeat testing would be      (e.g., unnecessary surgery), and the cost of medical care
appropriate. Repeat EDX testing should not be necessary       will escalate. In addition, underutilization of needed
in a 12-month period in 80% of all cases.                     diagnostic testing may cost payers money. If the
                                                              physician does not get the full information needed for
Minimum Standards                                             proper diagnosis from an initial EDX evaluation because
1. EDX testing should be medically indicated.                 the evaluation is inadequate, the evaluation may need to
2. Testing should be performed using EDX equipment            be repeated in a more thorough manner with additional
that provides assessment of all parameters of the             expense. It must also be emphasized that having to
recorded signals. Studies performed with devices              justify the reasons behind each CPT unit by separate
designed only for “screening purposes” rather than            narrative will be time consuming and expensive for
diagnosis are not acceptable under this policy.               physician and insurance carrier alike, and will not allow
3. The number of tests performed should be the                for efficient electronic claims submission.
minimum needed to establish an accurate diagnosis.
4. NCSs should be either (a) performed directly by a          Looking to the Future
physician or (b) performed by a trained individual            Physicians expect that the development of practice
under the direct supervision of a physician. Direct           parameters and outcome studies will profoundly
supervision means that the physician is in close physical     influence the practice of medicine. Practice parameter
proximity to the EDX laboratory while testing is              documents, however, may contain hierarchical decision
underway, is immediately available to provide the             trees that recommend modification of the planned EDX
trained individual with assistance and direction, and is      testing during the performance of the study in response
responsible for selecting the appropriate NCSs to be          to the information obtained as the study proceeds. Such a
performed.                                                    dynamic study design does not readily lend itself to a
5. The needle EMG examination must be performed by a          reductionistic bottom-line approach to the number of
physician specially trained in EDX medicine, as these         EDX studies allowed to be reimbursed per diagnosis.
tests are simultaneously performed and interpreted. The       The AANEM will utilize appropriate practice guidelines
EDX laboratory must have the ability to perform needle        to update this policy.
EMG. NCSs should not be performed without needle
EMG except in unique circumstances. EMG and NCSs              The AANEM will provide additional input in the future
should be performed together in the same EDX                  to help organizations establish medically appropriate
evaluation when possible.                                     practice guidelines for EDX medicine from which new
6. It is appropriate for only 1 attending physician to        and improved coding and reimbursement policies could
perform or supervise all of the components of the EDX         be developed.
testing (e.g., history taking, physical evaluation,           Approved by the American Association of Neuromuscular &
                                                              Electrodiagnostic
supervision and/or performance of the EDX test, and           Medicine: September 1997; updated 1998, 1999, 2000, 2001, 2002, and 2004.
interpretation) for a given patient and for all the testing   Endorsed by the American Academy of Neurology: February 1998, February
to occur on the same date of service. The reporting of        2002, and June 2004.
                                                              Endorsed by the American Academy of Physical Medicine & Rehabilitation:
NCS and needle EMG study results should be integrated         June 1998, March 2002, and June 2004.
into a unifying diagnostic impression.
7. In contrast, dissociation of NCS and needle EMG
results into separate reports is inappropriate unless
specifically explained by the physician. Performance
and/or interpretation of NCSs separately from that of the
needle EMG component of the test should clearly be the
exception (e.g. when testing an acute nerve injury) rather
than an established practice pattern for a given
practitioner.

Conclusion
Well written reimbursement policies will positively
impact patient care. On the other hand, poorly written
policies may lead to diagnostic judgments based on
inadequate information. The quality of patient care will

                                                                                                                                   14
    Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 356 of 475 PageID #:
                                            6750
Codes 95900 and 95903 involve the following      F. Tibial nerve
nerves:                                          1. Tibial motor nerve, inferior calcaneal
I. Upper Extremity/Cervical Plexus/Brachial Plexus      branch, to the abductor digiti minimi
Motor Nerves                                            2. Tibial motor nerve, medial plantar branch, to
A. Axillary motor nerve to the deltoid                  the abductor hallucis
B. Long thoracic motor nerve to the serratus anterior   3. Tibial motor nerve, lateral plantar branch, to
C. Median nerve                                         the flexor digiti minimi brevis
1. Median motor nerve to the abductor pollicis          G. Other
brevis
2. Median motor nerve, anterior interosseou             II. Cranial Nerves and Trunk
branch, to the flexor pollicis longus                   A. Cranial nerve VII (facial motor nerve)
3 Median motor nerve, anterior interosseous             1. Facial nerve to the frontalis
branch, to the pronator quadratus                       2 Facial nerve to the nasalis
4. Median motor nerve to the first lumbrical            3. Facial nerve to the orbicularis oculi
5. Median motor nerve to the second lumbrical           4. Facial nerve to the orbicularis oris
D. Musculocutaneous motor nerve to the biceps           B. Cranial nerve XI (spinal accessory motor nerve)
brachii                                                 C. Cranial nerve XII (hypoglossal motor nerve)
E. Radial nerve                                         D. Intercostal motor nerve
1. Radial motor nerve to the extensor carpi             E. Phrenic motor nerve to the diaphragm
ulnaris                                                 F. Recurrent laryngeal nerve
2. Radial motor nerve to the extensor digitorum         G. Other
communis
3. Radial motor nerve to the extensor indicis           IV. Nerve Roots
proprius                                                A Cervical nerve root stimulation
4. Radial motor nerve to the brachioradialis            1. Cervical level 5 (C5)
F. Suprascapular nerve                                  2. Cervical level 6 (C6)
1. Suprascapular motor nerve to the                     3. Cervical level 7 (C7)
supraspinatus                                           4. Cervical level 8 (C8)
2. Suprascapular motor nerve to the infraspinatus       B. Thoracic nerve root stimulation
G. Thoracodorsal motor nerve to the latissimus          1. Thoracic level 1 (T1)
dorsi                                                   2. Thoracic level 2 (T2)
H. Ulnar nerve                                          3. Thoracic level 3 (T3)
1. Ulnar motor nerve to the abductor digiti minimi      4. Thoracic level 4 (T4)
2. Ulnar motor nerve to the palmar interosseous         5. Thoracic level 5 (T5)
3. Ulnar motor nerve to the first dorsal                6. Thoracic level 6 (T6)
interosseous                                            7. Thoracic level 7 (T7)
4. Ulnar motor nerve to the flexor carpi ulnaris        8. Thoracic level 8 (T8)
I. Other                                                9. Thoracic level 9 (T9)
                                                        10. Thoracic level 10 (T10)
II. Lower Extremity Motor Nerves                        11. Thoracic level 11 (T11)
A. Femoral motor nerve to the quadriceps                12. Thoracic level 12 (T12)
1. Femoral motor nerve to vastus medialis
2. Femoral motor nerve to vastus lateralis              List of Nerves with Added Specificity
3. Femoral motor nerve to vastus intermedialis          Appendix A
4. Femoral motor nerve to rectus femoris.               C. Lumbar nerve root stimulation
B. Iloinguinal motor nerve                              1. Lumbar level 1 (L1)
C. Peroneal nerve                                       2. Lumbar level 2 (L2)
1. Peroneal motor nerve to the extensor digitorum       3. Lumbar level 3 (L3)
brevis                                                  4. Lumbar level 4 (L4)
2. Peroneal motor nerve to the peroneus brevis          5. Lumbar level 5 (L5)
3. Peroneal motor nerve to the peroneus longus          D. Sacral nerve root stimulation
4. Peroneal motor nerve to the tibialis anterior        1. Sacral level 1 (S1)
D. Plantar motor nerve                                  2. Sacral level 2 (S2)
E. Sciatic nerve                                        3. Sacral level 3 (S3)
                                                                                                             15
     Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 357 of 475 PageID #:
                                          6751
4. Sacral level 4 (S4)                                B. Greater auricular nerve
                                                      C. Opthalmic branch of the trigeminal nerve
                                                      D. Pudendul sensory nerve
                                                      E. Suprascapular sensory nerves
Code 95904 involves the following nerves:             F. Other
I. Upper Extremity Sensory and Mixed Nerves
A. Lateral antebrachial cutaneous sensory nerve       *This list has also been published in the American Medical
                                                      Association’s CPT® Codebook.
B Medial antebrachial cutaneous sensory nerve
C. Medial brachial cutaneous sensory nerve
D. Median nerve
1. Median sensory nerve to the 1st digit
2. Median sensory nerve to the 2nd digit
3. Median sensory nerve to the 3rd digit
4. Median sensory nerve to the 4th digit
5. Median palmar cutaneous sensory nerve
6. Median palmar mixed nerve
E. Posterior antebrachial cutaneous sensory nerve
F. Radial sensory nerve
1. Radial sensory nerve to the base of the
thumb
2. Radial sensory nerve to digit 1
G. Ulnar nerve
1. Ulnar dorsal cutaneous sensory nerve
2. Ulnar sensory nerve to the 4th digit
3. Ulnar sensory nerve to the 5th digit
4. Ulnar palmar mixed nerve
H. Intercostal sensory nerve
I Other

II. Lower Extremity Sensory and Mixed Nerves
A. Lateral femoral cutaneous sensory nerve
B. Medial calcaneal sensory nerve
C. Medial femoral cutaneous sensory nerve
D. Peroneal nerve
1. Deep peroneal sensory nerve
2. Superficial peroneal sensory nerve, medial
dorsal cutaneous branch
3. Superficial peroneal sensory nerve, intermediate
dorsal cutaneous branch
E. Posterior femoral cutaneous sensory nerve
F. Saphenous nerve
1. Saphenous sensory nerve (distal technique)
2. Saphenous sensory nerve (proximal technique)
G. Sural nerve
1. Sural sensory nerve, lateral dorsal cutaneous
branch
2. Sural sensory nerve
H. Tibial sensory nerve (digital nerve to toe 1)
I. Tibial sensory nerve (medial plantar nerve)
J. Tibial sensory nerve (lateral plantar nerve)
K. Other

III. Head and Trunk Sensory Nerves
A. Dorsal nerve of the penis
                                                                                                             16
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 358 of 475 PageID #:
                                     6752



   CHAPTER 5
   SOMATOSENSORY EVOKED POTENTIALS: CLINICAL USES


   Introduction..............................................................................................................................S111
   Brain and Brainstem ...............................................................................................................S111
      Multiple Sclerosis ...............................................................................................................S111
      Other Diseases of Myelin ..................................................................................................S112
      Hereditary System Degenerations....................................................................................S112
      Myoclonus...........................................................................................................................S112
      Coma ...................................................................................................................................S112
      Intraoperative Indications................................................................................................S112
   Spinal Cord...............................................................................................................................S112
      Spinal Cord Trauma..........................................................................................................S112
      Subacute Combined Degeneration...................................................................................S113
      Cervical Spondylosis and Myelopathy ............................................................................S113
      Syringomyelia.....................................................................................................................S113
      Hereditary Spastic Paraplegia..........................................................................................S113
      Metabolic Disorders ...........................................................................................................S113
      Transverse Myelitis and Multiple Sclerosis....................................................................S113
      Vascular Lesions ................................................................................................................S113
      Spinal Cord Tumors ..........................................................................................................S113
      Myelomeningocele..............................................................................................................S113
      Tethered Cord Syndrome..................................................................................................S113
      Spinal Cord Monitoring ....................................................................................................S113
   Ventral Rootlets and Roots.....................................................................................................S114
      Lumbosacral Root (Rootlet) Disease: Radiculopathy and Lumbar Stenosis .............S114
      Thoracic Root Disease .......................................................................................................S114
      Cervical Root Diseases.......................................................................................................S114
   Peripheral Nervous System.....................................................................................................S114
      Peripheral Neuropathy ......................................................................................................S114
      Focal Neuropathy...............................................................................................................S115
      Plexopathy ..........................................................................................................................S115
      Surgical Neuromonitoring ................................................................................................S115
   Conclusion ................................................................................................................................S115
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 359 of 475 PageID #:
                                     6753
                                                                                        Muscle Nerve 22: Supplement 8: S111-S118, 1999



                                                                   CHAPTER 5

                                    SOMATOSENSORY EVOKED POTENTIALS:
                                             CLINICAL USES

   INTRODUCTION                                                           SEPs are often helpful in localizing the anatomic site of
                                                                          somatosensory pathway lesions. SEPs may be used to
   Evoked potentials (EPs) are time-locked responses of the               identify impaired conduction caused by axonal loss
   nervous system to external stimuli. Somatosensory                      (which may result in a reduced amplitude or absent
   evoked potentials (SEPs) are one type of EP, which are                 response) and/or demyelination (which may produce
   generated by stimulation of afferent peripheral nerve                  prolonged or absent waveforms).
   fibers elicited by electrical, tactile, or other stimuli.
   Following either mixed nerve or sensory nerve stimu-                   SEP abnormalities are not disease specific, but can indi-
   lation, SEPs can be recorded over more proximal                        cate afferent conduction impairments associated with
   portions of the peripheral and central nervous system                  certain disorders. SEPs are useful in identifying clinically
   including peripheral nerves, spinal cord, and/or brain. By             inapparent abnormalities and lesions causing only vague
   stimulating the skin in various dermatomal areas, an SEP               or equivocal signs or symptoms, and offer a noninvasive,
   may also be recorded (dermatomal SEP or DSEP).                         often quantifiable, method of assessing known lesions.
                                                                          SEPs may also be useful in certain conditions in which
   “Short-latency” SEP refers to that portion of the                      the diagnosis is uncertain, by indicating involvement of
   waveform of an SEP normally occurring within 25 ms                     central somatosensory pathways, as well as suggesting
   after stimulation of upper limb nerves, 40 ms after stimu-             the type of involvement (e.g., demyelination).
   lation of the peroneal nerve, or 50 ms after stimulation of
   the tibial nerve. “Long-latency” SEP refers to that portion            In addition, SEPs are useful in confirming nonorganic
   of the waveform recorded after 100 ms following                        sensory loss. In such cases, SEPs generated from stimu-
   stimulation; “mid-latency” SEP refers to the portion of                lation of virtually any “numb” area may be compared to
   the waveforms occurring between those 2 time periods.1                 recordings obtained from asymptomatic contralateral
                                                                          stimulation.
   SEPs may be useful in studying disorders of the brain
   and brainstem, spinal cord, dorsal roots, and peripheral
   nerves. The exact sites of stimulation, and the number of
   nerves/roots tested is dependent upon the clinical                     BRAIN AND BRAINSTEM
   problem presented and the information desired. When
   possible, recordings should be made from peripheral                    SEP abnormalities may occur in conditions impairing the
   nerves and over the spinal cord, as well as from the scalp.            somatosensory pathways in the brain and brainstem,
   In order to identify the best cortical waveform, multiple              including both diffuse and focal disorders. Some of the
   scalp montages are frequently required. In most cases,                 conditions in which SEP testing provides useful clinical
   bilateral recordings are appropriate. At times, special                information are discussed below.
   montages may be required.

                                                                          Multiple Sclerosis
   Developed by the American Association of Electrodiagnostic
   Medicine’s (AAEM) Somatosensory Evoked Potentials Subcom-              SEP abnormalities, reflecting pathology in the brain or
   mittee: Chair: George H. Kraft, MD, MS; Members: Michael J.            spinal cord, are present in up to 90% of patients with
   Aminoff, MD, FRCP; Ernest M. Baran, MD; William J. Litchy, MD;
   and Walter C. Stolov, MD.                                              definite multiple sclerosis (MS) and in approximately
                                                                          50% of MS patients without current sensory signs or
   The AAEM would also like to acknowledge the help of the following:     symptoms.10 Lower limb (e.g., tibial) SEPs are more
   Andrew A. Eisen, MD; William W. Campbell, MD, MSHA; and                likely to be abnormal than upper limb (e.g., median)
   Kevin R. Nelson, MD.
                                                                          SEPs.81 However, both upper and lower limb SEP testing
   Key Words: evoked potentials • intraoperative • spinal cord •          are often indicated because patients may demonstrate
   neuropathy • plexopathy                                                abnormalities in only one of these regions.




                                                                                          Muscle & Nerve Supplement 8 1999 S111
 Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 360 of 475 PageID #:
                                      6754
Somatosensory Evoked Potentials: Clinical Uses


The most frequently observed SEP change in MS is the          Bilateral SEPs may provide prognostic information in
prolongation of central latencies. Amplitude reductions       patients with severe cerebral injury resulting in
or absence of responses may also be seen. SEP abnor-          coma.6,17,27,39,60 Following severe cerebral injury, absence
malities in MS are sometimes detected only in montages        of both right and left cortical response to median nerve
that selectively record subcortically generated potentials,   stimulation is a dependably poor prognostic sign.
which are more easily recorded following median nerve         Patients in whom there is unilateral preservation of the
stimulation than posterior tibial nerve stimulation.          initial cortical response, however, may still have
                                                              functional recovery.32

Other Diseases of Myelin
                                                              Intraoperative Indications
Other diseases affecting myelin, such as adrenoleukodys-
trophy,29 adrenomyeloneuropathy,92 metachromatic leuko-       SEPs can be used to localize the Rolandic fissure,
dystrophy,90 and Pelizaeus-Merzbacher disease18 also          facilitating intraoperative identification of the sensory
produce SEP abnormalities. In adrenoleukodystrophy            and motor cortices. This is important clinically in order
and adrenomyeloneuropathy, SEPs may be abnormal in            to avoid excision of the motor cortex, which would be
asymptomatic heterozygotes.                                   likely to produce clinical deficits.58,59 Similarly, the primary
                                                              sensory cortex within the interhemispheric fissure may
                                                              be identified using cortical SEPs following posterior
Hereditary System Degenerations                               tibial nerve stimulation. SEPs are also used in some
                                                              medical centers to monitor for cerebral ischemia during
Many patients with Friedreich’s ataxia have abnormal          vascular surgery or surgery following aneurysmal
SEPs, demonstrating delayed central conduction or absent      subarachnoid hemorrhage.28,37,53,63,79,87 In addition, SEPs
short-latency scalp responses.42 Similar abnormalities are    can be used for functional localization of the thalamus
found in patients with disorders such as hereditary           prior to thalamotomy.
cerebellar ataxias and hereditary spastic paraparesis.65


Myoclonus                                                     SPINAL CORD

SEPs are useful in classifying the type or origin of          In many of the disorders affecting the ascending path-
myoclonus. Abnormally high amplitude SEPs, reflecting         ways of the spinal cord (e.g., MS), abnormal findings
enhanced cortical excitability, have been reported in         may be recorded over the spinal cord. Where possible, it
patients with cortical myoclonus.34 These findings are        is useful to record ascending potentials at appropriate
observed in progressive myoclonic epilepsy, late infantile    standardized sites over the spinal cord, as well as over the
ceroid lipofuscinosis, and in some patients with              somatosensory cortex. This is technically more feasible
photosensitive epilepsy.45                                    in children or young people than in older persons, and in
                                                              slender persons than in obese persons. Spinal recordings
                                                              can be obtained with mixed nerve or sensory nerve
Coma                                                          stimulation, but not with dermatomal stimulation.

EPs are useful in evaluating comatose patients in whom
the scope of neurological examination is often limited or     Spinal Cord Trauma
pharmacologic paralysis is confounding. Although they
are sensitive to lesions impinging on the afferent sensory    The scalp SEP is absent in complete spinal cord injuries
pathways, mixed nerve SEPs are affected only minimally        when stimulating a nerve below the level of injury, while
by the patient’s level of arousal. SEP abnormalities in the   the SEP is normal or shows a variety of abnormalities in
comatose patient can, therefore, be interpreted as            incomplete spinal cord injury.70,74 Segmental SEPs have
reflecting specific lesions affecting neural pathways         been used to localize sensory levels in traumatic cervical
independent of the comatose state, per se. Caution should     spinal cord injury.57 SEPs have also been shown to have
be exercised when interpreting SEPs in patients on            prognostic value in functional outcome of acute spinal
neurosuppressive medications.                                 cord injury.41,55,103




S112 Guidelines in Electrodiagnostic Medicine
©1999 American Association of Electrodiagnostic Medicine
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 361 of 475 PageID #:
                                     6755
                                                                     Somatosensory Evoked Potentials: Clinical Uses


   Subacute Combined Degeneration                               Vascular Lesions

   Short- and mid-latency SEP abnormalities have been           SEPs have been used to help clarify deficits in patients
   found in upper- and lower-limb stimulation in patients       with vascular spinal cord lesions and arteriovenous
   with vitamin B12 deficiency.26,51 EP delays generally        malformations.80 Abnormalities typically consist of low
   correlate with the degree of neurological dysfunction,       amplitude or absent responses, rather than prolonged
   although some abnormalities may be present without           latencies.49
   clinical evidence of involvement.

                                                                Spinal Cord Tumors
   Cervical Spondylosis and Myelopathy
                                                                SEPs have been used for assessment of spinal cord
   Upper- and lower-limb SEPs may be helpful in assessing       tumors to determine the impairments in the various
   cervical spondylosis when spinal cord compression is         physiologic pathways. In addition, DSEP studies can
   present.100 SEPs appear to be more sensitive to sensory      help establish the boundaries of physiological unaffected
   pathway involvement than clinical sensory testing in         neural tissue; this assists in surgical management.
   myelopathy; however, the correlation of SEPs with
   radiographic data may be poor.101 Additional montages
   may be required to obtain the most information about         Myelomeningocele
   cervical spondylotic myelopathy.71
                                                                SEPs have been found useful in patients with
                                                                myelomeningocele by providing information about
   Syringomyelia                                                physiologic and functional deficits.77

   SEPs are useful in evaluating the effect of compression
   of the posterior columns in syringomyelia.7 Segmental        Tethered Cord Syndrome
   (i.e., dermatomal [DSEP]) testing may be useful to help
   delineate the neurophysiologic boundaries of the syrinx.     Posterior tibial SEPs have been shown to be sensitive
                                                                indicators of neurological impairment in children and
                                                                young adults with tethered cord syndrome.98 Abnor-
   Hereditary Spastic Paraplegia                                malities in lumbar spine EPs, delayed or reduced
                                                                amplitude scalp responses, and/or delays in central
   Abnormal cervical SEPs to median nerve stimulation in        conduction have been documented.75 The severity of the
   hereditary spastic paraplegia with normal peripheral         SEP responses correlates with the severity of both
   nerve conduction have been reported.91 These findings        clinical and intraoperative findings. Changes in pre-
   indicate selective degeneration of the centripetal proc-     operative versus postoperative SEPs correlate with
   esses derived from the dorsal root ganglion cells.           functional outcome after untethering.


   Metabolic Disorders                                          Spinal Cord Monitoring

   SEP abnormalities have been shown to be helpful in           In many medical centers, SEP monitoring during spinal
   assessing peripheral and central sensory fibers in chronic   surgery is the standard of practice. The purpose is to warn
   renal failure73 and in juvenile diabetes.13                  of physiologic compromise of the spinal cord or dorsal
                                                                nerve roots in an anesthetized patient during scoliosis
                                                                correction, fracture reduction surgery, or other
   Transverse Myelitis and Multiple Sclerosis                   procedures which might injure neural tissue. Change in
                                                                waveforms is more reliable when recorded over the cord
   Spinal cord lesions may produce conduction slowing or        than over the scalp. The most commonly monitored
   block. SEPs elicited by stimulation below the level of the   procedures include surgery for scoliosis and surgery
   lesions can have prolonged latencies, low amplitudes, or     following spinal trauma (e.g., stabilization after cervical
   absent responses.44,80 Lower-limb SEPs have a higher         fracture).16,20,56,66 Intraoperative monitoring is not of
   yield for detecting abnormalities in MS81 (see previous      proven benefit for routine lumbar or cervical
   section: Brain and Brainstem).                               laminectomy or fusion.


                                                                                Muscle & Nerve Supplement 8 1999 S113
  Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 362 of 475 PageID #:
                                       6756
Somatosensory Evoked Potentials: Clinical Uses


VENTRAL ROOTLETS AND ROOTS                                                    no data are available for their use in thoracic root
                                                                              disorders. Therefore, DSEP studies for the evaluation of
SEP and DSEP techniques are still under evaluation for                        thoracic root disease must be considered investigational
the study of root disease. In some limited situations, they                   at this time.
can be useful in studying disorders peripheral to the
spinal cord. Although initial evaluations of nerve root
dysfunction were conducted using mixed nerve and                              Cervical Root Diseases
sensory nerve SEP techniques, they were often not useful
because they are never single root pathways.25 More                           Although the few studies of DSEP testing for cervical
recent studies have indicated that sensory nerve SEPs                         root disease report sensitivities in the range of 65% to
and single root DSEPs may provide useful information                          85%, specificities are poor. There is still controversy
about rootlet and root dysfunction.83,84,97 Since cutaneous                   about whether or not they provide more useful
afferent fibers are smaller in diameter (and therefore                        information than does the clinical evaluation and needle
conduct more slowly) than the 1A afferent fibers stimu-                       EMG examination.14,54,78,89 Further research is needed to
lated in standard mixed nerve SEPs, specific reference                        determine their clinical value.
data are required to analyze the values obtained. Sensory
nerve SEP and DSEP latencies are longer than mixed
nerve SEP latencies obtained over the same distance.69,83
                                                                              PERIPHERAL NERVOUS SYSTEM
DSEPs have been used to evaluate acute radicu-
lopathies.3,4,14,21,24,33,46,47,54,57,61,72,76,78,83,89 Generally speaking,   SEPs can be especially useful in assessing the peripheral
these studies indicate that the yield obtained from DSEPs                     nerves when severe peripheral nerve disease is present
for acute radiculopathies in an otherwise healthy back is                     and nerve conduction study (NCS) techniques are
low compared to information obtained from the neuro-                          inadequate, or when the afferent nerves to be studied
logical examination, needle electromyography (EMG)                            present insurmountable technical difficulties.2
and H-reflex studies.

                                                                              Peripheral Neuropathy
Lumbosacral Root (Rootlet) Disease:
Radiculopathy and Lumbar Stenosis                                             In generalized peripheral neuropathies, SEPs have been
                                                                              useful in measuring the afferent fiber conduction velocity
SEPs and DSEPs are generally not useful in the                                of proximal segments and the presence of central
evaluation of acute radiculopathies, offering no more                         responses when the peripheral responses were absent or
information than can be obtained by a careful clinical and                    low. SEPs have been used to evaluate a variety of
needle electromyographic evaluation. For this reason,                         peripheral nerve disorders, including hereditary
DSEP studies for acute lumbosacral radiculopathy are                          neuropathies,8,12 diabetic neuropathy, 9,64,102 inflammatory
considered investigational at this time. In the assessment                    polyradiculoneuropathies,30,67,68,95 infectious disorders,62
of chronic, multi-level multiple rootlet disease, such as                     and toxic neuropathies.50 The value of SEPs for diag-
that associated with lumbosacral spinal stenosis (LSSS)                       nostic purposes in peripheral nerve disease, particularly
resulting in chronic compression of relatively long                           acute inflammatory demyelinating polyradiculoneuropathy
segments of dorsal rootlets, there is a greater physiologic                   (AIDP), is not yet established; some reports suggest they
rationale for expecting abnormal DSEPs.47,84,86,93                            are valuable, if the results of conventional electrodiag-
Preliminary data suggest that DSEPs and sensory nerve                         nostic medicine (EDX) testing methods are normal.30,67,95
SEPs may be useful in defining the neurophysiologic
deficits of LSSS and, therefore, potentially may be useful                    In addition, SEPs may be useful in peripheral neurop-
to direct further evaluation and treatment.84,97 Level-by-                    athies with unobtainable peripheral sensory responses. In
level waveforms may be absent, prolonged, and/or                              such circumstances, they may be the only means of
reduced in amplitude.                                                         obtaining information about the conduction velocity of
                                                                              peripheral afferent fibers. SEPs may also be helpful in
                                                                              the presence of focal lesions, or when it may be
Thoracic Root Disease                                                         important to know if there are both central and peripheral
                                                                              abnormalities.
While DSEPs may be used to evaluate chronic com-
pressive syndromes at the lumbar and sacral root levels,


S114 Guidelines in Electrodiagnostic Medicine
©1999 American Association of Electrodiagnostic Medicine
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 363 of 475 PageID #:
                                     6757
                                                                            Somatosensory Evoked Potentials: Clinical Uses


   Focal Neuropathy                                                  CONCLUSION
   Focal nerve lesions,23,40 including entrapment neuropathies,      This summary of the various uses of SEPs is meant to
   have been studied using SEPs. Carpal tunnel syndrome,             outline the useful indications for these procedures. It is
   lateral femoral cutaneous neuropathy,52 medial and lateral        neither meant to serve as an exclusive indicator of
   plantar neuropathy,22 saphenous neuropathy,94 intercostal         recommended uses, nor as a comprehensive source of
   neuropathy,19 and trigeminal neuropathy85 are examples            references. New research is constantly being conducted
   of focal nerve lesions that have been evaluated. These            in this area and, as it is evaluated, indications may
   reports have not provided convincing evidence that SEPs           change. The physician is therefore urged to closely
   provide information that cannot be better obtained with           follow developments in this rapidly changing field.
   conventional NCS techniques.


   Plexopathy
                                                                        DISCLAIMER
   Several studies have reported using SEPs to evaluate                 The review was undertaken by the AAEM at the
   brachial plexopathy.5,15 In patients with idiopathic                 request of members and third parties. This report
   brachial plexopathy, there appears to be little advantage            is provided as an educational service of the
   over conventional EDX techniques (needle EMG and                     AAEM. It is based on an assessment of the
   NCS) for diagnosis or localization. In traumatic plex-               current scientific and clinical information. It is
   opathies,35,36 however, SEPs may be useful for detecting             not intended to include all possible methods of
   superimposed root avulsion by identifying a pattern of               care of a particular clinical problem, or all
   preserved peripheral nerve action potentials and absent              legitimate criteria for choosing to use a specific
   SEPs. SEPs have also been used to evaluate patients with             procedure. Neither is it intended to exclude any
   neurogenic and nonneurogenic thoracic outlet syn-                    reasonable alternative methodologies. The
   drome.11,31,88,96,99 In general, SEPs do not provide additional      AAEM recognizes that specific patient care
   information beyond that obtained from needle EMG and                 decisions are the prerogative of the patient and
   NCSs.                                                                his/her physician and are based on all of the
                                                                        circumstances involved. This statement was not
                                                                        written with the intent that it be used as a basis
   Surgical Neuromonitoring                                             for reimbursement decisions.

   Evidence of the utility of SEPs for monitoring the
   integrity of the peripheral nervous system during surgery
   is insufficient. Nevertheless, SEP techniques are useful
   for evaluating the integrity of very proximal peripheral          Approved by the American Association
   nerve lesions where peripheral nerve recording methods            of Electrodiagnostic Medicine: March 5, 1997.
   may not be possible. In such cases, intrafield stimulation
   with SEP recording is essential for establishing whether
   continuity of afferent fibers is present through ques-            REFERENCES
   tionable regions of the peripheral nervous system.48,56,82
   The sciatic nerve can be stimulated during hip surgery              1.   AAEE: Glossary of terms in clinical electromyography.
   with SEP recording. This technique may be useful where                   Muscle Nerve 1987; 10:G12, G18.
                                                                       2.   Aminoff MJ: Use of somatosensory evoked potentials to
   peripheral nerve recordings are not feasible.56                          evaluate the peripheral nervous system. J Clin Neurophysiol
                                                                            1987; 4:135-144.
   Intraoperative monitoring of the brachial and lumbo-                3.   Aminoff MJ, Goodin DS, Barbaro NM: Dermatomal
                                                                            somatosensory evoked potentials in unilateral lumbosacral
   sacral plexus may be valuable. By stimulation of                         radiculopathy. Ann Neurol 1985; 17:171-182.
   individual components of the plexus, it may be possible             4.   Aminoff MJ, Goodin DS, Barbaro NM: Electrophysiologic
   to determine the roots that are in continuity with the                   evaluation of lumbosacral radiculopathies: Electro-
                                                                            myography, late responses, and somatosensory evoked
   spinal cord.35,38,43                                                     potentials. Neurology 1985; 35:1514-1518.
                                                                       5.   Aminoff MJ, Olney RK, Parry GJ, Raskin NH: Relative utility
                                                                            of different electrophysiologic techniques in the evaluation of
                                                                            the brachial plexus. Neurology 1988; 38:546-555.




                                                                                       Muscle & Nerve Supplement 8 1999 S115
 Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 364 of 475 PageID #:
                                      6758
Somatosensory Evoked Potentials: Clinical Uses


  6.   Anderson D, Bundlie S, Rockswold G: Multimodality evoked          29.   Garg B, Markand O, Demyer W, Warren C: Evoked response
       potentials in closed head trauma. Arch Neurol 1984; 41:369-             studies in patient with adrenoleukodystrophy and
       374.                                                                    heterozygous relatives. Arch Neurol 1983; 40:356-359.
  7.   Anderson NE, Frith RW, Synek VM: Somatosensory evoked             30.   Gilmore RL, Nelson KR: SSEP and F-wave studies in acute
       potentials in syringomyelia. J Neurol Neurosurg Psychiatry              inflammatory demyelinating polyradiculoneuropathy. Muscle
       1986; 49:1407-1410.                                                     Nerve 1989; 12:538-543.
  8.   Aramideh M, Hoogendijk JE, Aalfs CM, Posthumus-Meyjes             31.   Glover JL, Worth RM, Bendick PJ: Evoked responses in the
       FE, DeVisser J, Ongerboeer de Visser BW: Somatosensory                  diagnosis of the thoracic outlet syndrome. Surgery 1981;
       evoked potentials, sensory nerve potentials and sensory nerve           89:86-93.
       conduction in hereditary motor and sensory neuropathy type I.     32.   Goldie W: Brainstem auditory and short latency somato-
       J Neurol 1992; 239:277-283.                                             sensory evoked responses in brain death. Neurology 1981;
  9.   Bartholomi L, Leili S, Negrin P: Somatosensory evoked                   31:248-256.
       potentials in diabetes type I. Electromyogr Clin Neurophysiol     33.   Green J, Gildemeister R, Hazelwood C: Dermatomally
       1991; 31:43-46.                                                         stimulated somatosensory cerebral evoked potentials in the
 10.   Chiappa K: Short-latency somatosensory evoked potentials:               clinical diagnosis of lumbar disc disease. Clin Electro-
       Interpretation, in Chiappa K (ed): Evoked Potentials in                 encephalogr 1983; 14:152-160.
       Clinical Medicine. New York, Raven Press, 1990, pp 400-407.       34.   Hallett M, Chadwick D, Marsden C: Cortical reflex
 11.   Chodroff G, Lee DJ, Honet JC: Dynamic approach in the                   myoclonus. Neurology 1979; 29:1107-1125.
       diagnosis of thoracic outlet syndrome using somatosensory         35.   Hallikainen H, Partenen J, Mervaala E: The importance of
       evoked responses. Arch Phys Med Rehabil 1985; 66:3-6.                   neurophysiologic evaluation of plexus brachial injury. Electro-
 12.   Cosi V, Lombardi M, Zandrini C, Gerosa E, Callieco R:                   myogr Clin Neurophysiol 1993; 33:67-71.
       Somatosensory evoked potentials in Charcot-Marie-Tooth            36.   Hashimoto T, Mitomo M, Hirabuki N, Miura T, Kawai R,
       disease. Neurophysiol Clin 1989; 19:359-365.                            Nakamura H, Kawai H, Oho K, Kozuka T: Nerve root avulsion
 13.   Cracco JB, Castells S, Mark E: Spinal somatosensory evoked              of birth palsy: Comparison of myelography with CT
       potentials in juvenile diabetes. Ann Neurol 1984; 15:55-58.             myelography and somatosensory evoked potential. Radiology
 14.   D-Alpa F, Sallemi G, Triffiletti L: Cervical SEPs from                  1991; 178:841-845.
       radicular (digital) upper limb nerves stimulation. Acta Neurol    37.   Haupt W, Horsch S: Evoked potential monitoring in carotid
       1986; 8:602-609.                                                        surgery. A review of 994 cases. Neurology 1992; 42:335-383.
 15.   Date ES, Rappaport M, Ortega HR: Dermatomal somato-               38.   Hickey C, Gugiono LD, Aglio LS, Mark JB, Son SL, Maddi R:
       sensory evoked potentials in brachial plexus injuries. Clin             Intraoperative somatosensory evoked potential monitoring
       Electroencephalogr 1991; 22:236-249.                                    predicts peripheral nerve injury during cardiac surgery.
 16.   Dawson EG, Sherman JE, Kanim LE, Nuwer MR: Spinal cord                  Anesthesiology 1993; 78:29-35.
       monitoring. Results of the Scoliosis Research Society and the     39.   Hume A, Cant B: Central somatosensory conduction after head
       European Spinal Deformity Society Survey. Spine 1991;                   trauma. Ann Neurol 1981; 10:411.
       16:S361-S364.                                                     40.   Ito J, Yamao S, Kameeyama M: Analysis of somatosensory
 17.   De Weerd A, Groeneveld C: The use of evoked potentials in               evoked potentials in peroneal palsy. Acta Neurol Scand 1987;
       the management of patients with severe cerebral trauma. Acta            75:385-390.
       Neurol Scand 1985; 72:489-494.                                    41.   Jacobs S, Sarlo F, Baran E, Herbison G, Ditunno J: Extensor
 18.   DeMeirleir L, Taylor M, Logan W: Multimodal evoked                      carpi radialis recovery predicted by qualitative SEP and
       potential studies in leukodystrophies in children. Can J Neurol         clinical examination in quadriplegia. Arch Phys Med Rehabil
       Sci 1988; 15:26-31.                                                     1992; 73:790-793.
 19.   Dreyfuss P, Dumitru D, Prewitt-Buchanan L: Intercostal            42.   Jones P, Carroll W, Halliday A: Peripheral and central
       somatosensory evoked potentials. A new technique. Am J Phys             somatosensory nerve conduction in Charcot-Marie-Tooth
       Med Rehabil 1993; 72:144-150.                                           disease and comparison with Friedreich’s Ataxia. J Neurol Sci
 20.   Ducker TB, Brown RH: Neurophysiology and Standards of                   1983; 61:135-146.
       Spinal Cord Monitoring. New York, Springer-Verlag, 1988.          43.   Jones SJ: Diagnostic and prognostic value of somatosensory
 21.   Dumitru D, Dreyfuss P: Dermatomal/segmental somato-                     evoked potentials in lesions of peripheral nerve and spinal
       sensory evoked potential evaluation of L5/S1 unilateral/                cord. Electroencephalogr Clin Neurophysiol 1987; 39:297-
       unilevel radiculopathies. Muscle Nerve 1996; 19:442-449.                301.
 22.   Dumitru D, Kalantri A, Dierschke B: Somatosensory evoked          44.   Jorg J, Dullberg W, Koeppen S: Diagnostic value of segmental
       potentials of the medial and lateral plantar and calcaneal              somatosensory evoked potentials in cases with chronic
       nerves. Muscle Nerve 1991; 14:665-671.                                  progressive para- or tetraspastic syndromes, in Dourjon J,
 23.   Dumitru D, Maquis S: Posterior femoral cutaneous nerve                  Mauguiere F, Revol M (ed): Clinical Application of Evoked
       neuropathy and somatosensory evoked potentials. Arch Phys               Potentials in Neurology. New York, Raven Press, 1982, pp
       Med Rehabil 1988; 69:44-45.                                             347-358.
 24.   Dvonch V, Scarff T, Bunch WH, Smith D, Boscardin J,               45.   Kakigi R, Shibasaki H: Generator mechanisms of giant
       Lebarge H, Ibrahim K: Dermatomal somatosensory evoked                   somatosensory evoked potentials in cortical reflex myoclonus.
       potentials: Their use in lumbar radiculopathy. Spine 1984;              Brain 1987;110:1359-1375.
       9:291-293.                                                        46.   Katifi HA, Sedgwick EM: Somatosensory evoked potentials
 25.   Eisen AA: AAEE Minimonograph #19: The Somatosensory                     from posterior tibial nerve and lumbosacral dermatomes.
       Evoked Potential. Rochester, Minnesota, American                        Electroencephalogr Clin Neurophysiol 1986; 65:249-259.
       Association of Electromyography and Electrodiagnosis, 1982:       47.   Katifi HA, Sedgwick EM: Evaluation of the dermatomal
       (Renamed American Association of Electrodiagnostic                      somatosensory evoked potentials in the diagnosis of lumbo-
       Medicine.)                                                              sacral root compression. J Neurol 1987; 50:1204-1210.
 26.   Fine EJ, Hallett M: Neurophysiological study of subacute          48.   Kline DG, Hudson AR: Nerve Injuries. Philadelphia, WB
       combined degenertion. J Neurol Sci 1980; 45:331-336.                    Saunders, 1995.
 27.   Frank L, Murgiuele T, Etheridge J Jr: Prediction of chronic       49.   Kraft GH, Janczakowski JJ, Slimp JC: Comparison of MRI
       vegetative state in children using evoked potentials. Neurology         and SEP in patients with MS and stroke. J Clin Neurophysiol
       1985; 35:931-934.                                                       1993; 10(April):243.
 28.   Friedman W, Chadwick G, Venhoeven F, Mahla M, Day A:              50.   Krarup-Hansen A, Fugleholm K, Helweg-Larsen S, Hauge
       Monitoring of somatosensory evoked potentials during surgery            EN, Scmalbruch H, Trojaborg W, Krarup C: Examination of
       for middle cerebral artery aneurysms. Neurosurgery 1991;                distal involvement in cisplatin-induced neuropathy in man. An
       29:83-88.                                                               electrophysiological and histological study with particular


S116 Guidelines in Electrodiagnostic Medicine
©1999 American Association of Electrodiagnostic Medicine
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 365 of 475 PageID #:
                                     6759
                                                                                   Somatosensory Evoked Potentials: Clinical Uses


          reference to touch receptor function. Brain 1993; 116:1017-        72.   Rodriguez AA, Kanis L, Rodriguez AA: Somatosensory
          1041.                                                                    evoked potentials from dermatomal stimulation as an indicator
    51.   Krumholz A, Weiss HD, Goldstein PJ, Harris KC: Evoked                    of L5 and S1 radiculopathy. Arch Phys Med Rehabil 1987;
          responses in vitamin B12 deficiency. Ann Neurol 1981; 9:407-             68:366-368.
          409.                                                               73.   Rossini PM, Treviso M, DiStefano E, DiPaolo B: Nervous
    52.   Lagueny A, Deliac MM, Deliac P, Durandeau A: Diagnostic                  impulse propagation along peripheral and central fibers in
          and prognostic value of electrophysiologic tests in meralgia             patients with chronic renal failure. Electroencephalogr Clin
          paresthetica. Muscle Nerve 1991; 14:51-56.                               Neurophysiol 1983; 56:293-303.
    53.   Lam A, Manninem P, Ferguson G, Natau W: Monitoring                 74.   Rowed DW, McLean JAG, Tator CH: Somatosensory evoked
          electrophysiologic function during carotid endarterectomy.               potentials in acute spinal cord injury: Prognostic value. Surg
          Anesthesiology 1991; 75:15-21.                                           Neurol 1978; 9:203-210.
    54.   Leblhuber F, Reisecker F, Boehm-Jurkovic H: Diagnostic             75.   Roy MW, Gilmore R, Walsh JW: Evaluation of children and
          value of different electrophysiologic tests in cervical disk             young adults with tethered spinal cord syndrome. Utility of
          prolapse. Neurology 1988; 38:1879-1881.                                  spinal and scalp recorded somatosensory evoked potentials.
    55.   Li C, Houlden DA, Rowed DW: Somatosensory evoked                         Surg Neurol 1986; 26:241-248.
          potentials and neurological grades as predictors of outcome in     76.   Scarff TB, Dallmann DE, Toleikis JR: Dermatomal
          acute spinal cord injury. J Neurosurg 1990; 72:600-609.                  somatosensory evoked potentials in the diagnosis of lumbar
    56.   Loftus CM, Traynelis VC: Intraoperative Monitoring                       root entrapment. Surg Forum 1981; 32:489-491.
          Techniques in Neurosurgery. New York, McGraw-Hill Inc,             77.   Scarff TB, Toleikis JR, Bunch WH, Parrish S: Dermatomal
          1994.                                                                    somatosensory evoked potentials in children with myelo-
    57.   Louis AA, Gupta P, Perkash I: Localization of sensory levels             meningocele. Z Kinderchir Grenzgeb 1979; 28:384-387.
          in traumatic quadriplegia by segmental somatosensory evoked        78.   Schimscheimer RJ, Ongerboer de Visser BW, Bour LJ: Digital
          potentials. Electroencephalogr Clin Neurophysiol 1985;                   nerve somatosensory evoked potentials and flexor carpi
          62:313-316.                                                              radialis H reflexes in cervical disc protrusion and involvement
    58.   Lueders H, Dinner D, Lesser R, Morris H: Evoked potentials               of the sixth or seventh cervical root: Relations to clinical and
          in cortical localization. J Clin Neurophysiol 1986; 3:75-84.             myelographic findings. Electroencephalogr Clin Neurophysiol
    59.   Lueders H, Lesser R, Hahn J, Dinner D, Klem G: Cortical                  1988; 70:313-324.
          somatosensory evoked potentials in response to hand                79.   Schramm J, Koht A, Schmidt G, Pechstein V, Taniguichi M,
          stimulation. J Neurosurg 1983; 58:885-894.                               Fahlbusch R: Surgical and electrophysiological observations
    60.   Lutschg J, Pfenninger J, Ludin H: BAEPs and early SEPs in                during clipping of 134 aneurysms with evoked potentials
          neurointensively treated comatose children. Am J Dis Child               monitoring. Neurosurgery 1990; 26:61-70.
          1983; 137:421-426.                                                 80.   Schramm J, Oettle GJ, Pichert T: Clinical application of
    61.   Machida M, Asai T, Sato K, Toriyama S, Yamada T: New                     segmental somatosensory evoked potentials (SEP) -
          approach for diagnosis in herniated lumbosacral disc.                    Experience in patients with non-space occupying lesions, in
          Dermatomal somatosensory evoked potentials (DSEPs). Spine                Barber C (ed): Evoked Potentials. Lancaster, MTP Press, 1980,
          1986; 11:380-384.                                                        pp 455-465.
    62.   Moglia A, Zandrini C, Alfonsi E, Rondanelli EG, Bono G,            81.   Slimp JC, Janczakowski J, Seed MD, Kraft GH: Comparison
          Nappi G: Neurophysiological markers of central and                       of median and posterior tibial nerve somatosensory evoked
          peripheral involvement of the nervous system in HIV                      potentials in ambulatory patients with definite multiple
          infection. Clin Electroencephalogr 1991; 22:193-198.                     sclerosis. Am J Phys Med Rehabil 1990; 69:293-296.
    63.   Momma F, Wang A, Symon L: Effects of temporary arterial            82.   Slimp JC, Kliot M: Electrophysiological monitoring:
          occlusion on somatosensory evoked responses in aneurysm                  Peripheral nerve surgery, in Andrews RJ (ed): Intraoperative
          surgery. Surg Neurol 1987; 27:343-352.                                   Neuroprotection Baltimore, Williams & Wilkins, 1996, pp
    64.   Nakamura R, Noritake M, Hosoda Y, Kamakura K, Nagata N,                  375-392.
          Shibasaki H: Somatosensory conduction delay in central and         83.   Slimp JC, Rubner DE, Snowden ML: Dermatomal somato-
          peripheral nervous system of diabetic patients. Diabetes Care            sensory evoked potentials: Cervical, thoracic, and lumbosacral
          1992; 15:532- 535.                                                       levels. Electroencephalogr Clin Neurophysiol 1992; 84:55-70.
    65.   Nuwer M, Perlman S, Packwood J, Kark R: Evoked potential           84.   Snowden ML, Haselkorn J, Kraft GH, Bronstein A, Slimp J,
          abnormalities in the various inherited ataxias. Ann Neurol               Stolov W: Dermatomal somatosensory evoked potentials in
          1983; 13:20-27.                                                          lumbosacral spinal stenosis. Muscle Nerve 1992; 15:1036-
    66.   Nuwer MR, Daube J, Fischer C, Schramm J, Yingling CD:                    1044.
          Neuromonitoring during surgery. Report of an IFCN                  85.   Stechison MT: The trigeminal evoked potential: Part II,
          Committee. Electroencephalogr Clin Neurophysiol 1993;                    Intraoperative recording of short latency responses.
          87:263-276.                                                              Neurosurgery 1993; 33:639-643.
    67.   Olney RK, Aminoff MJ: Electrodiagnostic features of the            86.   Stolov WC, Turella G, Slimp JC, Bigos SJ. Somatosensory
          Guillain- Barré syndrome: The relative sensitivity of different          evoked potentials (SSEPs) to mixed nerve and dermatomal
          techniques. Neurology 1990; 40:471-475.                                  stimulation and EMG in lumbar spinal stenosis. VII
    68.   Parry GJ, Aminoff MJ: Somatosensory evoked potentials in                 International Congress of Electromyography and Related
          chronic demyelinating peripheral neuropathy. Neurology 1987;             Clinical Neurophysiology Sorrento, Italy, 1987.
          37:313-316.                                                        87.   Symon L, Momma F, Murota T: Assessment of reversible
    69.   Perlik S, Fisher MA, Dushyant VP, Slack C: On the usefulness             cerebral ischaemia in man: Intraoperative monitoring of
          of somatosensory evoked responses for the evaluation of lower            somatosensory evoked response. Acta Neurochir Suppl 1988;
          back pain. Arch Neurol 1986; 43:907-913.                                 42:3-7.
    70.   Perot PL, Vera CL: Scalp-recorded somatosensory evoked             88.   Synek VM: Diagnostic importance of somatosensory evoked
          potentials to stimulation of nerves in the lower extremities and         potentials in the diagnosis of the thoracic outlet syndrome. Clin
          evaluation of patients with spinal cord trauma. Ann NY Acad              Electroencephalogr 1986; 117:112-116.
          Sci 1982; 388:359-368.                                             89.   Synek VM: Somatosensory evoked potentials after stimulation
    71.   Restuccia D, Di Lazzaro V, Valeriani M, Aulisa L, Galli M,               of digital nerves in upper limbs: Normative data.
          Tonali P, Mauguière F: The role of upper limb somatosensroy              Electroencephalogr Clin Neurophysiol 1986; 65:460-463.
          evoked potentials in the management of cervical spondylotic        90.   Takakura H, Nakano C, Kasagi S: Multimodality evoked
          myelopathy: Preliminary data. Electroencephalogr Clin                    potentials in progression of metachromatic leukodystrophy.
          Neurophysiol 1994; 92:502-509.                                           Brain Dev 1985; 7:424-430.



                                                                                               Muscle & Nerve Supplement 8 1999 S117
 Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 366 of 475 PageID #:
                                      6760
Somatosensory Evoked Potentials: Clinical Uses


 91.   Thomas PK, Jeffreys JGR, Smith IS, Loulakakis D: Spinal            98.   Yamada S, Knierim D, Yonekura M, Schultz R, Maeda G:
       somatosensory evoked potentials in hereditary spastic                    Tethered cord syndrome. J Am Paraplegia Soc 1983; 6:58-61.
       paraplegia. J Neurol Neurosurg Psychiatry 1981; 44:243-246.        99.   Yiannikas C, Walsh JC: Somatosensory evoked responses in
 92.   Tobimatsu S, Fukui R, Kato M: Multimodality evoked                       the diagnosis of the thoracic outlet syndrome. J Neurol
       potentials in patients and carriers with adrenoleukodystrophy            Neurosurg Psychiatry 1983; 46:234-240.
       and adrenomyeloneuropathy. Electroencephalogr Clin                100.   Yiannikas C, Shahani BT, Young RR: Short-latency
       Neurophysiol 1985; 62:18-24.                                             somatosensory evoked potentials from radial, median and
 93.   Tokuhashi Y, Santoh K, Funami S: A quantitative evaluation of            ulnar peroneal nerve stimulation in the assessment of cervical
       sensory dysfunction in lumbosacral radiculopathy. Spine 1991;            spondylosis: Comparison with conventional electro-
       16:1321-1328.                                                            myography. Arch Neurol 1986; 42:1264-1271.
 94.   Tranier S, Durey A, Chevailler B, Liot F: Value of                101.   Yu YL, Jones SJ: Somatosensory evoked potentials in cervical
       somatosensory evoked potentials in saphenous entrapment                  spondylosis correlation of median, ulnar and posterior tibial
       neuropathy. J Neurol Neurosurg Psychiatry 1992; 55:461-465.              nerve responses with clinical and radiological findings. Brain
 95.   Vajsar J, Taylor MJ, MacMillan LJ, Murphy EG, Logan WJ:                  1985; 108:273-300.
       Somatosensory evoked potentials and nerve conduction              102.   Ziegler D, Muhlen H, Gries F: Tibial somatosensory evoked
       studies in patients with Guillain-Barré syndrome. Brain Dev              potentials at various stages of peripheral neuropathy in insulin
       1992; 14:315-318.                                                        dependent diabetic patients. J Neurol Neurosurg Psychiatry
 96.   Veilleux M, Stevens JC, Campbell JK: Value of somatosensory              1993; 56:58-64.
       evoked potentials in the diagnosis of thoracic outlet syndrome.   103.   Ziganow S: Neuromatic evaluation of the cortical
       Muscle Nerve 1986; 9:655-662.                                            somatosensory evoked potential in acute incomplete spinal
 97.   Walk D, Fisher MA, Doundoulakis SH, Hemmati M:                           cord injuries. Electroencephalogr Clin Neurophysiol 1986;
       Somatosensory evoked potentials in the evaluation of                     65:86-93.
       lumbosacral radiculopathy. Neurology 1992; 42:1197-1202.




S118 Guidelines in Electrodiagnostic Medicine
©1999 American Association of Electrodiagnostic Medicine
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 367 of 475 PageID #:
                                     6761




                     Exhibit 26
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 368 of 475 PageID #:
                                     6762
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 369 of 475 PageID #:
                                     6763
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 370 of 475 PageID #:
                                     6764
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 371 of 475 PageID #:
                                     6765
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 372 of 475 PageID #:
                                     6766
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 373 of 475 PageID #:
                                     6767
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 374 of 475 PageID #:
                                     6768
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 375 of 475 PageID #:
                                     6769
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 376 of 475 PageID #:
                                     6770
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 377 of 475 PageID #:
                                     6771
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 378 of 475 PageID #:
                                     6772




                     Exhibit 27
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 379 of 475 PageID #:
                                     6773
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 380 of 475 PageID #:
                                     6774
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 381 of 475 PageID #:
                                     6775
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 382 of 475 PageID #:
                                     6776
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 383 of 475 PageID #:
                                     6777




                     Exhibit 28
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 384 of 475 PageID #:
                                     6778
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 385 of 475 PageID #:
                                     6779
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 386 of 475 PageID #:
                                     6780
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 387 of 475 PageID #:
                                     6781
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 388 of 475 PageID #:
                                     6782
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 389 of 475 PageID #:
                                     6783
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 390 of 475 PageID #:
                                     6784
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 391 of 475 PageID #:
                                     6785
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 392 of 475 PageID #:
                                     6786
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 393 of 475 PageID #:
                                     6787
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 394 of 475 PageID #:
                                     6788
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 395 of 475 PageID #:
                                     6789
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 396 of 475 PageID #:
                                     6790
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 397 of 475 PageID #:
                                     6791
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 398 of 475 PageID #:
                                     6792
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 399 of 475 PageID #:
                                     6793
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 400 of 475 PageID #:
                                     6794
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 401 of 475 PageID #:
                                     6795
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 402 of 475 PageID #:
                                     6796
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 403 of 475 PageID #:
                                     6797
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 404 of 475 PageID #:
                                     6798
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 405 of 475 PageID #:
                                     6799
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 406 of 475 PageID #:
                                     6800
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 407 of 475 PageID #:
                                     6801
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 408 of 475 PageID #:
                                     6802
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 409 of 475 PageID #:
                                     6803
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 410 of 475 PageID #:
                                     6804
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 411 of 475 PageID #:
                                     6805
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 412 of 475 PageID #:
                                     6806




                     Exhibit 29
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 413 of 475 PageID #:
                                     6807
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 414 of 475 PageID #:
                                     6808
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 415 of 475 PageID #:
                                     6809
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 416 of 475 PageID #:
                                     6810
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 417 of 475 PageID #:
                                     6811




                     Exhibit 30
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 418 of 475 PageID #:
                                     6812
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 419 of 475 PageID #:
                                     6813
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 420 of 475 PageID #:
                                     6814
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 421 of 475 PageID #:
                                     6815
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 422 of 475 PageID #:
                                     6816
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 423 of 475 PageID #:
                                     6817
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 424 of 475 PageID #:
                                     6818
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 425 of 475 PageID #:
                                     6819
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 426 of 475 PageID #:
                                     6820




                     Exhibit 31
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 427 of 475 PageID #:
                                     6821
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 428 of 475 PageID #:
                                     6822
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 429 of 475 PageID #:
                                     6823
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 430 of 475 PageID #:
                                     6824
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 431 of 475 PageID #:
                                     6825




                     Exhibit 32
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 432 of 475 PageID #:
                                     6826
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 433 of 475 PageID #:
                                     6827
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 434 of 475 PageID #:
                                     6828
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 435 of 475 PageID #:
                                     6829
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 436 of 475 PageID #:
                                     6830




                     Exhibit 33
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 437 of 475 PageID #:
                                     6831
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 438 of 475 PageID #:
                                     6832




                     Exhibit 34
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 439 of 475 PageID #:
                                     6833
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 440 of 475 PageID #:
                                     6834
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 441 of 475 PageID #:
                                     6835




                     Exhibit 35
 Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 442 of 475 PageID #:
                      Provider Lawsuits filed by Rybak Law Firm 2009-Mid 2019
                                                 6836

Plaintiff Standardized                                      No. of Lawsuits   1468 Flatbush   1786 Flatbush
JULES FRANCOIS PARISEN, M.D.                                     7994               X               X
CHARLES DENG ACUPUNCTURE, P.C.                                   3291                               X
ACTIVE CARE MEDICAL SUPPLY CORP.                                 3034              X
COMPASS MEDICAL, P.C.                                            2856              X
KSENIA PAVLOVA, D.O.                                             2729              X               X
LONGEVITY MEDICAL SUPPLY INC                                     2367
ALLEVIATION MEDICAL SERVICES P.C.                                1831              X
HEALTH WAY MEDICAL CARE, P.C.                                    1666              X
PIERRE J RENELIQUE MD, P.C.                                      1566              X
ISLAND LIFE CHIROPRACTIC PAIN CARE , PLLC                        1515                              X
NOEL E BLACKMAN , M.D.                                           1451              X               X
TAM MEDICAL SUPPLY CORP                                          1354
JPF MEDICAL SERVICES P.C.                                        1342              X               X
RIGHT AID MEDICAL SUPPLY CO.                                     1250
JFL MEDICAL CARE, P.C.                                           1140              X               X
NEW WAY MEDICAL SUPPLY , CORP                                    1092              X
MARIA S MASIGLA, P.C.                                            1077              X               X
NATURAL THERAPY ACUPUNCTURE, P.C.                                1046              X
ACUPUNCTURE NOW, P.C.                                            1042              X
GREAT HEALTH CARE CHIROPRACTIC , P.C.                            1007
MAIGA PRODUCTS, CORP.                                             980                              X
VERASO MEDICAL SUPPLY, CORP                                       978
DARREN T. MOLLO, D.C.                                             956                              X
T & S MEDICAL SUPPLY CORP                                         929
UGP ACUPUNCTURE, P.C                                              927              X
PFJ MEDICAL CARE P.C.                                             919              X               X
CHAPA PRODUCTS, CORP                                              875
ALLAY MEDICAL SERVICES P.C.                                       850              X               X
DAILY MED EQUIPMENT DISTRIBUTION CTR , INC.                       781
HEALING ART ACUPUNCTURE, P.C.                                     745
SS MEDICAL CARE, P.C.                                             725
HEALTH NEEDLES ACUPUNCTURE, P.C.                                  705
RA MEDICAL SERVICES, P.C.                                         692              X               X
PERFORMANCE PLUS MEDICAL, P.C.                                    657
MADISON PRODUCTS OF USA INC.                                      637                              X
GL ACUPUNCTURE, P.C.                                              624
JAIME G. GUTIERREZ                                                618              X
SOLUTION BRIDGE, INC                                              598
FLATBUSH CHIROPRACTIC, P.C.                                       590              X
FJL MEDICAL SERVICES, P.C.                                        585              X               X
GREENWAY MEDICAL SUPPLY CORP.                                     580              X
OCEAN VIEW MEDICAL CARE, P.C.                                     569
SAMA PHYSICAL THERAPY , P.C.                                      569              X
LUQMAN DABIRI , MD                                                566              X               X
LIDA'S MEDICAL SUPPLY, INC                                        549
J. C. HEALING TOUCH REHAB, P.C.                                   537
DIRECT CHIROPRACTIC CARE, P.C.                                    534
ACTION POTENTIAL CHIROPRACTIC, PLLC                               533              X
ACUPUNCTURE HEALTHCARE PLAZA I, P.C.                              532
GBI ACUPUNCTURE, P.C.                                             530
FRANCIS J. LACINA, M.D.                                           529              X               X
SB CHIROPRACTIC, P.C                                              529              X
T & J CHIROPRACTIC, P.C.                                          527              X
ZENAIDA A REYES- ARGUELLES , M.D.                                 515              X


                                              Page 1 of 9
 Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 443 of 475 PageID #:
                      Provider Lawsuits filed by Rybak Law Firm 2009-Mid 2019
                                                 6837

Plaintiff Standardized                                 No. of Lawsuits   1468 Flatbush   1786 Flatbush
JOHN A. NASRINPAY                                            497
LMS ACUPUNCTURE, P.C.                                        478
ACH CHIROPRACTIC, P.C.                                       476              X               X
ARGUELLES M.D., P.C.                                         475              X
EMC HEALTH PRODUCTS , INC                                    455
SOVERA MEDICAL SUPPLY CORP                                   453
METRO PAIN SPECIALIST, P.C.                                  447
GENTLECARE AMBULATORY ANESTHESIA SERVICES                    444
SK PRIME MEDICAL SUPPLY , INC                                426
ADELAIDA M. LAGA, P.T.                                       406              X
DELTA DIAGNOSTIC RADIOLOGY , P.C.                            399
TRUE ALIGN CHIROPRACTIC CARE, P.C.                           379
EXCEL PRODUCTS, INC                                          377
ADELAIDA PHYSICAL THERAPY, P.C.                              375              X
METRO HEALTH PRODUCTS , INC                                  357
JCC MEDICAL, P.C.                                            350              X
MSB PHYSICAL THERAPY, P.C.                                   334              X               X
HARRY KEITH MONROE M.D.                                      328
ULTIMATE HEALTH PRODUCTS, INC.                               325
BARAKAT P.T., P.C.                                           314
QUALITY HEALTH SUPPLY CORP                                   312              X               X
FIRST ALTERNATIVE PLM ACUPUNCTURE, P.C.                      302
ART OF HEALING MEDICINE , P.C.                               300
TOTAL CHIROPRACTIC, P.C.                                     295
HARMONY MEDICAL CARE, P.C.                                   290
WELL CARE MEDICAL EQUIPMENT LLC                              281
JEAN CLAUDE COMPAS, MD                                       279              X
ZG CHIROPRACTIC CARE , P.C.                                  274
FLATLANDS MEDICAL P.C.                                       273
SP ORTHOTIC SURGICAL & MEDICAL SUPPLY, INC.                  272
WELLMAX PRODUCTS CORP                                        266
STARLITE ACUPUNCTURE, P.C.                                   265
ABSOLUTE MEDICAL SUPPLIES, INC.                              264
HANDS ON PHYSICAL THERAPY CARE                               261
PRAVEL, INC.                                                 260
ELMONT REHAB P.T., P.C.                                      256
ABC PHYSICAL THERAPY, P.C.                                   255
R. E. CHIROPRACTIC SERVICES, PLLC                            251
NYC ACUPUNCTURE, P.C.                                        246
COLUMBUS IMAGING CENTER LLC                                  241
TREKA MEDICAL , P.C.                                         241
CAREFUL COMPLETE MEDICAL, P.C.                               239
PRO ADJUST CHIROPRACTIC, PC                                  231
VLADENN MEDICAL SUPPLY CORP                                  228              X
AB QUALITY HEALTH SUPPLY CORP                                226              X               X
SHAFAI ACUPUNCTURE, P.C.                                     226
CAUTIOUS CARE MEDICAL, P.C.                                  219
SHARA ACUPUNCTURE, P.C.                                      218
ENERGY CHIROPRACTIC, P.C.                                    215              X               X
FIRST SPINE CHIROPRACTIC OF NY, PC.                          211
ULTIMATE CARE CHIROPRACTIC, P.C.                             210
MAXFORD, INC                                                 207
COMPREHENSIVE CARE PHYSICAL THERAPY, P.C.                    204
NEW ROCHELLE MEDICAL, P.C.                                   200


                                         Page 2 of 9
 Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 444 of 475 PageID #:
                      Provider Lawsuits filed by Rybak Law Firm 2009-Mid 2019
                                                 6838

Plaintiff Standardized                                   No. of Lawsuits   1468 Flatbush   1786 Flatbush
FLUSHING TRADITIONAL ACUPUNCTUR E , P.C.                       194
AHMED MEDICAL CARE, P.C.                                       193
BURKE PHYSICAL THERAPY, P.C.                                   192
FAVORITE HEALTH PRODUCTS, INC.                                 191
MILKY WAY ACUPUNCTURE, P.C.                                    184
NOVA ACUPUNCTURE P.C.                                          182
NEW QUAILTIY MEDICAL, P.C.                                     179
AKNY PHYSICAL THERAPY, PLLC                                    174
KINGS REHAB ACUPUNCTURE, P.C.                                  168                              X
SEO HAN MEDICAL P.C.                                           166
BAYSHORE CHIROPRACTIC, P.C.                                    165
HARVARD MEDICAL , P.C.                                         165
ULTRA ORTHO PRODUCTS, INC.                                     163
MEDEX HEALTH SUPPLY, INC.                                      162
PT OUTCOME, P.T., P.C.                                         161
BROWNSVILLE MEDICAL, P.C.                                      160
YUMI ACUPUNCTURE, PC                                           159
RELIABLE PHYSICAL THERAPY, P.C.                                154
VESPA SUPPLY, INC                                              154
FIRST CARE MEDICAL EQUIPMENT, LLC                              152
REGAL ACUPUNCTURE, P.C.                                        152
RESTORATION CHIROPRACTIC, P.C.                                 152
UTICA COMPREHENSIVE MEDICAL, P.C.                              151
NEW YORK MANUAL, P.T, P.C.                                     149
DSD ACUPUNCTUR E P.C.                                          146
GAO ACUPUNCTURE, P.C.                                          144
BRONX CHIROPRACTIC SERVICES, P.C.                              141
BIG APPLE ORTHO PRODUCTS, INC.                                 139
JPC MEDICAL, P.C.                                              137
HU'S ACUPUNCTURE & MASSAGE, P.C.,                              136
M.H.Z. PHYSICAL THERAPY, P.C.                                  136
WAVE MEDICAL SERVICES, P.C.                                    135
OMPHIL CARE, INC.                                              133              X
MORRIS PARK PRIMARY MEDICAL CARE, P.C.                         129
SANFORD CHIROPRACTIC, P.C.                                     129
JAGA MEDICAL SERVICES , P.C.                                   128
PRIMAVERA PHYSICAL THERAPY, P.C.                               128
MIND & BODY ACUPUNCTURE , P.C.                                 127
VINCENT MEDICAL SERVICES, P.C.                                 123
ADVANTAGE HEALTH MEDICAL, P.C.                                 122
SURE WAY NY INC                                                121
KJC CHIROPRACTIC, P.C.                                         120
NIDA AHMAD                                                     120              X
MIRA ACUPUNCTURE, P.C.                                         114
CITY CARE PHYSICAL THERAPY, P.C.                               113
KP MEDICAL CARE, P.C.                                          112              X               X
HEALING HEALTH PRODUCTS, INC.                                  111
HORIZON P.T. CARE, P.C.                                        111
BURKE 2 PHYSICAL THERAPY, P.C.,                                110
GC CHIROPRACTIC P.C.                                           110
BREFNI CHIROPRACTIC DIAGNOSTICS P.C.                           109
FAITH ACUPUNCTURE, P.C.                                        109
LORAC CHIROPRACTIC SERVICES, PC                                107
BROOK CHIROPRACTIC OF NY, P.C.                                 106


                                           Page 3 of 9
 Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 445 of 475 PageID #:
                      Provider Lawsuits filed by Rybak Law Firm 2009-Mid 2019
                                                 6839

Plaintiff Standardized                                     No. of Lawsuits   1468 Flatbush   1786 Flatbush
CANARSE CHIROPRACTIC, P.C.                                       106
BQE ACUPUNCTURE, P.C.                                            104
BRONX CHIROPRACTIC REHABILITATION, P.C.                          104
EMPIRE STATE MEDICAL, P.C.                                       104
SUNNY MEDICAL CARE OF NY, PC                                     104
GREEN LAND ACUPUNCTURE                                           103
HET MEDICAL, P.C.                                                100
MMA PHYICAL THERAPY, P.C                                          99
MAXWELL CHIROPRACTIC, P.C.                                        98
TAO ACUPUNCTURE P.C.                                              97
BEACON ACUPUNCTURE, P.C.                                          96
J.C PHYSICAL THERAPY, P.C                                         96
AVM CHIROPRACTIC , P.C.                                           95
DOMNY MEDICAL SERVICES, P.C                                       94
FOUNTAIN DIAGNOSTIC MEDICAL, P.C.                                 92
MIDWOOD TOTAL REHAB MEDICAL, P.C.                                 90
LOGIC CHIROPRACTIC, P.C.                                          87
NY CHIROPRACTIC DIAGNOSTICS PLLC                                  85
ONE TO ONE REHAB PT P.C.                                          85
PERSONAL HOME CARE PRODUCTS CORP                                  84              X               X
DOCTOR GOLDSHTEYN CHIROPRACTI C, P.C.                             83
PHYSICAL THERAPY OF QUEENS, P.C.                                  83
UNLIMITED PRODUCTS, LTD                                           83
REMEDY CHIROPRACTI C, P.C.                                        81
FAMILY MEDICAL PRACTICE, P.C                                      80
FREEDOM CHIROPRACTIC, P.C.                                        80
RECOVERY PT REHAB, P.C.                                           80
TRAPEZIUS DIAGNOSTIC CHIROPRACTIC, P.C.                           80
TROY CHIROPRACTIC, P.C.                                           80
JY ACUPUNCTURE, P.C.                                              79
PRIME LEADER, P.T., P.C.                                          78
VSL ACUPUNCTURE, P.C.                                             78
MILABO ACUPUNCTURE , P.C.                                         77
KAZU ACUPUNCTURE, P.C.                                            76
ZZ ACUPUNCTURE, P.C.                                              75
MEDCARE SUPPLY, INC                                               71
CAMPUS MEDICAL, P.C.                                              69
INTERGRATED CHIROPRACTIC OF NY, PC.                               69
SPRING VALLEY ACUPUNCTURE, P.C.                                   69
GLOBAL ACUPUNCTURE, P.C.                                          68
UNITED MEDICAL OFFICE OF LONG ISLAND, P.C.                        67
NYS DIAGNOSTIC MEDICINE, P.C                                      66
QUALITY REHAB AND P.T, P.C                                        66
ANDREW NICHOLAS DEMAS                                             65
BENTO ORTHO INC.                                                  63
LIBERTY CHIROPRACTIC , P.C.                                       63
RIDGEWOOD HEALTHCARE MEDICAL P.C.                                 63
NG ACUPUNCTUR E CARE, PC                                          62
MOHAMED ATTYA                                                     61              X
SASAN FAMILY CHIROPRACTI C, P.C.                                  61
AB MEDICAL SUPPLY, INC                                            59
VISS SUPPLY, INC                                                  59
NORTHSIDE ACUPUNCTURE, P.C.                                       58
BORIS TSATSKIS, M.D.                                              57


                                             Page 4 of 9
 Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 446 of 475 PageID #:
                      Provider Lawsuits filed by Rybak Law Firm 2009-Mid 2019
                                                 6840

Plaintiff Standardized                                  No. of Lawsuits   1468 Flatbush   1786 Flatbush
JJ Diagnostic Medical, P.C.                                    55
MOLLO CHIROPRACTIC, PLLC                                       55
OPTIMAL HEALTHCARE, LLC                                        54
NEW ROCHELLE MEDICAL CARE, P.C                                 51                              X
NL QUALITY MEDICAL , P.C.                                      51
J. WELLNESS ACUPUNCTURE, P.C.                                  50
NOVA MEDICAL DIAGNOSTIC, P.C                                   50
SIGNIFICANT CARE PT, P.C                                       50
ALL KIND PHYSICAL THERAPY, P.C.,                               49
JPM PHYSICAL THERAPY, P.C.                                     49
PENN CHIROPRACTIC, P.C.                                        49                              X
DR. JOSEPH J. MAZELLA, D.C.                                    48
HABIBA P.T., PC.                                               47
PALAFOX PT, P.C.                                               45
RALLY CHIROPRACTI C, P.C.                                      45
RDB MEDICAL CARE, P.C.                                         45
ROLAND CHIROPRACTIC, P.C.                                      45
APS CHIROPRACTIC SERVICES, P.C.                                44
HEAVEN & EARTH ACUPUNCTURE, P.C.                               44
LAWRENCE CHIROPRACTIC DIAGNOSTIC SERVICES, P.C                 43
WELLNESS PLAZA ACUPUNCTURE, P.C.                               43
AMEGA, INC                                                     42
HEALTHY LIFE CHIROPRACTIC                                      42
FULL SPINE CHIROPRACTIC OF NY, P.C.                            41
MERIDIAN CHIROPRACTIC, P.C.                                    41
ORIENTAL HEALTH ACUPUNCTURE , P.C.                             41
VITAL MERIDIAN ACUPUNCTURE, P.C.                               41
E AUGUST CHIROPRACTIC, P.C.                                    40
NEW YORK WELLNESS CHIROPRACTIC, P.C                            40
NORTH CENTRAL CHIROPRACTI C, P.C.,                             40
PREFERRED ORTHO PRODUCTS, INC.                                 40
SUPREME HEALTH CHIROPRACTIC, P.C.                              40
GREAT MEDICAL SERVICES, P.C.                                   39
PRIME DIAGNOSTIC MEDICAL , P.C.                                38
MODERN CHIROPRACTIC SOLUTIONS, LLC                             37
LEOMAX SUPPLIES, INC                                           36
RADWA PHYSICAL THERAPY, P.C.                                   36
RIGHT AID MEDICAL SUPPLY CORP                                  36
HEALTHWISE MEDICAL ASSOCIATES, P.C.                            35
STRATEGIC MEDICAL INITIATIVES, P.C.                            35                              X
UNIVERSAL MEDICAL OF NY, P.C.                                  35
INFIITE ORTHO PRODUCTS, INC.                                   34
JGG MEDICAL CARE , P.C.                                        34
NTT MEDICAL, P.C.                                              34
ALL ABOUT PHYSICAL THERAPY, P.C.                               33
CENTRAL SUPPLIES OF NY, CORP                                   33
EAST ATLANTIC ACUPUNCTURE P.C.                                 33
DUBLIN MEDICAL, P.C.                                           31
ADJUST WITH CARE CHIROPRACTIC, P.C.                            30
F.S. REHAB, P.T., P.C,                                         30
MAIN CARE PT, P.C.                                             30
MEIS ACUPUNCTURE, P.C.                                         30
AHMED, SHAIKH J.                                               29
EZRA SUPPLY, INC                                               28


                                          Page 5 of 9
 Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 447 of 475 PageID #:
                      Provider Lawsuits filed by Rybak Law Firm 2009-Mid 2019
                                                 6841

Plaintiff Standardized                               No. of Lawsuits   1468 Flatbush   1786 Flatbush
JEREMY M. WHITEFIELD, D.C.                                  28
KALI ACUPUNCTURE, P.C.                                      28
MILLDROP INC                                                28
NEW BEGINNING CHIROPRACTIC, P.C.                            28
HEALTHYWAY MEDICAL CARE, P.C.                               27
METROPOLITAN MEDICAL SUPPLIES, LLC                          27
ARA MEDICAL CARE PC,                                        26
ERIE AGUSTIN, M.D., P.C                                     26
CORE REHAB & P.T., P.C.                                     25
PRO BALANCE CHIROPRACTIC, P.C.                              25
AHMED MOHAMMED MOAMEN GHANEM                                24
ANDRE JOCELYN DUHAMEL, M.D                                  24
NYC MADISON AVENUE MEDICAL, P.C.                            24
STRAIGHT UP CHIROPRACTIC, P.C.                              23
FIRST CARE CHIROPRACTIC, P.C.                               22
UNITED SPECIALITY PHARMACY INC.                             22
RIDGEWOOD MEDICAL DIAGNOSTIC, P.C.                          21
LIBERTY PARK CHIROPRACTIC, P.C.                             20
KONSTANTINO S ZARKADAS, M.D                                 19
NORTH EAST EMPIRE MEDICAL, P.C.                             19              X
ST. MARK'S MEDICAL HEALTH CARE, PLLC                        19
EDUARD FUZAYLOV, M.D.                                       18
JAMAICA CARE CHIROPRACTIC, P.C.                             18
QUALIFIED MEDICAL , P.C.                                    18
LK HEALTH CARE PRODUCTS, INC.                               17
RWAN PT, P.C.                                               17
FORESIGHT ACUPUNCTURE, P.C.                                 16
FULL DIMENSION REHAB CARE P.T., P.C.                        16
GREEN HEIGHTS PHYSICAL THERAPY, P.C.                        16
IN MOTION CHIROPRACTIC, P.C                                 16
JAMES CREAMER, D.C.                                         16
MEADOWLAND S PARKWAY PHARMACY                               16
MEGACURE ACUPUNCTURE, P.C.                                  16
BIO AND ZEN ACUPUNCTURE, P.C.                               15
CHIROPRACTIC HEALTH ONE P.C.                                15
EDWARD MILMAN M.D.                                          15
SKY LIMIT PHYSICAL THERAPY, P.C                             15
BLANOMEDICAL, P.C.                                          14
KAI HONG QIU                                                14
SPIKE MEDICAL, P.C                                          14
CHARLES DENG                                                13                              X
ALL CITY FAMILY HELATH CARE CENTER, INC                     12
AMBULATORY GENTLECARE ANESTHESIA SERVICES                   12
GRAIG GRANOVSKY CHIROPRACTIC P.C.                           12
GUY VILLANO, D.C.                                           12
REMEDIAL MEDICAL CARE , P.C.                                12
SANTOS MASSAGE THERAPY, P.C.                                12
AKAI ACUPUNCTURE, P.C.                                      11
PETER MARTIN THE CHIROPRACTIC, P.C.                         11
PIONEERS STEPS REHAB, P.T., P.C.                            11
HAMMOND CHIROPRACTIC, P.C.                                  10
BROAD STREET ACUPUNCTURE, P.C.                              9
CENTRAL CHIROPRACTIC OF NY, P.C.                            9
EPOCA CHIROPRACTIC CARE, P.C.                               9


                                       Page 6 of 9
 Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 448 of 475 PageID #:
                      Provider Lawsuits filed by Rybak Law Firm 2009-Mid 2019
                                                 6842

Plaintiff Standardized                                  No. of Lawsuits   1468 Flatbush   1786 Flatbush
HEIGHTS CHIROPRACTIC SERVICES, P.C.                            9
PT HEALTH FIRST PT, P.C.                                       9
STONE CHIROPRACTIC, P.C.                                       9
COMMUNITY ACUPUNCTURE, P.C.                                    8
PRO-ALIGN CHIROPRACTI C, PC                                    8
ROCKAWAY FAMILY MEDICAL CARE, P.C.                             8
YELLOW RIVER ACUPUNCTURE, P.C                                  8
ANATOLIY ABAKIN, D.C.                                          7
BRONX SERVICES CHIROPRACTIC, P.C.                              7
DENG ACUPUNCTURE, P.C.                                         7               X
E.G.E PT, P.C.                                                 7
ENJOY REHAB P.T., P.C.                                         7
FL MEDICAL CARE, P.C.                                          7
HEALTH HEALING PRODUCTS, INC.                                  7
MOHAMMAD SHAMSHAD HUSSAIN                                      7
SALEM P.T., P.C.                                               7
UPTODATE MEDICAL SERVICES, P.C.                                7
CARE MEDICAL SUPPLY, CORP                                      6
KATH MEDICAL, P.C.                                             6
LEFFERTS GARDENS CHIROPRACTIC, P.C.                            6
LYUDMILA AVSHALUMOV A, L.AC                                    6
MICHELE B.GLISPY                                               6
MODERN CHIROPRACTIC P.C.                                       6
NATURAL ACUPUNCTURE, P.C.                                      6
PINNACLE CHIROPRACTIC, P.C.                                    6
SUNRAY ACUPUNCTURE, P.C                                        6
ZG CARE CHIROPRACTIC, P.C.                                     6
DR. JOSEPH STEPHAN, D.C.,                                      5
EDWIN CASTILLO. LAC                                            5
JLS CHIROPRACTIC, P.C.                                         5
MARIA CIECHORSKA, M.D.                                         5               X
NATIONAL RX CORP                                               5
NEW MILLENNIUM PSYCHOLOGICAL SERVICES, P.C.                    5
WISE REHAB P.T., P.C.                                          5
WU XING ACUPUNCTURE PC                                         5
ZEN ACUPUNCTURE, PC                                            5
CENTRAL PARK PHYSICAL MEDICINE, P.C.                           4
EGA GROUP, INC.                                                4
HEALTHY WAY ACUPUNCTURE PC                                     4
MD MEDICAL HEALTHCARE, P.C.                                    4
NJ NEURO AND PAIN PC                                           4
PROTECTION PHYSICAL THERAPY, P.C                               4
ST. HERMINA, P.T.                                              4
ANCIENT & MODERN ACUPUNCTUR E, PC                              3
BACK TO HEALTH CHIROPRACTIC, PC                                3
C21 ACUPUNCTURE P.C.,                                          3
CHIROPRACTIC CARE, P.C.                                        3
ELMONT HEALTH CARE MEDICAL, P.C.,                              3
GREAT CARE CHIROPRACTIC, P.C.                                  3
HEALTH PRODUCTS INC                                            3
HORIZON REHABILITATION P.T. CARE, P.C.                         3
LEICA SUPPLY, INC.                                             3
POTENTIAL CHIROPTACTIC, PLLC                                   3
SHAPIRO DANIEL                                                 3


                                          Page 7 of 9
 Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 449 of 475 PageID #:
                      Provider Lawsuits filed by Rybak Law Firm 2009-Mid 2019
                                                 6843

Plaintiff Standardized                                  No. of Lawsuits   1468 Flatbush   1786 Flatbush
TRADITIONAL FLUSHING ACUPUNCTURE, P.C.                         3
UPG ACUPUNCTURE, P.C.,                                         3
UZMA NASIR PHYSICIAN, P.C.,                                    3
VERTEBRAE CHIROPRACTIC CARE, P.C.                              3
WAY MEDICAL SUPPLY, CORP                                       3
AZU AJUDUA, M.D                                                2
D & H REHABILITATION MEDICAL P.C                               2
DIAGNOSTIC DELTA RADIOLOGY , P.C.                              2
DM CHIROPRACTIC, P.C.,                                         2
FLJ MEDIAL SERVICES, P.C                                       2
JFL MEDICAL SERVICES, P.C                                      2
MORRIS RUBINTHE                                                2
NBC HEALTH PHYSICAL THERAPY, P.C.                              2
NEEDLES ACUPUNCTURE, P.C.                                      2
NY DIAGNOSTICS CHIROPRACTIC PLLC                               2
NYS ACUPUNCTURE, P.C.                                          2
OF HEALING MEDICINE , P.C.                                     2
PRECISE REHAB PT, PC                                           2
QUALITY MEDICAL, P.C.                                          2
RISE PHYSICAL THERAPY, P.C.                                    2
AHAVA DIAGNOSTIC, P.C.,                                        1
AMXWELL CHIROPRACTI C, P.C.                                    1
ANDRIY KOZAKTHE                                                1
AT BAY CHIROPRACTIC, P.C                                       1
BARAKAT MEDICAL CARE, P.C.                                     1
BAY PLAZA CHIROPRACTIC, PC                                     1
BEAL-MEDEA PRODUCTS, INC.,                                     1
BEST TOUCH PT P.C                                              1
BREFNI HERIQUEZ- NUNEZ                                         1
BRONX MEDICAL HEALTH PROVIDER, P.C                             1
BRONX REHABILITATION CHIROPRACTIC, P.C.                        1
CAPITAL ONE BANK (USA) N A                                     1
CHIROPRACTIC SERVICES, PLLC.,                                  1
COMPLETE CAREFUL MEDICAL PC                                    1
DAIRYLAND INSURANCE COMPANY                                    1
DIRECT CARE CHIROPRACTIC, P.C.                                 1
DOYNA GENERAL DISTRIBUTORS -NY, INC                            1
FLATBUSH MEDICAL CARE, P.C.                                    1
G GUTIERREZ                                                    1
GENTLE AMBULAORY ANESTHESIA SERVICES                           1
GHI ACUPUNCTURE, P.C.                                          1
GREAT HEALTHPOINT ACUPUNCTURE , P.C.                           1
HEALING TOUCH REHAB, P.C.                                      1
HEALTH CARE CHIROPRACTIC, P.C                                  1
HEALTHCRAFT , P.T., P.C.                                       1
INFINITY HEALTH PRODUCTS, LTD                                  1
JAMAICA WELLNESS MEDICAL, P.C                                  1
JB HEALTH ACUPUNCTURE, P.C.                                    1
JPL MEDICAL SERVICES, P.C                                      1
KHAVA AGARUNOVA                                                1
LEONID KOMSKY                                                  1
LOYAL ACUPUNCTURE P.C                                          1
LVOV ACUPUNCTURE, PC                                           1
MAJESTIC ACUPUNCTURE, PC                                       1


                                          Page 8 of 9
 Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 450 of 475 PageID #:
                      Provider Lawsuits filed by Rybak Law Firm 2009-Mid 2019
                                                 6844

Plaintiff Standardized                                            No. of Lawsuits   1468 Flatbush   1786 Flatbush
MANLI LI, L.AC.,                                                         1
MANUAL, P.T.,P.C.                                                        1
MARAT ZEYNUTDINOV                                                        1
MED EQUIPMENT DISTRIBUTION CTR, INC.                                     1
MED EQUIPMENT SERVICE, INC.                                              1
MEDICAL, P.C                                                             1
MEDIGNA INC                                                              1
MEDMART OF NY, CORP                                                      1
MEGA PRODUCTS CORP                                                       1
MERIDIAN ACUPUNCTURE, P.C.                                               1
METRO PRODUCTS INC                                                       1
MHZ PHYSICAL THE THERAPY, P.C.                                           1
MICHAEL R. SILVER, D.C., P.C                                             1
N L QUALTITY MEDICAL, P.C.,                                              1
NASIRAH COLDING                                                          1
NATURAL HEALING ACUPUNCTURE, P.C                                         1
NORTH AMERICAN PARTNERS IN ANESTHESIA , LLP                              1
NTS ACUPUNCTUR E, P.C.                                                   1
NVA ACUPUNCTUR E, P.C.                                                   1
P.C. PHYSICAL THERAPY, P.C.                                              1
PHYSICAL M.H.Z.THERAPY, P.C                                              1
PRO EDGE CHIROPRACTI C, P.C                                              1
PRODUCTS EMC HEALTH INC                                                  1
QUEENS DIAGNOSTIC RADIOLOGY, P.C.                                        1
RENELIQUE PIERRE J MD, P.C.                                              1               X
SHANAYA COBY                                                             1
SHAYRA COBY                                                              1
SPINE CARE OF NJ, PC                                                     1
THERAPEUTIC CHIROPRACTIC SEVICES, P.C                                    1
TRAVELERS INSURANCE COMPANY                                              1
UNION & EAST NEW YORK MEDICAL, P.C.                                      1
UNITED WELLNESS CHIROPRACTIC P.C                                         1
VICTOR SASSON, M.D., P.C.                                                1
WAKEFIELD CHIRORACTIC P.C.                                               1

       Total No. of Lawsuits for 1468 and 1786 Providers              51308
                     Total No. of Lawsuits                            95859




                                                    Page 9 of 9
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 451 of 475 PageID #:
                                     6845




                     Exhibit 36
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 452 of 475 PageID #:
                                     6846


        l0 8056                                                                            ççp-\\14q
        CTVIL COTJRT OF TI{E CITY NEW YOIìK
        COLTN'|Y OIì KINGS                                                           Index   No.:     33071114

        MAIGA PRODUCTS, CORP,,
        u/a/o APONTE JIM\,{Y
                                                                                     AffÌd avÍt of Maiga
                              Plaintiff,                                             Bolisevica in Support of
                                                                                     Plaintiff   s   Affirmation in
                                                                                     Opposition
                       -against-

        STATE FARM MUTUAL AUTOMOBILE INS. CO.,

                              Defendani
                                         .-........-x

        e.!-   ,{.   t-Ë rlF NE w vr¡(¡l¿
                                                    : s,s.
        COLTNTY OF             I{INGS               :



                       1.     The undersigred, MAIGA PRODUCTS, CORP., by arrd tlrough its

        own.er, Maiga Borisevica, being duly swon,, atlests                   to the following under the penalty of

        perjury.

                       2.     I    submit this aflidavit     in furthe¡ suppofi of PlaintifPs Alfrrnation in
        Opposition          to deferdant's cross-r¡otion for              sumrnary judgrnent, an<l    I   attest to the

        following based on my persoual klowledge.

                       3.     Throughout the entire periocl relevant to this matter and wìth regards to the

        bills submitted        as   part of this action, I have been tlìe owller of Maiga P¡oducts, Corp. As

        a   paÍ of my regul             business duties,     I   am respollsible fbr responding k¡ defendant's

        verification requssts that a¡e received by Maiga Products, Corp., including having to

        appoar for the EUOS.

                       4.     As owner of Maiga              Products, Corp. and because             of my     personal


        experience          ald daily job         iespousibilities,   I    have the requisite first hatid      persoual


        klowledge of the regular and ordinary course of business procedures                               zurcl practices


        empl<ryed and instituted           by:ne for data enlry into the conìpu1er databasg bill genelation
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 453 of 475 PageID #:
                                     6847


        108056



        arld replying to verification requests   fron the insurance carríels, and rnailing pi:ocedure.

        This requisite first-hand personal knowledge also applies to having to appear at EUOs for

        Maiga Products, Corp.

                 5,    I reviewcd the 1ìle pertaining to Aponte Jirmny         and determined that this

        fìle has been created by Maiga ?roducts, Corp., handled and storcd by Maiga Products,

        Corp. in the regular and ordinary course of Maiga Products, Corp.'s business.

                 6.    My   r^eview   of l¡andwritten notes and computer records ou the file indic¿te

       that I atternpted to contact defendant regarding the allegcdly scheduled EUO as indicated

       in defendalt's letter to Maiga       Products, Corp., but rny atternpts have, to date, been

        ignoled.

                 7.   In fact, I have reviewed the false and venornous affidavit of defendânt's

       alleged unlicensed a¡rd untrained SiU Investigatoq Sean Ryan. Mr. Ryan's affìdavit is

       nothing mtrre than bold lies, and d efendant's fabricatious arc iursupporfed by real

       evideuce, much less circumstantial evideuce,             to   substantiate any   of thc false   and

       misleading allegations. Defendant's affidavít is designed a.nd subrnitted for the sole

       purpose ofengaging ûr fear mongering and scare tactics.

                 8.   The Ryan affrdavit ís outright cryptic. Ryan all.eges in an opaque marùìer'

       that defeudant has been investigating Maiga Prc.rducts, Corp. for unsupported allegations

       regarding fraudulent billing practices. Ryun never cites support for these               bascLess


       suspicions. Not having any real or circumstantial evidence directiy ìmpiicating Maiga

       P¡cducts, Corp., defèndant decided         to   engage   in   red{ape dilatory claims handling

       practices by requesting a variety       of irrelevant co¡porate documents as well         as my

       personal appealance at an EUO in bad faith.

                 9.   Defendant never specifically refers to any wrongdoing by Maiga Products,

       Corp. and instead engages in what can tre tenned as guilt by associ.ation theory, by
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 454 of 475 PageID #:
                                     6848


         1080_56




        referrìng to supposed activities by other inclivicluals, providels and physiciarrs. 'l'lius,          as

        can be seen, the'e is no good cause antl objective reason ("ree 11 NYCRR 65-3.2(c) and

        11 NYCRR 65-3.5(e)) for any investigarion, much less the baseless ÈUO requests.

                   10.     Mr. Iìyan alleges ìn an opaque manner that defendant began to          ,,eva.luate"


        Maiga Products, corp.'s claims "because various facts and circnmstances were identified

        that called into question the eligibility of Maiga products, co¡p. to oollect no-fault

        benefits ." Mr. Rya. never explai's                     wliat he mearn by "various facts         and

        ciroulnstances". Mr. Ryan attempts to explain what he rneans, by referring to the

        Plaintiff, Maiga Products, Corp_, as ,letailer.s like Maiga products,            Coç.,,    He the'
       proceeds to lump          ny   company with othe¡ unidentified DME compaaies and wholesalcrs

       witliout explaining, how my company is in any way connected to any of these                      odrer

       companies or how my company's actioûs resemble actions of                 a'y other company,        In

       fact, defenda.t operates on a novel theory, it is explained as throwing a substance against

       the wall in hopes that sorneflring          will stick. Not having     any real o¡ circumstantial

       evidenoe directly implicãting Maiga Products, corp., defendant decided to engage in red-

       tape dilatory clairns handling practices by lurnping my compally           with   a whole bunch    of
       other retailers or wholesalers with whom           I   have no relationship or contact   with.   Mr.

       Ryan's affidavit also gives off-the-wall and ir¡elevant examples of pricing mechanisms.

       This shows the bad faith and the desperate nature of def'cudant and its counsel in hopes of

       making something up out of whole cloth.

                   11.    Ryan nevcr refers to any specific wrongdoing by Maiga products, Corp.

       but instead engages in what cau be termed as guilt by association theory, by                   using

       generalities      like,   "retailer like", "DME retaile¡s" "R.etaile¡s',, ,,Ge¡erally,,,   .,certain

      retailers", and other sitlil¿Lr wo¡ds aud phrases. As can be seen there is no good             carrse
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 455 of 475 PageID #:
                                     6849

         108056



        aÌrd objective reason (.s¿¿ 11 NYCRR 6S-3,2(c) and 11 NYCRR ó5-3.5(e)) fbr any

        investigatiou, much less the b¿rseless EUO requests.

                  12.    Âs explained to me by my counse), suoh allegations and exaggcrations that

        permeate lt4r. Ryan's atfidavit are impcrmissible. This argument collapses on two logioal

        points. First, the law has long    sin.ce detennined that so-called    "guilt by associatiou',   is

        utter nonsense. Defendant's legal theory behìnd the füvolous a¡d unfounded EUo

        requests (both lacking   in good   cause and objective reason     -   both violate the no-fault

        reg,lations and the applicable case law) and verification requests based on guilt by

        associ¿tion was and is impermissible.L secon<Ily, plaintiffb theoretical arrows of support

        ale running in the wrong dir.ection.

                  13,   Mr, Ryan then attempts to    cre¿te an alleged justifi catíon (see t[9) for tris

       "ghost huut" by alleging that Maiga Products, Corp. bills for DME items not covered by

       the fee schedule. However, this ís a so what allegatio., as l¡oth the no-fault regulations

       and various opinion ofthe Insurance Deparhnent, now l)eparlûrent of Financial services,

       and case law, al1 permit the DME providers to bill for unlisted iter¡s, there is even a

       specific code assigned for this, 81399. This Flealthcare comrnon procedure coding

       system code is defined as "Durable medical equipment,                            a'd   is used fur
                                                                     'riscellaneous"
       carrier priced (e.g., not othê¡wise classifierl, individual detenninâtion, carrier discretion,

       gap-filled amounts). Durable Medical Equipment, Pr.osthetics, Orthotics, Supplies And

       Surgical Dressings.

                  14.   Ivfr'. Ryan proceeds    to   inconectly allcge, he gives         no legal     or

       adrninistrativc justification   ft¡r his own deranged conclusion, that in orde¡ to             be

       reimbursed for the provided DME supplies, Maiga products, Corp. was required to

       provide defènda¡rt with wholesale invoices, incluclhg the manufacturer infomration,
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 456 of 475 PageID #:
                                     6850

            r08056


           rr.ke,    or model and the arleged cost          fror¡ the wirolesaler. Mr. Ryan             arso i-ncorrectry and

           falsely alleges that Maiga products, corp. subrnits "vague ar.'d generic,' prescnptions.

           I{owever', thìs âllegation is absurd beyond cavil. Maiga products, corp, has'o
                                                                                          cont¡or or

           discretion over thc treating provider ancl the way that provirler decides to w¡ite the

           prescription. The i'dividual to ask those questions would be the treating                                   rneclical

           provider, and not Maiga Products, corp. sìncc Maiga products, corp.'s sorejob
                                                                                         and duty

           is to hll the prescription based on the prescription the way it is written and fo the best of

           Maiga Products, corp.'s abilities. The ariegatio's of the failu¡e to submit any
                                                                                           of the
           alleged docuracnts is      si'çly     bellied by the fâct that no âctual verificatio¡r request were

          ever made by defèndant in this case or any other case.

                     15.    Furthermore, Mr. Rya.'s concrusion that trìe subürifted documentation by

          Maiga Products, corp. makes it impossible to determine if the item supplied
                                                                                      by Maìga
          Products,    corp is the item actually b led, and if               trre amount     bi[ed by Maiga products,
          corp. corresponds to ihe correct reimbursement amount is due to the fäct that the

          employces ofdefendant charged with the review and analysis of the submitted
                                                                                      claims are

          i'competent or laok the necessary qualifications and haining to mâke trre necessary

          detemrination based on the submitterl docurnentation by Maiga products,                               corp. It         is

          rnuch easier for dcfendant to unjustly and improperly deiay or better y€t dcny out nght

       Maiga Ploclucts, corp.'s claims than to hi¡e competent claim adjusters to actually review

       the clair¡s and recornmend payment. In iàct, if defendant woulcl be asked, including its

       coursel, dcfendant in this case almost by rote engages in a systematic unjustified EUO

      protocol of Maiga Products, corp. and many othcr similarly situated f)ME providers.

                 16.       As can be seen above, there is no substance to any of Ryan's allegatìons;

      thr:s, the whole premíse of the EUo is a                   fiction. Even, ìf the co.,'t is to            consider the

      I
       1.'-ì¡.a¡¡¡1r1 y- llJìr¡ois, 444 U.S. 85, 9t (1 979); ìJcic¡rl.q,y-Lì: ir,jrL, 114 A.D.2d 902. 904 (2d Dep't,
      198.5); ì)<:r4Jg v. -(-lft'Lçjllo_, 120 A.D. 7d 266 (3dDep't,1986);
                                                                                      .l,e.opJ,:.n .g_L Cllir.. 80 A.D.2d 691,
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 457 of 475 PageID #:
                                     6851

         r   080.56



         basis fo'defendant's illegitirnate requesi for an EUo, there a¡e other issues that plague

         defendant's submission and which I want to cta.r.ify,

                      17. I received the EI.ro reqrest retters fi'om trefendant addressed to Maiga
        ?roducts, corp. TTre letters ar:e attached to defendant's rnotion for summaryiudgr.nent
                                                                                                                           as

        Exl¡ibit ".4" and "C".

                      18.    The EUo request letter datcd March 24,2014 stated that I was to contact

        Mr'    sean Ryan,      sIU Investigaior, no later than seven (7)          days   prior to the sche¿iuled EUo

        on May        7,2014. ono¡ about     Apr     2.8,2014,I called the'umbcr fo¡ sean Ryan risted on

        defendant's EUo letter. 1'he nurnbe¡ r-ang several tir¡es. No one pickerl up the phone.

        on that same date, I lell       a rnessage   for Mr. Ryan at that number. srating that May 7 , 2014

        was not a convenient date for me to attend              a¡ EUo       and ¿sked to firrther discuss the

        details of the EUO and related verificatio. requests and to mutually agree on a                   ne'   date.

       The u'ilateral date chosen by rlefendant was inconvenient for                          me,    Moreover, the
       pretentious location         of the EUo chose. by defendart was also inconvenient and
       improper'. It is absolutely disingenous          ll'or defendaot   to scheclule an EUo at their offices.

       Based on these issues,       I called Mr. Ryan. Si'ce ny initial           message, neither Mr. Ryan nor

       anyone t'orn State F¿lrm ever reh¡rred my call to reschedule the EUO.

                  19.       Thc   Ëuo   request letter datar May g,2014 símilarry stated trrat I was to

       co'tact Mr. Ryar no later than seven (7) days prior to my scheduled EUo on                         :ly'.ay   zg,
       2014- Again, on or about May           18,   zor4,I called trre               listed for Mr. Ryan, but       r.ro
                                                                          'umber
       one    picked.p the phone. Therefo'e, on that same date, I again left a message to obtain

       more information regruding tbe EUo and to reschedule                 zur   exar¡rination date. To dafe, no

       one   fiour State Fann ever letumed rny second calì.

                 20.        Thus, clespite several of my good faitrÌ attempts to reach defendant to

      schedule EUos and ga.ther more inl'omratiou regarding defendant's verification requests,
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 458 of 475 PageID #:
                                     6852

            108056



        tlefendant has avoided cooperation and has intentionally iguoretl ure. 'l'his is the type of

        behavior dlat defcndant olìen engages in.

                     21.     Accordingly,         I   urgc thc CoÐrt to issue an order clenyiug                       défendânt,s

        motìon due to rny good faith efforts to cornply witlì outstarding vedfication and to

        schedule a convenìent EUo date that irave gone ignored by <lefendant. Defencla¡t has

        fàiled to respond in any way to rny oliections to the dâte, time atrd location of the EUo

        and rneaningfuIly oomr:runìcatc with lne.


                                                                                            Maiga Products, Corp.

                                                                                            B)',
                                                                                                         Borisevioa
                                                                                            Title:

        S   tatc of New York)

                                                  )SS:
       Counfy of KINGS )


        ontltis,'/ fi
                      ^ {) ,iuv orfff\.{.\-\.{                   zors, treforeme
       a notary      public, the unclersìgned ollidg\., personally appearcrl Maiga
       Borisevica, i:uown to me (or satisfactorily proven to be) the perso:r
       whose lrame is subscribed to the within itstrumcnt, and acknowiedged
       that he/she executedthe same for the purposes therein contained.


       In wit¡ess               hereu:rto set my hand and officiaì sea[.




       Notary                                     0l ìr'lì fì'rÍlÂl(
                                    !tarjjrRì/   1r liil.ltì ,: .rl' ! i r':' t' '/ur:l
                                                 ilfJ. U.'ì1Y(ì.'lJlli'
                                           ll!i:lllr;Ll In iriir'l t- ¡':t t" ,'/l
                                                                                        "
                                     rì"fLrrÌrsj irrr' [ \¡)rr: \:n"]    Ù'_Ût       _l
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 459 of 475 PageID #:
                                     6853



          r06862
                                                                                      g;Ç'                 lti tvo
          C.TV]L    COUR]'OII THE CITY NEW YORK
          COTINTY OF KINGS                                                    Index   No.:         2!9.6þl!4

          MAIÇA PRODUCTS,             CORP-,
          a/a/o GINET]'E, LIGENE
                                                                              ÄUida1,it          lUâig,¡
                                                                              'l3uriscvica.'rf
                           Plaintiff,                                                        in Srrpport of
                                                                              Plnintif l's .Àffirm¡fioù          i¡
                                                                              t)¡rposif:Ípn
                    -against-

          STATE FARM MUTUAL AUTOMOBILE INS. CO.,

                           Defenda¡t


         STATE OF NEW VOru(
                                             : s.s,
         COUNTY OF'ISNGS

                    l.     The uudersigned, MÄIGA PRODUCTS, COR-P., by and tluough its

         owner, Maiga Bonsevica, being duly swom, attests to the following under the penalty                     of
         perjury.

                    2.     I    submit this affidavit   in further support of     PlaintifPs Affirmation in

         Opposition to defeldant's motion for sumrnary judgrnent, and I attest to the following

         based on my personal knowledge.

                   3.      Throughou! thc entirc per.iod relevant to this rnatter ¿nd with regards to tlte

         bills submitted as part of this action, I have been the owner of Maiga Ptoducts, Corp., As

         a part of my regular business duties,          I   arn responsible for responding to defendant's

         verification requests tlìat are received by Maiga Products, Corp., including lraving to

         appear for the EUOs.

                   4.      As owne¡ of Maiga            Products, Corp. artd because             of my     personal

         experience and daily         job   responsibilities,   I   have the requisite first-hand penonal

         knorvledge      of the regula¡ and ordinary course of          business procedures and practices

         employed ând instiluted by nle for dâtâ entry into the computer database, bill generation
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 460 of 475 PageID #:
                                     6854



          106862



          and replying   to verification requests ftom the insurance caniers, and tnailing procedure

         T1iis requisite first-hand personal knowledge also applies to having to appear at EUOs for

         Maiga Products, Corp.

                   5,     I reviewed the file pertsining to Ginette, Ligene    and determined that this

         file has been created by Maíga Products, Corp,, handled arìd stored by Maiga          Products,

         Corp. ia the regular and ordinary course oflVlaiga Products, Corp.'s business.

                   6.     My review of handwrilten notes and cornputer ¡ecords on the file indicate

         that I att€mpted tö contatt defendant regarding the allegcdly scheduled EUO         as indicated


         in   defendant's letter to Maiga Products, Corp., but my attcmpts have, to datc, bcen

         ignored.

                   7.     In fact, I have reviewed the false and venornous affidavit of      defcndant's

         alleged unlicensed and untrained SIU Investígator, Sean Ryan'          Mr' Ryan's afüdavit is

         nothing more than bold lies, and defendant's fabrications are unsupported by real

         evidence, much less circur¡stantial evidence,          to   substantiâte any   of the false ald
         rrisleading allegations. Defendant's afñdavit is designed and submitted for the sole

         purpose of engaging in fear rnongering and scrye tactics.

                   8.     The Ryan affidavit is outright cr)¡ptic. Ryân alleges in an opaque mtmcr

         that defendant has been investigating Maiga Products, Corp. for unsupported allegations

         regarding fraudulent billiug practices. Ryan never cites suppod fo¡ these baseless

         suspicions. Not having any real or circumstantial evidence directly implicating Maiga

         Proclucts, Corp., defendant decided      to   engage   in red-tape dilatory claims     handling

         p¡actices by requesting a variety      of   irrelevant corporate documents as well æ my

         personâl appearance at an EUO in bad faith.

                   9.    Defendant never specífioally refers to any wrongdoing by Maiga Products,

         Corp. and instead engages ín what ca¡ be iermed as guilt by assooiation theory, by
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 461 of 475 PageID #:
                                     6855




         l068ú?


         refenìr'rg to supposed activities by other índíviduals, providers a¡d physicians. Thus,    as


         can bc seen, there is no good cause and objective reason (see l    t   I"IYCRR 65-3 2(c) and

         11   NYCRR 65-3.5(e)) for any investigation, nruch less the baseless EUO requests'

                  10,    Mr. Ryan alleges in an opaque manner     tJrat defendant begân to "evaluâle"


         Maiga Products, Corp.'s claims "bcc¿usç vatious facts aud circumstanc¿s wsre identificd

         tbat calted into question the eligibilify of Maiga Products, Corp. to collect no-fault

         ireì'ìefits ." Mr.        Ryan never explains what he mears by "vatious facts             and


         circumstarrces". Mr, Ryarr attempts to expiain what he means, by referring to the

         I'laintifT; Maiga Products, Corp., as "retaile¡s like Maiga Products, Corp       ".   He then

         proceeds tô lump my cornpany wìth other unidelrtified DME companies and wholesalers

         without explâining, how tny company ís in a¡y way corurected to any of these other

         companies or how my company's actions resemble actions of arly other company. In

         fact, defendant operates on a novel theory, it is explained 8s tfuowing a substânce agaìnst

         the wall in hopes that something will stick. Not having any real or circumstantial

         evidence directly implicating Maiga Products, Corp', defendant decided to engage ín red-

         tape dilatory claims handling practices by lumping my comPany wíth a whole bunch           of

         other retailers or wl'tolesale¡s with whorn I have no relationship or contact with- Mr.

         Ryan's affidavit also gives off-the-wall and irrelevant examples of pricing mechanislns,

         Thjs shows the bad faith and the desperâte Datu¡e ofdefendant and its counsel in hopes of

         making something up out of whole cloth.

                  11.    Ryan never refers to any speoific wrongdoiug by Maiga Products, Corp.

         but instead engages in what can be termed as guilt by associâtion theory, by using

         generalities   like,   "retailer like", "DME retailers" "Retailers", "Generally'', "certain

         retailers", and othe¡ similar words and phrases. As can be seen there is no good cause
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 462 of 475 PageID #:
                                     6856



         106862



         ¿nd objective reâson (r¿¿ 11 NYCRR 65-3.2(c) and 11 NYCRR 65-3.5(e)) for any

         investigation, lnuch less the baseless EUO requests.

                  12.    As explained to me by my counsel, such allegations and exåggerations that

         permeate   Mr. Ryan's affidavit   are lmpermissible. This argument collapses on two logical

         points. Fírst, the law has long since determined that so-c¡llcd ''guilt by tssociâtíon" is

         utter nonsense. Defendant's legal theory behind the frivolous â¡d utfounded EUO

         requests (both lacking   in good causc    and objective leâson   -   both violate the no-fault

         regulations and the applicable case law) anci verifioation requests based on guilt by

         association was and is impermissible.r Secondly, Plaintiffs theoret'ical arrows ofsupport

         are ruruìing in the wrong d'irectios,

                  13.    \4r. Ryan then attempts to cr€ate an alleged justification    (see tl9) for his


         "ghost hurt" by alleging tlrat Maiga Products, Corp. bills for DME iterns not covered by

         the fee schedule. Howcver, this is a so what allegation, as both fhe no-fault regulations

         and various opinion   of the Insurance Department, now Departme,lt of Financial Services,

         and case law, all permit the DME providers to       bill fi¡r unlisted items, dtere is even   a


         specific codc assigned for this, 81399. This Heahhcare Comrnon Procedure Çoding

         Syst€m Code    is deñned as "Durable medical equiprnent, miscellaneous" and is used fcr

         Carrier priced (e.g,, not otherwise classified, individual determination, carrier discretion,

         gap-filled anounts), Durable Medical Equipment, Prosthetics, Orthotics, Supplies Aa<l

         Surgical Dressings.

                  14. lvfr.    Ryan proceeds      to   incorrectly allege,    lte gives no legal     or

         àdminishative justification    for his own     deranged conclusion,     thal in order to    be

         reinbursed for the provided DME supplies, Maiga Products, Coç. was required to

         provide defendant with wholesale invoices, including the ma¡ufacturer information,
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 463 of 475 PageID #:
                                     6857



             I068ó2


             make, or modeì and the âlleged cost fioln the wholesaler. Mr. Ryan also incoÍectly ald

             falsely alleges that Maiga Products, Corp. submits "vague and generic" prescriptions,

             However, this allegation is absurd beyond cavil, Maiga Products, Corp. has ne controJ or

             discretion over the Íeating províder and tlìe way that provider decides to wite the

         prescription. 'lhe individual to ask those questions r ould bË the treating                            medical

         provider, and not Mâiga Products, Corp. since Maiga Products, Corp.'s solejob and duty

         is to    lill   the prescription based on the prescription the way             it is writlen aìd to t¡e   best   of

         Maiga Products, Corp.'s abilities. The allegations of the failure to submit any of the

         alleged documents is sirnply bellied by th€ fact that uo actual verifìcation ¡equest were

         ever made by defendant in tlìis case or any other case.

                      15.      Furthermore, Mr. Ryan's oonclusion dtat the submitted documentation by

         Maiga Products, Corp. makes ít impossible to determine if the itern supplied by Maíga

         Products, Corp. is the item ach:ally billed, a¡ld                 if   the arnount billed by Maiga Products,

         Corp. corresponds to the correct reímbursernent alnount is dlte to the fact that the

         employees of defendant charged with the review and analysis of the submitted claims ¿re

         incompetent         or lack the    necess¿rry qualifications and            training to make the necessâry

         detemrination based on the submitted documentation by Maiga Products, Corp.                                 It   is

         much easier for defendant to unjustly and improperly delay or better yet deny out right

         Maiga Products, Corp.'s claims than io hire competent claitn adjusters to achrally review

         the claims and recomrnend payment. In factr                  if   defendant would be asked, ìncluding its

         coursel, defendant in this case almost by rote engages in a systematic unjustificd EUO

         protocol of Maiga Products, Corp. end many other similarly situated DME providers.

                      16.     As carr be seen above, there is no substance to any of Ryal's allegations;

         thus, the whole premise of the EUO is a                  fiction. Even, if the Court js to consider           the


         ' .Y:bírtr,--y-,rrlU-u!r'!, 444 U,S. 85, 91
                                                     (1979);   Ilcot¡lç-u,tl¿llqe, 1 l4 A.Þ.2d 902.   904 (2d Dep'r,
         r   985); Ir:rip-l-q,y, Cj!!-ej.lls ,120 A.D.2d 266 (3d Dep't, 1986); llce¡¡1s.1,.$1,-L:lirir, 80 A.Ð.2d 691,
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 464 of 475 PageID #:
                                     6858




         ¡   06862



         basis for defendant's illegitinratc request for an EUO, there are other issues that plague

         defendant's srbrnission a:rd which I want to clariff,

                     17. I rcceived the EUO requ€st letters frorn defendant add¡essed to Maiga
         Products, Corp,         'lhe letters   âre attached to defenda¡t's motion for- surnmary judgmen!           as


         Exhibít     "4"   and   "8",
                     18.    The EUO request letter dated Ianuary 22,2014 slaled that I wâs to coniact

         Mr. Bryan Edgar, SIU investigator, no later than seven (7) days prior to thc                       schedulerl

         EUO on March 4, 2014. On or about February 22, ZO14,I called the number for Bryan

         Edgar listed on defendant's EUO letter. The number rang several times. No one picked

         up the phone. On that same date, I left e message for Mr. Edgar at that number stating

         tlrat March 4, ZO14 was not a convenient d.ate for t¡e to attend an EUO and asked ttr

         further discuss the details of the EUO and related verification requests and to mutually

         agree on a new date. The unilateral date chosen by defendant was inconvenient for ne.

         Moreover, lhe l'lretentious location              of the EUO chosen by                 defendalt was     also


         inconvenient anrl itnproper. It is absolutely disingenous f'or defenda¡rt to schedule                      an


         EUO at their offices, Based on these issues,                      I   called Mr. Edgar. Sirìce my ìnitial

         nr.essagc¡ :reither      Mr. Edgar nor        anyone from State Farm ever retumed                my call   to

         reschedulc the EUO.

                     19.    The EUO request letter dated March 6, 2014 stated that I was to corìtact

         Mr.    Sean Ryan no later than seven (7) days prior to my scheduled EUO ou March 25,

         2014. Again, on or about March               17, 2014,     I   called the number ìisted for Mr. Ryan, but

         no one picked up the phone. Therefore, on that same date,                        I   again left a message to

         obteìn more information rcgarding the EUO ¿¡d to reschedule an examination date. To

         date, no one ftom State Fãrm ever retumed my second call'



         692 (3d Dep't, 1981),      alu   54 N.Y.2d 900 (19   8l)
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 465 of 475 PageID #:
                                     6859




             \06862


                      20.   Thus, despite several of my good faith attempts to reach defendaJ'rt to

         schedule EUOs al:d gather nrore information rcgarding defendant's verifi.cation requests,

         defendant has avoided cooperation aìrd ha.s íntentionally ignored me, This is the tlpe              of

         behavior thai defendsnt ofrcn cngages in.

                      21.   Accordingly,    I   urge the Court to issue a:l order dènying defendant's

         motion due to rny good faith efforts to comply with outstanding verifi.cation and to

         schedule a convenient EUO dâte that hâve gone ìgnored by defendant. Defenda¡t has

         failed to respond in any way to rny objections to the datg time and location of the EUO

         and meaningfi;lly corìmunicate with me.

                                                                               Maiga Products, Çorp.

                                                                               By:
                                                                               Name:               sovtcíì
                                                                               Titlc: Ow

         state of Nevr' York)

                                             )SS:
         County of KINGS )


         On this,            ,,tiay   of                        I   5, before me

         a   notary public, the undersigned offrcer, personally appeared Maiga

         Borisevica, known      to me (or salisfactorily proven to                 be) theperson

         whose name is subssribed Io the within instrument, a¡rd ac]qowledged
         that lÌç/she executedthe sarue fo¡ the purposes therein contâined.


         In witness           I hereunto set my hand and oflicial seal.


                                                    , I rlYti"l(
                                                             ;.. I r \ì,* lù(r
         Notary Public                            ' "' , .i, t.....,:t.::¡
                                           ì'1,ìr!,ìì'
                                                         , .,
                                                                      ' ,',,'ry -,\
                                                                                    \
                                            t., '            ' "''_,r)ì'_
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 466 of 475 PageID #:
                                     6860


         99251                                                                         SS('\\z+to
         CryIL COURT OF THE CITY NE'W YORK
         COTINTY OF K]NGS                                                     Index   No.:      547_68ll

         CHARLES DENG ACUPLNCTURE, P.C.,
         a/a/o JOSEPH,   MACKENDY
                                                                              Affidavit of Charles
                         Plaintiff,                                           Deng, L.Ac in Support of
                                                                              Plaintifl's Aflirmation in
                                                                              Opposition
                 -against-

         STATE FARM MUTUAL AUTOMOB]LE INS. CO.

                         Defendant
                              -------------x

         STATDOFNÐWYORK                      :

                                             : s.s.
         COUNTYOFKINGS                       :


                 1.      The undersigned, CHARLES DENG AC{JPUNC'IURE, P.C., by and

         through its owner, Charlcs Deng, L.Ac being duly swom, attests to the lollorving under

         the penalty of perjury.

                 2.      I   submit this affidavit      in furthe¡ support of Plaìntifls Aftìmation           in

         Opposition to defendant's rnolion for summary judgment and dismissal, and I attest to fhe

         following based on my personal knowledge.

                 3.      Throughout fhe entire period relcvant         10 this matter and   with regards to the

         bills submitted as part of this action, I have been the owner of                       Charles Deng

         Acupuncture,   P.C.. As       a    part   of my regular business duties, I am responsible           for

         responding   to defendant's verification r€quests that a¡e received by                 Charles Deng

         Acupuncture, P.C., including having to appear for the EUOs.

                 4.      As owler of Charles Deng Acupunctrue, P-C. and because of my personal

         experience and daiiy         job   responsibilities,   I   have the requisite first-hand personal

         knowledge of the regular and ordinary course of business procedures and praclìces

         employed and i.nstituted by me for data entry into flìe computer datâbase,            bill   generation
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 467 of 475 PageID #:
                                     6861


          99251



          and replying to verification requests from the insu¡a¡ce ca¡rie¡s, and mailing procedure.

          This requisite firsi-hand personal knowledge. also applies to having fo appear at EUOs for

          Charles Deng Acupuncture, P.C.

                  5.      I   reviewed the file pertaining tô Joseph, Mackendy and determined       that   ,




          this file has been created by Charles l)eng Acupuncture, P.C., handled and storecl by

          Charles Deng Acupuncturg P.C. in the regular and ordinary course           of   Charles Deng

          Acupuncture, P.C.'s business.

                  6.      My review of handwritten notes and computer leco¡cìs on the file indicale

          that I attempted to confåct defendant regarding the allegedly scbeduled EllO as indicated

          iu defendant's lette¡ to Charies Deng Acupuncture, P.C., but my attempts have, to datc,

          been ignored.

                  7.      I!   fact, I have reviewed the false and venoïro\ìs affidâvil of defendants

          alleged unlícensed a¡d untrâined SIU lnvestigator, Joseph Farrìngton. Mr. Fanington's

          affidavil is nothing more than bold lies, and defendant's fabrications are unsupporled by

          real cvidence, nuch less circumsta¡tial evidence, to substanfiate any of the lalse and

          misleading allegations. Defendant's affìdavit is designed and submitted f'o¡ the sole

          purpose ofengaging in fear mongering and sÇare tâctics-

                  8.      The Farríngton affrdavit is ouûight cryptic. Farríng1on alleges in         an

          opaque manner that defendalt has been investigating Charles Deng Acupuncture, P.C. for

          unsupported allegations regarding      its corporate structure and control by     laypersons.

          Farrington never cites support for his baseless suspicions. Not having aïry real or

         circumstantial evidence directly implicating Charles Deng Acupuncture, P.C., defendant

         decided to engage ìn red-tape dilatory claims handling practíces by requestiÌÌg a variety

          of irrelevant corpôrate documents     as   well as my personal appeararìce at an EUO in bad

         faith.
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 468 of 475 PageID #:
                                     6862


          992s   t




                 '   ' 9.       Defendant never specífically refers to any wrongdoing by Charles Deng

          Acupuncture, P.C. and instead engages in what can be termed as guilt by association

          theory, by referring to supposed activities by other individuals and providers located in

          fhe same building as Charles Deng AcupuncÍure, P.C. 'lhus, as can be seen, there ís no

          good cause and objective reason (see I I NYCRR 65-3.2(c) and 1t NyCRR 65-3.5(e))

          for any investigation, much less the baseless EUO requests.

                      10.      As expJained to me by my counsel, such allegations and exaggerations that

          permeâte the Farrington affidavit a¡e impermissible. Ffust, the law has long determ;ned

          that so-called       "guilt by associâtion" is utter nonsense. Defenda¡rt's legal theory      behind

         the frivolous and unfouncled EUO requests (both lacking ìn good cause and objective

         reason       -     both violate the no-fault regulatíons and the applicable case law),            and

         verification requests bâsed on guilt by association is impermissible.r Secondly, plaintiffs

         theo¡etical anows ofsupport are running in the wrong direction.

                      I   1.   'l"he Farrington affidavit states that "State l.'arm suspects Flafbush
                                                                                                      is truly

         owned by unliccnsed laypersons," by making allegations against individuals who a¡e not

         parties to this action and have rothìng to do v,,ith the under:lying claims at                  issue.

         Farrington also alleges certain coûtectiôns between different províders at 1468 Flarbush

         .A.venue thât æe unsupporled by any docurnentary evidence. Lastly, Farrington, who has

         no medical expetise, he.rself, concludes that "Plaintiff is possibly providing unrìecessary

         trealmenl." This Court should note that, to my knowledge, defenda¡rt never conducted its

         own IME or had a medical professional ¡eview the necessity                       of   Charlcs Deng

         Acupuncture, P.C.'s course oftreatrnent to make this conclusory allegation.

                      12-      As can be seen above, there is no        substance 10 any     of   Farrìngton's

         allegatious; thus, the whole premise of the EUO ís a             fìction. Even, if the Court is ro
      Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 469 of 475 PageID #:
                                           6863


                9925r


                consid€r the basis for defendant's illegitimate request for an EUO, the¡e .are.other issues

                thât plague defendant's submission and which I want to clarify.


"
    ..iÌìt
      ..È
                        13- I received the EUO request letters from defendant add¡essed fo Charles




                                                                                                                                 ffi
                f)eng Acupuncture, P.C. The letters are aftached to defendant's motion for sumrnary

                judgment   as part   of Exhibits   "4"   and   "8."
                        14.     The EUO request letter dated February 28, 2013 stâted that                          I   wâs to

                contact Joseph Farrington, SfiJ Invesfigator, no lafer than seven (7) days prior to the

                scheduled Ë,UO on March 21, 2013. On or about Ma¡ch 12,2013,1called the numbe¡ for

                Joseph Farrington listed on defendant's EUO             letter.   'l-he number ra-ng several times. No


                one picked up the phone. On that sarne date,             I lcfl   a rnessage for Joseph Farrington ât

                that number sÎåting that Ma¡ch 21, 2013 was not a convenient date for nre to aftend an

                EUO and asked to furthe¡ discuss thc details of fhe EUO ând related verifÌcation requests

                and to mutually âgree on a new            date. The unilateral datc chosen by             defendant was

                inconvcnienl for me. Moreovcr, the pretentious location ofthe EUO chosen by defendant

                was also inconvenient and improper.                It is âbsolutely    disingenous      for   defendant to

                schedule an EUO at their       offices.        Båsed on lhese íssues,     I   called Josepb Farrington.

                Since rny iiritial message, neithef Joseph Farrington nor anyone                 fion   Slate Farm ever

                returned my call to reschedule the EIJO.

                        15.     The EUO request letter dated March 22,2013 similarl), sÞted that I was to

                conlact Joseph Farrington no later than seven (7) days prior to rny scheduled EUO on

                April 17,2013. Again,       on or âbout        April 8,2013, I called the number listed for             Joseph

                Farrington, but no one picked up the phone. Therefore, on that same date,                     I   again lcft a

                message to óbtain more      ilformalion regarding the EUO           arrd to reschedule an examinafiotr

                dafe. To   da1e, no one   from State lìaftn ever retumed my second call.

                ¡
                 Ybarra v. Illirìois, 4441).S. 85, 91 (1979); People v. Balleio, 114 A.D-2d 902. 904 (2d Dep't,
                !985); People v. Chincillo.IZ0 A.D.zd 266 (3d Dep't, i986); Peoplc v. Sr Claí¡,80 A.D.zd 691,
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 470 of 475 PageID #:
                                     6864


          99251



                    16.    Thus, despire several            of my good faith attempts to reach defendant to
          schedule EUOs and gather more information regarding defenda¡t,s verification requests,

          defendanf has avoided cooperation and has intentionally ignored me. This is the type                          of
          bchavioì'that delenda¡lf oftcn cngages in.

                   17.     Accordingìy, I urge the Court to issue an order denying defendant,s cross-

          motion duc to rny good faith efforts to comply with outstanding verification and to

          schedule a convenient EUO dale that have gonc ignored by defendaat. Defend¿url has

          fàiled to respond in any way to my objections to the dåle, time and locatiôn of the EIJO

          and meaniirgfully communicate with me.

                                                                                                                 P.C.




                                                                                        Title: Owner

          State of Nerv York)

                                                 )SS:
          County of KINGS )

                        îD
          ontbis,             day   of                                                  nle
         a   notary public, tlìe undersigned officer,                                ly appeared Charles Deng.
          known    to me (or satisfactorily                         to    bc) the person whose
          na¡ne is subscribed to the within instrument, and acknowledged that he/she

          executedfhe same for the purposes therein contained.


         In witness           I he¡eunto set my lrand and of{icial seal




         Notary                              OLEG AYBAK
                                 tlOÍ43'1 irrl(i1.lll 9l¡L? ,il
                                                             0r   I'le\'? York
                                          \r. ijliv¡i)tlr
                                         ')ii,i ,i ¡'.,:1,1 :'!:r¡L' la
                                  tlrr:rtnr5srtn E/È;Í:'¡ l"rtt 3 l'j -l-        I




         692 (3d Dep't, 1981), affd s4N.Y.2d 900 (1981)
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 471 of 475 PageID #:
                                     6865


      961s0
                                                                                  çsÊ - \\\35
       CIVIL COIJRT OF THE CITY NEW YORK
       COUN'fY OF QUEENS                                                  Index   No.:      716908/13
                              J'
       CI]ARLES DENG ACUPUNCTURE, P.C.,
       a/a/o ROMULUS, SEVBNISE
                                                                          Affidavit of Charles
                       PlâlnUll-                                          Deng, L,Ac in Support of
                                                                          PlaintÍff s Affirmation in
                                                                          Opposition
              -against-

       STATE FARM MUTUAL AUTOMOBILE INS' CO.,

                       Defendant
                           --------------x

       STATEOINÐWYORK                     :
                                          : s.s.
       COUNTYOFKINGS                      :


              L        The undersigtred, CHARLES DENG ACUPUNCTURE' P'C" by                                 and


       tfuough its owner, Charles Deng, L.Ac beirrg duLy sworn' attests to the follo\'iing
                                                                                           undel

       fhe penalty ofPerjurY-

              2.Isubrnittllisaffidavitir-rfurthersupportofPtaintiflsAffirmationin
       opposition to defendant's r¡otion for summary judgment and dismissal, and I attest
                                                                                          to the


       following based on my personal klrowledge

               3.         Throughout the entire period relevaüt tô this matter aud with regards to
                                                                                                   the


        bills submitted as part of this action,          I    have been the owrer         of   Charles Deng

        Acupunclure,      P.C.. As a part of my regular           business duties,   I   am responsible for

        responding   to    defendant,s verificalioû requests that ale receivetl           by clmtles      Deng


        Acupurcture, P.C., including having to appear for the DUOs'

               4.         As orvner of Charles Deng Acupuncture, P'C and because of my
                                                                                       pelsonal


        expedence and daily         job   responsibilities,   I   lrave the requisíte first-haud personal

        knowledge    of tho regular an<I ordinary       course of business procedures and practices

                                                                                               bill   geueration
        employed and instituted by tne for data enhy into the conputer
                                                                       database'
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 472 of 475 PageID #:
                                     6866


      96150



      andreplyingtoverificationrequestsfronrtlreinsurancecarriers,arrdmailingprocedure.
                                                                                    at ËUOs for
      This requisite first-hand personal knowledge aiso applies to having to appear

      Charles Deng AcuPulcture, P.C.

                 5'IreviewedtlrefilepertainingloRomulus,Sel'e:riseânddeterminedthat
                                                                                        by
       this frlê has been created by Charles Deng Acupunctule, P'C , handled and slored

       Cfiarles Deng Acupunctule, P C. in the regular and ordínary course of Cha'..les
                                                                                       Deng


       Acupuncture, P.C.'s business.

                 6-    My review of handwrillen notes alld computer rec¡¡ds on the file indicate

       lhatlattemptedtocontactdefendantregardingtlreallegedlyscheduledEUoasindicated
                                                                                      to date,
       in defendant,s lefter to Charles Deng Acupunoture, P.C., but my attempts have,

       been ignored,

                 7'Infact,Ihavereviewedthefa}seandvenomousaffidavitofdefendant's

       alleged unìicensed and untrained SIU Investígator, Joseph Fanington'
                                                                                Mt   Farrington's

                                                                              are unsupported by
       afrldavit ís nothing mole than bold lies, and defendant's fabrications

       rcal evidence, much less ci¡cumstantial evidence, to substartiale any of
                                                                                the false and

        misleadingalìegations.Defendant'saffldavitisdesigrredandsubmittedforthesole

        purpose of engaging in fear mongering aud scare tactics'

                  8,    'fhe Faninglon affidavit is outright cryplic Farrington      alleges   in   an

                                                                    Deng Acupuncture' P        C for
        opaque manner that defendant has been investigating Charles

        unsupported allegations regarding its corporate suuctu¡e and
                                                                     control by laypersons'

                                                                             any real or
        Fartington uever çites suppoÉ for his baseiess suspicions Not having
                                                                               P C , defendant
        circunlstanfial evidence directly implicating Chæles Deng Acupuncture'
                                                               practices by requesting a variety
        decided to engage in red-tape dilatory claims handling
                                                                              an EUO in bad
        of inelevant corporate docunents as well as my personal appeatânce at

        faith.
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 473 of 475 PageID #:
                                     6867


      96150



               9'Defendantrreverspecìficallyrefer'sloanylvrongdoirrgbyChar.lesDeng
                                                    can bc termed as guìlt by assooiation
      Acupunctuïe, P'C. and instead engages in what

      theory, by referring fo supposed activilies by other
                                                           individuals atd providers localed in

      the sàme building as Charles Deng Acupuncture'
                                                     P           C   Thus' as can be seen' thel e ìs no

                                                               and                  1l NYCRR       65-3 5(e)
      goôd cause and objective teason (scø 11 NYCRR 65-3 '2(c)

      for   a-ny   investigation, tnuch less the baseless EUO requests'
                                                                                and exaggerations that
                   10.      As explainecl to me by my counsel' such allegations

       permeate thc Farrington afflrdavit are impetmissible'
                                                             First' the law has Long determined

                                                               Defendant's legal thcory behìnd
       that so-called "guilt by association" is utler nonsense

       thelTivolousandunfoundedElJorequests(bothlackingingoodcauseandobjective
                                                                                 case law)'
                        both violate the no-fault legulations and the applicable
                                                                                                          and
       reason      -
       verificationrequestsbasedonguiltbyassociatiouisimpermissible'lsecorrdly,Plaintiffs
                                                             direction'
       theoïetical arrows of suppoú are lumring iu the wrnng
                                                                              suspccts Flatbush is truly
                    I   L     The Fanington affidavit states that "State Farm

                                                   allegations against indivìduals who äe not
        owned by unlicensed laypersons," by making
                                                                               claims at                issue'
        parties     to this action and have nothing to do with the unclerlying
                                                             differelrt providels at )468 Flatbush
        Farrington als<l alleges oertain colmectíons.between

        Avenuethatareunsuppoledbyanydocumentaryevidence'Lastly'Farrington'wltohas
                                        tlrat
                                              ,?iairrtilf is possibly providing unnecessaly
        no n]edical expertise, herself, corrcludes
                                                                  <lefendant never conducted its
        tïeatment." This Court should note that, to my knowledge'
                                                      the necessity                     of       challes Deng
        own iME or had a rnedical profcssional feview
                                                    rnake this conclusory ailegatiÔn'
         Acupuncture, P C,'s cou¡se of treatment to
                                                                is no               to any of lìarington's
                        12.    As can be    seen above, fherg           substance

                                                 the ËUO is a             fiction   Even'   if   the Cout ;s to
         allegations; thus, the whole premise of
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 474 of 475 PageID #:
                                     6868


      96150


                                                                                   are other issues
      consider the basis for defendar.rf's illegitimate request for all EUO, there

      that plague defendant's submission and which I want to clarify

              13.IreceivedtlreEUolequestlettelsfromdefendantaddressedtoCharles

      Deng Acupuncture, P,C. The letlels are attaahed lo defendant's motion
                                                                            for strrrunary

      judgment as part of Exhibits
                                     (1t"   and r.C,>

              14.     The EUO request lelter dated February        i5'   2013 stated that      I   was to

                                                                  seven (7) days prior to the
       contact Joseph Farrington, SIU Investígator, no lafer than
                                                                15'                   Z0l3' I called the
       scheduled EUO on February 26, ZO13' On or about February

       numbe¡ for Joseph Farrington listed on defendant's EUO lefler'
                                                                      The number rang several


       times. No one picked up the phone. On that          same date,    I   left a Inessage for   Joseph

                                                                                   convenient date for me
       Farrington at that numbe¡ stating that February 26,2073 wa:; not
                                                                               a


       toattenda¡EUoandaskedtoÂ¡rtherdíscussthedetailsoftlreEUoarrdrelated
                                                                      unilateral dale chosen by
       verificalion requests and to mutually agree on a nerv dale The

       defendant was inconvenient     for mç, Moreover, the pretentious loçation of the EUO
                                                                  is absolutely dìsingenous for
       chosen by defendant was also ínconvenient and improper' It

       defendanttoscheduleanEUOattheirofficesBasedontheseissues'IcalledJoseph
                                                                        nor anyone from Sfate
       Farrington. Since rny initíal message, neither Joseph Farrington

        Farm ever retunled my call to reschedule tlle EUO'

                15,TheEUorequestlgtterdatedMatclr4,2013sinrilarlysfatedfllatlwasto

        contact Josepll Fanington no later than seven (7) days
                                                               prior to rny scheduled EUO on

        March21,2013.Again,onoraboutMarch12'20i3'Icalledthenutnberlistedfor

        Joseph Farington, but no one picked up the      phone The¡eflore' on that same daæ' I again

                                                         regarding the EUO and           to ¡eschedule a¡
        lefl a message to obtain tnore information
                                                                          my second cail'
        examination date. To date, no one frorn Sfate Fann ever retun.ted


                                         (19r9); EeeP!s!gc!+' 114 A.D,2d 902. 904 (2d DeP't,
        ' YbaIg-y-I1I¡ar5, 444 U.S 85,91
                                  120 A D 2d 266 (3d Dcp't' 198ó); People v St.
                                                                                Clair, 80 A,D 2d 69l,
        lgsstÑucilþ,
Case 1:18-cv-00289-ILG-ST Document 169-1 Filed 07/29/19 Page 475 of 475 PageID #:
                                     6869


      96 t50



               16.   Thus, despite several of my good faith attempts to reach defendant to

      schedule EUOs and gather more information regatding defendant's verifrcation
                                                                                   requests'


      defendant ha.s avoided cooperation a]ìd has intentionally ignored    n]e. This is the iype of

      behavior that defendant often engages irt.

                IT.AccorcJingly,lurgetheCourttoissueanorderdetryingdefendarlt's
                                                                                  and to
      motion due to my good faith efforls to cornply withoutstanding verification

       schedule a convenient EUO dare thal have gone ignored by          defendalt   Defendant has

       failed to respond in any way to my objectiosn to the date, tirne and location of thc
                                                                                            EUo

       and rneaninfully commruìcate with me.

                                                               Charles                    P.C




                                                               Title: Owner

       S\^/orn to before me

                                       2014



       Notary         N0IARY PUBI-lC   Stä10
                            No. 02RYÛ2071 23
                         0uaìfieJ rn Krñqs CouolY ,-l
                      Commrsslon ExÞrres Ju nc 8,20!-(




        692 (3d Dcp't, t9s1), alfd s4N.Y.2d 900 (198     t)'
